   Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 1 of
JORDAN, CHADWICK HEATH                  667
                                 CONFIDENTIAL                           Page 1 of 667




  My HealtheVet
  Personal Information Report
                       *************CONFIDENTIAL*************
                                 Produced by the VA Blue Button (v18.3)
                                         09 Dec 2020 @ 1505

  This summary is a copy of information from your My HealtheVet Personal Health Record. Your
  summary may include:

        information that you entered (self reported)
        information from your VA health record
        your military service information from the department of defense (DoD)


  ***Note: Your health care team may not have all of the information from your Personal Health Record
  unless you share it with them. Contact your health care team if you have questions about your health
  information.***

  Key: Double dashes (--) mean there is no information to display.




      Name: JORDAN, CHADWICK HEATH                                   Date of Birth: 05 Jun 1982
   Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 2 of
JORDAN, CHADWICK HEATH                  667
                                 CONFIDENTIAL                           Page 2 of 667




  Download Request Summary
   System Request Date/Time:    09 Dec 2020 @ 1505
                   File Name:   mhv_JORDAN_20201209_1505.pdf
         Date Range Selected:   09 Jun 2017 to 09 Dec 2020
         Data Types Selected:   My HealtheVet Account Summary
                                Self Reported Health Care Providers
                                Self Reported Treatment Facilities
                                VA Wellness Reminders
                                VA Problem List
                                VA Admissions and Discharges
                                VA Notes
                                Self Reported Medical Events
                                Self Reported Family Health History
                                Self Reported Military Health History
                                Self Reported My Goals Current
                                Self Reported My Goals Completed
   Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 3 of
JORDAN, CHADWICK HEATH                  667
                                 CONFIDENTIAL                           Page 3 of 667




   My HealtheVet Account Summary
                         Source:   VA
        Authentication Status:     Authenticated
          Authentication Date:     13 Jun 2013
  Authentication Facility Name:    Rocky Mountain Regional VA Medical Center
     Authentication Facility ID:   554

            VA Treatment Facility and Systems                                  Type
       Durham NC VAMC (558)                                VAMC
       Rocky Mountain Regional VA Medical Center (554)     VAMC
       Salisbury NC VAMC (659)                             VAMC
       Sheridan VA Healthcare System (666)                 VAMC
       AUSTIN (200)                                        OTHER
       AUSTIN MHV (200MH)                                  OTHER
       Colorado RHIO (200NCO)                              OTHER
       DEPARTMENT OF DEFENSE DEERS (200DOD)                OTHER
       Denver Health (200NDN)                              OTHER
       ENROLLMENT SYSTEM REENGINEERING (200ESR)            OTHER
       NHIN EXC KAISER PERMANENTE (200NKP)                 OTHER
       SCL Health (200NSB)                                 OTHER
       VA CABS (200CABS)                                   OTHER
       VA IDENTIFY PROOFING (200IP)                        OTHER
       VA Provisioning System (200PROV)                    OTHER
       VA SalesForce (200DSLF)                             OTHER
       VA Vets360 (200VETS)                                OTHER
       VBA BRLS (200BRLS)                                  OTHER
       VBA CORP (200CORP)                                  OTHER
       VETERANS ID CARD SYSTEM (742V1)                     OTHER
   Note: The X represents your self-selected VA Medical Center preference.
   Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 4 of
JORDAN, CHADWICK HEATH                  667
                                 CONFIDENTIAL                           Page 4 of 667




  Self Reported Healthcare Providers
                       Source: Self-Entered
   No information was available that matched your selection.
   Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 5 of
JORDAN, CHADWICK HEATH                  667
                                 CONFIDENTIAL                           Page 5 of 667




  Self Reported Treatment Facilities
                       Source: Self-Entered
   No information was available that matched your selection.
   Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 6 of
JORDAN, CHADWICK HEATH                  667
                                 CONFIDENTIAL                           Page 6 of 667




  VA Wellness Reminders
                      Source: VA
               Last Updated:
                   Sorted By: Name (Ascending)
 Wellness Reminders are no longer updated. Your historical Wellness Reminders are listed in the report.

          Wellness Reminder                Last Completed                         Location
   Lipid Measurement (Cholesterol) 05 Jan 2015                         Rocky Mountain Regional VA
                                                                       Medical Center
   Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 7 of
JORDAN, CHADWICK HEATH                  667
                                 CONFIDENTIAL                           Page 7 of 667




  VA Problem List
                         Source: VA
                   Last Updated: 09 Dec 2020 @ 1503
                      Sorted By: Date/Time Entered (Descending) then alphabetically by Problem
   Your VA Problem List contains active health problems your VA providers are helping you to manage.
   This information is available thirty-six (36) hours after it has been entered. It may not contain active
   problems managed by non-VA health care providers. If you have any questions about your information,
   visit the FAQs or contact your VA health care team.


                      Problem: Chronic post-traumatic stress disorder  Date/Time Entered: 28 May
                                following military combat (SCT         2020 @ 1200
                                699241002)
                      Provider: VALDIVIEZO,SONIA
                      Location: Rocky Mountain Regional VA Medical Center
                        Status: ACTIVE
                    Comments: --

                      Problem: Psychosis (SCT 69322001)                      Date/Time Entered: 19 Dec
                                                                             2019 @ 1200
                      Provider:   HEERMANN,CHANEL M
                      Location:   Rocky Mountain Regional VA Medical Center
                        Status:   ACTIVE
                    Comments:     --

                      Problem: Migraine (SCT 37796009)                       Date/Time Entered: 20 Nov
                                                                             2019 @ 1200
                      Provider:   SCHNELL,BENJAMIN
                      Location:   Rocky Mountain Regional VA Medical Center
                        Status:   ACTIVE
                    Comments:     --

                      Problem: Legal problem (SCT 22268004)                  Date/Time Entered: 22 Jul
                                                                             2019 @ 1200
                      Provider:   DEUTSCH,PAUL A
                      Location:   Rocky Mountain Regional VA Medical Center
                        Status:   ACTIVE
                    Comments:     --

                      Problem: Osteoarthritis of knee (SCT 239873007)        Date/Time Entered: 26 Apr
                                                                             2019 @ 1200
                      Provider: SCHNELL,BENJAMIN
                      Location: Rocky Mountain Regional VA Medical Center
                        Status: ACTIVE
   Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 8 of
JORDAN, CHADWICK HEATH                  667
                                 CONFIDENTIAL                           Page 8 of 667


                Comments: --

                  Problem: Depressive disorder (SCT 35489007)        Date/Time Entered: 20 Mar
                                                                     2017 @ 1200
                  Provider:   PEASE,JAMES L
                  Location:   Rocky Mountain Regional VA Medical Center
                    Status:   ACTIVE
                Comments:     --

                  Problem: Alcohol abuse (SCT 15167005)              Date/Time Entered: 27 Apr
                                                                     2016 @ 1200
                  Provider:   REYNOLDS,DAVID N
                  Location:   Rocky Mountain Regional VA Medical Center
                    Status:   ACTIVE
                Comments:     --

                  Problem: Anxiety disorder (SCT 197480006)          Date/Time Entered: 27 Apr
                                                                     2016 @ 1200
                  Provider:   REYNOLDS,DAVID N
                  Location:   Rocky Mountain Regional VA Medical Center
                    Status:   ACTIVE
                Comments:     --

                  Problem: Major depressive disorder (SCT          Date/Time Entered: 27 Apr
                            370143000)                             2016 @ 1200
                  Provider: REYNOLDS,DAVID N
                  Location: Rocky Mountain Regional VA Medical Center
                    Status: ACTIVE
                Comments: --

                  Problem: Mood disorder (SCT 46206005)              Date/Time Entered: 27 Apr
                                                                     2016 @ 1200
                  Provider:   STALNAKER,MARK ALAN
                  Location:   Rocky Mountain Regional VA Medical Center
                    Status:   ACTIVE
                Comments:     --

                  Problem: Cannabis abuse (SCT 37344009)             Date/Time Entered: 30 Mar
                                                                     2016 @ 1200
                  Provider:   REYNOLDS,DAVID N
                  Location:   Rocky Mountain Regional VA Medical Center
                    Status:   ACTIVE
                Comments:     --

                  Problem: Low back pain (SCT 279039007)             Date/Time Entered: 16 Mar
                                                                     2016 @ 1200
   Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 9 of
JORDAN, CHADWICK HEATH                  667
                                 CONFIDENTIAL                           Page 9 of 667

                  Provider:   RICHLIE,DANIEL G
                  Location:   Rocky Mountain Regional VA Medical Center
                    Status:   ACTIVE
                Comments:     --

                  Problem: Homeless single person (SCT 160700001) Date/Time Entered: 05 Feb
                                                                   2016 @ 1200
                  Provider: HINTON,JILLIAN B
                  Location: Rocky Mountain Regional VA Medical Center
                    Status: ACTIVE
                Comments: --

                  Problem: Pseudofolliculitis barbae (SCT          Date/Time Entered: 10 Nov
                            399205006)                             2014 @ 1200
                  Provider: HARLEY,ISAAC T
                  Location: Rocky Mountain Regional VA Medical Center
                    Status: ACTIVE
                Comments: --

                  Problem: SUBJECTIVE TINNITUS (ICD-9-CM 388.31) Date/Time Entered: 27 Oct
                                                                   2014 @ 1200
                  Provider: SAMMETH,CAROL A
                  Location: Rocky Mountain Regional VA Medical Center
                    Status: ACTIVE
                Comments: --

                  Problem: Foot Pain (ICD-9-CM 719.47)               Date/Time Entered: 19 Mar
                                                                     2007 @ 1200
                  Provider:   HARTMAN,DIANE M
                  Location:   Rocky Mountain Regional VA Medical Center
                    Status:   ACTIVE
                Comments:     --

                  Problem: POLYSUBSTANCE DEP (ICD-9-CM 304.80) Date/Time Entered: 08 Feb
                                                                   2007 @ 1200
                  Provider: POKRACKI,FRANCINE J
                  Location: Rocky Mountain Regional VA Medical Center
                    Status: ACTIVE
                Comments: --

                  Problem: Health Maintenance (ICD-9-CM V65.9)       Date/Time Entered: 13 Dec
                                                                     2006 @ 1200
                  Provider:   HARTMAN,DIANE M
                  Location:   Rocky Mountain Regional VA Medical Center
                    Status:   ACTIVE
                Comments:     --
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 10 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 10 of 667
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 11 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 11 of 667




  VA Admissions and Discharges
                       Source: VA
                 Last Updated: 09 Dec 2020 @ 1503
   No information was available that matched your selection. However, if you were recently discharged,
   your summary may be available thirty-six (36) hours after it is completed.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 12 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 12 of 667




  VA Notes
                        Source: VA
                  Last Updated: 09 Dec 2020 @ 1503
                     Sorted By: Date/Time (Descending)
   VA Notes from January 1, 2013 forward are available thirty-six (36) hours after they have been
   completed and signed by all required members of your VA health care team. If you have any questions
   about your information please visit the FAQs or contact your VA health care team.

                  Date/Time:     03 Dec 2020 @ 1256
                   Note Title:   MH PCT TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    RADOMSKI,SHARON A
                Co-signed By:    RADOMSKI,SHARON A
            Date/Time Signed:    03 Dec 2020 @ 1354

 Note


 LOCAL TITLE: MH PCT TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: DEC 03, 2020@12:56 ENTRY DATE: DEC 03, 2020@12:56:16
    AUTHOR: RADOMSKI,SHARON A EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 CONTACT TYPE: Telephone Contact
 DATE & TIME OF CALL: Dec 3,2020@12:45
 DURATION: 10 min.
 CONTACT SEQUENCE: Veteran called this writer

 CHEIF COMPLAINT/PURPOSE OF CALL: Cancellation of appt

 CONTENT: Veteran called this writer requesting to reschedule today's
 session, as
 he reported feeling overwhelmed with an upcoming court date and meeting next
 week for his lawsuit. He expressed the importance of this lawsuit to him. This
 writer was supportive and validating, and also revisited concerns about time
 management and treatment engagement. Veteran assured this writer that he has
 been doing his homework and requested to reschedule for early next week, which
 was done so accordingly.

 Plan/Appointment Time: 12/8/2020 at 7:30am

 RISK ASSESSMENT: Veteran did not report any suicidal and/or homicidal ideations,
 plan, or intent. No information discussed suggested imminent or acute risk for
 self-harm or harm of others.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 13 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 13 of 667



 /es/ Sharon A Radomski, PhD
 Staff Psychologist
 Signed: 12/03/2020 13:54


                  Date/Time:     02 Dec 2020 @ 1106
                   Note Title:   CHRONIC PAIN & WELLNESS CENTER - PHARMACY
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    SCHROEDER,ALLISON E
                Co-signed By:    SCHROEDER,ALLISON E
            Date/Time Signed:    02 Dec 2020 @ 1156

 Note


 LOCAL TITLE: CHRONIC PAIN & WELLNESS CENTER - PHARMACY
 STANDARD TITLE: PAIN NOTE
 DATE OF NOTE: DEC 02, 2020@11:06 ENTRY DATE: DEC 02, 2020@11:06:32
    AUTHOR: SCHROEDER,ALLISON E EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 JORDAN,CHADWICK HEATH answers for follow up appointment to discuss future mgmt.
 of lumbar spondylsis, mild to moderate

 Consulting PCP's medical opinion on goals for long-term
 opioid therapy in this patient: Other goal (describe below).
 veteran education on risks of opioids and review alternative treatments

 **SEE END OF NOTE FOR SUMMARY AND COORDINATION OF CARE**

 Since last appointment 11/6/2020 - gabapentin increased dose 300mg QAM + 600mg
 QHS mailed out.

 Today, pt states: "I just got the bigger dose [of gabapentin] in the mail so
 I
 haven't increased the dose yet". Overall reports that he successfully
 completed
 his most recent semester so can focus on some of the details with his pending
 legal cases. Will be signing up for spring semester soon. Overall doesn't
 want
 to make more med changes d/t just recently starting the bigger dose of
 gabapentin.

 Pain medications were last taken: topicals this week + gabapentin last night

 Functional goals include:
 1) More rigorous workouts
 2) Manage legal concerns

 PAIN INTENSITY for the past month (0=No Pain, 10=As Bad As Pt. Can Imagine)
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 14 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 14 of 667

 Date 7/16/2020
 WORST 10/10
 BEST 4/10
 AVERAGE 4-6/10
 GOAL: 4/10

 Pain relief from current therapy: mild benefit

 Social Hx:
 Caffeine - rare coffee, avoids d/t anxiety
 Tobacco - denies
 Alcohol - AUD identified in 2004; multiple arrests. Has not drank in
 "months"
 Illicit Drugs - denies
 Marijuana - denies currently

 PAIN Hx and Description:
 Onset: 2002
 Cause: MVA
 Location: low back/thoracic-lumbar strain
 Radiation: into bilateral inner thighs/sciatica
 Pattern: constant
 Quality: numbness/tingling, "feet asleep", sharp pain

 Factors that:
 alleviate: PT, acupuncture, TENS, stretching
 exacerbate: poor posture, lifting, "over exertion", walking too much

 Active Problems:
 Active problems - Computerized Problem List is the source for the following:

 1. Alcohol abuse (SNOMED CT 15167005)
 2. Cannabis abuse (SNOMED CT 37344009)
 3. Homeless single person (SNOMED CT 160700001)
 4. Chronic post-traumatic stress disorder following military combat (SNOMED CT
 5. Depressive disorder (SNOMED CT 35489007)
 6. Low back pain (SNOMED CT 279039007)
 7. Health Maintenance
 8. POLYSUBSTANCE DEP
 9. Mood disorder (SNOMED CT 46206005)
 10. Psychosis (SNOMED CT 69322001)
 11. Foot Pain
 12. SUBJECTIVE TINNITUS
 13. Pseudofolliculitis barbae
 14. Major depressive disorder
 15. Anxiety disorder
 16. Osteoarthritis of knee
 17. Legal problem
 18. Migraine

 CURRENT MEDICATIONS:
 Active and Recently Expired Outpatient Medications (including Supplies):
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 15 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 15 of 667



                                     Issue Date
                             Status     Last Fill
    Active Outpatient Medications            Refills Expiration
 =========================================================================
 1) ARIPIPRAZOLE 10MG TAB Qty: 45 for 90 ACTIVE                 Issu:09-11-20
     days Sig: TAKE ONE-HALF TABLET BY Refills: 1 Last:09-14-20
     MOUTH DAILY **NEW TABLET STRENGTH**                        Expr:09-12-21
 2) BENZOYL PEROXIDE 5% (WATER BASED) GEL ACTIVE                     Issu:09-02-20
     Qty: 60 for 30 days Sig: APPLY SMALL Refills: 3 Last:09-02-20
     AMOUNT AFFECTED AREA TWICE A DAY FOR                       Expr:09-03-21
     ACNE
 3) CLINDAMYCIN PHOSPHATE 1% TOP SOLN Qty: ACTIVE                      Issu:09-02-20
     60 for 30 days Sig: APPLY THIN FILM Refills: 3 Last:09-02-20
     TO AFFECTED AREA DAILY FOR ACNE                      Expr:09-03-21
 4) DICLOFENAC NA 1% TOP GEL Qty: 100 for ACTIVE                 Issu:03-16-20
     30 days Sig: APPLY 2 GRAMS TO            Refills: 1 Last:05-18-20
     AFFECTED AREA EVERY 8 HOURS AS NEEDED                     Expr:03-17-21
     FOR PAIN (USE DOSING CARD TO MEASURE
     DOSE) **DON'T EXCEED 16 GRAMS DAILY TO
     ANY JOINT OF THE LOWER EXTREMITIES -
     DON'T EXCEED 8 GRAMS DAILY TO ANY
     JOINT OF THE UPPER EXTREMITIES - DON'T
     EXCEED A TOTAL DOSE OF 32 GRAMS DAILY
     OVER ALL JOINTS**
 5) GABAPENTIN 300MG CAP Qty: 270 for 90 ACTIVE                   Issu:11-06-20
     days Sig: TAKE ONE CAPSULE BY MOUTH Refills: 0 Last:11-09-20
     EVERY MORNING AND TAKE TWO CAPSULES                        Expr:02-04-21
     EVERY EVENING
 --Just got in the mail recently; has not increased dose

 6) LIDOCAINE 5% OINT Qty: 105 for 90 days ACTIVE         Issu:05-01-20
    Sig: APPLY THIN FILM TO AFFECTED AREA Refills: 2 Last:07-20-20
    ONCE A DAY AS NEEDED FOR PAIN                   Expr:05-02-21
 7) MENTHOL/M-SALICYLATE 10-15% TOP CREAM ACTIVE                  Issu:03-16-20
    Qty: 90 for 30 days Sig: APPLY   Refills: 1 Last:05-18-20
    MODERATE AMOUNT TO AFFECTED AREA THREE                    Expr:03-17-21
    TIMES A DAY AS NEEDED FOR PAIN
 8) PROPRANOLOL HCL 40MG TAB Qty: 30 for 30 ACTIVE             Issu:07-28-20
    days Sig: TAKE ONE TABLET BY MOUTH Refills: 3 Last:07-28-20
    DAILY                          Expr:07-29-21
 9) TRETINOIN 0.05% CREAM Qty: 20 for 30 ACTIVE           Issu:09-02-20
    days Sig: APPLY SMALL AMOUNT TO         Refills: 3 Last:09-02-20
    AFFECTED AREA NIGHTLY FOR ACNE AS                 Expr:09-03-21
    DIRECTED - START THREE TIMES WEEKLY,
    WORK UP TO USING NIGHTLY. DO NOT
    COMBINE WITH BENZOYL PEROXIDE OR
    CLINDAMYCIN.

                                 Issue Date
                          Status    Last Fill
    Inactive Outpatient Medications      Refills   Expiration
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 16 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 16 of 667

 =========================================================================
 1) ARIPIPRAZOLE 5MG TAB Qty: 30 for 30 DISCONTINUED Issu:08-13-20
     days Sig: TAKE ONE TABLET BY MOUTH (EDIT)                 Last:08-17-20
     DAILY                     Refills: 1 Expr:07-25-21
 2) ARIPIPRAZOLE 5MG TAB Qty: 30 for 30 DISCONTINUED Issu:07-24-20
     days Sig: TAKE ONE-HALF TABLET BY Refills: 2 Last:07-28-20
     MOUTH DAILY FOR 3 DAYS, THEN TAKE ONE                      Expr:07-25-21
     TABLET DAILY
 3) BENZOYL PEROXIDE 5% (WATER BASED) GEL DISCONTINUED Issu:03-16-20
     Qty: 60 for 30 days Sig: APPLY SMALL (EDIT)            Last:05-18-20
     AMOUNT AFFECTED AREA TWICE A DAY FOR Refills: 1 Expr:03-17-21
     ACNE
 4) BENZOYL PEROXIDE 5% (WATER BASED) GEL DISCONTINUED Issu:12-20-19
     Qty: 60 for 30 days Sig: APPLY SMALL Refills: 0 Last:02-14-20
     AMOUNT AFFECTED AREA TWICE A DAY FOR                        Expr:12-20-20
     ACNE
 5) CLINDAMYCIN PHOSPHATE 1% TOP SOLN Qty: DISCONTINUED Issu:03-16-20
     60 for 30 days Sig: APPLY THIN FILM (EDIT)            Last:05-18-20
     TO AFFECTED AREA DAILY FOR ACNE              Refills: 1 Expr:03-17-21
 6) CLINDAMYCIN PHOSPHATE 1% TOP SOLN Qty: DISCONTINUED Issu:12-20-19
     60 for 30 days Sig: APPLY THIN FILM Refills: 0 Last:02-14-20
     TO AFFECTED AREA DAILY                        Expr:12-20-20
 7) GABAPENTIN 300MG CAP Qty: 60 for 30 DISCONTINUED Issu:09-15-20
     days Sig: TAKE ONE CAPSULE BY MOUTH Refills: 5 Last:09-15-20
     TWICE A DAY                           Expr:09-16-21
 8) GABAPENTIN 300MG CAP Qty: 30 for 30 DISCONTINUED Issu:07-16-20
     days Sig: TAKE
 ONE CAPSULE BY MOUTH Refills: 2 Last:08-12-20
     AT BEDTIME FOR PAIN AND SCIATICA                      Expr:07-17-21
 9) LIDOCAINE 5% OINT Qty: 35 for 30 days DISCONTINUED Issu:03-16-20
     Sig: APPLY THIN FILM TO AFFECTED AREA Refills: 2 Last:03-18-20
     ONCE A DAY AS NEEDED FOR PAIN                       Expr:03-17-21
 10) QUETIAPINE FUMARATE 100MG TAB Qty: 60 DISCONTINUED Issu:01-10-20
     for 30 days Sig: TAKE TWO TABLETS BY (EDIT)             Last:01-13-20
     MOUTH AT BEDTIME                    Refills: 0 Expr:12-19-20
 11) QUETIAPINE FUMARATE 100MG TAB Qty: 51 DISCONTINUED Issu:12-19-19
     for 30 days Sig: TAKE ONE-HALF TABLET Refills: 1 Last:12-20-19
     BY MOUTH AT BEDTIME FOR 3 DAYS, THEN                      Expr:12-19-20
     TAKE ONE TABLET AT BEDTIME FOR 3 DAYS,
     THEN TAKE ONE AND ONE-HALF TABLETS AT
     BEDTIME FOR 3 DAYS, THEN TAKE TWO
     TABLETS AT BEDTIME
 12) QUETIAPINE FUMARATE 300MG TAB Qty: 90 DISCONTINUED Issu:03-02-20
     for 90 days Sig: TAKE ONE TABLET BY (EDIT)             Last:05-22-20
     MOUTH AT BEDTIME                    Refills: 0 Expr:03-03-21
 13) QUETIAPINE FUMARATE 400MG TAB Qty: 90 DISCONTINUED Issu:06-02-20
     for 90 days Sig: TAKE ONE TABLET BY Refills: 1 Last:06-02-20
     MOUTH AT BEDTIME                             Expr:06-03-21
 14) SUMATRIPTAN SUCCINATE 50MG TAB Qty: 9 EXPIRED Issu:11-20-19
     for 30 days Sig: TAKE ONE TABLET BY Refills: 0 Last:01-10-20
     MOUTH ONCE A DAY AS NEEDED FOR                          Expr:11-20-20
     MIGRAINE, MAY REPEAT DOSE IN 2 HOURS,
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 17 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 17 of 667

     IF NO RELIEF. NO MORE THAN 200MG PER
     DAY.
 15) TRETINOIN 0.01% TOP GEL Qty: 15 for 30 DISCONTINUED Issu:03-16-20
     days Sig: APPLY SMALL AMOUNT AFFECTED Refills: 1 Last:05-18-20
     AREA DAILY AS DIRECTED FOR ACNE            Expr:03-17-21
 16) TRETINOIN 0.01% TOP GEL Qty: 15 for 30 DISCONTINUED Issu:12-20-19
     days Sig: APPLY SMALL AMOUNT AFFECTED Refills: 0 Last:02-14-20
     AREA DAILY FOR ACNE                  Expr:12-20-20

 25 Total Medications

 OTC/VITAMINS/HERBALS:

 ( )The medication list above was reviewed with the patient at today's
   visit. I have indicated discrepancies under each medication that is
   not being taken as prescribed. Medication orders, including any
   additions or discontinuations, have been updated as appropriate,
   and the patient now has an accurate medication list.

  Medication education and counseling for new medications added today
  was provided to the Patient/Caregiver. This included why the
  medication was prescribed, how they should take it and for how long,
  what to expect from it, and what happens if medication is not taken
  as prescribed. Patient/Caregiver indicates readiness to learn,
  verbalizes understanding and agreement.


 PAST MEDICATIONS:
 Long-Acting Opioids: Deferred

 Short-Acting Opioids:
    -codeine, ASA with codeine, codeine/APAP -- past trial, helpful
    -oxycodone, oxycodone/APAP -- past trial, helpful
    -tramadol -- past trial

 ACETAMINOPHEN -- past trial, ineffective

 NSAID:
 ibuprofen - past trial, ineffective for back pain
 naproxen - past trial
 meloxicam - past trial, helpful

 MUSCLE RELAXANTS:
 cyclobenzaprine - past trial, ineffective
 methocarbamol - past trial, mild benefit

 ANTIDEPRESSANTS:
 TCAs: Deferred

 SNRI: Deferred

 ANTICONVULSANTS:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 18 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 18 of 667

 gabapentin - on currently
 pregabalin - denies

 TOPICALS -
 capsaicin - denies
 lidocaine topicals - on currently
 menthol m-salicylate -- on currently
 diclofenac gel -- on currently

 PAST PAIN TREATMENTS:
 Physical Therapy -- past trial, on hold d/t COVID, helpful
 Heat/Cold -- heat is helpful, does not have heating pad, will send
 TENS unit -- uses regularly, helpful
 Behavioral pain mgmt./CBT -- completed care classes 2020
 Surgery - Helpful/Not Helpful
 Acupuncture -- past trial, on hold d/t COVID, helpful
 Chiropractic -- deferred

 VITAL SIGNS
 Blood Pressure: 123/75 (11/17/2020 13:51)
   Respiration: 18 (11/17/2020 13:51)
      Pulse: 71 (11/17/2020 13:51)
     Height: 70 in [177.8 cm] (11/17/2020 13:51)
     Weight: 221 lb [100.5 kg] (11/17/2020 13:51)
    Pulse Ox: 95 (11/17/2020 13:51)
 BODY MASS INDEX - 31.8 (NOV 17, 2020@13:51:46)

 PERTINENT LABS:
  CREATININE SERUM          11/17/20 @ 1436 1.1
  SGPT               11/17/20 @ 1436 33
  SGOT               11/17/20 @ 1436 21
 No TSH in the last 2Y
 11/17/2020 A1CHGB             5.40
 No TESTOSTERONE (DVAMC) in the last 6M
  No data available for 25-OH vitamin D2; 25-OH vitamin D3;
 Total 25-OH vitamin D; ZZ-VIT D, 1,25-DIHYDROXY (LC081091);
 ZZ-VIT.D 25-Hydroxy (LC081950); VITAMIN D TOTAL

 Most recent ECG:
                                12/02/2020 11:06
 SPN - Selected Prog Notes
  No data available for EKG NOTE

 11/17/2020 AMPHETAMINES QUAL. Negative
 11/17/2020 BARBITURATES     Negative
 11/17/2020 BENZODIAZEPINES Negative
 11/17/2020 COCAINE       Negative
 11/17/2020 METHADONE        Negative
 11/17/2020 OPIATES      Negative
 11/17/2020 CANNABINOIDS      Negative
 Collection DT Specimen Test Name      Result Units Ref Range
 11/17/2020 14:36 URINE Oxycodone (RMR) NEGATIVE ng/mL Ref:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 19 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 19 of 667

 <=24.9
 11/17/2020 14:36 URINE         Oxymorphone (RMR)NEGATIVE ng/mL        Ref:
 <=24.9

 Future Appointments:
 12/03/2020 15:00 RMR VVC MH PCT PSO 06 AM
 03/05/2021 14:15 RMR DERM FOLLOW UP MD

 ASSESSMENT:
 Patient reporting chronic low back pain. Pt reports mild pain relief from
 medications. Pt is also followed by MH + PTSD program, homeless program, and
 VJO.

 OPIOIDS:
 --CURRENT MEDD: 0mg
     --CPCC starting MEDD: 0mg
 --LAST UDS: None since 2007
 --LAST PDMP: 8/12/2020 --> no controlled substance fills since 2018
 --Opioid Consent: N/A

 --Pt has SUD hx of AUD + marijuana but is in sustained remission. Currently
 participating in VJO treatment as well related to complex history
 --Would not recommend PRN opioids at this time d/t non-optimized non-opioid and
 non-medication management

 APAP:
 --Pt declines, not effective

 NSAIDs:
 --Pt declines, not effective

 MUSCLE RELAXANTS:
 --Pt declines today but may be interested in the future

 TCAs:
 --Pt w/PTSD, depressive DO, psychosis, mood disorder, anxiety DO and is followed

 by MH prescriber and has been started on aripiprazole 5mg PO with intent to
 switch to aripiprazole LAI
 --Would not recommend TCA start for pain d/t pt's complex MH comorbidities
 and currently following w/MH for medication adjustments

 SNRIs:
 --Pt w/PTSD, depressive DO, psychosis, mood disorder, anxiety DO and is followed

 by MH prescriber and has been started on aripiprazole 5mg PO with intent to
 switch to aripiprazole LAI
 --Would not recommend SNRI start for pain d/t pt's complex MH comorbidities

 and currently following w/MH for medication adjustments

 ANTICONVULSANTS:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 20 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 20 of 667

 --Pt reports substantial sciatica & numbness/tingling/pins-needles component
 to
 his pain and is tolerating gabapentin titration to 300mg BID
 --Pt is tolerating gabapentin 300mg BID well and has noticed some mild
 improvement. Wants to increase the dose today now that new supply has arrived in

 the mail; will increase night time dose to 600mg and continue 300mg QAM per pt
 preference.

 TOPICALS:
 --On lidocaine 5%, menthol m-salicylate, and diclofenac gel 1%; uses
 interchangeably depending on symptoms. Uses a few times per week. Recommend
 continue

 MISC:
 --Pt got replacement TENS unit and is working well
 --Pt received heating pad and is working well

 Discussed COT w/ pt including both the goal of partial pain relief and improved


 activity/function, along w/ risks of side effects, including overdose which is
 proportional to the dose.

 Aberrant Behavior(S):
 Requesting specific drugs (codeine/Percocet)

 Concerns to pt. and community associated w/ COT include pt's comorbid
 conditions:
 -concomitant MH conditions (PTSD, psychosis DO, anxiety DO, MDD)
 -non-compliance (appts. - intermittent NS)
 -h/o polysubstance abuse (cannabinoids and alcohol)

 Patients Risk for Opioid Oversedation and Respiratory Depression:
 -obesity w/ high risk for sleep apnea

 The pain condition this veteran suffers from is best treated with a
 multidisciplinary approach. This involves an increase in physical activity to
 prevent de-conditioning and worsening of the pain cycle, psychological
 counseling to address the co-morbid psychological effects of pain, as well as
 the judicious use of pain medications and interventional strategies to lower
 the person's pain so that they may participate in the physical activities
 that
 will produce long lasting pain reductions. The goal of the multidisciplinary
 approach to pain medicine is to return the patient to a higher level of overall
 function and restore activities of daily living.

 PLAN:
 -RTC: PHONE 12/17/2020 @1000

 OPIOIDS:
 --Avoid
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 21 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 21 of 667



 APAP:
 --Pt declines

 NSAIDs:
 --Pt declines

 MUSCLE RELAXANTS:
 --Deferred

 TCAs:
 --Defer to MH

 SNRIs:
 --Defer to MH

 ANTICONVULSANTS:
 --INCREASE gabapentin to 300mg QAM + 600mg QHS

 TOPICALS:
 --Continue menthol m-salicylate daily PRN to low back
 --Continue lidocaine 5% ointment daily PRN to low back
 --Continue diclofenac gel 1% daily PRN to low back

 MISC:
 --CONTINUE heating pad PRN
 --CONTINUE TENS unit PRN

 This patient was referred to the CPCC by the patient's PCP. PCP will be
 alerted
 to this note for continuity of care.

 Education: Pt was informed of the indication, directions and SE of their pain
 medications. Pt expressed understanding of the instructions provided, agrees w/
 our plan of care and will call in the event of any medication related problem.

 Contact time for this visit was 30 minutes.
 _____________________________________________________________________




 /es/ Allie Schroeder, Pharm.D., BCPS
 Pharmacist - Pain Management
 Signed: 12/02/2020 11:56


                    Date/Time:     01 Dec 2020 @ 1227
                     Note Title:   ATTEMPTED CALL
                      Location:    Rocky Mountain Regional VA Medical Center
                     Signed By:    CHEUK,ELIZABETH M
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 22 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 22 of 667

                Co-signed By: CHEUK,ELIZABETH M
            Date/Time Signed: 01 Dec 2020 @ 1228

 Note


 LOCAL TITLE: ATTEMPTED CALL
 STANDARD TITLE: TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: DEC 01, 2020@12:27 ENTRY DATE: DEC 01, 2020@12:27:19
    AUTHOR: CHEUK,ELIZABETH M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Writer called veteran and left a voicemail requesting a call back to check in on
 overall welfare. Writer communicated that she sent notice to Division of Housing

 (DOH) Erik Frazier to follow up on missing Housing Assistance Payment (HAP)
 payments to landlord (LL). Writer will relay any updates provided from DOH to
 veteran. Writer encouraged veteran to provide the LL with her phone number
 should LL have any further questions or concerns about the HAP payment process.

 Writer will make a follow up call to veteran at the end of the week if no
 response.

 /es/ ELIZABETH M CHEUK
 Social Worker
 Signed: 12/01/2020 12:28

 Receipt Acknowledged By:
 12/01/2020 14:15    /es/ GINA BARTOLOMEO, LCSW, LAC
               Substance Use Disorder Specialist


                  Date/Time:     01 Dec 2020 @ 0933
                   Note Title:   MH HOMELESS TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BARTOLOMEO,GINA
                Co-signed By:    BARTOLOMEO,GINA
            Date/Time Signed:    01 Dec 2020 @ 1023

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: DEC 01, 2020@09:33 ENTRY DATE: DEC 01, 2020@09:33:08
    AUTHOR: BARTOLOMEO,GINA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: Alcohol Use Disorder Moderate; homelessness
 Duration of call: 37 min
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 23 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 23 of 667

 Treatment Provided: Telephone Contact/ Therapeutic support

 D: Call with veteran following VM from prior day -- regardless writer had
 veteran scheduled for telephone call for today. Veteran said his leasing office
 didn't get payment from housing authority. Writer redirected veteran to CM.

 Veteran said he had lost her number. Writer reiterated role being SUD specialist

 not housing case manager. Writer said she'd text him CM's number.

 Veteran discussed Thanksgiving holiday and disclosed relations with family
 members and some stressors including taking care of mother and father who are
 aging. Writer discussed with veteran taking care of himself and putting himself
 first and how stressors of helping others in detriment of himself could trigger
 him to drink. Veteran said that he copes by 'not thinking of drinking'
 and
 writer discussed how this is a debatable relapse prevention plan.

 Veteran discussed being in a lot of legal matters including civil case against
 the state. Veteran said this case involved psychologist he had who breached
 confidentiality which derailed life and career. Veteran indicated he was going
 to CU Business School at this time and was working at accounting firm and this
 was all impacted by the disclosure of the clinician. Veteran indicated he told
 psychologist he bought a firearm and she had called authorities about welfare
 and he was under surveillance of police. Veteran said this was CU psychologist
 from the school. Veteran then discussed how he has a hard time relating to some
 people and how he feels this particular person was a 'struggling single
 mother'
 and was envious and infatuated. Veteran discussed how he has a hard time looking

 outside himself for help. Veteran discussed the 'politics' around
 having his
 fire arms taken away; writer asked if he still had them but he denied and said
 they were legal but that Denver police still have them. Veteran said how this is

 a 'prime example of how I really don't need people in my life."

 Veteran discussed 'positions of trust' including 'substance abuse
 counselors'
 and said how some people can abuse their titles. Writer asked if veteran still
 wants to work with writer and discussed first meeting 11/9 and veteran said he
 still would want to meet and talk. Veteran then discussed being on probation and

 other court cases including a criminal one he felt is self-defense. Veteran
 then went on tangent about views of the law and discussed how he doesn't
 want to
 be distracted with substances. Veteran discussed how working with writer has
 been helpful despite not wanting to be around other people.

 A: Thought process was at times tangential and potentially delusional. No
 clinical indication of SI/HI.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 24 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 24 of 667

 P: Writer will outreach veteran in 3 weeks' time.

 /es/ GINA BARTOLOMEO, LCSW, LAC
 Substance Use Disorder Specialist
 Signed: 12/01/2020 10:23

 Receipt Acknowledged By:
 12/01/2020 11:46     /es/ ELIZABETH M CHEUK
               Social Worker


                   Date/Time:      25 Nov 2020 @ 1030
                    Note Title:    MH PSYCHOLOGIST NOTE (VVC)
                     Location:     Rocky Mountain Regional VA Medical Center
                    Signed By:     RADOMSKI,SHARON A
                 Co-signed By:     RADOMSKI,SHARON A
             Date/Time Signed:     25 Nov 2020 @ 1142

 Note


 LOCAL TITLE: MH PSYCHOLOGIST NOTE (VVC)
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: NOV 25, 2020@10:30 ENTRY DATE: NOV 25, 2020@10:32:20
    AUTHOR: RADOMSKI,SHARON A EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 VA VIDEOCONNECT (VVC) VISIT NOTE

 Location: This writer conducted session via Videoconference-To-Home
 delivered via VA Video Connect program, using encrypted Video-on-Demand
 technology.

 Clinician located at: VA-RMR MH Clinic VA-RMR
 Veteran located at address below.

 LOCAL EMERGENCY NUMBER, AVAILABLE CONTACTS, OTHER INFORMATION:
   Veteran Email Address:PRINCEOFWADESBORO@GMAIL.COM
  (Leave blank if address above is correct):
   Address of patient during this session:
   Current listed address in CPRS:
        CHADWICK HEATH JORDAN
        1135 N BROADWAY STE 312
        DENVER, COLORADO 80203

 If above address is not correct, please enter it here :
 New appt location
 98 South Emerson St Apt 101
 Denver, CO 80209

 Emergency numbers for that address:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 25 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 25 of 667

 Veteran Contact Numbers:
  Listed cell phone: UNKNOWN
  Listed regular telephone number: 720-276-5377
  Enter telephone number below if above numbers are not correct
  (Leave blank if numbers above are correct):
  (Type NA if the telephone numbers above are correct.)


 Veteran Emergency Contact Information:
 (Including Name, Phone, Work Phone, Relationship to patient)

 Next of Kin
     Primary NOK: JORDAN,GWEN                 Relation: MOTHER
             8853 COLORADO BLVD             Phone: 303 286 1997
             THORNTON, COLORADO 80229
   Secondary NOK: NONE,                   Relation: <not given>
             <street address not available> Phone:
 Emergency Contact
      Name:       JORDAN,GWEN
      Phone:      303 286 1997
      Relationship: MOTHER

 Additional emergency contact information (Leave blank if above is correct):

 VA Emergency Numbers
  1) e911: 267-908-6605
  2) VAMC-RMR Police: 720-723-5800 (Internal Extension 15800)
  3) Suicide Prevention Team/ Coordinators
    RMR: 720-723-7350 (Internal Extension 17350)
    COS: 719-553-1093
  4) National Telehealth Help Desk: 866-651-3180
  5) Veterans Crisis Hotline: 800-273-8255 [1-800-273-TALK]

 Names of any other individuals present at veteran home/location
 during this session. None

 Contact information for any other individuals present at home/location
 during the session: N/A

 CONNECTIVITY AND PRIVACY:
 VETERANS TABLET ID (Put NA if using veterans personal equipment):
 WAS PRIVACY ENSURED?
  Provider used private office: Yes
  Veteran connected from private home. Yes
  Veteran connected from another private location. (If yes, please specify)
 N/A

 Veteran attempted to connect with provider via their preferred device, and
 was able to create an acceptable-quality audiovisual connection. Yes

 Connectivity comments - Optional (including connection quality, login issues,
 phone usage for audio, etc.) : None
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 26 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 26 of 667

 =============================================================================

 Cognitive Processing Therapy: A-B-C Worksheet Session
 Date and time: 11/25/2020 at 10:30am
 Time in session (in minutes): 64


 SESSION NUMBER:
  3


 SESSION FORMAT
  Video Telehealth Session
 SESSION LOCATION
  PTSD clinical team


 DIAGNOSIS:
  Primary (focus of treatment): PSTD
 Secondary: MDD, Anxiety, Alcohol Use Disorder


 ASSESSMENT:
  PCL-5
   A PCL-5 was performed and was positive. The score was 64.
  PHQ-9
   A PHQ-9 screen was performed. The score was 19 which is suggestive of
   moderately severe depression.


  CHANGE IN SCORE (PCL or PHQ9)
  CHANGES IN ASSESSMENT SCORES FROM EARLIER ADMINISTRATIONS:
   Session 1   PCL-5=67     PHQ-9=19
   Session 2   PCL-5=64     PHQ-9=19

 Veteran stated that he forgot to complete self-report measures. He planned to
 change this behavior moving forward.

  RISK INFORMATION
   He denied current SI/HI, plan, and intent. Veteran is aware of crisis
 resources including the Veteran's crisis line. He has a history of help-
 seeking when feeling down or depressed. Veteran was future-oriented and reported

 feeling motivated for PTSD treatment.

  MENTAL STATUS/BEHAVIORAL OBSERVATIONS
   Veteran arrived on-time to the scheduled appointment, dressed and
 groomed appropriately. He was alert and oriented throughout the session;
 behavior was appropriate. Mood was euthymic, with matching affect. Veteran
 demonstrated good insight and judgment. Speech was unremarkable. No evidence of
 psychosis. Veteran's thinking was goal-oriented and linear, though
 circumstantial and tangential at times. He responded well to redirection. Memory
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 27 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 27 of 667



 grossly intact.

  OTHER RELEVANT ASSESSMENT OBSERVATIONS
   Reported cravings 5/10 cravings to drink on two days. Denied alcohol or
   drug use.


 SESSION CONTENT:
  The Veteran completed the Thoughts and Feelings Session of the Cognitive
  Processing Therapy (CPT) for PTSD. The following therapy components were
  addressed:
  -Therapist reviewed homework (A-B-C Worksheets) with Veteran, and helped
  further differentiate between thoughts and feelings.
  -Therapist helped Veteran identify stuck points and add them to the Stuck
  Point Log.
  -Therapist helped the Veteran to begin to challenge problematic thoughts
  using Socratic Questioning. Veteran identified that he tends to place
 inappropriate blame on his childhood and himself. This writer implemented CPT
 skills to help Veteran to make sense of his childhood experiences in a more
 accurate way.


 PRACTICE ASSIGNMENT
 -Therapist asked Veteran to continue using the A-B-C Worksheets, completing one
 each day.

 MOTIVATIONAL ENHANCEMENT
  --Identified short-term goals in several areas of functioning.
  --Identified the consequences or impact of the target diagnosis/problem (or
  other symptoms).
  --Identified the benefits of reducing the severity of the target
  diagnosis/problem.
  --Assessed attitude toward therapy. Veteran described feeling more at peace
 with the accident at the end of the session today.


 ADDITIONAL SESSION INFORMATION: Veteran reported that he completed all homework
 today. Discussed rationale for completing homework daily and identified
 strategies to promote this.


 PLAN: 12/3/2020 at 3:00pm

 /es/ Sharon A Radomski, PhD
 Staff Psychologist
 Signed: 11/25/2020 11:42


                   Date/Time: 19 Nov 2020 @ 1500
                    Note Title: MH PSYCHOLOGIST NOTE (VVC)
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 28 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 28 of 667

                     Location:     Rocky Mountain Regional VA Medical Center
                    Signed By:     RADOMSKI,SHARON A
                 Co-signed By:     RADOMSKI,SHARON A
             Date/Time Signed:     19 Nov 2020 @ 1625

 Note


 LOCAL TITLE: MH PSYCHOLOGIST NOTE (VVC)
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: NOV 19, 2020@15:00 ENTRY DATE: NOV 19, 2020@15:04:40
    AUTHOR: RADOMSKI,SHARON A EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 VA VIDEOCONNECT (VVC) VISIT NOTE

 Location: This writer conducted session via Videoconference-To-Home
 delivered via VA Video Connect program, using encrypted Video-on-Demand
 technology.

 Clinician located at: VA-RMR MH Clinic VA-RMR
 Veteran located at address below.

 LOCAL EMERGENCY NUMBER, AVAILABLE CONTACTS, OTHER INFORMATION:
   Veteran Email Address:PRINCEOFWADESBORO@GMAIL.COM
  (Leave blank if address above is correct):
   Address of patient during this session:
   Current listed address in CPRS:
        CHADWICK HEATH JORDAN
        1135 N BROADWAY STE 312
        DENVER, COLORADO 80203

 If above address is not correct, please enter it here :
 New appt location
 98 South Emerson St Apt 101
 Denver, CO 80209

 Emergency numbers for that address:
 Veteran Contact Numbers:
  Listed cell phone: UNKNOWN
  Listed regular telephone number: 720-276-5377
  Enter telephone number below if above numbers are not correct
  (Leave blank if numbers above are correct):
  (Type NA if the telephone numbers above are correct.)


 Veteran Emergency Contact Information:
 (Including Name, Phone, Work Phone, Relationship to patient)

 Next of Kin
     Primary NOK: JORDAN,GWEN                   Relation: MOTHER
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 29 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 29 of 667

            8853 COLORADO BLVD             Phone: 303 286 1997
            THORNTON, COLORADO 80229
   Secondary NOK: NONE,                  Relation: <not given>
            <street address not available> Phone:
 Emergency Contact
     Name:       JORDAN,GWEN
     Phone:      303 286 1997
     Relationship: MOTHER

 Additional emergency contact information (Leave blank if above is correct):

 VA Emergency Numbers
  1) e911: 267-908-6605
  2) VAMC-RMR Police: 720-723-5800 (Internal Extension 15800)
  3) Suicide Prevention Team/ Coordinators
    RMR: 720-723-7350 (Internal Extension 17350)
    COS: 719-553-1093
  4) National Telehealth Help Desk: 866-651-3180
  5) Veterans Crisis Hotline: 800-273-8255 [1-800-273-TALK]

 Names of any other individuals present at veteran home/location
 during this session. None

 Contact information for any other individuals present at home/location
 during the session: N/A

 CONNECTIVITY AND PRIVACY:
 VETERANS TABLET ID (Put NA if using veterans personal equipment):
 WAS PRIVACY ENSURED?
  Provider used private office: Yes
  Veteran connected from private home. Yes
  Veteran connected from another private location. (If yes, please specify)
 N/A

 Veteran attempted to connect with provider via their preferred device, and
 was able to create an acceptable-quality audiovisual connection. Yes

 Connectivity comments - Optional (including connection quality, login issues,
 phone usage for audio, etc.) : None
 =============================================================================

 Cognitive Processing Therapy: Meaning Session
 Date and time: 11/19/2020 at 13:00
 Time in session (in minutes): 65

 SESSION NUMBER:
  2

 SESSION FORMAT
  Video Telehealth Session
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 30 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 30 of 667

 SESSION LOCATION
  PTSD clinical team


 DIAGNOSIS:
  Primary (focus of treatment): PTSD
 Secondary: MDD, Anxiety, Alcohol Use Disorder

 ASSESSMENT:

  CHANGE IN SCORE (PCL or PHQ9)
   CHANGES IN ASSESSMENT SCORES FROM EARLIER ADMINISTRATIONS:
   Session 1    PCL-5=67    PHQ-9=19

 Veteran stated that he forgot to complete self-report measures. He planned to
 change this behavior moving forward.

  RISK INFORMATION
   He denied current SI/HI, plan, and intent. Veteran is aware of crisis
 resources including the Veteran's crisis line. He has a history of help-
 seeking when feeling down or depressed. Veteran was future-oriented and reported

 feeling motivated for PTSD treatment.

  MENTAL STATUS/BEHAVIORAL OBSERVATIONS
   Veteran arrived a few minutes late to the scheduled appointment dressed and
 groomed appropriately. He was alert and oriented throughout the session;
 behavior was appropriate. Mood was "stressed", with matching affect.
 Veteran
 demonstrated good insight and judgment. Speech was unremarkable. No evidence of
 psychosis. Veteran's thinking was goal-oriented and linear, though
 circumstantial and tangential at times. He responded well to redirection. Memory

 grossly intact.

 SESSION CONTENT:
  The Veteran completed the Meaning of the Event session of Cognitive
  Processing Therapy (CPT) for PTSD. The following therapy components were
  addressed:
  -The Veteran and therapist reviewed the Stuck Point Help Sheet and started
  the Stuck Point Log.
  -Discussed the meaning of the Impact Statement with the Veteran with a focus
  on identifying "stuck points".
  -Therapist introduced relationships between thoughts, feelings, and behaviors.
  -Therapist and Veteran reviewed the Identifying Emotions Handout.
  -Therapist introduced the A-B-C Worksheets and demonstrated how to complete
  them in session.

 PRACTICE ASSIGNMENT:
  -Therapist assigned practice assignment to complete at least one A-B-C
  Worksheet each day.
  -Therapist asked the Veteran to continue to add to the Stuck Point Log.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 31 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 31 of 667



 MOTIVATIONAL ENHANCEMENT
  --Identified short-term goals in several areas of functioning.
  --Identified the consequences or impact of the target diagnosis/problem (or
  other symptoms).
  --Identified the benefits of reducing the severity of the target
  diagnosis/problem.

  --Assessed attitude toward therapy.


 ADDITIONAL SESSION INFORMATION:
  Veteran described difficulty with procrastination and managing stressors. He
  noted that he feels that he needs to rely solely on himself and is feeling
 overwhelmed with representing himself in a court case, going to school, etc.
 Identified stuck points around this and engaged in strategies to enhance
 motivation for treatment engagement.

 PLAN
  Next session planned for agreed upon date/time of: 11/25/2020 at 10:30am

 /es/ Sharon A Radomski, PhD
 Staff Psychologist
 Signed: 11/19/2020 16:25


                  Date/Time:      17 Nov 2020 @ 1500
                   Note Title:    IMMUNIZATIONS (D)
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     HEWETT,REBECCA D
                Co-signed By:     HEWETT,REBECCA D
            Date/Time Signed:     17 Nov 2020 @ 1501

 Note


 LOCAL TITLE: IMMUNIZATIONS (D)
 STANDARD TITLE: IMMUNIZATION NOTE
 DATE OF NOTE: NOV 17, 2020@15:00 ENTRY DATE: NOV 17, 2020@15:00:19
    AUTHOR: HEWETT,REBECCA D EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

  The patient received seasonal influenza vaccine today - Influenza,
  Quadrivalent preservative free (Fluarix) 0.5 ml IM today in Left Deltoid.
  Manufacturer: GlaxoSmithKline
   Lot Number: 9s4k5 Exp. 06/30/2021
  Administered by protocol/policy
  Complications: None

 Pneumococcal Vaccination:
  Pneumococcal polysaccharide vaccine PPSV23 (Pneumovax)
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 32 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 32 of 667

    The patient received pneumococcal polysaccharide vaccine PPSV23
    (Pneumovax) 0.5ml IM today in Left Deltoid.
    Manufacturer: Merck
    Lot # and Expiration Date: T010639 EXP:08/31/2021
    Administered by protocol/policy
    Complications: None
    The pneumococcal polysaccharide vaccine PPSV23 (Pneumovax) VIS was given
    to the patient today. VIS version date Oct 30,2019.



 /es/ REBECCA D HEWETT
 LPN
 Signed: 11/17/2020 15:01


                  Date/Time:     17 Nov 2020 @ 1355
                   Note Title:   PRIMARY CARE PROVIDER (T)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    MYKONIATIS,GABRIELLE E
                Co-signed By:    MYKONIATIS,GABRIELLE E
            Date/Time Signed:    17 Nov 2020 @ 1408

 Note


 LOCAL TITLE: PRIMARY CARE PROVIDER (T)
 STANDARD TITLE: PRIMARY CARE OUTPATIENT NOTE
 DATE OF NOTE: NOV 17, 2020@13:55 ENTRY DATE: NOV 17, 2020@13:55:36
    AUTHOR: MYKONIATIS,GABRIELL EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 ASSESSMENT and PLAN:37BLACK OR AFRICAN AMERICANMALE as a a f/u
 >.Migraine Headaches
     - cont'd sumatriptan
     - cont'd propanolol for prevention


 >. Pain
      - location:left knee pain d/t : Left knee rupture of the midsubstance

 anterior cruciate ligament. Knee joint effusion from MRI 2017 .
     - controlled: no
     - PT and accupuncture ref

 > right elbow pain ice


 > depression feeling of rage and wanting to be away from other s
     - MH helps
     =- f/u MH
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 33 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 33 of 667




 >. Health maintenance
     - prostate cancer screening:y PSA - NONE FOUND
     - Colon cancer screening:y

      - BMI review and counseling
      - cardiovascular disease risk stratification
      - advanced directive discussion/immunizations discussed
 >. follow up
      - 3 months w/ PCP 30 min face to face appt
      - encouraged MyHealtheVet for result f/u, otherwise will mail
      follow-up letter

 >. referrals: none


 CHIEF COMPLAINT:
 Mr. JORDAN is a 38 year old African Americna MALE here for as an
 established vet f/u appt

 HPI/ROS:
 The vet was concerned that he got a stress fracture in the           eft
 ankle over this past 1 week exacervbated by ewalking


  The   back still hurts . the heating pad helps

  The vet   takes the pain med s form pain and well ness ctr

  the left knee hurst some . he wants to cont'd t he accupuncture

 Aand PT
 The vet does not like nbeing around others

 The following problem list is considered to be the "Past Medical
 History" for
 the purposes of this note. It was reviewed at the time of this visit.
 Active problems - Computerized Problem List is the source for the following:

 1. Alcohol abuse (SNOMED CT 15167005)
 2. Cannabis abuse (SNOMED CT 37344009)
 3. Homeless single person (SNOMED CT 160700001)
 4. Chronic post-traumatic stress disorder following military combat (SNOMED CT
 5. Depressive disorder (SNOMED CT 35489007)
 6. Low back pain (SNOMED CT 279039007)
 7. Health Maintenance
 8. POLYSUBSTANCE DEP
 9. Mood disorder (SNOMED CT 46206005)
 10. Psychosis (SNOMED CT 69322001)
 11. Foot Pain
 12. SUBJECTIVE TINNITUS
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 34 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 34 of 667

 13. Pseudofolliculitis barbae
 14. Major depressive disorder
 15. Anxiety disorder
 16. Osteoarthritis of knee
 17. Legal problem
 18. Migraine

 Allergies: Patient has answered NKA

 Med Recon NoGlossary (Tool #1)

 INCLUDED IN THIS LIST: Alphabetical list of active outpatient
 prescriptions dispensed from this VA (local) and dispensed from another
 VA or DoD facility (remote) as well as inpatient orders (local pending and
 active), local clinic medications, locally documented non-VA medications,
 and local prescriptions that have expired or been discontinued in the past
 90 days.

 Non-VA Meds Last Documented On: ** Data not found **
 ************************************************************************

 ***NOTE*** The display of VA prescriptions dispensed from another VA or
 DoD facility (remote) is limited to active outpatient prescription entries
 matched to National Drug File at the originating site and may not include
 some items such as investigational drugs, compounds, etc.

 NOT INCLUDED IN THIS LIST: Medications self-entered by the patient into
 personal health records (i.e. My HealtheVet) are NOT included in this
 list. Non-VA medications documented outside this VA, remote inpatient
 orders (regardless of status) and remote clinic medications are NOT
 included in this list. The patient and provider must always discuss
 medications the patient is taking, regardless of where the medication was
 dispensed or obtained.

 ------------------------------------------------------------------------
 OUTPT ARIPIPRAZOLE 10MG TAB (Status = Active)
      TAKE ONE-HALF TABLET BY MOUTH DAILY **NEW TABLET STRENGTH**
        Rx# 100928447 Last Released: 9/16/20 Qty/Days Supply: 45/90
        Rx Expiration Date: 9/12/21                    Refills Remaining: 1

 OUTPT ARIPIPRAZOLE 5MG TAB (Status = Discontinued)
    TAKE ONE TABLET BY MOUTH DAILY
     Rx# 100891801 Last Released: 8/14/20 Qty/Days Supply: 30/30
     Rx Expiration Date: 7/25/21      Refills Remaining: 1

 OUTPT BENZOYL PEROXIDE 5% (WATER BASED) GEL (Status = Discontinued)
    APPLY SMALL AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE
     Rx# 100329940B Last Released: 5/19/20 Qty/Days Supply: 60/30
     Rx Expiration Date: 3/17/21      Refills Remaining: 1

 OUTPT BENZOYL PEROXIDE 5% (WATER BASED) GEL (Status = Active)
    APPLY SMALL AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 35 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 35 of 667

      Rx# 100916067 Last Released: 9/2/20 Qty/Days Supply: 60/30
      Rx Expiration Date: 9/3/21      Refills Remaining: 3

 OUTPT CLINDAMYCIN PHOSPHATE 1% TOP SOLN (Status = Discontinued)
    APPLY THIN FILM TO AFFECTED AREA DAILY FOR ACNE
     Rx# 100329945B Last Released: 5/20/20 Qty/Days Supply: 60/30
     Rx Expiration Date: 3/17/21      Refills Remaining: 1

 OUTPT CLINDAMYCIN PHOSPHATE 1% TOP SOLN (Status = Active)
    APPLY THIN FILM TO AFFECTED AREA DAILY FOR ACNE
     Rx# 100916070 Last Released: 9/2/20 Qty/Days Supply: 60/30
     Rx Expiration Date: 9/3/21      Refills Remaining: 3

 OUTPT DICLOFENAC NA 1% TOP GEL (Status = Active)
    APPLY 2 GRAMS TO AFFECTED AREA EVERY 8 HOURS AS NEEDED FOR PAIN
    (USE DOSING CARD TO MEASURE DOSE) **DON'T EXCEED 16 GRAMS DAILY
    TO ANY JOINT OF THE LOWER EXTREMITIES - DON'T EXCEED 8 GRAMS
    DAILY TO ANY JOINT OF THE UPPER EXTREMITIES - DON'T EXCEED A
    TOTAL DOSE OF 32 GRAMS DAILY OVER ALL JOINTS**
      Rx# 100719858 Last Released: 5/19/20 Qty/Days Supply: 100/30
      Rx Expiration Date: 3/17/21      Refills Remaining: 1

 OUTPT GABAPENTIN 300MG CAP (Status = Discontinued)
    TAKE ONE CAPSULE BY MOUTH AT BEDTIME FOR PAIN AND SCIATICA
     Rx# 100858584 Last Released: 8/13/20 Qty/Days Supply: 30/30
     Rx Expiration Date: 7/17/21      Refills Remaining: 2

 OUTPT GABAPENTIN 300MG CAP (Status = Discontinued)
    TAKE ONE CAPSULE BY MOUTH TWICE A DAY
     Rx# 100930357 Last Released: 9/15/20 Qty/Days Supply: 60/30
     Rx Expiration Date: 9/16/21      Refills Remaining: 5

 OUTPT GABAPENTIN 300MG CAP (Status = Active)
    TAKE ONE CAPSULE BY MOUTH EVERY MORNING AND TAKE TWO CAPSULES
    EVERY EVENING
     Rx# 100999879 Last Released: 11/13/20 Qty/Days Supply: 270/90
     Rx Expiration Date: 2/4/21      Refills Remaining: 0

 OUTPT LIDOCAINE 5% OINT (Status = Active)
    APPLY THIN FILM TO AFFECTED AREA ONCE A DAY AS NEEDED FOR PAIN
     Rx# 100775490 Last Released: 7/13/20 Qty/Days Supply: 105/90
     Rx Expiration Date: 5/2/21      Refills Remaining: 2

 OUTPT MENTHOL/M-SALICYLATE 10-15% TOP CREAM (Status = Active)
    APPLY MODERATE AMOUNT TO AFFECTED AREA THREE TIMES A DAY AS
    NEEDED FOR PAIN
     Rx# 100719868 Last Released: 5/19/20 Qty/Days Supply: 90/30
     Rx Expiration Date: 3/17/21      Refills Remaining: 1

 OUTPT PROPRANOLOL HCL 40MG TAB (Status = Active)
    TAKE ONE TABLET BY MOUTH DAILY
     Rx# 100870804 Last Released: 7/30/20 Qty/Days Supply: 30/30
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 36 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 36 of 667

       Rx Expiration Date: 7/29/21
      Refills Remaining: 3

 OUTPT SUMATRIPTAN SUCCINATE 50MG TAB (Status = Active)
    TAKE ONE TABLET BY MOUTH ONCE A DAY AS NEEDED FOR MIGRAINE, MAY
    REPEAT DOSE IN 2 HOURS, IF NO RELIEF. NO MORE THAN 200MG PER DAY.
     Rx# 100574481 Last Released: 1/13/20 Qty/Days Supply: 9/30
     Rx Expiration Date: 11/20/20     Refills Remaining: 0

 OUTPT TRETINOIN 0.01% TOP GEL (Status = Discontinued)
    APPLY SMALL AMOUNT AFFECTED AREA DAILY AS DIRECTED FOR ACNE
     Rx# 100329950B Last Released: 5/21/20 Qty/Days Supply: 15/30
     Rx Expiration Date: 3/17/21      Refills Remaining: 1

 OUTPT TRETINOIN 0.05% CREAM (Status = Active)
    APPLY SMALL AMOUNT TO AFFECTED AREA NIGHTLY FOR ACNE AS DIRECTED
    - START THREE TIMES WEEKLY, WORK UP TO USING NIGHTLY. DO NOT
    COMBINE WITH BENZOYL PEROXIDE OR CLINDAMYCIN.
      Rx# 100916073 Last Released: 9/2/20 Qty/Days Supply: 20/30
      Rx Expiration Date: 9/3/21      Refills Remaining: 3

 ------------------------------------------------------------------------
                         SUPPLIES
 ------------------------------------------------------------------------

 Allergies/ADRs (Tool #5)

 FACILITY                ALLERGY/ADR
 --------             -----------
 No Remote Allergy/ADR Data available for this patient
 ROCKY MOUNTAIN REGIONAL VAMC              No Known Allergies

 MEDICATION RECONCILIATION:
 (x)The medication list above was reviewed with the patient at today's
  visit. I have indicated discrepancies under each medication that is
  not being taken as prescribed. Medication orders, including any
  additions or discontinuations, have been updated as appropriate,
  and the patient now has an accurate medication list.

  Medication education and counseling for new medications added today
  was provided to the Patient/Caregiver. This included why the
  medication was prescribed, how they should take it and for how long,
  what to expect from it, potential risks and precautions, drug-drug
  interactions, potential side effects and what happens if medication is not
  taken as prescribed. Patient/Caregiver indicates readiness to learn,
  verbalizes understanding and agreement.


 Family/Social History: (x) Not applicable to today's visit.

 EXAM:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 37 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 37 of 667

    VS: Temp: 98.3 F [36.8 C] (11/17/2020 13:51)
       BP: 123/75 (11/17/2020 13:51)
       Pulse:71 (11/17/2020 13:51)
       Resp: 18 (11/17/2020 13:51)
        BMI: BODY MASS INDEX - 31.8 (NOV 17, 2020@13:51:46)
       Pain: 7 (11/17/2020 13:51)
      Weight: 221 lb [100.5 kg] (11/17/2020 13:51)
     Pulse Ox: 95 (11/17/2020 13:51)
  General Appearance: NAD a and o x 3

           Cardiac: RRR; S1S2 no murmurs
           Lungs: CTAB no w/r/r
           Abdomen: NABS; soft NTND; no organomegaly noted
         Musculoskeletal: ttp left anke limited rom back a nd
 legs ds/t pain
             psych: flataffect;depressed mood
         Extremities: 2+ PT/DP pulses bilaterally ; no BLE edema
            Gait: steady unassisted


 Data/Labs:

 The following laboratory data was reviewed and is pertinent to
 the care provided:

    HgbA1c:
        A1C HGB (DVAMC) - NONE FOUND

    Lipids:
        CHOLESTEROL - NONE FOUND
        HDL - NONE FOUND
        LDL CHOL (RBL) - NONE FOUND
        TRIGLYCERIDE - NONE FOUND

     SMA-7:
       SODIUM - NONE FOUND
       POTASSIUM - NONE FOUND
       CHLORIDE - NONE FOUND
       CO2 - NONE FOUND
       CREATININE SERUM - NONE FOUND
       GLUCOSE - NONE FOUND

     CBC:
       WBC - NONE FOUND
       HGB - NONE FOUND
       HCT - NONE FOUND
       MCV - NONE FOUND
       PLT - NONE FOUND

     LFTs:
        SGOT - NONE FOUND
        SGPT - NONE FOUND
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 38 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 38 of 667



     Other:
        TSH - NONE FOUND

        PSA - NONE FOUND

        25-OH VIT D2 - NONE FOUND
        25-OH VIT D3 - NONE FOUND
        TOTAL 25-OH VIT D - NONE FOUND
        1,25-DIHYDROXYVIT D3 - NONE FOUND
         No data available for 25-OH vitamin D2; 25-OH vitamin D3;
 Total 25-OH vitamin D; ZZ-VIT D, 1,25-DIHYDROXY (LC081091);
 ZZ-VIT.D 25-Hydroxy (LC081950); VITAMIN D TOTAL

        OCCULT BLOOD FIT X1 SCREEN - NONE FOUND

 (Please see top of note for assessment and plan.)

 (x) Patient/Caregiver indicates readiness to learn, verbalizes understanding,
 agreement and satisfaction with the treatment plan. Patient/Caregiver
 doesn't
 have any further questions today.

 () Approximately min of this 30 min appt was spent counseling/coordinating
 care for the medical problems outlined above.


  PHQ9 Depression Evaluation:
     A PHQ-9 screen was performed. The score was 10 which is suggestive of
     moderate depression.

      1. Little interest or pleasure in doing things
      Several days

      2. Feeling down, depressed, or hopeless
      Nearly every day

      3. Trouble falling or staying asleep, or sleeping too much
      Nearly every day

      4. Feeling tired or having little energy
      Several days

      5. Poor appetite or overeating
      Not at all

      6. Feeling bad about yourself or that you are a failure or have let
      yourself or your family down
      Several days

      7. Trouble concentrating on things, such as reading the newspaper or
      watching television
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 39 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 39 of 667

        Several days

        8. Moving or speaking so slowly that other people could have noticed.
        Or the opposite being so fidgety or restless that you have been
        moving around a lot more than usual
        Not at all

        9. Thoughts that you would be better off dead or of hurting yourself
        in some way
        Not at all

       10. If you checked off any problems, how DIFFICULT have these
       problems made it for you to do your work, take care of things at home
       or get along with other people?
       Very difficult
  ECH Atypical Antipsychotics:
   Patient is receiving an atypical antipsychotic. Order for hemoglobin A1c
   placed.
  ECH Pain Assessment:
   Pain issues discussed with patient. We have agreed upon a plan of
   management as outlined in my notes today.
  Pneumococcal PPSV23 (Pneumovax):
   ** See orders.
  Influenza Immunization:
   ** See orders.
    Fluarix, Quadrivalent preservative free, syringe

 /es/ GABRIELLE E MYKONIATIS, MD
 Staff Primary Care Physician
 Signed: 11/17/2020 14:08


                   Date/Time:     17 Nov 2020 @ 1109
                    Note Title:   MH VASH COMMUNITY VISIT
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    CHEUK,ELIZABETH M
                 Co-signed By:    CHEUK,ELIZABETH M
             Date/Time Signed:    17 Nov 2020 @ 1115

 Note


 LOCAL TITLE: MH VASH COMMUNITY VISIT
 STANDARD TITLE: MENTAL HEALTH MGT OF A SPECIFIC PROBLEM NOTE
 DATE OF NOTE: NOV 17, 2020@11:09 ENTRY DATE: NOV 17, 2020@11:09:53
    AUTHOR: CHEUK,ELIZABETH M EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Length of visit: 30 mins
 Location of Visit: Phone call and home visit - Outside Veteran's Apartment
 Diagnosis: Housing/Economic Circumstance Problems z59.8
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 40 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 40 of 667

 Transportation time: 50 mins

 Follow-up Appointment: 12/14/20 @ 1030 phone check in

 Data: Writer spoke with veteran on the phone for schedule monthly phone check in

 and then dropped off a winter coat and laptop at his apartment.

 Writer provided veteran with legal resources at his request to assist with
 navigating his legal affairs.

 Veteran shared that his landlord (LL) had not received the HAP payment from the
 Division of Housing (DOH) as of yet (veteran has been in his home for appr. 1.5
 months). Writer relayed that there is a delay in HAP payments arriving due to
 COVID and housing disruptions. Writer encouraged that the LL could call Erik
 Frazier at DOH to follow up if needed. Writer provided Erik's number for
 reference.

 Veteran reiterated his high level of independence and requested monthly check
 ins with writer for the time being.

 Veteran denied having any other urgent case management needs at this time.

 Assessment: Veteran appeared dressed appropriately for weather and time of day
 when writer saw him. Veteran remained a&ox4 and engaged in brief case
 management
 conversation. Veteran's thought process and content sounded congruent.
 Veteran's
 tone of voice and rate of speech sounded regulated.


 No clinical indications of any danger to self or others were observed or
 reported during this visit.

 Plan: Writer will assess for case management needs with veteran as needed via
 phone check ins as part of compliance with COVID-19 precautions.




 /es/ ELIZABETH M CHEUK
 Social Worker
 Signed: 11/17/2020 11:15


                  Date/Time:     16 Nov 2020 @ 1546
                   Note Title:   PACT PRE-VISIT TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    HEWETT,REBECCA D
                Co-signed By:    HEWETT,REBECCA D
            Date/Time Signed:    16 Nov 2020 @ 1551
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 41 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 41 of 667


 Note


 LOCAL TITLE: PACT PRE-VISIT TELEPHONE CONTACT
 STANDARD TITLE: PACT NOTE
 DATE OF NOTE: NOV 16, 2020@15:46 ENTRY DATE: NOV 16, 2020@15:46:04
    AUTHOR: HEWETT,REBECCA D EXP COSIGNER:
   URGENCY:                 STATUS: COMPLETED

 Patient able to make scheduled appointment

 Visit Type:Face-to-Face

 Date/Time of appointment: 17 Nov 2020 @ 1330

 Provided directions to clinic: Yes

 Patient's top priority for appointment: Stress Fracture on L foot, referrals

 for accupuncture

 Does patient have labs ordered? No
    If yes, please remind veteran to not fast on day of appointment
    or day of lab unless provider instructed

 Do you see a Non-VA Provider? No
     If yes, please encourage veteran to bring any relevent reports.

 Please bring your medications as well as any questions or concerns.
 Please take any prescribed blood pressure or diabetic medications as you
 normally would on the day of your appointment.

 HTN: reminded to bring in home BP log

 DM: reminded to bring in BG logs and glucometer

 Reminded to bring in paperwork to be addressed

 Asked to arrive 15 minutes prior to appointment and provided contact
 information

 Clinical reminders:

  Pressure Ulcer Risk Screening:
   1. Patient is bed or wheelchair bound or requires assistance to change
   positions?
    No.
   2. Does the patient currently have or have a history of pressure ulcers?
    No.
   3. Is the patient experiencing bowel or bladder incontinence to include
   dribbling, or does the patient need to wear a continence containment
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 42 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 42 of 667

   garment?
    No.
   4. Does the patient currently have a wound or a skin related problem?
    No.
  Tobacco Use Screening:
   The patient has never used tobacco.

 /es/ REBECCA D HEWETT
 LPN
 Signed: 11/16/2020 15:51


                   Date/Time:      13 Nov 2020 @ 1300
                    Note Title:    MH PSYCHOLOGIST NOTE (VVC)
                     Location:     Rocky Mountain Regional VA Medical Center
                    Signed By:     RADOMSKI,SHARON A
                 Co-signed By:     RADOMSKI,SHARON A
             Date/Time Signed:     13 Nov 2020 @ 1821

 Note


 LOCAL TITLE: MH PSYCHOLOGIST NOTE (VVC)
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: NOV 13, 2020@13:00 ENTRY DATE: NOV 13, 2020@14:00:06
    AUTHOR: RADOMSKI,SHARON A EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 VA VIDEOCONNECT (VVC) VISIT NOTE

 Location: This writer conducted session via Videoconference-To-Home
 delivered via VA Video Connect program, using encrypted Video-on-Demand
 technology.

 Clinician located at: VA-RMR MH Clinic VA-RMR
 Veteran located at address below.

 LOCAL EMERGENCY NUMBER, AVAILABLE CONTACTS, OTHER INFORMATION:
   Veteran Email Address:PRINCEOFWADESBORO@GMAIL.COM
  (Leave blank if address above is correct):
   Address of patient during this session:
   Current listed address in CPRS:
        CHADWICK HEATH JORDAN
        1135 N BROADWAY STE 312
        DENVER, COLORADO 80203

 If above address is not correct, please enter it here :
 New appt location
 98 South Emerson St Apt 101
 Denver, CO 80209
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 43 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 43 of 667

 Emergency numbers for that address:
 Veteran Contact Numbers:
  Listed cell phone: UNKNOWN
  Listed regular telephone number: 720-276-5377
  Enter telephone number below if above numbers are not correct
  (Leave blank if numbers above are correct):
  (Type NA if the telephone numbers above are correct.)


 Veteran Emergency Contact Information:
 (Including Name, Phone, Work Phone, Relationship to patient)

 Next of Kin
     Primary NOK: JORDAN,GWEN                 Relation: MOTHER
             8853 COLORADO BLVD             Phone: 303 286 1997
             THORNTON, COLORADO 80229
   Secondary NOK: NONE,                   Relation: <not given>
             <street address not available> Phone:
 Emergency Contact
      Name:       JORDAN,GWEN
      Phone:      303 286 1997
      Relationship: MOTHER

 Additional emergency contact information (Leave blank if above is correct):

 VA Emergency Numbers
  1) e911: 267-908-6605
  2) VAMC-RMR Police: 720-723-5800 (Internal Extension 15800)
  3) Suicide Prevention Team/ Coordinators
    RMR: 720-723-7350 (Internal Extension 17350)
    COS: 719-553-1093
  4) National Telehealth Help Desk: 866-651-3180
  5) Veterans Crisis Hotline: 800-273-8255 [1-800-273-TALK]

 Names of any other individuals present at veteran home/location
 during this session. None

 Contact information for any other individuals present at home/location
 during the session: N/A

 CONNECTIVITY AND PRIVACY:
 VETERANS TABLET ID (Put NA if using veterans personal equipment):
 WAS PRIVACY ENSURED?
  Provider used private office: Yes
  Veteran connected from private home. Yes
  Veteran connected from another private location. (If yes, please specify) N/A

 Veteran attempted to connect with provider via their preferred device, and
 was able to create an acceptable-quality audiovisual connection. Yes

 Connectivity comments - Optional (including connection quality, login issues,
 phone usage for audio, etc.) : Connection was lost briefly, but re-established
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 44 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 44 of 667

 =============================================================================

 Cognitive Processing Therapy: Initial Session
 Date and time: 11/13/2020 at 1:00pm
 Time in session (in minutes): 55

 SESSION NUMBER:
  1

 SESSION FORMAT
  Video Telehealth Session

 SESSION LOCATION
  PTSD clinical team

 DIAGNOSIS:
  Primary (focus of treatment): PTSD
 Secondary: MDD, Anxiety, Alcohol Use Disorder

 ASSESSMENT:
  PCL-5
   A PCL-5 was performed and was positive. The score was 67.
  PHQ-9
   A PHQ-9 screen was performed. The score was 19 which is suggestive of
   moderately severe depression.


  CHANGE IN SCORE (PCL or PHQ9)
   CHANGES IN ASSESSMENT SCORES FROM EARLIER ADMINISTRATIONS:
   Session 1    PCL-5=67    PHQ-9=19


  RISK INFORMATION
    He endorsed a 2 on PHQ-9 #9 and qualified that these are thoughts of being
 better off dead. He denied current SI/HI, plan, and intent. Veteran is aware of
 crisis resources including the Veteran's crisis line. He has a history of
 help-
 seeking when feeling down or depressed. Veteran was future-oriented and reported

 feeling motivated for PTSD treatment.

  MENTAL STATUS/BEHAVIORAL OBSERVATIONS
   Veteran arrived on time to the scheduled appointment dressed and groomed
 appropriately. He was alert and oriented throughout the session; behavior was
 appropriate. Mood was euthymic, with matching, though somewhat flat affect, and
 range appeared somewhat restricted. Veteran demonstrated good insight and
 judgment. Speech was unremarkable. No evidence of psychosis. Veteran's
 thinking
 was goal-oriented and linear, though circumstantial and tangential at times.
 Memory grossly intact.

  OTHER RELEVANT ASSESSMENT OBSERVATIONS
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 45 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 45 of 667

   Reported 2/10 craving to drink alcohol triggered by feeling stressed. Denied

 substance use. He acknowledged that drinking will not help his stress.

 SESSION CONTENT:
  The Veteran completed the first session of Cognitive Processing Therapy (CPT)
  for PTSD. The following therapeutic components were addressed:
  -Facilitated a good therapeutic relationship.
  -Provided an overview of PTSD symptoms, a cognitive explanation of the
  development and maintenance of PTSD, and a rationale of CPT.
  -Presented the Veteran with an overview of the 12-session treatment.
  -Discussed Veteran's readiness to engage in treatment. Discussed
 Veteran's
 hesitations to begin treatment prior to today. At today's session, he
 described
 feeling motivated, after completing self-report measures and relating to the
 content. Veteran reported that he already completed the writing assignment for
 session 1, which he read aloud to this writer.
  -Discussed and addressed Veteran's questions or concerns about treatment.
  Veteran expressed the following questions and/or concerns: Denied
 questions/concerns at this time.
  -Introduced the concept of stuck points.

 PRACTICE ASSIGNMENT:
  -Asked Veteran to write a one page "Impact Statement". He was given
 additional
 instruction for this, as he had already began this writing assignment in
 preparation of today's appointment.
  -Asked Veteran to review Stuck Point Handout and Stuck Point Help Sheet.

 MOTIVATIONAL ENHANCEMENT
  --Identified short-term goals in several areas of functioning.
  --Identified the consequences or impact of the target diagnosis/problem (or
  other symptoms).
  --Identified the benefits of reducing the severity of the target
  diagnosis/problem.
  --Assessed attitude toward therapy.

 ADDITIONAL SESSION INFORMATION:
  Veteran updated this writer that he has moved his belongings from storage to
 his new residence.

 PLAN
  Next session planned for agreed upon date/time of: 11/19/2020 at 3:00pm

 /es/ Sharon A Radomski, PhD
 Staff Psychologist
 Signed: 11/13/2020 18:21


                   Date/Time: 10 Nov 2020 @ 1429
                    Note Title: MH INFORMATIONAL NOTE
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 46 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 46 of 667

                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    RADOMSKI,SHARON A
                Co-signed By:    RADOMSKI,SHARON A
            Date/Time Signed:    11 Nov 2020 @ 0801

 Note


 LOCAL TITLE: MH INFORMATIONAL NOTE
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: NOV 10, 2020@14:29 ENTRY DATE: NOV 10, 2020@14:29:56
    AUTHOR: RADOMSKI,SHARON A EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Per Veteran's request, the following letter was mailed to the Veteran.

 November 5, 2020


 To Whom It May Concern:


 This letter is being provided to Mr. Chadwick Jordan for distribution as he
 sees fit. Mr. Jordan is currently my patient and has been under my care since
 August 2020. I am familiar with his history and have diagnosed him with
 Posttraumatic Stress Disorder.


 Respectfully,


 Sharon Radomski, Ph.D.
 Psychologist
 PTSD Clinical Team
 VA Eastern Colorado Health Care System
 1700 N Wheeling St (116)
 Aurora, CO 80045

 /es/ Sharon A Radomski, PhD
 Staff Psychologist
 Signed: 11/11/2020 08:01


                  Date/Time:     09 Nov 2020 @ 1526
                   Note Title:   MH HOMELESS TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BARTOLOMEO,GINA
                Co-signed By:    BARTOLOMEO,GINA
            Date/Time Signed:    09 Nov 2020 @ 1545
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 47 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 47 of 667

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: NOV 09, 2020@15:26 ENTRY DATE: NOV 09, 2020@15:26:11
    AUTHOR: BARTOLOMEO,GINA EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: Alcohol Use Disorder Moderate; homelessness
 Duration of call: 14
 Treatment Provided: Telephone Contact


 D: Writer outreached veteran to discuss HUD VASH SUD program and explain her
 role following referral from veteran's CM. Writer introduced herself and
 veteran
 discussed his desire to attend groups. Veteran stated he is interested in
 relapse prevention which writer said unfortunately she cannot provide and that
 at this time writer and SUD program in HUD VASH is not doing groups.
 Veteran endorsed having a drink 'a few weeks ago' and that it was the
 first
 drink in months. Writer discussed steps veteran would need to take to engage in

 relapse prevention groups to which veteran said he would probably be better if
 he just speaks with writer and engage with her prior to engaging in virtual
 groups. Veteran asked writer about her experience in working with SUD population

 to which she shared. Writer reiterated role of harm reduction and veteran said
 he was interested in discussing triggers and coping mechanisms for drinking.
 Veteran went on to say he would like to talk every 3 weeks for the next 6 or so
 months to which writer said she can do.

 P: Writer will outreach veteran 12/1 @ 9am

 /es/ GINA BARTOLOMEO, LCSW, LAC
 Substance Use Disorder Specialist
 Signed: 11/09/2020 15:45

 Receipt Acknowledged By:
 11/12/2020 12:51     /es/ ELIZABETH M CHEUK
               Social Worker


                  Date/Time:     06 Nov 2020 @ 0829
                   Note Title:   CHRONIC PAIN & WELLNESS CENTER - PHARMACY
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    SCHROEDER,ALLISON E
                Co-signed By:    SCHROEDER,ALLISON E
            Date/Time Signed:    06 Nov 2020 @ 1352
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 48 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 48 of 667

 Note


 LOCAL TITLE: CHRONIC PAIN & WELLNESS CENTER - PHARMACY
 STANDARD TITLE: PAIN NOTE
 DATE OF NOTE: NOV 06, 2020@08:29 ENTRY DATE: NOV 06, 2020@08:29:58
    AUTHOR: SCHROEDER,ALLISON E EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 JORDAN,CHADWICK HEATH answers for follow up appointment to discuss future mgmt.
 of lumbar spondylsis, mild to moderate

 Consulting PCP's medical opinion on goals for long-term
 opioid therapy in this patient: Other goal (describe below).
 veteran education on risks of opioids and review alternative treatments

 **SEE END OF NOTE FOR SUMMARY AND COORDINATION OF CARE**

 Since last appointment 10/7/2020 - pt continues w/MH treatment + homeless
 clinic.

 Today, pt states: "Things are going OK I suppose". Reports that
 he's still
 settling in to his new place and is trying to get caught up with schoolwork
 right now. States that he's feeling wound up and is trying to take one thing
 at
 a time.

 States he's been focused on his civil law suit currently; he feels he's
 meeting
 some hurdles but also has 3 other cases hanging over his head. For the civil
 side he is defending himself so he's putting lots of his spare time into
 preparing for hearings, filings, and court dates. He feels like he's not
 able to
 make plans d/t the uncertainty of court and what will happen next which has made

 it hard because he likes to have stuff on his calendar to look forward to.
 Overall though he feels that he's managing stress OK by exercise and
 distraction
 techniques.

 Pain medications were last taken: topicals this week + gabapentin last night

 Functional goals include:
 1) More rigorous workouts
 2) Manage legal concerns

 PAIN INTENSITY for the past month (0=No Pain, 10=As Bad As Pt. Can Imagine)
 Date 7/16/2020
 WORST 10/10
 BEST 4/10
 AVERAGE 4-6/10
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 49 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 49 of 667

 GOAL: 4/10

 Pain relief from current therapy: mild benefit

 Social Hx:
 Caffeine - rare coffee, avoids d/t anxiety
 Tobacco - denies
 Alcohol - AUD identified in 2004; multiple arrests. Has not drank in
 "months"
 Illicit Drugs - denies
 Marijuana - denies currently

 PAIN Hx and Description:
 Onset: 2002
 Cause: MVA
 Location: low back/thoracic-lumbar strain
 Radiation: into bilateral inner thighs/sciatica
 Pattern: constant
 Quality: numbness/tingling, "feet asleep", sharp pain

 Factors that:
 alleviate: PT, acupuncture, TENS, stretching
 exacerbate: poor posture, lifting, "over exertion", walking too much

 Active Problems:
 Active problems - Computerized Problem List is the source for the following:

 1. Alcohol abuse (SNOMED CT 15167005)
 2. Cannabis abuse (SNOMED CT 37344009)
 3. Homeless single person (SNOMED CT 160700001)
 4. Chronic post-traumatic stress disorder following military combat (SNOMED CT
 5. Depressive disorder (SNOMED CT 35489007)
 6. Low back pain (SNOMED CT 279039007)
 7. Health Maintenance
 8. POLYSUBSTANCE DEP
 9. Mood disorder (SNOMED CT 46206005)
 10. Psychosis (SNOMED CT 69322001)
 11. Foot Pain
 12. SUBJECTIVE TINNITUS
 13. Pseudofolliculitis barbae
 14. Major depressive disorder
 15. Anxiety disorder
 16. Osteoarthritis of knee
 17. Legal problem
 18. Migraine

 CURRENT MEDICATIONS:
 Active and Recently Expired Outpatient Medications (including Supplies):

                                  Issue Date
                          Status     Last Fill
    Active Outpatient Medications         Refills   Expiration
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 50 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 50 of 667

 =========================================================================
 1) ARIPIPRAZOLE 10MG TAB Qty: 45 for 90 ACTIVE             Issu:09-11-20
     days Sig: TAKE ONE-HALF TABLET BY Refills: 1 Last:09-14-20
     MOUTH DAILY **NEW TABLET STRENGTH**                    Expr:09-12-21
 2) BENZOYL PEROXIDE 5% (WATER BASED) GEL ACTIVE                 Issu:09-02-20
     Qty: 60 for 30 days Sig: APPLY SMALL Refills: 3 Last:09-02-20
     AMOUNT AFFECTED AREA TWICE A DAY FOR                   Expr:09-03-21
     ACNE
 3) CLINDAMYCIN PHOSPHATE 1% TOP SOLN Qty: ACTIVE                  Issu:09-02-20
     60 for 30 days Sig: APPLY THIN FILM Refills: 3 Last:09-02-20
     TO AFFECTED AREA DAILY FOR ACNE                   Expr:09-03-21
 4) DICLOFENAC NA 1% TOP GEL Qty: 100 for ACTIVE              Issu:03-16-20
     30 days Sig: APPLY 2 GRAMS TO        Refills: 1 Last:05-18-20
     AFFECTED AREA EVERY 8 HOURS AS NEEDED                 Expr:03-17-21
     FOR PAIN (USE DOSING CARD TO MEASURE
     DOSE) **DON'T EXCEED 16 GRAMS DAILY TO
     ANY JOINT OF THE LOWER EXTREMITIES -
     DON'T EXCEED 8 GRAMS DAILY TO ANY
     JOINT OF THE UPPER EXTREMITIES - DON'T
     EXCEED A TOTAL DOSE OF 32 GRAMS DAILY
     OVER ALL JOINTS**
 5) GABAPENTIN 300MG CAP Qty: 60 for 30 ACTIVE               Issu:09-15-20
     days Sig: TAKE ONE CAPSULE BY MOUTH Refills: 5 Last:09-15-20
     TWICE A DAY                         Expr:09-16-21
 6) LIDOCAINE 5% OINT Qty: 105 for 90 days ACTIVE           Issu:05-01-20
     Sig: APPLY THIN FILM TO AFFECTED AREA Refills: 2 Last:07-20-20
     ONCE A DAY AS NEEDED FOR PAIN                    Expr:05-02-21
 7) MENTHOL/M-SALICYLATE 10-15% TOP CREAM ACTIVE                    Issu:03-16-20
     Qty: 90 for 30 days Sig: APPLY    Refills: 1 Last:05-18-20
     MODERATE AMOUNT TO AFFECTED AREA THREE                     Expr:03-17-21
     TIMES A DAY AS NEEDED FOR PAIN
 8) PROPRANOLOL HCL 40MG TAB Qty: 30 for 30 ACTIVE               Issu:07-28-20
     days Sig: TAKE ONE TABLET BY MOUTH Refills: 3 Last:07-28-20
     DAILY                           Expr:07-29-21
 9) SUMATRIPTAN SUCCINATE 50MG TAB Qty: 9 ACTIVE                  Issu:11-20-19
     for 30 days Sig: TAKE ONE TABLET BY Refills: 0 Last:01-10-20
     MOUTH ONCE A DAY AS NEEDED FOR                     Expr:11-20-20
     MIGRAINE, MAY REPEAT DOSE IN 2 HOURS,
     IF NO RELIEF. NO MORE THAN 200MG PER
     DAY.
 10) TRETINOIN 0.05% CREAM Qty: 20 for 30 ACTIVE             Issu:09-02-20
     days Sig: APPLY SMALL AMOUNT TO          Refills: 3 Last:09-02-20
     AFFECTED AREA NIGHTLY FOR ACNE AS                  Expr:09-03-21
     DIRECTED - START THREE TIMES WEEKLY,
     WORK UP TO USING NIGHTLY. DO NOT
     COMBINE WITH BENZOYL PEROXIDE OR
     CLINDAMYCIN.

                                Issue Date
                         Status    Last Fill
   Inactive Outpatient Medications      Refills Expiration
 =========================================================================
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 51 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 51 of 667

 1) ARIPIPRAZOLE 5MG TAB Qty: 30 for 30 DISCONTINUED Issu:08-13-20
     days Sig: TAKE ONE TABLET BY MOUTH (EDIT)                Last:08-17-20
     DAILY                     Refills: 1 Expr:07-25-21
 2) ARIPIPRAZOLE 5MG TAB Qty: 30 for 30 DISCONTINUED Issu:07-24-20
     days Sig: TAKE ONE-HALF TABLET BY Refills: 2 Last:07-28-20
     MOUTH DAILY FOR 3 DAYS, THEN TAKE ONE                     Expr:07-25-21
     TABLET DAILY
 3) BENZOYL PEROXIDE 5% (WATER BASED) GEL DISCONTINUED Issu:03-16-20
     Qty: 60 for 30 days Sig: APPLY SMALL (EDIT)           Last:05-18-20
     AMOUNT AFFECTED AREA TWICE A DAY FOR Refills: 1 Expr:03-17-21
     ACNE
 4) BENZOYL PEROXIDE 5% (WATER BASED) GEL DISCONTINUED Issu:12-20-19
     Qty: 60 for 30 days Sig: APPLY SMALL Refills: 0 Last:02-14-20
     AMOUNT AFFECTED AREA TWICE A DAY FOR                        Expr:12-20-20
     ACNE
 5) CLINDAMYCIN PHOSPHATE 1% TOP SOLN Qty: DISCONTINUED Issu:03-16-20
     60 for 30 days Sig
 : APPLY THIN FILM (EDIT)       Last:05-18-20
     TO AFFECTED AREA DAILY FOR ACNE              Refills: 1 Expr:03-17-21
 6) CLINDAMYCIN PHOSPHATE 1% TOP SOLN Qty: DISCONTINUED Issu:12-20-19
     60 for 30 days Sig: APPLY THIN FILM Refills: 0 Last:02-14-20
     TO AFFECTED AREA DAILY                        Expr:12-20-20
 7) GABAPENTIN 300MG CAP Qty: 30 for 30 DISCONTINUED Issu:07-16-20
     days Sig: TAKE ONE CAPSULE BY MOUTH Refills: 2 Last:08-12-20
     AT BEDTIME FOR PAIN AND SCIATICA                      Expr:07-17-21
 8) LIDOCAINE 5% OINT Qty: 35 for 30 days DISCONTINUED Issu:03-16-20
     Sig: APPLY THIN FILM TO AFFECTED AREA Refills: 2 Last:03-18-20
     ONCE A DAY AS NEEDED FOR PAIN                       Expr:03-17-21
 9) QUETIAPINE FUMARATE 100MG TAB Qty: 60 DISCONTINUED Issu:01-10-20
     for 30 days Sig: TAKE TWO TABLETS BY (EDIT)             Last:01-13-20
     MOUTH AT BEDTIME                    Refills: 0 Expr:12-19-20
 10) QUETIAPINE FUMARATE 100MG TAB Qty: 51 DISCONTINUED Issu:12-19-19
     for 30 days Sig: TAKE ONE-HALF TABLET Refills: 1 Last:12-20-19
     BY MOUTH AT BEDTIME FOR 3 DAYS, THEN                      Expr:12-19-20
     TAKE ONE TABLET AT BEDTIME FOR 3 DAYS,
     THEN TAKE ONE AND ONE-HALF TABLETS AT
     BEDTIME FOR 3 DAYS, THEN TAKE TWO
     TABLETS AT BEDTIME
 11) QUETIAPINE FUMARATE 300MG TAB Qty: 90 DISCONTINUED Issu:03-02-20
     for 90 days Sig: TAKE ONE TABLET BY (EDIT)             Last:05-22-20
     MOUTH AT BEDTIME                    Refills: 0 Expr:03-03-21
 12) QUETIAPINE FUMARATE 400MG TAB Qty: 90 DISCONTINUED Issu:06-02-20
     for 90 days Sig: TAKE ONE TABLET BY Refills: 1 Last:06-02-20
     MOUTH AT BEDTIME                             Expr:06-03-21
 13) TRETINOIN 0.01% TOP GEL Qty: 15 for 30 DISCONTINUED Issu:03-16-20
     days Sig: APPLY SMALL AMOUNT AFFECTED Refills: 1 Last:05-18-20
     AREA DAILY AS DIRECTED FOR ACNE                      Expr:03-17-21
 14) TRETINOIN 0.01% TOP GEL Qty: 15 for 30 DISCONTINUED Issu:12-20-19
     days Sig: APPLY SMALL AMOUNT AFFECTED Refills: 0 Last:02-14-20
     AREA DAILY FOR ACNE                          Expr:12-20-20

 24 Total Medications
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 52 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 52 of 667



 OTC/VITAMINS/HERBALS:

 ( )The medication list above was reviewed with the patient at today's
   visit. I have indicated discrepancies under each medication that is
   not being taken as prescribed. Medication orders, including any
   additions or discontinuations, have been updated as appropriate,
   and the patient now has an accurate medication list.

  Medication education and counseling for new medications added today
  was provided to the Patient/Caregiver. This included why the
  medication was prescribed, how they should take it and for how long,
  what to expect from it, and what happens if medication is not taken
  as prescribed. Patient/Caregiver indicates readiness to learn,
  verbalizes understanding and agreement.


 PAST MEDICATIONS:
 Long-Acting Opioids: Deferred

 Short-Acting Opioids:
    -codeine, ASA with codeine, codeine/APAP -- past trial, helpful
    -oxycodone, oxycodone/APAP -- past trial, helpful
    -tramadol -- past trial

 ACETAMINOPHEN -- past trial, ineffective

 NSAID:
 ibuprofen - past trial, ineffective for back pain
 naproxen - past trial
 meloxicam - past trial, helpful

 MUSCLE RELAXANTS:
 cyclobenzaprine - past trial, ineffective
 methocarbamol - past trial, mild benefit

 ANTIDEPRESSANTS:
 TCAs: Deferred

 SNRI: Deferred

 ANTICONVULSANTS:
 gabapentin - on currently
 pregabalin - denies

 TOPICALS -
 capsaicin - denies
 lidocaine topicals - on currently
 menthol m-salicylate -- on currently
 diclofenac gel -- on currently

 PAST PAIN TREATMENTS:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 53 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 53 of 667

 Physical Therapy -- past trial, on hold d/t COVID, helpful
 Heat/Cold -- heat is helpful, does not have heating pad, will send
 TENS unit -- uses regularly, helpful
 Behavioral pain mgmt./CBT -- completed care classes 2020
 Surgery - Helpful/Not Helpful
 Acupuncture -- past trial, on hold d/t COVID, helpful
 Chiropractic -- deferred

 VITAL SIGNS
 Blood Pressure: 126/88 (07/28/2020 13:41)
   Respiration: 14 (07/28/2020 13:41)
      Pulse: 60 (07/28/2020 13:41)
     Height: 70 in [177.8 cm] (11/20/2019 08:57)
     Weight: 210 lb [95.5 kg] (07/28/2020 13:41)
    Pulse Ox: 97 (07/28/2020 13:41)
 BODY MASS INDEX - 30.2 (JUL 28, 2020@13:41:33)

 PERTINENT LABS:
  CREATININE SERUM - NONE FOUND
  SGPT - NONE FOUND
  SGOT - NONE FOUND
 No TSH in the last 2Y
 No A1C HEMOGLOBIN (DVAMC) in the last 1Y
 No TESTOSTERONE (DVAMC) in the last 6M
  No data available for 25-OH vitamin D2; 25-OH vitamin D3;
 Total 25-OH vitamin D; ZZ-VIT D, 1,25-DIHYDROXY (LC081091);
 ZZ-VIT.D 25-Hydroxy (LC081950); VITAMIN D TOTAL

 Most recent ECG:
                                 11/06/2020 08:29
 SPN - Selected Prog Notes
  No data available for EKG NOTE

 No AMPHETAMINES QUAL. in the last 3Y
 No BARBITURATES in the last 3Y
 No BENZODIAZEPINES in the last 3Y
 No COCAINE in the last 3Y
 No METHADONE in the last 3Y
 No OPIATES in the last 3Y
 No CANNABINOIDS in the last 3Y
  No data available for Oxycodone (RMR); Oxymorphone (RMR)

 Future Appointments:
 11/06/2020 11:00 RMR PHONE CPWC PHARM 02
 11/13/2020 13:00 RMR VVC MH PCT PSO 06 PM
 11/17/2020 13:30 DEN PACT MD 07
 03/05/2021 14:15 RMR DERM FOLLOW UP MD

 ASSESSMENT:
 Patient reporting chronic low back pain. Pt reports mild pain relief from
 medications. Pt is also followed by MH + PTSD program, homeless program, and
 VJO.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 54 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 54 of 667



 OPIOIDS:
 --CURRENT MEDD: 0mg
     --CPCC starting MEDD: 0mg
 --LAST UDS: None since 2007
 --LAST PDMP: 8/12/2020 --> no controlled substance fills since 2018
 --Opioid Consent: N/A

 --Pt has SUD hx of AUD + marijuana but is in sustained remission. Currently
 participating in VJO treatment as well related to complex history
 --Would not recommend PRN opioids at this time d/t non-optimized non-opioid and
 non-medication management

 APAP:
 --Pt declines, not effective

 NSAIDs:
 --Pt declines, not effective

 MUSCLE RELAXANTS:
 --Pt declines today but may be interested in the future

 TCAs:
 --Pt w/PTSD, depressive DO, psychosis, mood disorder, anxiety DO and is followed

 by MH prescriber and has been started on aripiprazole 5mg PO with intent to
 switch to aripiprazole LAI
 --Would not recommend TCA start for pain d/t pt's complex MH comorbidities
 and currently following w/MH for medication adjustments

 SNRIs:
 --Pt w/PTSD, depressive DO, psychosis, mood disorder, anxiety DO and is followed

 by MH prescriber and has been started on aripiprazole 5mg PO with intent to
 switch to aripiprazole LAI
 --Would not recommend SNRI start for pain d/t pt's complex MH comorbidities

 and currently following w/MH for medication adjustments

 ANTICONVULSANTS:
 --Pt reports substantial sciatica & numbness/tingling/pins-needles component
 to
 his pain and is tolerating gabapentin titration to 300mg BID
 --Pt is tolerating gabapentin 300mg BID well and has noticed some mild
 improvement. Wants to increase the dose today; will increase night time dose to
 600mg and continue 300mg QAM per pt preference.

 TOPICALS:
 --On lidocaine 5%, menthol m-salicylate, and diclofenac gel 1%; uses
 interchangeably depending on symptoms. Uses a few times per week. Recommend
 continue
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 55 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 55 of 667

 MISC:
 --Pt got replacement TENS unit and is working well
 --Pt received heating pad and is working well

 Discussed COT w/ pt including both the goal of partial pain relief and improved
 activity/function, along w/ risks of side effects, including overdose which is
 proportional to the dose.

 Aberrant Behavior(S):
 Requesting specific drugs (codeine/Percocet)



 Concerns to pt. and community associated w/ COT include pt's comorbid
 conditions:
 -concomitant MH conditions (PTSD, psychosis DO, anxiety DO, MDD)
 -non-compliance (appts. - intermittent NS)
 -h/o polysubstance abuse (cannabinoids and alcohol)

 Patients Risk for Opioid Oversedation and Respiratory Depression:
 -obesity w/ high risk for sleep apnea

 The pain condition this veteran suffers from is best treated with a
 multidisciplinary approach. This involves an increase in physical activity to
 prevent de-conditioning and worsening of the pain cycle, psychological
 counseling to address the co-morbid psychological effects of pain, as well as
 the judicious use of pain medications and interventional strategies to lower
 the person's pain so that they may participate in the physical activities
 that
 will produce long lasting pain reductions. The goal of the multidisciplinary
 approach to pain medicine is to return the patient to a higher level of overall
 function and restore activities of daily living.

 PLAN:
 -RTC: PHONE 12/2/2020 @1100

 OPIOIDS:
 --Avoid

 APAP:
 --Pt declines

 NSAIDs:
 --Pt declines

 MUSCLE RELAXANTS:
 --Deferred

 TCAs:
 --Defer to MH

 SNRIs:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 56 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 56 of 667

 --Defer to MH

 ANTICONVULSANTS:
 --INCREASE gabapentin to 300mg QAM + 600mg QHS

 TOPICALS:
 --Continue menthol m-salicylate daily PRN to low back
 --Continue lidocaine 5% ointment daily PRN to low back
 --Continue diclofenac gel 1% daily PRN to low back

 MISC:
 --CONTINUE heating pad PRN
 --CONTINUE TENS unit PRN

 This patient was referred to the CPCC by the patient's PCP. PCP will be
 alerted
 to this note for continuity of care.

 Education: Pt was informed of the indication, directions and SE of their pain
 medications. Pt expressed understanding of the instructions provided, agrees w/
 our plan of care and will call in the event of any medication related problem.

 Contact time for this visit was 30 minutes.
 ________________________________________________________




 /es/ Allie Schroeder, Pharm.D., BCPS
 Pharmacist - Pain Management
 Signed: 11/06/2020 13:52


                  Date/Time:     28 Oct 2020 @ 2100
                   Note Title:   V10/11 TELE-NURSE PROGRAM
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    FOX,GARRY G
                Co-signed By:    FOX,GARRY G
            Date/Time Signed:    28 Oct 2020 @ 2106

 Note


 LOCAL TITLE: V10/11 TELE-NURSE PROGRAM
 STANDARD TITLE: TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: OCT 28, 2020@21:00:08 ENTRY DATE: OCT 28, 2020@21:06:29
    AUTHOR: FOX,GARRY G       EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

   *** V10/11 TELE-NURSE PROGRAM Has ADDENDA ***
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 57 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 57 of 667

 Type of call: DTN SYMPTOM.

 PCMM Provider Info:
 LOCAL - ROCKY MOUNTAIN REGIONAL VAMC (554)
  PACT: No Local PACT Assigned.
  MH: RMR MENTAL HEALTH HUD-VASH
  (mhtc) Social Worker || Cheuk,Elizabeth M

 LOCAL - DENVER VA DOMICILLIARY (554A5) || DENVER VA CLINIC (9TH AVE) (554GJ)
  PACT: DEN PACT MD 07 *WH* (Focus: Womens Health)
  Designated Wh Pcp:       Mykoniatis,Gabrielle E || PHONE:2839
  Care Manager:         Petersen,Daniel J || PHONE:3194
  Clinical Associate:   Hewett,Rebecca D || PHONE:(720) 857-5395
  Administrative Associate: Wilson,Lodon Kasem || PHONE:(303) 399-8020
  PACT Clinical Pharmacist: Navy,Hilary || PHONE:719-227-4078
  Clinical POC:       Care Manager || Petersen,Daniel J || PHONE:3194
  Administrative POC:     Administrative Associate || Wilson,Lodon Kasem ||
 PHONE:(303) 399-8020

 The following identifiers were used to verify this patient: DOB. SSN.

 The patient, JORDAN,CHADWICK HEATH (243399084) Phone: 720-276-5377 called the
 call center.

 Contact Phone Number: 720-276-5377

 Caller Area: 19-*DENVER CBOC

 Caller Response: *OTHER

 Comments:
 Veteran calling stating that today he thinks he slept in a strange position and
 he has left lower rib pain. He stated he is having some SOB as a result. He was
 advised ER. He declined . He would like a call from his PCP in the am to
 discuss. Please follow up. Thank you.

 Chief Complaint: Rib Pain After Injury

   Triage Note
 Phone Triage
 Wed Oct 28 2020 23:01:07 GMT-0400 (Eastern Daylight Time)

 Demographics
   38 y/o Male

 Results
   CC: Rib Pain After Injury
   Nurse Recommendation: Now
   TEDP Suggestion: Now
   Nurse Recommended Follow-up Location: Emergency department, VA
   TEDP Suggested Follow-up Location: Emergency department, VA
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 58 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 58 of 667

 Values and Measures
   Pain scale: 7
   Duration of CC: 5 Hours

 Positive Responses
   HPI: dyspnea, onset since the injury

 Negative Responses
   Denies: HPI: abdominal pain, onset since the injury
   Denies: HPI: chest pain, severe
   Denies: HPI: hematemesis
   Denies: HPI: hemoptysis
   Denies: HPI: trunk wound, skin penetration

 Class Code: Other specified counseling.

 Veteran Verbalizes Understanding

 Patient/Caller agrees with plan.

 Imported Information:
 declined covid screen

 Evaluation/Management Code: HC PRO PHONE CALL 5-10 MIN (98966).
 Starting at: 10/28/2020 @ 9:00:08 PM
 Ending at: 10/28/2020 @ 9:05:52 PM
 Length: 5 minutes.

 Author: FOX,GARRY G

 Patient's Email Address: PRINCEOFWADESBORO@GMAIL.COM


 /es/ GARRY FOX, RN
 RN
 Signed: 10/28/2020 21:06

 Receipt Acknowledged By:
 10/30/2020 06:14     /es/ GABRIELLE E MYKONIATIS, MD
               Staff Primary Care Physician

 10/29/2020 ADDENDUM                  STATUS: COMPLETED
 PACT RN included.

 /es/ Agnes M. Callwood, RN, BSN
 MSN/MHA
 Signed: 10/29/2020 07:15

 Receipt Acknowledged By:
 10/29/2020 07:43    /es/ DANIEL J PETERSEN
               RN
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 59 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 59 of 667



                   Date/Time:      27 Oct 2020 @ 0830
                    Note Title:    MH PSYCHOLOGIST NOTE (VVC)
                     Location:     Rocky Mountain Regional VA Medical Center
                    Signed By:     RADOMSKI,SHARON A
                 Co-signed By:     RADOMSKI,SHARON A
             Date/Time Signed:     27 Oct 2020 @ 1503

 Note


 LOCAL TITLE: MH PSYCHOLOGIST NOTE (VVC)
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: OCT 27, 2020@08:30 ENTRY DATE: OCT 27, 2020@09:39:41
    AUTHOR: RADOMSKI,SHARON A EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 VA VIDEOCONNECT (VVC) VISIT NOTE

 Location: This writer conducted session via Videoconference-To-Home
 delivered via VA Video Connect program, using encrypted Video-on-Demand
 technology.

 Clinician located at: VA-RMR MH Clinic VA-RMR
 Veteran located at address below.

 LOCAL EMERGENCY NUMBER, AVAILABLE CONTACTS, OTHER INFORMATION:
   Veteran Email Address:PRINCEOFWADESBORO@GMAIL.COM
  (Leave blank if address above is correct):
   Address of patient during this session:
   Current listed address in CPRS:
        CHADWICK HEATH JORDAN
        1135 N BROADWAY STE 312
        DENVER, COLORADO 80203

 If above address is not correct, please enter it here :
 New appt location
 98 South Emerson St Apt 101
 Denver, CO 80209

 Emergency numbers for that address:
 Veteran Contact Numbers:
  Listed cell phone: UNKNOWN
  Listed regular telephone number: 720-276-5377
  Enter telephone number below if above numbers are not correct
  (Leave blank if numbers above are correct):
  (Type NA if the telephone numbers above are correct.)


 Veteran Emergency Contact Information:
 (Including Name, Phone, Work Phone, Relationship to patient)
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 60 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 60 of 667



 Next of Kin
     Primary NOK: JORDAN,GWEN                 Relation: MOTHER
             8853 COLORADO BLVD             Phone: 303 286 1997
             THORNTON, COLORADO 80229
   Secondary NOK: NONE,                   Relation: <not given>
             <street address not available> Phone:
 Emergency Contact
      Name:       JORDAN,GWEN
      Phone:      303 286 1997
      Relationship: MOTHER

 Additional emergency contact information (Leave blank if above is correct):

 VA Emergency Numbers
  1) e911: 267-908-6605
  2) VAMC-RMR Police: 720-723-5800 (Internal Extension 15800)
  3) Suicide Prevention Team/ Coordinators
    RMR: 720-723-7350 (Internal Extension 17350)
    COS: 719-553-1093
  4) National Telehealth Help Desk: 866-651-3180
  5) Veterans Crisis Hotline: 800-273-8255 [1-800-273-TALK]

 Names of any other individuals present at veteran home/location
 during this session. None

 Contact information for any other individuals present at home/location
 during the session: N/A

 CONNECTIVITY AND PRIVACY:
 VETERANS TABLET ID (Put NA if using veterans personal equipment):
 WAS PRIVACY ENSURED?
  Provider used private office: Yes
  Veteran connected from private home. No
  Veteran connected from another private location. (If yes, please specify)
 Yes, Private hotel room at The Radisson hotel, 4849 Bannock St, Denver, CO
 80216

 Veteran attempted to connect with provider via their preferred device, and
 was able to create an acceptable-quality audiovisual connection. Yes

 Connectivity comments - Optional (including connection quality, login issues,
 phone usage for audio, etc.) : None
 =============================================================================
 TREATMENT PROVIDED: Individual Psychotherapy
 DATE AND TIME OF SESSION: Oct 27,2020@8:30am
 DURATION OF VISIT: 64 minutes

 CHEIF COMPLAINT/PURPOSE OF VISIT: Symptoms of PTSD

 CONTENT OF SESSION:
 Session began with brief check-in. He informed this writer that he has completed
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 61 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 61 of 667



 his motion and is waiting for his hearing next month. Discussed management of
 difficult emotions related to this in terms of things in and out of his control.


 He reported being more settled into his new apartment, as he now has a mattress,

 desk, chair, and cooking supplies.

 He reported that he received the treatment packet in the mail, but had forgotten

 to complete self-report measures. This writer reviewed instructions and
 rationale for this, of which, Veteran expressed understanding. This writer
 assessed recent alcohol use, given Veteran's recent request for SUDS support

 documented in note dated 10/23/2020. Veteran reported approximately monthly
 urges to use alcohol to relax and "take my mind off things. Every few weeks
 I
 want to have a drink, but every time I do realize I don't like to
 drink."
 Veteran
 described an imbalance of productivity and relaxation and urges to drink being
 related to feeling the need to "blow off some steam." He reported last
 drinking
 about a month ago, in which he drank a 6 pack and a 5th of liquor. He reported
 that he does not like drinking, and does not want to drink, and identified a
 deficit in other relaxation strategies. This writer validated his experience and

 provided some psychoeducation about the need for balance. Discussed pros/cons of

 too little or too much relaxation. Discussed techniques for creating structure
 and balance in his daily routine. Veteran spent time identifying enjoyable
 activities (e.g., playing video games, walking, getting exercise, reading), and
 learning of new ways to relax (e.g., come back yoga, connected warrior,
 strategies in the Vet Change app). He was introduced to the Vet Change app and
 website in order to improve coping with cravings. He planned to use it to remind

 himself of why he does not to drink, when he experiences a craving. He expressed

 his desire to also spend time relaxing by connecting with others. This writer
 provided some examples (e.g., Veteran groups, AA, group in SUDS clinic) of how
 to develop more relationships, as he continues to identify one person with whom
 he spends time.

 Though Veteran's urges to use alcohol, did not appear to be triggered by
 trauma-
 related symptoms, this writer reviewed the role of avoidance in PTSD, and the
 potential interference of alcohol use in PTSD treatment. Veteran expressed
 understanding of this. Agreed to begin CPT at next session. Next session was
 scheduled according to Veteran's preference, and he was informed that he may

 contact this writer for additional support as needed around the upcoming
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 62 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 62 of 667

 election.

 HOMEWORK:
 -Practice balance of productivity and relaxation and other time-management
 skills
 -Complete self-report measures

 ASSESSMENT & MENTAL STATUS:

 ORIENTATION AND CONSCIOUSNESS: Alert & Orientated x 3
 APPEARANCE AND BEHAVIOR: Joined the appt 5 min late, sitting in an office chair,

 dressed and groomed appropriately. Behavior was appropriate.
 SPEECH: RR&V WNL
 MOOD: Mostly euthymic
 AFFECT: Congruent with Mood
 PSYCHOMOTOR ACTIVITY: None
 PERCEPTUAL DISTURBANCE: None evidenced or reported at today's session
 FORM OF THOUGHT: Mostly linear, goal-directed. Circumstantial at times
 THOUGHT CONTENT: Mostly appropriate.
 SUICIDAL OR VIOLENT IDEATION: Denied current SI/HI, plan, and intent. Veteran is

 aware of crisis resources including the Veteran's crisis line. He has a
 history
 of help-seeking when feeling down or depressed. Veteran was future-oriented and
 reported feeling motivated for PTSD treatment
 INSIGHT: Good
 JUDGMENT: Good
 MEMORY: Grossly intact

 DIAGNOSIS:
 PTSD, chronic
 MDD, per EMR
 Anxiety disorder, per EMR
 Alcohol Use Disorder, per EMR

 PROGRESS TOWARD TREATMENT GOALS:
 Facilitated therapeutic rapport. Veteran learned of strategies for improving
 relaxation and effective time-management, and managing urges to binge drink.
 Planned to begin CPT and collaboratively problem-solved around anticipated
 barriers to treatment engagement.

 TREATMENT PLAN:

 1) Begin CPT

 PLAN/NEXT APPOINTMENT: 11/13/2020 at 1:00pm

 /es/ Sharon A Radomski, PhD
 Staff Psychologist
 Signed: 10/27/2020 15:03
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 63 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 63 of 667



                  Date/Time:     27 Oct 2020 @ 0811
                   Note Title:   MH INFORMATIONAL NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    RICHARDS,NICOLE M
                Co-signed By:    RICHARDS,NICOLE M
            Date/Time Signed:    27 Oct 2020 @ 0812

 Note


 LOCAL TITLE: MH INFORMATIONAL NOTE
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: OCT 27, 2020@08:11 ENTRY DATE: OCT 27, 2020@08:11:45
    AUTHOR: RICHARDS,NICOLE M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Veteran called on behalf of Dr. Heermann's request from previous note
 sent regarding "Patient is due for urine tox screen and other labs.
 Ordered.
 NCM please inform patient to have this done in next 30d.

 Veteran contacted, introduced myself, identified by full name, last four SSN,
 birthdate...informed of reason for call, verbalized understanding, appreciative
 of call.


 Information will be passed on to mh provider.

 /es/ NICOLE M RICHARDS

 Signed: 10/27/2020 08:12

 Receipt Acknowledged By:
 10/28/2020 09:02     /es/ CHANEL M HEERMANN, MD
               Staff Psychiatric Physician


                  Date/Time:     26 Oct 2020 @ 1815
                   Note Title:   MH ADMINISTRATIVE NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    HEERMANN,CHANEL M
                Co-signed By:    HEERMANN,CHANEL M
            Date/Time Signed:    26 Oct 2020 @ 1815

 Note


 LOCAL TITLE: MH ADMINISTRATIVE NOTE
 STANDARD TITLE: MENTAL HEALTH ADMINISTRATIVE NOTE
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 64 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 64 of 667

 DATE OF NOTE: OCT 26, 2020@18:15 ENTRY DATE: OCT 26, 2020@18:15:26
   AUTHOR: HEERMANN,CHANEL M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Patient is due for urine tox screen and other labs.
 Ordered.
 NCM please inform patient to have this done in next 30d.

 /es/ CHANEL M HEERMANN, MD
 Staff Psychiatric Physician
 Signed: 10/26/2020 18:15

 Receipt Acknowledged By:
 10/27/2020 08:11    /es/ NICOLE M RICHARDS



                   Date/Time:     23 Oct 2020 @ 1315
                    Note Title:   MH HOMELESS TELEPHONE CONTACT
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    CHEUK,ELIZABETH M
                 Co-signed By:    CHEUK,ELIZABETH M
             Date/Time Signed:    23 Oct 2020 @ 1319

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: OCT 23, 2020@13:15 ENTRY DATE: OCT 23, 2020@13:15:03
    AUTHOR: CHEUK,ELIZABETH M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: Housing/Economic Circumstance Problems z59.8
 Duration of call: 3 mins.
 Treatment Provided: Telephone Contact
 Plan: Continue with case management related to housing needs.
 RTC: 11/16/20 @ 1030 phone appt

 Data: Writer called veteran to confirm submission of American Red Cross (ARC)
 laptop request to ARC for next month ordering. Writer will coordinate a delivery

 of laptop to veteran once received.

 Veteran denied having any other urgent case management needs since initial phone

 transfer call.


 Assessment: No clinical indications of any danger to self or others were
 reported during phone call.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 65 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 65 of 667



 P: Writer will continue to assess for case management needs with veteran via
 phone check ins as part of compliance with COVID-19 precautions.

 /es/ ELIZABETH M CHEUK
 Social Worker
 Signed: 10/23/2020 13:19


                  Date/Time:     23 Oct 2020 @ 1243
                   Note Title:   MH INFORMATIONAL NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    CHEUK,ELIZABETH M
                Co-signed By:    CHEUK,ELIZABETH M
            Date/Time Signed:    23 Oct 2020 @ 1245

 Note


 LOCAL TITLE: MH INFORMATIONAL NOTE
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: OCT 23, 2020@12:43 ENTRY DATE: OCT 23, 2020@12:43:10
    AUTHOR: CHEUK,ELIZABETH M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: Housing/Economic Circumstance Problems z59.8
 Treatment Provided: Case Management
 Time Spent: 5 mins
 Plan: Continue case management (see below)



 Writer submit a SUD referral for request to provide additional support to
 veteran around his drinking. Veteran expressed interest in engaging in SUD
 services to begin working towards harm reduction/sobriety.

 /es/ ELIZABETH M CHEUK
 Social Worker
 Signed: 10/23/2020 12:45

 Receipt Acknowledged By:
 10/23/2020 12:52    /es/ Andrew C. Alsip, LCSW
               Licensed Clinical Social Worker
 11/04/2020 14:07    /es/ GINA BARTOLOMEO, LCSW, LAC
               Substance Use Disorder Specialist
 10/26/2020 06:21    /es/ EMILY K BLASI, LCSW, LAC
               Substance Use Disorder Specialist


                   Date/Time: 22 Oct 2020 @ 1152
                    Note Title: MH INFORMATIONAL NOTE
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 66 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 66 of 667

                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    CHEUK,ELIZABETH M
                Co-signed By:    CHEUK,ELIZABETH M
            Date/Time Signed:    22 Oct 2020 @ 1153

 Note


 LOCAL TITLE: MH INFORMATIONAL NOTE
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: OCT 22, 2020@11:52 ENTRY DATE: OCT 22, 2020@11:52:56
    AUTHOR: CHEUK,ELIZABETH M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: Housing/Economic Circumstance Problems z59.8
 Treatment Provided: Case Management
 Time Spent: 5 mins
 Plan: Continue case management (see below)


 Writer sent veteran's request for a laptop to American Red Cross contact for

 ordering in November.

 /es/ ELIZABETH M CHEUK
 Social Worker
 Signed: 10/22/2020 11:53


                  Date/Time:     22 Oct 2020 @ 1146
                   Note Title:   MH TREATMENT COORDINATOR ASSIGNMENT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    CHEUK,ELIZABETH M
                Co-signed By:    CHEUK,ELIZABETH M
            Date/Time Signed:    22 Oct 2020 @ 1147

 Note


 LOCAL TITLE: MH TREATMENT COORDINATOR ASSIGNMENT
 STANDARD TITLE: MENTAL HEALTH COMMUNICATION NOTE
 DATE OF NOTE: OCT 22, 2020@11:46 ENTRY DATE: OCT 22, 2020@11:46:54
    AUTHOR: CHEUK,ELIZABETH M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: Housing/Economic Circumstance Problems z59.8
 Treatment Provided: Case Management
 Time Spent: 5 mins
 Plan: Continue case management (see below)
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 67 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 67 of 667

 This note documents the Reassignment of the Veterans' Mental Health
 Treatment
 Coordinator (MHTC) on Oct 22,2020.
 The Veteran's new Mental Health Treatment Coordinator is:
  MHTC NAME: Liz Cheuk, LCSW

  MHTC Contact Information:
   720.768.9737
   elizabeth.cheuk@va.gov

 This Veteran's existing MHTC was reassigned due to: rehousing in VASH

 The assignment of the MHTC and education on the note of the MHTC in the
 Veteran's mental health care was discussed with the Veteran who verbally
 concurred with the . The MHTC's contact information was provided to the
 in
 writing.

 If the undersigned of this note is not the veteran's new MHTC, please list
 the
 dates that the Veteran and/or the Veteran's Family has had and/or is
 scheduled
 to have contact with the newly assigned MHTC: Date(s) of contact:

 The Veteran's CPRS chart (i.e. PCMM) and MH Treatment Plan have been updated
 to
 reflect the new MHTC Assignment. The Veteran's new MHTC along with the
 previous MHTC if applicable, are included as additional signers on this note.




 /es/ ELIZABETH M CHEUK
 Social Worker
 Signed: 10/22/2020 11:47

 Receipt Acknowledged By:
 10/23/2020 08:35    /es/ Joy Weyna-King
               MH PCMM COORDINATOR


                  Date/Time:     21 Oct 2020 @ 1519
                   Note Title:   MH TREATMENT PLAN
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    RADOMSKI,SHARON A
                Co-signed By:    RADOMSKI,SHARON A
            Date/Time Signed:    21 Oct 2020 @ 1526

 Note
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 68 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 68 of 667

 LOCAL TITLE: MH TREATMENT PLAN
 STANDARD TITLE: MENTAL HEALTH TREATMENT PLAN NOTE
 DATE OF NOTE: OCT 21, 2020@15:19 ENTRY DATE: OCT 21, 2020@15:26:59
    AUTHOR: RADOMSKI,SHARON A EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 DATE/TIME PATIENT ENTERED TREATMENT: 07/10/2020 1:05:00 PM
 MH TREATMENT PLAN (T) - 21 Oct, 2020 @ 03:19 PM
 Visit Date: 16 Oct, 2020 @ 08:30 - RMR VVC MH PCT PSO 06

 TREATMENT PLAN TYPE: Update

 PRIMARY CLINIC OR PROGRAM: PCT

 CLINICS OR PROGRAMS:
 PCT
 HUD-VASH

 MH TREATMENT COORDINATOR: TUKA,JAMES C / RMR MENTAL HEALTH HUD-VASH

 TEAM MEMBERS:
 TUKA,JAMES C: SOCIAL WORKER
 RADOMSKI,SHARON A: PSYCHOLOGIST

 RISK ASSESSMENT (DANGER TO SELF AND OTHERS):
 See risk assessment completed at PCT intake 8/4/2020

 PATIENT'S PERCEPTION OF NEEDS AND PREFERENCES:
 I need to learn about my illness
 Need help coping with traumatic events

 PATIENT'S STRENGTHS/ABILITIES:
 Insightful
 Social support
 Sense of purpose
 Interested in vocational development
 Employed or has income/benefits
 Has supportive family and/or friends
 Education
 Intelligence
 Secure Housing
 Resiliency
 Knowledge

 PATIENT'S BARRIERS TO CARE:
 Substance abuse/dependence
 Chronic psychiatric symptoms
 Legal issues
 Unemployed
 Unstable Housing
 History of eviction
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 69 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 69 of 667

 INTERDISCIPLINARY INTEGRATED SUMMARY:
 Different treatment options, including evidence-based interventions,
 were considered. Date discussed::
 10/6/2020 and 10/16/2020

 Date and Duration (in min.) of current visit::
 7/10/20
 11 min

 Procedure code::
 98967 (tel. call)

 HUD-VASH Ongoing Recovery Acuity Scale:
 HUD-VASH ONGOING RECOVERY ACUITY SCALE

 Medical 1: SCORE 0

 Medical 2: SCORE 0

 Medical 3: SCORE 0

 Substance Abuse: SCORE 3

 Mental Health 1: SCORE 1

 Mental Health 2: SCORE 0

 Mental Health 3: SCORE 3

 Life Management 1: SCORE 0

 Life Management 2: SCORE 0

 Life Management 3: SCORE 5

 Life Management 4: SCORE 2

 Life Management 5: SCORE 1

 Life Management 6: SCORE 0

 Life Management 7: SCORE 0

 Life Management 8: SCORE 0

 Life Management 9: SCORE 2

 Life Management 10: SCORE 0

 Life Management 11: SCORE 0

 Life Management 12: SCORE 0
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 70 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 70 of 667



 Life Management 13: SCORE 1

 Life Management 14: SCORE 0

 Households Dependent Children: SCORE 0

 Case Management/Service Agreement: SCORE 0

 TOTAL CLIENT ACUITY SCORE = 18

 **Clinical discretion for override to lower or higher
 intensity of case management** Please state reasoning:

 PHQ-9 Score (last 12 months only) =


 PATIENT PARTICIPATION IN TREATMENT PLANNING:
 MET WITH PROVIDER.
 PATIENT AGREED TO PLAN (draft) DISCUSSED.

 FAMILY PARTICIPATION IN TREATMENT PLANNING:
 PATIENT'S FAMILY NOT AVAILABLE.

 MENTAL HEALTH DIAGNOSES AND RELEVANT MEDICAL CONDITIONS:
 Alcohol abuse (SCT 15167005)

 Cannabis abuse (SCT 37344009)

 Depressive disorder (SCT 35489007)

 Mood disorder (SCT 46206005)

 Major depressive disorder (SCT 370143000)

 Anxiety disorder (SCT 197480006)

 MEDICATIONS:
 BENZOYL PEROXIDE 5% (WATER BASED) GEL - Sig: APPLY SMALL AMOUNT
 AFFECTED AREA TWICE A DAY FOR ACNE - Outpatient - Status: ACTIVE -
 Refills: 0 - Issued: 04/26/2019 - Last filled: 10/30/2019 - Expires:
 04/26/2020

 CLINDAMYCIN PHOSPHATE 1% TOP SOLN - Sig: APPLY THIN FILM TO AFFECTED
 AREA DAILY - Outpatient - Status: ACTIVE - Refills: 0 - Issued:
 04/26/2019 - Last filled: 10/30/2019 - Expires: 04/26/2020

 LIDOCAINE 5% OINT - Sig: APPLY SMALL AMOUNT TO AFFECTED AREA EVERY 6
 HOURS AS NEEDED FOR BACK - Outpatient - Status: ACTIVE - Refills: 0 -
  Issued: 11/28/2019 - Last filled: 11/28/2019 - Expires: 12/28/2019

 METHOCARBAMOL 500MG TAB - Sig: TAKE ONE TABLET BY MOUTH THREE TIMES
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 71 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 71 of 667

 A DAY AS NEEDED FOR BACK MUSCLE - Outpatient - Status: ACTIVE -
 Refills: 0 - Issued: 11/28/2019 - Last filled: 11/28/2019 - Expires:
 12/28/2019

 SUMATRIPTAN SUCCINATE 50MG TAB - Sig: TAKE ONE TABLET BY MOUTH ONCE
 A DAY AS NEEDED FOR MIGRAINE, MAY REPEAT - Outpatient - Status:
 ACTIVE - Refills: 2 - Issued: 11/20/2019 - Last filled: 11/21/2019 -
 Expires: 11/20/2020

 TRETINOIN 0.01% TOP GEL - Sig: APPLY SMALL AMOUNT AFFECTED AREA
 DAILY FOR ACNE - Outpatient - Status: ACTIVE - Refills: 0 - Issued:
 04/26/2019 - Last filled: 10/30/2019 - Expires: 04/26/2020

 TREATMENT PLAN:

 PROBLEM: Problem #1: Veteran stated, " I am impatient in
     relationships with others."
   GOAL: Goal #1: Veteran stated, " "I need to learn how to be
      more patient with others in relationship with me.""
   OBJECTIVE: Objective #1: "I will build a better relationship with
         god and have more faith in people and in myself." .
         Progress will be measured through veteran self report
    INTERVENTION: [CASE MANAGEMENT] Case management services will be
             provided by HUD-VASH to support veteran in making
             progress towards this goal and objective. Provider
             Type: Social Worker Name: TUKA,JAMES C One time(s) per
             Month for 6 months

 PROBLEM: "I want help with my PTSD."
   GOAL: "I want to be able to draw boundaries with people,
     separate myself from people. Maybe that's not good. I
     want to learn more about myself and see if I can build
     upon my strengths and develop better thinking habits.
     Be more aware of my cognitive process so that I can be
     more in control of myself."
   OBJECTIVE: Reduction in PTSD symptoms as evidenced by a 10 point
        decrease in PCL-5 score. Projected Completion Date:
        11/11/2020
    INTERVENTION: Individual weekly Cognitive Processing Therapy Provider
             Type: Psychologist Name: RADOMSKI,SHARON A One time(s)
             per Week for 3 months

 UPDATED/RESOLVED/INACTIVATED PROBLEMS & COMMENTS:

 ACTIVE PROBLEM: Problem #1: Veteran stated, " I am impatient in
         relationships with others."
         Comments: Veteran continues to see this as a problem but sees
               some progress in that he reports being in a new
               relationship.
               07/10/2020
               (by TUKA,JAMES C)
   ACTIVE GOAL: Goal #1: Veteran stated, " "I need to learn how to be
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 72 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 72 of 667

         more patient with others in relationship with me.""
         Comments: Veteran continues to have this as a
               goal and sees room for improvement.
               07/10/2020
               (by TUKA,JAMES C)
   ACTIVE OBJECTIVE: Objective #1: "I will build a better relationship
 with
            god and have more faith in people and in myself." .
            Progress will be measured through veteran self report
            Comments: Veteran sees this as an ongoing objective
                  and notes that he has a new relationship
                  which may be a sign of some progress.
                  07/10/2020
                  (by TUKA,JAMES C)


 PLAN RENEWAL DATE: 10/21/2021

 /es/ Sharon A Radomski, PhD
 Staff Psychologist
 Signed: 10/21/2020 15:26

 Receipt Acknowledged By:
 10/22/2020 10:59    /es/ JAMES C TUKA
               MSW (HUD-VASH Case Manager)


                  Date/Time:     16 Oct 2020 @ 0830
                   Note Title:   MH PSYCHOLOGIST NOTE (VVC)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    RADOMSKI,SHARON A
                Co-signed By:    RADOMSKI,SHARON A
            Date/Time Signed:    16 Oct 2020 @ 1623

 Note


 LOCAL TITLE: MH PSYCHOLOGIST NOTE (VVC)
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: OCT 16, 2020@08:30 ENTRY DATE: OCT 16, 2020@09:08:03
    AUTHOR: RADOMSKI,SHARON A EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 VA VIDEOCONNECT (VVC) VISIT NOTE

 Location: This writer conducted session via Videoconference-To-Home
 delivered via VA Video Connect program, using encrypted Video-on-Demand
 technology.

 Clinician located at: VA-RMR MH Clinic VA-RMR
 Veteran located at address below.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 73 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 73 of 667



 LOCAL EMERGENCY NUMBER, AVAILABLE CONTACTS, OTHER INFORMATION:
   Veteran Email Address:PRINCEOFWADESBORO@GMAIL.COM
  (Leave blank if address above is correct):
   Address of patient during this session:
   Current listed address in CPRS:
        CHADWICK HEATH JORDAN
        1135 N BROADWAY STE 312
        DENVER, COLORADO 80203

 If above address is not correct, please enter it here :
 New appt location
 98 South Emerson St Apt 101
 Denver, CO 80209

 Emergency numbers for that address:
 Veteran Contact Numbers:
  Listed cell phone: UNKNOWN
  Listed regular telephone number: 720-276-5377
  Enter telephone number below if above numbers are not correct
  (Leave blank if numbers above are correct):
  (Type NA if the telephone numbers above are correct.)


 Veteran Emergency Contact Information:
 (Including Name, Phone, Work Phone, Relationship to patient)

 Next of Kin
     Primary NOK: JORDAN,GWEN                 Relation: MOTHER
             8853 COLORADO BLVD             Phone: 303 286 1997
             THORNTON, COLORADO 80229
   Secondary NOK: NONE,                   Relation: <not given>
             <street address not available> Phone:
 Emergency Contact
      Name:       JORDAN,GWEN
      Phone:      303 286 1997
      Relationship: MOTHER

 Additional emergency contact information (Leave blank if above is correct):

 VA Emergency Numbers
  1) e911: 267-908-6605
  2) VAMC-RMR Police: 720-723-5800 (Internal Extension 15800)
  3) Suicide Prevention Team/ Coordinators
    RMR: 720-723-7350 (Internal Extension 17350)
    COS: 719-553-1093
  4) National Telehealth Help Desk: 866-651-3180
  5) Veterans Crisis Hotline: 800-273-8255 [1-800-273-TALK]

 Names of any other individuals present at veteran home/location
 during this session. None
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 74 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 74 of 667

 Contact information for any other individuals present at home/location
 during the session: N/A

 CONNECTIVITY AND PRIVACY:
 VETERANS TABLET ID (Put NA if using veterans personal equipment):
 WAS PRIVACY ENSURED?
  Provider used private office: Yes
  Veteran connected from private home. No
  Veteran connected from another private location. (If yes, please specify)
 Yes, Private hotel room at The Radisson hotel, 4849 Bannock St, Denver, CO
 80216

 Veteran attempted to connect with provider via their preferred device, and
 was able to create an acceptable-quality audiovisual connection. Yes

 Connectivity comments - Optional (including connection quality, login issues,
 phone usage for audio, etc.) : None
 =============================================================================
 TREATMENT PROVIDED: Individual Psychotherapy
 DATE AND TIME OF SESSION: Oct 16,2020@8:30am
 DURATION OF VISIT: 60 minutes

 CHEIF COMPLAINT/PURPOSE OF VISIT: Treatment planning related to Evidence-
 based care in the PCT.

 CONTENT OF SESSION:
 Session began with brief check-in. He reported that he has access to his room at

 the hotel through the end of October. He joined the appointment from his new
 apartment and reported sleeping on the floor last night. Discussed pros and
 cons for prioritizing basic needs such as a bed to sleep on. He briefly
 discussed plans for moving his belongings to the new apartment.

 Veteran reported looking into information about trauma-focused treatments and
 was given an opportunity to ask questions. He expressed his preference for CPT.
 Revisited CBT model, discussing the connection between thoughts, feelings, and
 behaviors. Discussed how traumatic experiences tend to influence thoughts.
 Veteran identified his goals for treatment and reasons for choosing to engage in

 CPT at this time. This writer reviewed structure and expectations of treatment,
 of which Veteran expressed understanding. Considered potential barriers to
 treatment engagement, given Veteran's involvement in lawsuits and school.
 Veteran reported wanting to improve on time management and considered some
 strategies for this. He noticed a tendency to avoid. This writer normalized
 this, and discussed the role of avoidance in PTSD. He considered establishing a
 routine and scheduling certain activities. This writer planned to mail Veteran a

 CPT workbook and self-report measures. Introduced and provided instructions for
 measurement-based care, of which Veteran expressed understanding.

 Veteran spent time discussing more about his ongoing legal case and his
 perception of others. This writer used Socratic Dialogue to promote a more
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 75 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 75 of 667

 balanced perspective.

 HOMEWORK:
 -Write about his motivations to engage in CPT
 -Complete self-report measures when treatment packet arrives.

 ASSESSMENT & MENTAL STATUS:

 ORIENTATION AND CONSCIOUSNESS: Alert & Orientated x 3
 APPEARANCE AND BEHAVIOR: Joined the appt on-time, sitting on the floor, as he
 does not yet have furniture in his apt. He appeared to be dressed and groomed
 appropriately. Behavior was appropriate.
 SPEECH: RR&V WNL
 MOOD: Mostly euthymic
 AFFECT: Congruent with Mood
 PSYCHOMOTOR ACTIVITY: somewhat restless, appeared distracted at times.
 PERCEPTUAL DISTURBANCE: None evidenced or reported at today's session
 FORM OF THOUGHT: Mostly linear, goal-directed. Circumstantial at times
 THOUGHT CONTENT: Mostly appropriate. Veteran reported being untrusting of
 others, consistent with a PTSD presentation.
 SUICIDAL OR VIOLENT IDEATION: Denied current SI/HI, plan, and intent. Veteran is

 aware of crisis resources including the Veteran's crisis line. He has a
 history
 of help-seeking when feeling down or depressed. Veteran was future-oriented and
 reported feeling motivated for PTSD treatment
 INSIGHT: Good
 JUDGMENT: Good
 MEMORY: Grossly intact

 DIAGNOSIS:
 PTSD, chronic
 MDD, per EMR
 Anxiety disorder, per EMR
 Alcohol Use Disorder, per EMR

 PROGRESS TOWARD TREATMENT GOALS:
 Facilitated therapeutic rapport. Engaged in collaborative treatment planning. He

 planned to begin CPT and collaboratively problem-solved around anticipated
 barriers to treatment engagement.

 TREATMENT PLAN:

 1) Begin CPT

 PLAN/NEXT APPOINTMENT: 10/27/2020 at 8:30am

 /es/ Sharon A Radomski, PhD
 Staff Psychologist
 Signed: 10/16/2020 16:23
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 76 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 76 of 667



                  Date/Time:     15 Oct 2020 @ 1213
                   Note Title:   MH HOMELESS TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    CHEUK,ELIZABETH M
                Co-signed By:    CHEUK,ELIZABETH M
            Date/Time Signed:    15 Oct 2020 @ 1307

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: OCT 15, 2020@12:13 ENTRY DATE: OCT 15, 2020@12:13:55
    AUTHOR: CHEUK,ELIZABETH M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: Housing/Economic Circumstance Problems z59.8
 Duration of call: 45 mins.
 Treatment Provided: Telephone Contact
 Plan: Continue with case management related to housing needs.
 RTC: 11/16/20 @ 10am phone call check in

 Data: Writer received a call back from veteran to complete transfer intro
 call.
 Writer and veteran spent the call discussing case management needs, his
 goals,
 and overview of HUD-VASH to refresh program participation expectations.

 Writer confirmed basic needs information:
 - contact info in CPRS is up-to-date
 - veteran has LL contact info and will sign ROI for LL to speak with writer
 if not already in file
 - 90% SC
 - Medicaid
 - connected with all medical/MH services in the VA desired at this time (Rx
 mailed to veteran)
 - veteran has a vehicle (however transmission needs to be repaired before
 able to drive safely)
 - veteran confirmed understanding of his rent portion and how to pay (will
 inquire about setting up autopay with LL and Xcel account put in his name)
 - veteran has Comcast internet essentials plan for 9/99/mo.



 Case Management needs discussed:
 - writer emailed veteran legal aid resources, American Red Cross (ARC) form
 to request laptop for educational purposes
 - writer will send RTD discount card app to PCP for upcoming appt in November
 (veteran will submit application for a new discount card if PCP signs off)
 - veteran expressed interest in SUD referral (interested in SUD and PTSD
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 77 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 77 of 667

 groups) - writer will submit referral for SUD SWer and inquire about
 resources for PTSD groups


 Goals:
 1) veteran is in school at CSU working on his Bachelor's degree - end goal
 is
 to get degree in CPA and open his own accounting business
 (veteran has used his GI bill with assistance from Voc Rehab). Veteran
 mentioned needing financial assistance paying for books next semester -
 writer encouraged veteran to consult with Voc. Rehab and notify writer before
 the semester starts to advocate on his behalf for funds from VA resources

 2) address all legal affairs (several court cases open at this time)

 Writer and veteran agreed to 1x/mo. phone check ins and calls PRN.

 Veteran denied having any other urgent case management needs at this time.


 Assessment: Veteran sounded euthymic and labile on the call. Veteran remained
 a&ox4 and engaged in polite, appropriate conversation with writer about his
 needs. Veteran's thought process and content sounded linear and logical.
 Veteran's tone of voice and rate of speech sounded regulated. Veteran
 expressed appreciation for the resources VASH is able to provide.

 No clinical indications of any danger to self or others were
 reported during phone call.

 P: Writer will continue to assess for case management needs with veteran via
 phone check ins.

 /es/ ELIZABETH M CHEUK
 Social Worker
 Signed: 10/15/2020 13:07

 Receipt Acknowledged By:
 10/15/2020 14:49    /es/ LAUREN LOUISE JOHNSON
               SOCIAL WORKER


                   Date/Time:      15 Oct 2020 @ 1010
                    Note Title:    ATTEMPTED CALL
                     Location:     Rocky Mountain Regional VA Medical Center
                    Signed By:     JOHNSON,LAUREN LOUISE
                 Co-signed By:     JOHNSON,LAUREN LOUISE
             Date/Time Signed:     15 Oct 2020 @ 1016

 Note
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 78 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 78 of 667

 LOCAL TITLE: ATTEMPTED CALL
 STANDARD TITLE: TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: OCT 15, 2020@10:10 ENTRY DATE: OCT 15, 2020@10:10:14
    AUTHOR: JOHNSON,LAUREN LOUI EXP COSIGNER: VALLEJO,JENNIFER L
   URGENCY:                STATUS: COMPLETED

 D: SWs attempted contact w/ Veteran to conduct xfer meeting.

 Unable to reach by telephone

 ( ) wrong or disconnected phone number

 ( X ) No answer, Left vm requesting call back.

 P: Veteran directed to contact Housing or Stabilization SW in the next ten
 minutes to conduct warm contact xfer meeting. If Veteran does not reach out by
 COB, Stabilization will reach out to make individual contact.

 ***Please add Elizabeth Cheuk as an add'l co-signer***


 *Jennifer Vallejo, LCSW is the primary clinical social worker for this
 encounter. Documentation was reviewed and the Clinical Social Worker agrees with
 the preliminary documentation, diagnosis, intervention, and tx plan/disposition
 of the care provided. I certify supervision meets the requirements of VHA
 Directive 1027 and local policy, 122-8.




 /es/ LAUREN LOUISE JOHNSON
 SOCIAL WORKER
 Signed: 10/15/2020 10:16

 /es/ Jennifer Vallejo, LCSW
 SOCIAL WORKER MENTAL HEALTH
 Cosigned: 10/15/2020 15:36

 Receipt Acknowledged By:
 10/16/2020 14:13     /es/ ELIZABETH M CHEUK
               Social Worker


                  Date/Time:      08 Oct 2020 @ 1236
                   Note Title:    MH HOMELESS TELEPHONE CONTACT
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     JOHNSON,LAUREN LOUISE
                Co-signed By:     JOHNSON,LAUREN LOUISE
            Date/Time Signed:     08 Oct 2020 @ 1427

 Note
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 79 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 79 of 667




 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: OCT 08, 2020@12:36 ENTRY DATE: OCT 08, 2020@12:36:22
    AUTHOR: JOHNSON,LAUREN LOUI EXP COSIGNER: VALLEJO,JENNIFER L
   URGENCY:                STATUS: COMPLETED

 Diagnosis: Homelessness
 Duration of Call: 60 minutes
 Treatment Provided: Telephone Contact
 Plan: Continue HUD/VASH case management

 D: Veteran returned call. SW p/u. SW inquired about Veteran's wellbeing.
 Veteran reported he had completed court case and hearing was extended for a
 month out. SW inquired about Veteran's thoughts, feeelings, beliefs
 surrounding this action. Veteran reported he does not believe he will get
 "justice" but is keeping his faith. Veteran relies heavily on spiritual

 faith. Veteran stated he would like to minimize interactions w/ the
 "system"
 to include HUDVASH programming. Veteran stated this is not a one size fits
 all situation. SW relayed HUDVASH programming is designed to meet an
 individuals needs/goals/tx and that HUDVASH providers are available to help
 him navigate, advocate, and provide resources as well. Veteran acknowledged.
 Veteran reported that he would like to get into drug and alcohol classes.
 Veteran acknowledges that even thought he does not frequently drink alcohol,
 when he does, events transpire that get him into trouble. Veteran reported 3
 pending court cases and lawsuits. SW inquired about Veteran's interest
 engaging w/ outpatient SUD providers and RMR groups. Veteran requested
 referral.

 SW and Veteran spoke at length regarding discrimination Veteran has
 experienced. Veteran discussed passed hx, internal/external factors, and
 systemic racism. SW actively listened and provided empathetic responses,
 reflections, affirmations, and made strength based statements. No SI/HI
 indicators present.

 SW and Veteran discussed xfer visit scheduled 10/15 at 10A, next steps.

 P: xfer visit 10/15 at 10A via phone.

 Veteran is aware he may contact this clinician with any needs.

 ***Please add Elizabeth Cheuk as an add'l co-signer***


 *Jennifer Vallejo, LCSW is the primary clinical social worker for this
 encounter. Documentation was reviewed and the Clinical Social Worker agrees
 with the preliminary documentation, diagnosis, intervention, and tx
 plan/disposition of the care provided. I certify supervision meets the
 requirements of VHA Directive 1027 and local policy, 122-8.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 80 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 80 of 667



 /es/ LAUREN LOUISE JOHNSON
 SOCIAL WORKER
 Signed: 10/08/2020 14:27

 /es/ Jennifer Vallejo, LCSW
 SOCIAL WORKER MENTAL HEALTH
 Cosigned: 10/08/2020 16:49

 Receipt Acknowledged By:
 10/09/2020 15:36     /es/ ELIZABETH M CHEUK
               Social Worker


                  Date/Time:     08 Oct 2020 @ 0856
                   Note Title:   MH HOMELESS TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    JOHNSON,LAUREN LOUISE
                Co-signed By:    JOHNSON,LAUREN LOUISE
            Date/Time Signed:    08 Oct 2020 @ 0900

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: OCT 08, 2020@08:56 ENTRY DATE: OCT 08, 2020@08:56:27
    AUTHOR: JOHNSON,LAUREN LOUI EXP COSIGNER: VALLEJO,JENNIFER L
   URGENCY:                STATUS: COMPLETED

 Diagnosis: Homelessness
 Duration of Call: 5 minutes
 Treatment Provided: Telephone Contact
 Plan: Continue HUD/VASH case management

 D: SW contacted Veteran to check-in, discuss next steps, and xfer meeting.
 Veteran did p/u. SW inquired about wellbeing. Veteran reported he's oka and
 that
 he was heading to court today. SW attempted to conduct check-in, however,
 Veteran was short and disengaged. SW discussed xfer meeting scheduled 10/15 at
 10A via phone. Veteran acknowledged and hung up. SW sent f/u text w/ appt date
 and time no add'l PII, privacy protected. No further actions.

 P: xfer meeting 10/15 at 10A via phone.

 Veteran is aware he may contact this clinician with any needs.

 ***Please add Elizabeth Cheuk as an add'l co-signer***
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 81 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 81 of 667

 *Jennifer Vallejo, LCSW is the primary clinical social worker for this
 encounter. Documentation was reviewed and the Clinical Social Worker agrees with
 the preliminary documentation, diagnosis, intervention, and tx plan/disposition
 of the care provided. I certify supervision meets the requirements of VHA
 Directive 1027 and local policy, 122-8.

 /es/ LAUREN LOUISE JOHNSON
 SOCIAL WORKER
 Signed: 10/08/2020 09:00

 /es/ Jennifer Vallejo, LCSW
 SOCIAL WORKER MENTAL HEALTH
 Cosigned: 10/08/2020 16:48

 Receipt Acknowledged By:
 10/09/2020 15:35     /es/ ELIZABETH M CHEUK
               Social Worker


                 Date/Time:     07 Oct 2020 @ 1514
                  Note Title:   MH TREATMENT PLAN
                   Location:    Rocky Mountain Regional VA Medical Center
                  Signed By:    TUKA,JAMES C
               Co-signed By:    TUKA,JAMES C
           Date/Time Signed:    07 Oct 2020 @ 1517

 Note


 LOCAL TITLE: MH TREATMENT PLAN
 STANDARD TITLE: MENTAL HEALTH TREATMENT PLAN NOTE
 DATE OF NOTE: OCT 07, 2020@15:14 ENTRY DATE: OCT 07, 2020@15:17:04
    AUTHOR: TUKA,JAMES C      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 DATE/TIME PATIENT ENTERED TREATMENT: 07/10/2020 1:05:00 PM
 MH TREATMENT PLAN (T) - 7 Oct, 2020 @ 03:14 PM
 Visit Date: 7 Oct, 2020 @ 15:14 - DEN HUD-VASH IND

 TREATMENT PLAN TYPE: Update

 PRIMARY CLINIC OR PROGRAM: HUD-VASH

 CLINICS OR PROGRAMS:
 HUD-VASH

 MH TREATMENT COORDINATOR: TUKA,JAMES C / RMR MENTAL HEALTH HUD-VASH

 TEAM MEMBERS:
 TUKA,JAMES C: SOCIAL WORKER
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 82 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 82 of 667

 PATIENT'S STRENGTHS/ABILITIES:
 Insightful
 Social support
 Sense of purpose
 Interested in vocational development
 Employed or has income/benefits
 Has supportive family and/or friends
 Education
 Intelligence
 Secure Housing
 Resiliency
 Knowledge

 PATIENT'S BARRIERS TO CARE:
 Substance abuse/dependence
 Chronic psychiatric symptoms

 INTERDISCIPLINARY INTEGRATED SUMMARY:
 Different treatment options, including evidence-based interventions,
 were considered. Date discussed::
 7/10/20
 motivational interviewing
 housing first

 Date and Duration (in min.) of current visit::
 7/10/20
 11 min

 Procedure code::
 98967 (tel. call)

 HUD-VASH Ongoing Recovery Acuity Scale:
 HUD-VASH ONGOING RECOVERY ACUITY SCALE

 Medical 1: SCORE 0

 Medical 2: SCORE 0

 Medical 3: SCORE 0

 Substance Abuse: SCORE 3

 Mental Health 1: SCORE 1

 Mental Health 2: SCORE 0

 Mental Health 3: SCORE 3

 Life Management 1: SCORE 0

 Life Management 2: SCORE 0
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 83 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 83 of 667

 Life Management 3: SCORE 5

 Life Management 4: SCORE 2

 Life Management 5: SCORE 1

 Life Management 6: SCORE 0

 Life Management 7: SCORE 0

 Life Management 8: SCORE 0

 Life Management 9: SCORE 2

 Life Management 10: SCORE 0

 Life Management 11: SCORE 0

 Life Management 12: SCORE 0

 Life Management 13: SCORE 1

 Life Management 14: SCORE 0

 Households Dependent Children: SCORE 0

 Case Management/Service Agreement: SCORE 0

 TOTAL CLIENT ACUITY SCORE = 18

 **Clinical discretion for override to lower or higher
 intensity of case management** Please state reasoning:

 PHQ-9 Score (last 12 months only) =


 PATIENT PARTICIPATION IN TREATMENT PLANNING:
 MET WITH PROVIDER.
 PATIENT AGREED TO PLAN (draft) DISCUSSED.

 FAMILY PARTICIPATION IN TREATMENT PLANNING:
 PATIENT'S FAMILY NOT AVAILABLE.

 MENTAL HEALTH DIAGNOSES AND RELEVANT MEDICAL CONDITIONS:
 Alcohol abuse (SCT 15167005)

 Cannabis abuse (SCT 37344009)

 Depressive disorder (SCT 35489007)

 Mood disorder (SCT 46206005)
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 84 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 84 of 667

 Major depressive disorder (SCT 370143000)

 Anxiety disorder (SCT 197480006)

 MEDICATIONS:
 BENZOYL PEROXIDE 5% (WATER BASED) GEL - Sig: APPLY SMALL AMOUNT
 AFFECTED AREA TWICE A DAY FOR ACNE - Outpatient - Status: ACTIVE -
 Refills: 0 - Issued: 04/26/2019 - Last filled: 10/30/2019 - Expires:
 04/26/2020

 CLINDAMYCIN PHOSPHATE 1% TOP SOLN - Sig: APPLY THIN FILM TO AFFECTED
 AREA DAILY - Outpatient - Status: ACTIVE - Refills: 0 - Issued:
 04/26/2019 - Last filled: 10/30/2019 - Expires: 04/26/2020

 LIDOCAINE 5% OINT - Sig: APPLY SMALL AMOUNT TO AFFECTED AREA EVERY 6
 HOURS AS NEEDED FOR BACK - Outpatient - Status: ACTIVE - Refills: 0 -
  Issued: 11/28/2019 - Last filled: 11/28/2019 - Expires: 12/28/2019

 METHOCARBAMOL 500MG TAB - Sig: TAKE ONE TABLET BY MOUTH THREE TIMES
 A DAY AS NEEDED FOR BACK MUSCLE - Outpatient - Status: ACTIVE -
 Refills: 0 - Issued: 11/28/2019 - Last filled: 11/28/2019 - Expires:
 12/28/2019

 SUMATRIPTAN SUCCINATE 50MG TAB - Sig: TAKE ONE TABLET BY MOUTH ONCE
 A DAY AS NEEDED FOR MIGRAINE, MAY REPEAT - Outpatient - Status:
 ACTIVE - Refills: 2 - Issued: 11/20/2019 - Last filled: 11/21/2019 -
 Expires: 11/20/2020

 TRETINOIN 0.01% TOP GEL - Sig: APPLY SMALL AMOUNT AFFECTED AREA
 DAILY FOR ACNE - Outpatient - Status: ACTIVE - Refills: 0 - Issued:
 04/26/2019 - Last filled: 10/30/2019 - Expires: 04/26/2020

 TREATMENT PLAN:

 PROBLEM: Problem #1: Veteran stated, " I am impatient in
     relationships with others."
   GOAL: Goal #1: Veteran stated, " "I need to learn how to be
      more patient with others in relationship with me.""
   OBJECTIVE: Objective #1: "I will build a better relationship with
         god and have more faith in people and in myself." .
         Progress will be measured through veteran self report
    INTERVENTION: [CASE MANAGEMENT] Case management services will be
             provided by HUD-VASH to support veteran in making
             progress towards this goal and objective. Provider
             Type: Social Worker Name: TUKA,JAMES C One time(s) per
             Month for 6 months

 UPDATED/RESOLVED/INACTIVATED PROBLEMS & COMMENTS:

 ACTIVE PROBLEM: Problem #1: Veteran stated, " I am impatient in
         relationships with others."
         Comments: Veteran continues to see this as a problem but sees
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 85 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 85 of 667

              some progress in that he reports being in a new
              relationship.
              07/10/2020
              (by TUKA,JAMES C)
   ACTIVE GOAL: Goal #1: Veteran stated, " "I need to learn how to be
         more patient with others in relationship with me.""
         Comments: Veteran continues to have this as a
               goal and sees room for improvement.
               07/10/2020
               (by TUKA,JAMES C)
   ACTIVE OBJECTIVE: Objective #1: "I will build a better relationship
 with
            god and have more faith in people and in myself." .
            Progress will be measured through veteran self report
            Comments: Veteran sees this as an ongoing objective
                  and notes that he has a new relationship
                  which may be a sign of some progress.
                  07/10/2020
                  (by TUKA,JAMES C)


 PLAN RENEWAL DATE: 01/10/2021

 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 10/07/2020 15:17


                  Date/Time:     07 Oct 2020 @ 1033
                   Note Title:   CHRONIC PAIN & WELLNESS CENTER - PHARMACY
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    SCHROEDER,ALLISON E
                Co-signed By:    SCHROEDER,ALLISON E
            Date/Time Signed:    07 Oct 2020 @ 1058

 Note


 LOCAL TITLE: CHRONIC PAIN & WELLNESS CENTER - PHARMACY
 STANDARD TITLE: PAIN NOTE
 DATE OF NOTE: OCT 07, 2020@10:33 ENTRY DATE: OCT 07, 2020@10:33:25
    AUTHOR: SCHROEDER,ALLISON E EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 JORDAN,CHADWICK HEATH answers for follow up appointment to discuss future mgmt.
 of lumbar spondylsis, mild to moderate

 Consulting PCP's medical opinion on goals for long-term
 opioid therapy in this patient: Other goal (describe below).
 veteran education on risks of opioids and review alternative treatments
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 86 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 86 of 667

 **SEE END OF NOTE FOR SUMMARY AND COORDINATION OF CARE**

 Since last appointment 9/15/2020 - gabapentin increased to 300mg BID, pt
 followed up w/VJO, and continues w/MH appointments.

 Today, pt states: "I wanna get my sleep under control - it's been a bit

 erratic". Finals finished last week and now is restarted with his new
 semester.
 Reports that gabapentin 300mg BID is working well; he reports that things are
 going well overall. Reports that he moved into his new apartment; has some items

 still in storage and will need to move those but is settling in. Likes his
 landlord which is a big improvement from his prior place.

 Discusses the connection between PTSD and pain; reports he has been paying
 attention to the fact that when he feels flared up with PTSD then his pain is
 worse and vice versa. He talks about when he feels well mentally then he feels
 well physically. He talks about wanting to do more physically because it helps
 his mood/PTSD. His next goal is to get back into the gym more regularly.

 Pain medications were last taken: topicals this week + gabapentin last night

 Functional goals include:
 1) More rigorous workouts
 2) Manage legal concerns

 PAIN INTENSITY for the past month (0=No Pain, 10=As Bad As Pt. Can Imagine)
 Date 7/16/2020
 WORST 10/10
 BEST 4/10
 AVERAGE 4-6/10
 GOAL: 4/10

 Pain relief from current therapy: mild benefit

 Social Hx:
 Caffeine - rare coffee, avoids d/t anxiety
 Tobacco - denies
 Alcohol - AUD identified in 2004; multiple arrests. Has not drank in
 "months"
 Illicit Drugs - denies
 Marijuana - denies currently

 PAIN Hx and Description:
 Onset: 2002
 Cause: MVA
 Location: low back/thoracic-lumbar strain
 Radiation: into bilateral inner thighs/sciatica
 Pattern: constant
 Quality: numbness/tingling, "feet asleep", sharp pain
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 87 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 87 of 667

 Factors that:
 alleviate: PT, acupuncture, TENS, stretching
 exacerbate: poor posture, lifting, "over exertion", walking too much

 Active Problems:
 Active problems - Computerized Problem List is the source for the following:

 1. Alcohol abuse (SNOMED CT 15167005)
 2. Cannabis abuse (SNOMED CT 37344009)
 3. Homeless single person (SNOMED CT 160700001)
 4. Chronic post-traumatic stress disorder following military combat (SNOMED CT
 5. Depressive disorder (SNOMED CT 35489007)
 6. Low back pain (SNOMED CT 279039007)
 7. Health Maintenance
 8. POLYSUBSTANCE DEP
 9. Mood disorder (SNOMED CT 46206005)
 10. Psychosis (SNOMED CT 69322001)
 11. Foot Pain
 12. SUBJECTIVE TINNITUS
 13. Pseudofolliculitis barbae
 14. Major depressive disorder
 15. Anxiety disorder
 16. Osteoarthritis of knee
 17. Legal problem
 18. Migraine

 CURRENT MEDICATIONS:
                                 10/07/2020 10:33
 Active/Pending/Expired Meds

 Allergies: NKA,
 Adverse Reactions: ___________________ ,

 Active and Recently Expired Outpatient Medications (including Supplies):

   Active Outpatient Medications          Status
 =========================================================================
 1) ARIPIPRAZOLE 10MG TAB TAKE ONE-HALF TABLET BY MOUTH ACTIVE
    DAILY **NEW TABLET STRENGTH**
 2) BENZOYL PEROXIDE 5% (WATER BASED) GEL APPLY SMALL ACTIVE
    AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE
 3) CLINDAMYCIN PHOSPHATE 1% TOP SOLN APPLY THIN FILM TO ACTIVE
    AFFECTED AREA DAILY FOR ACNE
 4) DICLOFENAC NA 1% TOP GEL APPLY 2 GRAMS TO AFFECTED ACTIVE
    AREA EVERY 8 HOURS AS NEEDED FOR PAIN (USE DOSING
    CARD TO MEASURE DOSE) **DON'T EXCEED 16 GRAMS DAILY
    TO ANY JOINT OF THE LOWER EXTREMITIES - DON'T
    EXCEED 8 GRAMS DAILY TO ANY JOINT OF THE UPPER
    EXTREMITIES - DON'T EXCEED A TOTAL DOSE OF 32 GRAMS
    DAILY OVER ALL JOINTS**
 5) GABAPENTIN 300MG CAP TAKE ONE CAPSULE BY MOUTH TWICE ACTIVE
    A DAY
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 88 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 88 of 667

 --Tolerating and is seeing some benefit

 6) LIDOCAINE 5% OINT APPLY THIN FILM TO AFFECTED AREA ACTIVE
     ONCE A DAY AS NEEDED FOR PAIN
 7) MENTHOL/M-SALICYLATE 10-15% TOP CREAM APPLY MODERATE ACTIVE
     AMOUNT TO AFFECTED AREA THREE TIMES A DAY AS NEEDED
     FOR PAIN
 8) PROPRANOLOL HCL 40MG TAB TAKE ONE TABLET BY MOUTH ACTIVE
     DAILY
 9) SUMATRIPTAN SUCCINATE 50MG TAB TAKE ONE TABLET BY ACTIVE
     MOUTH ONCE A DAY AS NEEDED FOR MIGRAINE, MAY REPEAT
     DOSE IN 2 HOURS, IF NO RELIEF. NO MORE THAN 200MG
     PER DAY.
 10) TRETINOIN 0.05% CREAM APPLY SMALL AMOUNT TO AFFECTED ACTIVE
     AREA NIGHTLY FOR ACNE AS DIRECTED - START THREE
     TIMES WEEKLY, WORK UP TO USING NIGHTLY. DO NOT
     COMBINE WITH BENZOYL PEROXIDE OR CLINDAMYCIN.

   Inactive Outpatient Medications       Status
 =========================================================================
 1) IBUPROFEN 600MG TAB TAKE ONE TABLET BY MOUTH THREE EXPIRED
    TIMES A DAY WITH MEALS WITH FOOD OR MILK FOR
    PAIN/INFLAMMATION

 11 Total Medications

 Remote Active Medications

 No Active Remote Medications for this patient

 OTC/VITAMINS/HERBALS:

 (X)The medication list above was reviewed with the patient at today's
  visit. I have indicated discrepancies under each medication that is
  not being taken as prescribed. Medication orders, including any
  additions or discontinuations, have been updated as appropriate,
  and the patient now has an accurate medication list.

  Medication education and counseling for new medications added today
  was provided to the Patient/Caregiver. This included why the
  medication was prescribed, how they should take it and for how long,
  what to expect from it, and what happens if medication is not taken
  as prescribed. Patient/Caregiver indicates readiness to learn,
  verbalizes understanding and agreement.


 PAST MEDICATIONS:
 Long-Acting Opioids: Deferred

 Short-Acting Opioids:
    -codeine, ASA with codeine, codeine/APAP -- past trial, helpful
    -oxycodone, oxycodone/APAP -- past trial, helpful
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 89 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 89 of 667

     -tramadol -- past trial

 ACETAMINOPHEN -- past trial, ineffective

 NSAID:
 ibuprofen - past trial, ineffective for back pain
 naproxen - past trial
 meloxicam - past trial, helpful

 MUSCLE RELAXANTS:
 cyclobenzaprine - past trial, ineffective
 methocarbamol - past trial, mild benefit

 ANTIDEPRESSANTS:
 TCAs: Deferred

 SNRI: Deferred

 ANTICONVULSANTS:
 gabapentin - on currently
 pregabalin - denies

 TOPICALS -
 capsaicin - denies
 lidocaine topicals - on currently
 menthol m-salicylate -- on currently
 diclofenac gel -- on currently

 PAST PAIN TREATMENTS:
 Physical Therapy -- past trial, on hold d/t COVID, helpful
 Heat/Cold -- heat is helpful, does not have heating pad, will send
 TENS unit -- uses regularly, helpful
 Behavioral pain mgmt./CBT -- completed care classes 2020
 Surgery - Helpful/Not Helpful
 Acupuncture -- past trial, on hold d/t COVID, helpful
 Chiropractic -- deferred

 VITAL SIGNS
 Blood Pressure: 126/88 (07/28/2020 13:41)
   Respiration: 14 (07/28/2020 13:41)
      Pulse: 60 (07/28/2020 13:41)
     Height: 70 in [177.8 cm] (11/20/2019 08:57)

  Weight: 210 lb [95.5 kg] (07/28/2020 13:41)
   Pulse Ox: 97 (07/28/2020 13:41)
 BODY MASS INDEX - 30.2 (JUL 28, 2020@13:41:33)

 PERTINENT LABS:
  CREATININE SERUM - NONE FOUND
  SGPT - NONE FOUND
  SGOT - NONE FOUND
 No TSH in the last 2Y
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 90 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 90 of 667

 No A1C HEMOGLOBIN (DVAMC) in the last 1Y
 No TESTOSTERONE (DVAMC) in the last 6M
  No data available for 25-OH vitamin D2; 25-OH vitamin D3;
 Total 25-OH vitamin D; ZZ-VIT D, 1,25-DIHYDROXY (LC081091);
 ZZ-VIT.D 25-Hydroxy (LC081950); VITAMIN D TOTAL

 Most recent ECG:
                                 10/07/2020 10:33
 SPN - Selected Prog Notes
  No data available for EKG NOTE

 No AMPHETAMINES QUAL. in the last 3Y
 No BARBITURATES in the last 3Y
 No BENZODIAZEPINES in the last 3Y
 No COCAINE in the last 3Y
 No METHADONE in the last 3Y
 No OPIATES in the last 3Y
 No CANNABINOIDS in the last 3Y
  No data available for Oxycodone (RMR); Oxymorphone (RMR)

 Future Appointments:
 10/16/2020 08:30 RMR VVC MH PCT PSO 06
 11/13/2020 09:30 RMR VVC MH PSI 11
 11/17/2020 13:30 DEN PACT MD 07
 03/05/2021 14:15 RMR DERM FOLLOW UP MD

 ASSESSMENT:
 Patient reporting chronic low back pain. Pt reports mild pain relief from
 medications. Pt is also followed by MH + PTSD program, homeless program, and
 VJO.

 OPIOIDS:
 --CURRENT MEDD: 0mg
     --CPCC starting MEDD: 0mg
 --LAST UDS: None since 2007
 --LAST PDMP: 8/12/2020 --> no controlled substance fills since 2018
 --Opioid Consent: N/A

 --Pt has SUD hx of AUD + marijuana but is in sustained remission. Currently
 participating in VJO treatment as well related to complex history
 --Would not recommend PRN opioids at this time d/t non-optimized non-opioid and
 non-medication management

 APAP:
 --Pt declines, not effective

 NSAIDs:
 --Pt declines, not effective

 MUSCLE RELAXANTS:
 --Pt declines today but may be interested in the future
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 91 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 91 of 667

 TCAs:
 --Pt w/PTSD, depressive DO, psychosis, mood disorder, anxiety DO and is followed

 by MH prescriber and has been started on aripiprazole 5mg PO with intent to
 switch to aripiprazole LAI
 --Would not recommend TCA start for pain d/t pt's complex MH comorbidities
 and currently following w/MH for medication adjustments

 SNRIs:
 --Pt w/PTSD, depressive DO, psychosis, mood disorder, anxiety DO and is followed

 by MH prescriber and has been started on aripiprazole 5mg PO with intent to
 switch to aripiprazole LAI
 --Would not recommend SNRI start for pain d/t pt's complex MH comorbidities

 and currently following w/MH for medication adjustments

 ANTICONVULSANTS:
 --Pt reports substantial sciatica & numbness/tingling/pins-needles component
 to
 his pain and is tolerating first step of gabapentin titration well (300mg QHS).
 --Pt is tolerating gabapentin 300mg BID well and has noticed some mild
 improvement. Wants to hold off on dose increases at this time

 TOPICALS:
 --On lidocaine 5%, menthol m-salicylate, and diclofenac gel 1%; uses
 interchangeably depending on symptoms. Uses a few times per week. Recommend
 continue

 MISC:
 --Pt got replacement TENS unit and is working well
 --Pt received heating pad and is working well

 Discussed COT w/ pt including both the goal of partial pain relief and improved
 activity/function, along w/ risks of side effects, including overdose which is
 proportional to the dose.

 Aberrant Behavior(S):
 Requesting specific drugs (codeine/Percocet)

 Concerns to pt. and community associated w/ COT include pt's comorbid
 conditions:
 -concomitant MH conditions (PTSD, psychosis DO, anxiety DO, MDD)
 -non-compliance (appts. - intermittent NS)
 -h/o polysubstance abuse (cannabinoids and alcohol)

 Patients Risk for Opioid Oversedation and Respiratory Depression:
 -obesity w/ high risk for sleep apnea

 The pain condition this veteran suffers from is best treated with a
 multidisciplinary approach. This involves an increase in physical activity to
 prevent de-conditioning and worsening of the pain cycle, psychological
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 92 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 92 of 667

 counseling to address the co-morbid psychological effects of pain, as well as
 the judicious use of pain medications and interventional strategies to lower
 the person's pain so that they may participate in the physical activities
 that
 will produce long lasting pain reductions. The goal of the multidisciplinary
 approach to pain medicine is to return the patient to a higher level of overall
 function and restore activities of daily living.

 PLAN:
 -RTC: PHONE 11/6/2020 @1100

 OPIOIDS:
 --Avoid

 APAP:
 --Pt declines

 NSAIDs:
 --Pt declines

 MUSCLE RELAXANTS:
 --Deferred

 TCAs:
 --Defer to MH

 SNRIs:
 --Defer to MH

 ANTICONVULSANTS:
 --CONTINUE gabapentin 300mg BID

 TOPICALS:
 --Continue menthol m-salicylate daily PRN to low back
 --Continue lidocaine 5% ointment daily PRN to low back
 --Continue diclofenac gel 1% daily PRN to low back

 MISC:
 --CONTINUE heating pad PRN
 --CONTINUE TENS unit PRN

 This patient was referred to the CPCC by the patient's PCP. PCP will be
 alerted
 to this note for continuity of care.

 Education: Pt was informed of the indication, directions and SE of their pain
 medications. Pt expressed understanding of the instructions provided, agrees w/
 our plan of care and will call in the event of any medication related problem.

 Contact time for this visit was 30 minutes.
 ________________________________________________________________________________
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 93 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 93 of 667




 /es/ Allie Schroeder, Pharm.D., BCPS
 Pharmacist - Pain Management
 Signed: 10/07/2020 10:58

 Receipt Acknowledged By:
 10/07/2020 11:23     /es/ GABRIELLE E MYKONIATIS, MD
               Staff Primary Care Physician


                   Date/Time:      06 Oct 2020 @ 0900
                    Note Title:    MH PSYCHOLOGIST NOTE (VVC)
                     Location:     Rocky Mountain Regional VA Medical Center
                    Signed By:     RADOMSKI,SHARON A
                 Co-signed By:     RADOMSKI,SHARON A
             Date/Time Signed:     06 Oct 2020 @ 1830

 Note


 LOCAL TITLE: MH PSYCHOLOGIST NOTE (VVC)
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: OCT 06, 2020@09:00 ENTRY DATE: OCT 06, 2020@09:08:14
    AUTHOR: RADOMSKI,SHARON A EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 VA VIDEOCONNECT (VVC) VISIT NOTE

 Location: This writer conducted session via Videoconference-To-Home
 delivered via VA Video Connect program, using encrypted Video-on-Demand
 technology.

 Clinician located at: VA-RMR MH Clinic VA-RMR
 Veteran located at address below.

 LOCAL EMERGENCY NUMBER, AVAILABLE CONTACTS, OTHER INFORMATION:
   Veteran Email Address:PRINCEOFWADESBORO@GMAIL.COM
  (Leave blank if address above is correct):
   Address of patient during this session:
   Current listed address in CPRS:
        CHADWICK HEATH JORDAN
        1135 N BROADWAY STE 312
        DENVER, COLORADO 80203

 If above address is not correct, please enter it here :
 New appt location
 98 South Emerson St
 Denver, CO 80209
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 94 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 94 of 667

 Emergency numbers for that address:
 Veteran Contact Numbers:
  Listed cell phone: UNKNOWN
  Listed regular telephone number: 720-276-5377
  Enter telephone number below if above numbers are not correct
  (Leave blank if numbers above are correct):
  (Type NA if the telephone numbers above are correct.)


 Veteran Emergency Contact Information:
 (Including Name, Phone, Work Phone, Relationship to patient)

 Next of Kin
     Primary NOK: JORDAN,GWEN                 Relation: MOTHER
             8853 COLORADO BLVD             Phone: 303 286 1997
             THORNTON, COLORADO 80229
   Secondary NOK: NONE,                   Relation: <not given>
             <street address not available> Phone:
 Emergency Contact
      Name:       JORDAN,GWEN
      Phone:      303 286 1997
      Relationship: MOTHER

 Additional emergency contact information (Leave blank if above is correct):

 VA Emergency Numbers
  1) e911: 267-908-6605
  2) VAMC-RMR Police: 720-723-5800 (Internal Extension 15800)
  3) Suicide Prevention Team/ Coordinators
    RMR: 720-723-7350 (Internal Extension 17350)
    COS: 719-553-1093
  4) National Telehealth Help Desk: 866-651-3180
  5) Veterans Crisis Hotline: 800-273-8255 [1-800-273-TALK]

 Names of any other individuals present at veteran home/location
 during this session. None

 Contact information for any other individuals present at home/location
 during the session: N/A

 CONNECTIVITY AND PRIVACY:
 VETERANS TABLET ID (Put NA if using veterans personal equipment):
 WAS PRIVACY ENSURED?
  Provider used private office: Yes
  Veteran connected from private home. No
  Veteran connected from another private location. (If yes, please specify)
 Yes, Private hotel room at The Radisson hotel, 4849 Bannock St, Denver, CO 80216

 Veteran attempted to connect with provider via their preferred device, and
 was able to create an acceptable-quality audiovisual connection. Yes

 Connectivity comments - Optional (including connection quality, login issues,
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 95 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 95 of 667

 phone usage for audio, etc.) : None
 =============================================================================
 TREATMENT PROVIDED: Individual Psychotherapy, PCT initial assessment
 DATE AND TIME OF SESSION: Oct 6,2020@9:00am
 DURATION OF VISIT: 50 minutes

 CHEIF COMPLAINT/PURPOSE OF VISIT: Treatment planning related to Evidence-based
 care in the PCT.

 CONTENT OF SESSION:
 Session began with brief check-in. Veteran reported that he has keys to his
 new apartment, though he joined the appt from the hotel he has been staying at.
 He planned to move there this week, upon renting a moving truck. He reported
 having finals this week and working on a motion for his court case against the
 university of Colorado. He explained that he does not have a lawyer. This writer

 offered Veteran both VA and non-VA resources related to addressing legal issues.

 Veteran stated that he has had motivational issues and could benefit form
 improved time management, as productivity is important to him. He noted that
 lack of productivity can sometimes contribute to suicidal thoughts.
 Collaboratively reviewed some strategies for improving this. Veteran reported
 feeling productive as a result of finishing finals and work on court case and
 denied current SI.

 This writer offered to inform Veteran more about PTSD and recommended treatment
 today, to which Veteran agreed. As such, this writer introduced both CPT and PE,

 including rationale, logistics, structure, treatment components, and
 expectations. This writer helped Veteran to explore pros and cons of each
 treatment and how each would address his symptoms. Veteran was given the
 opportunity to inquire about this and questions were addressed accordingly.
 Veteran was encouraged to read more about these treatments on National Center
 for PTSD and watch recommended whiteboard videos. Planned to further discuss
 these treatment options and engage in collaborative treatment planning at next
 session.

 HOMEWORK:
 -Review resource information provided about PTSD and related treatments
 -Outreach Peer Support Specialist regarding Whole Health Skill Building Group

 ASSESSMENT & MENTAL STATUS:

 ORIENTATION AND CONSCIOUSNESS: Alert & Orientated x 3
 APPEARANCE AND BEHAVIOR: As Veteran had not joined the appt 5 min after
 scheduled start time, this writer called the Veteran. He reported that he did
 not have it in his calendar and joined the session about 10 minutes after
 scheduled start time. He appeared to be dressed and groomed appropriately. He
 was appropriate.
 SPEECH: RR&V WNL
 MOOD: Somewhat anxious
 AFFECT: Congruent with Mood
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 96 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 96 of 667

 PSYCHOMOTOR ACTIVITY: somewhat restless
 PERCEPTUAL DISTURBANCE: None evidenced or reported at today's session
 FORM OF THOUGHT: Mostly linear, goal-directed
 THOUGHT CONTENT: Mostly appropriate. Veteran reported being untrusting of
 others, consistent with
 a PTSD presentation.
 SUICIDAL OR VIOLENT IDEATION: Veteran endorsed recent thoughts of not wanting to

 be alive. Denied current SI/HI, plan, and intent. Veteran is aware of crisis
 resources including the Veteran's crisis line. He has a history of
 help-seeking
 when feeling down or depressed. Veteran was future-oriented and reported feeling

 optimistic and PTSD treatment
 INSIGHT: Good
 JUDGMENT: Good
 MEMORY: Grossly intact

 DIAGNOSIS:
 PTSD, chronic
 MDD, per EMR
 Anxiety disorder, per EMR
 Alcohol Use Disorder, per EMR

 PROGRESS TOWARD TREATMENT GOALS:
 Facilitated therapeutic rapport. Veteran received support and informational
 resources around current stressors. He learned of specific trauma-focused
 treatments (i.e., PE and CPT) and engaged in collaborative treatment planning.

 TREATMENT PLAN:

 1) Identification of treatment goals and engage in further collaborative
 treatment planning around EBP for PTSD.

 PLAN/NEXT APPOINTMENT: 10/16/2020 at 8:30am

 /es/ Sharon A Radomski, PhD
 Staff Psychologist
 Signed: 10/06/2020 18:30


                  Date/Time:     01 Oct 2020 @ 1008
                   Note Title:   MH PCT TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    RADOMSKI,SHARON A
                Co-signed By:    RADOMSKI,SHARON A
            Date/Time Signed:    01 Oct 2020 @ 1010

 Note
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 97 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 97 of 667

 LOCAL TITLE: MH PCT TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: OCT 01, 2020@10:08 ENTRY DATE: OCT 01, 2020@10:08:34
    AUTHOR: RADOMSKI,SHARON A EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 CONTACT TYPE: Telephone Contact
 DATE & TIME OF CALL: Oct 1,2020@10:05
 DURATION: 2 min.
 CONTACT SEQUENCE: Outreached Veteran

 CHEIF COMPLAINT/PURPOSE OF CALL: Veteran had not joined scheduled VVC
 appointment

 CONTENT: The writer called the veteran. The veteran was reached. Veteran was
 apologetic, as he thought the appointment was at 11am. He reported that he was
 not home at this time and requested to reschedule, which was done so
 accordingly. He updated this writer that he moved into his new apartment and
 planned to get internet service today.

 Plan/Appointment Time: 10/6/2020 at 9:00am

 RISK ASSESSMENT: Veteran did not report any suicidal and/or homicidal ideations,
 plan, or intent. No information discussed suggested imminent or acute risk for
 self-harm or harm of others.


 /es/ Sharon A Radomski, PhD
 Staff Psychologist
 Signed: 10/01/2020 10:10


                  Date/Time:     28 Sep 2020 @ 1246
                   Note Title:   VETERAN JUSTICE OUTREACH NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    VITON,NATHAN L
                Co-signed By:    VITON,NATHAN L
            Date/Time Signed:    29 Sep 2020 @ 1419

 Note


 LOCAL TITLE: VETERAN JUSTICE OUTREACH NOTE
 STANDARD TITLE: MENTAL HEALTH OUTREACH NOTE
 DATE OF NOTE: SEP 28, 2020@12:46 ENTRY DATE: SEP 28, 2020@12:46:35
    AUTHOR: VITON,NATHAN L      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: z65.3 Justice Involved
 Duration of visit: 15 minutes
 Treatment Provided: Denver Vet Court
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 98 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 98 of 667

 Plan: Continue Veterans Treatment Court
 Phase: III of IV on hold due to pending case

 Veteran case was reviewed on this date and he appears both in virtual
 setting. Veteran has singed and interagency ROI.

 Veteran has been reporting to probation as scheduled He reports to the PO that he

 is doing fine, staying at a Radisson through assistance from VOA and working with

 HUD-VASH on housing. he has been attending gave therapy as well and is hoping to

 find a PTSD group, he plans to explore options at the Denver Vet Center for this

 as well. Veteran continues to have pending cases in another county, he had no
 news
 on this topic to share.

 He mainly dropped UA's which were clean but did miss one (last time he had
 missed
 almost all) so his sanction was only to do an alumni group.

 Veterans mood and affect stably, hygiene looked good on video. He was pleased
 to have a much better court appearance than last time and intends to continue to

 do well, in school, in therapy and in the court. Veteran did not report any unmet

 needs, no crisis issues, no SI, HI or self-harm thoughts. Veteran is due back in

 court next month, court date pending from probation. Staff will continue to offer

 VJO assistance to the Veteran as able.

 /es/ NATHAN L VITON
 Social Worker
 Signed: 09/29/2020 14:19


                  Date/Time:      24 Sep 2020 @ 1035
                   Note Title:    MH HOMELESS TELEPHONE CONTACT
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     JOHNSON,LAUREN LOUISE
                Co-signed By:     JOHNSON,LAUREN LOUISE
            Date/Time Signed:     24 Sep 2020 @ 1039

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: SEP 24, 2020@10:35 ENTRY DATE: SEP 24, 2020@10:36:08
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 99 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 99 of 667

    AUTHOR: JOHNSON,LAUREN LOUI EXP COSIGNER: VALLEJO,JENNIFER L
    URGENCY:            STATUS: COMPLETED

 Diagnosis: Homelessness
 Duration of Call: 5 minutes
 Treatment Provided: Telephone Contact
 Plan: Continue HUD/VASH case management

 D: SW contacted Veteran for check-in and to discuss next steps regarding recent
 submission of RFTA. Veteran p/u and SW inquired about well being. Veteran
 reported he was doing ok, but was in a meeting. SW acknowledged and requested
 that Veteran call back when available to discuss next steps. Veteran
 acknowledged and agreed.

 P: Pending call back from Veteran. If no response by COB, SW will attempt to
 contact again 9/25.

 Veteran is aware he may contact this clinician with any needs.

 ***Please add Gregory Miller as an add'l co-signer***

 *Jennifer Vallejo, LCSW is the primary clinical social worker for this
 encounter. Documentation was reviewed and the Clinical Social Worker agrees with
 the preliminary documentation, diagnosis, intervention, and tx plan/disposition
 of the care provided. I certify supervision meets the requirements of VHA
 Directive 1027 and local policy, 122-8.

 /es/ LAUREN LOUISE JOHNSON
 SOCIAL WORKER
 Signed: 09/24/2020 10:39

 /es/ Jennifer Vallejo, LCSW
 SOCIAL WORKER MENTAL HEALTH
 Cosigned: 09/27/2020 22:37

 Receipt Acknowledged By:
 * AWAITING SIGNATURE *        MILLER,GREGORY J



                  Date/Time:     24 Sep 2020 @ 1000
                   Note Title:   MH PSYCHOLOGIST NOTE (VVC)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    RADOMSKI,SHARON A
                Co-signed By:    RADOMSKI,SHARON A
            Date/Time Signed:    24 Sep 2020 @ 1416

 Note


  LOCAL TITLE: MH PSYCHOLOGIST NOTE (VVC)
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 100 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 100 of 667

 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: SEP 24, 2020@10:00 ENTRY DATE: SEP 24, 2020@10:03:11
    AUTHOR: RADOMSKI,SHARON A EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 VA VIDEOCONNECT (VVC) VISIT NOTE

 Location: This writer conducted session via Videoconference-To-Home
 delivered via VA Video Connect program, using encrypted Video-on-Demand
 technology.

 Clinician located at: VA-RMR MH Clinic VA-RMR
 Veteran located at address below.

 LOCAL EMERGENCY NUMBER, AVAILABLE CONTACTS, OTHER INFORMATION:
   Veteran Email Address:PRINCEOFWADESBORO@GMAIL.COM
  (Leave blank if address above is correct):
   Address of patient during this session:
   Current listed address in CPRS:
        CHADWICK HEATH JORDAN
        1135 N BROADWAY STE 312
        DENVER, COLORADO 80203

 If above address is not correct, please enter it here :
 The Radisson hotel
 4849 Bannock St
 Denver, CO 80216

 Emergency numbers for that address:
 Veteran Contact Numbers:
  Listed cell phone: UNKNOWN
  Listed regular telephone number: 720-276-5377
  Enter telephone number below if above numbers are not correct
  (Leave blank if numbers above are correct):
  (Type NA if the telephone numbers above are correct.)


 Veteran Emergency Contact Information:
 (Including Name, Phone, Work Phone, Relationship to patient)

 Next of Kin
     Primary NOK: JORDAN,GWEN                 Relation: MOTHER
             8853 COLORADO BLVD             Phone: 303 286 1997
             THORNTON, COLORADO 80229
   Secondary NOK: NONE,                   Relation: <not given>
             <street address not available> Phone:
 Emergency Contact
      Name:       JORDAN,GWEN
      Phone:      303 286 1997
      Relationship: MOTHER

 Additional emergency contact information (Leave blank if above is correct):
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 101 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 101 of 667



 VA Emergency Numbers
  1) e911: 267-908-6605
  2) VAMC-RMR Police: 720-723-5800 (Internal Extension 15800)
  3) Suicide Prevention Team/ Coordinators
    RMR: 720-723-7350 (Internal Extension 17350)
    COS: 719-553-1093
  4) National Telehealth Help Desk: 866-651-3180
  5) Veterans Crisis Hotline: 800-273-8255 [1-800-273-TALK]

 Names of any other individuals present at veteran home/location
 during this session. None

 Contact information for any other individuals present at home/location
 during the session: N/A

 CONNECTIVITY AND PRIVACY:
 VETERANS TABLET ID (Put NA if using veterans personal equipment):
 WAS PRIVACY ENSURED?
  Provider used private office: Yes
  Veteran connected from private home. No
  Veteran connected from another private location. (If yes, please specify)
 Yes, Private hotel room

 Veteran attempted to connect with provider via their preferred device, and
 was able to create an acceptable-quality audiovisual connection. Yes

 Connectivity comments - Optional (including connection quality, login issues,
 phone usage for audio, etc.) : None
 =============================================================================
 TREATMENT PROVIDED: Individual Psychotherapy, PCT initial assessment
 DATE AND TIME OF SESSION: Sept 24,2020@10:00am
 DURATION OF VISIT: 65 minutes

 CHEIF COMPLAINT/PURPOSE OF VISIT: Follow-up from completion of PCT initial
 assessment. Treatment planning related to Evidence-based care in the PCT.

 CONTENT OF SESSION:
 Session began with brief check-in. He reported that he has not yet moved into
 his new housing, due to needing the internet to be connected. As such, he is
 currently residing at the hotel listed above. This writer inquired about
 Veteran's use of recommended resources from the previous session. He stated
 that
 he did not contact the peer for the whole health group, but hoped to call this
 week. He stated that he did not have time to visit National Center for PTSD
 website and described being busy with several pressing stressors (e.g., legal
 case, school, moving). This writer offered to inform Veteran more about PTSD and

 recommended treatment today, to which Veteran agreed.

 Provided Veteran with psychoeducation about PTSD. Normalized the effects of
 trauma and Veteran spent time relating to this information. Discussed the role
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 102 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 102 of 667

 of avoidance in PTSD, and differentiated between helpful (e.g., avoiding
 alcohol) and unhelpful avoidance (pushing away trauma-related thoughts and
 feelings). Introduced the concept of trauma-focused treatment and rationale for
 this. Veteran expressed understanding of this information.

 Noted that trauma-focused treatment can help to correct extreme changes in
 thinking due to traumatic events. Veteran related to this concept and some time
 was spent discussing examples. He discussed his approach to coping with
 unhelpful thoughts, (i.e., "don't feed them") and discussed his
 use of
 mindfulness, which was reinforced by this writer. Also collaboratively
 considered useful versus "irrational" emotions as related to
 problematic
 thinking. Collaboratively noted the ways in which thinking can be problematic,
 such as black and white thinking, overgeneralizing, stereotyping.

 Discussed goals for trauma-focused treatment. Also discussed the concept of
 posttraumatic growth, as Veteran reflected on the ways in which he has grown
 from traumatic events. Veteran expressed his continued interest in trauma-
 focused treatment.

 HOMEWORK:
 -Review resource information provided about PTSD and related treatments
 -Outreach Peer Support Specialist regarding Whole Health Skill Building Group

 ASSESSMENT & MENTAL STATUS:

 ORIENTATION AND CONSCIOUSNESS: Alert & Orientated x 3
 APPEARANCE AND BEHAVIOR: Veteran arrived on-time to today's session. He
 appeared
 to be dressed and groomed appropriately. He was appropriate, though appeared
 a little distracted at times.
 SPEECH: RR&V WNL
 MOOD: Somewhat anxious
 AFFECT: Congruent with Mood
 PSYCHOMOTOR ACTIVITY: Veteran was rocking in his chair at various points in the
 session
 PERCEPTUAL DISTURBANCE: None evidenced or reported at today's session
 FORM OF THOUGHT: Mostly linear, goal-directed
 THOUGHT CONTENT: Veteran reported being untrusting of others, consistent with
 a PTSD presentation.
 SUICIDAL OR VIOLENT IDEATION: Veteran endorsed recent thoughts of not wanting to

 be alive. Denied current SI/HI, plan, and intent. Veteran was reminded of
 crisis resources including the Veteran's crisis line. He has a history of
 help-
 seeking when feeling down or depressed. Veteran was future-oriented and reported

 feeling optimistic.
 INSIGHT: Good
 JUDGMENT: Good
 MEMORY: Grossly intact
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 103 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 103 of 667



 DIAGNOSIS:
 PTSD, chronic
 MDD, per EMR
 Anxiety disorder, per EMR
 Alcohol Use Disorder, per EMR

 PROGRESS TOWARD TREATMENT GOALS:
 Facilitated therapeutic rapport. Veteran received psychoeducation about PTSD and

 learned of trauma-focused treatment. He was reminded of PTSD-related resources
 and the Whole Health Skill Building Group. Agreed to discuss specific treatments

 at the next session.

 TREATMENT PLAN:

 1) Identification of treatment goals and engage in further collaborative
 treatment planning around EBP for PTSD.

 PLAN/NEXT APPOINTMENT: 10/1/2020 at 10:00am


 /es/ Sharon A Radomski, PhD
 Staff Psychologist
 Signed: 09/24/2020 14:16


                  Date/Time:     23 Sep 2020 @ 1521
                   Note Title:   VASH COLLATERAL CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    MILLER,GREGORY J
                Co-signed By:    MILLER,GREGORY J
            Date/Time Signed:    23 Sep 2020 @ 1554

 Note


 LOCAL TITLE: VASH COLLATERAL CONTACT
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: SEP 23, 2020@15:21 ENTRY DATE: SEP 23, 2020@15:21:39
    AUTHOR: MILLER,GREGORY J EXP COSIGNER: DALY,JENNIFER
   URGENCY:                STATUS: COMPLETED

 Type of Contact: Telephone
 Length of Contact: 5 Min


 Data: Landlord called writer to inform that Chadwick Jordan apartment has passed

 inspection. Landlord could not get a hold of veteran. Writer called Erik at DOH
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 104 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 104 of 667

 to find out prorate amount. Erik told writer 158.00 for veteran to move in.
 Landlord told writer that Mr. Jordan does not have to pay his prorate. Mr.
 Jordan signed his lease today. 9/23/2020


 Plan: Awaiting lease from veteran. Will send to housing and MHDI. Writer will
 work on getting veteran deposit. Veteran will need housing boxes from storage.



 /es/ GREGORY J MILLER
 SOCIAL WORK INTERN
 Signed: 09/23/2020 15:54

 /es/ JENNIFER DALY
 Social Worker
 Cosigned: 09/25/2020 12:04

 Receipt Acknowledged By:
 09/28/2020 09:10    /es/ LAUREN LOUISE JOHNSON
               SOCIAL WORKER


                  Date/Time:     17 Sep 2020 @ 1600
                   Note Title:   MH PEER SUPPORT SERVICES
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    DUNSTON,CARL A
                Co-signed By:    DUNSTON,CARL A
            Date/Time Signed:    22 Sep 2020 @ 1422

 Note


 LOCAL TITLE: MH PEER SUPPORT SERVICES
 STANDARD TITLE: SOCIAL WORK COUNSELING NOTE
 DATE OF NOTE: SEP 17, 2020@16:00 ENTRY DATE: SEP 22, 2020@14:20:40
    AUTHOR: DUNSTON,CARL A      EXP COSIGNER: DALY,JENNIFER
   URGENCY:                STATUS: COMPLETED

 Location: Community Resource and Referral Center (CRRC)
 Time spent: 0
 Diagnosis: Lack of Housing

 Informed Consent: Veteran was provided information about writer's role in
 at
 the Housing Team, receipt of clinical supervision and the fact that
 peer support sessions are documented in CPRS.

 This writer dropped off paperwork to Erik Frazier at DOH. The paperwork was
 Request for Tenancy Approval. Writer will inform the case manager it was turned
 in.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 105 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 105 of 667



 Supervision statement: Peer writer of this note receives individual recurring
 supervision from Jen Daly, LCSW during which time his peer support direct
 services work is discussed and reviewed.

 Additional Signer(s): Lauren Johnson

 /es/ CARL A DUNSTON
 Peer Support Specialist
 Signed: 09/22/2020 14:22

 /es/ JENNIFER DALY
 Social Worker
 Cosigned: 09/23/2020 14:32

 Receipt Acknowledged By:
 09/24/2020 09:08    /es/ LAUREN LOUISE JOHNSON
               SOCIAL WORKER


                  Date/Time:     17 Sep 2020 @ 1514
                   Note Title:   MH PCT CONSULT REPORT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    RADOMSKI,SHARON A
                Co-signed By:    RADOMSKI,SHARON A
            Date/Time Signed:    22 Sep 2020 @ 1820

 Note


 LOCAL TITLE: MH PCT CONSULT REPORT
 STANDARD TITLE: MENTAL HEALTH CONSULT
 DATE OF NOTE: SEP 17, 2020@15:14 ENTRY DATE: SEP 17, 2020@15:14:43
    AUTHOR: RADOMSKI,SHARON A EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED


 ***********************************************************************
        PTSD Clinical Team (PCT) Intake Report
        Mental Health Service
        VA Eastern Colorado Health Care System
 ***********************************************************************

 Prior to the session beginning, the writer explained clinic policies and
 procedures, writer's credentials, and Veteran was informed of crisis
 resources.
 The veteran was given an opportunity to ask questions regarding limits of
 confidentiality, which were addressed accordingly. The veteran voiced an
 understanding and agreement with information presented.
 -Completed: Yes
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 106 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 106 of 667

 PATIENT INFORMATION:

 Name: CHADWICK HEATH JORDAN
 Age: 38
 Race: BLACK OR AFRICAN AMERICAN
 Ethnicity: NOT HISPANIC OR LATINO
 Service Connected: SERVICE CONNECTED % - 90
 Service Connected Conditions:
 MIGRAINE HEADACHES 50%
 TRAUMATIC BRAIN DISEASE 40%
 LUMBOSACRAL OR CERVICAL STRAIN 20%
 LIMITED MOTION OF ANKLE 10%
 LOWER LEG CONDITION 10%
 TINNITUS 10%
 LOWER LEG CONDITION 10%
 ECZEMA 10%
 KNEE CONDITION 10%
 LUMBOSACRAL OR CERVICAL STRAIN 10%
 KNEE CONDITION 10%
 LIMITATION ON MOTION, RING OR LITTLE FINGER 0%
 LIMITATION OF MOTION, INDEX OR LONG FINGER 0%
 _____________________________________________________________________________

 CURRENT VA EASTERN COLORADO HCS CARE:

 Mental Health Treatment Coordinator (MHTC):
     MH Treatment Team: RMR MENTAL HEALTH HUD-VASH
 MH Treatment Coordinator: TUKA,JAMES C
       Office Phone: (303) 294-5600
       Analog Pager:
       Digital Pager:
 Primary Care Team Assigned: ATTENDING PHYSICIAN - G.E. Mykoniatis

 REFERRAL SOURCES & REASON FOR REFERRAL:

 Provider who referred Veteran: Sonia Valdiviezo, LCSW

 Reason for Referral: Assessment of current PTSD symptoms and potential treatment

 planning related to Evidence-based care in the PCT.
 _____________________________________________________________________________
 Assessment occurred over the course of multiple appointment: 100 min on 08/04/20

 at 10:00am, 83 min on Aug 14,2020@2:30pm, 75 min on Aug 20,2020@4:00pm, 40 min
 on Aug 27,2020@10:00am, and 68 min on 9/17/2020 at 10:00am


 CHIEF COMPLAINT: "I want help with my PTSD. It's just nice to have
 someone to
 talk to, or maybe not. I'm always worried about self-incrimination because I

 have a lawsuit pending right now. It damaged my trust issues. I told a
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 107 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 107 of 667

 psychologist that I had a legal MR15 and that has me... It's in a district
 court
 right now and so that's why I worry about. I know not all psychologists
 aren't
 bad. I want everybody to be safe and I want to be safe as well. I'm also in
 a
 medical lawsuit. It might be in my best interest to not say anything to
 anybody. I thought about checking into a hospital yesterday because I'm not

 going to concede that I'm suicidal but I definitely don't feel enthused
 about
 the world. I don't believe that the world deserves me. I'm trying to
 find
 reasons to help people. I have grim outlook of the world and the people in it. I

 have a difficult time with relationships. I tend to do well business wise, which

 is basically organized war. It's very difficult. I'm a unique
 individual so I
 prefer to keep to myself. I have a lot to offer, so I wouldn't want to harm

 myself. I have enough reasons to keep giving back but I'm still thinking. I
 want
 to give people the research that I do. What I'm trying to build my career
 around. Take large amounts of information and make sense of it. I get migraines.

 I think that everyone's racist. People are looking for reasons to say
 I'm not
 entitled. Being a combat Veteran, I feel safe in that area. I think I want to
 leave the country. I feel victimized....I don't want to project my stress on

 other people. I got depressed after the accident. I felt like if I couldn't
 be a
 Marine, I see the world ending. My dad being a Marine. The type of career now.
 Why I enlisted. Getting hit by the medic. Just an accident. It's so big for
 me
 because of the long-term implications. I wasn't able to do what I wanted to
 do.
 The kind of value."

 SELF-REPORT MEASURES: Veteran reported that he lost the PCT intake packet in a
 fire. A new packet was not mailed, as Veteran reported residing in a hotel
 briefly while looking for more stable housing.
 _____________________________________________________________________________


 MILITARY HISTORY:

 Service Branch(s) & Years of Services:
     Service Branch: Marine Corps
     Start of Service: DEC 29,2000
     End of Service: JUN 5,2002
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 108 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 108 of 667

 Notes: Fully separated

 MOS/Duty: Communications
 Is this what they did in service/while on deployment?
      -if no, please explain:

 Highest Rank: Corporal
 Article 15 Charges: Denied

 Combat Deployment(s): Iraq Jan-March 2001

 Reason for Discharge: Medical discharge
 Rank at Discharge: Corporal
 Type of Discharge: Honorable

 TRAUMA HISTORY:

 Reported Military Trauma (& Year or Age Trauma Occurred):

 -"Hit by a medic. On deployment, everyone was getting ready to roll, we
 had our gear, and she hit me I was in a car at a stop sign. She was going
 about 50-60 mph. I was stopped. I was unconscious when the medic came. Broke my
 wrist, foot, tore some ligaments in my back. It is what it is. It's always
 with
 me because I have arthritis now." He reported that this event took place in

 2002, when he was around 19 years-old.

 -"I've seen helicopters go down and the only one survived was the
 pilot. It
 just sticks with me. I was about 2 miles away. They were over a lake. I went
 back to the unit and told them what happened. I remember no one really
 caring."
 Veteran reported that this occurred while he was deployed to Iraq.

 -"IEDs were the big thing. I knew a lot of friends that lost limbs, or were

 hurt." Denied witnessing first hand. "I remember worrying about IEDs. I
 usually
 stayed on base, I was pretty protected."

 -Denied MST

 Reported Childhood Trauma(& Year or Age Trauma Occurred):

 -"I was a ward of the state. My dad used to beat up on my mom. He lost use
 of
 his leg in Vietnam, it was a violent home. We don't' talk to this day.
 My family
 split up and I went to the ward, of Colorado. Dad beat up on everyone but me.
 One time I went in there with a bat and chased my dad around and I slept outside
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 109 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 109 of 667

 that night in my underwear. I was about 7 years old."

 -Denied childhood sexual abuse.

 Other Trauma History(& Year or Age Trauma Occurred):

 -Denied

 Index Trauma Identified for PTSD Assessment: Experienced MVA while in the
 military in 2002

 PTSD SYMPTOM ASSESSMENT:

 PTSD SYMPTOM SCALE-INTERVIEW-5 (PSS-I-5)

 Questions should be about the most currently distressing trauma. Each
 item below should be asked in reference to the past month (if < 1 month since
 trauma, ask "Since the event?"). Probe all positive responses (e.g.,
 "How
 often has this been happening?") following the instructions provided in the
 PSS-I-5 manual.

 Scoring Range:
 Symptom not present:
 (0) Not at all

 Symptom present:
 (1) Once a week/a little
 (2) 2 to 3 times a week/somewhat
 (3) 4 to 5 times a week/very much
 (4) 6 or more times a week/severe

 RE-EXPERIENCING (need one): [probe, then quantify]

 Item & Score:

 1. Have
 you had unwanted distressing memories about the trauma?
 Veteran Reports: "Laying down, it'll just be a thought. I start
 grinding just
 thinking about trauma. It's just thoughts, I don't like thinking about
 them.
 Whenever my neck or back hurts. 3x this past month. Thinking about long-term
 implications of being hurt and how things affect your life."
 Score: 1

 2. Have you been having bad dreams or nightmares related to the trauma?
 Veteran Reports: Denied
 Score: 0

 3. Have you had the experience of feeling as if the trauma were actually
 happening again?
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 110 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 110 of 667

 Veteran Reports: Denied
 Score: 0

 4. Have you been very EMOTIONALLY upset when reminded of the trauma?
 Veteran Reports: "When I'm in traffic. I'm always looking behind
 my review
 mirror. I drive aggressive, I think it keeps me more safe. I cringe, because I
 think about pain in my back. I still have arthritis, so it's a constant
 reminder. I don't feel safe with people behind me. People are reckless. It
 makes me want to be more aggressive to protect myself. I get angry, and
 anxious, like my adrenaline starts pumping. Lasts all day, until I can get some
 sleep or find an activity to take my mind off it. It happens like every day or
 every other day almost."
 Score: 4

 5. Have you had PHYSICAL reactions when reminded of the trauma (e.g., sweating,
 heart racing)?
 Veteran Reports: "My heart starts racing and my adrenaline is pumping. Feel
 like
 I need to escape or protect myself. I really have a problem dealing with. Hard
 time calming down. I'm always in an anxious state. At any given moment,
 something could go wrong. Loud bangs remind me, like a crash, a bang. Any time
 I see something as a threat. I don't like people behind me, driving,
 walking.
 When people drive carelessly, I'm reminded of the accident. 4-5 times this
 past
 month." Severity score increased due to greater intensity.
 Score: 3

 Does the Veteran report 1 or more Intrusion Symptoms? Yes


 AVOIDANCE (Need one): [probe, then qualify]

 Item & Score:

 6. Have you been making efforts to avoid thoughts or feelings related to the
 trauma?
 Veteran Reports: "I try to avoid things that make me think of trauma. I
 avoid
 being around people, so I'm not thinking about any of this. I feel
 vulnerable.
 I feel depressed about it. It feels tragic. Makes me take the underdog
 attitude. Daily."
 Score: 4

 7. Have you been making efforts to avoid activities, situations, or places that
 remind you of the trauma or that feel more dangerous since the trauma?
 Veteran Reports: "I drive a truck now so that if I got hit again, it
 wouldn't be
 as bad. I try to avoid people I see driving carelessly. I'll slow down, get
 off
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 111 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 111 of 667

 the exit, stop driving, or get more aggressive and drive faster until I
 can't
 see them anymore. I've studied statutes of driving. Helps me to feel in
 control.
 I don't like driving on small streets where I'm stopped. I don't
 like slowing
 down, or waiting at red lights. I'm always in the right lane because I
 don't
 like waiting at red lights. I avoid public areas with stop signs. I like being
 on the highway where I keep moving and try to stay in front of people. Everyday
 I'm thinking about accidents. I drive a truck so I'm higher off the
 ground. I
 keep spare tires in my truck. I avoid other people."
 Score: 3

 Does the Veteran report 1 or more Avoidance Symptoms? Yes

 CHANGES IN COGNITION AND MOOD (Need two): [probe, then qualify]

 Item & Score:

 8. Are there any important parts of the trauma that you cannot remember?
 Veteran Reports: Veteran reported loss of consciousness for about 45 min due to
 impact.
 Score: 0

 9. Have you been viewing yourself, others, or the world in a more negative way
 (e.g. "I can't trust people," "I'm a weak
 person")?
 Veteran Reports: "I don't trust people. It really changed the way I
 view the
 world because I always feel behind now. I feel like I lost time, and like I
 need to catch up. I don't ever want to be in a situation like that again so
 I
 need to do more." Endorsed thinking that the world is a dangerous place.
 Score: 3

 10. Have you blamed yourself for the trauma or for what happened afterwards?
 Have you blamed others that did not directly cause the event for the trauma or
 what happened afterwards?
 Veteran Reports: "I blame myself for what happened afterwards. After the
 accident, my life started getting worse and I wasn't able to understand why.
 I
 think it's how I dealt with it. After the accident I wasn't sure about
 anything, my whole life changed. I couldn't get my mind off it, I was
 depressed. I blame the driver for the accident."
 Score: 2

 11. Have you had intense negative feelings such as fear, horror, anger,
 guilt or shame?
 Veteran Reports: "I felt anger, maybe shame, 40% of the past month."
 Score: 2
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 112 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 112 of 667



 12. Have you lost interest in activities you used to do?
 Veteran Reports: "I used to like cruising, I don't think that's
 fun anymore. I
 used to like doing activities by myself, hanging out with people. I enjoy
 relaxing, working on my truck. I used to enjoy a lot more things, like going to
 the driving range, riding horses."
 Score: 1

 13. Have you felt detached or cut off from others?
 Veteran Reports: Denied being close to anyone. "I don't have any
 relationships.
 I'm aggressive and um I don't trust a lot of people, and I don't
 want to be
 around people who don't have my best interest at heart. I quit talking to
 my
 friends. I'm not good at friendships. I'm anxious a lot of the
 time."
 Score: 3

 14. Have you had difficulty experiencing positive feelings?
 Veteran Reports: Denied
 Score: 0

 Does the Veteran report 2 or more Changes to Cognition or Mood
 Symptoms? Yes

 INCREASED AROUSAL AND REACTIVITY (need two): [probe then quantify]

 Item & Score:

 15. Have you been acting more irritable or aggressive?
 Veteran Reports: "I have a passive aggressiveness. A defensive stance.
 I'm
 looking for an opportunity where I can be aggressive. It's more like
 testing,
 wanting people to bother me. I don't get into a lot of fights, but I would
 like
 to. Every day, I'm always irritated, just different levels or irritation.
 Anger,
 rage, to passive-aggressive. I want the law on my side." Denied access to
 firearms.
 Score: 2

 16. Have you been taking more risks or doing things that might cause you or
 others harm (e.g., driving recklessly, taking drugs, having unprotected sex)?
 Veteran Reports: "I don't take risks because I couldn't live with
 the
 consequences. I value my health."
 Score: 0

 17. Have you been overly alert or on-guard (e.g., checking to see who is around
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 113 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 113 of 667

 you, etc.)?
 Veteran Reports: "I'm definitely always on alert. I'm
 hypersensitive to people's
 micro expressions. Now I realize that you always need to be on-guard. I'm
 looking at everyone. I'm prepared to defend myself, less trusting."
 Score: 2

 18. Have you been jumpier or more easily startled?
 Veteran Reports: Denied
 Score: 0

 19. Have you had difficulty concentrating?
 Veteran Reports: "I'm getting better at it. It's just taking
 longer than normal.
 Reading. I like to read. I don't know where to start. When I started feeling

 anxious about not getting things done." Difficulty concentrating since
 leaving
 the military. Veteran suspected his difficulty concentrating being influenced by

 stress and noted a worsening of this in the past 5 years. Unable to rule out
 this symptom due to time course. 40% of the past month
 Score: 2

 20. Have you had difficulty falling or staying asleep?


 Veteran Reports: Estimated getting 4-5 hours of sleep per night and taking 3-4
 hours to fall asleep, Denied waking up earlier than wanted. 60% of the nights
 this past month.
 Score: 3

 Does the Veteran report 2 or more Increased Arousal and Reactivity? Yes

 DISTRESS AND INTERFERENCE

 21. How much have these difficulties been bothering you?
 Veteran Reports: "50-60% of the time. It's always in the back of my
 mind."
 Score: 2

 22. How much have these difficulties been interfering with your everyday life
 (e.g. relationships, work, or other important activities)?
 Veteran Reports: "100% of the time. I'm always anxious and I do got to
 know that
 there's a future. Not thinking I'm running out of time. It affects how
 I deal
 with stress. I'm easily agitated. Worried about things that I shouldn't
 be
 worried about. Makes no sense, I have no need to worry, comes across as having
 worries. I don't work with people well. It's hard to get comfortable
 around
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 114 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 114 of 667

 people."
 Score: 3

 SYMPTOM ONSET AND DURATION

 23. How long after the trauma did these difficulties begin?
         [X]Less than 6 months
         [ ]More than 6 months

 24. How long have you had these trauma-related difficulties?
         [ ]Less than 1 month
         [X]More than 1 month


 HISTORY OF HEAD TRAUMA & TBI:
 Veteran estimated LOC at the time of the MVA for 30-45min. Reported getting
 migraines beginning around 2002. Reported improvements in this since using
 medication.

 EDUCATION & OCCUPATIONAL HISTORY:

 EDUCATION LEVEL:
 [ ]Less than High School Graduation
 [ ]High School Graduate/GED
 [X]Some College
 [ ]College Graduate
 [ ]Graduate School
 Notes: "Associates degree in Accounting from Community College of Denver.
 I'm
 going to school right now. Working on Bachelor's Degree in Accounting from
 CSU
 Global. I always focused on my school. I always enjoyed education. I've
 always
 been in institutions and Juvenile prisons. My GPA when I left high school was a
 2.7. When I was going to business school it was 3.5. Then it went down when I
 was having some issues. Now maybe a 2.7. I want to bring it back up." Denied

 learning disability. Denied ADHD or learning disability diagnosis. Veteran
 reported getting expelled from elementary, middle, and a couple of high schools.

 He reported spending time in the legal system and being a ward of the state.

 VOCATIONAL HISTORY/CURRENT EMPLOYMENT:

 CPRS Employment Status: Full Time Student

     If Different, please update:
     [ ]Full-time Employment
     [X]Full-time Student
     [ ]Part-time Employment
     [ ]Retired
     [ ]Unemployed
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 115 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 115 of 667



 Type or Employment/Profession:
 CPRS Listed Occupation: HR
       If Different, please update: "I haven't had a real job since I
 left the
 military. I did a lot of time and never really finished up my degrees. Never had

 time. I had a company since 2014. I don't want to take on business right now

 because I have this legal stuff jumping off, legal cases, civil cases, and I
 have a personal goal to finish my degree. I put that stuff on hold because I
 don't think I could give the client the best of my ability. I want to get a

 website up and running so I'm going to wait. It's an accounting
 business
 generally but I do specialize."

 SPIRITUAL & CULTURAL FACTORS:

 Religion (listed in CPRS): RELIGION - BAPTIST
 Notes: "Christianity, I support the religion." When asked if he was
 active in
 the community, he stated "it's better I stay away from people."
 Endorsed having
 a relationship with God.

 HOUSING & FINANCIAL HISTORY:

 Housing Situation:
 [ ]Currently without housing
 [ ]Living in shelter or domiciliary
 [ ]Living with family/friends
 [ ]Own
 [ ]Rent
 Notes: Veteran was evicted from previous housing and was residing at a hotel
 during several of the initial sessions. On 9/17/2020, he reported securing
 housing as of 9/18/2020. Veteran reported that he has been working with HUDVASH
 program as needed.

 Financial Status/Means of Income:
 [ ]Good/Stable
 [ ]Strained
 [X]Current Financial Hardship

 Means of Income:
 [ ]Employment
 [ ]No Income Currently
 [X]Service Connection &/or Other VA Programs
 [ ]SSI/SSDI
 [ ]Other
 Notes: using GI bill
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 116 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 116 of 667



 SELF CARE & ACTIVITIES OF DAILY LIVING: Denied difficulties with ADLs

 SOCIAL & FAMILY CIRCUMSTANCES:

 Marriage and Family Relationships:
 CPRS Marital Status: Marital Status: MARITAL STATUS - NEVER MARRIED
 If Different, please explain: "We were dating, now we're just friends.
 Were
 dating for a few weeks." Described the relationship as "healthy."
 Denied
 physical violence in the relationship. Veteran reported that this female is his
 main source of social support.

 Family Relationships/Children: Denied having children. Reported growing up in
 North Carolina and having an older sister (half) and brother (full). He reported

 that his parents were married and separated when he was in middle school.
 Denied having a relationship with parents, who both live in Colorado. Described
 not wanting to have a relationship with them due to them being elderly and not
 getting along with them. "I never really had much of a relationship with
 them.
 When I was growing up, I spent most of the time outside, on the streets and at
 people's houses. Never really talked much." Denied having a
 relationship with
 siblings. "Don't get along well. We ain't got nothing in
 common." He reported
 that his father "beat up on brother and sister. I was the youngest." He
 reported
 witnessing violence in the home and becoming a ward of the state. "When my
 parents split up I went to state custody for at least 9 moths, and my mom had to

 get custody back. I've always been kind of a loner. I grew up in an
 all-white
 neighborhood. It's hard to go through like that because you don't know
 who you
 are. Kids would call me a N*gger and I didn't know why, I hit them then I
 was
 getting okay to hit people when they called me a name." At one point,
 Veteran
 stated, "I look forward to a family. I want to take a vacation."

 Friendships and Community Inclusion:
 "Just that one girl." Reported knowing her since Oct 2019. Denied
 community
 involvement. Denied social support. "I don't think people understand
 me. I gave
 up on it. I have trust issues."

 CURRENT LEGAL MATTERS:
 Regarding current legal issues, he stated, "some dude said I did something
 to
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 117 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 117 of 667

 him in an elevator. Some dude made up some stuff on me and called the cops."

 He reported being accused of physical assault in an ongoing case. "Another
 guy
 was hitting me with a stick in my truck and I got out of the car and hit him.
 Charged with assault. There's video though."

 Veteran reported an experience in which a Psychologist reported to the police
 that he had a firearm. "They dismissed all the charges, I got a year of
 probation. My lawyer tried to get them to give it back to me but they
 didn't."
 Reported that he was expelled from school as a result of this and that
 he is suing the school for breach of confidentiality.

 Vet has been in contact with Paul A. Deutsch, LCSW Veterans Justice Outreach
 Social Worker.

 Veteran also stated, "I got in trouble a lot. I got expelled from elementary

 school because I hit my teacher in the 6th grade. Expelled in middle school, I
 pulled a knife on somebody. Expelled for not showing up, attendance. That's
 when
 I was in the ward, got out about 9th grade. Expelled in high school for weed in


 my locker. I got expelled from 2 high schools. A lot of the violence at home
 transferred over to when I went to school. I was the only black kid at the
 school, so when people called me a N*gger, I would lash out. I got into the
 habit of lashing out. That follows you throughout life. You're aggressive.
 It's
 not always wise to be beating up on people."

 He reported being in Juvenile prison for lighting his brother's clothes on
 fire
 (he was not wearing them at the time), estimated this happening in elementary
 school. Reported being there for about 9 months. "I assaulted a kid after a

 party when I was drunk, was in Juvey for 3-4 years for that." Estimated he
 was
 13 at the time.

 "When I got out of the military I got possession and assaulting an officer,
 was
 in prison for 6 years, 2 more years on parole."

 SELF HARM, SUICIDAL, ASSAULT, AND HOMICIDAL IDEATIONS:

 RISK SCREENINGS:

 Current Suicidal Ideations: Veteran reported some thoughts the day before the
 initial appointment of the impact of committing suicide. He denied actual
 thoughts of ending his life and denied plan, and intent. See comprehensive risk
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 118 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 118 of 667

 assessment and Columbia screen dated 8/4/2020 for further details. Denied
 current SI/HI, plan, and intent. Veteran was future-oriented and appeared
 motivated for treatment. Veteran denied having access to firearms on three
 occasions, though he appeared to contradict this information at one point.

  DANGEROUSNESS TO OTHERS SCREEN:
   1) In the past 90 days, have you had thoughts of harming others? Denied.
 Though Veteran denied any thoughts or desires to harm others, he often described

 himself as "aggressive."
   2) In the past 90 days, have you acted on thoughts of harming others
     (including developing a plan or actually harming others)? Denied
   3) If Yes to 1 or 2, are you having those thoughts today?
     a. If Yes, Do you have intent to act on these thoughts?
     b. Do you have a specific target?
     c. Do you have access to weapons or other lethal means to carry
       out this plan?
   4) In your lifetime, have you had a history of physically harming
     others? Yes

 History of Significant Violence Towards Others: Veteran described a history of
 violence towards others (see legal matters section), including insight into the
 development of his aggression towards others. He described learning that
 violence was okay from an early age. He often spoke about not wanting to harm
 others, and violence not being okay, and also described himself as
 "aggressive."

 ------------------------------------------------------------------------
 SUD-RELATED TREATMENT INTERFERENCE

 CLINICIAN PROMPT:
 "I'd like to ask a few questions about your history of substance use.
 People
 often feel like they need to hide or minimize their use of alcohol or other
 drugs because of how they might be viewed. I want you to know that you can
 talk openly here."

 "When was the last time you used the following substances in any
 amount?"

   Alcohol: <12 mos:[X] Last use: Veteran had difficulty identifying the last

 time he drank. He estimated having a "beer with a meal a couple months
 ago."
 Veteran appeared hesitant to discuss history of alcohol use and stated "when
 I
 think about alcohol it's stressful."
   Cannabis: <12 mos:[ ] Last use:
    Opioids: <12 mos:[ ] Last use:
  Stimulants: <12 mos:[ ] Last use:
 Sed/Anx/Hyp: <12 mos:[ ] Last use:
     Other: <12 mos:[ ] Last use:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 119 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 119 of 667



 ***If NO sub. use w/in last 12 mos, proceed to VETERAN SELF-ASSESSMENT
 ***If any sub. use w/in last 12 mos, assess Veterans readiness for PTSD EBP:

 TOLERANCE/DEPENDENCE:
 [ ]LOW [X]MODERATE [ ]HIGH [ ]SEVERE
 As evidenced by: Denied withdrawal symptoms. "I binge drunk when I drink. I

 never
 drink on a consistent basis. I quit drinking a couple months ago because I told
 myself I can't drink. It's good if I keep them out of my mind. Alcohol
 never
 helped me with anything. I have bad experiences on alcohol. I put my guard down.

 I didn't really drink a lot, but when I drank I drank too much. Difficult
 to moderate myself. I can't drink." Reported abstinence going well.
 "It's healthy not to drink. I keep in mind that I can't drink, it
 works for
 me." Denied blacking out.

 FUNCTIONAL IMPAIREMENT:
 [ ]LOW [X]MODERATE [ ]HIGH [ ]SEVERE
 As evidenced by: "I might get angry, I don't use my guard, so I'm
 more
 vulnerable."

 LOSS OF CONTROL:
 [ ]LOW [ ]MODERATE [X]HIGH [ ]SEVERE
 As evidenced by: Veteran reported difficulty moderating his alcohol use,
 resulting in problematic drinking. "I always drink too much. I'm not a
 good
 drinker. Reported difficulty moderating alcohol use. I always drink more than I
 want to. I drank a lot when I was a kid in middle school."

 INCREASED RISK:*
 [ ]LOW [ ]MODERATE [X]HIGH [ ]SEVERE
 As evidenced by:
 (Include writer's judgment of objective risks associated w/ DECREASED use)
 "I get aggressive sometimes. Maybe I do get a little depressed sometimes. I
 use
 alcohol to deal with depression. Self-medication, but it's best not to be
 thinking about alcohol."

 *Did Veteran report new overdose/severe adverse drug event w/in past 12 mos?
 (If YES) Writer will complete "SUICIDE BEHAVIOR AND OVERDOSE REPORT"
 CPRS note


 POOR COPING SKILLS:
 [ ]LOW [ ]MODERATE [X]HIGH [ ]SEVERE
 As evidenced by: "I isolate. I do good when I'm not around
 people." Denied other
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 120 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 120 of 667

 coping skills. "Go to sleep. I get angry with myself."

 POOR PROTECTIVE FACTORS:
 [ ]LOW [ ]MODERATE [X]HIGH [ ]SEVERE
 As evidenced by: "I got positive people around me that don't drink. My
 girlfriend, she doesn't drink. I'm not too sure exactly if we're
 back together.
 When I'm by myself is when it's tempting to drink." Veteran
 reported a limited
 social support network and spending most of his time alone. Veteran denied
 engagement in substance use treatment and declined interest in AA meeting. EMR
 indicates consideration of residential treatment in 2013.

 VETERAN SELF-ASSESSMENT:
 "Are you at all concerned about substances being a problem while you work
 on
 PTSD?"
 (If YES) "What concerns you?" (If NO) "What gives you
 confidence?"
 "I see it as more of a symptom than a problem. Because when I get depressed
 I do
 want to drink. Sometimes I want to celebrate. Either way it's hard. Usually
 this occurs when I'm by myself. If I'm busy, it's better. I
 don't like thinking
 about it because I don't think it's good for anything."

 ESTIMATION OF OVERALL SUD-RELATED INTERFERENCE:
 [ ]MINIMAL (i.e., No use in last 12mos and Veteran denies concerns)
 [ ]LOW
 [ ]MODERATE
 [X]HIGH
 [ ]SEVERE

 CLINICAL ACTIONS:
 As appropriate, the following options will be explored with client via shared
 decision-making and incorporated into treatment if clinically indicated
 (See Summary and Formulation Section below for details)

 - Gather further info via BAM, chart review, and/or clinical interview
 - Ongoing monitoring (BAM-C)
 - Set clear limits (no use before/during/after sessions or practice exercises)

 - Provide info on possible harms/risks related to substance use & potential
      impact of usage on PTSD EBP outcomes
 - Use harm reduction strategies (tracking use, delaying use, taking breaks from
      sub., adding new coping skills)
 - Safely reduce sub. use prior to continuing with PTSD EBP
 - Peer support or community-based SUD resources (mutual help groups, church,
      family)
 - Recommend concurrent SUD clinic treatment (SUD groups, medications,
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 121 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 121 of 667

     ORT/Naloxone)

 - Providing integrated SUD/PTSD EBP (e.g., COPE)
 - Discuss higher level of care with Veteran (e.g., SUD/PTSD RRTP)
 - Medical evaluation for acute withdrawal or intoxication
 - Defer PTSD EBP until substance-related risks can be stabilized/reduced

 [X]The veteran was asked about willingness to reduce use during treatment;
 including no use before and immediately after sessions, as well as during
 homework assignments. The veteran was in WAS IN AGREEMENT with
 this information.
 ------------------------------------------------------------------------


 MENTAL HEALTH TREATMENT HISTORY:

 History of Psychotherapy:
 [ ] Denied history of psychotherapy
 [X] All treatment in VA (notes available in CPRS)
 [X] Treatment in community
 [ ] Engagement in EBP in the past
      -if so, please explain: "I think therapy hurts me more than it helps
 me.
 I don't think I should be talking to anyone. I've had bad experiences
 talking to
 people. My life would be a lot better if I hadn't talked to a therapist.
 It's
 probably best if I handle my problems myself. The way to hell is paved with good

 intentions. I know people want to do well, but that may not be well for me. I
 just know what I need." Reported attending group therapy for PTSD in Denver,
 and
 finding it helpful. Reported that he sought treatment 2017-2018 university at
 Colorado, which ended in a breach of confidentiality and a lawsuit (see above
 for further details). Expressed interest in group therapy. Current individual
 provider in MHC is Sonia Valdiviezo, LCSW. EMR indicates minimal engagement in
 SUDS treatment. "My biggest problem is others, not myself."

 History of Medications for Mental Health:
 [ ] Denied history of Medications for Mental Health
 [X] All treatment in VA (notes available in CPRS)
 [ ] Treatment in community
       -if so, please explain: Dr. Heerman

 History of Inpatient Hospitalizations & Residential Treatment:
 [X] Denied history of Inpatient Hospitalizations. Previously reported being
 hospitalized as an adolescent, but clarified that he may have only been assessed

 and released.
 [ ] All treatment in VA (notes available in CPRS)
       Number of hospitalizations:
       Year of last hospitalization:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 122 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 122 of 667



 [ ] Treatment in community
       -if so, please explain:



 MEDICATIONS LISTED IN CPRS:
                                 09/17/2020 09:26
 Active/Pending/Expired Meds

 Allergies: NKA,
 Adverse Reactions: ___________________ ,

 Active and Recently Expired Outpatient Medications (including Supplies):

   Active Outpatient Medications            Status
 =========================================================================
 1) ARIPIPRAZOLE 10MG TAB TAKE ONE-HALF TABLET BY MOUTH ACTIVE
     DAILY **NEW TABLET STRENGTH**
 2) BENZOYL PEROXIDE 5% (WATER BASED) GEL APPLY SMALL ACTIVE
     AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE
 3) CLINDAMYCIN PHOSPHATE 1% TOP SOLN APPLY THIN FILM TO ACTIVE
     AFFECTED AREA DAILY FOR ACNE
 4) DICLOFENAC NA 1% TOP GEL APPLY 2 GRAMS TO AFFECTED ACTIVE
     AREA EVERY 8 HOURS AS NEEDED FOR PAIN (USE DOSING
     CARD TO MEASURE DOSE) **DON'T EXCEED 16 GRAMS DAILY
     TO ANY JOINT OF THE LOWER EXTREMITIES - DON'T
     EXCEED 8 GRAMS DAILY TO ANY JOINT OF THE UPPER
     EXTREMITIES - DON'T EXCEED A TOTAL DOSE OF 32 GRAMS
     DAILY OVER ALL JOINTS**
 5) GABAPENTIN 300MG CAP TAKE ONE CAPSULE BY MOUTH TWICE ACTIVE
     A DAY
 6) LIDOCAINE 5% OINT APPLY THIN FILM TO AFFECTED AREA ACTIVE
     ONCE A DAY AS NEEDED FOR PAIN
 7) MENTHOL/M-SALICYLATE 10-15% TOP CREAM APPLY MODERATE ACTIVE
     AMOUNT TO AFFECTED AREA THREE TIMES A DAY AS NEEDED
     FOR PAIN
 8) PROPRANOLOL HCL 40MG TAB TAKE ONE TABLET BY MOUTH ACTIVE
     DAILY
 9) SUMATRIPTAN SUCCINATE 50MG TAB TAKE ONE TABLET BY ACTIVE
     MOUTH ONCE A DAY AS NEEDED FOR MIGRAINE, MAY REPEAT
     DOSE IN 2 HOURS, IF NO RELIEF. NO MORE THAN 200MG
     PER DAY.
 10) TRETINOIN 0.05% CREAM APPLY SMALL AMOUNT TO AFFECTED ACTIVE
     AREA NIGHTLY FOR ACNE AS DIRECTED - START THREE
     TIMES WEEKLY, WORK UP TO USING NIGHTLY. DO NOT
     COMBINE WITH BENZOYL PEROXIDE OR CLINDAMYCIN.

   Inactive Outpatient Medications       Status
 =========================================================================
 1) IBUPROFEN 600MG TAB TAKE ONE TABLET BY MOUTH THREE EXPIRED
    TIMES A DAY WITH MEALS WITH FOOD OR MILK FOR
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 123 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 123 of 667

     PAIN/INFLAMMATION

 11 Total Medications

 Remote Active Medications

 WARNING: Connection to Remote Data Currently Down


 MENTAL STATUS:

 ORIENTATION AND CONSCIOUSNESS: Alert & Orientated x 3
 APPEARANCE AND BEHAVIOR: Good grooming and hygiene. Cooperative. Sometimes
 arrived late to session, and also made a clear effort to contact this writer and

 join sessions as scheduled.
 SPEECH: RR&V WNL
 MOOD(Trait): Somewhat depressed and anxious
 AFFECT: Congruent with Mood, somewhat restricted range
 PSYCHOMOTOR ACTIVITY: None observed or reported
 PERCEPTUAL DISTURBANCE: None evidenced or reported
 FORM OF THOUGHT: Difficult to follow at times. Mostly circumstantial and
 tangential.
 THOUGHT CONTENT: As Veteran was difficult to follow at times, it is unclear if
 Veteran holds delusional beliefs. No obvious delusional content.
 SUICIDAL OR VIOLENT IDEATION: Veteran had reported some thoughts the day before
 the initial appointment of the impact of committing suicide. He denied actual
 thoughts of ending his life and denied plan, and intent. He explained, "I
 definitely don't feel enthused about the world. I don't believe that
 the world
 deserves me. I'm trying to find reasons to help people. I have grim outlook
 of
 the world and the people in it." He clarified "I have a lot to offer,
 so I
 wouldn't want to harm myself. I have enough reasons to keep giving back but
 I'm
 still thinking." Denied current SI/HI, plan, and intent. Veteran was
 provided
 with crisis resources including the Veteran's crisis line. Veteran has a
 history
 of help-seeking when feeling down or depressed. See comprehensive risk
 assessment and Columbia screen for further details. Veteran was future-oriented
 and appeared motivated for treatment. Veteran denied having access to firearms
 on three occasions, though he appeared to contradict this information at one
 point.
 INSIGHT: Fair
 JUDGMENT: Fair
 MEMORY: Veteran was a poor historian at times.

 ASSESSMENT & FORMULATION:
 Mr. Jordan is a 38 year-old African American male Veteran of the Marine Corps
 (Dec 2000- June 2002) with one combat deployment to Iraq (Jan-March 2001). He is
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 124 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 124 of 667



 90% service connected (medical) and is fully separated with an Honorable medical

 discharge at highest rank of E-4, MOS was communications. He recently secured
 housing beginning 9/18/2020, but is currently residing at a hotel. He is
 unemployed, engaged as a full-time student. He reported that his only social
 support his relationship with a recent girlfriend.

 Veteran presented to the PCT for symptoms of PTSD related to MVA experienced
 while in the military. Clinical interview suggests that Veteran meets criteria
 for PTSD and thus, would likely benefit from an EBP for PTSD.

 Of note, Veteran reported a long history of exposure to violence, and learned
 aggressive behavior as a child, and into adulthood. He explained that he was
 often expelled from school, and involved in the legal system from a young age
 due to such behavioral patterns. He noted that he became a ward of the state
 once his parents separated. He reported current legal involvement with alleged
 violent accusations. Veteran appeared to have insight into problematic violence,


 and also often described his feeling of needing to be aggressive at times.

 Throughout the course of assessment, Veteran expressed his hesitations about
 engaging in therapy due to prior experiences in therapy, and feeling as though
 he has been discriminated against because of his race. He explained that a
 therapist at the university contacted the police due to his report of having a
 MR15. Veteran reported that he is currently suing the university about this
 breach in confidentiality. This writer spent time addressing Veteran's
 concerns
 and reviewing confidentiality and the limits of confidentiality, of which, he
 expressed understanding. Time has been spent fostering a positive and
 collaborative therapeutic relationship.

 Veteran has also reported a history of problematic alcohol use and recent
 progress towards maintaining abstinence. He has described a tendency to binge
 drink and "self-medicate." This writer will further address readiness
 for
 engagement in EBP for PTSD as indicated, to improve Veteran's ability to
 cope
 with difficult emotions without engaging in problematic drinking.

 DIAGNOSIS:
 From Assessment in Session:
 PTSD

 Current Diagnoses Listed on Problem List:
 Active problems - Computerized Problem List is the source for the following:

  1. Alcohol abuse (SNOMED CT 15167005)
  2. Cannabis abuse (SNOMED CT 37344009)
  3. Homeless single person (SNOMED CT 160700001)
  4. Chronic post-traumatic stress disorder following military combat (SNOMED CT
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 125 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 125 of 667

 5. Depressive disorder (SNOMED CT 35489007)
 6. Low back pain (SNOMED CT 279039007)
 7. Health Maintenance
 8. POLYSUBSTANCE DEP
 9. Mood disorder (SNOMED CT 46206005)
 10. Psychosis (SNOMED CT 69322001)
 11. Foot Pain
 12. SUBJECTIVE TINNITUS
 13. Pseudofolliculitis barbae
 14. Major depressive disorder
 15. Anxiety disorder
 16. Osteoarthritis of knee
 17. Legal problem
 18. Migraine

 Treatment Planning: The following treatment options were discussed with the
 veteran. Pros and cons of treatment were discussed as part of informed consent.

 As appropriate, veteran was sent with literature for their review.


 [X]PCT
       [ ]Prolonged Exposure (PE)
       [ ]Cognitive Processing Therapy (CPT):Individual
       [ ]Cognitive Processing Therapy (CPT):Group Format
       [ ]Peer Support Services
       [ ]Medication Management with Clinical Pharmacist
 [ ]MHC
       [ ]Medication Management
       [ ]Individual Therapy
       [ ]Group Therapy Options
 [ ]Substance Abuse Treatment Program (SATP)
 [ ]Family Program
 [ ]PTSD Residential Rehabilitation Treatment Program (PTSD RRTP)
 [ ]Primary Care/Primary Care-Mental Health Integration Program (PC-MHI)
 [ ]Mental Health Intensive Case Management (MHICM)
 [ ]Life Skills Program
 [ ]Suicide Prevention Program
 [ ]Homeless Program Walk-in Clinic
 [ ]Dementia Care Team
 [ ]EBP Telehealth via SLC HUB
 [ ]Vet Center
 [ ]Local CBOCs (Aurora & Golden locations)
 [X]Other: Peer Support Specialist run Whole Health Skill Building
 Group

 INITIAL TREATMENT PLAN:

 1) Identification of treatment goals and engage in collaborative treatment
 planning.

 2) Veteran to engage in Peer Support Specialist run Whole Health Skill Building
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 126 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 126 of 667

 Group

 PLAN/NEXT APPOINTMENT: 9/24/2020 at 10:00am


 /es/ Sharon A Radomski, PhD
 Staff Psychologist
 Signed: 09/22/2020 18:20


                   Date/Time:      17 Sep 2020 @ 1000
                    Note Title:    MH PSYCHOLOGIST NOTE (VVC)
                     Location:     Rocky Mountain Regional VA Medical Center
                    Signed By:     RADOMSKI,SHARON A
                 Co-signed By:     RADOMSKI,SHARON A
             Date/Time Signed:     18 Sep 2020 @ 1918

 Note


 LOCAL TITLE: MH PSYCHOLOGIST NOTE (VVC)
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: SEP 17, 2020@10:00 ENTRY DATE: SEP 17, 2020@11:29:01
    AUTHOR: RADOMSKI,SHARON A EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 VA VIDEOCONNECT (VVC) VISIT NOTE

 Location: This writer conducted session via Videoconference-To-Home
 delivered via VA Video Connect program, using encrypted Video-on-Demand
 technology.

 Clinician located at: VA-RMR MH Clinic VA-RMR
 Veteran located at address below.

 LOCAL EMERGENCY NUMBER, AVAILABLE CONTACTS, OTHER INFORMATION:
   Veteran Email Address:PRINCEOFWADESBORO@GMAIL.COM
  (Leave blank if address above is correct):
   Address of patient during this session:
   Current listed address in CPRS:
        CHADWICK HEATH JORDAN
        1135 N BROADWAY STE 312
        DENVER, COLORADO 80203

 If above address is not correct, please enter it here :
 The Radisson hotel
 4849 Bannock St
 Denver, CO 80216

 Emergency numbers for that address:
 Veteran Contact Numbers:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 127 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 127 of 667

  Listed cell phone: UNKNOWN
  Listed regular telephone number: 720-276-5377
  Enter telephone number below if above numbers are not correct
  (Leave blank if numbers above are correct):
  (Type NA if the telephone numbers above are correct.)


 Veteran Emergency Contact Information:
 (Including Name, Phone, Work Phone, Relationship to patient)

 Next of Kin
     Primary NOK: JORDAN,GWEN                 Relation: MOTHER
             8853 COLORADO BLVD             Phone: 303 286 1997
             THORNTON, COLORADO 80229
   Secondary NOK: NONE,                   Relation: <not given>
             <street address not available> Phone:
 Emergency Contact
      Name:       JORDAN,GWEN
      Phone:      303 286 1997
      Relationship: MOTHER

 Additional emergency contact information (Leave blank if above is correct):

 VA Emergency Numbers
  1) e911: 267-908-6605
  2) VAMC-RMR Police: 720-723-5800 (Internal Extension 15800)
  3) Suicide Prevention Team/ Coordinators
    RMR: 720-723-7350 (Internal Extension 17350)
    COS: 719-553-1093
  4) National Telehealth Help Desk: 866-651-3180
  5) Veterans Crisis Hotline: 800-273-8255 [1-800-273-TALK]

 Names of any other individuals present at veteran home/location
 during this session. None

 Contact information for any other individuals present at home/location
 during the session: N/A

 CONNECTIVITY AND PRIVACY:
 VETERANS TABLET ID (Put NA if using veterans personal equipment):
 WAS PRIVACY ENSURED?
  Provider used private office: Yes
  Veteran connected from private home. No
  Veteran connected from another private location. (If yes, please specify)
 Yes, Private hotel room

 Veteran attempted to connect with provider via their preferred device, and
 was able to create an acceptable-quality audiovisual connection. Yes

 Connectivity comments - Optional (including connection quality, login issues,
 phone usage for audio, etc.) : None
 =============================================================================
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 128 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 128 of 667

 TREATMENT PROVIDED: Individual Psychotherapy, PCT initial assessment
 DATE AND TIME OF SESSION: Sept 17,2020@10:00am
 DURATION OF VISIT: 68 minutes

 CHEIF COMPLAINT/PURPOSE OF VISIT: Completion of PCT initial assessment,
 feedback, psychoeducation, and potential treatment planning related to
 Evidence-based care in the PCT.

 CONTENT OF SESSION:
 During collaborative agenda setting, Veteran was re-oriented to completion of
 PCT initial assessment. Proceeded with gathering current information about
 Veteran's housing situation. He reported that he has secured housing and
 that he
 will have access to it beginning tomorrow. Veteran is currently residing at the
 The Radisson Hotel.

 This writer completed PCT initial assessment by gathering information on current

 and past substance use, and history of mental health treatment. For full report,

 see note titled MH PCT CONSULT REPORT dated 9/17/2020.

 When the Veteran was asked whether he had any questions, he began to inquire
 about this writer's motivations as a psychologist and his concerns about
 implicit biases. This writer addressed Veteran's questions and acknowledged
 the
 reality of implicit biases. Discussed the consequences of assuming things about
 an individual based on a diversity characteristic, rather than seeing the person

 as an individual. Also discussed the uniqueness of each person's
 experiences.
 This writer and the Veteran identified possible implicit biases each other may
 hold based on our own intersectionality and experiences, and agreed that it
 would be beneficial to have open communication if either party is feeling
 disrespected or treated unfairly. This writer reviewed intentions to help the
 Veteran, despite that the Veteran may not like what this writer may say or agree

 with this writer at times, which is okay. Explained the use of science and
 research in this writer's approach to helping people recover from PTSD.
 Veteran
 expressed his view of science and research as important, and potentially
 contributing to reducing implicit biases. Veteran was informed of the National
 Center of PTSD, their website, and PTSD-related whiteboard videos. Veteran
 expressed interest in this and planned to review these resources. He appeared
 satisfied with this writer's approach to helping Veterans and was willing to

 schedule another appointment.

 Veteran was also informed of the Peer Support run Whole Health Skill Building
 Group, and provided information on this group, as Veteran reported that he has
 found group treatment to be helpful in the past. He reported thinking he may
 benefit from engaging with others who have had similar experiences. He expressed
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 129 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 129 of 667



 interest in this group and planned to contact Kevin Fleener.

 HOMEWORK:
 -Review resource information provided
 -Engage in Whole Health Skill Building Group

 ASSESSMENT & MENTAL STATUS:

 ORIENTATION AND CONSCIOUSNESS: Alert & Orientated x 3
 APPEARANCE AND BEHAVIOR: Veteran arrived on-time to today's session. He
 appeared
 to be dressed and groomed appropriately. He was appropriate, though appeared
 somewhat distracted at times.
 SPEECH: RR&V WNL
 MOOD: Somewhat anxious/depressed
 AFFECT: Congruent with Mood
 PSYCHOMOTOR ACTIVITY: None observed or reported
 PERCEPTUAL DISTURBANCE: None evidenced or reported at today's session
 FORM OF THOUGHT: Mostly linear, goal-directed
 THOUGHT CONTENT: Veteran reported being untrusting of others, consistent with
 a PTSD presentation.
 SUICIDAL OR VIOLENT IDEATION: Veteran endorsed recent thoughts of not wanting to

 be alive. Denied current SI/HI, plan, and intent. Veteran was reminded of
 crisis resources including the Veteran's crisis line. He has a history of
 help-
 seeking when feeling down or depressed. Veteran was future-oriented and reported

 feeling optimistic.
 INSIGHT: Good
 JUDGMENT: Good
 MEMORY: Grossly intact

 DIAGNOSIS:
 PTSD, chronic
 MDD, per EMR
 Anxiety disorder, per EMR
 Alcohol Use Disorder, per EMR

 PROGRESS TOWARD TREATMENT GOALS:
 Completed PCT initial assessment. See MH PCT CONSULT REPORT dated 9/17/2020
 Facilitated therapeutic rapport and listened to Veteran's concerns about
 engaging in therapy. Veteran learned of PTSD-related resources and the Whole
 Health Skill Building Group.

 TREATMENT PLAN:

 1) Identification of treatment goals and engage in collaborative treatment
 planning.

 PLAN/NEXT APPOINTMENT: 9/24/2020 at 10:00am
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 130 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 130 of 667



 /es/ Sharon A Radomski, PhD
 Staff Psychologist
 Signed: 09/18/2020 19:18


                  Date/Time:     15 Sep 2020 @ 0828
                   Note Title:   PHARM. CHRONIC PAIN CARE CLINIC2
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    SCHROEDER,ALLISON E
                Co-signed By:    SCHROEDER,ALLISON E
            Date/Time Signed:    15 Sep 2020 @ 1349

 Note


 LOCAL TITLE: PHARM. CHRONIC PAIN CARE CLINIC2
 STANDARD TITLE: PHARMACY NOTE
 DATE OF NOTE: SEP 15, 2020@08:28 ENTRY DATE: SEP 15, 2020@08:28:58
    AUTHOR: SCHROEDER,ALLISON E EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

   *** PHARM. CHRONIC PAIN CARE CLINIC2 Has ADDENDA ***

 JORDAN,CHADWICK HEATH answers for follow up appointment to discuss future mgmt.
 of lumbar spondylsis, mild to moderate

 Consulting PCP's medical opinion on goals for long-term
 opioid therapy in this patient: Other goal (describe below).
 veteran education on risks of opioids and review alternative treatments

 **SEE END OF NOTE FOR SUMMARY AND COORDINATION OF CARE**

 Since last appointment 8/26/2020 - no med changes were made; pt has had several
 MH appointments & met w/VJO regarding upcoming charges. Pt was unable to move

 into a new apartment and is staying at a hotel.

 Today, pt states: "My new apartment will be ready next week". States
 that he's
 still in a hotel but is comfortable where he is. Is still taking classes and
 coursework is doing well. Wants to increase gabapentin today d/t increased back
 pain

 Pain medications were last taken: topicals this week + gabapentin last night

 Functional goals include:
 1) More rigorous workouts
 2) Manage legal concerns

 PAIN INTENSITY for the past month (0=No Pain, 10=As Bad As Pt. Can Imagine)
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 131 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 131 of 667

 Date 7/16/2020
 WORST 10/10
 BEST 4/10
 AVERAGE 4-6/10
 GOAL: 4/10

 Pain relief from current therapy: mild benefit

 Social Hx:
 Caffeine - rare coffee, avoids d/t anxiety
 Tobacco - denies
 Alcohol - AUD identified in 2004; multiple arrests. Has not drank in
 "months"
 Illicit Drugs - denies
 Marijuana - denies currently

 PAIN Hx and Description:
 Onset: 2002
 Cause: MVA
 Location: low back/thoracic-lumbar strain
 Radiation: into bilateral inner thighs/sciatica
 Pattern: constant
 Quality: numbness/tingling, "feet asleep", sharp pain

 Factors that:
 alleviate: PT, acupuncture, TENS, stretching
 exacerbate: poor posture, lifting, "over exertion", walking too much

 Active Problems:
 Active problems - Computerized Problem List is the source for the following:

 1. Alcohol abuse (SNOMED CT 15167005)
 2. Cannabis abuse (SNOMED CT 37344009)
 3. Homeless single person (SNOMED CT 160700001)
 4. Chronic post-traumatic stress disorder following military combat (SNOMED CT
 5. Depressive disorder (SNOMED CT 35489007)
 6. Low back pain (SNOMED CT 279039007)
 7. Health Maintenance
 8. POLYSUBSTANCE DEP
 9. Mood disorder (SNOMED CT 46206005)
 10. Psychosis (SNOMED CT 69322001)
 11. Foot Pain
 12. SUBJECTIVE TINNITUS
 13. Pseudofolliculitis barbae
 14. Major depressive disorder
 15. Anxiety disorder
 16. Osteoarthritis of knee
 17. Legal problem
 18. Migraine

 CURRENT MEDICATIONS:
                                  09/15/2020 08:29
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 132 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 132 of 667

 Active/Pending/Expired Meds

 Allergies: NKA,
 Adverse Reactions: ___________________ ,

 Active and Recently Expired Outpatient Medications (including Supplies):

    Active Outpatient Medications         Status
 =========================================================================
 1) ARIPIPRAZOLE 10MG TAB TAKE ONE-HALF TABLET BY MOUTH ACTIVE
     DAILY **NEW TABLET STRENGTH**
 --Tolerating but cannot tell much change

 2) BENZOYL PEROXIDE 5% (WATER BASED) GEL APPLY SMALL ACTIVE
    AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE
 3) CLINDAMYCIN PHOSPHATE 1% TOP SOLN APPLY THIN FILM TO ACTIVE
    AFFECTED AREA DAILY FOR ACNE
 4) DICLOFENAC NA 1% TOP GEL APPLY 2 GRAMS TO AFFECTED ACTIVE
    AREA EVERY 8 HOURS AS NEEDED FOR PAIN (USE DOSING
    CARD TO MEASURE DOSE) **DON'T EXCEED 16 GRAMS DAILY
    TO ANY JOINT OF THE LOWER EXTREMITIES - DON'T
    EXCEED 8 GRAMS DAILY TO ANY JOINT OF THE UPPER
    EXTREMITIES - DON'T EXCEED A TOTAL DOSE OF 32 GRAMS
    DAILY OVER ALL JOINTS**
 5) GABAPENTIN 300MG CAP TAKE ONE CAPSULE BY MOUTH AT ACTIVE
    BEDTIME FOR PAIN AND SCIATICA
 --Working well QHS; wants to increase

 6) LIDOCAINE 5% OINT APPLY THIN FILM TO AFFECTED AREA ACTIVE
     ONCE A DAY AS NEEDED FOR PAIN
 7) MENTHOL/M-SALICYLATE 10-15% TOP CREAM APPLY MODERATE ACTIVE
     AMOUNT TO AFFECTED AREA THREE TIMES A DAY AS NEEDED
     FOR PAIN
 8) PROPRANOLOL HCL 40MG TAB TAKE ONE TABLET BY MOUTH ACTIVE
     DAILY
 9) SUMATRIPTAN SUCCINATE 50MG TAB TAKE ONE TABLET BY ACTIVE
     MOUTH ONCE A DAY AS NEEDED FOR MIGRAINE, MAY REPEAT
     DOSE IN 2 HOURS, IF NO RELIEF. NO MORE THAN 200MG
     PER DAY.
 10) TRETINOIN 0.05% CREAM APPLY SMALL AMOUNT TO AFFECTED ACTIVE
     AREA NIGHTLY FOR ACNE AS DIRECTED - START THREE
     TIMES WEEKLY, WORK UP TO USING NIGHTLY. DO NOT
     COMBINE WITH BENZOYL PEROXIDE OR CLINDAMYCIN.

   Inactive Outpatient Medications       Status
 =========================================================================
 1) IBUPROFEN 600MG TAB TAKE ONE TABLET BY MOUTH THREE EXPIRED
    TIMES A DAY WITH MEALS WITH FOOD OR MILK FOR
    PAIN/INFLAMMATION

 11 Total Medications
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 133 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 133 of 667

 Remote Active Medications

 No Active Remote Medications for this patient

 OTC/VITAMINS/HERBALS:

 (X)The medication list above was reviewed with the patient at today's
  visit. I have indicated discrepancies under each medication that is
  not being taken as prescribed. Medication orders, including any
  additions or discontinuations, have been updated as appropriate,
  and the patient now has an accurate medication list.

  Medication education and counseling for new medications added today
  was provided to the Patient/Caregiver. This included why the
  medication was prescribed, how they should take it and for how long,
  what to expect from it, and what happens if medication is not taken
  as prescribed. Patient/Caregiver indicates readiness to learn,
  verbalizes understanding and agreement.


 PAST MEDICATIONS:
 Long-Acting Opioids: Deferred

 Short-Acting Opioids:
    -codeine, ASA with codeine, codeine/APAP -- past trial, helpful
    -oxycodone, oxycodone/APAP -- past trial, helpful
    -tramadol -- past trial

 ACETAMINOPHEN -- past trial, ineffective

 NSAID:
 ibuprofen - past trial, ineffective for back pain
 naproxen - past trial
 meloxicam - past trial, helpful

 MUSCLE RELAXANTS:
 cyclobenzaprine - past trial, ineffective
 methocarbamol - past trial, mild benefit

 ANTIDEPRESSANTS:
 TCAs: Deferred

 SNRI: Deferred

 ANTICONVULSANTS:
 gabapentin - denies
 pregabalin - denies

 TOPICALS -
 capsaicin - denies
 lidocaine topicals - on currently
 menthol m-salicylate -- on currently
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 134 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 134 of 667

 diclofenac gel -- on currently

 PAST PAIN TREATMENTS:
 Physical Therapy -- past trial, on hold d/t COVID, helpful
 Heat/Cold -- heat is helpful, does not have heating pad, will send
 TENS unit -- uses regularly, helpful
 Behavioral pain mgmt./CBT -- completed care classes 2020
 Surgery - Helpful/Not Helpful
 Acupuncture -- past trial, on hold d/t COVID, helpful
 Chiropractic -- deferred

 VITAL SIGNS
 Blood Pressure: 126/88 (07/28/2020 13:41)
   Respiration: 14 (07/28/2020 13:41)
      Pulse: 60 (07/28/2020 13:41)
     Height: 70 in [177.8 cm] (11/20/2019 08:57)
     Weight: 210 lb [95.5 kg] (07/28/2020 13:41)
    Pulse Ox: 97 (07/28/2020 13:41)
 BODY MASS INDEX - JUL 28, 2020@13:41:33

 PERTINENT LABS:
  CREATININE SERUM - NONE FOUND
  SGPT - NONE FOUND
  SGOT - NONE FOUND
 No TSH in the last 2Y
 No A1C HEMOGLOBIN (DVAMC) in the last 1Y
 No TESTOSTERONE (DVAMC) in the last 6M
  No data available for 25-OH vitamin D2; 25-OH vitamin D3;
 Total 25-OH
 vitamin D; ZZ-VIT D, 1,25-DIHYDROXY (LC081091);
 ZZ-VIT.D 25-Hydroxy (LC081950); VITAMIN D TOTAL

 Most recent ECG:
                                09/15/2020 08:29
 SPN - Selected Prog Notes
  No data available for EKG NOTE

 No AMPHETAMINES QUAL. in the last 3Y
 No BARBITURATES in the last 3Y
 No BENZODIAZEPINES in the last 3Y
 No COCAINE in the last 3Y
 No METHADONE in the last 3Y
 No OPIATES in the last 3Y
 No CANNABINOIDS in the last 3Y
  No data available for Oxycodone (RMR); Oxymorphone (RMR)

 Future Appointments:
 09/15/2020 13:00 RMR PHONE CPCC PHARM 02
 09/17/2020 10:00 RMR VVC MH PCT PSO 06
 11/13/2020 09:30 RMR VVC MH PSI 11
 11/17/2020 13:30 DEN PACT MD 07
 03/05/2021 14:15 RMR DERM FOLLOW UP MD
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 135 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 135 of 667



 ASSESSMENT:
 Patient reporting chronic low back pain. Pt reports mild pain relief from
 medications. Pt is also followed by MH + PTSD program, homeless program, and
 VJO.

 OPIOIDS:
 --CURRENT MEDD: 0mg
     --CPCC starting MEDD: 0mg
 --LAST UDS: None since 2007
 --LAST PDMP: 8/12/2020 --> no controlled substance fills since 2018
 --Opioid Consent: N/A

 --Pt has SUD hx of AUD + marijuana but is in sustained remission. Currently
 participating in VJO treatment as well related to complex history
 --Would not recommend PRN opioids at this time d/t non-optimized non-opioid and
 non-medication management

 APAP:
 --Pt declines, not effective

 NSAIDs:
 --Pt declines, not effective

 MUSCLE RELAXANTS:
 --Pt declines today but may be interested in the future

 TCAs:
 --Pt w/PTSD, depressive DO, psychosis, mood disorder, anxiety DO and is followed

 by MH prescriber and has been started on aripiprazole 5mg PO with intent to
 switch to aripiprazole LAI
 --Would not recommend TCA start for pain d/t pt's complex MH comorbidities
 and currently following w/MH for medication adjustments

 SNRIs:
 --Pt w/PTSD, depressive DO, psychosis, mood disorder, anxiety DO and is followed

 by MH prescriber and has been started on aripiprazole 5mg PO with intent to
 switch to aripiprazole LAI
 --Would not recommend SNRI start for pain d/t pt's complex MH comorbidities

 and currently following w/MH for medication adjustments

 ANTICONVULSANTS:
 --Pt reports substantial sciatica & numbness/tingling/pins-needles component
 to
 his pain and is tolerating first step of gabapentin titration well (300mg QHS).
 --Pt wanting to increase dose today; will continue slow dose increase to
 gabapentin 300mg BID

 TOPICALS:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 136 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 136 of 667

 --On lidocaine 5%, menthol m-salicylate, and diclofenac gel 1%; uses
 interchangeably depending on symptoms. Uses a few times per week. Recommend
 continue

 MISC:
 --Pt got replacement TENS unit and is working well
 --Pt received heating pad and is working well

 Discussed COT w/ pt including both the goal of partial pain relief and improved
 activity/function, along w/ risks of side effects, including overdose which is
 proportional to the dose.

 Aberrant Behavior(S):
 Requesting specific drugs (codeine/Percocet)

 Concerns to pt. and community associated w/ COT include pt's comorbid
 conditions:
 -concomitant MH conditions (PTSD, psychosis DO, anxiety DO, MDD)
 -non-compliance (appts. - intermittent NS)
 -h/o polysubstance abuse (cannabinoids and alcohol)

 Patients Risk for Opioid Oversedation and Respiratory Depression:
 -obesity w/ high risk for sleep apnea

 The pain condition this veteran suffers from is best treated with a
 multidisciplinary approach. This involves an increase in physical activity to
 prevent de-conditioning and worsening of the pain cycle, psychological
 counseling to address the co-morbid psychological effects of pain, as well as
 the judicious use of pain medications and interventional strategies to lower
 the person's pain so that they may participate in the physical activities
 that
 will produce long lasting pain reductions. The goal of the multidisciplinary
 approach to pain medicine is to return the patient to a higher level of overall
 function and restore activities of daily living.

 PLAN:
 -RTC: PHONE 10/7/2020 @1015

 OPIOIDS:
 --Avoid

 APAP:
 --Pt declines

 NSAIDs:
 --Pt declines

 MUSCLE RELAXANTS:
 --Deferred

 TCAs:
 --Defer to MH
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 137 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 137 of 667



 SNRIs:
 --Defer to MH

 ANTICONVULSANTS:
 --INCREASE gabapentin to 300mg BID

 TOPICALS:
 --Continue menthol m-salicylate daily PRN to low back
 --Continue lidocaine 5% ointment daily PRN to low back
 --Continue diclofenac gel 1% daily PRN to low back

 MISC:
 --CONTINUE heating pad PRN
 --CONTINUE TENS unit PRN

 This patient was referred to the CPCC by the patient's PCP. PCP will be
 alerted
 to this note for continuity of care.

 Education: Pt was informed of the indication, directions and SE of their pain
 medications. Pt expressed understanding of the instructions provided, agrees w/
 our plan of care and will call in the event of any medication related problem.

 Contact time for this visit was 30 minutes.
 ________________________________________________________

 /es/ Allie Schroeder, Pharm.D., BCPS
 Pharmacist - Pain Management
 Signed: 09/15/2020 13:49

 Receipt Acknowledged By:
 09/16/2020 11:10     /es/ GABRIELLE E MYKONIATIS, MD
               Staff Primary Care Physician

 09/16/2020 ADDENDUM                STATUS: COMPLETED
 I a gree with goal to gradually increase the gabapentin to reduce
 pain

 /es/ GABRIELLE E MYKONIATIS, MD
 Staff Primary Care Physician
 Signed: 09/16/2020 11:12

 Receipt Acknowledged By:
 09/16/2020 11:29    /es/ Allie Schroeder, Pharm.D., BCPS
               Pharmacist - Pain Management


                    Date/Time: 11 Sep 2020 @ 1308
                     Note Title: MH MEDICATION MANAGEMENT NOTE (VVC)
                      Location: Rocky Mountain Regional VA Medical Center
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 138 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 138 of 667

                    Signed By: HEERMANN,CHANEL M
                 Co-signed By: HEERMANN,CHANEL M
             Date/Time Signed: 11 Sep 2020 @ 1424

 Note


 LOCAL TITLE: MH MEDICATION MANAGEMENT NOTE (VVC)
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: SEP 11, 2020@13:08 ENTRY DATE: SEP 11, 2020@13:08:19
    AUTHOR: HEERMANN,CHANEL M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

   *** MH MEDICATION MANAGEMENT NOTE (VVC) Has ADDENDA ***

 VA VIDEOCONNECT (VVC) VISIT NOTE

 Location: This writer conducted session via Videoconference-To-Home delivered
 via VA VideoConnect program, using encrypted Video-on-Demand technology.

 Clinician located at: VA-RMR MH Clinic VA-RMR
 Veteran located at address below.

 LOCAL EMERGENCY NUMBER, AVAILABLE CONTACTS, OTHER INFORMATION:
   Veteran Email Address: in CPRS
  (Leave blank if address above is correct):
   Address of patient during this session:
   Current listed address in CPRS:
        CHADWICK HEATH JORDAN
        1135 N BROADWAY STE 312
        DENVER, COLORADO 80203

 If above address is not correct, please enter it here :


 Emergency numbers for that address:
 Veteran Contact Numbers:
  Listed cell phone: UNKNOWN
  Listed regular telephone number: 720-276-5377
  Enter telephone number below if above numbers are not correct
  (Leave blank if numbers above are correct):
  (Type NA if the telephone numbers above are correct.)
  Landline: 720-318-3014

 Veteran Emergency Contact Information:
 (Including Name, Phone, Work Phone, Relationship to patient)

 Next of Kin
     Primary NOK: JORDAN,GWEN         Relation: MOTHER
             8853 COLORADO BLVD      Phone: 303 286 1997
             THORNTON, COLORADO 80229
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 139 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 139 of 667

   Secondary NOK: NONE,                  Relation: <not given>
            <street address not available> Phone:
 Emergency Contact
     Name:       JORDAN,GWEN
     Phone:      303 286 1997
     Relationship: MOTHER

 Additional emergency contact information (Leave blank if above is correct):


 VA Emergency Numbers
  1) e911: 267-908-6605
  2) VAMC-RMR Police: 720-723-5800 (Internal Extension 15800)
  3) Suicide Prevention Team/ Coordinators
    RMR: 720-723-7350 (Internal Extension 17350)
    COS: 719-553-1093
  4) National Telehealth Help Desk: 866-651-3180
  5) Veterans Crisis Hotline: 800-273-8255 [1-800-273-TALK]


 Names of any other individuals present at veteran home/location
 during this session. None

 Contact information for any other individuals present at home/location
 during the session:

 CONNECTIVITY AND PRIVACY:
 VETERANS TABLET ID (Put NA if using veterans personal equipment): NA
 WAS PRIVACY ENSURED?
  Provider used private office: Yes
  Veteran connected from private home. Yes
  Veteran connected from another private location. (If yes, please specify)
 N/A


 Veteran attempted to connect with provider via their preferred device, and was
 able to create an acceptable-quality audiovisual connection. Yes

 Connectivity comments - Optional (including connection quality, login issues,
 phone usage for audio, etc.):

 MENTAL HEALTH PRESCRIBER NOTE

 PT IDENTIFICATION: 38 BLACK OR AFRICAN AMERICAN MALE who is SERVICE CONNECTED %
 - 90.


 CC: " I guess I've been getting through."

 HPI: Pt interviewed and chart reviewed.

 Eviction hearing was dismissed, which was good. Still hasn't found another
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 140 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 140 of 667

 place
 to live yet.
 Going ok now. Nobody at location giving trouble.
 No issues with homeless anymore, now that out of Denver. In a hotel now. Left
 and signed concession agreement. Getting some help paying for it.

 Still ongoing legal issues. Lawsuit he has to respond to by 5th. His suit
 against CU.
 Multiple legal cases coming up. Assault charged moved to 10/8. Has to get
 public defender.

 Going to school. CSU Global. Going great. Studying to finish accounting
 degree. Technically, 2 more semesters, but not all transferred yet.

 Mentally, doing his best.
 No impact from switch from Seroquel to Abilify.
 Dislikes being around people. Has to avoid them entirely.

 Mood has been irritable. Denies depression. Overall hopeful and hanging on,
 but does say feeling down is "an understatement".

 Psychosis:
 Denies paranoia. Just PD, who have implicit bias. Nobody looking in window.
 Denies voices. Nobody mumbling things.
 Denies IOR.
 From intake:
 "When he went to prison was in the hole for 5 years because they said he was
 a
 threat to inmates and jailers. After that period, had serious issues that took
 him few years to get over. Heard things. Heard a voice he thought was a guy
 talking to him in vent in county, but was still there when he left. Denies it
 happens - had to work very hard for this. Has been years.
 Significant paranoia. People are surveilling him. When he caught this case,
 gang unit was following him around. Never in a gang. Feels they still are.
 Easy to spot him. Can't have nosy neighbors who could hear him. Very few
 people
 he's comfortable around. Feels the Civil War complicated everything. Feels
 it's
 a war that will never end."
 No h/o IOR. Had those thoughts (messages through TV) as a kid - feels he went
 through a lot.
 Told people 10 years ago China and communism were economic threat and they
 called him crazy. Volunteered for Trump campaign and they called him crazy
 then. "People are always wrong.""


 Current neurovegetative signs:
 Sleeping later after going to bed late.
 Energy is good. Exercise - just homework and "exercising brain".
 Wants to lift
 weights but gym is closed still. Discussed resistance bands as option.
 Discussed exercise improving efficiency and learning. Doesn't like to run
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 141 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 141 of 667

 and
 "deal with all these racists discriminatory people around me." Sees
 more of the
 economic racism.
 Appetite is good. Weight is stable.
 No SI or HI.

 Anxiety - some related to all the work he has to do.

 General medical concerns:
 Physically feeling good other than back stiffness. Has to stretch often.
 Updated med list.
 Chronic LBP and knee pain.
 Ongoing foot pain s/p break.
 H/o head injury: H/o hospitalization for head injury with LOC during MVA in
 service.
 Updated med list.
 Medication SE: None noted.

 Seeing Sonia for therapy.

 PTSD Symptoms: Trauma hx: "Dad was abusive and veteran. Witnessed violence

 between parents. No sexual trauma. "Operation Iraqi Freedom, I got hit by
 a
 medic with her Humvee, we were on base, and I suffered some injuries and was in
 the hospital but I can't remember how long, maybe a day and then they sent
 me
 home." Reports he tore his back up and he and command had to decide if he
 would
 stay in military or leave. Peers joked about it. Wanted to get away from
 everybody. Had a master sergeant who said if he got in front of him he'd
 kill
 them and knew friendly fire was greatest risk of dying."
 From intake:
 "Stiffness in his body reminds him of what happened. Thinks of it all the
 time.
 Intrusive. Helps when he focuses on somethings else.
 Reports NM that vary - sees spine and tendons ripping out of back, altercations
 with peers.
 Has had FB but not lately.
 Feels very isolated.
 Avoidance - dislikes people following him closely in car or in person. Will stop

 and confront someone if behind him. Will speed up in car. Hard to be around
 people.
 Aggressive now when he drives. Scared of being hit.
 Anxiety gets triggered by people trying to get close to him.
 Easy startle.
 Hypervigilant - "it's real weird". Sits by exits, never by
 windows. Helps him
 feel better when alone."
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 142 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 142 of 667

 Current sx: Stable

 SUBSTANCE:
    Nicotine: None
    Caffeine: 2 cups every other day, down from 6-8 cups coffee before.


    Alcohol: Doesn't drink. Quit completely 4-5 mos ago.
 "Was drinking daily after military. No h/o WD. Maximum 1 pint every other

 night. No h/o detox. 2x DUI - military, also 2004."
      Marijuana: Quit completely - last was mos ago. "Was few times
 weekly in
 past, sometimes every other day because GF and family all smoke. No past
 px."
 Naloxone rescue kit: low risk


 PAST MEDICATION TRIALS:
 Risperdal - reports he "grew breasts"
 Zoloft 50mg 2016 - never returned for FU
 Remeron
 Trazodone


 MENTAL STATUS EXAMINATION:
 ORIENTATION AND CONSCIOUSNESS: A & O times 4
 APPEARANCE AND BEHAVIOR: Casually dressed. Pleasant and cooperative. Good eye
 contact.
 SPEECH: Fluent, spontaneous. Normal rate and volume. Unusual speech patterns.
 MOOD: Mildly anxious and depressed.
 AFFECT: Restricted
 PSYCHOMOTOR ACTIVITY: No psychomotor retardation or agitation.
 PERCEPTUAL DISTURBANCE: No auditory or visual hallucinations.
 FORM OF THOUGHT: Mild derailment
 THOUGHT CONTENT: Denies paranoia except reasonable racial concerns.
 SUICIDAL OR VIOLENT IDEATION: No suicidal or homicidal ideation.
 INSIGHT: Poor
 JUDGMENT: Fair
 COGNITIVE: Grossly intact per interview.
 GAIT: ambulates without difficulty

 Psychotropic medications reconciled. Medication orders, including any additions
 or discontinuations, have been updated as appropriate.
 --------------------------------------------------------------------------------

 CURRENT MEDICATIONS:



   Active Outpatient Medications    STATUS
 =========================================================================
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 143 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 143 of 667

 SUMATRIPTAN SUCCINATE 50MG TAB             ACTIVE
    TAKE ONE TABLET BY MOUTH ONCE A DAY AS NEEDED FOR MIGRAINE,
    MAY REPEAT DOSE IN 2 HOURS, IF NO RELIEF. NO MORE THAN
    200MG PER DAY.

 DICLOFENAC NA 1% TOP GEL               ACTIVE
     APPLY 2 GRAMS TO AFFECTED AREA EVERY 8 HOURS AS NEEDED FOR
     PAIN (USE DOSING CARD TO MEASURE DOSE) **DON'T EXCEED 16
     GRAMS DAILY TO ANY JOINT OF THE LOWER EXTREMITIES - DON'T
     EXCEED 8 GRAMS DAILY TO ANY JOINT OF THE UPPER EXTREMITIES
     - DON'T EXCEED A TOTAL DOSE OF 32 GRAMS DAILY OVER ALL
     JOINTS**

 MENTHOL/M-SALICYLATE 10-15% TOP CREAM      ACTIVE
    APPLY MODERATE AMOUNT TO AFFECTED AREA THREE TIMES A DAY AS
    NEEDED FOR PAIN

 LIDOCAINE 5% OINT                 ACTIVE
     APPLY THIN FILM TO AFFECTED AREA ONCE A DAY AS NEEDED FOR
     PAIN

 GABAPENTIN 300MG CAP               ACTIVE
    TAKE ONE CAPSULE BY MOUTH AT BEDTIME FOR PAIN AND SCIATICA

 PROPRANOLOL HCL 40MG TAB                     ACTIVE
    TAKE ONE TABLET BY MOUTH DAILY

 ARIPIPRAZOLE 5MG TAB               ACTIVE
     TAKE ONE TABLET BY MOUTH DAILY

 BENZOYL PEROXIDE 5% (WATER BASED) GEL     ACTIVE
    APPLY SMALL AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE

 CLINDAMYCIN PHOSPHATE 1% TOP SOLN            ACTIVE
     APPLY THIN FILM TO AFFECTED AREA DAILY FOR ACNE

 TRETINOIN 0.05% CREAM               ACTIVE
     APPLY SMALL AMOUNT TO AFFECTED AREA NIGHTLY FOR ACNE AS
     DIRECTED - START THREE TIMES WEEKLY, WORK UP TO USING
     NIGHTLY. DO NOT COMBINE WITH BENZOYL PEROXIDE OR
     CLINDAMYCIN.



 Active Outpatient Medications (including Supplies):

   Active Outpatient Medications          Status
 =========================================================================
 1) ARIPIPRAZOLE 5MG TAB TAKE ONE TABLET BY MOUTH DAILY ACTIVE
 2) BENZOYL PEROXIDE 5% (WATER BASED) GEL APPLY SMALL ACTIVE
    AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE
 3) CLINDAMYCIN PHOSPHATE 1% TOP SOLN APPLY THIN FILM TO ACTIVE
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 144 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 144 of 667

     AFFECTED AREA DAILY FOR ACNE
 4) DICLOFENAC NA 1% TOP GEL APPLY 2 GRAMS TO AFFECTED ACTIVE
     AREA EVERY 8 HOURS AS NEEDED FOR PAIN (USE DOSING
     CARD TO MEASURE DOSE) **DON'T EXCEED 16 GRAMS DAILY
     TO ANY JOINT OF THE LOWER EXTREMITIES - DON'T
     EXCEED 8 GRAMS DAILY TO ANY JOINT OF THE UPPER
     EXTREMITIES - DON'T EXCEED A TOTAL DOSE OF 32 GRAMS
     DAILY OVER ALL JOINTS**
 5) GABAPENTIN 300MG CAP TAKE ONE CAPSULE BY MOUTH AT ACTIVE
     BEDTIME FOR PAIN AND SCIATICA
 6) LIDOCAINE 5% OINT APPLY THIN FILM TO AFFECTED AREA ACTIVE
     ONCE A DAY AS NEEDED FOR PAIN
 7) MENTHOL/M-SALICYLATE 10-15% TOP CREAM APPLY MODERATE ACTIVE
     AMOUNT TO AFFECTED AREA THREE TIMES A DAY AS NEEDED
     FOR PAIN
 8) PROPRANOLOL HCL 40MG TAB TAKE ONE TABLET BY MOUTH ACTIVE
     DAILY
 9) SUMATRIPTAN SUCCINATE 50MG TAB TAKE ONE TABLET BY ACTIVE
     MOUTH ONCE A DAY AS NEEDED FOR MIGRAINE, MAY REPEAT
     DOSE IN 2 HOURS, IF NO RELIEF. NO MORE THAN 200MG
     PER DAY.
 10) TRETINOIN 0.05% CREAM APPLY SMALL AMOUNT TO AFFECTED ACTIVE
     AREA NIGHTLY FOR ACNE AS DIRECTED - START THREE
     TIMES WEEKLY, WORK UP TO USING NIGHTLY. DO NOT
     COMBINE WITH BENZOYL PEROXIDE OR CLINDAMYCIN.

 ACTIVE REMOTE MEDS:
 No Active Remote Medications for this patient

 NON VA MEDS:
    No Non-VA Meds Extracted

 ALLERGIES:
 Patient has answered NKA

 ACTIVE PROBLEMS from CPRS reviewed as part of medical history:
 Active problems - Computerized Problem List is the source for the following:

 1. Alcohol abuse (SNOMED CT 15167005)
 2. Cannabis abuse (SNOMED CT 37344009)
 3. Homeless single person (SNOMED CT 160700001)
 4. Chronic post-traumatic stress disorder following military combat (SNOMED CT
 5. Depressive disorder (SNOMED CT 35489007)
 6. Low back pain (SNOMED CT 279039007)
 7. Health Maintenance
 8. POLYSUBSTANCE DEP
 9. Mood disorder (SNOMED CT 46206005)
 10. Psychosis (SNOMED CT 69322001)
 11. Foot Pain
 12. SUBJECTIVE TINNITUS
 13. Pseudofolliculitis barbae
 14. Major depressive disorder
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 145 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 145 of 667

 15. Anxiety disorder
 16. Osteoarthritis of knee
 17. Legal problem
 18. Migraine

 VITAL SIGNS:
          Temp: 97.1 F [36.2 C] (07/28/2020 13:41)
          BP: 126/88 (07/28/2020 13:41)
          Pulse:60 (07/28/2020 13:41)
          Respiration: 14 (07/28/2020 13:41)
          Weight: 210 lb [95.5 kg] (07/28/2020 13:41)
          BODY MASS INDEX - 30.2 (JUL 28, 2020@13:41:33)

 LABS:
 Metabolic:

          No GLUCOSE in the last 1Y
          No A1C HEMOGLOBIN (DVAMC) in the last 1Y

          No CHOLESTEROL in the last 1Y
          No TRIGLYCERIDE in the last 1Y



 CBC:
          No WBC in the last 1Y
          No RBC in the last 1Y
          No HGB in the last 1Y
          No HCT in the last 1Y
          No MCV in the last 1Y
          No PLATELETS in the last 1Y

 Chemistry:
         No TSH in the last 1Y
         No Creatinine Serum Result in the last 1Y

          SODIUM - NONE FOUND
          POTASSIUM - NONE FOUND
          CHLORIDE - NONE FOUND
          CO2 - NONE FOUND


 LFTs:
          SGOT - NONE FOUND
          SGPT - NONE FOUND

 Toxicology screen:
     CANNABINOIDS - NONE FOUND
     COCAINE - NONE FOUND
     AMPHETAMINES - NONE FOUND
     No OPIATES in the last 1Y
     BENZODIAZEPINES - NONE FOUND
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 146 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 146 of 667




 Therapeutic Blood Levels:

 Lithium:                   No LITHIUM LEVEL in the last 6M
 VPA:                      No VALPROIC ACID in the last 6M
 Carbamazepine:             No CARBAMAZEPINE in the last 6

 --------------------------------------------------------------------------------

 CLINICAL REMINDERS: insufficient time to complete

 DIAGNOSIS: (Based on DSM 5 criteria)
 1. Major Depression, recurrent, remission
 2. Psychosis NOS


 3. Other specified anxiety d/o
 4. R/O GAD
 5. R/O PTSD
 6. Cannabis use disorder - early remission
 7. Alcohol use disorder - early remission
 8. Cluster B anti-social personality traits, R/O disorder
 See problem list above for medical diagnoses

 ASSESSMENT:
 This patient is a 37yo single African-American male who lives alone, staying in
 hotel, prior homeless, no kids, unemployed from prior finance work related to
 expulsions from school, facing multiple legal charges related to alleged violent

 behavior, as well as near-eviction due to conflict with other residents and
 staff. Reports ongoing irritability though denying recent rage. Endorses some

 low mood but not depression and PSI has resolved. Ongoing anxiety noted. He
 denies positive psychotic sx though has not been good historian in recent past.
 Thought disorganization ongoing with baseline odd speech patterns.

 From prior:
 He reports recent serious bout of depression as well as recent sx consistent
 with hypomania - getting very little sleep, feeling energized, with euphoric
 mood. He reports some anxiety sx consistent with possible PTSD from childhood
 abuse/witnessed violence and MVA while in military. Notably, this dx has not be

 noted previously by his many years of other providers, so cannot rule out
 secondary gain, especially given atypical nature of his reported symptoms (i.e.
 supposed NM of seeing his own back muscles rip out, which clearly does not
 represent a real aspect of his traumatic event). He also reports anxiety sx
 consistent with possible GAD - will con't prior specified anxiety dx for
 now,
 given issues with accuracy of history. He also reports a remote h/o psychotic
 sx, such as AH, though has significant paranoia currently that is difficult to
 parse from a trauma-related sx. Also, affect is somewhat restricted/odd today,
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 147 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 147 of 667

 so cannot rule out that these symptoms are still an active concern that is being

 minimized today. Presentation complicated by h/o heavy alcohol and cannabis use
 at various points in the past, now sober, though length of sobriety is difficult

 to determine based on self-report.
 Significantly vague, evasive history given today that is clearly presented with
 an eye to social acceptability/positive spin, repeatedly denying symptoms or
 events (i.e. alcohol/drug issues, prior arrests) unless directly confronted with

 information already documented in chart. Prior concern for possible ASPD
 consistent with presentation today, including childhood fire-setting,
 significant violence hx (100+ fights, including serious injuries likely
 requiring hospitalization such as broken bones) though has avoided assault
 charges so far, alleged threats x2 against school staff resulting in expulsion
 (suing school currently).

 No h/o self-harm or suicide attempts. Significant h/o violence with multiple
 serious assaults and alleged threats by school, as detailed above, in addition
 to an incident with a homeless person that he states hit him with a metal stick,

 which he responded to with a baseball bat, with the intention to ensure the man
 would not be able to get back up and harm him. Denies any HI or aggressive
 urges currently. Safe and stable for outpatient management at this time based on

 his report; however, accuracy of report is in question, and may need referral to

 higher level of care if these symptoms recur.


 PLAN:
    PSYCHIATRIC PROBLEM LIST AND PLAN:
 1. Mood: Con't Abilify 5mg qday for psychosis, mood stability, anxiety,
 and
 sleep. Defer LAI for now based on fill hx at pharmacy. Could consider SNRI in
 future given chronic pain.
 2. Trauma: Strongly encourage con't psychotherapy with Ms. Valdiviezo.
 3. Anxiety: As above.
 4. Insomnia: Variable - monitor.
 5. Substance Use: Referral to SUD services deferred - monitor.
 6. Psychosis: Seroquel as above.
 7. Nutrition: Will discuss further at future visits. Encourage resumed
 exercise.
 8. Housing: Will collaborate with HUD-VASH and legal teams re: maximizing
 potential for appropriate placement.
 9. Legal Issues: Veteran justice team already involved - con't.
 8. Medical Issues: Continue routine lab monitors and regular check-ups with

 PCP.
 9. Supportive psychotherapy: Discussed coping skills and stressors esp
 housing and finances.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 148 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 148 of 667

 1. MEDICATIONS: as above
 Discussed options including no changes.
 Change current psychiatric medications: Reviewed SE, risks, and possible
 benefits of tx with above-named medication(s).
 Veteran has decisional capacity, verbalized an understanding of, and agreement
 with this plan. A medication handout will be provided when veteran receives
 the medication from the pharmacy.

 Understands and agrees to the following:
 o   No drugs or alcohol with medications.
 o   Take medications only as directed.
 o   Do not drive if sedated or impaired.
 o   Follow up with appointments, call to make appointment sooner if
 needed.
 o   Crisis services reviewed with client, will obtain services if needed.
 o   Follow up with PCP for any medical concerns.
 o   Patient agrees to this disposition and verbalizes understanding of the
 consequences associated with the failure to follow through on treatment
 recommendation.

 2. LABS/OTHER TESTS: as above

 3. REFERRALS: as above

 4. SAFETY: Risk assessment:
 Risk Factors: poor insight, gender, probable psychosis, h/o SI, h/o
 assaults/threats, lives alone/homeless hx
 Protective Factors: no active SI, no HI, intelligent, engaged in care
 Given the above, veteran is felt to be at low risk for imminent danger to self
 or others at this time.

 5. FOLLOW-UP: RTC in 2-3 mos, sooner PRN.

 Time with patient: 20 Min

 Treatment provided: medication mngt + therapy


 CONSENT/TREATMENT PLAN: Patient and/or caregiver has decisional
 capacity and indicates readiness to learn, verbalizes understanding,
 agreement and satisfaction with the treatment plan, including medications.

 /es/ CHANEL M HEERMANN, MD
 Staff Psychiatric Physician
 Signed: 09/11/2020 14:24

 10/26/2020 ADDENDUM                STATUS: COMPLETED
 Pt denies AUD - MAT not indicated.

 /es/ CHANEL M HEERMANN, MD
 Staff Psychiatric Physician
 Signed: 10/26/2020 18:18
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 149 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 149 of 667




                  Date/Time:     10 Sep 2020 @ 1408
                   Note Title:   MH PCT TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    RADOMSKI,SHARON A
                Co-signed By:    RADOMSKI,SHARON A
            Date/Time Signed:    10 Sep 2020 @ 1411

 Note


 LOCAL TITLE: MH PCT TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: SEP 10, 2020@14:08 ENTRY DATE: SEP 10, 2020@14:08:07
    AUTHOR: RADOMSKI,SHARON A EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 CONTACT TYPE: Telephone Contact
 DATE & TIME OF CALL: Sep 10,2020@14:00
 DURATION: 7 min.
 CONTACT SEQUENCE: Veteran called this writer at the time of scheduled
 appointment

 CHEIF COMPLAINT/PURPOSE OF CALL: Cancelling and rescheduling appointment

 CONTENT: Veteran called this writer at the time of scheduled appointment
 reporting that he was out looking at an apartment for securing his housing
 situation. He requested to reschedule, which was done so accordingly. This
 writer spent a few moments checking in with the Veteran. He reported doing
 alright and denied urgent needs at this time.

 Plan/Appointment Time: 9/17/2020 at 10:00am

 RISK ASSESSMENT: Veteran did not report any suicidal and/or homicidal ideations,
 plan, or intent. No information discussed suggested imminent or acute risk for
 self-harm or harm of others.


 /es/ Sharon A Radomski, PhD
 Staff Psychologist
 Signed: 09/10/2020 14:11


                  Date/Time:     03 Sep 2020 @ 1411
                   Note Title:   MH TELEPHONE CONTACT (B)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    MILLER,GREGORY J
                Co-signed By:    MILLER,GREGORY J
            Date/Time Signed:    03 Sep 2020 @ 1436
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 150 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 150 of 667


 Note


 LOCAL TITLE: MH TELEPHONE CONTACT (B)
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: SEP 03, 2020@14:11 ENTRY DATE: SEP 03, 2020@14:13:33
    AUTHOR: MILLER,GREGORY J EXP COSIGNER: DALY,JENNIFER
   URGENCY:                STATUS: COMPLETED

 Diagnosis: Lack of housing
 Duration of call: 15 min.
 Treatment Provided: Telephone Contact

 Writer called veteran to check in on his housing search. Veteran told writer he
 paid and application fee for another apartment. Veteran told writer he is afraid

 of his past landlord remarks to his new landlord. Veteran told writer he was
 going to apply for another apartment he really likes. Writer told veteran to
 make sure he communicates with writer how much his deposit is going to be and
 contact information of his new landlord. Please add Lauren Johnson to sign.




 Plan: Assist veteran in getting deposit from MHDI.



 /es/ GREGORY J MILLER
 SOCIAL WORK INTERN
 Signed: 09/03/2020 14:36

 /es/ JENNIFER DALY
 Social Worker
 Cosigned: 09/04/2020 14:09

 Receipt Acknowledged By:
 09/04/2020 14:22    /es/ LAUREN LOUISE JOHNSON
               SOCIAL WORKER


                  Date/Time:     02 Sep 2020 @ 1705
                   Note Title:   MH DID NOT ARRIVE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    RADOMSKI,SHARON A
                Co-signed By:    RADOMSKI,SHARON A
            Date/Time Signed:    02 Sep 2020 @ 1706

 Note
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 151 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 151 of 667




 LOCAL TITLE: MH DID NOT ARRIVE
 STANDARD TITLE: NO SHOW NOTE
 DATE OF NOTE: SEP 02, 2020@17:05 ENTRY DATE: SEP 02, 2020@17:05:40
    AUTHOR: RADOMSKI,SHARON A EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

   *** MH DID NOT ARRIVE Has ADDENDA ***



 Mr. JORDAN did not arrive for a scheduled appointment on: 09/02/20 17:05
  Date last seen in clinic: Aug 27,2020
  Medication refills (On file): UNK
 Outreach call made.
  Outcome of outreach call:
   Unable to leave message.
 Action/Outreach:
  Patient on High Risk for Suicide Flag: No
  Veteran is not considered to be high or imminent risk of harm to self and/or
  others.

 /es/ Sharon A Radomski, PhD
 Staff Psychologist
 Signed: 09/02/2020 17:06

 09/03/2020 ADDENDUM                 STATUS: COMPLETED
 Received a voicemail from Veteran requesting to reschedule

 CONTACT TYPE: Telephone Contact
 DATE & TIME OF CALL: Sep 3,2020@10:40
 DURATION: 3 min.
 CONTACT SEQUENCE: Returned Veteran's call

 CHEIF COMPLAINT/PURPOSE OF CALL: Rescheduling missed appt

 CONTENT: The writer called the veteran. The veteran was reached. Veteran
 described some difficulties managing his schedule at this time with recent legal

 and housing stressors. He reported that he thinks engaging with this writer is
 helpful and expressed disappointment about missing the appt. Appointment was
 rescheduled.

 Plan/Appointment Time: 9/10/2020 at 2:00pm

 RISK ASSESSMENT: Veteran did not report any suicidal and/or homicidal ideations,
 plan, or intent. No information discussed suggested imminent or acute risk for
 self-harm or harm of others.


 /es/ Sharon A Radomski, PhD
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 152 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 152 of 667

 Staff Psychologist
 Signed: 09/03/2020 10:42


                  Date/Time:     02 Sep 2020 @ 1038
                   Note Title:   DERM CLINIC PROGRESS NOTE (T)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BROUSSARD,LINDSEY L
                Co-signed By:    BROUSSARD,LINDSEY L
            Date/Time Signed:    02 Sep 2020 @ 1055

 Note


 LOCAL TITLE: DERM CLINIC PROGRESS NOTE (T)
 STANDARD TITLE: DERMATOLOGY OUTPATIENT NOTE
 DATE OF NOTE: SEP 02, 2020@10:38 ENTRY DATE: SEP 02, 2020@10:38:20
    AUTHOR: BROUSSARD,LINDSEY L EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Problem
 S: Chief Complaint: re-establish for acne

 38 yo AA man w/ pmhx of alcohol use disorder (prior DUI), polysubstance use
 disorder, Mood disorder NOS (bipolar vs. depression/ptsd vs. substance-induced
 mood d/o), lumbago and eczema, who presents for follow-up of pseudofolliculitis
 barbae and inflammatory acne.

 Last seen by derm in 2014. Per patient report, previously used systemic
 minocycline 100mg daily, [spot treatment of red bumps] tretinoin 0.025% cream
 qHS, topical clindamycin qAM and benzoyl peroxide BID. He continues shaving (he
 states periodically now) with electric razor. Currently, his symptoms are well-
 managed.

                                 09/02/2020 10:38
 Active/Pending/Expired Meds

 Allergies: NKA,
 Adverse Reactions: ___________________ ,

 Active and Recently Expired Outpatient Medications (including Supplies):

   Active Outpatient Medications          Status
 =========================================================================
 1) ARIPIPRAZOLE 5MG TAB TAKE ONE TABLET BY MOUTH DAILY ACTIVE
 2) DICLOFENAC NA 1% TOP GEL APPLY 2 GRAMS TO AFFECTED ACTIVE
    AREA EVERY 8 HOURS AS NEEDED FOR PAIN (USE DOSING
    CARD TO MEASURE DOSE) **DON'T EXCEED 16 GRAMS DAILY
    TO ANY JOINT OF THE LOWER EXTREMITIES - DON'T
    EXCEED 8 GRAMS DAILY TO ANY JOINT OF THE UPPER
    EXTREMITIES - DON'T EXCEED A TOTAL DOSE OF 32 GRAMS
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 153 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 153 of 667

    DAILY OVER ALL JOINTS**
 3) GABAPENTIN 300MG CAP TAKE ONE CAPSULE BY MOUTH AT ACTIVE
    BEDTIME FOR PAIN AND SCIATICA
 4) LIDOCAINE 5% OINT APPLY THIN FILM TO AFFECTED AREA ACTIVE
    ONCE A DAY AS NEEDED FOR PAIN
 5) MENTHOL/M-SALICYLATE 10-15% TOP CREAM APPLY MODERATE ACTIVE
    AMOUNT TO AFFECTED AREA THREE TIMES A DAY AS NEEDED
    FOR PAIN
 6) PROPRANOLOL HCL 40MG TAB TAKE ONE TABLET BY MOUTH ACTIVE
    DAILY
 7) SUMATRIPTAN SUCCINATE 50MG TAB TAKE ONE TABLET BY ACTIVE
    MOUTH ONCE A DAY AS NEEDED FOR MIGRAINE, MAY REPEAT
    DOSE IN 2 HOURS, IF NO RELIEF. NO MORE THAN 200MG
    PER DAY.

   Pending Outpatient Medications          Status
 =========================================================================
 1) BENZOYL PEROXIDE 5% (WATER BASED) GEL APPLY SMALL PENDING
    AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE
 2) CLINDAMYCIN PHOSPHATE 1% TOP SOLN APPLY THIN FILM TO PENDING
    AFFECTED AREA DAILY FOR ACNE
 3) TRETINOIN 0.05% CREAM APPLY SMALL AMOUNT TO AFFECTED PENDING
    AREA NIGHTLY FOR ACNE

   Inactive Outpatient Medications       Status
 =========================================================================
 1) IBUPROFEN 600MG TAB TAKE ONE TABLET BY MOUTH THREE EXPIRED
    TIMES A DAY WITH MEALS WITH FOOD OR MILK FOR
    PAIN/INFLAMMATION
 2) MINOCYCLINE HCL 100MG CAP TAKE ONE CAPSULE BY MOUTH EXPIRED
    DAILY

 12 Total Medications

 Remote Active Medications

 No Active Remote Medications for this patient

     MEDICATION RECONCILIATION:
 The medication list above was reviewed with
 the patient at today's visit. I have indicated
 discrepancies under each medication that is
 not being taken as prescribed. Medication orders,
 including any additions or discontinuations,
 have been updated as appropriate and the patient
 now has an accurate medication list.

 Medication education and counseling for new
 medications added today was provided to the
 Patient/Caregiver. This included why the
 medication was prescribed, how they should
 take it and for how long, what to expect from it,
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 154 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 154 of 667

 potential risks and precautions, drug-drug
 interactions, potential side effects and
 what happens if medication is not taken as
 prescribed. Patient/Caregiver indicates readiness
 to learn, verbalizes understanding and agreement.


 Review of Systems:

 Constitutional: denies unintentional weight changes, fevers, chills, recent
 illness
 Neuro: denies headaches
 Lymph: denies new lumps/bumps
 Musk: denies muscle pain, joint pain
 Skin: as per HPI

 O:
     Physical Exam
 General: NAD, WD, WN
 Eyes: no lesions on lids or conjunctiva
 Ear/Nose/Throat: no lesions on lips
 Lymp: no LAD
 Ext: no clubbing, cyanosis
 Skin: Full skin exam performed of face, scalp, back, chest, arms and legs
 --perifollicular scaring, no fluctuance or erythema
 --several closed comedones and inflammatory papules of the forehead, no nodules
 or cysts
 --nevoid macules on the back without concerning features under dermoscopy

 A/P:

 #pseudofolliculitis barbae, stable
 recommended less frequent shaving.
 -- renew clindamycin topical qAM, tretinoin cream 0.1% qHS, benzoyl peroxide
 wash 5% BID
 -- topicals to affected areas daily and tretinoin 0.05% cream at night, starting

 with three times weekly
 --could consider doxycycline 100mg BID if he flares again

 RTC in 6 months

 This patient was discussed with Dr. Hugh, attending physician, who agrees
 with the medical management outlined in my note and believes it is
 medically appropriate.

 Patient stable - will continue with initial plan discussed with Dr. Hugh ,
 attending physician in clinic.

 /es/ LINDSEY L BROUSSARD, MD
 RESIDENT
 Signed: 09/02/2020 10:55
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 155 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 155 of 667



 Receipt Acknowledged By:
 09/02/2020 18:00     /es/ GABRIELLE E MYKONIATIS, MD
               Staff Primary Care Physician


                  Date/Time:     31 Aug 2020 @ 1319
                   Note Title:   VETERAN JUSTICE OUTREACH NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    VITON,NATHAN L
                Co-signed By:    VITON,NATHAN L
            Date/Time Signed:    31 Aug 2020 @ 1735

 Note


 LOCAL TITLE: VETERAN JUSTICE OUTREACH NOTE
 STANDARD TITLE: MENTAL HEALTH OUTREACH NOTE
 DATE OF NOTE: AUG 31, 2020@13:19 ENTRY DATE: AUG 31, 2020@13:19:08
    AUTHOR: VITON,NATHAN L     EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: z65.3 Justice Involved
 Duration of visit: 15 minutes
 Treatment Provided: Denver Vet Court
 Plan: Continue Veterans Treatment Court
 Phase: III of IV on hold due to pending case

 D: Veteran case was reviewed on this date and he appears both in virtual
 setting. Veteran has singed and interagency ROI.

 Veteran reported that things are very busy, his housing is a mess (he is in a
 motel at the moment after his eviction) and he has 3 pending cases set for
 trial in October. Veteran has a public defender representing him. Veteran is
 also continuing to attend school, he reports that he is making good progress
 at "CSU". Unfortunate he is struggling to be in court compliance, this
 was
 considered double concerning as he has pending cases for crimes similar to
 the ones that through him to Vet Court in the first place. Veteran missed 4
 of his 5 UA's since his last appearance. the one he dropped was clean.
 Veteran was also asked in court what hi treatment plan is. He reported group
 attendance at the VA. I asked for clarification for fear I missed something
 in the chart as I didn't see that and he reported it was actually induvial
 groups. I asked if it could be individual sessions and he reported that he
 needed a site that was more comfortable for him. This was not a great form
 for the conversation (in a virtual courtroom with many other people) so we
 agreed to talk later in the week, the Veteran his PO and myself, to make sure
 we are in line with probation requirements. Veteran agreed.

 A: Veterans mood and affect was stable in court until he found he was not
 doing a good job per the courts feelings. He accepted feedback but became
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 156 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 156 of 667

 over all stoic. Veteran did not report and SI, HI or self-harm thoughts.
 Veteran and staff and PO agreed to talk more later this week by phone about
 what his treatment requirements are and if the VA can or cannot meet then and
 what he would like in a treatment environment. He is otherwise housed in
 emergency housing while seeking new housing. He is engaged in school and
 reports that he knows how and when to drop UA's and will from now on to
 prove
 that he is sober. Veteran will work with his public defender on his new cases
 which he believes he will be found not guilty on.

 P: Veteran is to continue to attend the Veterans Treatment Court in Denver
 via virtual appearance, next date is 09/28. Staff and Veteran and Veterans PO
 plan to talk by phone later this week (PO is to contact staff with dates and
 times) to confirm a treatment plan. Staff will continue to offer VJO
 assistance to the Veteran as able.

 /es/ NATHAN L VITON
 Social Worker
 Signed: 08/31/2020 17:35


                  Date/Time:     31 Aug 2020 @ 0919
                   Note Title:   MH TELEPHONE CONTACT (B)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    MILLER,GREGORY J
                Co-signed By:    MILLER,GREGORY J
            Date/Time Signed:    31 Aug 2020 @ 0929

 Note


 LOCAL TITLE: MH TELEPHONE CONTACT (B)
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: AUG 31, 2020@09:19 ENTRY DATE: AUG 31, 2020@09:19:23
    AUTHOR: MILLER,GREGORY J EXP COSIGNER: DALY,JENNIFER
   URGENCY:               STATUS: COMPLETED

   *** MH TELEPHONE CONTACT (B) Has ADDENDA ***

 Diagnosis: Lack of housing
 Duration of call: 10 min.
 Treatment Provided: Telephone Contact

 Mr. Jordan called writer this morning asking writer to send over housing
 paperwork so he can give to his new landlord. Writer told veteran he should have

 a copy of his voucher from the housing orientation. Veteran told writer he put
 it into storage. Mr. Jordan previous apartment search came back denied after
 landlord saw to many open court cases. Mr. Jordan found another landlord and is
 waiting for housing to send over new voucher. Please add Jessica Curtis to sign.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 157 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 157 of 667




 Plan: Waiting for housing to send over a new voucher. Writer will send over new
 voucher to veteran.



 /es/ GREGORY J MILLER
 SOCIAL WORK INTERN
 Signed: 08/31/2020 09:29

 /es/ JENNIFER DALY
 Social Worker
 Cosigned: 09/01/2020 15:45

 Receipt Acknowledged By:
 09/02/2020 08:20    /es/ JESSICA M CURTIS
               SOCIAL WORKER MENTAL HEALTH

 09/02/2020 ADDENDUM                   STATUS: COMPLETED
 This writer is not working with veteran. Writer is adding current case manager
 Jim Tuka.

 /es/ JESSICA M CURTIS
 SOCIAL WORKER MENTAL HEALTH
 Signed: 09/02/2020 08:21

 Receipt Acknowledged By:
 09/04/2020 15:14    /es/ GREGORY J MILLER
               SOCIAL WORK INTERN
 09/02/2020 09:41    /es/ JAMES C TUKA
               MSW (HUD-VASH Case Manager)


                  Date/Time:     27 Aug 2020 @ 1000
                   Note Title:   MH PSYCHOLOGIST NOTE (VVC)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    RADOMSKI,SHARON A
                Co-signed By:    RADOMSKI,SHARON A
            Date/Time Signed:    28 Aug 2020 @ 0813

 Note


 LOCAL TITLE: MH PSYCHOLOGIST NOTE (VVC)
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: AUG 27, 2020@10:00 ENTRY DATE: AUG 27, 2020@10:09:45
    AUTHOR: RADOMSKI,SHARON A EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 158 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 158 of 667

 VA VIDEOCONNECT (VVC) VISIT NOTE

 Location: This writer conducted session via Videoconference-To-Home
 delivered via VA Video Connect program, using encrypted Video-on-Demand
 technology.

 Clinician located at: VA-RMR MH Clinic VA-RMR
 Veteran located at address below.

 LOCAL EMERGENCY NUMBER, AVAILABLE CONTACTS, OTHER INFORMATION:
   Veteran Email Address:
  (Leave blank if address above is correct):
   Address of patient during this session:
   Current listed address in CPRS:
        CHADWICK HEATH JORDAN
        1135 N BROADWAY STE 312
        DENVER, COLORADO 80203

 If above address is not correct, please enter it here :
 The Radisson hotel
 4849 Bannock St
 Denver, CO 80216

 Emergency numbers for that address:
 Veteran Contact Numbers:
  Listed cell phone: UNKNOWN
  Listed regular telephone number: 720-276-5377
  Enter telephone number below if above numbers are not correct
  (Leave blank if numbers above are correct):
  (Type NA if the telephone numbers above are correct.)


 Veteran Emergency Contact Information:
 (Including Name, Phone, Work Phone, Relationship to patient)

 Next of Kin
     Primary NOK: JORDAN,GWEN                 Relation: MOTHER
             8853 COLORADO BLVD             Phone: 303 286 1997
             THORNTON, COLORADO 80229
   Secondary NOK: NONE,                   Relation: <not given>
             <street address not available> Phone:
 Emergency Contact
      Name:       JORDAN,GWEN
      Phone:      303 286 1997
      Relationship: MOTHER

 Additional emergency contact information (Leave blank if above is correct):

 VA Emergency Numbers
  1) e911: 267-908-6605
  2) VAMC-RMR Police: 720-723-5800 (Internal Extension 15800)
  3) Suicide Prevention Team/ Coordinators
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 159 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 159 of 667

    RMR: 720-723-7350 (Internal Extension 17350)
    COS: 719-553-1093
  4) National Telehealth Help Desk: 866-651-3180
  5) Veterans Crisis Hotline: 800-273-8255 [1-800-273-TALK]

 Names of any other individuals present at veteran home/location
 during this session. None

 Contact information for any other individuals present at home/location
 during the session: N/A

 CONNECTIVITY AND PRIVACY:
 VETERANS TABLET ID (Put NA if using veterans personal equipment):
 WAS PRIVACY ENSURED?
  Provider used private office: Yes
  Veteran connected from private home. No
  Veteran connected from another private location. (If yes, please specify)
 Yes, Private hotel room

 Veteran attempted to connect with provider via their preferred device, and
 was able to create an acceptable-quality audiovisual connection. Yes

 Connectivity comments - Optional (including connection quality, login issues,
 phone usage for audio, etc.):
 Veteran joined session via VVC about 15 min after scheduled start time. About 7
 min later his laptop died and he reported not having his charger. Veteran
 eventually reconnected to the virtual appt via cell phone.
 =============================================================================
 TREATMENT PROVIDED: Individual Psychotherapy, PCT initial assessment
 DATE AND TIME OF SESSION: Aug 27,2020@10:00am
 DURATION OF VISIT: 40 minutes

 CHEIF COMPLAINT/PURPOSE OF VISIT: Completion of PCT initial assessment,
 feedback, psychoeducation, and potential treatment planning related to
 Evidence-based care in the PCT.

 CONTENT OF SESSION:
 As Veteran had not joined the virtual appointment several minutes after the
 scheduled start time, this writer called the Veteran. He reported being busy
 this morning, and stated that he hadn't forgotten about the appointment. He
 was
 able to connect to the virtual appointment about 15 min after scheduled start
 time. During collaborative agenda setting, Veteran was re-oriented to completion

 of PCT initial assessment. Proceeded with gathering more information about
 Veteran's current housing situation. He reported living in a hotel for the
 past
 3 days and planned to stay there until he found a new place to live. He reported

 working on finding new housing, and confirmed that he is connected to the
 HUDVASH program. Veteran became disconnected from the session about 7 minutes
 later. When this writer was able to reach him via telephone, he reported that
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 160 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 160 of 667

 his laptop died and that he did not have his charger with him. He was able to
 reconnect to the virtual appointment through his cell phone. Continued with
 gathering information on family history, social support, employment/finances,
 and substance use.

 When this writer began to ask about prior therapy experiences, he discussed his
 ambivalence about therapy. "I don't think I should be talking to
 anyone. I've
 had bad experiences talking to people. My life would be a lot better if I
 hadn't
 talked to a therapist. It's probably best if I handle my problems myself.
 The
 way to hell is paved with good intentions. I know people want to do well, but
 that may not be well for me. I just know what I need. I do think I have PTSD and

 can use help with this but treatment seems to hurt instead of help." This
 writer
 provided support and validation, and facilitated a positive therapeutic
 alliance, stating this writer's intentions. Veteran was willing to schedule

 another appointment.

 ASSESSMENT & MENTAL STATUS:

 ORIENTATION AND CONSCIOUSNESS: Alert & Orientated x 3
 APPEARANCE AND BEHAVIOR: Veteran arrived on-time to today's session. He
 appeared
 to be dressed and groomed appropriately. He was engaged and talkative. Veteran
 answered a call during the session briefly.
 SPEECH: RR&V WNL
 MOOD: Somewhat anxious
 AFFECT: Congruent with Mood
 PSYCHOMOTOR ACTIVITY: None observed or reported
 PERCEPTUAL DISTURBANCE: None evidenced or reported at today's session
 FORM OF THOUGHT: Tangential and circumstantial in response to most questions.
 Veteran was difficult to follow at times, though improved from previous session.

 THOUGHT CONTENT: Veteran reported being untrusting of others, consistent with
 a PTSD presentation.
 SUICIDAL OR VIOLENT IDEATION: Denied current SI/HI, plan, and intent. Denied
 access to firearms at today's appointment. Veteran has been provided with
 crisis
 resources including the Veteran's crisis line. He has a history of
 help-seeking
 when feeling down or depressed. Veteran was future-oriented.
 INSIGHT: Good
 JUDGMENT: Fair
 MEMORY: Grossly intact

 DIAGNOSIS:
 PTSD, chronic
 MDD, per EMR
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 161 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 161 of 667

 Anxiety disorder, per EMR

 PROGRESS TOWARD TREATMENT GOALS:
 Problem-solved around technology difficulties. Gathered information on housing,
 employment/finances, family history, social support, and substance use.
 Facilitated therapeutic rapport and listened to Veteran's concerns about
 engaging in therapy. Full report to follow upon completion of PCT initial
 assessment.

 TREATMENT PLAN:

 1) Complete PCT initial assessment and engage in treatment planning. Full
 report to follow upon completion.

 PLAN/NEXT APPOINTMENT: 9/2/2020 at 4:30pm

 /es/ Sharon A Radomski, PhD
 Staff Psychologist
 Signed: 08/28/2020 08:13


                  Date/Time:     26 Aug 2020 @ 1014
                   Note Title:   PHARM. CHRONIC PAIN CARE CLINIC2
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    SCHROEDER,ALLISON E
                Co-signed By:    SCHROEDER,ALLISON E
            Date/Time Signed:    26 Aug 2020 @ 1624

 Note


 LOCAL TITLE: PHARM. CHRONIC PAIN CARE CLINIC2
 STANDARD TITLE: PHARMACY NOTE
 DATE OF NOTE: AUG 26, 2020@10:14 ENTRY DATE: AUG 26, 2020@10:15:41
    AUTHOR: SCHROEDER,ALLISON E EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 JORDAN,CHADWICK HEATH answers for follow up appointment to discuss future mgmt.
 of lumbar spondylsis, mild to moderate

 Consulting PCP's medical opinion on goals for long-term
 opioid therapy in this patient: Other goal (describe below).
 veteran education on risks of opioids and review alternative treatments

 **SEE END OF NOTE FOR SUMMARY AND COORDINATION OF CARE**

 Since last appointment 8/12/2020 - pt has met with MH and VJO.

 Today, pt states: "I'm still waiting to fully move; I have to be out of
 here at
 the end of the month. My new place will be ready this week". Is still taking
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 162 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 162 of 667



 online classes; has been doing well but has been hard d/t being distracted with
 the move and court proceedings. He talks today about his goals of having a
 family and finishing school. He talks about wanting to go on a vacation after he

 graduates to celebrate his accomplishments. He talks about his struggles
 interpersonally and how he finds it hard to talk to people and that has made it
 hard with school. Feels that he has too much going on to make medication
 changes.

 He states that he is interested in a "legal AR-15 at the Tanner gun
 show".
 Discussed that he feels that it is his right to have a gun so that he can use it

 for recreation and for 'protection'. Discussed his mood overall in
 light of
 this, he reports that he does not feel depressed and that he firmly denies
 SI/HI. He has no plan or intent of harming himself or others today and just
 feels like he should have a gun. Asked about access to gun locks at home; he
 states he does not have a gun lock because he doesn't have firearms now but
 at
 times eludes to having a gun but then later denies having one. Interested in
 getting a gun lock from the VA.

 Pain medications were last taken: topicals this week + gabapentin last night

 Functional goals include:
 1) More rigorous workouts
 2) Manage legal concerns

 PAIN INTENSITY for the past month (0=No Pain, 10=As Bad As Pt. Can Imagine)
 Date 7/16/2020
 WORST 10/10
 BEST 4/10
 AVERAGE 4-6/10
 GOAL: 4/10

 Pain relief from current therapy: mild benefit

 Social Hx:
 Caffeine - rare coffee, avoids d/t anxiety
 Tobacco - denies
 Alcohol - AUD identified in 2004; multiple arrests. Has not drank in
 "months"
 Illicit Drugs - denies
 Marijuana - denies currently

 PAIN Hx and Description:
 Onset: 2002
 Cause: MVA
 Location: low back/thoracic-lumbar strain
 Radiation: into bilateral inner thighs/sciatica
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 163 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 163 of 667

 Pattern: constant
 Quality: numbness/tingling, "feet asleep", sharp pain

 Factors that:
 alleviate: PT, acupuncture, TENS, stretching
 exacerbate: poor posture, lifting, "over exertion", walking too much

 Active Problems:
 Active problems - Computerized Problem List is the source for the following:

 1. Alcohol abuse (SNOMED CT 15167005)
 2. Cannabis abuse (SNOMED CT 37344009)
 3. Homeless single person (SNOMED CT 160700001)
 4. Chronic post-traumatic stress disorder following military combat (SNOMED CT
 5. Depressive disorder (SNOMED CT 35489007)
 6. Low back pain (SNOMED CT 279039007)
 7. Health Maintenance
 8. POLYSUBSTANCE DEP
 9. Mood disorder (SNOMED CT 46206005)
 10. Psychosis (SNOMED CT 69322001)
 11. Foot Pain
 12. SUBJECTIVE TINNITUS
 13. Pseudofolliculitis barbae
 14. Major depressive disorder
 15. Anxiety disorder
 16. Osteoarthritis of knee
 17. Legal problem
 18. Migraine

 CURRENT MEDICATIONS:
                                 08/26/2020 10:16
 Active/Pending/Expired Meds

 Allergies: NKA,
 Adverse Reactions: ___________________ ,

 Active and Recently Expired Outpatient Medications (including Supplies):

    Active Outpatient Medications         Status
 =========================================================================
 1) ARIPIPRAZOLE 5MG TAB TAKE ONE TABLET BY MOUTH DAILY ACTIVE
 --"working fine"

 2) BENZOYL PEROXIDE 5% (WATER BASED) GEL APPLY SMALL ACTIVE
    AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE
 3) CLINDAMYCIN PHOSPHATE 1% TOP SOLN APPLY THIN FILM TO ACTIVE
    AFFECTED AREA DAILY FOR ACNE
 4) DICLOFENAC NA 1% TOP GEL APPLY 2 GRAMS TO AFFECTED ACTIVE
    AREA EVERY 8 HOURS AS NEEDED FOR PAIN (USE DOSING
    CARD TO MEASURE DOSE) **DON'T EXCEED 16 GRAMS DAILY
    TO ANY JOINT OF THE LOWER EXTREMITIES - DON'T
    EXCEED 8 GRAMS DAILY TO ANY JOINT OF THE UPPER
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 164 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 164 of 667

     EXTREMITIES - DON'T EXCEED A TOTAL DOSE OF 32 GRAMS
     DAILY OVER ALL JOINTS**
 5) GABAPENTIN 300MG CAP TAKE ONE CAPSULE BY MOUTH AT               ACTIVE
     BEDTIME FOR PAIN AND SCIATICA
 --Taking QHS most nights

 6) LIDOCAINE 5% OINT APPLY THIN FILM TO AFFECTED AREA ACTIVE
     ONCE A DAY AS NEEDED FOR PAIN
 7) MENTHOL/M-SALICYLATE 10-15% TOP CREAM APPLY MODERATE ACTIVE
     AMOUNT TO AFFECTED AREA THREE TIMES A DAY AS NEEDED
     FOR PAIN
 8) PROPRANOLOL HCL 40MG TAB TAKE ONE TABLET BY MOUTH ACTIVE
     DAILY
 9) SUMATRIPTAN SUCCINATE 50MG TAB TAKE ONE TABLET BY ACTIVE
     MOUTH ONCE A DAY AS NEEDED FOR MIGRAINE, MAY REPEAT
     DOSE IN 2 HOURS, IF NO RELIEF. NO MORE THAN 200MG
     PER DAY.
 10) TRETINOIN 0.01% TOP GEL APPLY SMALL AMOUNT AFFECTED ACTIVE
     AREA DAILY AS DIRECTED FOR ACNE

   Inactive Outpatient Medications       Status
 =========================================================================
 1) IBUPROFEN 600MG TAB TAKE ONE TABLET BY MOUTH THREE EXPIRED
    TIMES A DAY WITH MEALS WITH FOOD OR MILK FOR
    PAIN/INFLAMMATION
 2) MINOCYCLINE HCL 100MG CAP TAKE ONE CAPSULE BY MOUTH EXPIRED
    DAILY

 12 Total Medications

 Remote Active Medications

 No Active Remote Medications for this patient

 OTC/VITAMINS/HERBALS:

 (X)The medication list above was reviewed with the patient at today's
  visit. I have indicated discrepancies under each medication that is
  not being taken as prescribed. Medication orders, including any
  additions or discontinuations, have been updated as appropriate,
  and the patient now has an accurate medication list.

  Medication education and counseling for new medications added today
  was provided to the Patient/Caregiver. This included why the
  medication was prescribed, how they should take it and for how long,
  what to expect from it, and what happens if medication is not taken
  as prescribed. Patient/Caregiver indicates readiness to learn,
  verbalizes understanding and agreement.


 PAST MEDICATIONS:
 Long-Acting Opioids: Deferred
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 165 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 165 of 667



 Short-Acting Opioids:
    -codeine, ASA with codeine, codeine/APAP -- past trial, helpful
    -oxycodone, oxycodone/APAP -- past trial, helpful
    -tramadol -- past trial

 ACETAMINOPHEN -- past trial, ineffective

 NSAID:
 ibuprofen - past trial, ineffective for back pain
 naproxen - past trial
 meloxicam - past trial, helpful

 MUSCLE RELAXANTS:
 cyclobenzaprine - past trial, ineffective
 methocarbamol - past trial, mild benefit

 ANTIDEPRESSANTS:
 TCAs: Deferred

 SNRI: Deferred

 ANTICONVULSANTS:
 gabapentin - denies
 pregabalin - denies

 TOPICALS -
 capsaicin - denies
 lidocaine topicals - on currently
 menthol m-salicylate -- on currently
 diclofenac gel -- on currently

 PAST PAIN TREATMENTS:
 Physical Therapy -- past trial, on hold d/t COVID, helpful
 Heat/Cold -- heat is helpful, does not have heating pad, will send
 TENS unit -- uses regularly, helpful
 B
 ehavioral pain mgmt./CBT -- completed care classes 2020
 Surgery - Helpful/Not Helpful
 Acupuncture -- past trial, on hold d/t COVID, helpful
 Chiropractic -- deferred

 VITAL SIGNS
 Blood Pressure: 126/88 (07/28/2020 13:41)
   Respiration: 14 (07/28/2020 13:41)
      Pulse: 60 (07/28/2020 13:41)
     Height: 70 in [177.8 cm] (11/20/2019 08:57)
     Weight: 210 lb [95.5 kg] (07/28/2020 13:41)
    Pulse Ox: 97 (07/28/2020 13:41)
 BODY MASS INDEX - JUL 28, 2020@13:41:33

 PERTINENT LABS:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 166 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 166 of 667

  CREATININE SERUM - NONE FOUND
  SGPT - NONE FOUND
  SGOT - NONE FOUND
 No TSH in the last 2Y
 No A1C HEMOGLOBIN (DVAMC) in the last 1Y
 No TESTOSTERONE (DVAMC) in the last 6M
  No data available for 25-OH vitamin D2; 25-OH vitamin D3;
 Total 25-OH vitamin D; ZZ-VIT D, 1,25-DIHYDROXY (LC081091);
 ZZ-VIT.D 25-Hydroxy (LC081950); VITAMIN D TOTAL

 Most recent ECG:
                                08/26/2020 10:16
 SPN - Selected Prog Notes
  No data available for EKG NOTE

 No AMPHETAMINES QUAL. in the last 3Y
 No BARBITURATES in the last 3Y
 No BENZODIAZEPINES in the last 3Y
 No COCAINE in the last 3Y
 No METHADONE in the last 3Y
 No OPIATES in the last 3Y
 No CANNABINOIDS in the last 3Y
  No data available for Oxycodone (RMR); Oxymorphone (RMR)

 Future Appointments:
 08/27/2020 10:00 RMR VVC MH PCT PSO 06
 09/02/2020 10:00 RMR DERM NEW MD
 09/11/2020 13:00 RMR VVC MH PSI 11
 11/17/2020 13:30 DEN PACT MD 07

 ASSESSMENT:
 Patient reporting chronic low back pain. Pt reports mild pain relief from
 medications. Pt is also followed by MH + PTSD program, homeless program, and
 VJO.

 OPIOIDS:
 --CURRENT MEDD: 0mg
     --CPCC starting MEDD: 0mg
 --LAST UDS: None since 2007
 --LAST PDMP: 8/12/2020 --> no controlled substance fills since 2018
 --Opioid Consent: N/A

 --Pt has SUD hx of AUD + marijuana but is in sustained remission. Currently
 participating in VJO treatment as well related to complex history
 --Would not recommend PRN opioids at this time d/t non-optimized non-opioid and
 non-medication management

 APAP:
 --Pt declines, not effective

 NSAIDs:
 --Pt declines, not effective
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 167 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 167 of 667



 MUSCLE RELAXANTS:
 --Pt declines today but may be interested in the future

 TCAs:
 --Pt w/PTSD, depressive DO, psychosis, mood disorder, anxiety DO and is followed

 by MH prescriber and has been started on aripiprazole 5mg PO with intent to
 switch
 to aripiprazole LAI
 --Would not recommend TCA start for pain d/t pt's complex MH comorbidities
 and currently following w/MH for medication adjustments

 SNRIs:
 --Pt w/PTSD, depressive DO, psychosis, mood disorder, anxiety DO and is followed

 by MH prescriber and has been started on aripiprazole 5mg PO with intent to
 switch to aripiprazole LAI
 --Would not recommend SNRI start for pain d/t pt's complex MH comorbidities

 and currently following w/MH for medication adjustments

 ANTICONVULSANTS:
 --Pt reports substantial sciatica & numbness/tingling/pins-needles component
 to
 his pain and is tolerating first step of gabapentin titration well (300mg QHS).
 --Due to several stressors (moving/court dates etc) he prefers to wait until
 after his move 8/31 prior to consideration of gabapentin increase.
 --Will continue current dose until then per his preference

 TOPICALS:
 --On lidocaine 5%, menthol m-salicylate, and diclofenac gel 1%; uses
 interchangeably depending on symptoms. Uses a few times per week. Recommend
 continue

 MISC:
 --Pt got replacement TENS unit and is working well
 --Pt received heating pad and is working well
 --Will coordinate w/pt's psychologist regarding pt's mention of wanting
 to
 purchase AR-15 legally from Tanner Gun Show. Although he denies SI/HI today &

 states that he does not actually have the gun, pt does have PTSD, depressive
 DO, psychosis, mood disorder, anxiety DO which may warrant further discussion
 w/MH providers for continued safety planning for veteran.


 Discussed COT w/ pt including both the goal of partial pain relief and improved
 activity/function, along w/ risks of side effects, including overdose which is
 proportional to the dose.

 Aberrant Behavior(S):
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 168 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 168 of 667

 Requesting specific drugs (codeine/Percocet)

 Concerns to pt. and community associated w/ COT include pt's comorbid
 conditions:
 -concomitant MH conditions (PTSD, psychosis DO, anxiety DO, MDD)
 -non-compliance (appts. - intermittent NS)
 -h/o polysubstance abuse (cannabinoids and alcohol)

 Patients Risk for Opioid Oversedation and Respiratory Depression:
 -obesity w/ high risk for sleep apnea

 The pain condition this veteran suffers from is best treated with a
 multidisciplinary approach. This involves an increase in physical activity to
 prevent de-conditioning and worsening of the pain cycle, psychological
 counseling to address the co-morbid psychological effects of pain, as well as
 the judicious use of pain medications and interventional strategies to lower
 the person's pain so that they may participate in the physical activities
 that
 will produce long lasting pain reductions. The goal of the multidisciplinary
 approach to pain medicine is to return the patient to a higher level of overall
 function and restore activities of daily living.

 PLAN:
 -RTC: PHONE 9/15/2020 @1300

 OPIOIDS:
 --Avoid

 APAP:
 --Pt declines

 NSAIDs:
 --Pt declines

 MUSCLE RELAXANTS:
 --Deferred

 TCAs:
 --Defer to MH

 SNRIs:
 --Defer to MH

 ANTICONVULSANTS:
 --CONTINUE gabapentin 300mg QHS

 TOPICALS:
 --Continue menthol m-salicylate daily PRN to low back
 --Continue lidocaine 5% ointment daily PRN to low back
 --Continue diclofenac gel 1% daily PRN to low back

 MISC:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 169 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 169 of 667

 --CONTINUE heating pad PRN
 --CONTINUE TENS unit PRN
 --Coordinate w/MH team for gun safety planning/discussions

 This patient was referred to the CPCC by the patient's PCP. PCP will be
 alerted
 to this note for continuity of care.

 Education: Pt was informed of the indication, directions and SE of their pain
 medications. Pt expressed understanding of the instructions provided, agrees w/
 our plan of care and will call in the event of any medication related problem.

 Contact time for this visit was 30 minutes.
 ________________________________________________________________________________




 /es/ Allie Schroeder, Pharm.D., BCPS
 Pharmacist - Pain Management
 Signed: 08/26/2020 16:24

 Receipt Acknowledged By:
 08/26/2020 17:36     /es/ Sharon A Radomski, PhD
               Staff Psychologist


                  Date/Time:     21 Aug 2020 @ 1600
                   Note Title:   MH PEER SUPPORT SERVICES
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    DUNSTON,CARL A
                Co-signed By:    DUNSTON,CARL A
            Date/Time Signed:    26 Aug 2020 @ 1309

 Note


 LOCAL TITLE: MH PEER SUPPORT SERVICES
 STANDARD TITLE: SOCIAL WORK COUNSELING NOTE
 DATE OF NOTE: AUG 21, 2020@16:00 ENTRY DATE: AUG 26, 2020@13:08:51
    AUTHOR: DUNSTON,CARL A     EXP COSIGNER: DALY,JENNIFER
   URGENCY:               STATUS: COMPLETED

 Location: Community Resource and Referral Center (CRRC)
 Time spent: 0
 Diagnosis: Lack of Housing

 Informed Consent: Veteran was provided information about writer's role in
 at
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 170 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 170 of 667

 the Housing Team, receipt of clinical supervision and the fact that
 peer support sessions are documented in CPRS.

 This writer dropped off paperwork to Erik Frazier at DOH. The paperwork was HUD-
 VASH Voucher. Writer will inform the case manager that it was turned in.

 Supervision statement: Peer writer of this note receives individual recurring
 supervision from Jen Daly, LCSW during which time his peer support direct
 services work is discussed and reviewed.

 Additional Signer(s): Lauren Johnson

 /es/ CARL A DUNSTON
 Peer Support Specialist
 Signed: 08/26/2020 13:09

 /es/ JENNIFER DALY
 Social Worker
 Cosigned: 08/27/2020 15:16

 Receipt Acknowledged By:
 08/28/2020 09:59    /es/ LAUREN LOUISE JOHNSON
               SOCIAL WORKER


                  Date/Time:     21 Aug 2020 @ 1259
                   Note Title:   MH TELEPHONE CONTACT (B)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    HEERMANN,CHANEL M
                Co-signed By:    HEERMANN,CHANEL M
            Date/Time Signed:    21 Aug 2020 @ 1303

 Note


 LOCAL TITLE: MH TELEPHONE CONTACT (B)
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: AUG 21, 2020@12:59 ENTRY DATE: AUG 21, 2020@12:59:16
    AUTHOR: HEERMANN,CHANEL M EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: Psychosis
 Duration of call: 8 min.
 Treatment Provided: Telephone Contact

 Aparently logged into visit and waited but did not see doctor.
 Waited 20" then noticed doctor had tried to call.
 Tried to call back at 1130 but unable to connect.

 No acute concerns.
 No safety issues.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 171 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 171 of 667



 Legal matters - won his case, agreed to "recession agreement",
 can't say
 anything bad about him, not evicted, has to be out by 8/31.
 Has another place lined up.
 Still has people he has to deal with so ongoing issues.

 Plan: Continue treatment per plan

 RTC next available - pt will call MSA. Does not feel he needs immediate FU as
 doing well.

 /es/ CHANEL M HEERMANN, MD
 Staff Psychiatric Physician
 Signed: 08/21/2020 13:03


                  Date/Time:     20 Aug 2020 @ 1600
                   Note Title:   MH PSYCHOLOGIST NOTE (VVC)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    RADOMSKI,SHARON A
                Co-signed By:    RADOMSKI,SHARON A
            Date/Time Signed:    22 Aug 2020 @ 1559

 Note


 LOCAL TITLE: MH PSYCHOLOGIST NOTE (VVC)
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: AUG 20, 2020@16:00 ENTRY DATE: AUG 20, 2020@17:15:15
    AUTHOR: RADOMSKI,SHARON A EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 VA VIDEOCONNECT (VVC) VISIT NOTE

 Location: This writer conducted session via Videoconference-To-Home
 delivered via VA Video Connect program, using encrypted Video-on-Demand
 technology.

 Clinician located at: VA-RMR MH Clinic VA-RMR
 Veteran located at address below.

 LOCAL EMERGENCY NUMBER, AVAILABLE CONTACTS, OTHER INFORMATION:
   Veteran Email Address:
  (Leave blank if address above is correct):
   Address of patient during this session:
   Current listed address in CPRS:
        CHADWICK HEATH JORDAN
        1135 N BROADWAY STE 312
        DENVER, COLORADO 80203
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 172 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 172 of 667

 If above address is not correct, please enter it here :

 Emergency numbers for that address:
 Veteran Contact Numbers:
  Listed cell phone: UNKNOWN
  Listed regular telephone number: 720-276-5377
  Enter telephone number below if above numbers are not correct
  (Leave blank if numbers above are correct):
  (Type NA if the telephone numbers above are correct.)

 Veteran Emergency Contact Information:
 (Including Name, Phone, Work Phone, Relationship to patient)

 Next of Kin
     Primary NOK: JORDAN,GWEN                 Relation: MOTHER
             8853 COLORADO BLVD             Phone: 303 286 1997
             THORNTON, COLORADO 80229
   Secondary NOK: NONE,                   Relation: <not given>
             <street address not available> Phone:
 Emergency Contact
      Name:       JORDAN,GWEN
      Phone:      303 286 1997
      Relationship: MOTHER

 Additional emergency contact information (Leave blank if above is correct):


 VA Emergency Numbers
  1) e911: 267-908-6605
  2) VAMC-RMR Police: 720-723-5800 (Internal Extension 15800)
  3) Suicide Prevention Team/ Coordinators
    RMR: 720-723-7350 (Internal Extension 17350)
    COS: 719-553-1093
  4) National Telehealth Help Desk: 866-651-3180
  5) Veterans Crisis Hotline: 800-273-8255 [1-800-273-TALK]


 Names of any other individuals present at veteran home/location
 during this session.

 Contact information for any other individuals present at home/location
 during the session:

 CONNECTIVITY AND PRIVACY:
 VETERANS TABLET ID (Put NA if using veterans personal equipment):
 WAS PRIVACY ENSURED?
  Provider used private office: Yes
  Veteran connected from private home. Yes
  Veteran connected from another private location. (If yes, please specify)
 N/A

  Veteran attempted to connect with provider via their preferred device, and
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 173 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 173 of 667

 was able to create an acceptable-quality audiovisual connection. Yes

 Connectivity comments - Optional (including connection quality, login issues,
 phone usage for audio, etc.): Connection quality was poor at times.

 ===========================================================================

 TREATMENT PROVIDED: Individual Psychotherapy, PCT initial assessment
 DATE AND TIME OF SESSION: Aug 20,2020@4:00pm
 DURATION OF VISIT: 75 minutes

 CHEIF COMPLAINT/PURPOSE OF VISIT: Completion of PCT initial assessment,
 feedback, psychoeducation, and potential treatment planning related to
 Evidence-based care in the PCT.

 CONTENT OF SESSION:
 Session began with check-in from last session with this writer and
 collaborative agenda setting. Veteran did not have questions at this time.
 Veteran was re-oriented to purpose and structure of PCT initial assessment
 and agreed to proceed. Completed assessment of PTSD symptoms related to the
 identified index event (i.e., MVA experienced while in the
 military), and spent time gathering more psychosocial information, with a
 focus on his current and past legal issues. Gathering of psychosocial
 information was not completed today due to Veteran's reporting style and
 reported hesitations about disclosing information in the therapy
 relationship. As such, time was spent discussing this writer's intentions,
 and the inherent vulnerability that comes along with help seeking.
 Collaboratively discussed pros and cons of engaging in mental health care.
 Veteran asked several questions about confidentiality and his EMR, which this
 writer addressed accordingly. This writer also reviewed limits of
 confidentiality again. Agreed to schedule another session for completion of full

 assessment and discussion of treatment goals and options. This writer provided
 support, validation, and encouragement. Full report to follow upon completion of

 PCT initial assessment.

 ASSESSMENT & MENTAL STATUS:

 ORIENTATION AND CONSCIOUSNESS: Alert & Orientated x 3
 APPEARANCE AND BEHAVIOR: Veteran arrived on-time to today's session. He
 appeared
 to be dressed and groomed appropriately. He was engaged and talkative. Veteran
 answered a call during the session briefly.
 SPEECH: RR&V WNL
 MOOD: Somewhat anxious
 AFFECT: Congruent with Mood
 PSYCHOMOTOR ACTIVITY: None observed or reported
 PERCEPTUAL DISTURBANCE: None evidenced or reported at today's session
 FORM OF THOUGHT: Tangential and circumstantial in response to most questions.
 Veteran was difficult to follow at times, though improved from previous session.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 174 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 174 of 667

 THOUGHT CONTENT: Veteran reported being untrusting of others, consistent with
 a PTSD presentation.
 SUICIDAL OR VIOLENT IDEATION: Denied current SI/HI, plan, and intent.
 Veteran has been provided with crisis resources including the Veteran's
 crisis
 line. Veteran has a history of help-seeking when feeling down or depressed.
 Veteran was future-oriented and appeared motivated for treatment.
 INSIGHT: Good
 JUDGMENT: Fair
 MEMORY: Grossly intact

 DIAGNOSIS:
 PTSD, chronic
 MDD, per EMR
 Anxiety disorder, per EMR

 PROGRESS TOWARD TREATMENT GOALS:
 Facilitated therapeutic rapport. Completed assessment of PTSD symptoms. Veteran
 discussed his childhood and adult experiences with various systems (e.g.,
 education system, being a ward of the state, being in juvenile detention, and
 prison, involvement with the legal system). Veteran received support and
 validation. Full report to follow upon completion of PCT initial assessment.

 TREATMENT PLAN:

 1) Complete PCT initial assessment and engage in treatment planning. Full
 report to follow upon completion.

 PLAN/NEXT APPOINTMENT: 8/27/2020 at 10:00am

 /es/ Sharon A Radomski, PhD
 Staff Psychologist
 Signed: 08/22/2020 15:59


                  Date/Time:     20 Aug 2020 @ 1320
                   Note Title:   MH DID NOT ARRIVE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    HEERMANN,CHANEL M
                Co-signed By:    HEERMANN,CHANEL M
            Date/Time Signed:    20 Aug 2020 @ 1321

 Note


 LOCAL TITLE: MH DID NOT ARRIVE
 STANDARD TITLE: NO SHOW NOTE
 DATE OF NOTE: AUG 20, 2020@13:20 ENTRY DATE: AUG 20, 2020@13:20:10
    AUTHOR: HEERMANN,CHANEL M EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 175 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 175 of 667

   *** MH DID NOT ARRIVE Has ADDENDA ***



 Mr. JORDAN did not arrive for a scheduled appointment on: 08/20/20 13:00
  Date last seen in clinic: Jul 14,2020
  Medication refills (On file): Yes
 Outreach call made.
  Outcome of outreach call:
 Call #1 1310 - Left voicemail
 Call #2 1320 - No answer - straight to VM

 Action/Outreach:
  Patient on High Risk for Suicide Flag: No
  Veteran is not considered to be high or imminent risk of harm to self and/or
  others.

 /es/ CHANEL M HEERMANN, MD
 Staff Psychiatric Physician
 Signed: 08/20/2020 13:21

 08/20/2020 ADDENDUM                  STATUS: COMPLETED
 Spoke to veteran - see note.

 /es/ CHANEL M HEERMANN, MD
 Staff Psychiatric Physician
 Signed: 08/21/2020 12:58


                  Date/Time:     19 Aug 2020 @ 1316
                   Note Title:   MH TELEPHONE CONTACT (B)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    MILLER,GREGORY J
                Co-signed By:    MILLER,GREGORY J
            Date/Time Signed:    19 Aug 2020 @ 1333

 Note


 LOCAL TITLE: MH TELEPHONE CONTACT (B)
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: AUG 19, 2020@13:16 ENTRY DATE: AUG 19, 2020@13:16:58
    AUTHOR: MILLER,GREGORY J EXP COSIGNER: DALY,JENNIFER
   URGENCY:               STATUS: COMPLETED

 Diagnosis: Lack of housing
 Duration of call: 10 min.
 Treatment Provided: Telephone Contact

 Veteran contacted writer and explained his outcome of his eviction court. The
 veteran told the writer that he does not need to be out of his apartment until
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 176 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 176 of 667

 the end of the month. The veteran also said there was a stipulation .Veteran
 must stay away from the person he attacked. Writer asked veteran if he has heard

 from RMHS for hotel. Writer recommended to get out of the apartment and avoid
 the other gentleman. Writer told veteran to stay cool and concentrate on his new

 housing and avoid going to jail. Veteran agreed. Writer told him to stay focused

 on finish moving his items into storage. Writer asked veteran to text when he
 get a call from Jette at RMHS.



 Plan: Waiting for compliance from his new apartment for approval. Veteran has
 temporary hotel in works to stay of the streets.



 /es/ GREGORY J MILLER
 SOCIAL WORK INTERN
 Signed: 08/19/2020 13:33

 /es/ JENNIFER DALY
 Social Worker
 Cosigned: 08/19/2020 14:47

 Receipt Acknowledged By:
 08/20/2020 09:04    /es/ LAUREN LOUISE JOHNSON
               SOCIAL WORKER


                  Date/Time:     17 Aug 2020 @ 1403
                   Note Title:   VETERAN JUSTICE OUTREACH NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    DEUTSCH,PAUL A
                Co-signed By:    DEUTSCH,PAUL A
            Date/Time Signed:    17 Aug 2020 @ 1543

 Note


 LOCAL TITLE: VETERAN JUSTICE OUTREACH NOTE
 STANDARD TITLE: MENTAL HEALTH OUTREACH NOTE
 DATE OF NOTE: AUG 17, 2020@14:03 ENTRY DATE: AUG 17, 2020@14:04:03
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: z65.3 Justice Involved
 Duration of visit: 10 minutes
 Treatment Provided: Case Management
 Plan: Continue Veterans Treatment Court (Phase III)
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 177 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 177 of 667



 D: On this date, the veteran's case was reviewed with the Denver County
 Veterans Treatment Court (VTC) staff via CISCO WebEx (due to pause in normal
 VTC docket, as the result of COVID-19 precautions). After receiving an update
 from the veteran's probation officer (Mr. Donta McNeil), the veteran
 participates in the call-in line with VTC staff.

 The veteran was did not submit four required UAs which was noted by his
 probation officer and other VTC staff. As a light sanction he will be
 required to attend this evening's (virtual) problem solving alumni court
 graduation. He verbalizes his intent to do so.

 The court staff note that the veteran has more severe legal charges than the
 case that brought him to VTC; he is pending a trial in October. (He also has
 an eviction hearing tomorrow, 8/18.) He is in agreement that continued
 compliance to the best of his ability with VTC will be favorable to his other
 charges; to that end he plans to make increased efforts to submit UAs, even
 though his upcoming move (he will be transitioning to a hotel) and other
 affairs.

 He denies any additional needs at this time.

 A: No endorsed safety concerns during today's phone check-in. The veteran
 is
 encouraged to check-in with this VA staff and other VTC staff as needed; an
 incentive system is in place to allow the veteran to accrue points toward
 a gift card by fulfilling interim VTC requirement- this is intended to
 promote pro-social contact pending resumption of in-person docket.

 P: Continue attending VTC as required; next on 8/31. VJO staff are available
 to supply assistance to veteran as needed.

 /es/ Paul A. Deutsch, LCSW
 Veterans Justice Outreach Social Worker
 Signed: 08/17/2020 15:43


                  Date/Time:     17 Aug 2020 @ 1350
                   Note Title:   MH TELEPHONE CONTACT (B)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    MILLER,GREGORY J
                Co-signed By:    MILLER,GREGORY J
            Date/Time Signed:    17 Aug 2020 @ 1452

 Note


 LOCAL TITLE: MH TELEPHONE CONTACT (B)
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: AUG 17, 2020@13:50 ENTRY DATE: AUG 17, 2020@13:50:47
    AUTHOR: MILLER,GREGORY J EXP COSIGNER: DALY,JENNIFER
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 178 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 178 of 667

    URGENCY:                  STATUS: COMPLETED

 Diagnosis: Lack of housing
 Duration of call: 120 min.
 Treatment Provided: Telephone Contact

 Writer introduced himself has his housing coordinator and explained the steps of

 the Vash/Program. Veteran explained his living situation that he has to be out
 by the 18th of this month (August). He also explained that he has evictions
 layers that are helping with his current housing. The writer and veteran looked
 on-line at numerous places. The veteran was reluctant to share of what happen at

 his apartment so writer called Jim Tuka to find out what barriers the writer has

 to work with. The veteran reported to writer there was 2 assaults one in the
 elevator and the other of a man poking him with a stick. The veteran told writer

 because someone saw him with blood on his hands. The veteran told the writer
 today that he has eviction court tomorrow (8/8/2020). The veteran told him that
 his Lawyers told him to stay in his apartment has long has he can. The writer
 setup for the veteran a motel Through Rocky Mountain. The writer and veteran
 found an apartment and waiting for the 2 week process time for veteran to move
 in. Veteran paid for the application fee and deposit. Writer found out later
 that his apartment caught fire due to a broom stick next to the furnace. Case
 Manager Jim Tuka also told writer of veterans hate for Muslims. Please add
 Lauren Johnson to sign.


 Plan: RMHS is assisting veteran in temporary hotel until veterans apartments is
 ready.


 /es/ GREGORY J MILLER
 SOCIAL WORK INTERN
 Signed: 08/17/2020 14:52

 /es/ JENNIFER DALY
 Social Worker
 Cosigned: 08/19/2020 11:55

 Receipt Acknowledged By:
 08/19/2020 12:00    /es/ LAUREN LOUISE JOHNSON
               SOCIAL WORKER
 08/19/2020 12:07    /es/ JAMES C TUKA
               MSW (HUD-VASH Case Manager)


                    Date/Time: 14 Aug 2020 @ 1430
                     Note Title: MH PSYCHOLOGIST NOTE (VVC)
                      Location: Rocky Mountain Regional VA Medical Center
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 179 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 179 of 667

                    Signed By: RADOMSKI,SHARON A
                 Co-signed By: RADOMSKI,SHARON A
             Date/Time Signed: 14 Aug 2020 @ 1613

 Note


 LOCAL TITLE: MH PSYCHOLOGIST NOTE (VVC)
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: AUG 14, 2020@14:30 ENTRY DATE: AUG 14, 2020@15:42:53
    AUTHOR: RADOMSKI,SHARON A EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 VA VIDEOCONNECT (VVC) VISIT NOTE

 Location: This writer conducted session via Videoconference-To-Home
 delivered via VA Video Connect program, using encrypted Video-on-Demand
 technology.

 Clinician located at: VA-RMR MH Clinic VA-RMR
 Veteran located at address below.

 LOCAL EMERGENCY NUMBER, AVAILABLE CONTACTS, OTHER INFORMATION:
   Veteran Email Address:
  (Leave blank if address above is correct):
   Address of patient during this session:
   Current listed address in CPRS:
        CHADWICK HEATH JORDAN
        1135 N BROADWAY STE 312
        DENVER, COLORADO 80203

 If above address is not correct, please enter it here :

 Emergency numbers for that address:
 Veteran Contact Numbers:
  Listed cell phone: UNKNOWN
  Listed regular telephone number: 720-276-5377
  Enter telephone number below if above numbers are not correct
  (Leave blank if numbers above are correct):
  (Type NA if the telephone numbers above are correct.)

 Veteran Emergency Contact Information:
 (Including Name, Phone, Work Phone, Relationship to patient)

 Next of Kin
     Primary NOK: JORDAN,GWEN                 Relation: MOTHER
             8853 COLORADO BLVD             Phone: 303 286 1997
             THORNTON, COLORADO 80229
   Secondary NOK: NONE,                   Relation: <not given>
             <street address not available> Phone:
 Emergency Contact
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 180 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 180 of 667

      Name:      JORDAN,GWEN
      Phone:     303 286 1997
      Relationship: MOTHER

 Additional emergency contact information (Leave blank if above is correct):


 VA Emergency Numbers
  1) e911: 267-908-6605
  2) VAMC-RMR Police: 720-723-5800 (Internal Extension 15800)
  3) Suicide Prevention Team/ Coordinators
    RMR: 720-723-7350 (Internal Extension 17350)
    COS: 719-553-1093
  4) National Telehealth Help Desk: 866-651-3180
  5) Veterans Crisis Hotline: 800-273-8255 [1-800-273-TALK]


 Names of any other individuals present at veteran home/location
 during this session.

 Contact information for any other individuals present at home/location
 during the session:

 CONNECTIVITY AND PRIVACY:
 VETERANS TABLET ID (Put NA if using veterans personal equipment):
 WAS PRIVACY ENSURED?
  Provider used private office: Yes
  Veteran connected from private home. Yes
  Veteran connected from another private location. (If yes, please specify)
 N/A

 Veteran attempted to connect with provider via their preferred device, and
 was able to create an acceptable-quality audiovisual connection. Yes

 Connectivity comments - Optional (including connection quality, login issues,
 phone usage for audio, etc.): Session froze, and was disconnected. Unable to re-
 connect via VVC. The remainder of the session was held over the telephone.
 Veteran planned to use his laptop, instead of his phone, to connect to the
 session next time.

 ===========================================================================

 TREATMENT PROVIDED: Individual Psychotherapy, PCT initial assessment
 DATE AND TIME OF SESSION: Aug 14,2020@2:30pm
 DURATION OF VISIT: 83 minutes

 CHEIF COMPLAINT/PURPOSE OF VISIT: Assessment of current PTSD symptoms and
 potential treatment planning related to Evidence-based care in the PCT.

 CONTENT OF SESSION:
 Session began with brief check-in and Veteran was reoriented to the purpose
 and structure of PCT initial assessment. He agreed to proceed. The majority
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 181 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 181 of 667

 of the session was spent assessing symptoms of PTSD via clinical interview
 related to the identified index event (i.e., MVA experienced while in the
 military). Assessment of PTSD symptoms was not completed at today's
 appointment due to technology difficulties. Engaged in some collaborative
 problem-solving around technology issues. Agreed to schedule a second
 session for completion of full assessment and discussion of treatment goals
 and options. This writer provided support, validation, and encouragement. Full
 report to follow upon completion of PCT initial assessment.

 ASSESSMENT & MENTAL STATUS:

 ORIENTATION AND CONSCIOUSNESS: Alert & Orientated x 3
 APPEARANCE AND BEHAVIOR: Veteran arrived about 7 minutes late to today's
 session. He appeared to be dressed and groomed appropriately. He was engaged
 and talkative.
 SPEECH: RR&V WNL
 MOOD: Somewhat depressed and anxious
 AFFECT: Congruent with Mood, somewhat restricted range
 PSYCHOMOTOR ACTIVITY: None observed or reported
 PERCEPTUAL DISTURBANCE: None evidenced or reported at today's session
 FORM OF THOUGHT: Somewhat tangential and circumstantial. Veteran was difficult
 to follow at times, though improved from previous session.
 THOUGHT CONTENT: Veteran reported being untrusting of others, consistent with a
 PTSD presentation.
 SUICIDAL OR VIOLENT IDEATION: Denied current SI/HI, plan, and intent. Veteran
 has been provided with crisis resources including the Veteran's crisis line.

 Veteran has a history of help-seeking when feeling down or depressed. Veteran
 was future-oriented and appeared motivated for treatment. Veteran denied having
 access to firearms again at today's session.
 INSIGHT: Good
 JUDGMENT: Fair
 MEMORY: Grossly intact

 DIAGNOSIS:
 PTSD, chronic, per EMR
 MDD, per EMR
 Anxiety disorder, per EMR

 PROGRESS TOWARD TREATMENT GOALS:
 Facilitated therapeutic rapport. Began assessment of PTSD symptoms. Unable to
 complete assessment due to technology issues. Veteran received support and
 validation. Full report to follow upon completion of PCT initial assessment.

 TREATMENT PLAN:

 1) Complete PCT initial assessment and engage in treatment planning. Full
 report to follow upon completion.

 PLAN/NEXT APPOINTMENT: 8/20/2020 at 4:00pm

 /es/ Sharon A Radomski, PhD
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 182 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 182 of 667

 Staff Psychologist
 Signed: 08/14/2020 16:13


                    Date/Time:     12 Aug 2020 @ 1300
                     Note Title:   STATE PRESCRIPTION DRUG MONITORING PROGRAM
                      Location:    Rocky Mountain Regional VA Medical Center
                     Signed By:    SCHROEDER,ALLISON E
                  Co-signed By:    SCHROEDER,ALLISON E
              Date/Time Signed:    12 Aug 2020 @ 1300

 Note


 LOCAL TITLE: STATE PRESCRIPTION DRUG MONITORING PROGRAM
 STANDARD TITLE: ACCOUNTING OF DISCLOSURES NOTE
 DATE OF NOTE: AUG 12, 2020@13:00 ENTRY DATE: AUG 12, 2020@13:00:45
    AUTHOR: SCHROEDER,ALLISON E EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 STATE PRESCRIPTION DRUG MONITORING PROGRAM (SPDMP):

 Purpose: VA and the SPDMP are exchanging information so that the VA provider
 can manage your health care. The State may use this information to monitor
 controlled substance prescriptions and for law enforcement purposes.

 I reviewed the patient's State Prescription Drug Monitoring Program today.
   STATE: COLORADO


 No fills in last year

 /es/ Allie Schroeder, Pharm.D., BCPS
 Pharmacist - Pain Management
 Signed: 08/12/2020 13:00


                    Date/Time:     12 Aug 2020 @ 1017
                     Note Title:   PHARM. CHRONIC PAIN CARE CLINIC2
                      Location:    Rocky Mountain Regional VA Medical Center
                     Signed By:    SCHROEDER,ALLISON E
                  Co-signed By:    SCHROEDER,ALLISON E
              Date/Time Signed:    12 Aug 2020 @ 1300

 Note


 LOCAL TITLE: PHARM. CHRONIC PAIN CARE CLINIC2
 STANDARD TITLE: PHARMACY NOTE
 DATE OF NOTE: AUG 12, 2020@10:17 ENTRY DATE: AUG 12, 2020@10:17:48
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 183 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 183 of 667

    AUTHOR: SCHROEDER,ALLISON E EXP COSIGNER:
    URGENCY:            STATUS: COMPLETED

 JORDAN,CHADWICK HEATH answers for follow up appointment to discuss future mgmt.
 of lumbar spondylsis, mild to moderate

 Consulting PCP's medical opinion on goals for long-term
 opioid therapy in this patient: Other goal (describe below).
 veteran education on risks of opioids and review alternative treatments

 **SEE END OF NOTE FOR SUMMARY AND COORDINATION OF CARE**

 Since last appointment 7/16/2020 - Invega PADR disapproved d/t ADR to
 risperidone. Pt started on abilify w/intent to switch to LAI. Pt working with
 attorney to help with eviction arbitration. Pt will not be evicted if he vacates

 current residence by 8/18. Community care PT and acupuncture consults placed and

 are pending scheduling. X-ray R elbow placed but has not completed. Gabapentin
 QHS started.

 Today, pt states: "I got a storage unit today so I have to move stuff out
 today
 in preparation to move out 8/18. I'm also doing online classes at the same
 time
 too. It's been a lot". Reports he's feeling angry and paranoid. In
 spite of all
 the things he's been dealing with regarding legal charges and moving, he
 reports
 school is going well. Online classes started this week and "so far so
 good". Has
 8 weeks of school total. He describes the current political climate and the
 feelings toward persons of color in relation to his elevated stress. He talks
 about how it's been weighing on him and he feels he has to hide his
 successes.
 He feels that things are going "OK" overall but is feeling a bit
 overwhelmed
 regarding his upcoming move so he prefers to hold off on med changes until after

 he is moved into a new place

 Pain medications were last taken: topicals this week

 Functional goals include:
 1) More rigorous workouts
 2) Manage legal concerns

 PAIN INTENSITY for the past month (0=No Pain, 10=As Bad As Pt. Can Imagine)
 Date 7/16/2020
 WORST 10/10
 BEST 4/10
 AVERAGE 4-6/10
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 184 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 184 of 667

 GOAL: 4/10

 Pain relief from current therapy: mild benefit

 Social Hx:
 Caffeine - rare coffee, avoids d/t anxiety
 Tobacco - denies
 Alcohol - AUD identified in 2004; multiple arrests. Has not drank in
 "months"
 Illicit Drugs - denies
 Marijuana - denies currently

 PAIN Hx and Description:
 Onset: 2002
 Cause: MVA
 Location: low back/thoracic-lumbar strain
 Radiation: into bilateral inner thighs/sciatica
 Pattern: constant
 Quality: numbness/tingling, "feet asleep", sharp pain

 Factors that:
 alleviate: PT, acupuncture, TENS, stretching
 exacerbate: poor posture, lifting, "over exertion", walking too much

 Active Problems:
 Active problems - Computerized Problem List is the source for the following:

 1. Alcohol abuse (SNOMED CT 15167005)
 2. Cannabis abuse (SNOMED CT 37344009)
 3. Homeless single person (SNOMED CT 160700001)
 4. Chronic post-traumatic stress disorder following military combat (SNOMED CT
 5. Depressive disorder (SNOMED CT 35489007)
 6. Low back pain (SNOMED CT 279039007)
 7. Health Maintenance
 8. POLYSUBSTANCE DEP
 9. Mood disorder (SNOMED CT 46206005)
 10. Psychosis (SNOMED CT 69322001)
 11. Foot Pain
 12. SUBJECTIVE TINNITUS
 13. Pseudofolliculitis barbae
 14. Major depressive disorder
 15. Anxiety disorder
 16. Osteoarthritis of knee
 17. Legal problem
 18. Migraine

 CURRENT MEDICATIONS:
                                  08/12/2020 10:17
 Active/Pending/Expired Meds

 Allergies: NKA,
 Adverse Reactions: ___________________ ,
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 185 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 185 of 667



 Active and Recently Expired Outpatient Medications (including Supplies):

     Active Outpatient Medications              Status
 =========================================================================
 1) ARIPIPRAZOLE 5MG TAB TAKE ONE-HALF TABLET BY MOUTH ACTIVE
      DAILY FOR 3 DAYS, THEN TAKE ONE TABLET DAILY
 --Is taking full tab; working OK. Needs refill

 2) BENZOYL PEROXIDE 5% (WATER BASED) GEL APPLY SMALL ACTIVE
     AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE
 3) CLINDAMYCIN PHOSPHATE 1% TOP SOLN APPLY THIN FILM TO ACTIVE
     AFFECTED AREA DAILY FOR ACNE
 4) DICLOFENAC NA 1% TOP GEL APPLY 2 GRAMS TO AFFECTED ACTIVE
     AREA EVERY 8 HOURS AS NEEDED FOR PAIN (USE DOSING
     CARD TO MEASURE DOSE) **DON'T EXCEED 16 GRAMS DAILY
     TO ANY JOINT OF THE LOWER EXTREMITIES - DON'T
     EXCEED 8 GRAMS DAILY TO ANY JOINT OF THE UPPER
     EXTREMITIES - DON'T EXCEED A TOTAL DOSE OF 32 GRAMS
     DAILY OVER ALL JOINTS**
 5) GABAPENTIN 300MG CAP TAKE ONE CAPSULE BY MOUTH AT ACTIVE
     BEDTIME FOR PAIN AND SCIATICA
 --Helpful for HA and for sleep. Wants to increase but wants to wait d/t moving
 next week

 6) LIDOCAINE 5% OINT APPLY THIN FILM TO AFFECTED AREA ACTIVE
     ONCE A DAY AS NEEDED FOR PAIN
 7) MENTHOL/M-SALICYLATE 10-15% TOP CREAM APPLY MODERATE ACTIVE
     AMOUNT TO AFFECTED AREA THREE TIMES A DAY AS NEEDED
     FOR PAIN
 8) PROPRANOLOL HCL 40MG TAB TAKE ONE TABLET BY MOUTH ACTIVE
     DAILY
 9) SUMATRIPTAN SUCCINATE 50MG TAB TAKE ONE TABLET BY ACTIVE
     MOUTH ONCE A DAY AS NEEDED FOR MIGRAINE, MAY REPEAT
     DOSE IN 2 HOURS, IF NO RELIEF. NO MORE THAN 200MG
     PER DAY.
 10) TRETINOIN 0.01% TOP GEL APPLY SMALL AMOUNT AFFECTED ACTIVE
     AREA DAILY AS DIRECTED FOR ACNE

   Inactive Outpatient Medications       Status
 =========================================================================
 1) IBUPROFEN 600MG TAB TAKE ONE TABLET BY MOUTH THREE EXPIRED
    TIMES A DAY WITH MEALS WITH FOOD OR MILK FOR
    PAIN/INFLAMMATION
 2) MINOCYCLINE HCL 100MG CAP TAKE ONE CAPSULE BY MOUTH EXPIRED
    DAILY

 12 Total Medications

 Remote Active Medications

 No Active Remote Medications for this patient
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 186 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 186 of 667



 OTC/VITAMINS/HERBALS:

 ( )The medication list above was reviewed with the patient at today's
   visit. I have indicated discrepancies under each medication that is
   not being taken as prescribed. Medication orders, including any
   additions or discontinuations, have been updated as appropriate,
   and the patient now has an accurate medication list.

  Medication education and counseling for new medications added today
  was provided to the Patient/Caregiver. This included why the
  medication was prescribed, how they should take it and for how long,
  what to expect from it, and what happens if medication is not taken
  as prescribed. Patient/Caregiver indicates readiness to learn,
  verbalizes understanding and agreement.


 PAST MEDICATIONS:
 Long-Acting Opioids: Deferred

 Short-Acting Opioids:
    -codeine, ASA with codeine, codeine/APAP -- past trial, helpful
    -oxycodone, oxycodone/APAP -- past trial, helpful
    -tramadol -- past trial

 ACETAMINOPHEN -- past trial, ineffective

 NSAID:
 ibuprofen - past trial, ineffective for back pain
 naproxen - past trial
 meloxicam - past trial, helpful

 MUSCLE RELAXANTS:
 cyclobenzaprine - past trial, ineffective
 methocarbamol - past trial, mild benefit

 ANTIDEPRESSANTS:
 TCAs: Deferred

 SNRI: Deferred

 ANTICONVULSANTS:
 gabapentin - denies
 pregabalin - denies

 TOPICALS -
 capsaicin - denies
 lidocaine topicals - on currently
 menthol m-salicylate -- on currently
 diclofenac gel -- on currently

 PAST PAIN TREATMENTS:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 187 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 187 of 667

 Physical Therapy -- past trial, on hold d/t COVID, helpful
 Heat/Cold -- heat is helpful, does not have heating pad, will send
 TENS unit -- uses regularly, hel
 pful
 Behavioral pain mgmt./CBT -- completed care classes 2020
 Surgery - Helpful/Not Helpful
 Acupuncture -- past trial, on hold d/t COVID, helpful
 Chiropractic -- deferred

 VITAL SIGNS
 Blood Pressure: 126/88 (07/28/2020 13:41)
   Respiration: 14 (07/28/2020 13:41)
      Pulse: 60 (07/28/2020 13:41)
     Height: 70 in [177.8 cm] (11/20/2019 08:57)
     Weight: 210 lb [95.5 kg] (07/28/2020 13:41)
    Pulse Ox: 97 (07/28/2020 13:41)
 BODY MASS INDEX - JUL 28, 2020@13:41:33

 PERTINENT LABS:
  CREATININE SERUM - NONE FOUND
  SGPT - NONE FOUND
  SGOT - NONE FOUND
 No TSH in the last 2Y
 No A1C HEMOGLOBIN (DVAMC) in the last 1Y
 No TESTOSTERONE (DVAMC) in the last 6M
  No data available for 25-OH vitamin D2; 25-OH vitamin D3;
 Total 25-OH vitamin D; ZZ-VIT D, 1,25-DIHYDROXY (LC081091);
 ZZ-VIT.D 25-Hydroxy (LC081950); VITAMIN D TOTAL

 Most recent ECG:
                                08/12/2020 10:17
 SPN - Selected Prog Notes
  No data available for EKG NOTE

 No AMPHETAMINES QUAL. in the last 3Y
 No BARBITURATES in the last 3Y
 No BENZODIAZEPINES in the last 3Y
 No COCAINE in the last 3Y
 No METHADONE in the last 3Y
 No OPIATES in the last 3Y
 No CANNABINOIDS in the last 3Y
  No data available for Oxycodone (RMR); Oxymorphone (RMR)

 Future Appointments:
 08/14/2020 14:30 RMR VVC MH PCT PSO 06
 08/20/2020 13:00 RMR VVC MH PSI 11
 11/04/2020 09:00 JWL PT OP ROUTINE 3
 11/17/2020 13:30 DEN PACT MD 07

 ASSESSMENT:
 Patient reporting chronic low back pain. Pain intensity 4-6/10 most of the
 time, ranges from 4-10/10. Pt reports mild pain relief from medications. Pt is
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 188 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 188 of 667

 also followed by MH, homeless program, and VJO.

 OPIOIDS:
 --CURRENT MEDD: 0mg
     --CPCC starting MEDD: 0mg
 --LAST UDS: None since 2007
 --LAST PDMP: 8/12/2020 --> no controlled substance fills since 2018
 --Opioid Consent: N/A

 --Pt has SUD hx of AUD + marijuana but is in sustained remission. Currently
 participating in VJO treatment as well related to complex history
 --Would not recommend PRN opioids at this time d/t non-optimized non-opioid and
 non-medication management

 APAP:
 --Pt declines, not effective

 NSAIDs:
 --Pt declines, not effective

 MUSCLE RELAXANTS:
 --Pt declines today but may be interested in the future

 TCAs:
 --Pt w/PTSD, depressive DO, psychosis, mood disorder, anxiety DO and is followed

 by MH prescriber and has been started on aripiprazole 5mg PO with intent to
 switch
 to aripiprazole LAI
 --Would not recommend TCA start for pain d/t pt's complex MH comorbidities
 and currently following w/MH for medication adjustments

 SNRIs:
 --Pt w/PTSD, depressive DO, psychosis, mood disorder, anxiety DO and is followed

 by MH prescriber and has been started on aripiprazole 5mg PO with intent to
 switch to aripiprazole LAI
 --Would not recommend SNRI start for pain d/t pt's complex MH comorbidities

 and currently following w/MH for medication adjustments

 ANTICONVULSANTS:
 --Pt reports substantial sciatica & numbness/tingling/pins-needles component
 to
 his pain and is tolerating first step of gabapentin titration well (300mg QHS).
 --Due to several stressors (moving/court dates etc) he prefers to wait until
 after his move 8/18 prior to consideration of gabapentin increase.
 --Will continue current dose until then per his preference

 TOPICALS:
 --On lidocaine 5%, menthol m-salicylate, and diclofenac gel 1%; uses
 interchangeably depending on symptoms. Uses a few times per week. Recommend
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 189 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 189 of 667

 continue

 MISC:
 --Pt got replacement TENS unit and is working well
 --Pt received heating pad and is working well


 Discussed COT w/ pt including both the goal of partial pain relief and improved
 activity/function, along w/ risks of side effects, including overdose which is
 proportional to the dose.

 Aberrant Behavior(S):
 Requesting specific drugs (codeine/Percocet)

 Concerns to pt. and community associated w/ COT include pt's comorbid
 conditions:
 -concomitant MH conditions (PTSD, psychosis DO, anxiety DO, MDD)
 -non-compliance (appts. - intermittent NS)
 -nicotine dependence
 -h/o polysubstance abuse (cannabinoids and alcohol)

 Patients Risk for Opioid Oversedation and Respiratory Depression:
 -sleep apnea or sleep disorder diagnosis
 -obesity w/ high risk for sleep apnea
 -older age
 -receiving other sedating drugs
 -preexisting pulmonary or cardiac dysfunction
 -major organ failure
 -smoker

 The pain condition this veteran suffers from is best treated with a
 multidisciplinary approach. This involves an increase in physical activity to
 prevent de-conditioning and worsening of the pain cycle, psychological
 counseling to address the co-morbid psychological effects of pain, as well as
 the judicious use of pain medications and interventional strategies to lower
 the person's pain so that they may participate in the physical activities
 that
 will produce long lasting pain reductions. The goal of the multidisciplinary
 approach to pain medicine is to return the patient to a higher level of overall
 function and restore activities of daily living.

 PLAN:
 -RTC: PHONE 8/26/2020 @1015

 OPIOIDS:
 --Avoid

 APAP:
 --Pt declines

 NSAIDs:
 --Pt declines
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 190 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 190 of 667



 MUSCLE RELAXANTS:
 --Deferred

 TCAs:
 --Defer to MH

 SNRIs:
 --Defer to MH

 ANTICONVULSANTS:
 --CONTINUE gabapentin 300mg QHS

 TOPICALS:
 --Continue menthol m-salicylate daily PRN to low back
 --Continue lidocaine 5% ointment daily PRN to low back
 --Continue diclofenac gel 1% daily PRN to low back

 MISC:
 --CONTINUE heating pad PRN
 --CONTINUE TENS unit PRN

 This patient was referred to the CPCC by the patient's PCP. PCP will be
 alerted
 to this note for continuity of care.

 Education: Pt was informed of the indication, directions and SE of their pain
 medications. Pt expressed understanding of the instructions provided, agrees w/
 our plan of care and will call in the event of any medication related problem.

 Contact time for this visit was 30 minutes.
 ________________________________________________________



  PBM PharmD Pharmacotherapy Rem V11:

   PHARMACIST INTERVENTIONS:

    PAIN MANAGEMENT
     Medication Intervention(s)
     Non-opioid pain medication intervention(s)
     Medication monitoring, no dosage change required, continue to monitor
     and assess.
     Nonpharmacologic intervention made
     Query of the State Prescription Drug Monitoring Program (PDMP)

 /es/ Allie Schroeder, Pharm.D., BCPS
 Pharmacist - Pain Management
 Signed: 08/12/2020 13:00

 Receipt Acknowledged By:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 191 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 191 of 667

 08/12/2020 13:44     /es/ GABRIELLE E MYKONIATIS, MD
               Staff Primary Care Physician


                  Date/Time:      11 Aug 2020 @ 0952
                   Note Title:    PRIMARY CARE TELEPHONE CONTACT
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     ALLEN,JAY R
                Co-signed By:     ALLEN,JAY R
            Date/Time Signed:     11 Aug 2020 @ 1150

 Note


 LOCAL TITLE: PRIMARY CARE TELEPHONE CONTACT
 STANDARD TITLE: PRIMARY CARE TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: AUG 11, 2020@09:52 ENTRY DATE: AUG 11, 2020@09:52:43
    AUTHOR: ALLEN,JAY R     EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED


 PCP: MYKONIATIS,GABRIELLE E
 Home Phone: 720-276-5377
 Cell Phone: UNKNOWN


 Per protocol, patient was identified by full name & date of birth.

 I spoke directly with JORDAN,CHADWICK HEATH over the phone on AUG 11, 2020.

 Medical Decision Making:

 1. Social circumstances- Primary concern today is related to having to vacate
 his current domicile by 18 Aug. He is actively searching for an alternative and

 is utilizing veteran services. He has multiple contacts with helping agencies.

 2. .Migraine Headaches- cont'd sumatriptan. Propranolol for prevention
 was
 prescribed at last visit but has not yet been started. Pt to start and monitor
 for effectiveness.

 3 Back pain- PT and acupuncture ref. 28 Jul 2020 Both effective for him in
 the past but he has not yet scheduled

 4.right elbow pain- Xray ordered 28 Jul 2020 but patient hasn't obtained

 5. MH- cont. current plan. He denies HI/SI and verbalizes understanding of
 crisis line/resources.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 192 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 192 of 667

 >. follow up
      - 2 months w/ PCP
 Social Hx:
 [ ] Never/non-smoker [ ] Current use Pack-years: [ ] Quit Date: Pack-years:
 [ ] No ETOH use        [ ] Current use Amount:       [ ] Quit Date:
 [ ] No illicit substance use [ ] Current use  [ ] IVDU Hx:




 To address at next encounter:
 -

 Expected RTC:
 months 2 [ ] F2F [x ] Telephone [ ] VVC


 ITEM ORDERED                     START DATE STOP DATE ENTERED                 STATUS

 ---------------------------------------------------------------------------

 Duration of call: [ ] 5-10 min [ ] 11-20 min [x ] 21-30 min [ ] 30-45 min
 [ ] 45-60 min

 CHIEF COMPLAINT:
 Mr. JORDAN is a 38 year old MALE wanting f/u of multiple medical conditions.

 HPI/ROS: Vet has multiple medical issues and a complex social hx. He currently

 is actively seeking a new place to live. He must vacate by 18 Aug. He is
 working with multiple helping agencies and feels supported by the VA system. He

 had a recent contact with PCP on 28 Aug but he has not yet implemented any of
 the changes. He has not started Propranolol. He was not able to go for x-ray.
 He has not gone for acupuncture or PT for his back. He denies any new
 complaints or worsening of his symptoms. No HI or SI. His headaches have
 become slightly more frequent but less severe (medication not started) otherwise

 no change in his baseline health status.


 Clinical Data:
 [x ] NA
 [ ] labs reviewed during visit


 Active problems - Computerized Problem List is the source for the following:

  1. Alcohol abuse (SNOMED CT 15167005)
  2. Cannabis abuse (SNOMED CT 37344009)
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 193 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 193 of 667

 3. Homeless single person (SNOMED CT 160700001)
 4. Chronic post-traumatic stress disorder following military combat (SNOMED CT
 5. Depressive disorder (SNOMED CT 35489007)
 6. Low back pain (SNOMED CT 279039007)
 7. Health Maintenance
 8. POLYSUBSTANCE DEP
 9. Mood disorder (SNOMED CT 46206005)
 10. Psychosis (SNOMED CT 69322001)
 11. Foot Pain
 12. SUBJECTIVE TINNITUS
 13. Pseudofolliculitis barbae
 14. Major depressive disorder
 15. Anxiety disorder
 16. Osteoarthritis of knee
 17. Legal problem
 18. Migraine

 Allergies: Patient has answered NKA

 Active Outpatient Medications (including Supplies):

   Active Outpatient Medications            Status
 =========================================================================
 1) ARIPIPRAZOLE 5MG TAB TAKE ONE-HALF TABLET BY MOUTH ACTIVE
     DAILY FOR 3 DAYS, THEN TAKE ONE TABLET DAILY
 2) BENZOYL PEROXIDE 5% (WATER BASED) GEL APPLY SMALL ACTIVE
     AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE
 3) CLINDAMYCIN PHOSPHATE 1% TOP SOLN APPLY THIN FILM TO ACTIVE
     AFFECTED AREA DAILY FOR ACNE
 4) DICLOFENAC NA 1% TOP GEL APPLY 2 GRAMS TO AFFECTED ACTIVE
     AREA EVERY 8 HOURS AS NEEDED FOR PAIN (USE DOSING
     CARD TO MEASURE DOSE) **DON'T EXCEED 16 GRAMS DAILY
     TO ANY JOINT OF THE LOWER EXTREMITIES - DON'T
     EXCEED 8 GRAMS DAILY TO ANY JOINT OF THE UPPER
     EXTREMITIES - DON'T EXCEED A TOTAL DOSE OF 32 GRAMS
     DAILY OVER ALL JOINTS**
 5) GABAPENTIN 300MG CAP TAKE ONE CAPSULE BY MOUTH AT ACTIVE
     BEDTIME FOR PAIN AND SCIATICA
 6) LIDOCAINE 5% OINT APPLY THIN FILM TO AFFECTED AREA ACTIVE
     ONCE A DAY AS NEEDED FOR PAIN
 7) MENTHOL/M-SALICYLATE 10-15% TOP CREAM APPLY MODERATE ACTIVE
     AMOUNT TO AFFECTED AREA THREE TIMES A DAY AS NEEDED
     FOR PAIN
 8) PROPRANOLOL HCL 40MG TAB TAKE ONE TABLET BY MOUTH ACTIVE
     DAILY
 9) SUMATRIPTAN SUCCINATE 50MG TAB TAKE ONE TABLET BY ACTIVE
     MOUTH ONCE A DAY AS NEEDED FOR MIGRAINE, MAY REPEAT
     DOSE IN 2 HOURS, IF NO RELIEF. NO MORE THAN 200MG
     PER DAY.
 10) TRETINOIN 0.01% TOP GEL APPLY SMALL AMOUNT AFFECTED ACTIVE
     AREA DAILY AS DIRECTED FOR ACNE
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 194 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 194 of 667



 MEDICATION RECONCILIATION:
 (x)The medication list above was reviewed with the patient at today's
  visit. I have indicated discrepancies under each medication that is
  not being taken as prescribed. Medication orders, including any
  additions or discontinuations, have been updated as appropriate,
  and the patient now has an accurate medication list.

 Medication education and counseling for new medications added today
 was provided to the Patient/Caregiver. This included why the
 medication was prescribed, how they should take it and for how long,
 what to expect from it, and what happens if medication is not taken
 as prescribed. Patient/Caregiver indicates readiness to learn,
 verbalizes understanding and agreement. A copy of the updated
 medication list was also given that included the new medication(s).


 PE:
 **Unable to perform examination due to contact modality. Interviewer not
 detecting nor patient endorsing any acute distress.


 Scheduled/Future VA appts:
 08/12/2020 08:30 RMR DERM NEW MD
 08/12/2020 10:15 RMR PHONE CPCC PHARM 02
 08/14/2020 14:30 RMR VVC MH PCT PSO 06
 08/20/2020 13:00 RMR VVC MH PSI 11
 11/04/2020 09:00 JWL PT OP ROUTINE 3
 11/17/2020 13:30 DEN PACT MD 07

 /es/ Jay R Allen, MD
 Staff Primary Care Physician
 Signed: 08/11/2020 11:50

 Receipt Acknowledged By:
 08/11/2020 14:43    /es/ BETTY M MARTINEZ
               Primary Care Staff Physician


                  Date/Time:     07 Aug 2020 @ 1512
                   Note Title:   MH HOMELESS TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    JOHNSON,LAUREN LOUISE
                Co-signed By:    JOHNSON,LAUREN LOUISE
            Date/Time Signed:    07 Aug 2020 @ 1538

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 195 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 195 of 667

 DATE OF NOTE: AUG 07, 2020@15:12 ENTRY DATE: AUG 07, 2020@15:12:35
   AUTHOR: JOHNSON,LAUREN LOUI EXP COSIGNER: VALLEJO,JENNIFER L
   URGENCY:               STATUS: COMPLETED

 Diagnosis: Homelessness
 Duration of Call: 40 minutes
 Treatment Provided: Telephone Contact
 Plan: Continue HUD/VASH case management

 D: SW contacted Veteran to make introductions, engage in rapport building,
 provide HUDVASH programming guidance, discuss next steps, and housing plan.
 Veteran has been asked to leave by management before 8/18 at current residence
 due to behaviorial issues. SW inquired about Veteran's wellbeing and what
 steps
 the Veteran would like to take. SW uncertain as to whether Veteran is eligible
 for EHA/SSVF. Veteran utilized SSVF for recent housing episode; thereby most
 likely does not qualify for add'l security deposit assistance. SW and
 Veteran
 spoke at length regarding recent issues w/ property management and tenants.
 Veteran reported discrimination as catalyst for intensified encounters w/
 property mgmt staff.

 SW and Veteran discussed key items to include: 1. pursuit of current voucher w/
 DHA or selection of new voucher w/ alternatie PHA (Veteran selected DOH), 2.
 voucher availability, 3. return of security deposit, 4. criminal/credit/rental
 hx (felonies related to drugs, no violent felonies reported, credit issues
 reported, no prior evictions) 5. housing preferences: Denver, Adams County, 6.
 income: 90% SC roughly $1800+ per month

 P: Veteran will complete DOH voucher Monday 8/10 at 830A w/ SW/SWA, submission
 of packet to follow. DHA relinquishment letter will be submitted to DHA/DOH if
 required. Upon submission, pending approval and scheduling of housing
 orientation.

 Veteran is aware he may contact this clinician with any needs.

 ***Please add Gregory Miller and James Tuka as an add'l co-signer***

 *Jennifer Vallejo, LCSW is the primary clinical social worker for this
 encounter. Documentation was reviewed and the Clinical Social Worker agrees with
 the preliminary documentation, diagnosis, intervention, and tx plan/disposition
 of the care provided. I certify supervision meets the requirements of VHA
 Directive 1027 and local policy, 122-8.

 /es/ LAUREN LOUISE JOHNSON
 SOCIAL WORKER
 Signed: 08/07/2020 15:38

 /es/ Jennifer Vallejo, LCSW
 SOCIAL WORKER MENTAL HEALTH
 Cosigned: 08/07/2020 15:41
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 196 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 196 of 667

 Receipt Acknowledged By:
 08/10/2020 08:12    /es/ GREGORY J MILLER
               SOCIAL WORK INTERN
 08/10/2020 09:48    /es/ JAMES C TUKA
               MSW (HUD-VASH Case Manager)


                  Date/Time:     07 Aug 2020 @ 1420
                   Note Title:   MH HOMELESS TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    TUKA,JAMES C
                Co-signed By:    TUKA,JAMES C
            Date/Time Signed:    07 Aug 2020 @ 1427

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: AUG 07, 2020@14:20 ENTRY DATE: AUG 07, 2020@14:20:47
    AUTHOR: TUKA,JAMES C     EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: lack of housing

 Duration: 1 hour (primarily driving time)

 Procedure: Writer went to veteran's apartment building as planned and met
 very
 briefly with veteran outside near vehicle. Purpose of visit was for veteran to
 sign ROIs in order for VA housing team staff to contact DHA staff and discuss
 veteran's housing situation and voucher in preparation to try to rehouse
 veteran
 after he vacates current unit. Veteran read and signed ROIs. Veteran states he

 will move his belongings to storage. Writer told veteran he will likely be
 called by housing team case manager very soon to begin rehousing process which,
 may include retaining DHA voucher or applying for a new voucher with a different

 PHA. Writer encouraged veteran to tell housing team staff of his housing
 preferences and about units he has already researched on his own. Veteran
 states he is eager to move out noting he has until the 18th of Aug to vacate to
 avoid eviction, per court and veteran's CO Legal Services attorney. Veteran

 thanked writer and visit ended. Writer notes veteran was polite, alert, sober,
 well groomed, focused and in a euthymic mood with baseline speech, normal and
 linear thoughts with no clinical indication of HI/SI.

 Plan: Veteran to be contacted by housing team staff regarding rehouse. Writer to

 continue to support veteran as primary HUDVASH case manager .
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 197 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 197 of 667



 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 08/07/2020 14:27


                  Date/Time:       06 Aug 2020 @ 1415
                   Note Title:     SOCIAL WORK TRIAGE ASSESSMENT
                    Location:      Rocky Mountain Regional VA Medical Center
                   Signed By:      DINAN,KAREN R
                Co-signed By:      DINAN,KAREN R
            Date/Time Signed:      06 Aug 2020 @ 1422

 Note


 LOCAL TITLE: SOCIAL WORK TRIAGE ASSESSMENT
 STANDARD TITLE: SOCIAL WORK RISK ASSESSMENT SCREENING NOTE
 DATE OF NOTE: AUG 06, 2020@14:15 ENTRY DATE: AUG 06, 2020@14:15:43
    AUTHOR: DINAN,KAREN R     EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 SOCIAL WORK TRIAGE ASSESSMENT
  Referral source:
    Other referral source:
     Jennifer at Comfort Dental
  Presenting issues:
    Other presenting issue:
     Dental Care
  Brief summary:
    Writer returned call from Jennifer at Comfort Dental. Veteran's
 Medicaid
    Dental benefits have run out. Jennifer asked about a VA dental plan.
    Writer explained that the VA offers a plan through Delta Dental but does
    not provide VA dental insurance. Writer informed Jennifer that the veteran
    would have to pay for this plan. If veteran chooses to pursue this avenue
    his MH Homeless case manager may be able to help him with the application.
  Is case management recommended?
    No
  Social Work Interventions and Plan:
    Refer to MH Homeless CM to provide guidance in veteran applying for Delta
    Dental. No further PACT sw needs at this time.

 /es/ Karen Dinan, LCSW
 Licensed Clinical Social Worker
 Signed: 08/06/2020 14:22

 Receipt Acknowledged By:
 08/06/2020 14:41    /es/ JAMES C TUKA
               MSW (HUD-VASH Case Manager)
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 198 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 198 of 667



                  Date/Time:     05 Aug 2020 @ 1047
                   Note Title:   PACT PRE-VISIT TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    URBAN,VICTORIA
                Co-signed By:    URBAN,VICTORIA
            Date/Time Signed:    05 Aug 2020 @ 1049

 Note


 LOCAL TITLE: PACT PRE-VISIT TELEPHONE CONTACT
 STANDARD TITLE: PACT NOTE
 DATE OF NOTE: AUG 05, 2020@10:47 ENTRY DATE: AUG 05, 2020@10:47:22
    AUTHOR: URBAN,VICTORIA       EXP COSIGNER:
   URGENCY:                 STATUS: COMPLETED

 Patient able to make scheduled appointment, confirmed telephone appointment.

 Date/Time of appointment: 08/11/20 @0930
 PCP: Martinez, Betty
 Phone: 720-276-5377

 Patient's top priority for appointment: review and update medications

 Does patient have labs ordered? no

 Do you see a Non-VA Provider? no

 Patient reminded to have all paperwork, questions, or medications needing to be
 discussed ready at the time of the appointment.

 Covid Screening Questions
     Have you been diagnosed with COVID-19?: no
     Are you waiting for COVID-19 test results?: no
     Any signs or symptoms of:
          Fever? no
          New or worsening cough or shortness of breath? no
          Any cold or flu-like symptoms? no
          New onset diarrhea? no
     Have you been exposed to known positive COVID-19 patient? no
     NEGATIVE COVID SCREEN


 /es/ VICTORIA URBAN
 LPN
 Signed: 08/05/2020 10:49


                   Date/Time: 04 Aug 2020 @ 1623
                    Note Title: MH HOMELESS INDIVIDUAL CONTACT
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 199 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 199 of 667


                    Location:   Rocky Mountain Regional VA Medical Center
                   Signed By:   TUKA,JAMES C
                Co-signed By:   TUKA,JAMES C
            Date/Time Signed:   04 Aug 2020 @ 1635

 Note


 LOCAL TITLE: MH HOMELESS INDIVIDUAL CONTACT
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: AUG 04, 2020@16:23 ENTRY DATE: AUG 04, 2020@16:23:14
    AUTHOR: TUKA,JAMES C     EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: lack of housing

 Duration: 45 min (includes driving time)

 Procedure: Writer went to veteran's apartment building, parking under the
 building in the garage as planned to meet briefly with veteran to present a
 statement for veteran to read, consider, and sign. Writer called veteran
 upon arrival and veteran came down some minutes later. Veteran read through
 and talked about statement before agreeing to it and signing it. Veteran
 remains in his unit and plans to remain there until rehoused or until Aug 18
 when he has to vacate to avoid eviction. Veteran shared that he is not
 comfortable remaining at his current building as he believes the property
 management staff are often watching him. Veteran states he "read the
 discovery" for his criminal cases and believes he will "beat the
 cases."
 Veteran added that he had a hearing today at which the bond was just extended
 but not much else happened. Veteran has no concerns related to his current
 housing other than having to vacate this month. Veteran mentioned that he has
 some ideas about where he might want to move, and writer encouraged veteran
 to share these with housing team staff when they contact him, as well.
 Veteran has no covid 19 symptoms or major concerns at this time. Veteran has
 no other urgent case management needs or concerns. Writer informed veteran
 that writer will provide the housing team staff veteran's signed statement
 and other information, and veteran will then be contacted by the housing team
 staff to begin the process of rehousing veteran (which may have to begin with
 seeking a voucher outside of DHA). Veteran thanked writer for coming by and
 working to rehouse him. Visit ended normally and writer departed. Writer
 notes, veteran was casually and neatly dressed for the weather, well-groomed,
 polite, calm, in stable mood with normal thoughts that were mostly linear. No
 clinical indication of HI/SI present.

 Plan: Writer to provide housing team with veteran's statement and transfer
 sheet to begin process of rehousing veteran. If veteran is not rehoused by
 Aug 18, veteran is prepared to pay for lodging as needed and has income and a
 vehicle.

 /es/ JAMES C TUKA
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 200 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 200 of 667

 MSW (HUD-VASH Case Manager)
 Signed: 08/04/2020 16:35


                  Date/Time:      04 Aug 2020 @ 1000
                   Note Title:    SUICIDE RISK SCREENING-COLUMBIA (C-SSRS)
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     RADOMSKI,SHARON A
                Co-signed By:     RADOMSKI,SHARON A
            Date/Time Signed:     04 Aug 2020 @ 1711

 Note


 LOCAL TITLE: SUICIDE RISK SCREENING-COLUMBIA (C-SSRS)
 STANDARD TITLE: SUICIDE PREVENTION RISK ASSESSMENT SCREENING NOT
 DATE OF NOTE: AUG 04, 2020@10:00 ENTRY DATE: AUG 04, 2020@11:21:27
    AUTHOR: RADOMSKI,SHARON A EXP COSIGNER:
   URGENCY:                 STATUS: COMPLETED

 Columbia Suicide Severity Rating Scale (C-SSRS) screener

  Specific method of suicide recently considered; this POSITIVE answer
 requires
  same-day completion of a Suicide Risk Evaluation-Comprehensive

  1. Over the past month, have you wished you were dead or wished you could
 go to sleep and not wake up?
  No

  2. Over the past month, have you had any actual thoughts of killing
 yourself?
  Yes

  3. Over the past month, have you been thinking about how you might do this?
  Yes

  4. Over the past month, have you had these thoughts and had some intention
 of acting on them?
  No

  5. Over the past month, have you started to work out or worked out the
  details of how to kill yourself?
  No

  6. If yes, at any time in the past month did you intend to carry out this
  plan?
  Response not required due to responses to other questions.

  7. In your lifetime, have you ever done anything, started to do anything,
 or prepared to do anything to end your life (for example, collected pills,
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 201 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 201 of 667

  obtained a gun, gave away valuables, went to the roof but didn't jump)?
  No

  8. If YES, was this within the past 3 months?
  Response not required due to responses to other questions.


 Based on the Veteran's responses, the screen is: Positive Same-day
 comprehensive suicide risk evaluation is required.

 /es/ Sharon A Radomski, PhD
 Staff Psychologist
 Signed: 08/04/2020 17:11


                   Date/Time:      04 Aug 2020 @ 1000
                    Note Title:    MH PSYCHOLOGIST NOTE (VVC)
                     Location:     Rocky Mountain Regional VA Medical Center
                    Signed By:     RADOMSKI,SHARON A
                 Co-signed By:     RADOMSKI,SHARON A
             Date/Time Signed:     04 Aug 2020 @ 1847

 Note


 LOCAL TITLE: MH PSYCHOLOGIST NOTE (VVC)
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: AUG 04, 2020@10:00 ENTRY DATE: AUG 04, 2020@10:12:34
    AUTHOR: RADOMSKI,SHARON A EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 VA VIDEOCONNECT (VVC) VISIT NOTE

 Location: This writer conducted session via Videoconference-To-Home delivered
 via VA Video Connect program, using encrypted Video-on-Demand technology.

 Clinician located at: VA-RMR MH Clinic VA-RMR
 Veteran located at address below.

 LOCAL EMERGENCY NUMBER, AVAILABLE CONTACTS, OTHER INFORMATION:
   Veteran Email Address:
  (Leave blank if address above is correct):
   Address of patient during this session:
   Current listed address in CPRS:
        CHADWICK HEATH JORDAN
        1135 N BROADWAY STE 312
        DENVER, COLORADO 80203

 If above address is not correct, please enter it here :
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 202 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 202 of 667

 Emergency numbers for that address:
 Veteran Contact Numbers:
  Listed cell phone: UNKNOWN
  Listed regular telephone number: 720-276-5377
  Enter telephone number below if above numbers are not correct
  (Leave blank if numbers above are correct):
  (Type NA if the telephone numbers above are correct.)


 Veteran Emergency Contact Information:
 (Including Name, Phone, Work Phone, Relationship to patient)

 Next of Kin
     Primary NOK: JORDAN,GWEN                 Relation: MOTHER
             8853 COLORADO BLVD             Phone: 303 286 1997
             THORNTON, COLORADO 80229
   Secondary NOK: NONE,                   Relation: <not given>
             <street address not available> Phone:
 Emergency Contact
      Name:       JORDAN,GWEN
      Phone:      303 286 1997
      Relationship: MOTHER

 Additional emergency contact information (Leave blank if above is correct):


 VA Emergency Numbers
  1) e911: 267-908-6605
  2) VAMC-RMR Police: 720-723-5800 (Internal Extension 15800)
  3) Suicide Prevention Team/ Coordinators
    RMR: 720-723-7350 (Internal Extension 17350)
    COS: 719-553-1093
  4) National Telehealth Help Desk: 866-651-3180
  5) Veterans Crisis Hotline: 800-273-8255 [1-800-273-TALK]


 Names of any other individuals present at veteran home/location
 during this session.

 Contact information for any other individuals present at home/location
 during the session:

 CONNECTIVITY AND PRIVACY:
 VETERANS TABLET ID (Put NA if using veterans personal equipment):
 WAS PRIVACY ENSURED?
  Provider used private office: Yes
  Veteran connected from private home. Yes
  Veteran connected from another private location. (If yes, please specify)
 N/A


 Veteran attempted to connect with provider via their preferred device, and was
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 203 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 203 of 667

 able to create an acceptable-quality audiovisual connection. Yes

 Connectivity comments - Optional (including connection quality, login issues,
 phone usage for audio, etc.):

 ===========================================================================

 TREATMENT PROVIDED: Individual Psychotherapy, PCT initial assessment
 DATE AND TIME OF SESSION: Aug 4,2020@8:00
 DURATION OF VISIT: 100 minutes

 CHEIF COMPLAINT/PURPOSE OF VISIT: Assessment of current PTSD symptoms and
 potential treatment planning related to Evidence-based care in the PCT.

 CONTENT OF SESSION:
 Prior to the session beginning, the writer explained clinic policies and
 procedures, writer's credentials, and provided information on crisis
 resources.
 This writer reviewed this writer's role as a mandated reporter, and reviewed

 concept of confidentiality and the limits of confidentiality. Veteran was given
 an opportunity to ask questions regarding this information. The veteran voiced
 an understanding and agreement with information presented. Veteran expressed his

 hesitation to be forthcoming in some capacity, and reported that he is in a
 current lawsuit regarding an interaction with another therapist regarding the
 disclosure of purchasing a MR15. He also then acknowledged that all
 psychologists are different, demonstrating a balanced view and appeared to be
 fairly open with this writer.

 Due to Veteran's report of feeling victimized in his life, and his statement

 that "I think that everyone's racist," this writer spent some time
 acknowledging
 the differences of this writer (e.g., white, non-Veteran, female) and provided
 some space to discuss this.

 Veteran was referred to PCT by MHTC and HUD-VASH case manager James Tuka, MSW.
 Veteran was oriented to the purpose and structure of PCT initial assessment and
 agreed to proceed. Began with gathering military and trauma histories. Veteran
 identified an index trauma (i.e., MVA while deployed). Due to time constraints
 and Veteran's presentation, assessment of PTSD symptoms was not completed at

 today's appointment. Agreed to schedule a second session for completion of
 full
 assessment and discussion of treatment goals and options. Full report to follow
 upon completion of PCT initial assessment.

 ASSESSMENT & MENTAL STATUS:

 ORIENTATION AND CONSCIOUSNESS: Alert & Orientated x 3
 APPEARANCE AND BEHAVIOR: Veteran had not arrived to the virtual appointment, but
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 204 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 204 of 667



 answered the call, from this writer regarding this. He reported being ready for
 the appointment and that he had forgotten to sign onto the session. He connected

 to the appointment through VVC once prompted. He appeared to be dressed and
 groomed appropriately. He was engaged and talkative. Veteran was contradictory
 and difficult to follow at times.
 SPEECH: RR&V WNL
 MOOD: Somewhat depressed and anxious
 AFFECT: Congruent with Mood, somewhat restricted range
 PSYCHOMOTOR ACTIVITY: None observed or reported
 PERCEPTUAL DISTURBANCE: None evidenced or reported at today's session
 FORM OF THOUGHT: Mostly tangential and circumstantial
 THOUGHT CONTENT: As Veteran was difficult to follow at times, it is unclear if
 Veteran holds delusional beliefs. He was vague about his business and stated
 that business is a form of war. He discussed his duty as a warrior as a Marine,
 despite that he is fully separated from the military at this time. He eluded to
 "gifts that he has to give to others," though this writer was uncertain
 about
 what he meant by this. He also indicated some strong opinions about China. This
 writer discussed differences between war and business and his current role as
 separated from the military at this time.
 SUICIDAL OR VIOLENT IDEATION: Veteran reported some thoughts yesterday of the
 impact of committing suicide. He denied actual thoughts of ending his life and
 denied plan, and intent. He explained, "I definitely don't feel
 enthused about
 the world. I don't believe that the world deserves me. I'm trying to
 find
 reasons to help people. I have grim outlook of the world and the people in
 it."
 He clarified "I have a lot to offer, so I wouldn't want to harm myself.
 I have
 enough reasons to keep giving back but I'm still thinking." Denied
 current
 SI/HI, plan, and intent. Veteran was provided with crisis resources including
 the Veteran's crisis line. Veteran has a history of help-seeking when
 feeling
 down or depressed. See comprehensive risk assessment and Columbia screen for
 further details. Veteran was future-oriented and appeared motivated for
 treatment. Veteran denied having access to firearms on two occasions, though he
 appeared to contradict this information at one point.
 INSIGHT: Fair
 JUDGMENT: Fair
 MEMORY: Grossly intact

 DIAGNOSIS:
 PTSD, chronic, per EMR
 MDD, per EMR
 Anxiety disorder, per EMR

 PROGRESS TOWARD TREATMENT GOALS:
 Facilitated therapeutic rapport. Gathered military and trau
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 205 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 205 of 667

 ma histories. Index
 trauma was identified. Risk was assessed. Will assess symptoms of PTSD and
 complete gathering of psychosocial information at next session. Full report to
 follow upon completion of PCT initial assessment.

 TREATMENT PLAN:

 1) Complete PCT initial assessment and engage in treatment planning. Full report

 to follow upon completion.

 PLAN/NEXT APPOINTMENT: 8/14/2020 at 2:30pm


 /es/ Sharon A Radomski, PhD
 Staff Psychologist
 Signed: 08/04/2020 18:47


                  Date/Time:     03 Aug 2020 @ 1324
                   Note Title:   MH HOMELESS TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    TUKA,JAMES C
                Co-signed By:    TUKA,JAMES C
            Date/Time Signed:    03 Aug 2020 @ 1334

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: AUG 03, 2020@13:24 ENTRY DATE: AUG 03, 2020@13:24:30
    AUTHOR: TUKA,JAMES C     EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: lack of housing

 Duration: 30 min

 Procedure: Writer called and reached veteran after veteran texted over
 weekend. Veteran spoke at length about how he would like "due process"
 in
 his criminal cases and points out he has not yet "been adjudicated."
 Veteran
 added that he read "the discovery" and believes he will not be found
 guilty
 in his criminal cases. Veteran remains in his apartment and plans to vacate
 by Aug 18 to avoid eviction per court. Veteran shared that he checked on a
 possible apartment and learned that "it was a scam." Writer continued
 to urge
 caution and patience seeking units, as veteran still needs to apply for a new
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 206 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 206 of 667

 voucher from a new PHA. Writer informed veteran that writer will be writing
 a letter for veteran to read, consider, and sign before he is assigned to
 housing team to seek a new voucher and housing. Veteran and writer discuss
 the content of the letter which will include statement that veteran agrees
 not to engage in any behaviors which could lead to eviction similar to what
 occurred in his current housing situation and that if this occurs in the
 future once housed, veteran would need to participate in a suitable and
 appropriate intervention to lessen the chances of future recurrence of such
 behavior in order to remain in HUDVASH Program. Writer asked veteran what
 his housing/shelter plans will be after Aug 18 given the high likelihood that
 he will not yet have a new HUDVASH apartment ready to move into on Aug 18.
 Veteran pointed out he has income and a vehicle and is open to paying for a
 hotel as needed. Call ended normally. Veteran was talkative and in stable
 mood with baseline speech, somewhat circumstantial and normal thoughts, and
 no clinical indication of HI/SI.

 Plan: Writer to write statement for veteran to consider signing tomorrow,
 after which time writer will contact housing team to consider working with
 veteran to seek new voucher and housing. Veteran to continue to address
 criminal court cases and be prepared to move out of current unit by Aug 18.

 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 08/03/2020 13:34


                  Date/Time:     30 Jul 2020 @ 1334
                   Note Title:   MH HOMELESS TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    TUKA,JAMES C
                Co-signed By:    TUKA,JAMES C
            Date/Time Signed:    30 Jul 2020 @ 1346

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUL 30, 2020@13:34 ENTRY DATE: JUL 30, 2020@13:34:14
    AUTHOR: TUKA,JAMES C      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: lack of housing

 Duration: 12 min

 Procedure: Writer called and reached veteran. Veteran states that he did not
 go to eviction hearing today, on advice of CO Legal lawyer, but veteran was
 told by lawyer after hearing that veteran can avoid eviction if he moves out
 of unit before next hearing date of 8/18. Veteran states he is basically
 packed and ready to move when a voucher and new apartment are ready. Veteran
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 207 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 207 of 667

 states "I found a place" and talked about a 1 bed unit for 750$ he
 found.
 Writer encouraged patience and also for veteran not to sign a lease yet or
 put any money down yet because he does not have a new voucher with a new PHA
 yet. Veteran expressed understanding. Veteran asked also what might occur if
 he was convicted and sentenced to some time in jail, and writer informed
 veteran that there is usually a period of time that veteran could be out of a
 hudvash unit, possibly about 3 months, if something like that occurred.
 Veteran added that he still believes he will not get jail time and is
 innocent. Veteran asked if he could go month to month with a lease, and
 writer said likely not if he starts with a new unit and new PHA he would have
 to sign a new one year lease. Writer informed veteran that writer will inform
 hudvash supervisors about situation further and possibly connect with housing
 team to assist veteran with transition including applying for new voucher
 from new PHA and seeking new housing. Also, regarding the unit veteran said
 he "found," writer advised veteran to contact landlord and make it
 clear
 about his situation regarding his voucher and be sure landlord would accept
 voucher, as well. Writer and veteran agreed to remain in contact. Call ended
 normally.

 Plan: Writer to check with supervisors regarding housing team involvement and
 support with transition from DHA to yet to be determined PHA and housing
 search. Veteran to plan to vacate any time before Aug 18, to address criminal
 court cases, and to wait for further word from this writer. Also, veteran
 agrees to sign a statement and abide by it which will indicate that veteran
 must not engage in behaviors similar to what resulted in his facing eviction
 at his current unit, and if he does, then veteran would not be able to return
 to HUDVASH until additional appropriate interventions have been put in place.

 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 07/30/2020 13:46


                  Date/Time:     29 Jul 2020 @ 1728
                   Note Title:   MH HOMELESS TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    TUKA,JAMES C
                Co-signed By:    TUKA,JAMES C
            Date/Time Signed:    29 Jul 2020 @ 1736

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUL 29, 2020@17:28 ENTRY DATE: JUL 29, 2020@17:28:45
    AUTHOR: TUKA,JAMES C      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 208 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 208 of 667

 Diagnosis: lack of housing

 Duration: 7 min

 Procedure: Writer called back and reached veteran. Veteran reports that he got a

 call back from his lawyer at CO Legal Services and veteran learned that DHA
 likely won't approve request for RA for veteran to be able to retain his DHA

 voucher if he leaves his current unit in under a year of lease signing due to
 something regarding veteran being or having made "a direct threat" in
 other
 criminal cases with which veteran is dealing . Veteran added though, that he was

 told that at court hearing tomorrow a continuance will be requested and lawyer
 will try to help veteran avoid eviction. Veteran's next criminal court case
 is
 next month, per veteran, and veteran states his criminal cases "might go on
 for
 a long time." Veteran states he is out on bond. Veteran asks writer if
 veteran
 can seek a voucher from another PHA and then seek housing with that new non-DHA
 voucher in very near future. Writer agreed to check with supervisors about this

 now that veteran reports that he cannot continue in the HUDVASH Program with a
 DHA voucher after he leaves his current unit. Call was brief. Veteran was in
 stable mood, with baseline speech, normal linear thoughts, with no clinical
 indication of HI/SI present.

 Plan: Veteran to attend hearing tomorrow for eviction. Veteran to continue to
 address criminal court cases. Writer to ask supervisors about options related to

 changing PHA, resuming HUDVASH and moving.


 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 07/29/2020 17:36


                  Date/Time:     29 Jul 2020 @ 1113
                   Note Title:   TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    PETERSEN,DANIEL J
                Co-signed By:    PETERSEN,DANIEL J
            Date/Time Signed:    29 Jul 2020 @ 1117

 Note


  LOCAL TITLE: TELEPHONE CONTACT
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 209 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 209 of 667

 STANDARD TITLE: TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUL 29, 2020@11:13 ENTRY DATE: JUL 29, 2020@11:13:59
    AUTHOR: PETERSEN,DANIEL J EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 7-29-20 1100
 Veteran is called at 720-276-5377 and Veteran answers phone and IDs self with
 last four and DOB. Veteran is calm and cooperative and denies any urgent issues.
 Veteran is informed of all the following information and Veteran verbalizes
 understanding and agreement. Veteran is appreciative and Veteran confirms
 address and call ends naturally.
 (list of low cost dental services mailed per this RN.)
 ________________________________________
  PER MD ORDERS/REQUESTS:
  (Attn RN please inform the vet : Veteran is not eligible for outpatient
 dental care; will send dental
 clinic resource list
 /es/ GABRIELLE E MYKONIATIS, MD
 Staff Primary Care Physician
 Signed: 07/29/2020 10:15)
 __________________________________


 Duration of call: [ ] 5-10 min [X] 11-20 min [ ] 21-30 min

 All concerns and questions addressed prior to conclusion of conversation.

 /es/ DANIEL J PETERSEN
 RN
 Signed: 07/29/2020 11:17


                  Date/Time:      28 Jul 2020 @ 1623
                   Note Title:    MH HOMELESS TELEPHONE CONTACT
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     TUKA,JAMES C
                Co-signed By:     TUKA,JAMES C
            Date/Time Signed:     28 Jul 2020 @ 1631

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUL 28, 2020@16:23 ENTRY DATE: JUL 28, 2020@16:23:35
    AUTHOR: TUKA,JAMES C      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: lack of housing

 Duration: 11 min
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 210 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 210 of 667



 Procedure: Writer and veteran played "phone tag" during the day today
 and
 finally reached one another by phone. Veteran states "I feel pretty
 good"
 today. Veteran has been in contact with his lawyer from CO Legal Services
 and reports that his lawyer has mailed to DHA some documentation regarding
 veteran's RA. Veteran believes that DHA lawyers need to look it over and
 that he might learn more at or after court on July 30. Veteran remains in
 his current unit. Veteran mentioned that he has been in contact with at
 least one landlord about possibly moving. Writer urged patience and
 encouraged veteran not to sign a lease or pay any money yet to a landlord
 given that he does not yet know if DHA will allow him to keep his DHA voucher
 if he vacates his current unit before renting for one year. Veteran
 expressed understanding. Writer clarified the usual process once again, and
 veteran states he might call his DHA technician today to ask if she has any
 insight into whether or not veteran could continue to use his voucher if he
 vacates in the very near future (pending July 30 eviction court hearing).
 Veteran agreed to call writer again possibly tomorrow. Veteran has no other
 case management needs or concerns at this time. Veteran did not seem to be
 heavily under the influence of drugs or alcohol and had baseline speech.
 Veteran laughed and joked at times during call. Veteran's thoughts were
 normal and linear. Veteran did not seem to be under considerable distress.
 No clinical indication of HI/SI present. Veteran's mood stable.

 Plan: Veteran to follow up with lawyer and possibly call DHA and keep writer
 posted about developments including outcome of court on July 30.


 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 07/28/2020 16:31


                  Date/Time:     28 Jul 2020 @ 1352
                   Note Title:   PRIMARY CARE PROVIDER (T)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    MYKONIATIS,GABRIELLE E
                Co-signed By:    MYKONIATIS,GABRIELLE E
            Date/Time Signed:    28 Jul 2020 @ 1608

 Note


 LOCAL TITLE: PRIMARY CARE PROVIDER (T)
 STANDARD TITLE: PRIMARY CARE OUTPATIENT NOTE
 DATE OF NOTE: JUL 28, 2020@13:52 ENTRY DATE: JUL 28, 2020@13:52:21
    AUTHOR: MYKONIATIS,GABRIELL EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

   *** PRIMARY CARE PROVIDER (T) Has ADDENDA ***
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 211 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 211 of 667




  ASSESSMENT and PLAN:37BLACK OR AFRICAN AMERICANMALE as a new pt to me as

 a result of a change of provider request

 >.Migraine Headaches
     - cont'd sumatriptan
     - a dd propanolol for prevention


 >. Pain
      - location:left knee pain d/t : Left knee rupture of the midsubstance

 anterior cruciate ligament. Knee joint effusion from MRI 2017 .
     - controlled: no
     - PT and accupuncture ref

 > right elbow pain check xray


 > depression feeling of rage and wanting to be away from other s
     - MH helps
     =- f/u MH
     - has had suicidal ideation but no current plan
     - crisis line # provided

 >. Health maintenance
     - prostate cancer screening:y PSA - NONE FOUND
     - Colon cancer screening:y

      - BMI review and counseling
      - cardiovascular disease risk stratification
      - advanced directive discussion/immunizations discussed
 >. follow up
      - 3 months w/ PCP 30 min face to face appt
      - encouraged MyHealtheVet for result f/u, otherwise will mail
      follow-up letter

 >. referrals: none

 CHIEF COMPLAINT:
 Mr. JORDAN is a 38 year old MALE here for a f/u appt

 HPI/ROS:
  The migraines have been occurring QOD . The sumatriptan results
 in a sensation of warmness in the body . The vet has been
 increasing his water intake .

  The veet desires to restart the PT and acccupuncture for the
 low back pain .
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 212 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 212 of 667

  The vet has been going to the dentitist which has excacerbated
 the heaad aches

 The following problem list is considered to be the "Past Medical
 History" for
 the purposes of this note. It was reviewed at the time of this visit.
 Computerized Problem List is the source for the following:

 1. Alcohol abuse (SNOMED CT 15167005)
 2. Cannabis abuse (SNOMED CT 37344009)
 3. Homeless single person (SNOMED CT 160700001)
 4. Chronic post-traumatic stress disorder following military combat (SNOMED CT
 5. Depressive disorder (SNOMED CT 35489007)
 6. Low back pain (SNOMED CT 279039007)
 7. Health Maintenance (ICD-9-CM V65.9)
 8. POLYSUBSTANCE DEP
 9. Mood disorder (SNOMED CT 46206005)
 10. Psychosis (SNOMED CT 69322001)
 11. Foot Pain (ICD-9-CM 719.47)
 12. SUBJECTIVE TINNITUS
 13. Pseudofolliculitis barbae
 14. Major depressive disorder
 15. Anxiety disorder
 16. Osteoarthritis of knee
 17. Legal problem
 18. Migraine

 Allergies: Patient has answered NKA

 Active and Recently Expired Outpatient Medications (including Supplies):

                                 Issue Date
                          Status    Last Fill
   Active Outpatient Medications         Refills Expiration
 =========================================================================
 1) ARIPIPRAZOLE 5MG TAB Qty: 30 for 30 ACTIVE             Issu:07-24-20
    days Sig: TAKE ONE-HALF TABLET BY Refills: 2 Last:07-28-20
    MOUTH DAILY FOR 3 DAYS, THEN TAKE ONE                 Expr:07-25-21
    TABLET DAILY
 2) BENZOYL PEROXIDE 5% (WATER BASED) GEL ACTIVE                Issu:03-16-20
    Qty: 60 for 30 days Sig: APPLY SMALL Refills: 1 Last:05-18-20
    AMOUNT AFFECTED AREA TWICE A DAY FOR                    Expr:03-17-21
    ACNE
 3) CLINDAMYCIN PHOSPHATE 1% TOP SOLN Qty: ACTIVE                 Issu:03-16-20
    60 for 30 days Sig: APPLY THIN FILM Refills: 1 Last:05-18-20
    TO AFFECTED AREA DAILY FOR ACNE                   Expr:03-17-21
 4) DICLOFENAC NA 1% TOP GEL Qty: 100 for ACTIVE             Issu:03-16-20
    30 days Sig: APPLY 2 GRAMS TO         Refills: 1 Last:05-18-20
    AFFECTED AREA EVERY 8 HOURS AS NEEDED                  Expr:03-17-21
    FOR PAIN (USE DOSING CARD TO MEASURE
    DOSE) **DON'T EXCEED 16 GRAMS DAILY TO
    ANY JOINT OF THE LOWER EXTREMITIES -
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 213 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 213 of 667

    DON'T EXCEED 8 GRAMS DAILY TO ANY
    JOINT OF THE UPPER EXTREMITIES - DON'T
    EXCEED A TOTAL DOSE OF 32 GRAMS DAILY
    OVER ALL JOINTS**
 5) GABAPENTIN 300MG CAP Qty: 30 for 30 ACTIVE              Issu:07-16-20
    days Sig: TAKE ONE CAPSULE BY MOUTH Refills: 3 Last:07-17-20
    AT BEDTIME FOR PAIN AND SCIATICA                 Expr:07-17-21
 6) LIDOCAINE 5% OINT Qty: 105 for 90 days ACTIVE         Issu:05-01-20
    Sig: APPLY THIN FILM TO AFFECTED AREA Refills: 2 Last:07-20-20
    ONCE A DAY AS NEEDED FOR PAIN                   Expr:05-02-21
 7) MENTHOL/M-SALICYLATE 10-15% TOP CREAM ACTIVE                  Issu:03-16-20
    Qty: 90 for 30 days Sig: APPLY     Refills: 1 Last:05-18-20
    MODERATE AMOUNT TO AFFECTED AREA THREE                     Expr:03-17-21
    TIMES A DAY AS NEEDED FOR PAIN
 8) SUMATRIPTAN SUCCINATE 50MG TAB Qty: 9 ACTIVE                Issu:11-20-19
    for 30 days Sig: TAKE ONE TABLET BY Refills: 0 Last:01-10-20
    MOUTH ONCE A DAY AS NEEDED FOR                     Expr:11-20-20
    MIGRAINE, MAY REPEAT DOSE IN 2 HOURS,
    IF NO RELIEF. NO MORE THAN 200MG PER
    DAY.
 9) TRETINOIN 0.01% TOP GEL Qty: 15 for 30 ACTIVE          Issu:03-16-20
    days Sig: APPLY SMALL AMOUNT AFFECTED Refills: 1 Last:05-18-20
    AREA DAILY AS DIRECTED FOR ACNE                  Expr:03-17-21
 No Active Remote Medications for this patient

 MEDICATION RECONCILIATION:
 (x)The medication list above was reviewed with the patient at today's
  visit. I have indicated discrepancies under each medication that is
  not being taken as prescribed. Medication orders, including any
  additions or discontinuations, have been updated as appropriate,
  and the patient now has an accurate medication list.

  Medication education and counseling for new medications added today
  was provided to the Patient/Caregiver. This included why the
  medication was prescribed, how they should take it and for how long,
  what to expect from it, potential risks and precautions, drug-drug
  interactions, potential side effects and what happens if medication is not
  taken as prescribed. Patient/Caregiver indicates readiness to learn,
  verbalizes understanding and agreement.


 Family/Social History: (x) Not applicable to today's visit.

 EXAM:

    VS: Temp: 97.1 F [36.2 C] (07/28/2020 13:41)
       BP: 126/88 (07/28/2020 13:41)
       Pulse:60 (07/28/2020 13:41)
       Resp: 14 (07/28/2020 13:41)
        BMI: BODY MASS INDEX - 30.2 (JUL 28, 2020@13:41:33)
       Pain: 6 (07/28/2020 13:41)
      Weight: 210 lb [95.5 kg] (07/28/2020 13:41)
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 214 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 214 of 667

     Pulse Ox: 97 (07/28/2020 13:41)

           General Appearance: NAD a and o x 3
           Skin : no lesions; +/- tattoos
          Oral: clear nonerythematous OP; fair dentition
            HEENT: PERRLA; bilateral Tympanic membranes clear;
            Neck: no thyromegaly; no cervical LAD
          Cardiac: RRR; S1S2 no murmurs
          Lungs: CTAB no w/r/r
          Abdomen: NABS; soft NTND; no organomegaly noted
         Musculoskeletal: full rom back/ bilateral shoulders; hips;
            knees and ankles mild ttp right elbow
            lymphatic: no cervical LAD

          neuro: 5/5 BLE and BUE strength; CN II-XI grossly
                     intact
             psych: full affect; normal mood
         Extremities: 2+ PT/DP pulses bilaterally ; no BLE edema
            Gait: steady unassisted

 CREATININE SERUM - NONE FOUND
 No TSH in the last 1Y
 SPN - Selected Prog Notes
  No data available for GI ENDOSCOPY CONSULT REPORT (D)


 Data/Labs:

 The following laboratory data was reviewed and is pertinent to
 the care provided:

    HgbA1c:
        A1C HGB (DVAMC) - NONE FOUND

    Lipids:
        CHOLESTEROL - NONE FOUND
        HDL - NONE FOUND
        LDL CHOL (RBL) - NONE FOUND
        TRIGLYCERIDE - NONE FOUND

     SMA-7:
       SODIUM - NONE FOUND
       POTASSIUM - NONE FOUND
       CHLORIDE - NONE FOUND
       CO2 - NONE FOUND
       CREATININE SERUM - NONE FOUND
       GLUCOSE - NONE FOUND

      CBC:
        WBC - NONE FOUND
        HGB - NONE FOUND
        HCT - NONE FOUND
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 215 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 215 of 667

        MCV - NONE FOUND
        PLT - NONE FOUND

     LFTs:
        SGOT - NONE FOUND
        SGPT - NONE FOUND

     Other:
        TSH - NONE FOUND

        PSA - NONE FOUND

        25-OH VIT D2 - NONE FOUND
        25-OH VIT D3 - NONE FOUND
        TOTAL 25-OH VIT D - NONE FOUND
        1,25-DIHYDROXYVIT D3 - NONE FOUND
         No data available for 25-OH vitamin D2; 25-OH vitamin D3;
 Total 25-OH vitamin D; ZZ-VIT D, 1,25-DIHYDROXY (LC081091);
 ZZ-VIT.D 25-Hydroxy (LC081950); VITAMIN D TOTAL

        OCCULT BLOOD FIT X1 SCREEN - NONE FOUND

 (Please see top of note for assessment and plan.)

 (x) Patient/Caregiver indicates readiness to learn, verbalizes understanding,
 agreement and satisfaction with the treatment plan. Patient/Caregiver
 doesn't
 have any further questions today.

 () Approximately min of this 30 min appt was spent counseling/coordinating
 care for the medical problems outlined above.


  PHQ9 Depression Evaluation:
     A PHQ-9 screen was performed. The score was 9 which is suggestive of
     mild depression.

      1. Little interest or pleasure in doing things
      More than half the days

      2. Feeling down, depressed, or hopeless
      More than half the days

      3. Trouble falling or staying asleep, or sleeping too much
      Several days

      4. Feeling tired or having little energy
      Several days

      5. Poor appetite or overeating
      Not at all
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 216 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 216 of 667

      6. Feeling bad about yourself or that you are a failure or have let
      yourself or your family down
      Several days

      7. Trouble concentrating on things, such as reading the newspaper or
      watching television
      Several days

      8. Moving or speaking so slowly that other people could have noticed.
      Or the opposite being so fidgety or restless that you have been
      moving around a lot more than usual
      Not at all

      9. Thoughts that you would be better off dead or of hurting yourself
      in some way
      Several days

      10. If you checked off any problems, how DIFFICULT have these
      problems made it for you to do your work, take care of things at home
      or get along with other people?
      Extremely difficult
  PHQ-2 Depression Rescreening:
   This patient was screened using the PHQ-2 on the visit as noted above. The
   questions and answers to those questions:
   PHQ-2 Depression Screening:
      A PHQ-2 screen was performed. The score was 2 which is a negative
      screen for depression.

      Over the past two weeks, how often have you been bothered by the
      following problems?

      1. Little interest or pleasure in doing things
      Several days

      2. Feeling down, depressed, or hopeless
      Several days
  PTSD Rescreen:
   This patient was screened using the PC PTSD on the visit as noted above.
   The questions and answers to those questions:
   PC PTSD
      A PTSD screening test (PC-PTSD) was positive (score=3).

      Have you ever had any experience that was so frightening, horrible
      or upsetting that, IN THE PAST MONTH, you:

      1. Have had any nightmares about it or thought about it when you did
      not want to?
      Yes

      2. Tried hard not to think about it or went out of your way to avoid
      situations that remind you of it?
      Yes
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 217 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 217 of 667



        3. Were constantly on guard, watchful, or easily startled?
        Yes

      4. Felt numb or detached from others, activities, or your
      surroundings?
      No
  ECH Atypical Antipsychotics:
   Patient is receiving an atypical antipsychotic. Order for hemoglobin A1c
   placed.
  MOVE! (Weight Mgmt Program):
   BODY MASS INDEX - JUL 28, 2020@13:41:33
     Patient Weight: 210 lb [95.5 kg] (07/28/2020 13:41)
     Patient Height: 70 in [177.8 cm] (11/20/2019 08:57)
    The patient was educated on the detrimental effects of obesity and the
    benefits of weight loss. Treatment was offered by the provider to attend
    the MOVE program, but the Veteran declined.
  ECH Pain Assessment:
   Pain issues discussed with patient. We have agreed upon a plan of
   management as outlined in my notes today.
  Pneumococcal PPSV23 (Pneumovax):
   The patient has no indication for pneumococcal polysaccharide vaccine
   PPSV23.

 /es/ GABRIELLE E MYKONIATIS, MD
 Staff Primary Care Physician
 Signed: 07/28/2020 16:08

 07/29/2020 ADDENDUM              STATUS: COMPLETED
 AttnRN please inform the vet : Veteran is not eligible for outpatient
 dental care; will send dental
 clinic resource list

 /es/ GABRIELLE E MYKONIATIS, MD
 Staff Primary Care Physician
 Signed: 07/29/2020 10:15

 Receipt Acknowledged By:
 07/29/2020 11:09    /es/ DANIEL J PETERSEN
               RN


                    Date/Time:     24 Jul 2020 @ 1551
                     Note Title:   PACT PRE-VISIT TELEPHONE CONTACT
                      Location:    Rocky Mountain Regional VA Medical Center
                     Signed By:    HEWETT,REBECCA D
                  Co-signed By:    HEWETT,REBECCA D
              Date/Time Signed:    24 Jul 2020 @ 1601

 Note
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 218 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 218 of 667



 LOCAL TITLE: PACT PRE-VISIT TELEPHONE CONTACT
 STANDARD TITLE: PACT NOTE
 DATE OF NOTE: JUL 24, 2020@15:51 ENTRY DATE: JUL 24, 2020@15:51:52
    AUTHOR: HEWETT,REBECCA D EXP COSIGNER:
   URGENCY:                 STATUS: COMPLETED

   *** PACT PRE-VISIT TELEPHONE CONTACT Has ADDENDA ***

 Patient able to make scheduled appointment

 Date/Time of appointment: 28 Jul 2020 @ 1330

 Provided directions to clinic:

 Patient's top priority for appointment:eyeglasses, PT referral and
 acupuncture, derm consult

 Does patient have labs ordered?
    If yes, please remind veteran to complete labs prior to visit.

 Do you see a Non-VA Provider?
     If yes, please encourage veteran to bring any relevent reports.

 Please bring your medications as well as any questions or concerns.

 HTN: reminded to bring in home BP log

 DM: reminded to bring in BG logs and glucometer

 Reminded to bring in paperwork to be addressed

 Asked to arrive 15 minutes prior to appointment and provided contact
 information

 Clinical reminders:

  Alcohol Use Screening:
    SCREEN FOR ALCOHOL (AUDIT-C)

        An alcohol screening test (AUDIT-C) was negative (score=0).

        1. How often did you have a drink containing alcohol in the past
        year?
        Never

        2. How many drinks containing alcohol did you have on a typical
 day
        when you were drinking in the past year?
        Response not required due to responses to other questions.

        3. How often did you have six or more drinks on one occasion in
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 219 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 219 of 667

 the
         past year?
        Response not required due to responses to other questions.
    Audit C screening Negative.
  ECH PT Education/Assessment:
    Patient/Caregiver indicates readiness to learn, verbalizes
 understanding,
    agreement and satisfaction with the treatment plan. Patient/Caregiver
    doesn't have any further questions today.
  Advance Directive:
    Education provided to Veteran, will contact Social Worker for follow up
    if needed.

 /es/ REBECCA D HEWETT
 LPN
 Signed: 07/24/2020 16:01

 07/24/2020 ADDENDUM                 STATUS: COMPLETED
 Pt is requesting a change from sumatriptan to Rizatriptan as his sumatriptan has

 unwanted side effects.

 /es/ REBECCA D HEWETT
 LPN
 Signed: 07/24/2020 16:05

 Receipt Acknowledged By:
 07/24/2020 16:22     /es/ GABRIELLE E MYKONIATIS, MD
               Staff Primary Care Physician

 07/24/2020 ADDENDUM                  STATUS: COMPLETED
 will enter padr

 /es/ GABRIELLE E MYKONIATIS, MD
 Staff Primary Care Physician
 Signed: 07/24/2020 16:23


                  Date/Time:     24 Jul 2020 @ 1520
                   Note Title:   MH TELEPHONE CONTACT (B)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    HEERMANN,CHANEL M
                Co-signed By:    HEERMANN,CHANEL M
            Date/Time Signed:    24 Jul 2020 @ 1528

 Note


 LOCAL TITLE: MH TELEPHONE CONTACT (B)
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUL 24, 2020@15:20 ENTRY DATE: JUL 24, 2020@15:20:08
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 220 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 220 of 667

    AUTHOR: HEERMANN,CHANEL M EXP COSIGNER:
    URGENCY:           STATUS: COMPLETED

 Diagnosis: Psychosis NOS
 Duration of call: 13 min.
 Treatment Provided: Telephone Contact

 Called pt to inform of PADR being denied for Invega due to prior reaction to
 risperidone.
 Agreeable to trying Abilify instead based on reduced risk of elevated
 prolactin/gynecomastia while still being available in LAI form, if needed. SE
 profile may be less optimal per anxiety/restlessness. Discussed R/B with pt,
 who is happy for extra energy and lack of weight gain.

 Court was extended to 7/29.
 Trying to work out eviction in arbitration.

 Needs to get out of area - not healthy for him, he thinks. Also in high-traffic
 cul de sac and near busy streets and tent city.
 Feels people don't respect his privacy. Still being spied on.
 There was a fire in apt on 7/20 and sprinkler went off. Never came to clean his

 carpet. Also not maintaining things.
 Managers have also been rude to GF.
 Not hearing anyone talking, but neighbor said someone celebrated when he got
 arrested and was drunk shouting "he's gone".
 Feels apt staff are occupying space in his mind and "I don't want to
 build a
 correlation with them". Thinks they have sickness in mind fixating on him.
 States they admitted to looking into his apt, and also fabricated claim of
 yelling "go back to your country" from balcony, when denies ever being
 on
 balcony.

 Plan: Start Abilify titrating to 5mg daily.

 RTC 8/20 by VVC.

 /es/ CHANEL M HEERMANN, MD
 Staff Psychiatric Physician
 Signed: 07/24/2020 15:28


                   Date/Time:       20 Jul 2020 @ 1418
                    Note Title:     MH HOMELESS TELEPHONE CONTACT
                     Location:      Rocky Mountain Regional VA Medical Center
                    Signed By:      TUKA,JAMES C
                 Co-signed By:      TUKA,JAMES C
             Date/Time Signed:      20 Jul 2020 @ 1447

 Note
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 221 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 221 of 667




 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUL 20, 2020@14:18 ENTRY DATE: JUL 20, 2020@14:18:32
    AUTHOR: TUKA,JAMES C      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: lack of housing

 Duration: 17 min

 Procedure: Writer received call from veteran. Veteran reports to writer that
 there was a fire in the furnace room of his apartment unit today and the fire
 department came and addressed it after the sprinklers came on to put out the
 fire. Veteran is outside the building during call with writer and states the
 fire department is no longer on the scene and veteran plans to continue to
 clean up water in the unit. Veteran states that he had a "mop head" in
 the
 furnace room that had something to do with the fire. Veteran states also that
 he was told by a fire fighter that it was "an accident." Veteran states
 he
 can return to the unit. Veteran wonders if he has renter's insurance and
 writer encouraged veteran to check his lease and with property manager about
 this. Writer states he may call insurance company to check on coverage if
 needed including possibly lodging expenses if veteran has to vacate the unit
 due to fire and cleanup. Veteran agreed to keep writer posted about the
 aftermath of the fire and cleanup especially regarding possible cleanup work
 needed and possible temporary housing needed. Writer asked about outcome of
 eviction court, and veteran shared that he had court on the 17th of July and
 there was a "mediation agreement" so discussions are to begin with
 veteran's
 lawyer and management and veteran states he has court again on July 29.
 Regarding veteran's criminal court cases, veteran states they were
 "extended" but added that he has one hearing tomorrow in Denver.
 Veteran
 states he tried to pay July rent but it was returned likely due to pending
 eviction filing. Veteran mentioned he "found a place" and may apply to
 rent
 it, but writer informed veteran that it might be a bit premature to do so
 with eviction hearing scheduled and with reasonable accommodation with DHA
 pending (veteran still does not know if he will be able to keep his DHA
 voucher and also if he might be allowed with RA to rent a two bedroom with a
 new voucher at DHA or elsewhere). Veteran agreed he might wait at least until
 there is some resolution to his eviction case before he seeks other housing.
 Veteran added that he did turn in his DHA "renewal" recently for his
 voucher
 and reported increased income.

 (Writer notes veteran called back some minutes after first call and veteran
 was back in his unit. Veteran obtained his lease copy and read about what he
 was allowed and not allowed to store in furnace room. Veteran also read that
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 222 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 222 of 667

 having renter's insurance was advised but not required and veteran concludes

 he has no renter's insurance. Veteran states he lost no personal items due

 to incident. Veteran states he spoke with "maintenance man" in
 building
 about getting fans set up and veteran states that he said they will have
 "professionals" address the water. Veteran pushing water into drain
 hole of
 toilet during call and veteran states power is off in unit. Writer advised
 veteran to contact management to find out what they plan to do to address the
 water in unit. Veteran states he might do that. Veteran is contemplating if
 he will stay in unit tonight or not; veteran indicates water is in hallway
 area of unit. Writer encouraged veteran to read lease further and or talk to
 management about options regarding alternative lodging funding for veteran
 (if needed) including possibly veteran not being charged rent for days he
 might be out of unit (if any) or veteran being given funds to pay for
 alternative lodging from management for days out of unit (if needed). Veteran
 agreed he might check on this and consult lease further.)

 Writer notes veteran was in calm and stable mood during both conversations.
 Speech baseline for veteran. No clinical indication of HI/SI present.
 Veteran's thoughts are normal and linear. Veteran does not sound like he is

 obviously under the influence of drugs or alcohol. Veteran did express some
 concern that management might think he started the fire on purpose given
 veteran's history with management and current pending eviction court case.

 Plan: Veteran to contact management and consult lease further and decide if
 he will stay in unit tonight or not. Veteran to attend eviction and criminal
 court hearings and remain in contact with this writer and his lawyer(s).

 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 07/20/2020 14:47


                  Date/Time:     17 Jul 2020 @ 0928
                   Note Title:   PRIOR AUTHORIZATION DRUG REQUEST CONSULT REPORT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    CLARK,JEFFREY
                Co-signed By:    CLARK,JEFFREY
            Date/Time Signed:    17 Jul 2020 @ 1004

 Note


 LOCAL TITLE: PRIOR AUTHORIZATION DRUG REQUEST CONSULT REPORT
 STANDARD TITLE: PHARMACY MEDICATION MGT CONSULT
 DATE OF NOTE: JUL 17, 2020@09:28 ENTRY DATE: JUL 17, 2020@09:28:37
    AUTHOR: CLARK,JEFFREY    EXP COSIGNER:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 223 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 223 of 667

    URGENCY:                  STATUS: COMPLETED

 The medical record has been reviewed with regard to this restricted drug
 request.

  Medication requested: PALIPERIDONE 6MG SA TAB
  Medication indication: psychosis

 Medical history relevant to this request:
 Risperdal - had gynecomastia, refuses re-trial

 As paliperidone (9-OH-risperidone) is the primary active metabolite of
 risperidone the side effect profiles are similar. Paliperidone elevates
 prolactin levels, similar to that seen with risperidone, and the elevation
 persists during chronic administration per the package insert.

 Suggest trialing a different antipsychotic that has a LAI variant given concerns

 for poor compliance with quetiapine (aripiprazole, haloperidol, fluphenazine)

 The request does not meet criteria
   - Compelling evidence for the requested indication is lacking
  The patient may choose to purchase the medication at an outside pharmacy with
  a prescription from the provider.

 /es/ Jeffrey K. Clark, PharmD, BCPP
 Neurologic/Psychiatric Pharmacy Specialist
 Signed: 07/17/2020 10:04


                  Date/Time:      16 Jul 2020 @ 1620
                   Note Title:    STATE PRESCRIPTION DRUG MONITORING PROGRAM
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     SCHROEDER,ALLISON E
                Co-signed By:     SCHROEDER,ALLISON E
            Date/Time Signed:     16 Jul 2020 @ 1620

 Note


 LOCAL TITLE: STATE PRESCRIPTION DRUG MONITORING PROGRAM
 STANDARD TITLE: ACCOUNTING OF DISCLOSURES NOTE
 DATE OF NOTE: JUL 16, 2020@16:20 ENTRY DATE: JUL 16, 2020@16:20:06
    AUTHOR: SCHROEDER,ALLISON E EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 STATE PRESCRIPTION DRUG MONITORING PROGRAM (SPDMP):

 Purpose: VA and the SPDMP are exchanging information so that the VA provider
 can manage your health care. The State may use this information to monitor
 controlled substance prescriptions and for law enforcement purposes.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 224 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 224 of 667



 I reviewed the patient's State Prescription Drug Monitoring Program today.
   STATE: COLORADO


 7/16/2020 --> no controlled substance fills since 2018

 /es/ Allie Schroeder, Pharm.D., BCPS
 Pharmacist - Pain Management
 Signed: 07/16/2020 16:20


                  Date/Time:     16 Jul 2020 @ 1502
                   Note Title:   FOLLOW UP LETTER
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    VALDIVIEZO,SONIA
                Co-signed By:    VALDIVIEZO,SONIA
            Date/Time Signed:    16 Jul 2020 @ 1505

 Note


 LOCAL TITLE: FOLLOW UP LETTER
 STANDARD TITLE: LETTERS
 DATE OF NOTE: JUL 16, 2020@15:02 ENTRY DATE: JUL 16, 2020@15:02:49
    AUTHOR: VALDIVIEZO,SONIA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED


 Rocky Mountain Regional VA Medical Center
 1700 N. Wheeling St.
 Aurora, CO 80045
 (303) 399-8020 and press 2. Toll Free: (888) 336-8262 and press 2.

 JUL 16, 2020

     CHADWICK HEATH JORDAN
     1135 N BROADWAY STE 312
     DENVER, COLORADO 80203


 July 15, 2020

 Mr. Chadwick Heath Jordan
 1135 Broadway Avenue, Apt 312
 Denver, CO 80203

 RE: information related to your mental health treatment


 Dear Mr. JORDAN:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 225 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 225 of 667



 This letter is a review of information regarding your treatment for a diagnosis
 of post-traumatic stress disorder. The following is a summary, which is not all

 inclusive, of your history and experience of chronic symptoms of PTSD:
 A) Having experienced exposure to actual or threatened death, serious
 injury or violence:
 1. Direct experience in traumatic events with exposure to combat duty as a
 Marine
 2. Witnessing, in person, repeated or extreme exposure to traumatic events
 B) Intrusion symptoms associated with the traumatic event(s):
 1) Recurrent, involuntary, and intrusive distressing memories of the
 traumatic event(s)
 2) Recurrent distressing dreams in which the content and/or affect of the
 dream are related to traumatic event(s)
 3) Dissociative reactions (e.g. flashbacks) in which the individual feels
 or acts as if the traumatic event(s) were recurring.
 4) Intense psychological distress at exposure to internal and/or external
 cues that symbolize or resemble an aspect of the traumatic event.
 5) Marked physiological reactions to internal and/or external cues that
 symbolize or resemble an aspect of the traumatic event.
 C) Persistent avoidance of stimuli associated with the traumatic event(s):
 1) Avoidance of or efforts to avoid external reminders that arouse
 distressing memories, thoughts or feelings about or closely associated with the
 traumatic event(s).
 2) Avoidance of or efforts to avoid external reminders (people, places,
 conversations, activities, objects, situations) that arouse distressing
 memories, thoughts, or feelings about or closely associated with the traumatic
 event(s).
 D) Negative alterations in cognitions and mood associated with the
 traumatic event(s).
 1) Persistent and exaggerated negative beliefs or expectations about
 oneself, or the world.
 2) Persistent distorted cognitions about the cause or consequences of the
 traumatic event(s) that lead to blaming self or others.
 3) Persistent negative emotional state (e.g. fear, horror, anger, guilt, or

 shame).
 4) Feelings of detachment or estrangement from others.
 E) Marked alterations in arousal and reactivity, as evidenced by the
 following:
 1) Irritable behavior and angry outbursts (with little or no provocation),
 typically expressed as verbal or physical aggression toward people or objects.
 2) Reckless or self-destructive behavior.
 3) Hypervigilance.
 4) Exaggerated startle response.
 5) Problems with concentration.
 6) Sleep disturbance.

 These symptoms and disturbances cause clinically significant distress and
 impairment in social, occupational and other important areas of functioning.
 Continued mental health treatment is recommended. This is to include but is not
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 226 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 226 of 667



 limited to individual and group psychotherapies along with prescribed medication

 management. Compliance with these treatments may be highly beneficial in
 improving overall functioning.

 Sincerely,


 Sonia Valdiviezo, LCSW
 Licensed Clinical Social Worker
 (720) 723-7407




                    Date/Time:     16 Jul 2020 @ 1310
                     Note Title:   MH TELEPHONE CONTACT (B)
                      Location:    Rocky Mountain Regional VA Medical Center
                     Signed By:    HEERMANN,CHANEL M
                  Co-signed By:    HEERMANN,CHANEL M
              Date/Time Signed:    16 Jul 2020 @ 1323

 Note


 LOCAL TITLE: MH TELEPHONE CONTACT (B)
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUL 16, 2020@13:10 ENTRY DATE: JUL 16, 2020@13:10:05
    AUTHOR: HEERMANN,CHANEL M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

   *** MH TELEPHONE CONTACT (B) Has ADDENDA ***

 Diagnosis: Psychosis NOS
 Duration of call: 24 min.
 Treatment Provided: Telephone Contact

 Returned call from Zina Badri, pt's attorney, at his request with signed
 release
 - 216-469-9599

 Discussed overall plan for pt's meds.

 Discussed possiblities for placement and support/supervision.

 Discussed whether pt might be appropriate for MHICM to enable closer
 supervision.

 Discussed potential for accommodations, but unclear that any would be possible
 within apartment living setting.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 227 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 227 of 667



 Plan: Continue treatment per plan.

 /es/ CHANEL M HEERMANN, MD
 Staff Psychiatric Physician
 Signed: 07/16/2020 13:23

 07/16/2020 ADDENDUM                 STATUS: COMPLETED
 Letter provided re: accommodations for court.
 Faxed by HAS staff to 720-306-5293 before 0945 hearing 7/17/20.

 ------
 July 15, 2020


 To Whom It May Concern:

 Mr. Jordan (9084) is receiving mental health care at the Rocky Mountain
 Regional VA Medical Center, and I am his treating psychiatrist.

 His current diagnoses, based on DSM 5 criteria, are
 1. Major Depression, recurrent, remission
 2. Psychosis NOS
 3. PTSD
 4. Other specified anxiety d/o
 5. Cannabis use disorder - early remission
 6. Alcohol use disorder - early remission
 7. Cluster B personality traits

 I am in support of reasonable accommodations as being medically necessary for
 the stability of this patient. Specifically, I concur with re-assigning the
 patient to another unit where he does not have as much contact with other
 residents, and away from entries and stairwells that might create noise. I
 also concur that a service animal, when available, would be helpful.

 I also recommend deferring any legal action until his medication treatment has
 time to work, as psychiatric medications can take up to a month, or more, for
 full effect, and his treatment was just changed on July 14th, 2020, plus time
 for mail delivery of medication (usually 1 week).

 Please feel free to contact me if you have any questions.


 Sincerely,



 Chanel Heermann, MD

 /es/ CHANEL M HEERMANN, MD
 Staff Psychiatric Physician
 Signed: 07/16/2020 13:24
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 228 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 228 of 667




                  Date/Time:     16 Jul 2020 @ 0933
                   Note Title:   PHARM. CHRONIC PAIN CARE CLINIC2
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    SCHROEDER,ALLISON E
                Co-signed By:    SCHROEDER,ALLISON E
            Date/Time Signed:    16 Jul 2020 @ 1619

 Note


 LOCAL TITLE: PHARM. CHRONIC PAIN CARE CLINIC2
 STANDARD TITLE: PHARMACY NOTE
 DATE OF NOTE: JUL 16, 2020@09:33 ENTRY DATE: JUL 16, 2020@09:33:33
    AUTHOR: SCHROEDER,ALLISON E EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 JORDAN,CHADWICK HEATH presents for an initial evaluation to discuss future mgmt.

 of lumbar spondylsis, mild to moderate

 Consulting PCP's medical opinion on goals for long-term
 opioid therapy in this patient: Other goal (describe below).
 veteran education on risks of opioids and review alternative treatments

 **SEE END OF NOTE FOR SUMMARY AND COORDINATION OF CARE**

 Today, pt states: "I have good and bad days". He reports things have
 been
 getting worse recently and has been experiencing more pain and stiffness. COVID
 has had a negative impact d/t not being able to do PT or acupuncture & his
 gym
 is currently closed. Reports TENS takes the edge off but overall things are not
 as good as when he can do active strategies.

 He reports he's had a big lifestyle change during COVID; has changed some
 friends and has made positive impact in his life. Is around more positive and
 healthy people. Has been focusing more on God.

 He's following w/MH closely at this time and will be starting Invega soon.
 He
 would prefer to be put back on opioid medications ("codeine or Percocet have

 helped in the past") because of the PRN nature. He would prefer to avoid
 scheduled medications but overall is open to ideas of different medications but
 opioids are his preference d/t knowing that he has tolerated them in the past.

 Pain medications were last taken: topicals this week

 Functional goals include:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 229 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 229 of 667

 1) More rigorous workouts
 2) Manage legal concerns

 PAIN INTENSITY for the past month (0=No Pain, 10=As Bad As Pt. Can Imagine)
 Date 7/16/2020
 WORST 10/10
 BEST 4/10
 AVERAGE 4-6/10
 GOAL: 4/10

 Pain relief from current therapy: mild benefit

 Social Hx:
 Caffeine - rare coffee, avoids d/t anxiety
 Tobacco - denies
 Alcohol - AUD identified in 2004; multiple arrests. Has not drank in
 "months"
 Illicit Drugs - denies
 Marijuana - denies currently

 PAIN Hx and Description:
 Onset: 2002
 Cause: MVA
 Location: low back/thoracic-lumbar strain
 Radiation: into bilateral inner thighs/sciatica
 Pattern: constant
 Quality: numbness/tingling, "feet asleep", sharp pain

 Factors that:
 alleviate: PT, acupuncture, TENS, stretching
 exacerbate: poor posture, lifting, "over exertion", walking too much

 Active Problems:
 Computerized Problem List is the source for the following:

 1. Alcohol abuse (SNOMED CT 15167005)
 2. Cannabis abuse (SNOMED CT 37344009)
 3. Homeless single person (SNOMED CT 160700001)
 4. Chronic post-traumatic stress disorder following military combat (SNOMED CT
 5. Depressive disorder (SNOMED CT 35489007)
 6. Low back pain (SNOMED CT 279039007)
 7. Health Maintenance (ICD-9-CM V65.9)
 8. POLYSUBSTANCE DEP
 9. Mood disorder (SNOMED CT 46206005)
 10. Psychosis (SNOMED CT 69322001)
 11. Foot Pain (ICD-9-CM 719.47)
 12. SUBJECTIVE TINNITUS
 13. Pseudofolliculitis barbae
 14. Major depressive disorder
 15. Anxiety disorder
 16. Osteoarthritis of knee
 17. Legal problem
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 230 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 230 of 667

 18. Migraine

 CURRENT MEDICATIONS:
                                 07/16/2020 09:33
 Active/Pending/Expired Meds

 Allergies: NKA,
 Adverse Reactions: ___________________ ,

 Active and Recently Expired Outpatient Medications (including Supplies):

    Active Outpatient Medications        Status
 =========================================================================
 1) BENZOYL PEROXIDE 5% (WATER BASED) GEL APPLY SMALL ACTIVE
     AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE
 --Daily

 2) CLINDAMYCIN PHOSPHATE 1% TOP SOLN APPLY THIN FILM TO ACTIVE
     AFFECTED AREA DAILY FOR ACNE
 --Daily

 3) DICLOFENAC NA 1% TOP GEL APPLY 2 GRAMS TO AFFECTED ACTIVE
     AREA EVERY 8 HOURS AS NEEDED FOR PAIN (USE DOSING
     CARD TO MEASURE DOSE) **DON'T EXCEED 16 GRAMS DAILY
     TO ANY JOINT OF THE LOWER EXTREMITIES - DON'T
     EXCEED 8 GRAMS DAILY TO ANY JOINT OF THE UPPER
     EXTREMITIES - DON'T EXCEED A TOTAL DOSE OF 32 GRAMS
     DAILY OVER ALL JOINTS**
 --Helpful but messy and smells; takes the edge off. Uses PRN "a few times
 per
 week"

 4) LIDOCAINE 5% OINT APPLY THIN FILM TO AFFECTED AREA ACTIVE
     ONCE A DAY AS NEEDED FOR PAIN
 --Helpful but messy and smells; takes the edge off. Uses PRN "a few times
 per
 week"

 5) MENTHOL/M-SALICYLATE 10-15% TOP CREAM APPLY MODERATE ACTIVE
     AMOUNT TO AFFECTED AREA THREE TIMES A DAY AS NEEDED
     FOR PAIN
 --Helpful but messy and smells; takes the edge off. Uses PRN "a few times
 per
 week"

 6) SUMATRIPTAN SUCCINATE 50MG TAB TAKE ONE TABLET BY ACTIVE
     MOUTH ONCE A DAY AS NEEDED FOR MIGRAINE, MAY REPEAT
     DOSE IN 2 HOURS, IF NO RELIEF. NO MORE THAN 200MG
     PER DAY.
 --PRN, varies month to month. Usually about once per week on good months and
 then 2-3x/week on a bad month.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 231 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 231 of 667

 7) TRETINOIN 0.01% TOP GEL APPLY SMALL AMOUNT AFFECTED ACTIVE
     AREA DAILY AS DIRECTED FOR ACNE
 --Daily

    Inactive Outpatient Medications       Status
 =========================================================================
 1) IBUPROFEN 600MG TAB TAKE ONE TABLET BY MOUTH THREE EXPIRED
     TIMES A DAY WITH MEALS WITH FOOD OR MILK FOR
     PAIN/INFLAMMATION
 --Not taking

 2) LIDOCAINE 5% OINT APPLY SMALL AMOUNT TO AFFECTED AREA EXPIRED
     EVERY 6 HOURS AS NEEDED FOR BACK PAIN
 3) METHOCARBAMOL 500MG TAB TAKE ONE TABLET BY MOUTH      EXPIRED
     THREE TIMES A DAY AS NEEDED FOR MUSCLE RELAXATION
 --Not taking

 4) MINOCYCLINE HCL 100MG CAP TAKE ONE CAPSULE BY MOUTH EXPIRED
    DAILY

 11 Total Medications

 Remote Active Medications

 No Active Remote Medications for this patient

 OTC/VITAMINS/HERBALS: denies

 (X) The medication list above was reviewed with the patient at today's
  visit. I have indicated discrepancies under each medication that is
  not being taken as prescribed. Medication orders, including any
  additions or discontinuations, have been updated as appropriate,
  and the patient now has an accurate medication list.

  Medication education and counseling for new medications added today
  was provided to the Patient/Caregiver. This included why the
  medication was prescribed, how they should take it and for how long,
  what to expect from it, and what happens if medication is not taken
  as prescribed. Patient/Caregiver indicates readiness to learn,
  verbalizes understanding and agreement.


 PAST MEDICATIONS:
 Long-Acting Opioids: Deferred

 Short-Acting Opioids:
    -codeine, ASA with codeine, codeine/APAP -- past trial, helpful
    -oxycodone, oxycodone/APAP -- past trial, helpful
    -tramadol -- past trial

 ACETAMINOPHEN -- past trial, ineffective
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 232 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 232 of 667

 NSAID:
 ibuprofen - past trial, ineffective for back pain
 naproxen - past trial
 meloxicam - past trial, helpful

 MUSCLE RELAXANTS:
 cyclobenzaprine - past trial, ineffective
 methocarbamol - past trial, mild benefit

 ANTIDEPRESSANTS:
 TCAs: Deferred

 SNRI: Deferred

 ANTICONVULSANTS:
 gabapentin - denies
 pregabalin - denies

 TOPICALS -
 capsaicin - denies
 lidocaine topicals - on currently
 menthol m-salicylate -- on currently
 diclofenac gel -- on currently

 PAST PAIN TREATMENTS:
 Physical Therapy -- past trial, on hold d/t COVID, helpful
 Heat/Cold -- heat is helpful, does not have heating pad, will send
 TENS unit -- uses regularly, helpful
 Behavior
 al pain mgmt./CBT -- completed care classes 2020
 Surgery - Helpful/Not Helpful
 Acupuncture -- past trial, on hold d/t COVID, helpful
 Chiropractic -- deferred

 VITAL SIGNS
 Blood Pressure: 127/84 (06/22/2020 22:33)
   Respiration: 16 (06/22/2020 22:33)
      Pulse: 77 (06/22/2020 22:33)
     Height: 70 in [177.8 cm] (11/20/2019 08:57)
     Weight: 195.8 lb [89.0 kg] (11/20/2019 08:57)
    Pulse Ox: 96 (06/22/2020 22:33)
 BODY MASS INDEX - No WEIGHT vitals were

 PERTINENT LABS:
  CREATININE SERUM - NONE FOUND
  SGPT - NONE FOUND
  SGOT - NONE FOUND
 No TSH in the last 2Y
 No A1C HEMOGLOBIN (DVAMC) in the last 1Y
 No TESTOSTERONE (DVAMC) in the last 6M
  No data available for 25-OH vitamin D2; 25-OH vitamin D3;
 Total 25-OH vitamin D; ZZ-VIT D, 1,25-DIHYDROXY (LC081091);
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 233 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 233 of 667

 ZZ-VIT.D 25-Hydroxy (LC081950); VITAMIN D TOTAL

 Most recent ECG:
                                 07/16/2020 09:33
 SPN - Selected Prog Notes
  No data available for EKG NOTE

 No AMPHETAMINES QUAL. in the last 3Y
 No BARBITURATES in the last 3Y
 No BENZODIAZEPINES in the last 3Y
 No COCAINE in the last 3Y
 No METHADONE in the last 3Y
 No OPIATES in the last 3Y
 No CANNABINOIDS in the last 3Y
  No data available for Oxycodone (RMR); Oxymorphone (RMR)

 Future Appointments:
 07/16/2020 11:15 RMR PHONE CPCC PHARM 02
 07/28/2020 13:30 DEN PACT MD 07
 08/04/2020 10:00 RMR VVC MH PCT PSO 06
 08/12/2020 08:30 RMR DERM NEW MD
 08/20/2020 13:00 RMR VVC MH PSI 11

 ASSESSMENT:
 Patient reporting chronic low back pain. Pain intensity 4-6/10 most of the
 time, ranges from 4-10/10. Pt reports mild pain relief from medications. Pt is
 also followed by MH, homeless program, and VJO.

 OPIOIDS:
 --CURRENT MEDD: 0mg
     --CPCC starting MEDD: 0mg
 --LAST UDS: None since 2007
 --LAST PDMP: 7/16/2020 --> no controlled substance fills since 2018
 --Opioid Consent: N/A

 --Pt has SUD hx of AUD + marijuana but is in sustained remission. Currently
 participating in VJO treatment as well related to complex history
 --Would not recommend PRN opioids at this time d/t non-optimized non-opioid and
 non-medication management

 APAP:
 --Pt declines, not effective

 NSAIDs:
 --Pt declines, not effective

 MUSCLE RELAXANTS:
 --Pt declines today but may be interested in the future

 TCAs:
 --Pt w/PTSD, depressive DO, psychosis, mood disorder, anxiety DO and is followed
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 234 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 234 of 667

 by MH prescriber and is going to be starting Invega PO with intent to switch to
 Invega LAI
 --Would not recommend TCA start for pain d/t pt's complex MH comorbidities
 and currently following w/MH for medication adjustments

 SNRIs:
 --Pt w/PTSD, depressive DO, psychosis, mood disorder, anxiety DO and is followed

 by MH prescriber and is going to be starting Invega PO with intent to switch to
 Invega LAI
 --Would not recommend SNRI start for pain d/t pt's complex MH comorbidities

 and currently following w/MH for medication adjustments

 ANTICONVULSANTS:
 --Pt reports substantial sciatica & numbness/tingling/pins-needles component
 to
 his pain. Pt has not trialed any neuropathic agents and is open to a trial of
 gabapentin
 --Will do slow titration since pt will be starting a new antipsychotic soon

 TOPICALS:
 --On lidocaine 5%, menthol m-salicylate, and diclofenac gel 1%; uses
 interchangeably depending on symptoms. Uses a few times per week. Recommend
 continue

 MISC:
 --Pt requests a new TENS unit since his unit is malfunctioning
 --Pt would benefit from heating pad; will send


 Discussed COT w/ pt including both the goal of partial pain relief and improved
 activity/function, along w/ risks of side effects, including overdose which is
 proportional to the dose.

 Aberrant Behavior(S):
 Requesting specific drugs (codeine/Percocet)

 Concerns to pt. and community associated w/ COT include pt's comorbid
 conditions:
 -concomitant MH conditions (PTSD, psychosis DO, anxiety DO, MDD)
 -non-compliance (appts. - intermittent NS)
 -nicotine dependence
 -h/o polysubstance abuse (cannabinoids and alcohol)

 Patients Risk for Opioid Oversedation and Respiratory Depression:
 -sleep apnea or sleep disorder diagnosis
 -obesity w/ high risk for sleep apnea
 -older age
 -receiving other sedating drugs
 -preexisting pulmonary or cardiac dysfunction
 -major organ failure
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 235 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 235 of 667

 -smoker

 The pain condition this veteran suffers from is best treated with a
 multidisciplinary approach. This involves an increase in physical activity to
 prevent de-conditioning and worsening of the pain cycle, psychological
 counseling to address the co-morbid psychological effects of pain, as well as
 the judicious use of pain medications and interventional strategies to lower
 the person's pain so that they may participate in the physical activities
 that
 will produce long lasting pain reductions. The goal of the multidisciplinary
 approach to pain medicine is to return the patient to a higher level of overall
 function and restore activities of daily living.

 PLAN:
 -RTC: PHONE 8/12/2020

 OPIOIDS:
 --Avoid

 APAP:
 --Pt declines

 NSAIDs:
 --Pt declines

 MUSCLE RELAXANTS:
 --Deferred

 TCAs:
 --Defer to MH

 SNRIs:
 --Defer to MH

 ANTICONVULSANTS:
 --START gabapentin 300mg QHS

 TOPICALS:
 --Continue menthol m-salicylate daily PRN to low back
 --Continue lidocaine 5% ointment daily PRN to low back
 --Continue diclofenac gel 1% daily PRN to low back

 MISC:
 --Prosthetics consult for heating pad and replacement TENS

 This patient was referred to the CPCC by the patient's PCP. PCP will be
 alerted
 to this note for continuity of care.

 Education: Pt was informed of the indication, directions and SE of their pain
 medications. Pt expressed understanding of the instructions provided, agrees w/
 our plan of care and will call in the event of any medication related problem.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 236 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 236 of 667



 Contact time for this visit was 60 minutes.

 ________________________________________________________



 /es/ Allie Schroeder, Pharm.D., BCPS
 Pharmacist - Pain Management
 Signed: 07/16/2020 16:19

 Receipt Acknowledged By:
 07/16/2020 16:38     /es/ GABRIELLE E MYKONIATIS, MD
               Staff Primary Care Physician


                  Date/Time:      15 Jul 2020 @ 1600
                   Note Title:    MH TELEPHONE CONTACT (B)
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     VALDIVIEZO,SONIA
                Co-signed By:     VALDIVIEZO,SONIA
            Date/Time Signed:     16 Jul 2020 @ 1502

 Note


 LOCAL TITLE: MH TELEPHONE CONTACT (B)
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUL 15, 2020@16:00 ENTRY DATE: JUL 16, 2020@14:56:52
    AUTHOR: VALDIVIEZO,SONIA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: PTSD, Psychosis, Depression
 Duration of call: 27 min.
 Treatment Provided: Telephone Contact

 Returned call from Zina Badri (216-469-9599), Veteran's attorney, at his
 request
 with signed release.

 Discussed veteran's eviction legal process and need for a letter to support
 his
 reasonable accommodation request

 Discussed possibility of attaining a service animal to support his recovery.

 Discussed whether option to enrol for MHICM to enable higher level of care.

 Provided information regarding veteran's diagnosis and how symptoms can
 impacct
 his overall functioning. I drafted a letter for veteran to pick up at the
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 237 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 237 of 667

 office during normal business hours tomorrow. Notified veteran of this via
 telephone, and veteran agreed.

 Plan: Continue treatment per plan.


 /es/ Sonia Valdiviezo, LCSW
 LICENSED CLINICAL SOCIAL WORKER, MH
 Signed: 07/16/2020 15:02


                   Date/Time:      14 Jul 2020 @ 0937
                    Note Title:    MH MEDICATION MANAGEMENT NOTE (VVC)
                     Location:     Rocky Mountain Regional VA Medical Center
                    Signed By:     HEERMANN,CHANEL M
                 Co-signed By:     HEERMANN,CHANEL M
             Date/Time Signed:     14 Jul 2020 @ 1315

 Note


 LOCAL TITLE: MH MEDICATION MANAGEMENT NOTE (VVC)
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: JUL 14, 2020@09:37 ENTRY DATE: JUL 14, 2020@09:37:36
    AUTHOR: HEERMANN,CHANEL M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 VA VIDEOCONNECT (VVC) VISIT NOTE

 Location: This writer conducted session via Videoconference-To-Home delivered
 via VA VideoConnect program, using encrypted Video-on-Demand technology.

 Clinician located at: VA-RMR MH Clinic VA-RMR
 Veteran located at address below.

 LOCAL EMERGENCY NUMBER, AVAILABLE CONTACTS, OTHER INFORMATION:
   Veteran Email Address: in CPRS
  (Leave blank if address above is correct):
   Address of patient during this session:
   Current listed address in CPRS:
        CHADWICK HEATH JORDAN
        1135 N BROADWAY STE 312
        DENVER, COLORADO 80203

 If above address is not correct, please enter it here :


 Emergency numbers for that address:
 Veteran Contact Numbers:
  Listed cell phone: UNKNOWN
  Listed regular telephone number: 720-276-5377
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 238 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 238 of 667

  Enter telephone number below if above numbers are not correct
  (Leave blank if numbers above are correct):
  (Type NA if the telephone numbers above are correct.)
  Landline: 720-318-3014

 Veteran Emergency Contact Information:
 (Including Name, Phone, Work Phone, Relationship to patient)

 Next of Kin
     Primary NOK: JORDAN,GWEN                 Relation: MOTHER
             8853 COLORADO BLVD             Phone: 303 286 1997
             THORNTON, COLORADO 80229
   Secondary NOK: NONE,                   Relation: <not given>
             <street address not available> Phone:
 Emergency Contact
      Name:       JORDAN,GWEN
      Phone:      303 286 1997
      Relationship: MOTHER

 Additional emergency contact information (Leave blank if above is correct):


 VA Emergency Numbers
  1) e911: 267-908-6605
  2) VAMC-RMR Police: 720-723-5800 (Internal Extension 15800)
  3) Suicide Prevention Team/ Coordinators
    RMR: 720-723-7350 (Internal Extension 17350)
    COS: 719-553-1093
  4) National Telehealth Help Desk: 866-651-3180
  5) Veterans Crisis Hotline: 800-273-8255 [1-800-273-TALK]


 Names of any other individuals present at veteran home/location
 during this session. None

 Contact information for any other individuals present at home/location
 during the session:

 CONNECTIVITY AND PRIVACY:
 VETERANS TABLET ID (Put NA if using veterans personal equipment): NA
 WAS PRIVACY ENSURED?
  Provider used private office: Yes
  Veteran connected from private home. Yes
  Veteran connected from another private location. (If yes, please specify)
 N/A


 Veteran attempted to connect with provider via their preferred device, and was
 able to create an acceptable-quality audiovisual connection. Yes

 Connectivity comments - Optional (including connection quality, login issues,
 phone usage for audio, etc.):
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 239 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 239 of 667



 MENTAL HEALTH PRESCRIBER NOTE

 PT IDENTIFICATION: 38 BLACK OR AFRICAN AMERICAN MALE who is SERVICE CONNECTED %
 - 90.

 CC: "Definitely more stressed out than I need to be."

 HPI: Pt interviewed and chart reviewed.

 Sometimes thinks about everyone who would be hurt if he weren't here, but
 actually in good spirits about things.
 Legal issues exacerbate his anxiety.
 When goes through tough times, lets you know who your friends are. Has faith
 that everything will work out.

 Has eviction hearing Friday. Met with lawyers yd. Talked about avenues like MH
 reasonable accommodations. They talked to Sonia, too. Patient is happy team is
 discussing his case. Looking for mediation vs. eviction.

 Has a bunch of legal cases he needs to work out. Charged him with bias-motivated

 crime and another threat and another 2nd degree assault. Insists he didn't

 assault anyone. There was a transient in an alley who attacked with metal stick,

 and pt went after him in self-defense. Dropped it the first time but then they
 got video. Says the people in the tent city or approaching him to wash window
 he doesn't like it. Insists the man had a weapon he hit pt in jaw, though
 did
 not get medical care. "I made sure he wasn't going to be able to get
 up and hit
 me again." This is the incident with the bloody bat.
 Looking forward to telling his side of the story.

 Mood is "inspired by things like this." Feels he's back to where
 he was before.
 More guarded on who he's dealing.
 Anger has been "enraged" but controlled rage and using it "as an
 inspiring rage
 to channel the energy to do something."

 Anxiety has been "pretty tense".

 Current neurovegetative sx:
 Sleep is poor lately. In a relationship, which helps - has a girlfriend now,
 together 2-3 weeks, has known from before.
 Energy has been good until 2 days ago, but was worried about court. Has
 moments of good motivation. Not exercising lately.
 Appetite - Normal. Weight is stable.

 No SI or HI. Had some PSI when down but uses self-talk to cope.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 240 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 240 of 667



 General medical concerns:
 Physically feeling good.
 Updated med list.
 Was taking Seroquel every night for awhile. Not anymore.
 Discussed need to change medication. Feels people justify our racist history by
 pointing fingers at him. Feels we have to believe he's in the wrong.
 Validated
 trauma from racism.

 Has been participating in protests and speaking at them against. Helped him
 find his peace. Realizes a lot of people going through what he is.

 Psychosis: Denies voices. Hears them mumbling "evil things" under
 their breath,
 or laughing when he was walking to elevator, jokes "about me being a big
 deal.
 Heard neighbors saying they were celebrating when he got arrested. GF with him
 at the time, and she said they were just making fun of them because they
 weren't
 getting on elevator with them.
 Denies paranoia. Feels management was staring in his window in mid-June -
 called the police. They asked them and denied.
 Denies IOR.
 From intake:
 "When he went to prison was in the hole for 5 years because they said he was
 a
 threat to inmates and jailers. After that period, had serious issues that took
 him few years to get over. Heard things. Heard a voice he thought was a guy
 talking to him in vent in county, but was still there when he left. Denies it
 happens - had to work very hard for this. Has been years.
 Significant paranoia. People are surveilling him. When he caught this case,
 gang unit was following him around. Never in a gang. Feels they still are.
 Easy to spot him. Can't have nosy neighbors who could hear him. Very few
 people
 he's comfortable around. Feels the Civil War complicated everything. Feels
 it's
 a war that will never end."
 No h/o IOR. Had those thoughts (messages through TV) as a kid - feels he went
 through a lot.
 Told people 10 years ago China and communism were economic threat and they
 called him crazy. Volunteered for Trump campaign and they called him crazy
 then. "People are always wrong.""

 Seeing Sonia for therapy.

 PTSD Symptoms: Trauma hx: "Dad was abusive and veteran. Witnessed violence

 between parents. No sexual trauma. "Operation Iraqi Freedom, I got hit by
 a
 medic with her Humvee, we were on base, and I suffered some injuries and was in
 the hospital but I can't remember how long, maybe a day and then they sent
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 241 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 241 of 667

 me
 home." Reports he tore his back up and he and command had to decide if he
 would
 stay in military or leave. Peers joked about it. Wanted to get away from
 everybody. Had a master sergeant who said if he got in front of him he'd
 kill
 them and
 knew friendly fire was greatest risk of dying."
 Current sx: Still ongoing PTSD sx. Working through it. 7/10 average. Feels
 it's under control.

 From intake:
 "Stiffness in his body reminds him of what happened. Thinks of it all the
 time.
 Intrusive. Helps when he focuses on somethings else.
 Reports NM that vary - sees spine and tendons ripping out of back, altercations
 with peers.
 Has had FB but not lately.
 Feels very isolated.
 Avoidance - dislikes people following him closely in car or in person. Will stop

 and confront someone if behind him. Will speed up in car. Hard to be around
 people.
 Aggressive now when he drives. Scared of being hit.
 Anxiety gets triggered by people trying to get close to him.
 Easy startle.
 Hypervigilant - "it's real weird". Sits by exits, never by
 windows. Helps him
 feel better when alone."

 SUBSTANCE:
     Nicotine: None
     Caffeine: 2 cups every other day, down from 6-8 cups coffee before.
 Alcohol: Doesn't drink. Quit completely 4-5 mos ago.
 "Was drinking daily after military. No h/o WD. Maximum 1 pint every other

 night. No h/o detox. 2x DUI - military, also 2004."
      Marijuana: Quit completely - last was mos ago. "Was few times
 weekly in
 past, sometimes every other day because GF and family all smoke. No past
 px."
 Naloxone rescue kit: low risk

 General Medical Concerns: LBP and knee pain. Using TENS unit.
 Right foot s/p break - not in pain currently
 Head injury: H/o hospitalization for head injury with LOC during MVA in service.
 Updated med list.
 Medication SE: None noted.

 PAST MEDICATION TRIALS:
 Risperdal - reports he "grew breasts"
 Zoloft 50mg 2016 - never returned for FU
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 242 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 242 of 667

 Remeron
 Trazodone


 MENTAL STATUS EXAMINATION:
 ORIENTATION AND CONSCIOUSNESS: A & O times 4
 APPEARANCE AND BEHAVIOR: Casually dressed. Pleasant and cooperative. Good eye
 contact.
 SPEECH: Fluent, spontaneous. Normal rate and volume. Unusual speech patterns.
 MOOD: Mildly anxious and depressed.
 AFFECT: Restricted
 PSYCHOMOTOR ACTIVITY: No psychomotor retardation or agitation.
 PERCEPTUAL DISTURBANCE: No auditory or visual hallucinations.
 FORM OF THOUGHT: Mild derailment
 THOUGHT CONTENT: Some paranoia based on collateral reports in combination with
 statements today.
 SUICIDAL OR VIOLENT IDEATION: No suicidal or homicidal ideation.
 INSIGHT: Poor
 JUDGMENT: Fair
 COGNITIVE: Grossly intact per interview.
 GAIT: ambulates without difficulty

 Psychotropic medications reconciled. Medication orders, including any additions
 or discontinuations, have been updated as appropriate.
 --------------------------------------------------------------------------------

 CURRENT MEDICATIONS:



   Active Outpatient Medications       STATUS
 =========================================================================
 SUMATRIPTAN SUCCINATE 50MG TAB              ACTIVE
     TAKE ONE TABLET BY MOUTH ONCE A DAY AS NEEDED FOR MIGRAINE,
     MAY REPEAT DOSE IN 2 HOURS, IF NO RELIEF. NO MORE THAN
     200MG PER DAY.

 BENZOYL PEROXIDE 5% (WATER BASED) GEL     ACTIVE
    APPLY SMALL AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE

 CLINDAMYCIN PHOSPHATE 1% TOP SOLN            ACTIVE
     APPLY THIN FILM TO AFFECTED AREA DAILY FOR ACNE

 DICLOFENAC NA 1% TOP GEL               ACTIVE
     APPLY 2 GRAMS TO AFFECTED AREA EVERY 8 HOURS AS NEEDED FOR
     PAIN (USE DOSING CARD TO MEASURE DOSE) **DON'T EXCEED 16
     GRAMS DAILY TO ANY JOINT OF THE LOWER EXTREMITIES - DON'T
     EXCEED 8 GRAMS DAILY TO ANY JOINT OF THE UPPER EXTREMITIES
     - DON'T EXCEED A TOTAL DOSE OF 32 GRAMS DAILY OVER ALL
     JOINTS**

 MENTHOL/M-SALICYLATE 10-15% TOP CREAM                ACTIVE
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 243 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 243 of 667

     APPLY MODERATE AMOUNT TO AFFECTED AREA THREE TIMES A DAY AS
     NEEDED FOR PAIN

 TRETINOIN 0.01% TOP GEL           ACTIVE
     APPLY SMALL AMOUNT AFFECTED AREA DAILY AS DIRECTED FOR ACNE

 LIDOCAINE 5% OINT                 ACTIVE
     APPLY THIN FILM TO AFFECTED AREA ONCE A DAY AS NEEDED FOR
     PAIN



 Active Outpatient Medications (including Supplies):

   Active Outpatient Medications           Status
 =========================================================================
 1) BENZOYL PEROXIDE 5% (WATER BASED) GEL APPLY SMALL ACTIVE
    AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE
 2) CLINDAMYCIN PHOSPHATE 1% TOP SOLN APPLY THIN FILM TO ACTIVE
    AFFECTED AREA DAILY FOR ACNE
 3) DICLOFENAC NA 1% TOP GEL APPLY 2 GRAMS TO AFFECTED ACTIVE
    AREA EVERY 8 HOURS AS NEEDED FOR PAIN (USE DOSING
    CARD TO MEASURE DOSE) **DON'T EXCEED 16 GRAMS DAILY
    TO ANY JOINT OF THE LOWER EXTREMITIES - DON'T
    EXCEED 8 GRAMS DAILY TO ANY JOINT OF THE UPPER
    EXTREMITIES - DON'T EXCEED A TOTAL DOSE OF 32 GRAMS
    DAILY OVER ALL JOINTS**
 4) LIDOCAINE 5% OINT APPLY THIN FILM TO AFFECTED AREA ACTIVE
    ONCE A DAY AS NEEDED FOR PAIN
 5) MENTHOL/M-SALICYLATE 10-15% TOP CREAM APPLY MODERATE ACTIVE
    AMOUNT TO AFFECTED AREA THREE TIMES A DAY AS NEEDED
    FOR PAIN
 6) SUMATRIPTAN SUCCINATE 50MG TAB TAKE ONE TABLET BY ACTIVE
    MOUTH ONCE A DAY AS NEEDED FOR MIGRAINE, MAY REPEAT
    DOSE IN 2 HOURS, IF NO RELIEF. NO MORE THAN 200MG
    PER DAY.
 7) TRETINOIN 0.01% TOP GEL APPLY SMALL AMOUNT AFFECTED ACTIVE
    AREA DAILY AS DIRECTED FOR ACNE

 ACTIVE REMOTE MEDS:
 No Active Remote Medications for this patient

 NON VA MEDS:
    No Non-VA Meds Extracted

 ALLERGIES:
 Patient has answered NKA

 ACTIVE PROBLEMS from CPRS reviewed as part of medical history:
 Computerized Problem List is the source for the following:

  1. Alcohol abuse (SNOMED CT 15167005)
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 244 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 244 of 667

 2. Cannabis abuse (SNOMED CT 37344009)
 3. Homeless single person (SNOMED CT 160700001)
 4. Chronic post-traumatic stress disorder following military combat (SNOMED CT
 5. Depressive disorder (SNOMED CT 35489007)
 6. Low back pain (SNOMED CT 279039007)
 7. Health Maintenance (ICD-9-CM V65.9)
 8. POLYSUBSTANCE DEP
 9. Mood disorder (SNOMED CT 46206005)
 10. Psychosis (SNOMED CT 69322001)
 11. Foot Pain (ICD-9-CM 719.47)
 12. SUBJECTIVE TINNITUS
 13. Pseudofolliculitis barbae
 14. Major depressive disorder
 15. Anxiety disorder
 16. Osteoarthritis of knee
 17. Legal problem
 18. Migraine

 VITAL SIGNS:
          Temp: 98.2 F [36.8 C] (06/22/2020 22:33)
          BP: 127/84 (06/22/2020 22:33)
          Pulse:77 (06/22/2020 22:33)
          Respiration: 16 (06/22/2020 22:33)
          Weight: 195.8 lb [89.0 kg] (11/20/2019 08:57)
          BODY MASS INDEX - 28.2 (NOV 20, 2019@08:57:52)

 LABS:
 Metabolic:

         No GLUCOSE in the last 1Y
         No A1C HEMOGLOBIN (DVAMC) in the last 1Y

         No CHOLESTEROL in the last 1Y
         No TRIGLYCERIDE in the last 1Y



 CBC:
         No WBC in the last 1Y
         No RBC in the last 1Y
         No HGB in the last 1Y
         No HCT in the last 1Y
         No MCV in the last 1Y
         No PLATELETS in the last 1Y

 Chemistry:
         No TSH in the last 1Y
         No Creatinine Serum Result in the last 1Y

         SODIUM - NONE FOUND
         POTASSIUM - NONE FOUND
         CHLORIDE - NONE FOUND
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 245 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 245 of 667

            CO2 - NONE FOUND


 LFTs:
            SGOT - NONE FOUND
            SGPT - NONE FOUND

 Toxicology screen:
     CANNABINOIDS - NONE FOUND
     COCAINE - NONE FOUND
     AMPHETAMINES - NONE FOUND
     No OPIATES in the last 1Y
     BENZODIAZEPINES - NONE FOUND


 Therapeutic Blood Levels:



 Lithium:                   No LITHIUM LEVEL in the last 6M
 VPA:                      No VALPROIC ACID in the last 6M
 Carbamazepine:             No CARBAMAZEPINE in the last 6

 --------------------------------------------------------------------------------

 CLINICAL REMINDERS: insufficient time to complete

 DIAGNOSIS: (Based on DSM 5 criteria)
 1. Major Depression, recurrent, remission
 2. Psychosis NOS
 3. Other specified anxiety d/o
 4. R/O GAD
 5. R/O PTSD
 6. Cannabis use disorder - early remission
 7. Alcohol use disorder - early remission
 8. Cluster B anti-social personality traits, R/O disorder
 See problem list above for medical diagnoses

 ASSESSMENT:
 This patient is a 37yo single African-American male who lives alone, prior
 homeless, no kids, unemployed from prior finance work related to expulsions from

 school, now facing multiple legal charges related to alleged violent behavior,
 as well as facing eviction due to conflict with other residents and staff.

 Admits to irritability/rage that he is trying to reframe positively, as well as
 some sporadic PSI that could indicate depression, though denies. Also reports
 significant anxiety recently. He denies positive psychotic sx, but his reports
 of hearing others mumbling at him or laughing at him are not clearly reality-
 based. Denies paranoia though his report of various interpersonal interactions,

 when taken with reports of collateral sources, seem to indicate at least some
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 246 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 246 of 667

 paranoia at present. He also reports missing Seroquel for a few days, though
 very likely may have been longer based on collateral data. Feel this patient
 may be a good candidate for LAI in order to maintain function in the community.
 Thought disorganization ongoing with baseline odd speech patterns.

 From prior:
 He reports recent serious bout of depression as well as recent sx consistent
 with hypomania - getting very little sleep, feeling energized, with euphoric
 mood. He reports some anxiety sx consistent with possible PTSD from childhood
 abuse/witnessed violence and MVA while in military. Notably, this dx has not be

 noted previously by his many years of other providers, so cannot rule out
 secondary gain, especially given atypical nature of his reported symptoms (i.e.
 supposed NM of seeing his own back muscles rip out, which clearly does not
 represent a real aspect of his traumatic event). He also reports anxiety sx
 consistent with possible GAD - will con't prior specified anxiety dx for
 now,
 given issues with accuracy of history. He also reports a remote h/o psychotic
 sx, such as AH, though has significant
 paranoia currently that is difficult to parse from a trauma-related sx. Also,
 affect is somewhat restricted/odd today, so cannot rule out that these symptoms
 are still an active concern that is being minimized today. Presentation
 complicated by h/o heavy alcohol and cannabis use at various
 points in the past, now sober, though length of sobriety is difficult to
 determine based on self-report.
 Significantly vague, evasive history given today that is clearly presented with
 an eye to social acceptability/positive spin, repeatedly denying symptoms or
 events (i.e. alcohol/drug issues, prior arrests) unless directly confronted with

 information already documented in chart. Prior concern for possible ASPD
 consistent with presentation today, including childhood fire-setting,
 significant violence hx (100+ fights, including serious injuries likely
 requiring hospitalization such as broken bones) though has avoided assault
 charges so far, alleged threats x2 against school staff resulting in expulsion
 (suing school currently).

 No h/o self-harm or suicide attempts. Significant h/o violence with multiple
 serious assaults and alleged threats by school, as detailed above, in addition
 to an incident with a homeless person that he states hit him with a metal stick,

 which he responded to with a baseball bat, with the intention to ensure the man
 would not be able to get back up and harm him. Safe and stable for outpatient
 management at this time based on his report; however, accuracy of report is in
 question, and may need referral to higher level of care if these symptoms recur
 or worsen.


 PLAN:
   PSYCHIATRIC PROBLEM LIST AND PLAN:
 1. Mood; DC Seroquel and switch to Invega 6mg po, with plan to switch to
 LAI if tolerated, to treat psychosis, mood stability, anxiety, and sleep. Could
 consider SNRI in future given chronic pain.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 247 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 247 of 667

 2. Trauma: Strongly encourage con't psychotherapy with Ms. Valdiviezo.
 3. Anxiety: As above.
 4. Insomnia: Variable - monitor.
 5. Substance Use: Referral to SUD services deferred - monitor.
 6. Psychosis: Seroquel as above.
 7. Nutrition: Will discuss further at future visits. Encourage con't
 exercise.
 8. Housing: Will collaborate with HUD-VASH and legal teams re: maximizing
 potential for appropriate placement.
 9. Legal Issues: Veteran justice team already involved - con't.
 8. Medical Issues: Continue routine lab monitors and regular check-ups with

 PCP.
 9. Supportive psychotherapy: Discussed coping skills and concerns
 expressed by various team members.

 1. MEDICATIONS: as above
 Discussed options including no changes.
 Change current psychiatric medications: Reviewed SE, risks, and possible
 benefits of tx with above-named medication(s).
 Veteran has decisional capacity, verbalized an understanding of, and agreement
 with this plan. A medication handout will be provided when veteran receives
 the medication from the pharmacy.

 Understands and agrees to the following:
 o   No drugs or alcohol with medications.
 o   Take medications only as directed.
 o   Do not drive if sedated or impaired.
 o   Follow up with appointments, call to make appointment sooner if
 needed.
 o   Crisis services reviewed with client, will obtain services if needed.
 o   Follow up with PCP for any medical concerns.
 o   Patient agrees to this disposition and verbalizes understanding of the
 consequences associated with the failure to follow through on treatment
 recommendation.

 2. LABS/OTHER TESTS: as above

 3. REFERRALS: as above

 4. SAFETY: Risk assessment:
 Risk Factors: poor insight, gender, probable psychosis, h/o SI, h/o
 assaults/threats, lives alone/homeless hx
 Protective Factors: no active SI, no HI, intelligent, engaged in care
 Given the above, veteran is felt to be at low risk for imminent danger to self
 or others at this time.

 5. FOLLOW-UP: RTC in 4-6 wks, sooner PRN.

 Time with patient: 35 Min

 Treatment provided: medication mngt + therapy
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 248 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 248 of 667




 CONSENT/TREATMENT PLAN: Patient and/or caregiver has decisional
 capacity and indicates readiness to learn, verbalizes understanding,
 agreement and satisfaction with the treatment plan, including medications.

 /es/ CHANEL M HEERMANN, MD
 Staff Psychiatric Physician
 Signed: 07/14/2020 13:15

 Receipt Acknowledged By:
 07/14/2020 14:13    /es/ JAMES C TUKA
               MSW (HUD-VASH Case Manager)
 07/15/2020 12:00    /es/ Sonia Valdiviezo, LCSW
               LICENSED CLINICAL SOCIAL WORKER, MH


                  Date/Time:     13 Jul 2020 @ 1422
                   Note Title:   VETERAN JUSTICE OUTREACH NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    DEUTSCH,PAUL A
                Co-signed By:    DEUTSCH,PAUL A
            Date/Time Signed:    13 Jul 2020 @ 1431

 Note


 LOCAL TITLE: VETERAN JUSTICE OUTREACH NOTE
 STANDARD TITLE: MENTAL HEALTH OUTREACH NOTE
 DATE OF NOTE: JUL 13, 2020@14:22 ENTRY DATE: JUL 13, 2020@14:22:04
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: z65.3 Justice Involved
 Duration of visit: 10 minutes
 Treatment Provided: Case Management
 Plan: Continue Veterans Treatment Court (Phase III)

 D: On this date, the veteran's case was reviewed with the Denver County
 Veterans
 Treatment Court (VTC) staff via CISCO WebEx (due to pause in normal VTC docket,
 as the result of COVID-19 precautions). After receiving an update from the
 veteran's probation officer (Mr. Donta McNeil), the veteran participates in
 the
 call-in line with VTC staff. He is appropriately participative.

 In recent weeks the veteran has accrued new charges in Denver, the severity of
 which exceed the VTC's eligibility requirements. Thus, his current VTC case
 will
 be transferred to district court (and heard on 7/22 and 8/13). The veteran
 understands that in the interim he should remain in contact with his probation
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 249 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 249 of 667

 officer and plans to do so.

 A: No endorsed safety concerns during today's phone check-in. Veteran
 presents
 as calm, collected, and present and verbalizes his appreciation for his
 probation officer.

 P: Continued VTC participation not anticipated, although the veteran may provide

 an update after 8/13 for final closure. VJO staff are available to supply
 assistance to veteran as needed. Adding VASH CM for awareness only.

 /es/ Paul A. Deutsch, LCSW
 Veterans Justice Outreach Social Worker
 Signed: 07/13/2020 14:31


                  Date/Time:      10 Jul 2020 @ 1448
                   Note Title:    MH TREATMENT PLAN
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     TUKA,JAMES C
                Co-signed By:     TUKA,JAMES C
            Date/Time Signed:     10 Jul 2020 @ 1456

 Note


 LOCAL TITLE: MH TREATMENT PLAN
 STANDARD TITLE: MENTAL HEALTH TREATMENT PLAN NOTE
 DATE OF NOTE: JUL 10, 2020@14:48 ENTRY DATE: JUL 10, 2020@14:56:29
    AUTHOR: TUKA,JAMES C      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 DATE/TIME PATIENT ENTERED TREATMENT: 07/10/2020 1:05:00 PM
 MH TREATMENT PLAN (T) - 10 Jul, 2020 @ 02:48 PM
 Visit Date: 10 Jul, 2020 @ 13:05 - DEN PHONE HUD-VASH

 TREATMENT PLAN TYPE: Update

 PRIMARY CLINIC OR PROGRAM: HUD-VASH

 CLINICS OR PROGRAMS:
 HUD-VASH

 MH TREATMENT COORDINATOR: TUKA,JAMES C / RMR MENTAL HEALTH HUD-VASH

 TEAM MEMBERS:
 TUKA,JAMES C: SOCIAL WORKER

 PATIENT'S STRENGTHS/ABILITIES:
 Insightful
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 250 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 250 of 667

 Social support
 Sense of purpose
 Interested in vocational development
 Employed or has income/benefits
 Has supportive family and/or friends
 Education
 Intelligence
 Secure Housing
 Resiliency
 Knowledge

 PATIENT'S BARRIERS TO CARE:
 Substance abuse/dependence
 Chronic psychiatric symptoms

 INTERDISCIPLINARY INTEGRATED SUMMARY:
 Different treatment options, including evidence-based interventions,
 were considered. Date discussed::
 7/10/20
 motivational interviewing
 housing first

 Date and Duration (in min.) of current visit::
 7/10/20
 11 min

 Procedure code::
 98967 (tel. call)


 PATIENT PARTICIPATION IN TREATMENT PLANNING:
 MET WITH PROVIDER.
 PATIENT AGREED TO PLAN (draft) DISCUSSED.

 FAMILY PARTICIPATION IN TREATMENT PLANNING:
 PATIENT'S FAMILY NOT AVAILABLE.

 MENTAL HEALTH DIAGNOSES AND RELEVANT MEDICAL CONDITIONS:
 Alcohol abuse (SCT 15167005)

 Cannabis abuse (SCT 37344009)

 Depressive disorder (SCT 35489007)

 Mood disorder (SCT 46206005)

 Major depressive disorder (SCT 370143000)

 Anxiety disorder (SCT 197480006)

 MEDICATIONS:
 BENZOYL PEROXIDE 5% (WATER BASED) GEL - Sig: APPLY SMALL AMOUNT
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 251 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 251 of 667

 AFFECTED AREA TWICE A DAY FOR ACNE - Outpatient - Status: ACTIVE -
 Refills: 0 - Issued: 04/26/2019 - Last filled: 10/30/2019 - Expires:
 04/26/2020

 CLINDAMYCIN PHOSPHATE 1% TOP SOLN - Sig: APPLY THIN FILM TO AFFECTED
 AREA DAILY - Outpatient - Status: ACTIVE - Refills: 0 - Issued:
 04/26/2019 - Last filled: 10/30/2019 - Expires: 04/26/2020

 LIDOCAINE 5% OINT - Sig: APPLY SMALL AMOUNT TO AFFECTED AREA EVERY 6
 HOURS AS NEEDED FOR BACK - Outpatient - Status: ACTIVE - Refills: 0 -
  Issued: 11/28/2019 - Last filled: 11/28/2019 - Expires: 12/28/2019

 METHOCARBAMOL 500MG TAB - Sig: TAKE ONE TABLET BY MOUTH THREE TIMES
 A DAY AS NEEDED FOR BACK MUSCLE - Outpatient - Status: ACTIVE -
 Refills: 0 - Issued: 11/28/2019 - Last filled: 11/28/2019 - Expires:
 12/28/2019

 SUMATRIPTAN SUCCINATE 50MG TAB - Sig: TAKE ONE TABLET BY MOUTH ONCE
 A DAY AS NEEDED FOR MIGRAINE, MAY REPEAT - Outpatient - Status:
 ACTIVE - Refills: 2 - Issued: 11/20/2019 - Last filled: 11/21/2019 -
 Expires: 11/20/2020

 TRETINOIN 0.01% TOP GEL - Sig: APPLY SMALL AMOUNT AFFECTED AREA
 DAILY FOR ACNE - Outpatient - Status: ACTIVE - Refills: 0 - Issued:
 04/26/2019 - Last filled: 10/30/2019 - Expires: 04/26/2020

 TREATMENT PLAN:

 PROBLEM: Problem #1: Veteran stated, " I am impatient in
     relationships with others."
   GOAL: Goal #1: Veteran stated, " "I need to learn how to be
      more patient with others in relationship with me.""
   OBJECTIVE: Objective #1: "I will build a better relationship with
         god and have more faith in people and in myself." .
         Progress will be measured through veteran self report
    INTERVENTION: [CASE MANAGEMENT] Case management services will be
             provided by HUD-VASH to support veteran in making
             progress towards this goal and objective. Provider
             Type: Social Worker Name: TUKA,JAMES C One time(s) per
             Month for 6 months

 UPDATED/RESOLVED/INACTIVATED PROBLEMS & COMMENTS:

 ACTIVE PROBLEM: Problem #1: Veteran stated, " I am impatient in
         relationships with others."
         Comments: Veteran continues to see this as a problem but sees
               some progress in that he reports being in a new
               relationship.
               07/10/2020
               (by TUKA,JAMES C)
   ACTIVE GOAL: Goal #1: Veteran stated, " "I need to learn how to be
          more patient with others in relationship with me.""
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 252 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 252 of 667

         Comments: Veteran continues to have this as a
               goal and sees room for improvement.
               07/10/2020
               (by TUKA,JAMES C)
   ACTIVE OBJECTIVE: Objective #1: "I will build a better relationship
 with
            god and have more faith in people and in myself." .
            Progress will be measured through veteran self report
            Comments: Veteran sees this as an ongoing objective
                  and notes that he has a new relationship
                  which may be a sign of some progress.
                  07/10/2020
                  (by TUKA,JAMES C)


 PLAN RENEWAL DATE: 01/10/2021

 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 07/10/2020 14:56


                  Date/Time:     10 Jul 2020 @ 1419
                   Note Title:   MH HOMELESS TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    TUKA,JAMES C
                Co-signed By:    TUKA,JAMES C
            Date/Time Signed:    10 Jul 2020 @ 1430

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUL 10, 2020@14:19 ENTRY DATE: JUL 10, 2020@14:19:45
    AUTHOR: TUKA,JAMES C      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: lack of housing

 Duration: 11 min

 Procedure: Writer received callback from veteran. Veteran reports he remains
 in his current apartment while court eviction hearing is scheduled for July
 17. Veteran is working with a CO Legal Services attorney in this case and
 veteran states he will "fight the eviction." Veteran also shared that
 he is
 submitting a Reasonable Accommodation request to DHA regarding his desire to
 keep his DHA voucher even if he must leave his unit in under a year of
 tenancy and also regarding possibly being allowed to rent a larger unit and
 to have a service animal. Veteran states that his criminal court cases are
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 253 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 253 of 667

 all still pending and veteran is unsure what the outcome of those cases will
 be. Veteran states he is now in a relationship with a woman and he is
 considering marriage. Writer and veteran considered current treatment plan
 items and updated as needed. Veteran asked about the process of adding
 someone to his voucher, and writer went over general process with veteran for
 future if needed. Veteran shared that he is currently feeling healthy, has
 received acupuncture, is not drinking alcohol, and states that he missed a
 couple of VA appointments he will try to reschedule. Veteran reports he has
 medication for pain. Writer asked veteran to try to keep writer updated
 especially regarding his eviction court case so that writer can most
 effectively assist veteran through possible transition to another home if
 necessary. Veteran agreed to do so. Writer notes veteran had baseline
 speech, seemed sober, was polite, calm and pleasant throughout call. No
 clinical indication of HI/SI present. Veteran's thoughts were normal and
 linear and veteran's mood was euthymic.

 Plan: Veteran to address eviction and criminal court cases. Writer to
 continue to provide veteran with ongoing supportive case management.

 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 07/10/2020 14:30


                  Date/Time:      09 Jul 2020 @ 1541
                   Note Title:    MH HOMELESS TELEPHONE CONTACT
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     TUKA,JAMES C
                Co-signed By:     TUKA,JAMES C
            Date/Time Signed:     09 Jul 2020 @ 1543

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUL 09, 2020@15:41 ENTRY DATE: JUL 09, 2020@15:41:22
    AUTHOR: TUKA,JAMES C      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: lack of housing

 Duration: 1 min

 Procedure: Writer called veteran to check in and update treatment plan as
 needed. Veteran did not answer. Writer left voicemail requesting callback from
 veteran.

 Plan: Writer to continue to try to reach veteran.

 /es/ JAMES C TUKA
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 254 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 254 of 667

 MSW (HUD-VASH Case Manager)
 Signed: 07/09/2020 15:43


                  Date/Time:      08 Jul 2020 @ 1356
                   Note Title:    DID NOT ARRIVE
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     SLOAN,JESSICA H
                Co-signed By:     SLOAN,JESSICA H
            Date/Time Signed:     08 Jul 2020 @ 1356

 Note


 LOCAL TITLE: DID NOT ARRIVE
 STANDARD TITLE: NO SHOW NOTE
 DATE OF NOTE: JUL 08, 2020@13:56 ENTRY DATE: JUL 08, 2020@13:56:25
    AUTHOR: SLOAN,JESSICA H EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Mr. JORDAN did not arrive for a scheduled appointment on: 07/08/20 13:00

 Mr. JORDAN's chart was reviewed.

 No clinical rationale to place outreach call. Will await contact from Mr.
 JORDAN. Veteran scheduled with CPCC pharmacy on 7/16/20.

 /es/ Jessica H Sloan, PhD
 CLINICAL PSYCHOLOGIST
 Signed: 07/08/2020 13:56


                  Date/Time:      01 Jul 2020 @ 1543
                   Note Title:    HAS ADMINISTRATIVE NOTE (T)
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     HENSZ,MELISSA M
                Co-signed By:     HENSZ,MELISSA M
            Date/Time Signed:     01 Jul 2020 @ 1546

 Note


 LOCAL TITLE: HAS ADMINISTRATIVE NOTE (T)
 STANDARD TITLE: ADMINISTRATIVE NOTE
 DATE OF NOTE: JUL 01, 2020@15:43 ENTRY DATE: JUL 01, 2020@15:43:52
    AUTHOR: HENSZ,MELISSA M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

   *** HAS ADMINISTRATIVE NOTE (T) Has ADDENDA ***
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 255 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 255 of 667

 HAS Clinic Administration Note
 Telephone Note:
 Legal sevices is trying to contact veterans provider with the HUD VASH program,
 they faxed a ROI to MHC. Zina Badri-216-340-8155 is asking for assistance to
 help veteran with housing issue. She states it is urgent. Thank you.

 /es/ MELISSA M HENSZ

 Signed: 07/01/2020 15:46

 Receipt Acknowledged By:
 07/01/2020 15:54    /es/ JAMES C TUKA
               MSW (HUD-VASH Case Manager)

 07/01/2020 ADDENDUM                STATUS: COMPLETED
 Thank you. Ms. Badri has contacted me.

 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 07/01/2020 15:55

 07/02/2020 ADDENDUM                   STATUS: COMPLETED
 Received a call from Zina Badri-216-340-8155 asking if we had received the ROI
 she faxed. She re-faxed it and it has been forwarded on to Medical Records.

 /es/ KRISTY ALLISON
 CONTRACTOR
 Signed: 07/02/2020 13:57


                  Date/Time:      01 Jul 2020 @ 1354
                   Note Title:    DID NOT ARRIVE
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     SLOAN,JESSICA H
                Co-signed By:     SLOAN,JESSICA H
            Date/Time Signed:     01 Jul 2020 @ 1354

 Note


 LOCAL TITLE: DID NOT ARRIVE
 STANDARD TITLE: NO SHOW NOTE
 DATE OF NOTE: JUL 01, 2020@13:54 ENTRY DATE: JUL 01, 2020@13:54:14
    AUTHOR: SLOAN,JESSICA H EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Mr. JORDAN did not arrive for a scheduled appointment on: 07/01/20 13:00

 Mr. JORDAN's chart was reviewed.

 No clinical rationale to place outreach call. Will await contact from Mr.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 256 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 256 of 667

 JORDAN. Veteran scheduled for next CPCC psych class on 7/8/20.

 /es/ Jessica H Sloan, PhD
 CLINICAL PSYCHOLOGIST
 Signed: 07/01/2020 13:54


                  Date/Time:      23 Jun 2020 @ 1156
                   Note Title:    PSYCHOLOGY TELEPHONE CONTACT
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     SLOAN,JESSICA H
                Co-signed By:     SLOAN,JESSICA H
            Date/Time Signed:     23 Jun 2020 @ 1200

 Note


 LOCAL TITLE: PSYCHOLOGY TELEPHONE CONTACT
 STANDARD TITLE: PSYCHOLOGY TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUN 23, 2020@11:56 ENTRY DATE: JUN 23, 2020@11:56:41
    AUTHOR: SLOAN,JESSICA H EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 PSYCHOLOGY TELEPHONE NOTE
 Time spent: 5 minutes

 Writer outreached Veteran because he did not attend CPCC psych classes on 6/16
 &
 6/23. Veteran apologized for missing groups and reported he had some legal
 stressors that came up, but it has been cleared up now. Veteran reported
 he'd like
 to reschedule missed classes on 7/1 & 7/8. Confirmed dates and times, as well
 as
 VANTS line contact information. Also confirmed Veteran's upcoming pain
 pharmacy
 appt.

 Plan:
 1. Veteran to make-up modules 3 and 4 on 7/1 and 7/8 at 1300. RTC's placed.
 2. Veteran scheduled with CPCC pharmacy on 7/16 at 11.

 /es/ Jessica H Sloan, PhD
 CLINICAL PSYCHOLOGIST
 Signed: 06/23/2020 12:00


                   Date/Time:     22 Jun 2020 @ 2306
                    Note Title:   ER WALK-IN NOTE (T)
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    COLVIG,CAMERON H
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 257 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 257 of 667

                Co-signed By: COLVIG,CAMERON H
            Date/Time Signed: 23 Jun 2020 @ 0028

 Note


 LOCAL TITLE: ER WALK-IN NOTE (T)
 STANDARD TITLE: EMERGENCY DEPT NOTE
 DATE OF NOTE: JUN 22, 2020@23:06 ENTRY DATE: JUN 22, 2020@23:06:29
    AUTHOR: COLVIG,CAMERON H EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 CHIEF COMPLAINT: foot pain

  HPI/ROS:
 pt walking today feels he pulled something in his right foot. no fall. no ankle

 roll. + prior ankle injury to same. no warmth or skin break. no calf pain.
 pt notes no hardware in the ankle. no coolness or parasthesias. no mtp pain or

 hx of gout. Pt asks for court note because he missed a court date this am.

 All other items in the ROS otherwise negative or at baseline except for that
 discussed in above HPI.


  PROBLEM LIST:
  Computerized Problem List is the source for the following:

   1. Alcohol abuse (SNOMED CT 15167005)
   2. Cannabis abuse (SNOMED CT 37344009)
   3. Homeless single person (SNOMED CT 160700001)
   4. Chronic post-traumatic stress disorder following military combat
  (SNOMED CT
   5. Depressive disorder (SNOMED CT 35489007)
   6. Low back pain (SNOMED CT 279039007)
   7. Health Maintenance (ICD-9-CM V65.9)
   8. POLYSUBSTANCE DEP
   9. Mood disorder (SNOMED CT 46206005)
  10. Psychosis (SNOMED CT 69322001)
  11. Foot Pain (ICD-9-CM 719.47)
  12. SUBJECTIVE TINNITUS
  13. Pseudofolliculitis barbae
  14. Major depressive disorder
  15. Anxiety disorder
  16. Osteoarthritis of knee
  17. Legal problem
  18. Migraine

  Allergies: Patient has answered NKA
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 258 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 258 of 667



  Active and Recently Expired Outpatient Medications (including Supplies):

                                   Issue Date
                            Status    Last Fill
     Active Outpatient Medications         Refills Expiration
  ========================================================================
  =
  1) BENZOYL PEROXIDE 5% (WATER BASED) GEL ACTIVE
  Issu:03-16-20
      Qty: 60 for 30 days Sig: APPLY SMALL Refills: 1
  Last:05-18-20
      AMOUNT AFFECTED AREA TWICE A DAY FOR
  Expr:03-17-21
      ACNE
  2) CLINDAMYCIN PHOSPHATE 1% TOP SOLN Qty: ACTIVE
  Issu:03-16-20
      60 for 30 days Sig: APPLY THIN FILM Refills: 1
  Last:05-18-20
      TO AFFECTED AREA DAILY FOR ACNE
  Expr:03-17-21
  3) DICLOFENAC NA 1% TOP GEL Qty: 100 for ACTIVE
  Issu:03-16-20
      30 days Sig: APPLY 2 GRAMS TO         Refills: 1
  Last:05-18-20
      AFFECTED AREA EVERY 8 HOURS AS NEEDED
  Expr:03-17-21
      FOR PAIN (USE DOSING CARD TO MEASURE
      DOSE) **DON'T EXCEED 16 GRAMS DAILY TO
      ANY JOINT OF THE LOWER EXTREMITIES -
      DON'T EXCEED 8 GRAMS DAILY TO ANY
      JOINT OF THE UPPER EXTREMITIES - DON'T
      EXCEED A TOTAL DOSE OF 32 GRAMS DAILY
      OVER ALL JOINTS**
  4) IBUPROFEN 600MG TAB Qty: 30 for 10 days ACTIVE
  Issu:05-23-20
      Sig: TAKE ONE TABLET BY MOUTH THREE Refills: 0
  Last:05-23-20
      TIMES A DAY WITH MEALS WITH FOOD OR
  Expr:06-22-20
      MILK FOR PAIN/INFLAMMATION
  5) LIDOCAINE 5% OINT Qty: 105 for 90 days ACTIVE (S)
  Issu:05-01-20
      Sig: APPLY THIN FILM TO AFFECTED AREA Refills: 2
  Last:07-20-20
      ONCE A DAY AS NEEDED FOR PAIN
  Expr:05-02-21
  6) MENTHOL/M-SALICYLATE 10-15% TOP CREAM ACTIVE
  Issu:03-16-20
      Qty: 90 for 30 days Sig: APPLY     Refills: 1
  Last:05-18-20
      MODERATE AMOUNT TO AFFECTED AREA THREE
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 259 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 259 of 667

  Expr:03-17-21
      TIMES A DAY AS NEEDED FOR PAIN
  7) QUETIAPINE FUMARATE 400MG TAB Qty: 90 ACTIVE
  Issu:06-02-20
      for 90 days Sig: TAKE ONE TABLET BY Refills: 1
  Last:06-02-20
      MOUTH AT BEDTIME
  Expr:06-03-21
  8) SUMATRIPTAN SUCCINATE 50MG TAB Qty: 9 ACTIVE
  Issu:11-20-19
      for 30 days Sig: TAKE ONE TABLET BY Refills: 0
  Last:01-10-20
      MOUTH ONCE A DAY AS NEEDED FOR
  Expr:11-20-20
      MIGRAINE, MAY REPEAT DOSE IN 2 HOURS,
      IF NO RELIEF. NO MORE THAN 200MG PER
      DAY.
  9) TRETINOIN 0.01% TOP GEL Qty: 15 for 30 ACTIVE
  Issu:03-16-20
      days Sig: APPLY SMALL AMOUNT AFFECTED Refills: 1
  Last:05-18-20
      AREA DAILY AS DIRECTED FOR ACNE
  Expr:03-17-21 No Active Remote Medications for this patient

  MEDICATION RECONCILIATION:
   [ ] The medication list above was reviewed with the patient at
      today's visit. I have indicated discrepancies under each
      medication that is not being taken as prescribed. Medication
      orders, including any additions or discontinuations, have been
      updated as appropriate, and the patient now has an accurate
      medication list.

   [ x ] Limited Medication Reconciliation was performed at this visit
       as short term medications were prescribed at this visit.



  VITAL SIGNS:
  Measurement DT BP        PULSE RESP       POx   TEMP
                            (L/MIN)(%) F(C)
  06/22/2020 22:33 127/84 77 16           96
  98.2(36.8) 11/20/19 @ 0857 HEIGHT: 70 WEIGHT - NONE FOUND - 2D


  EXAM:
 Alert, well nourished, no distress, GCS 15, moves all extremities, speech clear,

 breathing comfortably, speaking in full sentences, skin warm and dry, facial
 movements are grossly symmetrical, no gross neurologic deficits. No evidence of
 any intoxicants on board.
 ( x ) Right ( ) Left
 No deformity, bruising or swelling
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 260 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 260 of 667

 No redness or induration or fluctuance
 Nttp 5th metatarsal
 NL DP and PT pulses
 Stable forefoot
 No calcaneal ttp
 Cap Refill < 2 seconds
 No ulcers or necrosis
 No redness or induration
 No bony tenderness
 Full painless rom
 Foot warm and pink
 Able to bear weight appropriately
 mild medial ligament ttp below malleolus. ankle stable, intact achilles




  DATA:


    Impression:


     1. Hallux valgus.

     2. Mild soft tissue prominence medial to the distal first
     metatarsal.

     3. No fracture identified.

     READING PHYSICIAN: Joseph Haberman, M.D. -1740368695
     6/22/2020 23:19 PDT
     VHA National Teleradiology Program
     877-780-5559 (For Medical Practitioner Use Only)
     795 Willow Road, Bldg 334, Suite C210
     Menlo Park, CA 94025

     Attention Patients / Veterans: If you have questions or concerns
     about these test results, please contact your ordering provider
     or primary care team.

    Primary Diagnostic Code: NO ALERT REQUIRED

  Primary Interpreting Staff:
    RADIOLOGY,OUTSIDE SERVICE, Staff Physician
  /


 Facility: ROCKY MOUNTAIN REGIONAL VAMC
 ===============================================================================
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 261 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 261 of 667

 ================================================================================
 MDM/Clinical Course: Triage Vitals and RN note reviewed.
 benign exam, no bony tenderness or deformity. benign NV exam. plan for
 scrrening xrays, nsaids, ice, rest.

 ================================================================================

 ASSESSMENT/DIAGNOSIS:

 1)foot strain
 2)
 3)


 PLAN:

 1)dc with nsaids, pmd fu
 2)
 3)
 Patient was advised to return to the ER for any worsening of his/her condition
 or any new concerns. I explained the discharge instructions to the Veteran and
 he/she demonstrated appropriate understanding of the instructions and return
 precautions.

 CONDITION ON DISCHARGE: [ x ]good [ ]fair [ ]poor

 PATIENT EDUCATION AT DISCHARGE:

   (x ) Discharge instructions discussed with patient and/or caregiver.
      Patient/Caregiver indicates readiness to learn, verbalizes understanding,
      agreemen
 t and satisfaction with the treatment plan. Patient/Caregiver
      doesn't have any further questions today.

 INSTRUCTIONS FOR FOLLOW UP CARE:
  [ ] See primary care provider
  [ ] No PCP assigned
  [x ] Return to ER if worse
  [ ] OBMT recheck
  [x ] Other: as above
  [ ] Follow up with Ortho
  [ ] Follow up with Neurology
  [ ] Sent straight to Eye Clinic
  [ ] Escorted to the Mental Health Clinic

  DISPOSITION FROM EMERGENCY DEPARTMENT
  [x ] Discharged
  [ ] Inpatient Admission
  [ ] Observation Admission
 ________________________________________________________________________________
 ________________
 Patient was seen and evaluated during COVID pandemic. Hx, exam,
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 262 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 262 of 667

 workup and dispo were tempered by considerations of ongoing risk to patient of
 in-hospital exposure
 to
 COVID and risk to staff from ongoing exposure to possible
 non-critical COVID patients.

 Likewise, all MDM was tempered by verbalized and written administrative
 directives to consider PPE limitations and resource utilization as to bed
 availability, radiology availability and the limited diagnostic assays for low
 acuity or non-emergent patients.



 /es/ CAMERON H COLVIG

 Signed: 06/23/2020 00:28


                   Date/Time:     22 Jun 2020 @ 2252
                    Note Title:   ER NURSE'S NOTE
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    MERRILL,RONALD B JR
                 Co-signed By:    MERRILL,RONALD B JR
             Date/Time Signed:    23 Jun 2020 @ 0043

 Note


 LOCAL TITLE: ER NURSE'S NOTE
 STANDARD TITLE: EMERGENCY DEPT NOTE
 DATE OF NOTE: JUN 22, 2020@22:52 ENTRY DATE: JUN 22, 2020@22:52:20
    AUTHOR: MERRILL,RONALD B JR EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 2252 - Amb to room 10 - pt request for note due to missing court. Waiting
 provider.

 2259 - MD at bedside.

 2305 - imaging called for XR

 2343 - Pt to radiology via wheelchair with tech.

 0035 - Dr. Batizy to bedside for result review and DCI

 0040 - Post op shoe to RLE - pt amb out of dept without difficulty.


 /es/ Ronald B Merrill Jr, RN
 RN
 Signed: 06/23/2020 00:43
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 263 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 263 of 667




                   Date/Time:      22 Jun 2020 @ 2234
                    Note Title:    ER NURSE TRIAGE NOTE (D)
                     Location:     Rocky Mountain Regional VA Medical Center
                    Signed By:     NEWBERRY,DUSTIN K
                 Co-signed By:     NEWBERRY,DUSTIN K
             Date/Time Signed:     22 Jun 2020 @ 2235

 Note


 LOCAL TITLE: ER NURSE TRIAGE NOTE (D)
 STANDARD TITLE: EMERGENCY DEPT TRIAGE NOTE
 DATE OF NOTE: JUN 22, 2020@22:34 ENTRY DATE: JUN 22, 2020@22:34:14
    AUTHOR: NEWBERRY,DUSTIN K EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Emergency Department Triage
 Patient age:38      Sex: MALE
 On arrival patient was: AMBULATORY
 Patient phone number: PATIENT PHONE
 Allergies: Patient has answered NKA
 Subjective/Objective/Chief Complaint:
 "I pulled a muscle in my right foot and I also missed a mandated court
 appt today so I need an excuse for that." CAOx4, ambulatory with steady
 gait
 Fall Risk Assessment-- MORSE FALL SCALE with Interventions --
  HISTORY OF FALL WITHIN LAST 3 MONTHS? 0 No Patient last had a fall on:
  Elicit Veteran's perception of the cause of this (most recent) fall(s):

  SECONDARY DIAGNOSIS(defined as 2 or more diagnoses and/or polypharmacy)?
  0 No There been medication changes.

  AMBULATORY AID IN USE? 0 None/Bedrest/Nurse Assist

  Which ambulatory aid is used:

  IV CONTINUOUS/BOLUS? 0 No

  GAIT/TRANSFER METHOD? 0 Normal/BR/Wheelchair

  MENTAL STATUS? 0 Oriented to own ability

  Total Morse Score: 0

  Total Fall Risk is low if Morse is <45

  Total Fall Risk score is high if Morse is 45 or greater

  High Fall Risk Goal: The Veteran will remain free of injuries related to
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 264 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 264 of 667

  falls.


 Vital Signs:
 Measurement DT BP      PULSE RESP      POx   TEMP
                        (L/MIN)(%) F(C)
 06/22/2020 22:33 127/84 77 16        96    98.2(36.8)
 11/20/19 @ 0857 HEIGHT: 70 WEIGHT - NONE FOUND - 2D

 Current Medications:
 Active Outpatient Medications (including Supplies):

   Active Outpatient Medications           Status
 =========================================================================
 1) BENZOYL PEROXIDE 5% (WATER BASED) GEL APPLY SMALL ACTIVE
    AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE
 2) CLINDAMYCIN PHOSPHATE 1% TOP SOLN APPLY THIN FILM TO ACTIVE
    AFFECTED AREA DAILY FOR ACNE
 3) DICLOFENAC NA 1% TOP GEL APPLY 2 GRAMS TO AFFECTED ACTIVE
    AREA EVERY 8 HOURS AS NEEDED FOR PAIN (USE DOSING
    CARD TO MEASURE DOSE) **DON'T EXCEED 16 GRAMS DAILY
    TO ANY JOINT OF THE LOWER EXTREMITIES - DON'T
    EXCEED 8 GRAMS DAILY TO ANY JOINT OF THE UPPER
    EXTREMITIES - DON'T EXCEED A TOTAL DOSE OF 32 GRAMS
    DAILY OVER ALL JOINTS**
 4) IBUPROFEN 600MG TAB TAKE ONE TABLET BY MOUTH THREE ACTIVE
    TIMES A DAY WITH MEALS WITH FOOD OR MILK FOR
    PAIN/INFLAMMATION
 5) LIDOCAINE 5% OINT APPLY THIN FILM TO AFFECTED AREA ACTIVE (S)
    ONCE A DAY AS NEEDED FOR PAIN
 6) MENTHOL/M-SALICYLATE 10-15% TOP CREAM APPLY MODERATE ACTIVE
    AMOUNT TO AFFECTED AREA THREE TIMES A DAY AS NEEDED
    FOR PAIN
 7) QUETIAPINE FUMARATE 400MG TAB TAKE ONE TABLET BY    ACTIVE
    MOUTH AT BEDTIME
 8) SUMATRIPTAN SUCCINATE 50MG TAB TAKE ONE TABLET BY ACTIVE
    MOUTH ONCE A DAY AS NEEDED FOR MIGRAINE, MAY REPEAT
    DOSE IN 2 HOURS, IF NO RELIEF. NO MORE THAN 200MG
    PER DAY.
 9) TRETINOIN 0.01% TOP GEL APPLY SMALL AMOUNT AFFECTED ACTIVE
    AREA DAILY AS DIRECTED FOR ACNE

 Current Problems: ACTIVE PROBLEMS

 Suicide Screen:
 Columbia Suicide Severity Rating Scale (C-SSRS) screener
  1. Over the past month, have you wished you were dead or wished you
  could go to sleep and not wake up?
  No

  2. Over the past month, have you had any actual thoughts of killing
  yourself?
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 265 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 265 of 667

  No

  3. Over the past month, have you been thinking about how you might do
  this?
  Response not required due to responses to other questions.

  4. Over the past month, have you had these thoughts and had some
  intention of acting on them?
  Response not required due to responses to other questions.

  5. Over the past month, have you started to work out or worked out the
  details of how to kill yourself?
  Response not required due to responses to other questions.

  6. If yes, at any time in the past month did you intend to carry out
  this plan?
  Response not required due to responses to other questions.

  7. In your lifetime, have you ever done anything, started to do
  anything, or prepared to do anything to end your life (for example,
  collected pills, obtained a gun, gave away valuables, went to the roof
  but didn't jump)?
  No

  8. If YES, was this within the past 3 months?
  Response not required due to responses to other questions.


 Coronavirus Disease 2019 (COVID-19) Screen
 The patient reports that they have not been diagnosed with COVID-19.
  The patient reports that they are not waiting for the results of a
  COVID-19 lab test.
  The patient reports that they do not have a fever.
  The patient reports that they do not have a new or worsening cough or
  shortness of breath.
  The patient reports they do not have any cold or flu-like symptoms.
  The patient reports they do not have any new onset of diarrhea.

 Result:
  Screen is negative.
 Emergency Severity Index (ESI) level
 Level 4

 /es/ DUSTIN K NEWBERRY
 RN, BSN
 Signed: 06/22/2020 22:35


                    Date/Time: 22 Jun 2020 @ 1718
                     Note Title: MH HOMELESS TELEPHONE CONTACT
                      Location: Rocky Mountain Regional VA Medical Center
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 266 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 266 of 667

                   Signed By: TUKA,JAMES C
                Co-signed By: TUKA,JAMES C
            Date/Time Signed: 22 Jun 2020 @ 1728

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUN 22, 2020@17:18 ENTRY DATE: JUN 22, 2020@17:19:03
    AUTHOR: TUKA,JAMES C      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: lack of housing

 Duration: 23 min

 Procedure: Writer called veteran back and reached veteran after veteran had
 called earlier. Writer asked veteran if he had received any news regarding his
 housing. Veteran states that he received a notice "from the sheriff"
 today
 indicating that he has court regarding eviction on June 29 in Denver. Veteran
 plans to go to court. Veteran added that he has not submitted to DHA reasonable

 accommodation paperwork. Veteran reports he has been in contact with an
 attorney and plans to try to avoid eviction at court. Writer asked about status

 about possible other court dates veteran might have related to his recent arrest

 and a reported altercation earlier in the spring. Veteran indicated he does have

 court again for one of the cases. Writer asked veteran to keep writer posted
 regarding his upcoming eviction court case and veteran agreed to do so. Call
 ended normally. Veteran's mood was euthymic and veteran laughed at times
 during
 call. Veteran's thoughts were normal and mostly linear. Veteran's
 speech
 baseline. No clinical indication of HI/SI present.

 Plan: Veteran to go to court on June 29 regarding possible eviction. Writer and

 veteran to remain in contact as veteran faces probable transition regarding
 housing with some uncertainties including upcoming court, possible RA, and
 possible loss of DHA voucher (if veteran vacates unit without having been in
 unit a year).


 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 06/22/2020 17:28
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 267 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 267 of 667



                  Date/Time:     22 Jun 2020 @ 1601
                   Note Title:   TELEPHONE CONTACT NO ENCOUNTER REQUIRED
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    HERNANDEZ,MARK A
                Co-signed By:    HERNANDEZ,MARK A
            Date/Time Signed:    22 Jun 2020 @ 1604

 Note


 LOCAL TITLE: TELEPHONE CONTACT NO ENCOUNTER REQUIRED
 STANDARD TITLE: TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUN 22, 2020@16:01:43 ENTRY DATE: JUN 22, 2020@16:04:50
    AUTHOR: HERNANDEZ,MARK A EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 PCMM Provider Info:
 LOCAL - ROCKY MOUNTAIN REGIONAL VAMC (554)
  PACT: No Local PACT Assigned.
  MH: RMR MENTAL HEALTH HUD-VASH
  (mhtc) Social Worker || Tuka,James C || PHONE:(303) 294-5600

 LOCAL - DENVER VA DOMICILLIARY (554A5) || DENVER VA CLINIC (9TH AVE) (554GJ)
  PACT: DEN PACT MD 07 *WH* (Focus: Primary Care Only)
  Designated Wh Pcp:       Mykoniatis,Gabrielle E || PHONE:2839
  Care Manager:         Chan,Julanie F || PHONE:4438
  Clinical Associate:   Lee,Pamela L || PHONE:2138
  Administrative Associate: Wilson,Lodon Kasem || PHONE:(303) 399-8020
  PACT Clinical Pharmacist: Navy,Hilary || PHONE:719-227-4078
  Surrogate Care Manager: Petersen,Daniel J || PHONE:3194
  Clinical POC:       Care Manager || Chan,Julanie F || PHONE:4438
  Administrative POC:     Administrative Associate || Wilson,Lodon Kasem ||
 PHONE:(303) 399-8020

 HEALTH CARE PROVIDER called in for JORDAN,CHADWICK HEATH (243399084) Phone: 720-
 276-5377.

 The following identifiers were used to verify this patient: DOB. SSN.

 Contact Phone Number: 720-276-5377

 Patient's Email Address: PRINCEOFWADESBORO@GMAIL.COM

 Caller Area: 19-*DENVER CBOC

 Type of call: ** ECHCS TRIAGE RN.

 Caller Response: *OTHER

 Class Code: Other specified counseling.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 268 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 268 of 667



 Chief Complaint: Not applicable to call.

 Nurse Notes:
 Sam with Eye vision optional ( eye glass vendor, p= 303-534-8811 and fax = 303-
 825-0109) calls to report veteran broke the arm of his prescription glasses and
 will need a whole new frame. Sam reports they have done work thru VA
 prosthetics, but reports they will need consult placed by PCP.

 Author: HERNANDEZ,MARK A

 Evaluation/Management Code: HC PRO PHONE CALL 5-10 MIN (98966).
 Starting at: 06/22/2020 @ 4:01:43 PM
 Ending at: 06/22/2020 @ 4:04:38 PM
 Length: 2 minutes.


 /es/ MARK A HERNANDEZ
 RN, CALL CENTER
 Signed: 06/22/2020 16:04

 Receipt Acknowledged By:
 06/23/2020 10:09      /es/ GABRIELLE E MYKONIATIS, MD
                Staff Primary Care Physician
 06/23/2020 08:56      /es/ DANIEL J PETERSEN
                RN
              for JULANIE F CHAN


                  Date/Time:      22 Jun 2020 @ 1400
                   Note Title:    VETERAN JUSTICE OUTREACH NOTE
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     DEUTSCH,PAUL A
                Co-signed By:     DEUTSCH,PAUL A
            Date/Time Signed:     23 Jun 2020 @ 0954

 Note


 LOCAL TITLE: VETERAN JUSTICE OUTREACH NOTE
 STANDARD TITLE: MENTAL HEALTH OUTREACH NOTE
 DATE OF NOTE: JUN 22, 2020@14:00 ENTRY DATE: JUN 23, 2020@09:45:37
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: z65.3 Justice Involved
 Duration of visit: 10 minutes
 Treatment Provided: Case Management
 Plan: Continue Veterans Treatment Court

 D: On this date, the veteran's case was reviewed with the Denver County
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 269 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 269 of 667

 Veterans Treatment Court (VTC) staff via CISCO WebEx (due to pause in normal
 VTC docket, as the result of COVID-19 precautions). After receiving an update
 from the veteran's probation officer (Mr. Donta McNeil), the veteran
 participates in the call-in line with VTC staff. He is appropriately
 participative.

 The veteran was noted to be in relative compliance with Denver VTC
 requirements. UAs have recently resumed; the veteran expresses surprise and
 evidently was not alerted some 3 weeks ago by his probation of this fact. He
 is advised that he must submit one today and states he will do so. As a light
 sanction, he will be required to (virtually) attend tonight's court alumni
 meeting.

 For several recent new legal charges, the veteran expresses a willingness to
 go to trial over them. In the short-term he is interested in attending
 tomorrow's MH appt at 1030, to begin anger management groups, and to
 continue
 bettering himself overall. He denies any additional needs at this time.

 A: No endorsed safety concerns during today's video (WebEx) check-in. The
 veteran is encouraged to check-in with this VA staff and other VTC staff as
 needed; an incentive system is in place to allow the veteran to accrue points
 towards gift card by fulfilling interim VTC requirement- this is intended to
 promote pro-social contact pending resumption of in-person docket.

 P: Continue attending VTC as required; next on 7/13. VJO staff are available
 to supply assistance to veteran as needed.

 /es/ Paul A. Deutsch, LCSW
 Veterans Justice Outreach Social Worker
 Signed: 06/23/2020 09:54


                  Date/Time:     18 Jun 2020 @ 1955
                   Note Title:   MH HOMELESS TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    TUKA,JAMES C
                Co-signed By:    TUKA,JAMES C
            Date/Time Signed:    18 Jun 2020 @ 2013

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUN 18, 2020@19:55 ENTRY DATE: JUN 18, 2020@19:55:17
    AUTHOR: TUKA,JAMES C      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: lack of housing
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 270 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 270 of 667

 Duration: 20 min

 Procedure: Writer called and reached veteran. Veteran shared that "they
 dropped the charges" and veteran is not sure if any further court hearings
 will
 be required of veteran. Veteran reports also that he went to RMR recently and
 spoke with a "psychologist" there and gave her a Reasonable
 Accommodation
 packet. Veteran states he may see psychologist again on Monday. Veteran shared

 also that he recently met a woman and is pleased about that. Writer asked and
 veteran states he has not received any mail regarding possible eviction.
 Veteran asked if writer informed his property manager about veteran's plan
 to
 submit RA to DHA as he had asked, and writer stated that he did and veteran said

 "oh good." Veteran states "I have nothing against office
 staff." Veteran
 thanked writer for support. Veteran stated that he wants to move out of his
 unit. Veteran reports he spoke to someone at CO Legal Services as well.
 Veteran denies that he received any notices to quit from property manager.
 Writer reminded veteran that the RA was an option mentioned by DHA technician
 that may, if approved, allow veteran to vacate his unit before he has been in
 the unit a full year without penalty or losing his voucher. At the same time,
 the RA could take, per DHA technician, 30-45 days, which could be an issue if
 veteran's property manager has started the eviction process. Writer
 repeated
 that it is important that veteran remain in contact with writer in coming days
 and weeks so that writer may help coordinate with veteran, property manager, DHA

 and potential new landlords. Also, there is no guarantee that RA will be
 approved by DHA given reported reasons that veteran was asked to vacate by
 property manager (though veteran denies getting notices to quit, as mentioned).
 Writer reminded veteran that it is best if he avoids eviction. Writer also
 reminded veteran that without an approved RA, even if veteran left his unit
 without getting evicted, there is a possibility, according to DHA technician,
 that veteran would lose his DHA voucher and, if wanting to seek further hudvash
 housing, veteran would have to apply for a new voucher, likely with a different
 housing authority. Veteran states he understands. Writer notes veteran sounded

 sober, had baseline speech, normal and mostly linear thoughts, somewhat anxious

 mood, and no clinical indication of HI/Si present.

 Plan: Veteran to follow up with RA paperwork and submit to DHA if he wishes.
 Veteran remains in his unit at this time but has expressed a desire to leave the

 unit. Veteran agrees to remain in contact with writer regarding current housing

 situation/transition.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 271 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 271 of 667

 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 06/18/2020 20:13


                  Date/Time:       17 Jun 2020 @ 1537
                   Note Title:     MH TELEPHONE CONTACT (B)
                    Location:      Rocky Mountain Regional VA Medical Center
                   Signed By:      VALDIVIEZO,SONIA
                Co-signed By:      VALDIVIEZO,SONIA
            Date/Time Signed:      17 Jun 2020 @ 1538

 Note


 LOCAL TITLE: MH TELEPHONE CONTACT (B)
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUN 17, 2020@15:37 ENTRY DATE: JUN 17, 2020@15:38:02
    AUTHOR: VALDIVIEZO,SONIA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: PTSD,
 Duration of call: 6 min.
 Treatment Provided: Telephone Contact

 Veteran reports that "I came in because I'm having an emergency. I
 just came to
 the walk-in to see someone. While I'm here I thought I'd leave some
 paperwork
 that I need you to fill out for me so that it can help me with my housing
 reasonable accommodation."

 During the call, a provider called Veteran to her office. He responded
 "I'm
 talking with Sonia right now, but when I'm done with her I'll come see
 you."

 I discussed the paperwork, and encouraged him to speak to the provider who is
 currently on duty with RAFT-walk-in.

 /es/ Sonia Valdiviezo, LCSW
 LICENSED CLINICAL SOCIAL WORKER, MH
 Signed: 06/17/2020 15:38


                    Date/Time:     17 Jun 2020 @ 1501
                     Note Title:   HAS ADMINISTRATIVE NOTE (T)
                      Location:    Rocky Mountain Regional VA Medical Center
                     Signed By:    HOWARD,JEWEL L
                  Co-signed By:    HOWARD,JEWEL L
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 272 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 272 of 667

            Date/Time Signed: 17 Jun 2020 @ 1502

 Note


 LOCAL TITLE: HAS ADMINISTRATIVE NOTE (T)
 STANDARD TITLE: ADMINISTRATIVE NOTE
 DATE OF NOTE: JUN 17, 2020@15:01 ENTRY DATE: JUN 17, 2020@15:01:17
    AUTHOR: HOWARD,JEWEL L      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 HAS Clinic Administration Note
 General information to be passed on to PACT/BHIP:
 VETERAN CAME TO CLINIC STATED THAT HE WOULD LIKE TO HAVE A CLL FROM
 PROVIDER THAT IS IS AN EMERGENCY. PLEASE REACH OUT TO VETERAN.

 /es/ JEWEL L HOWARD

 Signed: 06/17/2020 15:02

 Receipt Acknowledged By:
 06/17/2020 15:13    /es/ Sonia Valdiviezo, LCSW
               LICENSED CLINICAL SOCIAL WORKER, MH


                  Date/Time:     17 Jun 2020 @ 1500
                   Note Title:   MH SAME DAY ACCESS
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    SOUTH,KELSEY A
                Co-signed By:    SOUTH,KELSEY A
            Date/Time Signed:    18 Jun 2020 @ 0904

 Note


 LOCAL TITLE: MH SAME DAY ACCESS
 STANDARD TITLE: MENTAL HEALTH ADMINISTRATIVE NOTE
 DATE OF NOTE: JUN 17, 2020@15:00 ENTRY DATE: JUN 18, 2020@08:33
    AUTHOR: SOUTH,KELSEY A     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 MH SAME DAY ACCESS
  Type of interaction:
   Face to Face

  Location where this appointment is being held:
   Rocky Mountain Regional Medical Center

  Have you had an appointment with an ECHCS Mental Health provider in the
  last 2 years?
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 273 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 273 of 667

  ** Please note: If a Veteran has NOT BEEN seen by an ECHCS provider
   within the past 2 years, the MH Same Day triage MUST be completed
   by a LIP within 24 hours of the initial request.**
   Yes

   Veteran's stated need for mental health treatment is Non-urgent

   How can I help you today? (Veteran's stated need for mental health
   treatment today): veteran states he has had recent legal issues and needs to

 get papers to his therapist for her signature.

   C-SSRS
    1. Over the past month, have you wished you were dead or wished you
    could go to sleep and not wake up?
    Yes

    2. Over the past month, have you had any actual thoughts of killing
    yourself?
    No

    3. Over the past month, have you been thinking about how you might
    do this?
    Response not required due to responses to other questions.

    4. Over the past month, have you had these thoughts and had some
    intention of acting on them?
    Response not required due to responses to other questions.

    5. Over the past month, have you started to work out or worked out
    the details of how to kill yourself?
    Response not required due to responses to other questions.

    6. If yes, at any time in the past month did you intend to carry out
    this plan?
    Response not required due to responses to other questions.

    7. In your lifetime, have you ever done anything, started to do
    anything, or prepared to do anything to end your life (for example,
    collected pills, obtained a gun, gave away valuables, went to the
    roof but didn't jump)?
    No

    8. If YES, was this within the past 3 months?
    Response not required due to responses to other questions.
   Based on the Veteran's responses, the screen is:
    Negative


   Summary of Contact, including response to Veteran's concerns and
   questions:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 274 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 274 of 667



   Veteran presented to MH walk in asking to see his therapist, Sonia
 Valdiviezo, LCSW. It appears veteran was able to speak with his therapist via
 phone while in the waiting area (see note by Sonia Valdiviezo, LCSW). Writer met

 with veteran to assess veteran in-person following his phone conversation with
 his therapist. Veteran's mood initially appeared irritable though as he
 began
 talking through his difficulties he appeared more calm. Writer provided space
 for veteran to discuss his frustration and anxiety around his recent arrest. He
 said he spent a couple of days in jail and the charges against him were dropped,

 however he is concerned that the case could be re-started at any time. He said
 the SWAT team was brought in to arrest him, which he described as traumatic.
 Writer expressed understanding around veteran's concerns, especially given
 current sociopolitical context around police treatment of POC. He said he
 experienced passive SI while he was in jail and denied any active SI, intent or
 plan during that time. He denied current SI and HI today. He denied any thoughts

 of harming property management staff or anyone else, though he expressed concern

 that he could respond in self-defense if someone else was to become physical
 with him. Denied any access to lethal means.

   He said he is completing paperwork to leave his current residence and
 transfer to a new residence as he is experiencing ongoing difficulties with the
 property management staff. He said he has called the police on the property
 management staff and they have called the police on him - he did not provide
 additional details. He states he is getting assistance from a lawyer and VA
 housing program. Veteran endorsed anxiety and concern that he is being targeted
 by property management and said they often seem to be watching him or overly
 interested in what he is doing.

   We discussed how veteran might take care of himself during this time, and
 especially how he might avoid interactions where his anxiety and frustration
 with property management could escalate and create additional difficulties for
 him. He discussed his plan to "lay low," start packing, and focus on
 the
 business he hopes to start in the future. We discussed the idea of not giving
 the property management company any additional reason to call the police while
 also acknowledging how unfair this feels to the veteran, as he does not feel his

 behavior has warranted intervention from law enfocement.

   Plan (Please include recommendations for further evaluation and
   treatment, and action taken):

   - Provided veteran with print out of upcoming appointments

   - Encouraged him to visit nearest ER if he experienced increased distress
 including SI with intent or plan. Veteran amenable to do so.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 275 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 275 of 667

      - Veteran left paperwork for Sonia Valdiviezo, LCSW with front desk staff.

   - Veteran did not report any current suicidal and/or homicidal ideations,
 plan, or intent. No information discussed suggested imminent or acute risk for
 self-harm or harm to others.

      Provided Veteran with emergency contact information for local mental
      health services and the VA crisis hotline telephone number.
       ** 1-800-273-8255, Press 1 at the prompt

      Duration of visit: 50 min

      Visit Diagnosis: Per Dr. Heermann note from 6/2/20


 1.      Major Depression, recurrent, remission
 2.      Psychosis NOS
 3.      Other specified anxiety d/o
 4.      R/O GAD
 5.      R/O PTSD
 6.      Cannabis use disorder - early remission
 7.      Alcohol use disorder - early remission
 8.      Cluster B anti-social personality traits, R/O disorder


 /es/ KELSEY A SOUTH PhD
 CLINICAL PSYCHOLOGIST
 Signed: 06/18/2020 09:04

 Receipt Acknowledged By:
 06/18/2020 11:26    /es/ Sonia Valdiviezo, LCSW
               LICENSED CLINICAL SOCIAL WORKER, MH


                     Date/Time:      16 Jun 2020 @ 1411
                      Note Title:    MH HOMELESS TELEPHONE CONTACT
                       Location:     Rocky Mountain Regional VA Medical Center
                      Signed By:     TUKA,JAMES C
                   Co-signed By:     TUKA,JAMES C
               Date/Time Signed:     16 Jun 2020 @ 1429

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUN 16, 2020@14:11 ENTRY DATE: JUN 16, 2020@14:11:55
    AUTHOR: TUKA,JAMES C      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: lack of housing
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 276 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 276 of 667



 Duration: 14 min

 Procedure: Writer received call from veteran. Veteran states he was arrested
 and charged with second degree assault Friday, that "court dropped it,"
 and that
 veteran just was "let out of jail" today. Veteran is not sure if he
 has future
 court dates, per veteran. Veteran added that "some crazy dude hit me in the
 head
 with a stick and I defended myself," and "I will claim self-defense at
 court."
 Veteran states he spoke with property manager Deena before call to writer and
 that he told her he "wishes her no harm." He states that Deena says
 veteran
 will be "getting papers in the mail" but veteran does not know exactly
 what
 papers. Writer informed veteran that she might be referring to eviction related

 court documents given that Deena reported to writer (and asked writer to inform
 veteran last week, which writer did) that she was going to contact court to move

 forward with eviction following first reported notice to vacate in 3 days from
 early June. Veteran denies receiving any 3 day notices to vacate either from
 early June or more recently. Veteran adds that he doesn't know what he did

 wrong. Veteran believes Deena is "not doing this by the rules."
 Veteran states
 he "plans to leave" the unit, adding that he wants a place where he can
 have a
 "big dog." Veteran reports he spoke to lawyer at CO Legal Services
 today.
 Veteran states he receives unit keys from Deena and has access to unit again.
 Veteran states the "detectives have my truck." Veteran plans to
 contact this
 writer and let writer know if and or when he might be vacating unit and if he
 would like to seek alternative housing in HUDVASH if possible. Writer reminded
 veteran that avoiding eviction, if possible, is better than not, especially
 related to rehousing veteran in a suitable unit. Veteran states he plans to
 check into Reasonable Accommodation packet he received after contacting his DHA
 technician Rachel Ortega and veteran asked writer (which writer has done) to let

 Deena know that veteran now plans to look into filing RA. Also, veteran agrees
 to let writer know if he receives any eviction paperwork in the mail. Call
 ended. Veteran was calm, with linear and normal thoughts, and stable mood
 during call. No clinical indication of HI/SI present.

 Plan: Writer waiting to hear from veteran regarding plans and possible eviction
 paperwork veteran may receive. Writer to assist with RA if pursued with DHA,
 although, as writer reminded veteran, the RA could take a month or more to be
 processed and acted upon and the RA's purpose may only be to allow veteran
 to
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 277 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 277 of 667

 end lease and vacate without placing his DHA voucher in jeopardy. Also, if
 eviction process is already taking place, veteran may be evicted before RA is
 completed. (Writer notes veteran continues to deny having received any 3 day
 notices from Deena, while Deena states she has now given veteran two such
 notices this month.)

 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 06/16/2020 14:29


                  Date/Time:     16 Jun 2020 @ 1140
                   Note Title:   DID NOT ARRIVE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    SLOAN,JESSICA H
                Co-signed By:    SLOAN,JESSICA H
            Date/Time Signed:    16 Jun 2020 @ 1141

 Note


 LOCAL TITLE: DID NOT ARRIVE
 STANDARD TITLE: NO SHOW NOTE
 DATE OF NOTE: JUN 16, 2020@11:40 ENTRY DATE: JUN 16, 2020@11:40:48
    AUTHOR: SLOAN,JESSICA H EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Mr. JORDAN did not arrive for a scheduled appointment on: 06/16/20 10:30

 Mr. JORDAN's chart was reviewed.

 No clinical rationale to place outreach call. Will await contact from Mr. JORDAN.

 Veteran scheduled for next CPCC psych class on 6/23/20.

 /es/ Jessica H Sloan, PhD
 CLINICAL PSYCHOLOGIST
 Signed: 06/16/2020 11:41


                  Date/Time:     12 Jun 2020 @ 1332
                   Note Title:   MH HOMELESS TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    TUKA,JAMES C
                Co-signed By:    TUKA,JAMES C
            Date/Time Signed:    12 Jun 2020 @ 1337

 Note
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 278 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 278 of 667

 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUN 12, 2020@13:32 ENTRY DATE: JUN 12, 2020@13:32:33
    AUTHOR: TUKA,JAMES C      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: lack of housing

 Duration: 12 min

 Procedure: Veteran called and reported to writer that he "talked to some
 lawyers." Veteran inquired with writer about possibility of continuing to
 participate in the hudvash program using a PHA other than DHA, and writer
 indicated this is a possibility if veteran is unable to use DHA moving forward
 if he leaves or must leave his current unit. Veteran states a lawyer told
 veteran "not to sign anything" until veteran meets with CO Legal
 Services.
 Veteran states he is calling CO Legal Services and will set up an appointment.
 Veteran repeats that he never got a 3 day notice to quit. Veteran states he now

 plans to email his property manager and inform her that he never got such a
 notice and go from there. Veteran states that he also plans to contact his
 technician at DHA, Rachel Ortega directly as well. Call ended. Writer and
 veteran agreed to remain in contact.

 Plan: Veteran to contact DHA and his property manager and inform writer about
 his plans regarding remaining in or vacating his unit and then possible
 rehousing.

 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 06/12/2020 13:37


                  Date/Time:     12 Jun 2020 @ 1128
                   Note Title:   MH HOMELESS TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    TUKA,JAMES C
                Co-signed By:    TUKA,JAMES C
            Date/Time Signed:    12 Jun 2020 @ 1139

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUN 12, 2020@11:28 ENTRY DATE: JUN 12, 2020@11:28:35
    AUTHOR: TUKA,JAMES C      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: lack of housing
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 279 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 279 of 667



 Duration: 10 min

 Procedure: Writer called and reached veteran. Veteran states he is "doing
 good" when asked. Veteran added that he is working on an election campaign
 and
 has been busy. Also, veteran reports he had his skateboard stolen and that he
 has been looking for alternative housing. Writer informed veteran that writer
 has had contact with Rachel Ortega, veteran's technician at DHA, to try to
 learn
 what options veteran has regarding staying or leaving his current unit given
 that property manager, per p.m., posted a 3 day notice to quit around June 5 for

 significant violation of lease. Writer informed veteran that a mutual
 rescission is not possible through DHA under one year vacancy. Second, a
 reasonable accommodation could be pursued but there is "no guarantee",
 per Ms.
 Ortega, that it would be granted to allow veteran to move out of his unit under
 one year vacancy without jeopardizing his voucher status, and also, an R.A.
 could take over 30 days before decision is made. Finally, writer informed
 veteran that D. McDonald has stated that she is "filing" with the court
 the
 eviction today at noon if veteran does not move out or indicate he is moving out

 asap. Writer informed veteran that rehousing veteran if he has an eviction on
 his record, will be more difficult. Writer also informed veteran that, whether
 he moves out ASAP or stays and gets evicted, if he would like to pursue further
 hudvash housing it would likely have to be through a PHA other than DHA. Writer

 recommended, all things considered at this time, that veteran make plans to
 vacate the unit and keep this writer and property manager informed of plans and
 progress. Writer mentioned to veteran that property manager reported to writer

 that veteran was seen yesterday by building staff with blood on him and carrying

 what looked to be a bat. Veteran says he did not have blood on him, carried no
 bat, and did not have police contact yesterday. Writer asks veteran what he
 would like to do/what his plans are. Veteran states he might get a lawyer and
 "fight the eviction." Veteran said he is not sure what he will do and
 will keep
 writer posted. Veteran then said he has to make a call to lawyer and maybe
 police and will call writer back "in a minute" and call ended. Veteran
 sounded
 sober and was calm, with baseline speech, linear and normal thoughts and stable
 mood. No clinical indication of HI/SI. Writer notes that veteran also stated
 that he wants to leave his current unit and the building given that he believes
 the staff there are monitoring him too much and want him to move.

 Plan: Writer waiting to hear back from veteran. If writer does not hear back,
 writer to reach out again to veteran.

 /es/ JAMES C TUKA
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 280 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 280 of 667

 MSW (HUD-VASH Case Manager)
 Signed: 06/12/2020 11:39


                  Date/Time:     12 Jun 2020 @ 1120
                   Note Title:   VASH COLLATERAL CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    TUKA,JAMES C
                Co-signed By:    TUKA,JAMES C
            Date/Time Signed:    12 Jun 2020 @ 1128

 Note


 LOCAL TITLE: VASH COLLATERAL CONTACT
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: JUN 12, 2020@11:20 ENTRY DATE: JUN 12, 2020@11:21:02
    AUTHOR: TUKA,JAMES C      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: lack of housing

 Duration: 8 min

 Procedure: Writer received an earlier message from property manager D. McDonald
 and writer called her back and reached her. Ms. McDonald reports that yesterday

 her staff member heard a crash that sounded like a car accident and after that
 the staff member saw veteran in the hallway with blood on him and he was
 carrying what looked like a baseball bat. Ms. McDonald added that the staff
 asked veteran if he was ok and he threatened her. She then called police and
 police reportedly arrived later in the evening but Ms. McDonald is not sure of
 the outcome. Writer informed her that a mutual rescission is not available
 through DHA given that veteran has not been in unit a year. Also, a reasonable
 accommodation, which veteran could choose to request in order to be allowed to
 vacate the unit under one year without penalty/negative effect on DHA voucher is

 no guarantee and could take 30 or more days. Finally, writer informed Deena
 that DHA informed writer that if veteran vacates his unit asap then he still
 would place his voucher in jeopardy and have to reapply or seek another housing
 authority for future voucher given that he has not been in unit a year. Ms.
 McDonald states she plans to file the eviction with court at noon today. Call
 ended.


 Plan: Writer to contact veteran to discuss options and provide veteran with
 information provided to writer by DHA regarding voucher.

 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 06/12/2020 11:28
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 281 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 281 of 667




                  Date/Time:       10 Jun 2020 @ 1405
                   Note Title:     MH HOMELESS TELEPHONE CONTACT
                    Location:      Rocky Mountain Regional VA Medical Center
                   Signed By:      TUKA,JAMES C
                Co-signed By:      TUKA,JAMES C
            Date/Time Signed:      10 Jun 2020 @ 1413

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUN 10, 2020@14:05 ENTRY DATE: JUN 10, 2020@14:05:48
    AUTHOR: TUKA,JAMES C      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: lack of housing

 Duration: 6 min

 Procedure: Writer received callback from veteran who shared he was at the
 dentist earlier. Writer informed veteran that his property manager would like
 him to leave the unit and that she stated to writer that she posted a 3 day
 notice to quit for veteran over 3 days ago. At the same time, per D. McDonald
 property manager, she is open to signing a mutual rescission with veteran to
 vacate if veteran is willing. Writer also informed veteran that Ms. McDonald
 told writer that veteran also received a "felony charge" recently
 possibly
 related to incident for which she issued 3 day notice to quit. Veteran states
 that he did not receive a 3 day notice and that his legal matters are none of
 Ms. McDonald's business. Veteran states he plans to "file a
 lawsuit" against
 Ms. McDonald for discrimination. Veteran agrees to sign a mutual rescission and

 is ok with writer telling Ms. McDonald that he is open to this.

 Plan: Writer to contact property manager and DHA technician regarding possible
 mutual rescission and remain in contact with veteran.

 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 06/10/2020 14:13


                    Date/Time:     10 Jun 2020 @ 1225
                     Note Title:   MH HOMELESS TELEPHONE CONTACT
                      Location:    Rocky Mountain Regional VA Medical Center
                     Signed By:    TUKA,JAMES C
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 282 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 282 of 667

                Co-signed By: TUKA,JAMES C
            Date/Time Signed: 10 Jun 2020 @ 1227

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUN 10, 2020@12:25 ENTRY DATE: JUN 10, 2020@12:26:02
    AUTHOR: TUKA,JAMES C      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: lack of housing

 Duration: 1 min

 Procedure: Writer called veteran attempting to reach to discuss current housing
 situation. Veteran did not answer, and as writer prepared to leave voicemail
 veteran texted saying he is in a meeting and will call writer back.

 Plan: Writer to wait for veteran callback.

 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 06/10/2020 12:27


                  Date/Time:      10 Jun 2020 @ 1208
                   Note Title:    HAS ADMINISTRATIVE NOTE (T)
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     JARMON,DAWN A
                Co-signed By:     JARMON,DAWN A
            Date/Time Signed:     10 Jun 2020 @ 1210

 Note


 LOCAL TITLE: HAS ADMINISTRATIVE NOTE (T)
 STANDARD TITLE: ADMINISTRATIVE NOTE
 DATE OF NOTE: JUN 10, 2020@12:08 ENTRY DATE: JUN 10, 2020@12:08:20
    AUTHOR: JARMON,DAWN A       EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 HAS Clinic Administration Note
 Telephone Note:
 Called pt and informed him about PHONE CPCC PHARM 02 to be scheduled he
 agreed to appt. for 7/16@1100. Informed him provider Dr. Allie Schroeder
 will call him he stated ok thats fine.

 /es/ DAWN A JARMON
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 283 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 283 of 667

 AMSA
 Signed: 06/10/2020 12:10


                  Date/Time:     09 Jun 2020 @ 1314
                   Note Title:   VASH COLLATERAL CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    TUKA,JAMES C
                Co-signed By:    TUKA,JAMES C
            Date/Time Signed:    09 Jun 2020 @ 1347

 Note


 LOCAL TITLE: VASH COLLATERAL CONTACT
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: JUN 09, 2020@13:14 ENTRY DATE: JUN 09, 2020@13:14:58
    AUTHOR: TUKA,JAMES C      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: lack of housing

 Duration: 8 min

 Procedure: Writer received a call then called back to veteran's property
 manager
 D. McDonald. Ms. McDonald reports that veteran confronted her some weeks ago.
 She also reports veteran received a protection order from victim's advocate

 office indicating veteran must keep away from the residents veteran allegedly
 assaulted. Ms. McDonald states veteran assaulted some of his neighbors and was
 charged with a felony. She also gave veteran a 3 day notice to quit on June 5.
 She reports she received an email from veteran yesterday requesting to talk
 about renewal options. She does not want veteran to be homeless but states he
 must move out. She will offer a mutual rescission and prefers no direct contact

 with veteran as he is "kind of threatening" to her. Writer agreed to
 reach out
 to veteran to let him know she is offering mutual rescission. Veteran has DHA
 voucher. She added that if there are any further issues she will not consider
 mutual rescission and move for eviction as veteran has not moved out after three

 day notice indicated he must. Writer agreed to contact veteran and remain in
 contact with Ms. McDonald.

 Plan: Writer left voicemail with veteran following call with property manager
 and will continue to try to reach veteran.

 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 06/09/2020 13:47
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 284 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 284 of 667




                  Date/Time:      09 Jun 2020 @ 1240
                   Note Title:    MH HOMELESS TELEPHONE CONTACT
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     TUKA,JAMES C
                Co-signed By:     TUKA,JAMES C
            Date/Time Signed:     09 Jun 2020 @ 1242

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUN 09, 2020@12:40 ENTRY DATE: JUN 09, 2020@12:40:59
    AUTHOR: TUKA,JAMES C      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: lack of housing

 Duration: 1-2 min

 Procedure: Writer called veteran to speak with veteran about housing issues
 reported by property manager. Veteran did not answer. Writer left voicemail
 requesting callback.

 Plan: Writer to continue to try to reach veteran.

 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 06/09/2020 12:42


                  Date/Time:      09 Jun 2020 @ 1141
                   Note Title:    PAIN GROUP THERAPY
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     SLOAN,JESSICA H
                Co-signed By:     SLOAN,JESSICA H
            Date/Time Signed:     09 Jun 2020 @ 1143

 Note


 LOCAL TITLE: PAIN GROUP THERAPY
 STANDARD TITLE: PAIN MEDICINE GROUP COUNSELING NOTE
 DATE OF NOTE: JUN 09, 2020@11:41 ENTRY DATE: JUN 09, 2020@11:41:57
    AUTHOR: SLOAN,JESSICA H EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Chronic Pain Care Clinic Class
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 285 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 285 of 667

 Module: #2, Relaxation
 Group members: 8
 Facilitator: Jessica Sloan, PhD
 Time in Session: 60 min

 ID: Mr. CHADWICK HEATH JORDAN is a 38 y/o, NEVER MARRIED, BLACK OR AFRICAN
 AMERICAN, MALE, 90%SC Veteran of the US Marine Corps (from DEC 29,2000 to JUN
 5,2002).

 SESSION CONTENT: Veteran was present for Module #2 of the CPCC Pain Group series

 (4 week psychoeducational class). Veterans were provided information about the
 role of sympathetic nervous system arousal and muscle tension in chronic pain.
 Veterans discussed benefits of relaxation techniques and reviewed examples of
 relaxation techniques, such as diaphragmatic breathing, PMR, visualization, and
 autogenic training. Veterans participated in a relaxation exercise. Veterans
 were provided with educational hand-outs and invited to ask questions as-needed.


 Mr. Jordan was alert and attentive. He appeared to be tracking the discussion
 and had several comments/questions. No urgent/emergent issues were observed or
 endorsed by Veteran or provider.

 DX: Chronic pain

 PLAN: Pt to attend module #3 in one week at the same time. RTC placed for
 pain pharmacy.

 Care classes completed: 2

 /es/ Jessica H Sloan, PhD
 CLINICAL PSYCHOLOGIST
 Signed: 06/09/2020 11:43


                   Date/Time:      03 Jun 2020 @ 0747
                    Note Title:    HAS ADMINISTRATIVE NOTE (T)
                     Location:     Rocky Mountain Regional VA Medical Center
                    Signed By:     HENSZ,MELISSA M
                 Co-signed By:     HENSZ,MELISSA M
             Date/Time Signed:     03 Jun 2020 @ 0748

 Note


 LOCAL TITLE: HAS ADMINISTRATIVE NOTE (T)
 STANDARD TITLE: ADMINISTRATIVE NOTE
 DATE OF NOTE: JUN 03, 2020@07:47 ENTRY DATE: JUN 03, 2020@07:47:50
    AUTHOR: HENSZ,MELISSA M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 286 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 286 of 667

 HAS Clinic Administration Note
 Telephone Note:
 Spoke with veteran to inform him of clinic cancellation for RMR PHONE
 MHC SW 06 at 6/3/20@0930. Provider will reschedule when she returns.

 /es/ MELISSA M HENSZ

 Signed: 06/03/2020 07:48

 Receipt Acknowledged By:
 06/16/2020 17:41    /es/ Sonia Valdiviezo, LCSW
               LICENSED CLINICAL SOCIAL WORKER, MH


                   Date/Time:      02 Jun 2020 @ 1144
                    Note Title:    PAIN GROUP THERAPY
                     Location:     Rocky Mountain Regional VA Medical Center
                    Signed By:     SLOAN,JESSICA H
                 Co-signed By:     SLOAN,JESSICA H
             Date/Time Signed:     02 Jun 2020 @ 1146

 Note


 LOCAL TITLE: PAIN GROUP THERAPY
 STANDARD TITLE: PAIN MEDICINE GROUP COUNSELING NOTE
 DATE OF NOTE: JUN 02, 2020@11:44 ENTRY DATE: JUN 02, 2020@11:44:38
    AUTHOR: SLOAN,JESSICA H EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Chronic Pain Care Clinic Class
 Module: #1, Introduction
 Group members: 7
 Facilitator: Jessica Sloan, PhD
 Time in Session: 60 min

 ID: Mr. CHADWICK HEATH JORDAN is a 37 y/o, NEVER MARRIED, BLACK OR AFRICAN
 AMERICAN, MALE, 90%SC Veteran of the US Marine Corps (from DEC 29,2000 to JUN
 5,2002).

 SESSION CONTENT: Veteran was present for module #1 of the CPCC Pain Group series

 (four week psychoeducational class). Veterans were informed of the limits to
 confidentiality and verbally consented to treatment. Veterans were provided
 basic information about chronic pain, including the difference between chronic
 and acute pain, Gate Control Theory, and basic neuroscience to help explain the
 role of thoughts, emotions, and stress in the experience of chronic pain.
 Veterans were provided with educational hand-outs and invited to ask questions
 as-needed.

 Mr. Jordan was alert and attentive. He appeared to be tracking the discussion
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 287 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 287 of 667

 and had several comments/questions. He reported that exercise and stress worsen
 his pain. No urgent/emergent issues were observed or endorsed by Veteran or
 provider.

 DX: Chronic pain

 PLAN: Pt to attend module #2 in one week at the same time.

 Care classes completed: 1

 /es/ Jessica H Sloan, PhD
 CLINICAL PSYCHOLOGIST
 Signed: 06/02/2020 11:46


                  Date/Time:      02 Jun 2020 @ 0938
                   Note Title:    MH MEDICATION MANAGEMENT
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     HEERMANN,CHANEL M
                Co-signed By:     HEERMANN,CHANEL M
            Date/Time Signed:     02 Jun 2020 @ 1327

 Note


 LOCAL TITLE: MH MEDICATION MANAGEMENT
 STANDARD TITLE: MENTAL HEALTH MEDICATION MGT NOTE
 DATE OF NOTE: JUN 02, 2020@09:38 ENTRY DATE: JUN 02, 2020@09:38:09
    AUTHOR: HEERMANN,CHANEL M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 CC: "I've definitely had some things to think about."

 HPI: Pt interviewed and chart reviewed.

 Mostly related to PTSD and anger management.
 Needs to stop paying attention to evil or adversity.

 Has a place now and has everything he needs.

 Current neurovegetative sx:
 Sleep is still not good. Wants to get 8 hours and get on circadian rhythm.
 Sometimes falls asleep when he doesn't want to - up all night, sleep 5-6am
 for
 couple hours. Happens a lot. Doesn't need a lot of sleep. Can nap if does
 strenuous activity. This is going on daily. Effect of Seroquel stopped about a

 month ago.
 Energy has been great. Feels "wound". Wakes up fully awake even if
 didn't
 sleep. Does better when exercises - hangs upside down in gravity boots, "I
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 288 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 288 of 667

 get
 acupuncture" and goes to park to hit trails, favorite cardio is jogging.
 From
 prior: has gym membership and stretches there, has PT, some yoga classes and
 kenpo classes.
 Appetite. 1 good meal daily. Weight is stable. "Slimming up" a bit.

 Mood has been good. Was really depressed a week or two ago and thinking of
 checking into a hospital.

 No SI or HI. Had some PSI when down - saw no point to being around anymore.
 Knew it wasn't good thinking. Called some people and got support.

 Anxiety - denies. Good mood.

 Has trouble admitting things he needs help with. Just wants to say he has no
 problems.

 General medical concerns:
 Physically feeling good.
 Updated med list.
 Meds taken daily - no SE or px noted.

 Has been participating in protests and speaking at them against. Helped him
 find his peace. Realizes a lot of people going through what he is.

 Psychosis: Denies voices.
 Denies paranoia. From before: "Feels the Civil War complicated everything.

 Feels it's a war that will never end." Wishes implicit bias was part
 of daily
 conversations.
 Denies IOR.
 From intake:
 "When he went to prison was in the hole for 5 years because they said he was
 a
 threat to inmates and jailers. After that period, had serious issues that took
 him few years to get over. Heard things. Heard a voice he thought was a guy
 talking to him in vent in county, but was still there when he left. Denies it
 happens - had to work very hard for this. Has been years. Significant paranoia.
 People are surveilling him. When he caught this case, gang unit was following
 him around. Never in a gang. Feels they still are. Easy to spot him.
 Can't
 have nosy neighbors who could hear him. Very few people he's comfortable
 around.
 No h/o IOR. Had those thoughts (messages through TV) as a kid - feels he went
 through a lot.
 Told people 10 years ago China and communism were economic threat and they
 called him crazy. Volunteered for Trump campaign and they called him crazy
 then. "People are always wrong.""

 Seeing Sonia for therapy.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 289 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 289 of 667



 PTSD Symptoms: Trauma hx: "Dad was abusive and veteran. Witnessed violence

 between parents. No sexual trauma. "Operation Iraqi Freedom, I got hit by
 a
 medic with her Humvee, we were on base, and I suffered some injuries and was in
 the hospital but I can't remember how long, maybe a day and then they sent
 me
 home." Reports he tore his back up and he and command had to decide if he
 would
 stay in military or leave. Peers joked about it. Wanted to get away from
 everybody. Had a master sergeant who said if he got in front of him he'd
 kill
 them and knew friendly fire was greatest risk of dying."
 Current sx: Still ongoing PTSD sx. Working through it. 7/10 average. Feels
 it's under control.

 From intake:
 "Stiffness in his body reminds him of what happened. Thinks of it all the
 time.
 Intrusive. Helps when he focuses on somethings else.
 Reports NM that vary - sees spine and tendons ripping out of back, altercations
 with peers.
 Has had FB but not lately.
 Feels very isolated.
 Avoidance - dislikes people following him closely in car or in person. Will stop

 and confront someone if behind him. Will speed up in car. Hard to be around
 people.
 Aggressive now when he drives. Scared of being hit.
 Anxiety gets triggered by people trying to get close to him.
 Easy startle.
 Hypervigilant - "it's real weird". Sits by exits, never by
 windows. Helps him
 feel better when alone."

 SUBSTANCE:
     Nicotine: None
     Caffeine: 2 cups every other day, down from 6-8 cups coffee before.
 Alcohol: Doesn't drink. Quit completely 4-5 mos ago.
 "Was drinking daily after military. No h/o WD. Maximum 1 pint every other

 night. No h/o detox. 2x DUI - military, also 2004."
      Marijuana: Quit completely - last was mos ago. "Was few times
 weekly in
 past, sometimes every other day because GF and family all smoke. No past
 px."
 Naloxone rescue kit: low risk

 General Medical Concerns: LBP and knee pain. Using TENS unit.
 Right foot s/p break - not in pain currently
 Head injury: H/o hospitalization for head injury with LOC during MVA in service.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 290 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 290 of 667

 Updated med list.
 Medication SE: None noted.

 PAST MEDICATION TRIALS:
 Risperdal - reports he "grew breasts"
 Zoloft 50mg 2016 - never returned for FU
 Remeron
 Trazodone


 MENTAL STATUS EXAMINATION:
 ORIENTATION AND CONSCIOUSNESS: A & O times 4
 APPEARANCE AND BEHAVIOR: Casually dressed. Pleasant and cooperative. Good eye
 contact.
 SPEECH: Fluent, spontaneous. Normal rate and volume. Unusual speech patterns.
 MOOD: Mildly anxious and depressed.
 AFFECT: Restricted
 PSYCHOMOTOR ACTIVITY: No psychomotor retardation or agitation.
 PERCEPTUAL DISTURBANCE: No auditory or visual hallucinations.
 FORM OF THOUGHT: Mild derailment
 THOUGHT CONTENT: No overt paranoia or delusions reported. No longer
 hyperfocused on confidentiality of visits and trust issues.
 SUICIDAL OR VIOLENT IDEATION: No suicidal or homicidal ideation.
 INSIGHT: Poor
 JUDGMENT: Fair
 COGNITIVE: Grossly intact per interview.
 GAIT: ambulates without difficulty

 Psychotropic medications reconciled. Medication orders, including any additions

 or discontinuations, have been updated as appropriate.
 --------------------------------------------------------------------------------

 CURRENT MEDICATIONS:



   Active Outpatient Medications       STATUS
 =========================================================================
 SUMATRIPTAN SUCCINATE 50MG TAB              ACTIVE
     TAKE ONE TABLET BY MOUTH ONCE A DAY AS NEEDED FOR MIGRAINE,
     MAY REPEAT DOSE IN 2 HOURS, IF NO RELIEF. NO MORE THAN
     200MG PER DAY.

 QUETIAPINE FUMARATE 300MG TAB          ACTIVE
    TAKE ONE TABLET BY MOUTH AT BEDTIME

 BENZOYL PEROXIDE 5% (WATER BASED) GEL     ACTIVE
    APPLY SMALL AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE

 CLINDAMYCIN PHOSPHATE 1% TOP SOLN            ACTIVE
     APPLY THIN FILM TO AFFECTED AREA DAILY FOR ACNE
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 291 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 291 of 667



 DICLOFENAC NA 1% TOP GEL               ACTIVE
     APPLY 2 GRAMS TO AFFECTED AREA EVERY 8 HOURS AS NEEDED FOR
     PAIN (USE DOSING CARD TO MEASURE DOSE) **DON'T EXCEED 16
     GRAMS DAILY TO ANY JOINT OF THE LOWER EXTREMITIES - DON'T
     EXCEED 8 GRAMS DAILY TO ANY JOINT OF THE UPPER EXTREMITIES
     - DON'T EXCEED A TOTAL DOSE OF 32 GRAMS DAILY OVER ALL
     JOINTS**

 MENTHOL/M-SALICYLATE 10-15% TOP CREAM                 ACTIVE
     APPLY MODERATE AMOUNT T
 O AFFECTED AREA THREE TIMES A DAY AS
     NEEDED FOR PAIN

 TRETINOIN 0.01% TOP GEL           ACTIVE
     APPLY SMALL AMOUNT AFFECTED AREA DAILY AS DIRECTED FOR ACNE

 LIDOCAINE 5% OINT                 SUSPENDED
     APPLY THIN FILM TO AFFECTED AREA ONCE A DAY AS NEEDED FOR
     PAIN

 IBUPROFEN 600MG TAB                ACTIVE
     TAKE ONE TABLET BY MOUTH THREE TIMES A DAY WITH MEALS WITH
     FOOD OR MILK FOR PAIN/INFLAMMATION



 Active Outpatient Medications (including Supplies):

   Active Outpatient Medications           Status
 =========================================================================
 1) BENZOYL PEROXIDE 5% (WATER BASED) GEL APPLY SMALL ACTIVE
    AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE
 2) CLINDAMYCIN PHOSPHATE 1% TOP SOLN APPLY THIN FILM TO ACTIVE
    AFFECTED AREA DAILY FOR ACNE
 3) DICLOFENAC NA 1% TOP GEL APPLY 2 GRAMS TO AFFECTED ACTIVE
    AREA EVERY 8 HOURS AS NEEDED FOR PAIN (USE DOSING
    CARD TO MEASURE DOSE) **DON'T EXCEED 16 GRAMS DAILY
    TO ANY JOINT OF THE LOWER EXTREMITIES - DON'T
    EXCEED 8 GRAMS DAILY TO ANY JOINT OF THE UPPER
    EXTREMITIES - DON'T EXCEED A TOTAL DOSE OF 32 GRAMS
    DAILY OVER ALL JOINTS**
 4) IBUPROFEN 600MG TAB TAKE ONE TABLET BY MOUTH THREE ACTIVE
    TIMES A DAY WITH MEALS WITH FOOD OR MILK FOR
    PAIN/INFLAMMATION
 5) LIDOCAINE 5% OINT APPLY THIN FILM TO AFFECTED AREA ACTIVE (S)
    ONCE A DAY AS NEEDED FOR PAIN
 6) MENTHOL/M-SALICYLATE 10-15% TOP CREAM APPLY MODERATE ACTIVE
    AMOUNT TO AFFECTED AREA THREE TIMES A DAY AS NEEDED
    FOR PAIN
 7) QUETIAPINE FUMARATE 300MG TAB TAKE ONE TABLET BY    ACTIVE
    MOUTH AT BEDTIME
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 292 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 292 of 667

 8) SUMATRIPTAN SUCCINATE 50MG TAB TAKE ONE TABLET BY ACTIVE
    MOUTH ONCE A DAY AS NEEDED FOR MIGRAINE, MAY REPEAT
    DOSE IN 2 HOURS, IF NO RELIEF. NO MORE THAN 200MG
    PER DAY.
 9) TRETINOIN 0.01% TOP GEL APPLY SMALL AMOUNT AFFECTED ACTIVE
    AREA DAILY AS DIRECTED FOR ACNE

 ACTIVE REMOTE MEDS:
 No Active Remote Medications for this patient

 NON VA MEDS:
    No Non-VA Meds Extracted

 ALLERGIES:
 Patient has answered NKA

 ACTIVE PROBLEMS from CPRS reviewed as part of medical history:
 Computerized Problem List is the source for the following:

 1. Alcohol abuse (SNOMED CT 15167005)
 2. Cannabis abuse (SNOMED CT 37344009)
 3. Homeless single person (SNOMED CT 160700001)
 4. Chronic post-traumatic stress disorder following military combat (SNOMED CT
 5. Depressive disorder (SNOMED CT 35489007)
 6. Low back pain (SNOMED CT 279039007)
 7. Health Maintenance (ICD-9-CM V65.9)
 8. POLYSUBSTANCE DEP
 9. Mood disorder (SNOMED CT 46206005)
 10. Psychosis (SNOMED CT 69322001)
 11. Foot Pain (ICD-9-CM 719.47)
 12. SUBJECTIVE TINNITUS
 13. Pseudofolliculitis barbae
 14. Major depressive disorder
 15. Anxiety disorder
 16. Osteoarthritis of knee
 17. Legal problem
 18. Migraine

 VITAL SIGNS:
          Temp: 96.8 F [36.0 C] (05/23/2020 05:52)
          BP: 128/88 (05/23/2020 05:52)
          Pulse:73 (05/23/2020 05:52)
          Respiration: 14 (05/23/2020 05:52)
          Weight: 195.8 lb [89.0 kg] (11/20/2019 08:57)
          BODY MASS INDEX - 28.2 (NOV 20, 2019@08:57:52)

 LABS:
 Metabolic:

         No GLUCOSE in the last 1Y
         No A1C HEMOGLOBIN (DVAMC) in the last 1Y
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 293 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 293 of 667

            No CHOLESTEROL in the last 1Y
            No TRIGLYCERIDE in the last 1Y



 CBC:
            No WBC in the last 1Y
            No RBC in the last 1Y
            No HGB in the last 1Y
            No HCT in the last 1Y
            No MCV in the last 1Y
            No PLATELETS in the last 1Y

 Chemistry:
         No TSH in the last 1Y
         No Creatinine Serum Result in the last 1Y

            SODIUM - NONE FOUND
            POTASSIUM - NONE FOUND
            CHLORIDE - NONE FOUND
            CO2 - NONE FOUND


 LFTs:
            SGOT - NONE FOUND
            SGPT - NONE FOUND

 Toxicology screen:
     CANNABINOIDS - NONE FOUND
     COCAINE - NONE FOUND
     AMPHETAMINES - NONE FOUND
     No OPIATES in the last 1Y
     BENZODIAZEPINES - NONE FOUND


 Therapeutic Blood Levels:

 Lithium:                   No LITHIUM LEVEL in the last 6M
 VPA:                      No VALPROIC ACID in the last 6M
 Carbamazepine:             No CARBAMAZEPINE in the last 6

 --------------------------------------------------------------------------------

 CLINICAL REMINDERS: completed

 DIAGNOSIS: (Based on DSM 5 criteria)
 1. Major Depression, recurrent, remission
 2. Psychosis NOS
 3. Other specified anxiety d/o
 4. R/O GAD
 5. R/O PTSD
 6. Cannabis use disorder - early remission
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 294 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 294 of 667

 7. Alcohol use disorder - early remission
 8. Cluster B anti-social personality traits, R/O disorder
 See problem list above for medical diagnoses

 ASSESSMENT:
 This patient is a 37yo single African-American male who lives alone, prior
 homeless, no kids, unemployed from prior finance work related to expulsions from

 school. He reports recent serious bout of depression as well as recent sx
 consistent with hypomania - getting very little sleep, feeling energized, with
 euphoric mood. He denies positive psychotic sx, and prior mild paranoia and
 thought disorganization are much improved from initial eval though still
 evidences odd speech patterns. Insomnia recurred, despite cutting coffee
 significantly, though denies alcohol or MJ use x months.

 From intake:
 He reports some anxiety sx consistent with possible PTSD from childhood
 abuse/witnessed violence and MVA while in military. Notably, this dx has not
 be noted previously by his many years of other providers, so cannot rule out
 secondary gain, especially given atypical nature of his reported symptoms
 (i.e. supposed NM of seeing his own back muscles rip out, which clearly does
 not represent a real aspect of his traumatic event).
 He also reports anxiety sx consistent with possible GAD - will con't prior
 specified anxiety dx for now, given issues with accuracy of history.
 He also reports a remote h/o psychotic sx, such as AH, though has significant
 paranoia currently that is difficult to parse from a trauma-related sx. Also,
 affect is somewhat restricted/odd today, so cannot rule out that these
 symptoms are still an active concern that is being minimized today.
 Presentation complicated by h/o heavy alcohol and cannabis use at various
 points in the past, now sober, though length of sobriety is difficult to
 determine based on self-report.
 Significantly vague, evasive history given today that is clearly presented
 with an eye to social acceptability/positive spin, repeatedly denying symptoms
 or events (i.e. alcohol/drug issues, prior arrests) unless directly confronted
 with information already documented in chart. Prior concern for possible ASPD
 consistent with presentation today, including childhood fire-setting,
 significant violence hx (100+ fights, including serious injuries likely
 requiring hospitalization such as broken bones) though has avoided assault
 charges so far, alleged threats x2 against school staff resulting in expulsion
 (suing school currently).

 No h/o self-harm or suicide attempts. Significant h/o violence with multiple
 serious assaults and alleged threats by school, as detailed above. Safe and
 stable for outpatient management at this time.


 PLAN:
   PSYCHIATRIC PROBLEM LIST AND PLAN:
 1. Mood: Increase Seroquel to 400mg qhs for psychosis, mood stability,
 anxiety, and sleep. Could consider SNRI in future given chronic pain.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 295 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 295 of 667

 2. Trauma: Strongly encourage con't psychotherapy with Ms.
 Valdiviezo.
 3. Anxiety: As above.
 4. Insomnia: Variable - monitor.
 5. Substance Use: Referral to SUD services deferred - monitor.
 6. Psychosis: Seroquel as above.
 7. Nutrition: Will discuss further at future visits. Encourage con't
 exercise.
 8. Medical Issues: Continue routine lab monitors and regular check-ups with

 PCP.
 9. Supportive psychotherapy: Discussed cooping skills and ongoing racial
 concerns.

 1. MEDICATIONS: as above
 Discussed options including no changes.
 Change current psychiatric medications: Reviewed SE, risks, and possible
 benefits of tx with above-named medication(s).
 Veteran has decisional capacity, verbalized an understanding of, and agreement
 with this plan. A medication handout will be provided when veteran receives
 the medication from the pharmacy.

 Understands and agrees to the following:
 o   No drugs or alcohol with medications.
 o   Take medications only as directed.
 o   Do not drive if sedated or impaired.
 o   Follow up with appointments, call to make appointment sooner if
 needed.
 o   Crisis services reviewed with client, will obtain services if needed.
 o   Follow up with PCP for any medical concerns.
 o   Patient agrees to this disposition and verbalizes understanding of the
 consequences associated with the failure to follow through on treatment
 recommendation.

 2. LABS/OTHER TESTS: as above

 3. REFERRALS: as above

 4. SAFETY: Risk assessment:
 Risk Factors: poor insight, gender, probable psychosis, h/o SI, h/o
 assaults/threats, lives alone/homeless hx
 Protective Factors: no active SI, no HI, intelligent, engaged in care
 Given the above, veteran is felt to be at low risk for imminent danger to self
 or others at this time.

 5. FOLLOW-UP: RTC in 4-6 wks, sooner PRN.

 Time with patient: 25 Min

 Treatment provided: medication mngt + therapy
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 296 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 296 of 667

 CONSENT/TREATMENT PLAN: Patient and/or caregiver has decisional
 capacity and indicates readiness to learn, verbalizes understanding,
 agreement and satisfaction with the treatment plan, including medications.


  ECH MENTAL HEALTH TREATMENT PLAN:
   Patient received treatment plan previously.
    Date: December 17, 2019
    Location: RMR

  ECH GAF SCORE:
   GAF (Mental Health Instrument)
    GAF Score: 51


 /es/ CHANEL M HEERMANN, MD
 Staff Psychiatric Physician
 Signed: 06/02/2020 13:27

 Receipt Acknowledged By:
 06/09/2020 17:02    /es/ Sonia Valdiviezo, LCSW
               LICENSED CLINICAL SOCIAL WORKER, MH


                  Date/Time:     01 Jun 2020 @ 1408
                   Note Title:   VETERAN JUSTICE OUTREACH NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    DEUTSCH,PAUL A
                Co-signed By:    DEUTSCH,PAUL A
            Date/Time Signed:    01 Jun 2020 @ 1416

 Note


 LOCAL TITLE: VETERAN JUSTICE OUTREACH NOTE
 STANDARD TITLE: MENTAL HEALTH OUTREACH NOTE
 DATE OF NOTE: JUN 01, 2020@14:08 ENTRY DATE: JUN 01, 2020@14:08:26
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: z65.3 Justice Involved
 Duration of visit: 10 minutes
 Treatment Provided: Case Management
 Plan: Continue Veterans Treatment Court

 D: On this date, the veteran's case was reviewed with the Denver County
 Veterans
 Treatment Court (VTC) staff via CISCO WebEx (due to pause in normal VTC docket,
 as the result of COVID-19 precautions). After receiving an update from the
 veteran's probation officer (Mr. Donta McNeil), the veteran participates in
 the
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 297 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 297 of 667

 call-in line with VTC staff. He is appropriately participative.

 The veteran was noted to be in general compliance with Denver VTC requirements.
 (UAs have not been submitted to this point due to COVID-19 adjustments, but are
 expected to resume very shortly.)

 "I am inspired now to take care of some of my chronic issues" (PTSD,
 anger
 management). He states that a convergence of issues (societal included) have
 given him greater insight into what he can do to become his best person. He
 plans to continue engaging with the VA and states his appreciation for his
 providers. "I'm glad that I'm not in it alone." He explains
 that he is more
 comfortable displaying vulnerability in order to get help and be stronger.

 He denies any additional needs at this time.

 A: No endorsed safety concerns during today's phone check-in. The veteran is

 encouraged to check-in with this VA staff and other VTC staff as needed; an
 incentive system is in place to allow the veteran to accrue points toward
 a gift card by fulfilling interim VTC requirement- this is intended to
 promote pro-social contact pending resumption of in-person docket.

 P: Continue attending VTC as required; next on 6/22. VJO staff are available to
 supply assistance to veteran as needed.

 /es/ Paul A. Deutsch, LCSW
 Veterans Justice Outreach Social Worker
 Signed: 06/01/2020 14:16


                   Date/Time:      28 May 2020 @ 1015
                    Note Title:    MH TELEPHONE CONTACT (B)
                     Location:     Rocky Mountain Regional VA Medical Center
                    Signed By:     VALDIVIEZO,SONIA
                 Co-signed By:     VALDIVIEZO,SONIA
             Date/Time Signed:     28 May 2020 @ 1505

 Note


 LOCAL TITLE: MH TELEPHONE CONTACT (B)
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: MAY 28, 2020@10:15 ENTRY DATE: MAY 28, 2020@10:36:08
    AUTHOR: VALDIVIEZO,SONIA EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: MDD, PTSD, Anxiety
 Duration of call: 22 min.
 Treatment Provided: Telephone Contact
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 298 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 298 of 667



 *****
 Due to the COVID-19 pandemic, Veteran agreed to a telephone appointment in
 lieu of in-person session.
 *****

 Veteran is a 37 yr old single male, currently living alone after an extend
 period of homelessness.

 Veteran reports that "I need some kind of PTSD and anger management classes

 because I've noticed that I've been reacting as if I'm still in
 the military
 and fighting for my life. I want to stop reacting like I'm in survival. I
 mean it served me in the military. To learn more productive and effective
 ways to manage my anxiety and stress, because I've learned that reacting
 quickly and taking risk, can be useful to survive. I want more peace, and
 better ways of handling things. It's not the people necessarily, because I

 know I have to find a way to deal with the anxiety. Life is short, so I feel
 pressured to accomplish things, and need to be able to relax, because
 directing that energy in the most efficient manner. I have to figure out a
 balance."

 Veteran reports that it "wasn't until the other day that you and I
 spoke that
 I realized it's not necessary for me to put so much energy into dealing with

 things are that insignificant. I really thing that my PTSD is getting in the
 wya. I want to deal with my military experience; because I still feel like
 I'm in that environment and I still want to operate as if I'm in that
 environment, and it doesn't work to be in that state of mind and reacting as

 if I'm in combat."

 INTERVENTIONS PROVIDED: I normalized and validated Veteran's experiences and

 emotions. I provided psycho-education regarding the PCT PTSD treatment
 options and I initiated a referral for PTC EBP consult. We discussed ongoing
 remote treatment, and I encouraged Veteran to call if he needed support prior
 to our next appointment.

 Plan: Continue treatment per plan

 RTC June 3, 2020 at 9:30

 /es/ Sonia Valdiviezo, LCSW
 LICENSED CLINICAL SOCIAL WORKER, MH
 Signed: 05/28/2020 15:05


                      Date/Time: 26 May 2020 @ 1140
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 299 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 299 of 667

                   Note Title:   DID NOT ARRIVE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    SLOAN,JESSICA H
                Co-signed By:    SLOAN,JESSICA H
            Date/Time Signed:    26 May 2020 @ 1140

 Note


 LOCAL TITLE: DID NOT ARRIVE
 STANDARD TITLE: NO SHOW NOTE
 DATE OF NOTE: MAY 26, 2020@11:40 ENTRY DATE: MAY 26, 2020@11:40:16
    AUTHOR: SLOAN,JESSICA H EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Mr. JORDAN did not arrive for a scheduled appointment on: 05/26/20 10:30

 Mr. JORDAN's chart was reviewed.

 No clinical rationale to place outreach call. Will await contact from Mr. JORDAN.

 Veteran scheduled for next CPCC psych group on 6/2/20.

 /es/ Jessica H Sloan, PhD
 CLINICAL PSYCHOLOGIST
 Signed: 05/26/2020 11:40


                  Date/Time:     23 May 2020 @ 0611
                   Note Title:   ER WALK-IN NOTE (T)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    CLEARY,KELLI
                Co-signed By:    CLEARY,KELLI
            Date/Time Signed:    23 May 2020 @ 0805

 Note


 LOCAL TITLE: ER WALK-IN NOTE (T)
 STANDARD TITLE: EMERGENCY DEPT NOTE
 DATE OF NOTE: MAY 23, 2020@06:11 ENTRY DATE: MAY 23, 2020@06:11:48
    AUTHOR: CLEARY,KELLI    EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 CHIEF COMPLAINT: alleged assault

  I have reviewed the RN Triage Note for this visit and have reconciled
  any discrepancies.

  HPI/ROS: 37 y/o male states he was riding his scooter and "some guys had
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 300 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 300 of 667

 set
 up at road block" and he hit it with his scooter knocking him off and
 landing on
 and scrapping his left elbow. Then "like 50 guys jumped me." Pt with
 swelling
 and abrasions to left side of face and scalp. No loss of consciousness. Also
 right knuckle pain, no clear if from falling off scooter or assult. No other
 injuries. Not clear when this occurred.
 Pt with h/o migraines, has one now after assault

  PROBLEM LIST:
  Computerized Problem List is the source for the following:

  1. Alcohol abuse (SNOMED CT 15167005)
  2. Cannabis abuse (SNOMED CT 37344009)
  3. Homeless single person (SNOMED CT 160700001)
  4. PTSD
  5. Depressive disorder (SNOMED CT 35489007)
  6. Low back pain (SNOMED CT 279039007)
  7. Health Maintenance (ICD-9-CM V65.9)
  8. POLYSUBSTANCE DEP
  9. Mood disorder (SNOMED CT 46206005)
  10. Psychosis (SNOMED CT 69322001)
  11. Foot Pain (ICD-9-CM 719.47)
  12. SUBJECTIVE TINNITUS
  13. Pseudofolliculitis barbae
  14. Major depressive disorder
  15. Anxiety disorder
  16. Osteoarthritis of knee
  17. Legal problem
  18. Migraine

  Allergies: Patient has answered NKA


  Active and Recently Expired Outpatient Medications (including Supplies):

                                   Issue Date
                            Status    Last Fill
     Active Outpatient Medications         Refills Expiration
  ========================================================================
  =
  1) BENZOYL PEROXIDE 5% (WATER BASED) GEL ACTIVE
  Issu:03-16-20
      Qty: 60 for 30 days Sig: APPLY SMALL Refills: 1
  Last:05-18-20
      AMOUNT AFFECTED AREA TWICE A DAY FOR
  Expr:03-17-21
      ACNE
  2) CLINDAMYCIN PHOSPHATE 1% TOP SOLN Qty: ACTIVE
  Issu:03-16-20
      60 for 30 days Sig: APPLY THIN FILM Refills: 1
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 301 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 301 of 667

  Last:05-18-20
      TO AFFECTED AREA DAILY FOR ACNE
  Expr:03-17-21
  3) DICLOFENAC NA 1% TOP GEL Qty: 100 for ACTIVE
  Issu:03-16-20
      30 days Sig: APPLY 2 GRAMS TO      Refills: 1
  Last:05-18-20
      AFFECTED AREA EVERY 8 HOURS AS NEEDED
  Expr:03-17-21
      FOR PAIN (USE DOSING CARD TO MEASURE
      DOSE) **DON'T EXCEED 16 GRAMS DAILY TO
      ANY JOINT OF THE LOWER EXTREMITIES -
      DON'T EXCEED 8 GRAMS DAILY TO ANY
      JOINT OF THE UPPER EXTREMITIES - DON'T
      EXCEED A TOTAL DOSE OF 32 GRAMS DAILY
      OVER ALL JOINTS**
  4) LIDOCAINE 5% OINT Qty: 105 for 90 days ACTIVE (S)
  Issu:05-01-20
      Sig: APPLY THIN FILM TO AFFECTED AREA Refills: 2
  Last:07-20-20
      ONCE A DAY AS NEEDED FOR PAIN
  Expr:05-02-21
  5) MENTHOL/M-SALICYLATE 10-15% TOP CREAM ACTIVE
  Issu:03-16-20
      Qty: 90 for 30 days Sig: APPLY   Refills: 1
  Last:05-18-20
      MODERATE AMOUNT TO AFFECTED AREA THREE
  Expr:03-17-21
      TIMES A DAY AS NEEDED FOR PAIN
  6) QUETIAPINE FUMARATE 300MG TAB Qty: 90 ACTIVE
  Issu:03-02-20
      for 90 days Sig: TAKE ONE TABLET BY Refills: 0
  Last:05-22-20
      MOUTH AT BEDTIME
  Expr:03-03-21
  7) SUMATRIPTAN SUCCINATE 50MG TAB Qty: 9 ACTIVE
  Issu:11-20-19
      for 30 days Sig: TAKE ONE TABLET BY Refills: 0
  Last:01-10-20
      MOUTH ONCE A DAY AS NEEDED FOR
  Expr:11-20-20
      MIGRAINE, MAY REPEAT DOSE IN 2 HOURS,
      IF NO RELIEF. NO MORE THAN 200MG PER
      DAY.
  8) TRETINOIN 0.01% TOP GEL Qty: 15 for 30 ACTIVE
  Issu:03-16-20
      days Sig: APPLY SMALL AMOUNT AFFECTED Refills: 1
  Last:05-18-20
      AREA DAILY AS DIRECTED FOR ACNE
  Expr:03-17-21 No Active Remote Medications for this patient

  MEDICATION RECONCILIATION:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 302 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 302 of 667

   [ ] The medication list above was reviewed with the patient at
      today's visit. I have indicated discrepancies under each
      medication that is not being taken as prescribed. Medication
      orders, including any additions or discontinuations, have been
      updated as appropriate, and the patient now has an accurate
      medication list.

   [ x ] Limited Medication Reconciliation was performed at this visit
       as short term medications were prescribed at this visit.

   [ ] Medication Reconciliation was not performed at this visit as
      no medications were changed, prescribed or administered at
      this visit.

   [ ] Medication Reconciliation was not performed at this visit as
      patient and/or caregiver is not able to confirm medications
      he/she is taking.

  VITAL SIGNS:
  Measurement DT BP        PULSE RESP       POx   TEMP
                            (L/MIN)(%) F(C)
  05/23/2020 05:52 128/88 73 14           93
  96.8(36.0) 11/20/19 @ 0857 HEIGHT: 70 WEIGHT - NONE FOUND - 2D



    VS: Temp: 96.8 F [36.0 C] (05/23/2020 05:52)
       BP: 128/88 (05/23/2020 05:52)
       Pulse:73 (05/23/2020 05:52)
       Resp: 14 (05/23/2020 05:52)
        BMI: BODY MASS INDEX - 28.2 (NOV 20, 2019@08:57:52)
       Pain: 7 (05/23/2020 05:52)
      Weight: 195.8 lb [89.0 kg] (11/20/2019 08:57)

     General Appearance: nad
        Mental Status: alert, oriented
     Neuro: PERRLA< EOMI, CN II-XII intact, strength 5/5 in all four
 extremities, steady gait
 Head: left temple swelling and redness, left parietal swelling and redness
 Face: abrasion between eye brows, swelling and redness over TMJ, able to open
 and close mouth okay and teeth fit correctly
              Cardiac: rrr
              Lungs: cta-bilat
            Abdomen: soft
         Extremities: left elbow with abrasion/road rash over lateral
 aspect with normal range of motion. right hand with ring finger knuckle
 tenderness but no swelling or redness and normal range of motion

 Data/Labs:

 head CT
 Impression:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 303 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 303 of 667




    No acute intracranial process.


 elbow:
 Impression:


    No evidence of acute osseous injury, left elbow.

 Forearm
 Impression:


    Normal left forearm.


 CT maxillofacial

 FINDINGS:

    The bones are anatomically aligned and intact. The
    temporomandibular joints are normal. The orbits are intact. Scant
    right ethmoid sinus mucosal thickening is present. The remainder
    of the paranasal sinuses and mastoids are clear. The nasal septum
    is minimally deviated, convex right. The ostiomeatal units are
    widely patent. The small amount of hypodense tissue in both
    external auditory canals likely represents cerumen.



   Impression:


    No acute osseous abnormality.

 hand:
 Impression:


    No evidence of acute osseous injury or significant degenerative
    change, right hand.


 Medical Decision Making and Emergency Department Course:
 Last tetanus 2017
 No fractures noted in elbow or hand
 Head and maxillofacial CT unremarkable.
 Pt given toradol IM for migraine
 Will discharge with ibuprofen
 Pt to ice his face/scalp
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 304 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 304 of 667



 Assessment and Plan:

 1. head injury

 2. facial contusion

 3. elbow abrasion


  CONDITION ON DISCHARGE: [ x ]good [ ]fair [ ]po
 or

  PATIENT EDUCATION AT DISCHARGE:

   (x ) Discharge instructions discussed with patient and/or caregiver.
      Patient/Caregiver indicates readiness to learn, verbalizes
  understanding,
      agreement and satisfaction with the treatment plan.
  Patient/Caregiver
      doesn't have any further questions today.

   ( ) Mosby's discharge instructions and patient information was
      provided to the patient

  INSTRUCTIONS FOR FOLLOW UP CARE:
   [x ] See primary care provider
   [ ] No PCP assigned
   [ ] Return to ER if worse
   [ ] Other:
   DISPOSITION FROM EMERGENCY DEPARTMENT

 /es/ Kelli Cleary, MD
 Emergency Room Staff Physician
 Signed: 05/23/2020 08:05


                   Date/Time:     23 May 2020 @ 0601
                    Note Title:   ER NURSE TRIAGE NOTE (D)
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    VAUSE,WILLIAM G
                 Co-signed By:    VAUSE,WILLIAM G
             Date/Time Signed:    23 May 2020 @ 0603

 Note


 LOCAL TITLE: ER NURSE TRIAGE NOTE (D)
 STANDARD TITLE: EMERGENCY DEPT TRIAGE NOTE
 DATE OF NOTE: MAY 23, 2020@06:01 ENTRY DATE: MAY 23, 2020@06:01:28
    AUTHOR: VAUSE,WILLIAM G EXP COSIGNER:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 305 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 305 of 667

    URGENCY:                   STATUS: COMPLETED

 Emergency Department Triage
 Patient age:37      Sex: MALE
 On arrival patient was: AMBULATORY
 Patient phone number: PATIENT PHONE
 Allergies: Patient has answered NKA
 Subjective/Objective/Chief Complaint:
 Patient states he was assualted last night. he reports being assaulted by
 several people. He complains of left sided jaw pain, forehead pain,
 headache, and left forearm pain. He has abrasions noted to the left
 forearm. He denies LOC. He denies other complaints.
 Fall Risk Assessment-- MORSE FALL SCALE with Interventions --
  HISTORY OF FALL WITHIN LAST 3 MONTHS? 0 No Patient last had a fall on:
  Elicit Veteran's perception of the cause of this (most recent) fall(s):

  SECONDARY DIAGNOSIS(defined as 2 or more diagnoses and/or polypharmacy)?
  0 No There been medication changes.

  AMBULATORY AID IN USE? 0 None/Bedrest/Nurse Assist

  Which ambulatory aid is used:

  IV CONTINUOUS/BOLUS? 0 No

  GAIT/TRANSFER METHOD? 0 Normal/BR/Wheelchair

  MENTAL STATUS? 0 Oriented to own ability

  Total Morse Score: 0

  Total Fall Risk is low if Morse is <45

  Total Fall Risk score is high if Morse is 45 or greater

  High Fall Risk Goal: The Veteran will remain free of injuries related to
  falls.


 Vital Signs:
 Measurement DT BP      PULSE RESP      POx   TEMP
                        (L/MIN)(%) F(C)
 05/23/2020 05:52 128/88 73 14        93    96.8(36.0)
 11/20/19 @ 0857 HEIGHT: 70 WEIGHT - NONE FOUND - 2D

 Current Medications:
 Active Outpatient Medications (including Supplies):

   Active Outpatient Medications         Status
 =========================================================================
 1) BENZOYL PEROXIDE 5% (WATER BASED) GEL APPLY SMALL ACTIVE
    AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 306 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 306 of 667

 2) CLINDAMYCIN PHOSPHATE 1% TOP SOLN APPLY THIN FILM TO ACTIVE
    AFFECTED AREA DAILY FOR ACNE
 3) DICLOFENAC NA 1% TOP GEL APPLY 2 GRAMS TO AFFECTED ACTIVE
    AREA EVERY 8 HOURS AS NEEDED FOR PAIN (USE DOSING
    CARD TO MEASURE DOSE) **DON'T EXCEED 16 GRAMS DAILY
    TO ANY JOINT OF THE LOWER EXTREMITIES - DON'T
    EXCEED 8 GRAMS DAILY TO ANY JOINT OF THE UPPER
    EXTREMITIES - DON'T EXCEED A TOTAL DOSE OF 32 GRAMS
    DAILY OVER ALL JOINTS**
 4) LIDOCAINE 5% OINT APPLY THIN FILM TO AFFECTED AREA ACTIVE (S)
    ONCE A DAY AS NEEDED FOR PAIN
 5) MENTHOL/M-SALICYLATE 10-15% TOP CREAM APPLY MODERATE ACTIVE
    AMOUNT TO AFFECTED AREA THREE TIMES A DAY AS NEEDED
    FOR PAIN
 6) QUETIAPINE FUMARATE 300MG TAB TAKE ONE TABLET BY    ACTIVE
    MOUTH AT BEDTIME
 7) SUMATRIPTAN SUCCINATE 50MG TAB TAKE ONE TABLET BY ACTIVE
    MOUTH ONCE A DAY AS NEEDED FOR MIGRAINE, MAY REPEAT
    DOSE IN 2 HOURS, IF NO RELIEF. NO MORE THAN 200MG
    PER DAY.
 8) TRETINOIN 0.01% TOP GEL APPLY SMALL AMOUNT AFFECTED ACTIVE
    AREA DAILY AS DIRECTED FOR ACNE

 Current Problems: ACTIVE PROBLEMS

 Suicide Screen:
 Columbia Suicide Severity Rating Scale (C-SSRS) screener
  1. Over the past month, have you wished you were dead or wished you
  could go to sleep and not wake up?
  No

  2. Over the past month, have you had any actual thoughts of killing
  yourself?
  No

  3. Over the past month, have you been thinking about how you might do
  this?
  Response not required due to responses to other questions.

  4. Over the past month, have you had these thoughts and had some
  intention of acting on them?
  Response not required due to responses to other questions.

  5. Over the past month, have you started to work out or worked out the
  details of how to kill yourself?
  Response not required due to responses to other questions.

  6. If yes, at any time in the past month did you intend to carry out
  this plan?
  Response not required due to responses to other questions.

  7. In your lifetime, have you ever done anything, started to do
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 307 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 307 of 667

  anything, or prepared to do anything to end your life (for example,
  collected pills, obtained a gun, gave away valuables, went to the roof
  but didn't jump)?
  No

  8. If YES, was this within the past 3 months?
  Response not required due to responses to other questions.


 Coronavirus Disease 2019 (COVID-19) Screen
 The patient reports that they have not been diagnosed with COVID-19.
  The patient reports that they are not waiting for the results of a
  COVID-19 lab test.
  The patient reports that they do not have a fever.
  The patient reports that they do not have a new or worsening cough or
  shortness of breath.
  The patient reports they do not have any cold or flu-like symptoms.
  The patient reports they do not have any new onset of diarrhea.

 Result:
  Screen is negative.
 Emergency Severity Index (ESI) level
 Level 4

 /es/ William Vause,BSN,RN
 ED Staff RN
 Signed: 05/23/2020 06:03


                  Date/Time:     20 May 2020 @ 0948
                   Note Title:   MH TELEPHONE CONTACT (B)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    VALDIVIEZO,SONIA
                Co-signed By:    VALDIVIEZO,SONIA
            Date/Time Signed:    21 May 2020 @ 1514

 Note


 LOCAL TITLE: MH TELEPHONE CONTACT (B)
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: MAY 20, 2020@09:48 ENTRY DATE: MAY 20, 2020@09:48:49
    AUTHOR: VALDIVIEZO,SONIA EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 TREATMENT PROVIDED: Individual Psychotherapy
 Duration of visit: 60 minutes
 Diagnosis: Major Depression, Anxiety, psychosis

 *****
 Due to the COVID-19 pandemic, Veteran agreed to a telephone appointment in
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 308 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 308 of 667

 lieu of in-person session.
 *****

 Veteran is a 37 yr old single male, currently living alone after an extend
 period of homelessness.

 Veteran reports that he wants to "create wealth and create things of value
 for people, with my time and research, these are part of my natural gifts
 that i have to offer." He imagines a future that "is a prosperous,
 peaceful,
 and patriotic life. I would be enjoying my family, by a beach in my office
 listening to the ocean, my family would be in the other room playing having
 fun telling jokes. Wife and kids. Patient, forgiving, non-judgemental,
 judge others fairly, and persistent, passionate, ambitious. I'm working on

 being more patient with people, one thing I do know is that I want to look at
 people in the most positive life. If you're going to be wrong about people,

 I'd rather be wrong about being positive about them, than being wrong about

 being negative about them. I want to be more patient with people because I
 don't want to miss the blessings that they have to offer. I need to be more

 patient with things I don't understand, to get to where I want to go. But
 as
 far as being ambitious, resourceful, and I have strengths, and I intend on
 not being a tragedy."

 Veteran reports that "I've already suffered tragedy as to no fault of
 my own,
 just because of the color of my skin, and so for me implicit bias it's a
 reality that I have to deal with. And how I deal with it, or choose to deal
 with it is to look for the good in the people, because there is stigma of all
 kinds. I think about the people who help me, because I never forget those
 who have done something for me, but I don't like owing people. A lot of
 what
 I've done, I have done for myself. This is something that I have a hard
 time, because no one has truly helped me through anything. And this is how I
 feel about my parents, I just think they just came from a culture of the
 south. I grew up in a very violent home, with my pops dealing with his
 Vietnam injuries, and I've never been able to get anything from them other
 than they bought me diapers as a baby, and food, and now they want me to pay
 them back for those things."

 Verteran reports that "I was in the system since childhood, I was a child of

 the ward. A lot of people go to prison and they don't come back. They
 spend
 their time in there playing cards instead of reading, I had newspapers and
 magazines and books and I was in college. I was afraid of getting behind.
 When i got out of the marines I wanted to do bigger and better things. But
 if you don't have anyone in your life then there's no point in doing
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 309 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 309 of 667

 anything. It's about what you're doing for people is what's
 important, I
 think that if I don't have anyone to share things with."

 INTERVENTIONS PROVIDED: I normalized and validated Veteran's experiences and

 emotions. I provided psycho-education regarding how reframing and shifting
 perspectives can lead to solutions and healing. We discussed ongoing remote
 treatment, and I encouraged Veteran to call if he needed support prior to our
 next appointment.

 Plan: Continue treatment per plan

 RTC June 3, 2020 at 9:30

 /es/ Sonia Valdiviezo, LCSW
 LICENSED CLINICAL SOCIAL WORKER, MH
 Signed: 05/21/2020 15:14


                  Date/Time:     19 May 2020 @ 1206
                   Note Title:   MH HOMELESS TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    TUKA,JAMES C
                Co-signed By:    TUKA,JAMES C
            Date/Time Signed:    19 May 2020 @ 1213

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: MAY 19, 2020@12:06 ENTRY DATE: MAY 19, 2020@12:06:18
    AUTHOR: TUKA,JAMES C     EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: lack of housing

 Duration: 9 min

 Procedure: Writer called and reached veteran. Veteran reports no changes
 regarding covid 19 related questions. Veteran states he had a good weekend.
 Veteran also shared that he saw his property manager and maintenance person
 looking up at his unit one day on the weekend. Veteran added that he called the
 police. Veteran states he is not sure if property manager will "do
 anything" such
 as give veteran any written posted notice but veteran denies yelling off balcony

 as property manager accused veteran of doing. Veteran states his immediate
 neighbors have told him that he is "quiet as can be." Veteran hopes
 this is "the
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 310 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 310 of 667

 end of it." Writer encouraged veteran simply to follow rules of lease and
 continue to be a good neighbor and tenant. Veteran plans to help a friend with
 some work tomorrow. Veteran still has his truck. Writer inquired about CWT and
 veteran states he will likely not be employed through CWT. Veteran reports
 overall he is "in a good place" currently. Veteran's mood is
 euthymic, speech
 baseline, thoughts normal and linear. Veteran did not seem to be obviously or
 significantly under the influence of substances during call. No clinical
 indication of HI/SI present.

 Plan: Writer to continue to provide veteran with ongoing case management
 support.
 Veteran to follow rules of lease.

 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 05/19/2020 12:13


                  Date/Time:     15 May 2020 @ 1337
                   Note Title:   MH HOMELESS TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    TUKA,JAMES C
                Co-signed By:    TUKA,JAMES C
            Date/Time Signed:    15 May 2020 @ 1345

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: MAY 15, 2020@13:37 ENTRY DATE: MAY 15, 2020@13:37:31
    AUTHOR: TUKA,JAMES C     EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: lack of housing

 Duration: 14 min

 Procedure: Writer called and reached veteran after learning of some concerns
 property manager has regarding some of veteran's alleged recent behavior.
 When
 veteran answered the television volume was up rather high. Writer informed
 veteran that writer had heard from property manager that she is concerned with
 some of veteran's recent behaviors. Veteran then shared that two of his
 neighbors reported that veteran kicked one of them and punched the other.
 Veteran states he was charged by police on April 27 for these things, has a
 police report, and has a future court date. Veteran states he did not do these
 things, however. Veteran wants to file a false reporting report himself on them.

 Veteran also denies that he was intoxicated and shouting off of his balcony.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 311 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 311 of 667

 Writer asked veteran if he received any notices from property manager or if he
 spoke with her, and veteran said he has not. Veteran added that he is
 requesting camera footage regarding alleged incident with two neighbors and
 veteran wants to file a lawsuit. Veteran reports his rent and bills are paid
 up. Veteran reports he is coping relatively well during pandemic and is home
 often. Veteran shared that his father is doing well. Veteran has groceries.
 Veteran states he has had some VA phone appointments and will have more and
 veteran plans to address any medication needs on phone with VA providers.
 Veteran answers covid 19 related questions negatively Veteran invites writer to

 contact property manager and let her know veteran denies all allegations
 mentioned above. Call ended normally and writer and veteran agreed to remain in

 contact. Veteran was calm with euthymic mood on phone. Speech baseline. Veteran

 did not sound intoxicated. Veteran's thoughts were normal and linear. No
 clinical indication of HI/SI present. Veteran did suggest that he might want to

 move in the future given recent allegations, and veteran doesn't feel
 welcome as
 much in the building lately.

 Plan: Veteran may contact his property manager. Writer informed property
 manager, per veteran's request, that veteran denies allegations. Writer and

 veteran to remain in contact for case management and any developments regarding
 alleged incidents in building involving veteran.

 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 05/15/2020 13:45


                  Date/Time:     14 May 2020 @ 1449
                   Note Title:   MH HOMELESS TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    TUKA,JAMES C
                Co-signed By:    TUKA,JAMES C
            Date/Time Signed:    14 May 2020 @ 1454

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: MAY 14, 2020@14:49 ENTRY DATE: MAY 14, 2020@14:49:44
    AUTHOR: TUKA,JAMES C     EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: lack of housing
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 312 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 312 of 667

 Duration: 1 min

 Procedure: Writer received report from veteran's landlord that veteran had
 been
 arrested, had assaulted a neighbor, and had been intoxicated and yelling outside

 on more than one occasion. Landlord is concerned about veteran's behavior
 and
 asked this writer to reach out to veteran to further assess. Writer called and
 reached veteran. There was some device on with loud voices speaking in
 background when veteran answered. Writer began conversation and veteran stated
 that he is in a meeting and asked if he could call writer back later to which
 writer agreed.

 Plan: Writer waiting to hear back from veteran. Writer will also try to reach
 veteran again if veteran does not call back this week still.

 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 05/14/2020 14:54


                  Date/Time:      14 May 2020 @ 1016
                   Note Title:    VASH COLLATERAL CONTACT
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     BURK,JOHN R
                Co-signed By:     BURK,JOHN R
            Date/Time Signed:     14 May 2020 @ 1019

 Note


 LOCAL TITLE: VASH COLLATERAL CONTACT
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: MAY 14, 2020@10:16 ENTRY DATE: MAY 14, 2020@10:16:32
    AUTHOR: BURK,JOHN R      EXP COSIGNER: DALY,JENNIFER
   URGENCY:               STATUS: COMPLETED

 Type of Contact: Email
 Length of Contact: 5 mins

 Content:

 Social Work Associate (SWA) John Burk received the below message regarding
 veteran from his landlord at Broadway Residences:

 "I'm reaching out to you with regard to Chadwick Jordan. There have
 been 3
 situation where he is intoxicated and causing A disturbance. He has been
 arrested for assaulting another resident and now last night he was going berserk
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 313 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 313 of 667

 screaming Off the balcony "fucking Mexicans-wetback snitches" "all
 you
 muthafuckers".

 If he is not your client will you please put me in contact with the person that
 is. This behavior must cease immediately. As of June 1, 2020 he can and may be
 evicted for violence.

 He is obviously in distress someone from the VA should reach out to him before
 he is homeless."

 SWA later notified veterans assigned VASH Stabilization SW James Tuka of the
 above

 Plan:
 No further involvement by SWA unless requested by VASH Stabilization Team

 Please add SW James Tuka as co-signer to this note

 /es/ JOHN R BURK
 Social Work Associate (BA)
 Signed: 05/14/2020 10:19

 /es/ JENNIFER DALY
 Social Worker
 Cosigned: 05/14/2020 15:58

 Receipt Acknowledged By:
 05/15/2020 10:03    /es/ JAMES C TUKA
               MSW (HUD-VASH Case Manager)


                  Date/Time:     13 May 2020 @ 1621
                   Note Title:   MH TELEPHONE CONTACT (B)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    VALDIVIEZO,SONIA
                Co-signed By:    VALDIVIEZO,SONIA
            Date/Time Signed:    13 May 2020 @ 1623

 Note


 LOCAL TITLE: MH TELEPHONE CONTACT (B)
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: MAY 13, 2020@16:21 ENTRY DATE: MAY 13, 2020@16:21:58
    AUTHOR: VALDIVIEZO,SONIA EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Spoke to Veteran to schedule a session.

 RTC mAY 20, 2020 AT 930
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 314 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 314 of 667



 /es/ Sonia Valdiviezo, LCSW
 LICENSED CLINICAL SOCIAL WORKER, MH
 Signed: 05/13/2020 16:23


                  Date/Time:     12 May 2020 @ 1243
                   Note Title:   DID NOT ARRIVE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    SLOAN,JESSICA H
                Co-signed By:    SLOAN,JESSICA H
            Date/Time Signed:    12 May 2020 @ 1245

 Note


 LOCAL TITLE: DID NOT ARRIVE
 STANDARD TITLE: NO SHOW NOTE
 DATE OF NOTE: MAY 12, 2020@12:43 ENTRY DATE: MAY 12, 2020@12:44:04
    AUTHOR: SLOAN,JESSICA H EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Mr. JORDAN did not arrive for a scheduled appointment on: 05/12/20 10:30

 Mr. JORDAN's chart was reviewed.

 I called Mr. JORDAN: Veteran apologized for missing group and requested to be
 rescheduled. RTC's placed for 6/2, 6/9, & 6/16. Veteran is already
 scheduled for
 next class on 5/26.

 /es/ Jessica H Sloan, PhD
 CLINICAL PSYCHOLOGIST
 Signed: 05/12/2020 12:45


                  Date/Time:     11 May 2020 @ 1354
                   Note Title:   VETERAN JUSTICE OUTREACH NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    DEUTSCH,PAUL A
                Co-signed By:    DEUTSCH,PAUL A
            Date/Time Signed:    11 May 2020 @ 1519

 Note


 LOCAL TITLE: VETERAN JUSTICE OUTREACH NOTE
 STANDARD TITLE: MENTAL HEALTH OUTREACH NOTE
 DATE OF NOTE: MAY 11, 2020@13:54 ENTRY DATE: MAY 11, 2020@13:54:50
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 315 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 315 of 667

    URGENCY:                  STATUS: COMPLETED

 Diagnosis: z65.3 Justice Involved
 Duration of visit: 10 minutes
 Treatment Provided: Case Management
 Plan: Continue Veterans Treatment Court

 D: On this date, the veteran's case was reviewed with the Denver County
 Veterans
 Treatment Court (VTC) staff via CISCO WebEx (due to pause in normal VTC docket,
 as the result of COVID-19 precautions). After receiving an update from the
 veteran's probation officer (Mr. Donta McNeil), the veteran participates in
 the
 call-in line with VTC staff.

 The veteran was placed on today's VTC docket after his probation officer had

 indicated that the veteran had police contact and amassed new charges; evidently

 the police report contained information that the veteran had consumed alcohol
 heavily, but "didn't remember" certain information. The veteran is
 adamant as to
 the inaccuracy of the new information and notes that they are unproven
 allegations at this time.

 He is agreeable to discussing further with his probation officer and
 establishing a constructive way-ahead. He is also open to programming at the VA-

 and MRT at the National Institute for Change- as appropriately fitting so as to
 satisfy treatment requirements of the VTC.

 He denies any additional needs at this time.

 A: No endorsed safety concerns during today's phone check-in. The veteran is

 encouraged to check-in with this VA staff and other VTC staff as needed; an
 incentive system is in place to allow the veteran to accrue points toward
 a gift card by fulfilling interim VTC requirement- this is intended to
 promote pro-social contact pending resumption of in-person docket.

 P: Continue attending VTC as required; next VTC appearance required on 6/1. VJO
 staff are available to supply assistance to veteran as needed.

 /es/ Paul A. Deutsch, LCSW
 Veterans Justice Outreach Social Worker
 Signed: 05/11/2020 15:19


                    Date/Time: 07 May 2020 @ 1220
                     Note Title: CWT EMPLOYMENT DISCHARGE NOTE
                      Location: Rocky Mountain Regional VA Medical Center
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 316 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 316 of 667

                   Signed By: BAILEY-WILSON,LISA M
                Co-signed By: BAILEY-WILSON,LISA M
            Date/Time Signed: 07 May 2020 @ 1235

 Note


 LOCAL TITLE: CWT EMPLOYMENT DISCHARGE NOTE
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: MAY 07, 2020@12:20 ENTRY DATE: MAY 07, 2020@12:20:47
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 THERAPEUTIC SUPPORTED EMPLOYMENT SERVICES DISCHARGE PLAN

 Name: JORDAN, CHADWICK HEATH
 SSN: XXX-XX-XXXX
 DOB: JUN 5,1982
 Outpatient Team/After Care Provider:
 Referring Clinician: Sonia Valdiviezo
 Referral Date: Sep 26,2019
 Discharge Planning Date: May 7,2020

 SNAP Assessment:
 Strengths/Gifts: Quick Learner, Flexible, Able to travel, Dependable

 Needs: Sedentary position due to back issues. Employer that will accept
 background/legal
 issues
 Abilities: skilled tax accountant, working on bachelor's degree

 Preferences: Finance and or Acccounting Employers

 Summary of Supported Employment Activity:
 Initially, Veteran was motivated for competitive employment. There were issues
 that employers expressed withbackg round issues and Veteran shifted focused on
 rebuild his tax servicesbusiness.

 Veteran was affored an opportunity to mentor/train with Tax Services
 business owner but that plan did develop into a successful partnership.

 VRS was also able to coordinate Veteran with Goodwill's Program services
 that
 provided service dollars which allow Veteran to obtain membership with Denver
 Chambers along with the Veterans Business Building Program (VBBP)the Veteran
 feels that his has sufficent resources to connect with while working on learning

 how to build his business.

 VRS communicated to Veteran that he feels later that he would like to connect
 with CWT to work on community employment that he is eligible to reapply for CWT
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 317 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 317 of 667

 supportive Services.

 VRS and Veteran mutually reed to discharge from program.

 (duration:10mins)


 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 05/07/2020 12:35

 Receipt Acknowledged By:
 05/13/2020 16:20    /es/ Sonia Valdiviezo, LCSW
               LICENSED CLINICAL SOCIAL WORKER, MH


                  Date/Time:     05 May 2020 @ 1256
                   Note Title:   COMMUNITY CARE-SCHEDULING
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    MEEKS,TERRY A
                Co-signed By:    MEEKS,TERRY A
            Date/Time Signed:    05 May 2020 @ 1259

 Note


 LOCAL TITLE: COMMUNITY CARE-SCHEDULING
 STANDARD TITLE: NONVA NOTE
 DATE OF NOTE: MAY 05, 2020@12:56 ENTRY DATE: MAY 05, 2020@12:56:19
    AUTHOR: MEEKS,TERRY A     EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Patient Centered Community Care (PC3) Program

              Department of Veterans Affairs
             VHA Choice Approval for Medical Care
                VA-Form 10-0386

 Certain protected health information (PHI) may be enclosed; specifically
 information related to Drug Abuse, Alcoholism or Alcohol Abuse, Sickle
 Cell Anemia, and Human Immunodeficiency Virus (HIV). This specific PHI may
 NOT be re-disclosed or used by the recipient person or office for any
 purpose other than that for which the disclosure was made. [Ref. 38 USC
 7332(b)(2)(H)(ii)] The information is being disclosed by VA only for the
 treatment and care of the named patient in the health record. Accounting
 of disclosure must be maintained when required.

 Referral Urgency:
 Routine
 Indicate time frame for appointment:
 Clinically Indicated Date (CID):
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 318 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 318 of 667

 Apr 16,2020

 Category of Care/Type of Specialty: ACUPUNCTURE

 Type of Specialist: ACUPUNCTURIST

 Type of Service/Procedure: Low Back Pain(ICD-10-CM M54.5)

 Number of Visits, Frequency, and Duration: PER SEOC


 Veteran or VAMC Preferred Provider Name and Contact Information:

 Eligibility Verification:
 As the authorized VA representative, I hereby confirm that the Veteran
 is eligible for Community Care services. The Veteran's basic eligibility
 was verified on .
 Contact the Facility Community Care Office first to provide information to
 the VA or to reach a VA ordering provider. All contact from the
 contractor will be documented in the Veteran's record by the facility VA
 community Care and the VA provider will be notified for awareness.
 Report all Critical Findings related to this authorization to the issuing
 office below. All other questions regarding this authorization should be
 directed to: As Listed Below

 Facility Community Care Office:


 Contact Number (Normal Business Hours): 720-857-5988
 AOD/Emergency Contact After Hours Number: Cell Phone 303-518-5165
 From Station Number: 554
 Facility Name: Rocky Mountain Regional Medical Center
 Street Address: 1700 N. Wheeling St.
 City: Aurora
 State: Colorado
 Zip: 80045
 Fax: 720-723-6016


 Veteran Information:
 Name: JORDAN,CHADWICK HEATH
 DOB: JUN 5,1982
 SSN: XXX-XX-XXXX
 Address:
 1135 N BROADWAY STE 312
 DENVER, COLORADO 80203
 Phone: 720-276-5377
 Veteran's Alternate Phone:
 Veteran's Alternate Address:

 Alternate POC for Veteran:
 Name:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 319 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 319 of 667

 Address: Phone:
 In accordance with 38 CFR §§ 17.1500-1540, VA will pay for non-VA hospital
 care and medical services that are authorized by VA for Veterans who are
 determined by VA to meet the Veterans Choice Program eligibility criteria
 set forth by section 101 of the Act and 38 CFR § 17.1510 and any other
 eligibility standards that may apply to particular services (such as
 health care for newborns of Veterans under 38 CFR § 17.38(a)(xiv) and
 dental benefits under §§ 17.160-17.169).

 /es/ TERRY A MEEKS
 MSA
 Signed: 05/05/2020 12:59


                  Date/Time:     05 May 2020 @ 1137
                   Note Title:   DID NOT ARRIVE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    SLOAN,JESSICA H
                Co-signed By:    SLOAN,JESSICA H
            Date/Time Signed:    05 May 2020 @ 1138

 Note


 LOCAL TITLE: DID NOT ARRIVE
 STANDARD TITLE: NO SHOW NOTE
 DATE OF NOTE: MAY 05, 2020@11:37 ENTRY DATE: MAY 05, 2020@11:37:39
    AUTHOR: SLOAN,JESSICA H EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Mr. JORDAN did not arrive for a scheduled appointment on: 05/05/20 10:30

 Mr. JORDAN's chart was reviewed.

 No clinical rationale to place outreach call. Will await contact from Mr. JORDAN.

 Veteran scheduled for next CPCC psych class on 5/12/20.


 /es/ Jessica H Sloan, PhD
 CLINICAL PSYCHOLOGIST
 Signed: 05/05/2020 11:38


                  Date/Time:     04 May 2020 @ 1335
                   Note Title:   VETERAN JUSTICE OUTREACH NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    DEUTSCH,PAUL A
                Co-signed By:    DEUTSCH,PAUL A
            Date/Time Signed:    04 May 2020 @ 1424
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 320 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 320 of 667


 Note


 LOCAL TITLE: VETERAN JUSTICE OUTREACH NOTE
 STANDARD TITLE: MENTAL HEALTH OUTREACH NOTE
 DATE OF NOTE: MAY 04, 2020@13:35 ENTRY DATE: MAY 04, 2020@13:35:42
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: z65.3 Justice Involved
 Duration of visit: 10 minutes
 Treatment Provided: Case Management
 Plan: Continue Veterans Treatment Court

 D: On this date, the veteran's case was reviewed with the Denver County
 Veterans
 Treatment Court (VTC) staff via CISCO WebEx (due to pause in normal VTC docket,
 as the result of COVID-19 precautions). After receiving an update from the
 veteran's probation update (Mr. Donta McNeil), the veteran participates in
 the
 video with VTC staff. He participates appropriately throughout- "I just need
 a
 vacation and looking forward to getting off probation."

 The veteran was noted to be in compliance with Denver VTC requirements,
 especially in this interim period of social distancing and curtailing of many
 routine services. (UAs have not been submitted during this period as
 participants are required to stay at home.) He is recognized as a
 "superstar"
 today and he advances to Phase III today.

 He denies any additional needs at this time.

 A: No endorsed safety concerns during today's phone check-in. The veteran is

 encouraged to check-in with this VA staff and other VTC staff as needed; an
 incentive system is in place to allow the veteran to accrue points toward a gift

 card by fulfilling interim VTC requirement- this is intended to promote pro-
 social contact pending resumption of in-person docket.

 P: Continue attending VTC as required; next WebEx appearance on 6/8. VJO staff
 are available to supply assistance to veteran as needed.

 /es/ Paul A. Deutsch, LCSW
 Veterans Justice Outreach Social Worker
 Signed: 05/04/2020 14:24


                    Date/Time: 28 Apr 2020 @ 1502
                     Note Title: CWT EMPLOYMENT TELEPHONE CONTACT
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 321 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 321 of 667

                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BAILEY-WILSON,LISA M
                Co-signed By:    BAILEY-WILSON,LISA M
            Date/Time Signed:    28 Apr 2020 @ 1512

 Note


 LOCAL TITLE: CWT EMPLOYMENT TELEPHONE CONTACT
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: APR 28, 2020@15:02 ENTRY DATE: APR 28, 2020@15:02:52
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 VRS and Veteran were able to talk over the phone regarding the incident with
 Goodwill's BankWorks Program. Veteran stated that he feels the program
 discrimated against him and that he is a prime candiate for the program. Veteran

 stated that he also let the coordinator know that he was motivated to obtain a
 part-time position to gain cash handling experience which is a requirement of
 successfully completing and job placement for the program. Veteran feels the
 coordinator is not telling the truth surrounding the interview.

 When VRS asked if Veteran had filed or plans to file lawsuit, Veteran stated
 that he filed a complaint with Goodwill's Corporate Office and may send out

 emails to banks as well.

 VRS asked Veteran if he wished to continue the CWT Program and seek competitive
 community employment. Veteran stated that VRS/Job Seeking program may be not
 able to provide him what he wants. Veteran stated that he is working on building

 his business and wants scholarships.Veteran is needing financial assistance to
 pay University off to get his transcripts.

 Plan: VRS and Veteran agreed to transfer case to Voc Assist, Joe Thomas Peer
 Support Specialist to provide support as needed.


 (call duration: 12mins)

 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 04/28/2020 15:12

 Receipt Acknowledged By:
 05/13/2020 16:20    /es/ Sonia Valdiviezo, LCSW
               LICENSED CLINICAL SOCIAL WORKER, MH
 04/28/2020 16:03    /es/ JOSEPH A THOMAS
               PEER SUPPORT TECHNICIAN
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 322 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 322 of 667



                  Date/Time:     28 Apr 2020 @ 1425
                   Note Title:   CWT EMPLOYMENT INFORMATIONAL NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BAILEY-WILSON,LISA M
                Co-signed By:    BAILEY-WILSON,LISA M
            Date/Time Signed:    28 Apr 2020 @ 1426

 Note


 LOCAL TITLE: CWT EMPLOYMENT INFORMATIONAL NOTE
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: APR 28, 2020@14:25 ENTRY DATE: APR 28, 2020@14:25:23
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 VRS received a phone message from Veteran return call and stating that he will
 try to call VRS later.


 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 04/28/2020 14:26


                  Date/Time:     28 Apr 2020 @ 0900
                   Note Title:   CWT EMPLOYMENT INFORMATIONAL NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BAILEY-WILSON,LISA M
                Co-signed By:    BAILEY-WILSON,LISA M
            Date/Time Signed:    28 Apr 2020 @ 1034

 Note


 LOCAL TITLE: CWT EMPLOYMENT INFORMATIONAL NOTE
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: APR 28, 2020@09:00 ENTRY DATE: APR 28, 2020@10:28:52
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 VRS received voice mail message from Goodwill's BankWorks Program manager -
 Barb
 Colwell. Barb stated that Veteran contacted the corporate office and that he
 plans to sue based on racial discrimination for not being accepted into the
 program. Since VRS was formerly employed with Goodwill for 5years has worked
 with the BankWorks Program, Barb asked if VRS could speak to Veteran regarding
 the matter.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 323 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 323 of 667

 VRS attempted to reach Veteran but his voice mail box full, therefore could not
 leave a voice message.

 VRS left Veteran a text message to please call.


 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 04/28/2020 10:34

 Receipt Acknowledged By:
 05/13/2020 16:30    /es/ Sonia Valdiviezo, LCSW
               LICENSED CLINICAL SOCIAL WORKER, MH


                  Date/Time:     27 Apr 2020 @ 0851
                   Note Title:   ADMINISTRATIVE NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    CHEN,TSO
                Co-signed By:    CHEN,TSO
            Date/Time Signed:    27 Apr 2020 @ 0853

 Note


 LOCAL TITLE: ADMINISTRATIVE NOTE
 STANDARD TITLE: ADMINISTRATIVE NOTE
 DATE OF NOTE: APR 27, 2020@08:51 ENTRY DATE: APR 27, 2020@08:51:29
    AUTHOR: CHEN,TSO         EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 This note serves to close the Phone visit encounter created from the
 corresponding 4/16/20 F2F visit due to COVID-19 pandemic.
 Please see the 4/16 note for visit details.

 /es/ Tso Chen,MD
 Staff Primary Care Physician
 Signed: 04/27/2020 08:53


                  Date/Time:     24 Apr 2020 @ 0900
                   Note Title:   CWT EMPLOYMENT INFORMATIONAL NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BAILEY-WILSON,LISA M
                Co-signed By:    BAILEY-WILSON,LISA M
            Date/Time Signed:    24 Apr 2020 @ 1514

 Note
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 324 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 324 of 667

 LOCAL TITLE: CWT EMPLOYMENT INFORMATIONAL NOTE
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: APR 24, 2020@09:00 ENTRY DATE: APR 24, 2020@15:06:30
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 VRS was contacted by Barb, Goodwill's BankWorks Program Coordinator. Barb
 reported that Veteran was not selected for the BankWorks Program based on the
 following: (from virtual interview 4/21)

 * Veteran is not willing to find part-time employment to gain the skills of cash

 handling experience necessary to qualify for the program.

 * Failed to answer the questions directly and would often talk in circles

 * Could not identify why he is motivated to pursue the program/banking
 employment

 * Answered his phone at least 3times during the interview.

 Barb stated that she would notify Veteran via email of results.

 VRS left a message for Veteran to try attempt to schedule phone meeting for 4/30

 if he's available for discussion.


 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 04/24/2020 15:14

 Receipt Acknowledged By:
 05/13/2020 16:30    /es/ Sonia Valdiviezo, LCSW
               LICENSED CLINICAL SOCIAL WORKER, MH


                   Date/Time:        23 Apr 2020 @ 1634
                    Note Title:      CHRONIC PAIN CARE CLINIC CONSULT REPORT
                     Location:       Rocky Mountain Regional VA Medical Center
                    Signed By:       SLOAN,JESSICA H
                 Co-signed By:       SLOAN,JESSICA H
             Date/Time Signed:       23 Apr 2020 @ 1636

 Note


 LOCAL TITLE: CHRONIC PAIN CARE CLINIC CONSULT REPORT
 STANDARD TITLE: PHARMACY CONSULT
 DATE OF NOTE: APR 23, 2020@16:34 ENTRY DATE: APR 23, 2020@16:34:37
    AUTHOR: SLOAN,JESSICA H EXP COSIGNER:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 325 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 325 of 667

    URGENCY:                 STATUS: COMPLETED

 Chronic Pain Care Clinic Orientation
 Group members: 3
 Facilitators: Jessica Sloan, PhD & Paul Rozzero, PharmD
 Time in Session: 60 min

 ID: Mr. CHADWICK HEATH JORDAN is a 37 y/o, NEVER MARRIED, BLACK OR AFRICAN
 AMERICAN, MALE, 90%SC Veteran of the US Marine Corps (from DEC 29,2000 to JUN
 5,2002).

 The patient attended the RMR VA Chronic Pain Care Clinic (CPCC) Orientation
 session today. The presentation was conducted by CPCC staff using a power
 point presentation with ample time to discuss general questions at the end.

 During this session, the following items were discussed:
 -    what the CPCC offers
 -    importance of multimodality approach to pain management
 -    importance of improved activity and function as a goal with pain
 reduction only as a secondary goal
 -    importance of decreased reliance on passive treatment modalities
 (particularly medications) by optimizing active treatment modalities
 -    review of pain medications which may be offered, including opioids
 -    rules of the CPCC, including: no walk-ins, importance of keeping all
 appointments both in the CPCC as well as with other providers as recommended by
 the CPCC staff, rules on how to take medications strictly as prescribed, no
 early medication renewals, and importance of following the education in the
 Taking Opioids Responsibly document
 -    acknowledgement of attendance to Pain Clinic Orientation session

 PATIENT ELECTED TO ENROLL IN THE CLINIC.

 Veteran will be scheduled for the first mandatory pain care class on: Tuesdays
 from 10:30-11:30am in G3 Health Psychology. Patient was provided information
 regarding dates and times of the pain care classes, as well as information for
 calling into the VANTS line.

 /es/ Jessica H Sloan, PhD
 CLINICAL PSYCHOLOGIST
 Signed: 04/23/2020 16:36

 Receipt Acknowledged By:
 04/24/2020 09:10    /es/ PAUL ROZZERO, PHARM.D.
               CLINICAL PHARMACIST, PAIN MANAGEMENT


                   Date/Time:     21 Apr 2020 @ 1356
                    Note Title:   MH CANCELLED APPT.
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    VALDIVIEZO,SONIA
                 Co-signed By:    VALDIVIEZO,SONIA
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 326 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 326 of 667

            Date/Time Signed: 30 Apr 2020 @ 1356

 Note


 LOCAL TITLE: MH CANCELLED APPT.
 STANDARD TITLE: MENTAL HEALTH ADMINISTRATIVE NOTE
 DATE OF NOTE: APR 21, 2020@13:56 ENTRY DATE: APR 30, 2020@13:56:42
    AUTHOR: VALDIVIEZO,SONIA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Attempted to reach Veteran at number listed, and left voicemail requesting a
 call back to reschedule.

 /es/ Sonia Valdiviezo, LCSW
 LICENSED CLINICAL SOCIAL WORKER, MH
 Signed: 04/30/2020 13:56


                  Date/Time:     17 Apr 2020 @ 1454
                   Note Title:   MH INFORMATIONAL NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BRITTINGHAM,WAYNETTE S
                Co-signed By:    BRITTINGHAM,WAYNETTE S
            Date/Time Signed:    17 Apr 2020 @ 1455

 Note


 LOCAL TITLE: MH INFORMATIONAL NOTE
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: APR 17, 2020@14:54 ENTRY DATE: APR 17, 2020@14:54:18
    AUTHOR: BRITTINGHAM,WAYNETT EXP COSIGNER: POWERS,HEATHER S
   URGENCY:                STATUS: COMPLETED

 Diagnosis: z59.0


 As Benefit Specialist, the writer reviewed veteran information for potential
 benefit application. The veteran previously awarded; no further action needed.

 /es/ WAYNETTE S BRITTINGHAM
 Social Worker Associate
 Signed: 04/17/2020 14:55

 /es/ Heather Powers, MSW, LCSW
 Licensed Clinical Social Worker, HUD/VASH
 Cosigned: 04/17/2020 16:28


                    Date/Time: 16 Apr 2020 @ 0944
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 327 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 327 of 667

                   Note Title:    PRIMARY CARE TELEPHONE CONTACT
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     MYKONIATIS,GABRIELLE E
                Co-signed By:     MYKONIATIS,GABRIELLE E
            Date/Time Signed:     16 Apr 2020 @ 1526

 Note


 LOCAL TITLE: PRIMARY CARE TELEPHONE CONTACT
 STANDARD TITLE: PRIMARY CARE TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: APR 16, 2020@09:44 ENTRY DATE: APR 16, 2020@09:45:02
    AUTHOR: MYKONIATIS,GABRIELL EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 PCP: SCHNELL,BENJAMIN
 Home Phone: 720-276-5377
 Cell Phone:UNKNOWN

 Per protocol, patient was identified by full name & date of birth.

 I spoke directly with JORDAN,CHADWICK HEATH over the phone on APR 16, 2020.

 Subjective:
 Phone Appointment
 The following identifiers were used to verify this patient: DOB. SSN.
 CC:annual exam

 S:The vet still has migraine HA . The vet has had some migraines.

  depression
 he is more compliant with the seroquel
 During the phone call he was very tangential

  He is still working w/ CWT

  The knee pain is stable

 O:

 A/P:
 ASSESSMENT and PLAN:37BLACK OR AFRICAN AMERICANMALE as a new pt to me as
 a result of a change of provider request

 >.Migraine Headaches
     - cont'd sumatriptan


 >. Pain
      - location:left knee pain d/t : Left knee rupture of the midsubstance
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 328 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 328 of 667

 anterior cruciate ligament. Knee joint effusion from MRI 2017 .
     - controlled:y



 >. Depression
     - controlled?:y
     - medication changes: n seroquel cont'd - add a1c lab
     - mental health referral:enrolled in past ; declined warm handoff
 to PCMHI

 >. Health maintenance
     - prostate cancer screening:y PSA - NONE FOUND
     - Colon cancer screening:y

      - BMI review and counseling
      - cardiovascular disease risk stratification
      - advanced directive discussion/immunizations discussed
 >. follow up
      - 3 months w/ PCP 30 min face to face appt
      - encouraged MyHealtheVet for result f/u, otherwise will mail
      follow-up letter

 >. referrals: none

 MDM:

 duration of phone appointment: 30 minutes

 Clinical Data:
 [ ] NA

 Medical Decision Making:


 Duration of call: [ ] 5-10 min [ ] 11-20 min [x ] 21-30 min

 All concerns and questions addressed prior to conclusion of conversation.

 Scheduled/Future VA appts:
 04/16/2020 14:00 DEN PACT MD 07
 04/21/2020 14:30 RMR MHC IND SW 06 PM
 06/02/2020 09:30 RMR PHONE MHC PSI 11
 06/02/2020 09:31 RMR MHC IND PSI 11



 /es/ GABRIELLE E MYKONIATIS, MD
 Staff Primary Care Physician
 Signed: 04/16/2020 15:26
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 329 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 329 of 667

                 Date/Time:     15 Apr 2020 @ 1345
                  Note Title:   HAS ADMINISTRATIVE NOTE (T)
                   Location:    Rocky Mountain Regional VA Medical Center
                  Signed By:    REYES-GARCIA,VICTOR O
               Co-signed By:    REYES-GARCIA,VICTOR O
           Date/Time Signed:    15 Apr 2020 @ 1349

 Note


 LOCAL TITLE: HAS ADMINISTRATIVE NOTE (T)
 STANDARD TITLE: ADMINISTRATIVE NOTE
 DATE OF NOTE: APR 15, 2020@13:45 ENTRY DATE: APR 15, 2020@13:45:25
    AUTHOR: REYES-GARCIA,VICTOR EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 HAS Clinic Administration Note
 Change of Provider:
 Service & Phone number and/or extension: HICC: 303-399-8020 OPT:2,2
 Service Name: DENVER VA CLINIC
 Current Provider Name: Dr. Schnell,
 Reason: Due to PCP discriminatorily comment

 Pt sched.
 Date/Time: THURSDAY APR 16, 2020 2:00 PM
      Clinic: DEN PACT MD 07
    Location: 4545 E. 9th Ave, Ste 010
   Telephone: 303-372-7000
    Provider: MYKONIATIS,GABRIELLE E

 /es/ VICTOR O REYES-GARCIA
 MSA
 Signed: 04/15/2020 13:49

 Receipt Acknowledged By:
 04/16/2020 13:30     /es/ GAIL N BENNETT
               ... PCMM COORDINATOR
 04/17/2020 09:16     /es/ DEMETRIUS MCCREE
               MSA
 04/16/2020 08:55     /es/ Joy Weyna-King
               MH PCMM COORDINATOR


                 Date/Time:     15 Apr 2020 @ 1219
                  Note Title:   CWT EMPLOYMENT TELEPHONE CONTACT
                   Location:    Rocky Mountain Regional VA Medical Center
                  Signed By:    BAILEY-WILSON,LISA M
               Co-signed By:    BAILEY-WILSON,LISA M
           Date/Time Signed:    15 Apr 2020 @ 1223
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 330 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 330 of 667

 Note


 LOCAL TITLE: CWT EMPLOYMENT TELEPHONE CONTACT
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: APR 15, 2020@12:19 ENTRY DATE: APR 15, 2020@12:20:05
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

   *** CWT EMPLOYMENT TELEPHONE CONTACT Has ADDENDA ***

 VRS discussed with Veteran the Voc Rehab VANTS line groups and reviewed informed

 consent guidelines.

 Veteran shared that he completed and submitted required materials to the
 BankWorks Coordinator and is awaiting next steps.

 Veteran agreed to continue to update VRS as BankWorks assessement continues.

 (call duration: 5mins)

 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 04/15/2020 12:23

 04/16/2020 ADDENDUM                STATUS: COMPLETED
 VRS spoke with Veteran and provided the following guidance:

 Veteran was informed that a VANTS group was available but that this modality is

 not secure and privacy cannot be guaranteed. Veteran advised not to share
 sensitive information. Informed consent to proceed was verbally obtained.
 Veteran confirmed that their physical address on record in CPRS was correct and
 that they would be asked to confirm their location when attending the VANTS
 group.

 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 04/16/2020 12:15


                  Date/Time:     15 Apr 2020 @ 1038
                   Note Title:   TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    IRVING,BROOKE M
                Co-signed By:    IRVING,BROOKE M
            Date/Time Signed:    15 Apr 2020 @ 1040

 Note
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 331 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 331 of 667



 LOCAL TITLE: TELEPHONE CONTACT
 STANDARD TITLE: TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: APR 15, 2020@10:38 ENTRY DATE: APR 15, 2020@10:38:44
    AUTHOR: IRVING,BROOKE M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

   *** TELEPHONE CONTACT Has ADDENDA ***

 PACT: DENVER PACT MD 05 *WH* (Focus: Primary Care Only)
 Designated Wh Pcp:       Schnell,Benjamin || PHONE:3458
 Care Manager:         Wahl,Barbara || PHONE:2266
 Clinical Associate:   Mayne,Robert G || PHONE:3196
 Administrative Associate: Davis,Crystel Joy || PHONE:(720) 857-5028
 PACT Clinical Pharmacist: Navy,Hilary || PHONE:719-227-4078
 Surrogate Care Manager: Irving,Brooke M || PHONE:3156
 Clinical POC:       Care Manager || Wahl,Barbara || PHONE:2266
 Administrative POC:     Administrative Associate || Davis,Crystel Joy ||
 PHONE:(720) 857-5028

 **PATIENT called in for JORDAN,CHADWICK HEATH (243399084) Phone: 720-276-5377.

 The following identifiers were used to verify this patient: DOB. SSN.

 Contact Phone Number: 720-276-5377

 Patient's Email Address: CJLLC@POST.COM

 Caller Area: 19-**RMR VAMC

 Type of call: ** ECHCS REFERRAL TO PACT TEAM.

 Caller Response: *OTHER

 Class Code: Other specified counseling.

 Comments:
 Patient called about the Chronic Pain appt Rmr Cpcc Orient Pso 01 04/14/
 2020@15:30 . He said he waited for the call and no one called. He did not know
 he had to call in. He thought they would call him. He did not have the vants
 line #. He asked if he can be rescheduled for it or get a new consult.

 Chief Complaint: Not applicable to call.

 Author: BUBEN,DEBRA

 Evaluation/Management Code: HC PRO PHONE CALL 5-10 MIN (98966).
 Starting at: 4/14/2020 @ 4:09:23 PM
 Ending at: 4/14/2020 @ 4:13:32 PM
 Length: 4 minutes.

 /es/ BROOKE M IRVING
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 332 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 332 of 667

 Staff Nurse
 Signed: 04/15/2020 10:40

 04/15/2020 ADDENDUM                   STATUS: COMPLETED
 Pact RN looked at referral per referral the following note was made:

 Veteran called about halfway through orientation 4/14 and stated he had
 not been informed of VANTS line info. Please call to reschedule
 orientation appt.

 Pact RN notified patient that they should contact him to reschedule appt for
 CPCC.

 /es/ BROOKE M IRVING
 Staff Nurse
 Signed: 04/15/2020 10:42


                  Date/Time:     10 Apr 2020 @ 1400
                   Note Title:   CWT EMPLOYMENT TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BAILEY-WILSON,LISA M
                Co-signed By:    BAILEY-WILSON,LISA M
            Date/Time Signed:    10 Apr 2020 @ 1452

 Note


 LOCAL TITLE: CWT EMPLOYMENT TELEPHONE CONTACT
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: APR 10, 2020@14:00 ENTRY DATE: APR 10, 2020@14:46:42
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

   *** CWT EMPLOYMENT TELEPHONE CONTACT Has ADDENDA ***

 VRS and Veteran completed telephone conference regarding follow up status to job

 leads and/or resources sent to Veteran by VRS.

 Veteran confirmed that he did received and has interest in Goodwill's
 BankWorks
 Program.

 Veteran shared that he spoke with assistant coordinator Selma and is enrolled in

 the program. Veteran expressed that he is motivation and likes that the program
 will be offered online classes.

 Veteran is expected to complete additional paperwork due 4/14.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 333 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 333 of 667

 Plan: Veteran agreed to update VRS once he has additional information on class
 start dates.

 (call duration: 15mins)

 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 04/10/2020 14:52

 Receipt Acknowledged By:
 05/13/2020 10:06    /es/ Sonia Valdiviezo, LCSW
               LICENSED CLINICAL SOCIAL WORKER, MH

 04/10/2020 ADDENDUM                  STATUS: COMPLETED
 VRS received the following follow up email from Goodwill's BankWorks Program

 Coordinator:


 Chadwick has not been accepted into the program. He has passed the first step
 which is to take and pass the Technology Assessment. There are several steps he

 still needs to take to get to acceptance.

 *I sent him an email yesterday which contained a link to a BankWork$ program
 overview and two documents he needs to complete by 4/14 before we move forward.

 *When I receive those document, I will send him the Reading and Math Assessment
 link.

 *If he passes that assessment, we would schedule a virtual interview on Zoom.

 *If he passes the interview, we would then accept him into the class.

 We are going to a virtual classroom for the first 4 weeks. Our hope is to bring

 the class together in June to finish the session. We are not sure yet which
 classroom that would be so we would need participants to be flexible and able to

 commute to either Iliff or Stapleton.

 Hope this helps you in supporting Chadwick. If you have additional questions,
 please let me know.


 BJ
 BJ Colwell
 Barbara (BJ) Colwell
 BankWork$ Instructor
 Discover Goodwill of Southern and Western Colorado
 Mobile: 720-660-8070
 bcolwell@goodwilldenver.org
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 334 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 334 of 667




 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 04/10/2020 14:55

 Receipt Acknowledged By:
 05/13/2020 10:05    /es/ Sonia Valdiviezo, LCSW
               LICENSED CLINICAL SOCIAL WORKER, MH


                  Date/Time:       03 Apr 2020 @ 1400
                   Note Title:     CWT EMPLOYMENT TELEPHONE CONTACT
                    Location:      Rocky Mountain Regional VA Medical Center
                   Signed By:      BAILEY-WILSON,LISA M
                Co-signed By:      BAILEY-WILSON,LISA M
            Date/Time Signed:      03 Apr 2020 @ 1456

 Note


 LOCAL TITLE: CWT EMPLOYMENT TELEPHONE CONTACT
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: APR 03, 2020@14:00 ENTRY DATE: APR 03, 2020@14:50:15
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 VRS spoke with Veteran to discuss if Veteran had received and followed up on job

 leads or resources sent by VRS.

 Veteran stated that he has had issues with receving email via HealtheVet.

 VRS will provide Veteran with the HealtheVet Administrator,Larry Wilson contact
 information to assist with resolving any issues.

 Once confirmed VRS will either review or resend the following to Veteran:

 Job leads:
 Addison Group - Tax Associate
 Kforce Staffing - Accounting Clerk

 Trainings and/or Resources:

 Goodwill's BankWorks Program
 New Horizon's Training funds for jobs skills/certifications
 Western Region Virtual Military/Veteran Career Fair

 VRS will connect with Veteran on Tuesday 4/7 to confirm.

 (call duration: 15mins)
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 335 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 335 of 667



 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 04/03/2020 14:56


                   Date/Time:     27 Mar 2020 @ 1350
                    Note Title:   CWT EMPLOYMENT VOCATIONAL PLAN
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    BAILEY-WILSON,LISA M
                 Co-signed By:    BAILEY-WILSON,LISA M
             Date/Time Signed:    27 Mar 2020 @ 1503

 Note


 LOCAL TITLE: CWT EMPLOYMENT VOCATIONAL PLAN
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: MAR 27, 2020@13:50 ENTRY DATE: MAR 27, 2020@15:01:24
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED


 UpdatedEmployment Plan of Action
 (6month review)



 Plan Date: 3/27/2020

 GOAL(S): Seek and maintain permanent competitive employment in the community.

 PROBLEM: Underemployed and seeking permanent full-time employment


 STRENGTHS:

 Quick learner, Dependable, Flexible and Team player


 ABILITIES:
 (specific work skills and aptitudes)

 Accounting knowledge/skills


 VOCATIONAL PREFERENCES:

 WAGE GOAL: market rate for the position
 HOURS GOAL/NEED: 40hrs/wk.
 BENEFITS GOAL/NEEDS: None specific
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 336 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 336 of 667

 PREFERRED EMPLOYERS: Financial Industry
 WORK AREAS/REGION PREFERRED: Metro Denver
 Work shift desired: open
 Primary job choice: Account and or Finance/Taxes




 NEEDS: POTENTIAL VOCATIONAL BARRIERS:
 (barriers that are keeping me from getting and keeping a job, and reasonable
 accommodations I might need in order to work or participate in services)

 Transportation Plan (if applicable): has reliable transportation
 Child/Elder Care Plan (if applicable): Father, but not a barrier is flexible
 with check ins
 Criminal History: Yes, currently on probation (drug charge) until 10/2020
 Substance Use History: none reported
 Other Concerns: none at this time



 Resources available to address barriers: CWT/SE program


 3. Employment Plan Action Steps:

 A. Rationale for Intervention (describe the skills, experience, and/or
 personal attributes that fostered the plan of action):

 B. Close to completing BA Accounting Degree. Wants to be able to move
 forward with stable employment and or growth of tax company

 C. Outcomes Desired: Obtain CPA/BA Degree via employment and/or
 scholarships/internship

 1.   Environment: Finance Industry

 2.   Duties: Account/Finance and or Taxes


 Action Step 1:. Obtain transcripts: University requires $4,000 to release
 transcripts

          To be completed by Veteran with VRS assisting to research
          For potential scholarships/internships to provide funds
 :

 Action Step 2: Employment

 To be completed by: VRS & Veteran ? seek out potential competitive employment
 to
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 337 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 337 of 667

 provide additional income resources to acquire transcripts



 Action Step 3: Networking/Connections Denver Chambers

 To be completed: Veteran will fully utilize membership privileges

 Action Step 4: Research potential opportunities with attending Goodwill's
 BankWorks Program

 To be completed: VRS will provided Veteran with contact information



 CONTACT/MEETING PREFERENCES:
 Preferred Method of Contact: phone calls, text message/ HealtheVet

 INTERVENTIONS(S): What types of things will you and/ or your VRS do to help you
 complete your objective?
 Be as active as possible in the job search.
 Return all calls, emails and/or texts from VRS and or employers within 12hours.
 Notify VRS as soon as possible if you hear from any employers.
 Show up as scheduled for all meetings and/or interviews in proper interview
 attire.
 Maintain motivation and a positive attitude during the job search process.

 (total meeting time: 30mins)


 Plan:VRS and Veteran agreed to meet via phone call 4/3 @ 2p

 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 03/27/2020 15:03

 Receipt Acknowledged By:
 03/27/2020 15:36     /es/ Aileen C Burrell, LCSW
               Clinical Social Worker


                  Date/Time:     23 Mar 2020 @ 1317
                   Note Title:   CWT EMPLOYMENT TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BURRELL,AILEEN C
                Co-signed By:    BURRELL,AILEEN C
            Date/Time Signed:    24 Mar 2020 @ 0813

 Note
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 338 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 338 of 667

 LOCAL TITLE: CWT EMPLOYMENT TELEPHONE CONTACT
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: MAR 23, 2020@13:17 ENTRY DATE: MAR 23, 2020@13:17:08
    AUTHOR: BURRELL,AILEEN C EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 This writer returned a phone call from the veteran. Due to the veteran's
 questions being related to work he is doing with his VRS, his VRS, Bailey-Wilson

 was in the room during the call. Call lasted 12 minutes.

 Veteran had initially stated he wanted some inaccurate notes retracted (per his
 voicemail). Upon talking, veteran understands that his notes do not portray
 that he is actively employeed at this time. He shared some resources and leads
 he has followed up on and is feeling more encouraged about future oppotunities.

 Plan: Veteran will continue to work with VRS Bailey-Wilson about vocational
 leads and resources. No further follow up needed by this writer.

 /es/ Aileen C Burrell, LCSW
 Clinical Social Worker
 Signed: 03/24/2020 08:13

 Receipt Acknowledged By:
 03/24/2020 08:58    /es/ LISA M BAILEY-WILSON
               VRS


                  Date/Time:     19 Mar 2020 @ 1328
                   Note Title:   CWT EMPLOYMENT TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BAILEY-WILSON,LISA M
                Co-signed By:    BAILEY-WILSON,LISA M
            Date/Time Signed:    19 Mar 2020 @ 1330

 Note


 LOCAL TITLE: CWT EMPLOYMENT TELEPHONE CONTACT
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: MAR 19, 2020@13:28 ENTRY DATE: MAR 19, 2020@13:28:18
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 VRS and Veteran rescheduled next meeting for 3/27 @ 2pm over phone to discuss
 job search options.


 (call duration: 8mins)

 /es/ LISA M BAILEY-WILSON
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 339 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 339 of 667

 VRS
 Signed: 03/19/2020 13:30


                   Date/Time:     16 Mar 2020 @ 1542
                    Note Title:   TELEPHONE CONTACT
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    SCHNELL,BENJAMIN
                 Co-signed By:    SCHNELL,BENJAMIN
             Date/Time Signed:    16 Mar 2020 @ 1558

 Note


 LOCAL TITLE: TELEPHONE CONTACT
 STANDARD TITLE: TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: MAR 16, 2020@15:42 ENTRY DATE: MAR 16, 2020@15:42:38
    AUTHOR: SCHNELL,BENJAMIN EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 PCP: SCHNELL,BENJAMIN
 Home Phone: 720-276-5377
 Cell Phone:UNKNOWN

 Per protocol, patient was identified by full name & date of birth.

 I spoke directly with JORDAN,CHADWICK HEATH over the phone on MAR 16, 2020.

 Subjective: veteran would like to see Derm about his acne, he is on 4 meds and
 still has acne around the mouth and on his neck in areas that he shaves daily.
 He would also like more CC PT for his LBP, his pain is improved but he would
 also like codiene to help w the pain while in PT

 Clinical Data: no new data, no reports available from CC PT
 [ ] NA

 Medical Decision Making:
 1 - Derm consulted for Acne, topical meds RFed
 2- LBP - instructed veteran on how CC PT is supposed to request additional
 visits thru CC, if not successful he is to let me know and we will re-enter a VA

 consult but I will need the CC PT MRs to review - veteran expresses his
 understanding and agreement w discussing w his CC PT
 3 - Entered pain consult and ordered topical pain meds



 Duration of call: [ ] 5-10 min [ ] 11-20 min [x ] 21-30 min

 All concerns and questions addressed prior to conclusion of conversation.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 340 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 340 of 667

 Scheduled/Future VA appts:
 04/21/2020 14:30 RMR MHC IND SW 06 PM
 06/02/2020 09:30 RMR MHC IND PSI 11

 /es/ BENJAMIN SCHNELL DO
 Staff Primary Care Physician
 Signed: 03/16/2020 15:58


                  Date/Time:     16 Mar 2020 @ 1512
                   Note Title:   HAS ADMINISTRATIVE NOTE (T)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    WILLIAMS,SILVIA
                Co-signed By:    WILLIAMS,SILVIA
            Date/Time Signed:    16 Mar 2020 @ 1513

 Note


 LOCAL TITLE: HAS ADMINISTRATIVE NOTE (T)
 STANDARD TITLE: ADMINISTRATIVE NOTE
 DATE OF NOTE: MAR 16, 2020@15:12 ENTRY DATE: MAR 16, 2020@15:12:32
    AUTHOR: WILLIAMS,SILVIA EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 HAS Clinic Administration Note
 General information to be passed on to PACT/BHIP:
 VET CALLED CALL CENTER REQUESTED PROVIDER CHANGE FORM TO BE MAILED TO
 HIM. VET VERIFIED ADDRESS. MAILED HIM REQ FORM

 /es/ SILVIA WILLIAMS
 MSA
 Signed: 03/16/2020 15:13


                  Date/Time:     13 Mar 2020 @ 1143
                   Note Title:   HAS ADMINISTRATIVE NOTE (T)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    DAVIS,CRYSTEL JOY
                Co-signed By:    DAVIS,CRYSTEL JOY
            Date/Time Signed:    13 Mar 2020 @ 1147

 Note


 LOCAL TITLE: HAS ADMINISTRATIVE NOTE (T)
 STANDARD TITLE: ADMINISTRATIVE NOTE
 DATE OF NOTE: MAR 13, 2020@11:43 ENTRY DATE: MAR 13, 2020@11:43:55
    AUTHOR: DAVIS,CRYSTEL JOY EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 341 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 341 of 667



 HAS Clinic Administration Note
 Telephone Note:
 SPOKE TO PT LET HIM KNOW WE ARE CONVERTING HIS APPT FROM FACE-FACE TO
 PHONE APPT SAME DAY AND TIME JUST OVER THE PHONE.

 /es/ CRYSTEL JOY DAVIS
 MSA
 Signed: 03/13/2020 11:47


                  Date/Time:     09 Mar 2020 @ 1434
                   Note Title:   CWT EMPLOYMENT INFORMATIONAL NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BAILEY-WILSON,LISA M
                Co-signed By:    BAILEY-WILSON,LISA M
            Date/Time Signed:    09 Mar 2020 @ 1434

 Note


 LOCAL TITLE: CWT EMPLOYMENT INFORMATIONAL NOTE
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: MAR 09, 2020@14:34 ENTRY DATE: MAR 09, 2020@14:34:03
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 VRS attempted to reach Veteran and left voice mail message.


 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 03/09/2020 14:34


                  Date/Time:     09 Mar 2020 @ 1332
                   Note Title:   VETERAN JUSTICE OUTREACH NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    DEUTSCH,PAUL A
                Co-signed By:    DEUTSCH,PAUL A
            Date/Time Signed:    09 Mar 2020 @ 1414

 Note


 LOCAL TITLE: VETERAN JUSTICE OUTREACH NOTE
 STANDARD TITLE: MENTAL HEALTH OUTREACH NOTE
 DATE OF NOTE: MAR 09, 2020@13:32 ENTRY DATE: MAR 09, 2020@13:32:51
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 342 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 342 of 667



 Diagnosis: z65.3 Justice Involved
 Duration of visit: 15 minutes
 Treatment Provided: Veterans Treatment Court
 Plan: Continue Veterans Treatment Court
 Phase: II of IV

 D: Veteran's case was reviewed in the Denver Drug Court Veterans Docket. An

 interagency ROI is on file. The veteran's case was staffed prior to court.

 The veteran was present for court and noted to be fully compliant with Veterans
 Treatment Court (VTC) requirements. UAs since the last VTC were as follows: all
 clean. He is noted as a "superstar" today. "I feel motivated and
 inspired."

 The veteran did not report any additional needs this afternoon.

 A: Veteran did not endorse SI/HI or thoughts of self-harm. Euthymic mood.
 Behavior was appropriate and professional before the court.

 P: Continue attending VTC as required; next appearance on 4/13/20. VJO staff are

 available to supply assistance to veteran as needed.

 /es/ Paul A. Deutsch, LCSW
 Veterans Justice Outreach Social Worker
 Signed: 03/09/2020 14:14


                  Date/Time:      04 Mar 2020 @ 1611
                   Note Title:    MH HOMELESS INDIVIDUAL CONTACT
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     TUKA,JAMES C
                Co-signed By:     TUKA,JAMES C
            Date/Time Signed:     04 Mar 2020 @ 1621

 Note


 LOCAL TITLE: MH HOMELESS INDIVIDUAL CONTACT
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: MAR 04, 2020@16:11 ENTRY DATE: MAR 04, 2020@16:11:57
    AUTHOR: TUKA,JAMES C     EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: lack of housing

 Duration: 1 hour

 Procedure: Writer met with veteran in his apartment for a scheduled home visit.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 343 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 343 of 667

 Veteran came downstairs when writer arrived to open locked building door and
 let writer in to building. Writer sat in veteran's living room on newly
 acquired seating which veteran reports he recently acquired. Veteran had on
 some relaxing music and also showed writer a pamphlet listing various classical

 songs and artists, and veteran explained that he once took a course on classical

 music in college and enjoys it. Veteran shared that since writer's last
 contact
 with veteran, veteran has visited with his father. Veteran added that his
 father has some land and a horse and plans to get additional horses. Veteran
 mentioned that he recently met with a VA MH provider at RMR as well. Veteran
 reports that he has achieved an "accounting certification" and has also
 paid and
 joined as a member of the local Chamber of Commerce. Veteran is hopeful that
 connections and knowledge he gains at meetings with this group will help further

 his career. Veteran added that he thinks he will enjoy the socialization
 opportunities offered by the membership. Veteran spoke for much of visit about
 his time in the military, history, and touched on politics, economics, and race
 relations. Veteran states that he appreciates visits and speaking to this
 writer about a variety of topics during home visits. Writer inquired about
 veteran's housing and related issues, and veteran reports that he continues
 to
 enjoy his apartment including the location. Veteran requested and writer
 provided a copy of veteran's current lease, as well, and veteran explained
 that
 he was charged a late fee this month for rent and wants to reread the lease so
 that he can avoid this in the future. Veteran has no other case management
 issues or concerns. Writer notes veteran was well-groomed, casually but neatly
 dressed, and had baseline speech for veteran. Veteran did not appear to be under

 the influence of substances. Veteran's apartment was comfortable and there
 seems
 to be more items including new furniture since writer's last visit. No
 clinical
 indication of HI/SI present. Veteran's thoughts are normal and mostly linear
 (at
 times circumstantial). Veteran's mood is euthymic with matching affect.
 Following visit, veteran walked writer to the door and writer then departed.

 Plan: Writer to continue to provide veteran with ongoing supportive case
 management.

 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 03/04/2020 16:21


                    Date/Time: 02 Mar 2020 @ 1318
                     Note Title: MH INDIVIDUAL PSYCHOTHERAPY(D)
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 344 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 344 of 667

                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    VALDIVIEZO,SONIA
                Co-signed By:    VALDIVIEZO,SONIA
            Date/Time Signed:    02 Mar 2020 @ 1459

 Note


 LOCAL TITLE: MH INDIVIDUAL PSYCHOTHERAPY(D)
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: MAR 02, 2020@13:18 ENTRY DATE: MAR 02, 2020@13:19:01
    AUTHOR: VALDIVIEZO,SONIA EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 TREATMENT PROVIDED: Individual Psychotherapy
 Duration of visit: 30 minutes
 Diagnosis: Major Depression, Anxiety

 VETERAN'S STATED RECOVERY GOALS: "figure out how to not be so
 isolated"

 PRESENTING CHALLENGE TODAY/SIGNIFICANT EVENT SINCE LAST VISIT: Veteran
 reprots that "I've been doing better, and I just think that this year I
 will
 work on increasing my credibility. I think because of my history it's
 important
 for me to build credibility so that I can get a prosperous job. I mean I've

 been thinking about finishing school for CPA, but also maybe taking the bar
 exam, because those are things I enjoy outside of just for a career they are
 things I like to do."

 Veteran also reports that he has been doing well in HUD-VASH housing.

 IDENTIFYING INFORMATION:
 OCCUPATION - HR
 MARITAL STATUS - NEVER MARRIED
 37 year old Marine Corps veteran with a history of depression,
 who served from DEC 29,2000 to JUN 5,2002 and is currently SERVICE CONNECTED
 %- 60.

 INTERVENTIONS PROVIDED TODAY: I validated Veteran's experiences and
 explored
 his motivation for treatment. I explored Veteran's distorted cognitions and

 provided support in identifying what is working well for him.

 - Psychotherapeutic support(rapport building, active listening, validation
   and normalization, identification and encouragement of coping skills).
 - Psychoeducation(educating about diagnosis, symptoms, skills, appropriate
   treatment options).
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 345 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 345 of 667

 - Strength-based approaches to care(promoting Veteran's identification
   and implementation of skills, talents, and abilities).

 ASSESSMENT: Based on Veteran's history of Depression and/or mood disorder,

 further assessment is warranted to clarify treatment goals. Veteran presented
 as more coherent and organized thinking than in previous sessions.

 MENTAL STATUS: Veteran presented as cooperative, engaged, and motivated for
 treatment. He presented as well groomed, dressed casually, with rate,
 volume, and intonation of speech within normal limits along with moderate
 level of eye contact. Veteran presented with coherent and organized
 thought processes, and age appropriate judgement, and full range of affect
 consistent with content. He presented with intact memory, orientation to
 date, time, and place, and with minimal insight regarding how his thinking
 processes affect his overall functioning.

 RISK ASSESSMENT: Veteran's presentation did not endorse SI/HI, or AH/VH;
 during session clinician did not observe any indicators of imminent danger to
 self or others.
 - There was not a clinical indication of imminent risk to self or others
 observed or reported during this visit.

 PLAN:
  1. RTC has been entered; Clinically Indicated Date: April 21, 2020
  2. Continue with recovery plan.
  3. OPTIONAL Comments:

 /es/ Sonia Valdiviezo, LCSW
 LICENSED CLINICAL SOCIAL WORKER, MH
 Signed: 03/02/2020 14:59


                  Date/Time:     02 Mar 2020 @ 1130
                   Note Title:   MH MEDICATION MANAGEMENT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    HEERMANN,CHANEL M
                Co-signed By:    HEERMANN,CHANEL M
            Date/Time Signed:    02 Mar 2020 @ 1220

 Note


 LOCAL TITLE: MH MEDICATION MANAGEMENT
 STANDARD TITLE: MENTAL HEALTH MEDICATION MGT NOTE
 DATE OF NOTE: MAR 02, 2020@11:30 ENTRY DATE: MAR 02, 2020@11:30:59
    AUTHOR: HEERMANN,CHANEL M EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 MENTAL HEALTH PRESCRIBER NOTE
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 346 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 346 of 667

 PT IDENTIFICATION: 37 BLACK OR AFRICAN AMERICAN MALE who is SERVICE CONNECTED %
 - 60.

 CC: "Oh man I've been better."

 HPI: Pt interviewed and chart reviewed.

 Current neurovegetative sx:
 Sleeping better with Seroquel. Up to 5-6 hours now - 3 more than before. Still

 has nights of not as much as he'd like. Knows negative long term effects of
 not
 sleeping.
 Energy has been stable. Not high like anxiety or super low. Exercises when he

 can - has gym membership and stretches there, has PT, some yoga classes and
 kenpo classes.
 Appetite. Good. Weight is stable.

 Mood has been positive. Was fairly depressed at last visits. Better now.
 4/10.
 No SI or HI. Still gets low and wonders about it, but more about logic. Feels
 he has a lot to offer. Doesn't think world necessarily deserves him. Feels

 pretty dark. No desire to be dead or planning. Used to being by himself.

 Anxiety - denies. Much better than before.

 Getting more comfortable with the people around him. Accepting of people being
 who they are. May have expected too much before.

 General medical concerns:
 Physically feeling good.
 Updated med list.
 Meds taken daily - no SE or px noted. Some frequent urination.

 Spends time "like my great fathers" thinking like old frontiersmen.
 Figures
 things out on his own. No problem getting friends but would get violent toward
 them based on their views. Now sees them as less of a threat.

 Psychosis: Denies voices.
 Denies paranoia. From before: "Feels the Civil War complicated everything.

 Feels it's a war that will never end." Wishes implicit bias was part
 of daily
 conversations.
 Denies IOR.
 From intake:
 "When he went to prison was in the hole for 5 years because they said he was
 a
 threat to inmates and jailers. After that period, had serious issues that took
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 347 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 347 of 667

 him few years to get over. Heard things. Heard a voice he thought was a guy
 talking to him in vent in county, but was still there when he left. Denies it
 happens - had to work very hard for this. Has been years. Significant paranoia.
 People are surveilling him. When he caught this case, gang unit was following
 him around. Never in a gang. Feels they still are. Easy to spot him.
 Can't
 have nosy neighbors who could hear him. Very few people he's comfortable
 around.
 No h/o IOR. Had those thoughts (messages through TV) as a kid - feels he went
 through a lot.
 Told people 10 years ago China and communism were economic threat and they
 called him crazy. Volunteered for Trump campaign and they called him crazy
 then. "People are always wrong.""


 Seeing Sonia for therapy - next appt today 3pm.

 PTSD Symptoms: Trauma hx: "Dad was abusive and veteran. Witnessed violence

 between parents. No sexual trauma. "Operation Iraqi Freedom, I got hit by
 a
 medic with her Humvee, we were on base, and I suffered some injuries and was in
 the hospital but I can't remember how long, maybe a day and then they sent
 me
 home." Reports he tore his back up and he and command had to decide if he
 would
 stay in military or leave. Peers joked about it. Wanted to get away from
 everybody.
 Had a master sergeant who said if he got in front of him he'd kill them and
 knew
 friendly fire was greatest risk of dying."
 Current sx: Still ongoing PTSD sx. Trying to control anxiety. Doing better.
 From intake:
 "Stiffness in his body reminds him of what happened. Thinks of it all the
 time.
 Intrusive. Helps when he focuses on somethings else.
 Reports NM that vary - sees spine and tendons ripping out of back, altercations
 with peers.
 Has had FB but not lately.
 Feels very isolated.
 Avoidance - dislikes people following him closely in car or in person. Will stop

 and confront someone if behind him. Will speed up in car. Hard to be around
 people.
 Aggressive now when he drives. Scared of being hit.
 Anxiety gets triggered by people trying to get close to him.
 Easy startle.
 Hypervigilant - "it's real weird". Sits by exits, never by
 windows. Helps him
 feel better when alone."

 SUBSTANCE:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 348 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 348 of 667

    Nicotine: None
    Caffeine: 8 cups coffee before - down to 6-7 cups.
    Alcohol: Doesn't drink. Quit completely 4-5 mos ago.
 "Was drinking daily after military. No h/o WD. Maximum 1 pint every other

 night. No h/o detox. 2x DUI - military, also 2004."
      Marijuana: Quit completely - last was mos ago. "Was few times
 weekly in
 past, sometimes every other day because GF and family all smoke. No past
 px."
 Naloxone rescue kit: low risk

 General Medical Concerns: LBP - has TENS unit now. Going to PT.
 Right foot - broke awhile back.
 Knee px
 Head injury: H/o hospitalization for head injury with LOC during MVA in service.
 Updated med list.
 Medication SE: None noted.

 PAST MEDICATION TRIALS:
 Risperdal - reports he "grew breasts"
 Zoloft 50mg 2016 - never returned for FU
 Remeron
 Trazodone


 MENTAL STATUS EXAMINATION:
 ORIENTATION AND CONSCIOUSNESS: A & O times 4
 APPEARANCE AND BEHAVIOR: Casually dressed. Pleasant and cooperative. Good eye
 contact.
 SPEECH: Fluent, spontaneous. Normal rate and volume.
 MOOD: Mildly anxious and depressed.
 AFFECT: Restricted
 PSYCHOMOTOR ACTIVITY: No psychomotor retardation or agitation.
 PERCEPTUAL DISTURBANCE: No auditory or visual hallucinations.
 FORM OF THOUGHT: Significant derailment
 THOUGHT CONTENT: No overt paranoia or delusions reported. No longer
 hyperfocused on confidentiality of visits and trust issues.
 SUICIDAL OR VIOLENT IDEATION: No suicidal or homicidal ideation.
 INSIGHT: Poor
 JUDGMENT: Fair
 COGNITIVE: Grossly intact per interview.
 GAIT: ambulates without difficulty

 Psychotropic medications reconciled. Medication orders, including any additions

 or discontinuations, have been updated as appropriate.
 --------------------------------------------------------------------------------

 CURRENT MEDICATIONS:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 349 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 349 of 667



   Active Outpatient Medications       STATUS
 =========================================================================
 SUMATRIPTAN SUCCINATE 50MG TAB              ACTIVE
     TAKE ONE TABLET BY MOUTH ONCE A DAY AS NEEDED FOR MIGRAINE,
     MAY REPEAT DOSE IN 2 HOURS, IF NO RELIEF. NO MORE THAN
     200MG PER DAY.

 BENZOYL PEROXIDE 5% (WATER BASED) GEL     ACTIVE
    APPLY SMALL AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE

 CLINDAMYCIN PHOSPHATE 1% TOP SOLN                     ACTIVE
     APPLY THIN FILM TO AFFECTED AREA DAILY

 TRETINOIN 0.01% TOP GEL           ACTIVE
     APPLY SMALL AMOUNT AFFECTED AREA DAILY FOR ACNE

 MINOCYCLINE HCL 100MG CAP                    ACTIVE
    TAKE ONE CAPSULE BY MOUTH DAILY



 Active Outpatient Medications (including Supplies):

    Active Outpatient Medications         Status
 =========================================================================
 1) BENZOYL PEROXIDE 5% (WATER BASED) GEL APPLY SMALL ACTIVE
     AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE
 2) CLINDAMYCIN PHOSPHATE 1% TOP SOLN APPLY THIN FILM TO ACTIVE
     AFFECTED AREA DAILY
 3) MINOCYCLINE HCL 100MG CAP TAKE ONE CAPSULE BY MOUTH ACTIVE
     DAILY
 4) SUMATRIPTAN SUCCINATE 50MG TAB TAKE ONE TABLET BY ACTIVE
     MOUTH ONCE A DAY AS NEEDED FOR MIGRAINE, MAY REPEAT
     DOSE IN 2 HOU
 RS, IF NO RELIEF. NO MORE THAN 200MG
     PER DAY.
 5) TRETINOIN 0.01% TOP GEL APPLY SMALL AMOUNT AFFECTED ACTIVE
     AREA DAILY FOR ACNE

   Pending Outpatient Medications        Status
 =========================================================================
 1) QUETIAPINE FUMARATE 300MG TAB TAKE ONE TABLET BY   PENDING
    MOUTH AT BEDTIME

 6 Total Medications

 ACTIVE REMOTE MEDS:
 No Active Remote Medications for this patient

 NON VA MEDS:
    No Non-VA Meds Extracted
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 350 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 350 of 667



 ALLERGIES:
 Patient has answered NKA

 ACTIVE PROBLEMS from CPRS reviewed as part of medical history:
 Computerized Problem List is the source for the following:

 1. Alcohol abuse (SNOMED CT 15167005)
 2. Cannabis abuse (SNOMED CT 37344009)
 3. Homeless single person (SNOMED CT 160700001)
 4. PTSD
 5. Depressive disorder (SNOMED CT 35489007)
 6. Low back pain (SNOMED CT 279039007)
 7. Health Maintenance (ICD-9-CM V65.9)
 8. POLYSUBSTANCE DEP
 9. Mood disorder (SNOMED CT 46206005)
 10. Psychosis (SNOMED CT 69322001)
 11. Foot Pain (ICD-9-CM 719.47)
 12. SUBJECTIVE TINNITUS
 13. Pseudofolliculitis barbae
 14. Major depressive disorder
 15. Anxiety disorder
 16. Osteoarthritis of knee
 17. Legal problem
 18. Migraine

 VITAL SIGNS:
          Temp: 97.9 F [36.6 C] (12/17/2019 22:33)
          BP: 140/84 (12/17/2019 22:33)
          Pulse:77 (12/17/2019 22:33)
          Respiration: 16 (12/17/2019 22:33)
          Weight: 195.8 lb [89.0 kg] (11/20/2019 08:57)
          BODY MASS INDEX - 28.2 (NOV 20, 2019@08:57:52)

 LABS:
 Metabolic:

         No GLUCOSE in the last 1Y
         No A1C HEMOGLOBIN (DVAMC) in the last 1Y

         No CHOLESTEROL in the last 1Y
         No TRIGLYCERIDE in the last 1Y



 CBC:
         No WBC in the last 1Y
         No RBC in the last 1Y
         No HGB in the last 1Y
         No HCT in the last 1Y
         No MCV in the last 1Y
         No PLATELETS in the last 1Y
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 351 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 351 of 667



 Chemistry:
         No TSH in the last 1Y
         No Creatinine Serum Result in the last 1Y

            SODIUM - NONE FOUND
            POTASSIUM - NONE FOUND
            CHLORIDE - NONE FOUND
            CO2 - NONE FOUND


 LFTs:
            SGOT - NONE FOUND
            SGPT - NONE FOUND

 Toxicology screen:
     CANNABINOIDS - NONE FOUND
     COCAINE - NONE FOUND
     AMPHETAMINES - NONE FOUND
     No OPIATES in the last 1Y
     BENZODIAZEPINES - NONE FOUND


 Therapeutic Blood Levels:

 Lithium:                   No LITHIUM LEVEL in the last 6M
 VPA:                      No VALPROIC ACID in the last 6M
 Carbamazepine:             No CARBAMAZEPINE in the last 6

 --------------------------------------------------------------------------------

 CLINICAL REMINDERS: insufficient time to complete

 DIAGNOSIS: (Based on DSM 5 criteria)
 1. Major Depression, recurrent, remission
 2. Psychosis NOS
 3. Other specified anxiety d/o
 4. R/O GAD
 5. R/O PTSD
 6. Cannabis use disorder - early remission
 7. Alcohol use disorder - early remission
 8. Cluster B anti-social personality traits, R/O disorder
 See problem list above for medical diagnoses

 ASSESSMENT:
 This patient is a 37yo single African-American male who is homeless, no kids,
 unemployed from prior finance work related to expulsions from school. He
 reports much improved depression and mood variability as well as anxiety with
 increase in Seroquel. He denies positive psychotic sx, and prior mild paranoia
 and thought disorganization are much improved from initial eval. Insomnia is
 much improved, but is also drinking 6-7 cups coffee daily, though denies alcohol
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 352 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 352 of 667

 or MJ use x months.

 From intake:
 He reports some anxiety sx consistent with possible PTSD from childhood
 abuse/witnessed violence and MVA while in military. Notably, this dx has not
 be noted previously by his many years of other providers, so cannot rule out
 secondary gain, especially given atypical nature of his reported symptoms
 (i.e. supposed NM of seeing his own back muscles rip out, which clearly does
 not represent a real aspect of his traumatic event).
 He also reports anxiety sx consistent with possible GAD - will con't prior
 specified anxiety dx for now, given issues with accuracy of history.
 He also reports a remote h/o psychotic sx, such as AH, though has significant
 paranoia currently that is difficult to parse from a trauma-related sx. Also,
 affect is somewhat restricted/odd today, so cannot rule out that these
 symptoms are still an active concern that is being minimized today.
 Presentation complicated by h/o heavy alcohol and cannabis use at various
 points in the past, now sober, though length of sobriety is difficult to
 determine based on self-report.
 Significantly vague, evasive history given today that is clearly presented
 with an eye to social acceptability/positive spin, repeatedly denying symptoms
 or events (i.e. alcohol/drug issues, prior arrests) unless directly confronted
 with information already documented in chart. Prior concern for possible ASPD
 consistent with presentation today, including childhood fire-setting,
 significant violence hx (100+ fights, including serious injuries likely
 requiring hospitalization such as broken bones) though has avoided assault
 charges so far, alleged threats x2 against school staff resulting in expulsion
 (suing school currently).

 No h/o self-harm or suicide attempts. Significant h/o violence with multiple
 serious assaults and alleged threats by school, as detailed above. Safe and
 stable for outpatient management at this time.


 PLAN:
   PSYCHIATRIC PROBLEM LIST AND PLAN:
 1. Mood: Con't Seroquel 300mg qhs for psychosis, mood stability,
 anxiety,
 and sleep. Could consider SNRI in future given chronic pain.
 2. Trauma: Strongly encourage con't psychotherapy with Ms. Valdiviezo.
 3. Anxiety: As above.
 4. Insomnia: Variable - monitor.
 5. Substance Use: Referral to SUD services deferred - monitor.
 6. Psychosis: Seroquel as above.
 7. Nutrition: Will discuss further at future visits. Encourage con't
 exercise.
 8. Medical Issues: Continue routine lab monitors and regular check-ups with

 PCP.
 9. Supportive psychotherapy: Discussed life circumstances and racial
 concerns.

 1. MEDICATIONS: as above
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 353 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 353 of 667

 Discussed options including no changes.
 Change current psychiatric medications: Reviewed SE, risks, and possible
 benefits of tx with above-named medication(s).
 Veteran has decisional capacity, verbalized an understanding of, and agreement
 with this plan. A medication handout will be provided when veteran receives
 the
 medication from the pharmacy.

 Understands and agrees to the following:
 o   No drugs or alcohol with medications.
 o   Take medications only as directed.
 o   Do not drive if sedated or impaired.
 o   Follow up with appointments, call to make appointment sooner if
 needed.
 o   Crisis services reviewed with client, will obtain services if needed.
 o   Follow up with PCP for any medical concerns.
 o   Patient agrees to this disposition and verbalizes understanding of the
 consequences associated with the failure to follow through on treatment
 recommendation.

 2. LABS/OTHER TESTS: as above

 3. REFERRALS: as above

 4. SAFETY: Risk assessment:
 Risk Factors: poor insight, gender, probable psychosis, h/o SI, h/o
 assaults/threats, lives alone/homeless hx
 Protective Factors: no active SI, no HI, intelligent, engaged in care
 Given the above, veteran is felt to be at low risk for imminent danger to self
 or others at this time.

 5. FOLLOW-UP: RTC in 3-4 mos, sooner PRN.



 Time with patient: 20 Min

 Treatment provided: medication mngt + therapy


 CONSENT/TREATMENT PLAN: Patient and/or caregiver has decisional
 capacity and indicates readiness to learn, verbalizes understanding,
 agreement and satisfaction with the treatment plan, including medications.

 /es/ CHANEL M HEERMANN, MD
 Staff Psychiatric Physician
 Signed: 03/02/2020 12:20


                    Date/Time: 27 Feb 2020 @ 1405
                     Note Title: MH HOMELESS INDIVIDUAL CONTACT
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 354 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 354 of 667

                      Location:       Rocky Mountain Regional VA Medical Center
                     Signed By:       TUKA,JAMES C
                  Co-signed By:       TUKA,JAMES C
              Date/Time Signed:       27 Feb 2020 @ 1409

 Note


 LOCAL TITLE: MH HOMELESS INDIVIDUAL CONTACT
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: FEB 27, 2020@14:05 ENTRY DATE: FEB 27, 2020@14:06:02
    AUTHOR: TUKA,JAMES C      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: lack of housing

 Duration: 45 min (driving and waiting time only; veteran not reached)

 Procedure: Writer went to veteran's locked apartment building (writer
 arrived
 about 15 minutes later than planned and texted and left voicemails for veteran
 before and when writer arrived). Writer called and texted upon arrival. Veteran

 did not respond. Writer waited for a period of time then departed.

 Plan: Veteran texted writer later in same afternoon and writer and veteran are
 considering schedules to reschedule home visit for near future.

 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 02/27/2020 14:09


                    Date/Time:        24 Feb 2020 @ 1537
                     Note Title:      SECURE MESSAGING
                      Location:       Rocky Mountain Regional VA Medical Center
                     Signed By:       BAILEY-WILSON,LISA M
                  Co-signed By:       BAILEY-WILSON,LISA M
              Date/Time Signed:       24 Feb 2020 @ 1337

 Note


 LOCAL TITLE: SECURE MESSAGING
 STANDARD TITLE: MHV DIALOG NOTE
 DATE OF NOTE: FEB 24, 2020@15:37:05 ENTRY DATE: FEB 24, 2020@13:37:05
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 ------Original Message------------------------
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 355 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 355 of 667

 Sent: 02/24/2020 03:36 PM
 From: BAILEY-WILSON, LISA M
 To: JORDAN, CHADWICK HEATH
 Subject: General Inquiry
 Attachments: Wells Fargo Veterans Emergency Grant Program 2020.pdf (283.33
 KB), Wells Fargo Veterans-Scholarship-Program-2020.pdf (527.32 KB)

 Hi Chadwick,

 Passing on some resource information.

 Lisa




 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 02/24/2020 13:37


                  Date/Time:     10 Feb 2020 @ 1430
                   Note Title:   CWT EMPLOYMENT CAREER EXPLORATION & JOB DEVELPMENT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BAILEY-WILSON,LISA M
                Co-signed By:    BAILEY-WILSON,LISA M
            Date/Time Signed:    11 Feb 2020 @ 0901

 Note


 LOCAL TITLE: CWT EMPLOYMENT CAREER EXPLORATION & JOB DEVELPMENT
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: FEB 10, 2020@14:30 ENTRY DATE: FEB 11, 2020@08:39:50
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 VRS met with Veteran at a coffee shop near his residence.

 VRS and Veteran discussed and viewed website video for the Veterans Business
 Building Program (VBBP). Veteran stated that he was interested in connecting
 with the program and plans to follow up.

 Veteran also shared that he received is tax licensing from the IRS and has
 proceeded to move forward with preparing taxes for customers.

 Veteran also stated that he is working with his father on a land contract deal
 on leasing out some of the land on his dad's property.

 Veteran also shared that he may have an opportunity to work with a friend who
 has his own law practice and would assist veteran with becoming and paralegal
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 356 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 356 of 667

 assistant.

 Veteran asked if VRS could assist with identifying incubator programs for
 veterans that offer grant or loans.

 VRS and Veteran agreed to meet again in 2 weeks and will set date when Veteran
 learns more of his upcoming schedule.

 (total time: 75mins)


 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 02/11/2020 09:01

 Receipt Acknowledged By:
 02/27/2020 14:45    /es/ Sonia Valdiviezo, LCSW
               LICENSED CLINICAL SOCIAL WORKER, MH


                    Date/Time:     05 Feb 2020 @ 1046
                     Note Title:   PHARM. RENEWAL REQUEST - TELEPHONE CONTACT (T)
                      Location:    Rocky Mountain Regional VA Medical Center
                     Signed By:    PANKEY,JASON M
                  Co-signed By:    PANKEY,JASON M
              Date/Time Signed:    05 Feb 2020 @ 1046

 Note


 LOCAL TITLE: PHARM. RENEWAL REQUEST - TELEPHONE CONTACT (T)
 STANDARD TITLE: PHARMACY TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: FEB 05, 2020@10:46 ENTRY DATE: FEB 05, 2020@10:46:05
    AUTHOR: PANKEY,JASON M      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 S:JORDAN,CHADWICK HEATH720-276-5377 called into HICC Pharmacy Call Center to
 request a renewal for the following medication(s) which are either expired or
 without further refills:

 MINOCYCLINE HCL 100MG CAP 6034502A EXPIRED 90 02/16/2017 02/16/2016
 12/19/2016 1 RICHLIE,DANIEL G 45.54 TAKE ONE CAPSULE BY MOUTH DAILY FOR
 SHAVING IRRIATION PREVENTION. REPLACES DOXYCYCLINE HYCLATE. SPACE APART FROM
 VITAMINS, CALCIUM/MAGNESIUM/IRON PRODUCTS BY 2 HOURS. CAUTION SUN SENSITIVITY
 TAKE DAILY OR EVERY OTHER DAY AS NEEDED TO CONTROLS SYMPTOMS

 Routing: (MAIL)

 O: Future Appointments
 03/02/2020 11:00 RMR MHC IND PSI 11
 03/02/2020 13:00 RMR MHC IND SW 06 PM
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 357 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 357 of 667

 03/16/2020 13:30 DEN PACT MD 05

 A/P: Request forwarded to provider for review.

 /es/ JASON M PANKEY, CPhT
 HICC PHARMACY TECHNICIAN
 Signed: 02/05/2020 10:46

 Receipt Acknowledged By:
 02/07/2020 16:53     /es/ BENJAMIN SCHNELL DO
               Staff Primary Care Physician
 02/19/2020 18:26     /es/ Barbara Wahl, RN
               Ambulatory Care


                  Date/Time:     04 Feb 2020 @ 0832
                   Note Title:   CWT EMPLOYMENT TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BAILEY-WILSON,LISA M
                Co-signed By:    BAILEY-WILSON,LISA M
            Date/Time Signed:    04 Feb 2020 @ 0834

 Note


 LOCAL TITLE: CWT EMPLOYMENT TELEPHONE CONTACT
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: FEB 04, 2020@08:32 ENTRY DATE: FEB 04, 2020@08:32:12
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 VRS spoke with Veteran and both agreed to meet on Monday, 2/10th @ 2:30p at
 Amethyst Coffee for VBBP (Veterans Business Building Program) information
 sharing meeting.

 call duration: 2mins


 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 02/04/2020 08:34


                  Date/Time:     03 Feb 2020 @ 1017
                   Note Title:   CWT EMPLOYMENT INFORMATIONAL NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BAILEY-WILSON,LISA M
                Co-signed By:    BAILEY-WILSON,LISA M
            Date/Time Signed:    03 Feb 2020 @ 1018
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 358 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 358 of 667

 Note


 LOCAL TITLE: CWT EMPLOYMENT INFORMATIONAL NOTE
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: FEB 03, 2020@10:17 ENTRY DATE: FEB 03, 2020@10:17:18
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Veteran left message to cancel appt today with VRS. Veteran also stated that he
 would like to reschedule.


 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 02/03/2020 10:18


                   Date/Time:     27 Jan 2020 @ 1346
                    Note Title:   CWT EMPLOYMENT TELEPHONE CONTACT
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    BAILEY-WILSON,LISA M
                 Co-signed By:    BAILEY-WILSON,LISA M
             Date/Time Signed:    27 Jan 2020 @ 1348

 Note


 LOCAL TITLE: CWT EMPLOYMENT TELEPHONE CONTACT
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: JAN 27, 2020@13:46 ENTRY DATE: JAN 27, 2020@13:46:21
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 VRS spoke to Veteran about learning and exploring the Veterans Business Building

 Program. VRS and Veteran agreed to meet 2/3 at coffee shop downtown to explore
 the VBBP.

 (call time: 2mins)


 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 01/27/2020 13:48


                      Date/Time: 27 Jan 2020 @ 1309
                       Note Title: VETERAN JUSTICE OUTREACH NOTE
                        Location: Rocky Mountain Regional VA Medical Center
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 359 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 359 of 667

                   Signed By: DEUTSCH,PAUL A
                Co-signed By: DEUTSCH,PAUL A
            Date/Time Signed: 27 Jan 2020 @ 1346

 Note


 LOCAL TITLE: VETERAN JUSTICE OUTREACH NOTE
 STANDARD TITLE: MENTAL HEALTH OUTREACH NOTE
 DATE OF NOTE: JAN 27, 2020@13:09 ENTRY DATE: JAN 27, 2020@13:09:37
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: z65.3 Justice Involved
 Duration of visit: 15 minutes
 Treatment Provided: Veterans Treatment Court
 Plan: Continue Veterans Treatment Court
 Phase: II of IV

 D: Veteran's case was reviewed in the Denver Drug Court Veterans Docket. An

 interagency ROI is on file. The veteran's case was staffed prior to court.

 The veteran was present for court and noted to be fully compliant with Veterans
 Treatment Court (VTC) requirements. UAs since the last VTC were as follows: 4 of

 4 clean. Today he advances to Phase II, having engaged with treatment providers
 (VA). He is in good standing with the court following a slightly tense previous
 VTC appearance and encouraged to continue to build on his positive momentum. He
 receives a gift card today for his phase progression.

 The veteran did not report any additional needs this afternoon.

 A: Veteran did not endorse SI/HI or thoughts of self-harm. Euthymic mood.
 Behavior was appropriate and professional before the court.

 P: Continue attending VTC as required; next appearance on 3/2/20. VJO staff are
 available to supply assistance to veteran as needed.

 /es/ Paul A. Deutsch, LCSW
 Veterans Justice Outreach Social Worker
 Signed: 01/27/2020 13:46


                  Date/Time:      24 Jan 2020 @ 2000
                   Note Title:    MH HOMELESS INDIVIDUAL CONTACT
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     TUKA,JAMES C
                Co-signed By:     TUKA,JAMES C
            Date/Time Signed:     24 Jan 2020 @ 2017
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 360 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 360 of 667

 Note


 LOCAL TITLE: MH HOMELESS INDIVIDUAL CONTACT
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: JAN 24, 2020@20:00 ENTRY DATE: JAN 24, 2020@20:00:20
    AUTHOR: TUKA,JAMES C      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: lack of housing

 Duration: 2 hours including driving time

 Procedure: Writer met with veteran in his apartment for a scheduled home visit.
 Before going to veteran's apartment, veteran showed writer a new used truck
 he
 purchased recently. Veteran talked about the purchase, showed writer the truck
 and the engine, and started the truck for a few minutes. While walking back to
 veteran's apartment, veteran reported that he had a relatively quiet holiday

 season with not much contact with family. Veteran added that he did go to some
 kind of holiday event or celebration at a downtown location. In veteran's
 apartment, veteran cleared off a chair and invited writer to have a seat.
 Veteran also had a seat. Veteran talked about his father's home and
 property
 and how veteran is interested in the law and how it might affect the fact that
 veteran's father's land reportedly has value due to water and minerals
 or oil
 underground Veteran expressed some interest in possibly living on his
 father's
 land in the future. Veteran also mentioned his other vehicle which he may
 "rent
 out" to people visiting Denver. Veteran shared that he has been reading and

 studying about the law recently and finds he really enjoys it. Veteran also
 mentioned that he has some active lawsuits against a university and some other
 entities which are still pending. Veteran stated that he met with a "VA
 psychologist" recently. Veteran reportedly has no housing related concerns
 or
 needs at this time. Regarding veteran's apartment, veteran shared that he
 enjoys
 the location, likes that it is relatively quiet, likes having laundry facilities

 in his unit, and has had no significant issues or concerns. Veteran had
 mentioned his interest, in the past, in going back to college to try to earn a
 degree, but veteran mentioned today that he is currently not working toward
 getting that started yet. Veteran mentioned some pending VBA benefit claims on
 which veteran is waiting. Writer notes that veteran's apartment was not
 heavily
 furnished and had only a few items such as chairs, computer, lamps, etc in
 living room. Veteran's mood was euthymic and affect matched.
 Veteran's
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 361 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 361 of 667

 thoughts were often disconnected and tangential at times with fairly normal
 content. Veteran spoke much about his interest in human genetics and stated
 that "DNA matters." Veteran expressed his belief that people are all
 born with
 different purposes and with different abilities and propensities. Veteran
 talked about religion, philosophy, history (especially related to slavery,
 feudalism, kingdoms, etc.) and a variety of other topics often jumping from one

 topic or thought to another. Writer engaged with veteran in these conversations

 as much as possible and appropriate. The conversation ended with veteran talking

 about relationships and how he has some interest in having a steady relationship

 and possibly future marriage and children. Veteran seemed sober and was also
 seemingly comfortable throughout the visit. No clinical indication of HI/SI
 present. Veteran was well-groomed, casually dressed, alert, engaged in
 conversations, friendly, and polite with writer. Veteran showed no signs of
 significant distress. At times during conversations with veteran, writer asked
 clarifying questions to try to learn exactly what veteran was trying to say.
 Visit ended normally after veteran walked writer to his vehicle several blocks
 away with conversation occurring during the walk.

 Plan: Writer to continue to provide veteran with ongoing supportive case
 management services.

 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 01/24/2020 20:17


                  Date/Time:     23 Jan 2020 @ 1049
                   Note Title:   CWT EMPLOYMENT TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BAILEY-WILSON,LISA M
                Co-signed By:    BAILEY-WILSON,LISA M
            Date/Time Signed:    23 Jan 2020 @ 1100

 Note


 LOCAL TITLE: CWT EMPLOYMENT TELEPHONE CONTACT
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: JAN 23, 2020@10:49 ENTRY DATE: JAN 23, 2020@10:49:45
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 VRS spoke with Veteran regarding supportive needs/employment status.

 Veteran shared that he has been busy preparing for tax season. He is still
 currently awaiting documents that he was required to file with IRS prior to
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 362 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 362 of 667

 beginning actual work with tax clients.

 Veteran also requested Goodwill's Workshop class coordinator's number
 to
 register for class.

 (call duration: 5mins)

 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 01/23/2020 11:00


                   Date/Time:     22 Jan 2020 @ 1624
                    Note Title:   MH INDIVIDUAL PSYCHOTHERAPY(D)
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    VALDIVIEZO,SONIA
                 Co-signed By:    VALDIVIEZO,SONIA
             Date/Time Signed:    24 Jan 2020 @ 1056

 Note


 LOCAL TITLE: MH INDIVIDUAL PSYCHOTHERAPY(D)
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: JAN 22, 2020@16:24 ENTRY DATE: JAN 22, 2020@16:24:59
    AUTHOR: VALDIVIEZO,SONIA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 TREATMENT PROVIDED: Individual Psychotherapy
 Duration of visit: 30 minutes
 Diagnosis: Major Depression, Anxiety

 VETERAN'S STATED RECOVERY GOALS: "figure out how to not be so
 isolated"

 PRESENTING CHALLENGE TODAY/SIGNIFICANT EVENT SINCE LAST VISIT: Veteran
 reprots that "I don't fit in and I keep thinking that I should just go
 ahead and
 have a family and get it over with so that then I can focus on the things that
 really interest me. And I think it's important for me to have children
 because
 we need to continue the genetic line, and I come from a rare genetic line in
 North Carolina, and if I don't have children it will be a shame that the
 genes
 aren't passed down because there are so few of us left."

 He also reports that "it's just that I like to read and others
 don't seem to
 like that and they don't want to talk about the things I talk about, and I
 prefer to do some things that are different, but then you have to try to fit in,
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 363 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 363 of 667



 and you seem strange to others and I have to keep learning about economics and
 the law because I enjoy those things."

 IDENTIFYING INFORMATION:
 OCCUPATION - HR
 MARITAL STATUS - NEVER MARRIED
 37 year old Marine Corps veteran with a history of depression,
 who served from DEC 29,2000 to JUN 5,2002 and is currently SERVICE CONNECTED
 %- 60.

 INTERVENTIONS PROVIDED TODAY: I validated Veteran's experiences and
 explored
 his motivation for treatment. I provided psycho-education regarding distorted
 cognitions.

 - Psychotherapeutic support(rapport building, active listening, validation
   and normalization, identification and encouragement of coping skills).
 - Psychoeducation(educating about diagnosis, symptoms, skills, appropriate
   treatment options).
 - Treatment planning(identifying Veteran's recovery goals, identifying
   and making plans to implement appropriate treatments).
 - Strength-based approaches to care(promoting Veteran's identification
   and implementation of skills, talents, and abilities).

 ASSESSMENT: Based on Veteran's history of Depression and/or mood disorder,

 further assessment is warranted to clarify treatment goals.

 MENTAL STATUS: Veteran presented as cooperative, engaged, and motivated for
 treatment. He presented as well groomed, dressed casually, with rate,
 volume, and intonation of speech within normal limits along with moderate
 level of eye contact. Veteran presented with fragmented or disorganized
 thought processes, and age appropriate judgement, and full range of affect
 consistent with content. He presented with intact memory, orientation to
 date, time, and place, and with minimal insight regarding how his thinking
 processes affect his overall functioning.

 RISK ASSESSMENT: Veteran's presentation did not endorse SI/HI, or AH/VH;
 during session clinician did not observe any indicators of imminent danger to
 self or others.
 - There was not a clinical indication of imminent risk to self or others
 observed or reported during this visit.

 PLAN:
  1. RTC has been entered; Clinically Indicated Date: March 2, 2020
  2. Continue with recovery plan.
  3. OPTIONAL Comments:

 /es/ Sonia Valdiviezo, LCSW
 LICENSED CLINICAL SOCIAL WORKER, MH
 Signed: 01/24/2020 10:56
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 364 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 364 of 667




                  Date/Time:      22 Jan 2020 @ 1308
                   Note Title:    MH MEDICATION MANAGEMENT
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     HEERMANN,CHANEL M
                Co-signed By:     HEERMANN,CHANEL M
            Date/Time Signed:     22 Jan 2020 @ 1334

 Note


 LOCAL TITLE: MH MEDICATION MANAGEMENT
 STANDARD TITLE: MENTAL HEALTH MEDICATION MGT NOTE
 DATE OF NOTE: JAN 22, 2020@13:08 ENTRY DATE: JAN 22, 2020@13:09:01
    AUTHOR: HEERMANN,CHANEL M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 MENTAL HEALTH PRESCRIBER NOTE

 PT IDENTIFICATION: 37 BLACK OR AFRICAN AMERICAN MALE who is SERVICE CONNECTED %
 - 60.

 CC: "Pretty good."

 HPI: Pt interviewed and chart reviewed.

 Was sitting in back waiting room and difficult to find.

 Has been reading and staying up on current events, mostly about finance and
 collusion. Reading Kowasaki books and IRS documents. Likes helping people with

 taxes so stays current with markets. In time of economic uncertainty, and feels

 the bull market will continue.

 Mentally, feels medication is good. Worried about medication taking him out of
 not being able to defend himself, or like a zombie. Worries he'll have to
 defend himself against Confederate ideology. Feels he is threatened all the
 time. Racism in general and bias. No altercations.

 Mood has been good. Denies depression, irritability, or euphoria. Feels focused
 and comfortable with things.

 Anxiety has been good. Not too anxious. Not overly excited.

 Current neurovegetative sx:
 Sleep is all right. Not enough. Few hours/night.
 Energy has been good. Has been working out but not as much as usual because
 dealing with lawsuits against school. Still active, though, and losing weight.
 Appetite is fair last few weeks.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 365 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 365 of 667

 Safety - denies SI or HI.

 Taking Seroquel pretty consistently. Misses 3-4 doses per week. Taking 100mg x

 2 tablets nightly.

 Psychosis: Denies voices.
 Denies paranoia. From before: "Feels the Civil War complicated everything.

 Feels it's a war that will never end."
 Denies IOR.
 From intake:
 "When he went to prison was in the hole for 5 years because they said he was
 a
 threat to inmates and jailers. After that period, had serious issues that took
 him few years to get over. Heard things. Heard a voice he thought was a guy
 talking to him in vent in county, but was still there when he left. Denies it
 happens - had to work very hard for this. Has been years.
 Significant paranoia. People are surveilling him. When he caught this case,
 gang unit was following him around. Never in a gang. Feels they still are.
 Easy to spot him. Can't have nosy neighbors who could hear him. Very few
 people he's comfortable around.
 No h/o IOR. Had those thoughts (messages through TV) as a kid - feels he went
 through a lot.
 Told people 10 years ago China and communism were economic threat and they
 called him crazy. Volunteered for Trump campaign and they called him crazy
 then. "People are always wrong.""

 Mostly spends time reading. Also helps dad out with ranch, like fixing fence.
 Seeing Sonia for therapy - next appt today 3pm.

 PTSD Symptoms: Trauma hx: "Dad was abusive and veteran. Witnessed violence

 between parents. No sexual trauma. "Operation Iraqi Freedom, I got hit by
 a
 medic with her Humvee, we were on base, and I suffered some injuries and was in
 the hospital but I can't remember how long, maybe a day and then they sent
 me
 home." Reports he tore his back up and he and command had to decide if he
 would
 stay
 in military or leave. Peers joked about it. Wanted to get away from everybody.

 Had a master sergeant who said if he got in front of him he'd kill them and
 knew
 friendly fire was greatest risk of dying."
 Current sx: FB every other day. Worse because he justifies it now. More
 isolated. Reports NM couple/week.
 From intake:
 "Stiffness in his body reminds him of what happened. Thinks of it all the
 time.
 Intrusive. Helps when he focuses on somethings else.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 366 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 366 of 667

 Reports NM that vary - sees spine and tendons ripping out of back, altercations
 with peers.
 Has had FB but not lately.
 Feels very isolated.
 Avoidance - dislikes people following him closely in car or in person. Will stop

 and confront someone if behind him. Will speed up in car. Hard to be around
 people.
 Aggressive now when he drives. Scared of being hit.
 Anxiety gets triggered by people trying to get close to him.
 Easy startle.
 Hypervigilant - "it's real weird". Sits by exits, never by
 windows. Helps him
 feel better when alone."

 SUBSTANCE:
    Nicotine: None
    Caffeine: 8 cups coffee before - cutting down some.
    Alcohol: Doesn't drink. Quit completely 4-5 mos ago.
 "Was drinking daily after military. No h/o WD. Maximum 1 pint every other

 night. No h/o detox. 2x DUI - military, also 2004."
     Marijuana: Quit completely - last was 3-6 mos ago. "Was few times
 weekly in past, sometimes every other day because GF and family all smoke. No
 past px."
 Naloxone rescue kit: low risk

 General Medical Concerns: LBP - has TENS unit now. Going to PT.
 Right foots - broke awhile back.
 Knee px
 Head injury: H/o hospitalization for head injury with LOC during MVA in service.
 Updated med list.
 Medication SE: None noted.


 PAST MEDICATION TRIALS:
 Risperdal - reports he "grew breasts"
 Zoloft 50mg 2016 - never returned for FU
 Remeron
 Trazodone


 MENTAL STATUS EXAMINATION:
 ORIENTATION AND CONSCIOUSNESS: A & O times 4
 APPEARANCE AND BEHAVIOR: Casually dressed. Pleasant and cooperative. Good eye
 contact.
 SPEECH: Fluent, spontaneous. Normal rate and volume. Increased spontaneous
 production
 MOOD: Anxious.
 AFFECT: Restricted
 PSYCHOMOTOR ACTIVITY: No psychomotor retardation or agitation.
 PERCEPTUAL DISTURBANCE: No auditory or visual hallucinations.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 367 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 367 of 667

 FORM OF THOUGHT: Significant derailment
 THOUGHT CONTENT: No overt paranoia or delusions reported, but very focused on
 confidentiality of visits and trust issues.
 SUICIDAL OR VIOLENT IDEATION: No suicidal or homicidal ideation.
 INSIGHT: Poor
 JUDGMENT: Fair
 COGNITIVE: Grossly intact per interview.
 GAIT: ambulates without difficulty

 Psychotropic medications reconciled. Medication orders, including any additions

 or discontinuations, have been updated as appropriate.
 --------------------------------------------------------------------------------

 CURRENT MEDICATIONS:



   Active Outpatient Medications       STATUS
 =========================================================================
 SUMATRIPTAN SUCCINATE 50MG TAB              ACTIVE
     TAKE ONE TABLET BY MOUTH ONCE A DAY AS NEEDED FOR MIGRAINE,
     MAY REPEAT DOSE IN 2 HOURS, IF NO RELIEF. NO MORE THAN
     200MG PER DAY.

 BENZOYL PEROXIDE 5% (WATER BASED) GEL     ACTIVE
    APPLY SMALL AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE

 CLINDAMYCIN PHOSPHATE 1% TOP SOLN                                  ACTIVE
     APPLY THIN FILM TO AFFECTED AREA DAILY

 TRETINOIN 0.01% TOP GEL           ACTIVE
     APPLY SMALL AMOUNT AFFECTED AREA DAILY FOR ACNE

 QUETIAPINE FUMARATE 100MG TAB           ACTIVE
    TAKE TWO TABLETS BY MOUTH AT BEDTIME

 LIDOCAINE 5% OINT               ACTIVE
     APPLY SMALL AMOUNT TO AFFECTED AREA EVERY 6 HOURS AS NEEDED
     FOR BACK PAIN

 METHOCARBAMOL 500MG TAB               ACTIVE
    TAKE ONE TABLET BY MOUTH THREE TIMES A DAY AS NEEDED FOR
    MUSCLE RELAXATION



 Active Outpatient Medications (including Supplies):

   Active Outpatient Medications         Status
 =========================================================================
 1) BENZOYL PEROXIDE 5% (WATER BASED) GEL APPLY SMALL ACTIVE
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 368 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 368 of 667

    AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE
 2) CLINDAMYCIN PHOSPHATE 1% TOP SOLN
 APPLY THIN FILM TO ACTIVE
    AFFECTED AREA DAILY
 3) LIDOCAINE 5% OINT APPLY SMALL AMOUNT TO AFFECTED AREA ACTIVE
    EVERY 6 HOURS AS NEEDED FOR BACK PAIN
 4) METHOCARBAMOL 500MG TAB TAKE ONE TABLET BY MOUTH      ACTIVE
    THREE TIMES A DAY AS NEEDED FOR MUSCLE RELAXATION
 5) QUETIAPINE FUMARATE 100MG TAB TAKE TWO TABLETS BY ACTIVE
    MOUTH AT BEDTIME
 6) SUMATRIPTAN SUCCINATE 50MG TAB TAKE ONE TABLET BY ACTIVE
    MOUTH ONCE A DAY AS NEEDED FOR MIGRAINE, MAY REPEAT
    DOSE IN 2 HOURS, IF NO RELIEF. NO MORE THAN 200MG
    PER DAY.
 7) TRETINOIN 0.01% TOP GEL APPLY SMALL AMOUNT AFFECTED ACTIVE
    AREA DAILY FOR ACNE

 ACTIVE REMOTE MEDS:
 No Active Remote Medications for this patient

 NON VA MEDS:
    No Non-VA Meds Extracted

 ALLERGIES:
 Patient has answered NKA

 ACTIVE PROBLEMS from CPRS reviewed as part of medical history:
 Computerized Problem List is the source for the following:

 1. Alcohol abuse (SNOMED CT 15167005)
 2. Cannabis abuse (SNOMED CT 37344009)
 3. Homeless single person (SNOMED CT 160700001)
 4. PTSD
 5. Depressive disorder (SNOMED CT 35489007)
 6. Low back pain (SNOMED CT 279039007)
 7. Health Maintenance (ICD-9-CM V65.9)
 8. POLYSUBSTANCE DEP
 9. Mood disorder (SNOMED CT 46206005)
 10. Psychosis (SNOMED CT 69322001)
 11. Foot Pain (ICD-9-CM 719.47)
 12. SUBJECTIVE TINNITUS
 13. Pseudofolliculitis barbae
 14. Major depressive disorder
 15. Anxiety disorder
 16. Osteoarthritis of knee
 17. Legal problem
 18. Migraine

 VITAL SIGNS:
          Temp: 97.9 F [36.6 C] (12/17/2019 22:33)
          BP: 140/84 (12/17/2019 22:33)
          Pulse:77 (12/17/2019 22:33)
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 369 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 369 of 667

            Respiration: 16 (12/17/2019 22:33)
            Weight: 195.8 lb [89.0 kg] (11/20/2019 08:57)
            BODY MASS INDEX - 28.2 (NOV 20, 2019@08:57:52)

 LABS:
 Metabolic:

            No GLUCOSE in the last 1Y
            No A1C HEMOGLOBIN (DVAMC) in the last 1Y

            No CHOLESTEROL in the last 1Y
            No TRIGLYCERIDE in the last 1Y



 CBC:
            No WBC in the last 1Y
            No RBC in the last 1Y
            No HGB in the last 1Y
            No HCT in the last 1Y
            No MCV in the last 1Y
            No PLATELETS in the last 1Y

 Chemistry:
         No TSH in the last 1Y
         No Creatinine Serum Result in the last 1Y

            SODIUM - NONE FOUND
            POTASSIUM - NONE FOUND
            CHLORIDE - NONE FOUND
            CO2 - NONE FOUND


 LFTs:
            SGOT - NONE FOUND
            SGPT - NONE FOUND

 Toxicology screen:
     CANNABINOIDS - NONE FOUND
     COCAINE - NONE FOUND
     AMPHETAMINES - NONE FOUND
     No OPIATES in the last 1Y
     BENZODIAZEPINES - NONE FOUND


 Therapeutic Blood Levels:

 Lithium:                   No LITHIUM LEVEL in the last 6M
 VPA:                      No VALPROIC ACID in the last 6M
 Carbamazepine:             No CARBAMAZEPINE in the last 6

 --------------------------------------------------------------------------------
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 370 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 370 of 667



 CLINICAL REMINDERS: completed

 DIAGNOSIS: (Based on DSM 5 criteria)
 1. Major Depression, recurrent, remission
 2. Psychosis NOS
 3. Other specified anxiety d/o
 4. R/O GAD
 5. R/O PTSD
 6. Cannabis use disorder - early remission
 7. Alcohol use disorder - early remission
 8. Cluster B anti-social personality traits, R/O disorder
 See problem list above for medical diagnoses

 ASSESSMENT:
 This patient is a 37yo single African-American male who is homeless, no kids,
 unemployed from prior finance work related to expulsions from school. He
 reports improved depression and mood variability with addition of Seroquel, and
 denies anxiety. He denies positive psychotic sx, but clearly exhibits both mild

 paranoia and thought disorganization consistent with primary psychotic illness.
 Insomnia is still problematic, but is also drinking 8 cups coffee daily, though
 denies alcohol use x months.

 From intake:
 He reports some anxiety sx consistent with possible PTSD from childhood
 abuse/witnessed violence and MVA while in military. Notably, this dx has not
 be noted previously by his many years of other providers, so cannot rule out
 secondary gain, especially given atypical nature of his reported symptoms
 (i.e. supposed NM of seeing his own back muscles rip out, which clearly does
 not represent a real aspect of his traumatic event).
 He also reports anxiety sx consistent with possible GAD - will con't prior
 specified anxiety dx for now, given issues with accuracy of history.
 He also reports a remote h/o psychotic sx, such as AH, though has significant
 paranoia currently that is difficult to parse from a trauma-related sx. Also,
 affect is somewhat restricted/odd today, so cannot rule out that these
 symptoms are still an active concern that is being minimized today.
 Presentation complicated by h/o heavy alcohol and cannabis use at various
 points in the past, now sober, though length of sobriety is difficult to
 determine based on self-report.
 Significantly vague, evasive history given today that is clearly presented
 with an eye to social acceptability/positive spin, repeatedly denying symptoms
 or events (i.e. alcohol/drug issues, prior arrests) unless directly confronted
 with information already documented in chart. Prior concern for possible ASPD
 consistent with presentation today, including childhood fire-setting,
 significant violence hx (100+ fights, including serious injuries likely
 requiring hospitalization such as broken bones) though has avoided assault
 charges so far, alleged threats x2 against school staff resulting in expulsion
 (suing school currently).

 No h/o self-harm or suicide attempts. Significant h/o violence with multiple
 serious assaults and alleged threats by school, as detailed above. Safe and
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 371 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 371 of 667

 stable for outpatient management at this time.


 PLAN:
   PSYCHIATRIC PROBLEM LIST AND PLAN:
 1. Mood: Increase Seroquel to 300mg qhs for psychosis, mood stability,
 anxiety, and sleep. Could consider SNRI in future given chronic pain.
 2. Trauma: Strongly encourage con't psychotherapy with Ms. Valdiviezo.
 3. Anxiety: As above.
 4. Insomnia: Variable - monitor.
 5. Substance Use: Referral to SUD services deferred - monitor.
 6. Psychosis: Seroquel as above. Could also consider Zyprexa if
 ineffective.
 7. Nutrition: Will discuss further at future visits. Encourage con't
 exercise.
 8. Medical Issues: Continue routine lab monitors and regular check-ups with

 PCP.
 9. Supportive psychotherapy: Discussed life circumstances and stressors

 1. MEDICATIONS: as above
 Discussed options including no changes.
 Change current psychiatric medications: Reviewed SE, risks, and possible
 benefits of tx with above-named medication(s).
 Veteran has decisional capacity, verbalized an understanding of, and agreement
 with this plan. A medication handout will be provided when veteran receives
 the
 medication from the pharmacy.

 Understands and agrees to the following:
 o   No drugs or alcohol with medications.
 o   Take medications only as directed.
 o   Do not drive if sedated or impaired.
 o   Follow up with appointments, call to make appointment sooner if
 needed.
 o   Crisis services reviewed with client, will obtain services if needed.
 o   Follow up with PCP for any medical concerns.
 o   Patient agrees to this disposition and verbalizes understanding of the
 consequences associated with the failure to follow through on treatment
 recommendation.

 2. LABS/OTHER TESTS: as above

 3. REFERRALS: as above

 4. SAFETY: Risk assessment:


 Risk Factors: poor insight, gender, probable psychosis, h/o SI, h/o
 assaults/threats, lives alone/homeless hx
 Protective Factors: no active SI, no HI, intelligent, engaged in care
 Given the above, veteran is felt to be at low risk for imminent danger to self
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 372 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 372 of 667

 or others at this time.

 5. FOLLOW-UP: RTC in 4-6 wks, sooner PRN.

 Time with patient: 20 Min

 Treatment provided: medication mngt + therapy


 CONSENT/TREATMENT PLAN: Patient and/or caregiver has decisional
 capacity and indicates readiness to learn, verbalizes understanding,
 agreement and satisfaction with the treatment plan, including medications.


  ECH GAF SCORE:
   GAF (Mental Health Instrument)
    GAF Score: 50

  ECH Atypical Antipsychotics:
   Patient is receiving an atypical antipsychotic. Order for hemoglobin
   A1c placed.
   Patient is receiving an atypical antipsychotic. An order for fasting
   blood sugar has been entered.
   Patient is receiving an atypical antipsychotic. An order for a lipid
   panel has been ordered.

 /es/ CHANEL M HEERMANN, MD
 Staff Psychiatric Physician
 Signed: 01/22/2020 13:34


                   Date/Time:     21 Jan 2020 @ 1528
                    Note Title:   CWT EMPLOYMENT INFORMATIONAL NOTE
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    BAILEY-WILSON,LISA M
                 Co-signed By:    BAILEY-WILSON,LISA M
             Date/Time Signed:    21 Jan 2020 @ 1529

 Note


 LOCAL TITLE: CWT EMPLOYMENT INFORMATIONAL NOTE
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: JAN 21, 2020@15:28 ENTRY DATE: JAN 21, 2020@15:29
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 VRS attempted to call Veteran but learn that his mailbox is full and unable to
 leave messages.

 /es/ LISA M BAILEY-WILSON
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 373 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 373 of 667

 VRS
 Signed: 01/21/2020 15:29


                  Date/Time:     10 Jan 2020 @ 0030
                   Note Title:   V10/11 TELE-NURSE PROGRAM
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    KIRKSEY,STACEY J
                Co-signed By:    KIRKSEY,STACEY J
            Date/Time Signed:    10 Jan 2020 @ 0032

 Note


 LOCAL TITLE: V10/11 TELE-NURSE PROGRAM
 STANDARD TITLE: TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JAN 10, 2020@00:30:57 ENTRY DATE: JAN 10, 2020@00:32:05
    AUTHOR: KIRKSEY,STACEY J EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

   *** V10/11 TELE-NURSE PROGRAM Has ADDENDA ***

 Type of call: DTN RX RENEWAL.

 PCMM Provider Info:
 LOCAL - ROCKY MOUNTAIN REGIONAL VAMC (554)
  PACT: No Local PACT Assigned.
  MH: RMR MENTAL HEALTH HUD-VASH
  (mhtc) Social Worker || Tuka,James C || PHONE:(303) 294-5600

 LOCAL - DENVER VA MEDICAL CENTER (554A5) || DENVER VA CLINIC (9TH AVE) (554GJ)
  PACT: DENVER PACT MD 05 *WH* (Focus: Primary Care Only)
  Designated Wh Pcp:       Schnell,Benjamin || PHONE:3458
  Care Manager:         Wahl,Barbara || PHONE:2266
  Clinical Associate:   Mayne,Robert G || PHONE:3196
  Administrative Associate: Noles,Lamone S || PHONE:303-399-8020
  PACT Clinical Pharmacist: Navy,Hilary || PHONE:719-227-4078
  Surrogate Care Manager: Irving,Brooke M || PHONE:3156
  Clinical POC:       Care Manager || Wahl,Barbara || PHONE:2266
  Administrative POC:     Administrative Associate || Noles,Lamone S ||
 PHONE:303-399-8020

 The following identifiers were used to verify this patient: DOB. SSN.

 The patient, JORDAN,CHADWICK HEATH (243399084) Phone: 720-276-5377 called the
 call center.

 Contact Phone Number: 720-276-5377

 Caller Area: 19-**RMR VAMC
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 374 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 374 of 667

 Caller Response: *OTHER

 Chief Complaint: Not applicable to call.

 Class Code: Other specified counseling.

 Imported Information:
 Please renew and mail the following medication(s):

 Medications
  ACTIVE: LIDOCAINE 5% OINT Prescription #:100580741A Prescribing Physician:
 SCHNELL,BENJAMIN (PHYSICIAN) on 12/20/2019 13:57 Frequency/Dosage: SMALL
 AMOUNT TOPICAL Q6H PRN

  ACTIVE: METHOCARBAMOL 500MG TAB Prescription #:100603679 Prescribing
 Physician: BATIZY-MORLEY,JULIANNA (PHYSICIAN) on 12/17/2019 23:00 Frequency/
 Dosage: 500MG ORAL TID PRN

 Evaluation/Management Code: HC PRO PHONE CALL 5-10 MIN (98966).
 Starting at: 01/10/2020 @ 12:30:57 AM
 Ending at: 01/10/2020 @ 12:32:00 AM
 Length: 1 minutes.

 Author: KIRKSEY,STACEY J

 Patient's Email Address:


 /es/ STACEY J KIRKSEY
 ADVANCED MEDICAL SUPPORT ASSISTANT
 Signed: 01/10/2020 00:32

 Receipt Acknowledged By:
 01/10/2020 11:56      /es/ Gerald Roy Little, NP
                Staff Primary Care Nurse Practitioner
              for BENJAMIN SCHNELL

 01/10/2020 ADDENDUM                   STATUS: COMPLETED
 adding the RN

 /es/ Christopher A Yates, CPhT
 Clinical Pharmacy Technician
 Signed: 01/10/2020 09:20

 Receipt Acknowledged By:
 01/15/2020 17:20    /es/ Barbara Wahl, RN
               Ambulatory Care


                    Date/Time: 06 Jan 2020 @ 1257
                     Note Title: VETERAN JUSTICE OUTREACH NOTE
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 375 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 375 of 667

                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     DEUTSCH,PAUL A
                Co-signed By:     DEUTSCH,PAUL A
            Date/Time Signed:     06 Jan 2020 @ 1526

 Note


 LOCAL TITLE: VETERAN JUSTICE OUTREACH NOTE
 STANDARD TITLE: MENTAL HEALTH OUTREACH NOTE
 DATE OF NOTE: JAN 06, 2020@12:57 ENTRY DATE: JAN 06, 2020@12:58:07
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: z65.3 Justice Involved
 Duration of visit: 15 minutes
 Treatment Provided: Veterans Treatment Court
 Plan: Continue Veterans Treatment Court
 Phase: I of IV

 D: Veteran's case was reviewed in the Denver Drug Court Veterans Docket. An

 interagency ROI is on file. The veteran's case was staffed prior to court.

 The veteran was present for Veterans Treatment Court. UAs since the last VTC
 are as follows:

 12/6- missed
 12/7- neg
 12/14- dilute
 12/15- neg
 12/17- missed
 12/20- neg
 12/28- neg
 12/29- neg
 1/1- missed

 There is significant discussion this afternoon regarding the veteran's
 interest in treatment versus VTC requirements. It is agreed that the veteran
 will follow-up with his probation officer and this writer to appropriately
 determine the way forward.

 The veteran did not report any additional needs this afternoon.

 A: Veteran did not endorse SI/HI or thoughts of self-harm. Behavior was
 appropriate and professional before the court.

 P: Continue attending VTC as required; next appearance on 1/27/20. VJO staff
 are available to supply assistance to veteran as needed.

 /es/ Paul A. Deutsch, LCSW
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 376 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 376 of 667

 Veterans Justice Outreach Social Worker
 Signed: 01/06/2020 15:26


                  Date/Time:     06 Jan 2020 @ 0948
                   Note Title:   SECURE MESSAGING
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BAILEY-WILSON,LISA M
                Co-signed By:    BAILEY-WILSON,LISA M
            Date/Time Signed:    06 Jan 2020 @ 0748

 Note


 LOCAL TITLE: SECURE MESSAGING
 STANDARD TITLE: MHV DIALOG NOTE
 DATE OF NOTE: JAN 06, 2020@09:48:17 ENTRY DATE: JAN 06, 2020@07:48:17
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 ------Original Message------------------------
 Sent: 01/06/2020 09:48 AM
 From: BAILEY-WILSON, LISA
 To: JORDAN, CHADWICK
 Subject: General Inquiry
 Attachments: Winning_Workplace_Challenge_Stapleton.docx (2.90 MB)

 Hi Chadwick,

 Attached please find the information/flyer you requested regarding
 Goodwill's
 Class that provides supportive service dollars.


 Lisa




 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 01/06/2020 07:48


                  Date/Time:     02 Jan 2020 @ 1206
                   Note Title:   CWT EMPLOYMENT TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BAILEY-WILSON,LISA M
                Co-signed By:    BAILEY-WILSON,LISA M
            Date/Time Signed:    02 Jan 2020 @ 1211
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 377 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 377 of 667


 Note


 LOCAL TITLE: CWT EMPLOYMENT TELEPHONE CONTACT
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: JAN 02, 2020@12:06 ENTRY DATE: JAN 02, 2020@12:06:21
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 VRS followed up with Veteran regarding resoures information provided to Veteran
 early December. Veteran shared that he was able to secure a laptop which was
 needed for this Tax Company and he plans to be able to move forward this tax
 season with clients for his business.

 Veteran did not have a chance to attend Goodwill's Workshop class which
 provides
 supportive service dollars. Veteran requested VRS to provided information for
 any upcoming classes.

 Veteran was able to get on the free suites giveaways at the RMR VA and Denver
 Vet Center.

 Veteran stated that he has been very busy and focused on getting everything
 ready at his business for the upcoming tax season.

 VRS agreed to follow back up with Veteran once she learns of the new upcoming
 classes at Goodwill.


 (call duration: 12mins)

 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 01/02/2020 12:11


                  Date/Time:     27 Dec 2019 @ 1503
                   Note Title:   FOLLOW UP LETTER
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    SCHNELL,BENJAMIN
                Co-signed By:    SCHNELL,BENJAMIN
            Date/Time Signed:    27 Dec 2019 @ 1508

 Note


 LOCAL TITLE: FOLLOW UP LETTER
 STANDARD TITLE: LETTERS
 DATE OF NOTE: DEC 27, 2019@15:03 ENTRY DATE: DEC 27, 2019@15:03:29
    AUTHOR: SCHNELL,BENJAMIN EXP COSIGNER:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 378 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 378 of 667

    URGENCY:                 STATUS: COMPLETED



 Denver VA Clinic
 4545 E 9th Ave
 Suite 010 (basement)
 Denver, CO 80220
 (303) 399-8020 and press 2. Toll Free: (888) 336-8262 and press 2.

 DEC 27, 2019

     CHADWICK HEATH JORDAN
     1135 N BROADWAY STE 312
     DENVER, COLORADO 80203



 Dear Mr. JORDAN:

     The MRI of your low back shows mild arthritis that is the likely cause
 your low back pain. Based on this information you can expect good results from
 working with Physical Therapy which has been scheduled as follows:

 CCS-Community Care appt. has been scheduled.
 CCD-Community Care Appointment Date: 01/02/2020 @ 12:00 PM
 Servicing Group: PATTY PENNEL MSPT INC
 Servicing Provider: PENNELL NOEL, PATRICIA P
 616 N WASHINGTON ST
 STE 100
 DENVERCO 80203
 P: 3038325577
 F: 3039960390




                  Date/Time:     20 Dec 2019 @ 0837
                   Note Title:   MH INDIVIDUAL PSYCHOTHERAPY(D)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    VALDIVIEZO,SONIA
                Co-signed By:    VALDIVIEZO,SONIA
            Date/Time Signed:    20 Dec 2019 @ 1250

 Note


 LOCAL TITLE: MH INDIVIDUAL PSYCHOTHERAPY(D)
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: DEC 20, 2019@08:37 ENTRY DATE: DEC 20, 2019@08:37:45
    AUTHOR: VALDIVIEZO,SONIA EXP COSIGNER:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 379 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 379 of 667

    URGENCY:                    STATUS: COMPLETED

 TREATMENT PROVIDED: Individual Psychotherapy
 Duration of visit: 30 minutes
 Diagnosis: Major Depression, Anxiety

 VETERAN'S STATED RECOVERY GOALS: "figure out how to not be so
 isolated"

 PRESENTING CHALLENGE TODAY/SIGNIFICANT EVENT SINCE LAST VISIT: Veteran
 reprots that "I just keep thinking about how I'm getting older and I
 want a
 family. I would really like to have kids. I mean it seems like I just got
 to stay focused and get productive, becaue everything has to be seen in terms
 of economics. I mean it's the only thing that makes sense. And I see that

 if you can't measure it then it's not useful. I just don't like
 intangible
 things, they don't make sense..."

 Veteran also reports that "my mother has sometimes told me that I'm all

 scattered, but I guess if people can follow me then great, I just don't wnat

 to slow down so that people can follow me, I like to give someone I'm
 talking
 to my undivided attention, but not everyone because sometimes it's not worth

 it, and I'm impatient I don't want to wait for them. It seems to me
 that if
 there arent any common interests then there's not something, and I mostly
 enjoy networking, I put all my focus on my business..."

 IDENTIFYING INFORMATION:
 OCCUPATION - HR
 MARITAL STATUS - NEVER MARRIED
 37 year old Marine Corps veteran with a history of depression,
 who served from DEC 29,2000 to JUN 5,2002 and is currently SERVICE CONNECTED
 %- 60.

 INTERVENTIONS PROVIDED TODAY: I validated Veteran's experiences and
 explored
 his view on his mental illness. I provided psycho-education regarding
 symptoms of anxiety and depression, and explored Veteran's commitment to
 psychotropic medication. He reported that he "will take the
 medication." I
 contacted the pharmacy to have Veteran pick up the Quetiapine.

 - Psychotherapeutic support(rapport building, active listening, validation
   and normalization, identification and encouragement of coping skills).
 - Psychoeducation(educating about diagnosis, symptoms, skills, appropriate
   treatment options).
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 380 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 380 of 667

 - Treatment planning(identifying Veteran's recovery goals, identifying
   and making plans to implement appropriate treatments).
 - Strength-based approaches to care(promoting Veteran's identification
   and implementation of skills, talents, and abilities).

 ASSESSMENT: Based on Veteran's history of Depression and/or mood disorder,

 further assessment is warranted to clarify treatment goals.

 MENTAL STATUS: Veteran presented as cooperative, engaged, and motivated for
 treatment. He presented as well groomed, dressed casually, with rate,
 volume, and intonation of speech within normal limits along with minimal
 level of eye contact. Veteran presented with fragmented or disorganized
 thought processes, and age appropriate judgement, and full range of affect
 consistent with content. He presented with intact memory, orientation to
 date, time, and place, and with minimal insight regarding how mood and
 thoughts affect functioning.

 RISK ASSESSMENT: Veteran's presentation did not endorse SI/HI, or AH/VH;
 during session clinician did not observe any indicators of imminent danger to
 self or others.
 - There was not a clinical indication of imminent risk to self or others
 observed or reported during this visit.

 PLAN:
  1. RTC has been entered; Clinically Indicated Date: January 22, 2020
  2. Continue with recovery plan.
  3. OPTIONAL Comments:

 /es/ Sonia Valdiviezo, LCSW
 LICENSED CLINICAL SOCIAL WORKER, MH
 Signed: 12/20/2019 12:50


                  Date/Time:     19 Dec 2019 @ 1112
                   Note Title:   MH MEDICATION MANAGEMENT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    HEERMANN,CHANEL M
                Co-signed By:    HEERMANN,CHANEL M
            Date/Time Signed:    19 Dec 2019 @ 1225

 Note


 LOCAL TITLE: MH MEDICATION MANAGEMENT
 STANDARD TITLE: MENTAL HEALTH MEDICATION MGT NOTE
 DATE OF NOTE: DEC 19, 2019@11:12 ENTRY DATE: DEC 19, 2019@11:12:28
    AUTHOR: HEERMANN,CHANEL M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 MENTAL HEALTH PRESCRIBER NOTE
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 381 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 381 of 667



 PT IDENTIFICATION: 37 BLACK OR AFRICAN AMERICAN MALE who is SERVICE CONNECTED
 % - 60.

 CC: "I definitely need some medication, for my bipolar."

 HPI: Pt interviewed and chart reviewed.

 Doesn't know when to be excited.
 Feels he should not be so blue. Really doesn't, though, because he knows
 how
 and takes him a minute and misses opportunities when not fully present.

 Mood: Right now "everything looks so good - I can only speak for this moment

 right now." Dad discovered he has oil under his land. Has mineral and
 water
 rights. Has no reason to feel blue because irrational but feels that way all
 the time. Has been always. Feels he's a realist. Gives others too much
 credit.
 Anxiety: Generalized anxiety/worry sx fairly stable but finds it hard to calm
 and relax.

 Psychosis: Denies voices.
 Denies paranoia. Feels the Civil War complicated everything. Feels it's a

 war that will never end.
 Denies IOR.
 From intake:
 "When he went to prison was in the hole for 5 years because they said he was
 a
 threat to inmates and jailers. After that period, had serious issues that took
 him few years to get over. Heard things. Heard a voice he thought was a guy
 talking to him in vent in county, but was still there when he left. Denies it
 happens - had to work very hard for this. Has been years.
 Significant paranoia. People are surveilling him. When he caught this case,
 gang unit was following him around. Never in a gang. Feels they still are.
 Easy to spot him. Can't have nosy neighbors who could hear him. Very few
 people he's comfortable around.
 No h/o IOR. Had those thoughts (messages through TV) as a kid - feels he went
 through a lot.
 Told people 10 years ago China and communism were economic threat and they
 called him crazy. Volunteered for Trump campaign and they called him crazy
 then. "People are always wrong."

 Current neurovegetative symptoms:
 Sleep is terribly - unsure why. Has been few weeks.
 Energy is good. Works out - cardio, 20th street boxing gym. Not as often as
 he'd like.
 Appetite is fair - eats good meal 1/day. Goes out.
 SI: Has had some PSI but knows he has so much to offer.
 Past hx: Last episode few months ago, right after expulsion and got out of
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 382 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 382 of 667

 county. Was suicidal then. Was trying to get people used to him not being
 around, because wanted to be sure they'd be okay without him. Lasted few
 months.

 PTSD Symptoms: Trauma hx: Dad was abusive and veteran. Witnessed violence
 between parents. No
 sexual trauma. "Operation Iraqi Freedom, I got hit by a medic with her
 Humvee, we were on base, and I suffered some injuries and was in the hospital
 but I can't remember how long, maybe a day and then they sent me home."

 Reports he tore his back up and he and command had to decide if he would stay
 in military or leave. Peers joked about it. Wanted to get away from
 everybody. Had a master sergeant who said if he got in front of him he'd
 kill
 them and knew friendly fire was greatest risk of dying.
 Current sx: Feels it keeps getting worse.
 From intake:
 "Stiffness in his body reminds him of what happened. Thinks of it all the
 time.
 Intrusive. Helps when he focuses on somethings else.
 Reports NM that vary - sees spine and tendons ripping out of back,
 altercations
 with peers.
 Has had FB but not lately.
 Feels very isolated.
 Avoidance - dislikes people following him closely in car or in person. Will
 stop
 and confront someone if behind him. Will speed up in car. Hard to be around
 people.
 Aggressive now when he drives. Scared of being hit.
 Anxiety gets triggered by people trying to get close to him.
 Easy startle.
 Hypervigilant - "it's real weird". Sits by exits, never by
 windows. Helps
 him
 feel better when alone."

 SUBSTANCE:
     Nicotine: None
     Caffeine: 8 cups coffee
     Alcohol: Doesn't drink. Quit completely 2-3 mos ago again. Was
 drinking daily after military. No h/o WD. Maximum 1 pint every other night.
 No h/o detox. 2x DUI - military, also 2004.
     Marijuana: Quit completely - last was 3-6 mos ago. Was few times
 weekly in past, sometimes every other day because GF and family all smoke. No
 past px.
 Naloxone rescue kit: low risk

 General Medical Concerns: Reports migraines - taking meds for that now.
 LBP - has TENS unit now.
 Knee px
 Head injury: H/o hospitalization for head injury with LOC during MVA in
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 383 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 383 of 667

 service.
 Updated med list.
 Medication SE:


 PAST MEDICATION TRIALS:
 Risperdal - reports he "grew breasts"
 Zoloft 50mg 2016 - never returned for FU
 Remeron
 Trazodone


 MENTAL STATUS EXAMINATION:
 ORIENTATION AND CONSCIOUSNESS: A & O times 4
 APPEARANCE AND BEHAVIOR: Casually dressed. Pleasant and cooperative. Good eye
 contact.
 SPEECH: Fluent, spontaneous. Normal rate and volume. Increased spontaneous
 production
 MOOD: Depressed and anxious.
 AFFECT: Restricted
 PSYCHOMOTOR ACTIVITY: No psychomotor retardation or agitation.
 PERCEPTUAL DISTURBANCE: No auditory or visual hallucinations.
 FORM OF THOUGHT: Significant derailment
 THOUGHT CONTENT: No overt paranoia or delusions reported, but very focused on
 confidentiality of visits and trust issues.
 SUICIDAL OR VIOLENT IDEATION: No suicidal or homicidal ideation.
 INSIGHT: Poor
 JUDGMENT: Fair
 COGNITIVE: Grossly intact per interview.
 GAIT: ambulates without difficulty

 Psychotropic medications reconciled. Medication orders, including any
 additions
 or discontinuations, have been updated as appropriate.
 ------------------------------------------------------------------------------
 --

 CURRENT MEDICATIONS:



   Active Outpatient Medications     STATUS
 =========================================================================
 BENZOYL PEROXIDE 5% (WATER BASED) GEL      ACTIVE
     APPLY SMALL AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE

 CLINDAMYCIN PHOSPHATE 1% TOP SOLN                       ACTIVE
     APPLY THIN FILM TO AFFECTED AREA DAILY

 TRETINOIN 0.01% TOP GEL           ACTIVE
     APPLY SMALL AMOUNT AFFECTED AREA DAILY FOR ACNE
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 384 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 384 of 667

 SUMATRIPTAN SUCCINATE 50MG TAB             ACTIVE
    TAKE ONE TABLET BY MOUTH ONCE A DAY AS NEEDED FOR MIGRAINE,
    MAY REPEAT DOSE IN 2 HOURS, IF NO RELIEF. NO MORE THAN
    200MG PER DAY.

 LIDOCAINE 5% OINT               ACTIVE
     APPLY SMALL AMOUNT TO AFFECTED AREA EVERY 6 HOURS AS NEEDED
     FOR BACK PAIN

 METHOCARBAMOL 500MG TAB               ACTIVE
    TAKE ONE TABLET BY MOUTH THREE TIMES A DAY AS NEEDED FOR
    MUSCLE RELAXATION



 Active Outpatient Medications (including Supplies):

   Active Outpatient Medications           Status
 =========================================================================
 1) BENZOYL PEROXIDE 5% (WATER BASED) GEL APPLY SMALL ACTIVE
    AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE
 2) CLINDAMYCIN PHOSPHATE 1% TOP SOLN APPLY THIN FILM TO ACTIVE
    AFFECTED AREA DAILY
 3) LIDOCAINE 5% OINT APPLY SMALL AMOUNT TO AFFECTED AREA ACTIVE
    EVERY 6 HOURS AS NEEDED FOR BACK PAIN
 4) METHOCARBAMOL 500MG TAB TAKE ONE TABLET BY MOUTH      ACTIVE
    THREE TIMES A DAY AS NEEDED FOR MUSCLE RELAXATION
 5) SUMATRIPTAN SUCCINATE 50MG TAB TAKE ONE TABLET BY ACTIVE
    MOUTH ONCE A DAY AS
 NEEDED FOR MIGRAINE, MAY REPEAT
    DOSE IN 2 HOURS, IF NO RELIEF. NO MORE THAN 200MG
    PER DAY.
 6) TRETINOIN 0.01% TOP GEL APPLY SMALL AMOUNT AFFECTED ACTIVE
    AREA DAILY FOR ACNE

 ACTIVE REMOTE MEDS:
 No Active Remote Medications for this patient

 NON VA MEDS:
    No Non-VA Meds Extracted

 ALLERGIES:
 Patient has answered NKA

 ACTIVE PROBLEMS from CPRS reviewed as part of medical history:
 Computerized Problem List is the source for the following:

  1. Alcohol abuse (SNOMED CT 15167005)
  2. Cannabis abuse (SNOMED CT 37344009)
  3. Homeless single person (SNOMED CT 160700001)
  4. PTSD
  5. Depressive disorder (SNOMED CT 35489007)
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 385 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 385 of 667

 6. Low back pain (SNOMED CT 279039007)
 7. Health Maintenance (ICD-9-CM V65.9)
 8. POLYSUBSTANCE DEP
 9. Mood disorder (SNOMED CT 46206005)
 10. Psychotic Disorder NOS * (ICD-9-CM 298.9)
 11. Foot Pain (ICD-9-CM 719.47)
 12. SUBJECTIVE TINNITUS
 13. Pseudofolliculitis barbae
 14. Major depressive disorder
 15. Anxiety disorder
 16. Osteoarthritis of knee
 17. Legal problem
 18. Migraine

 VITAL SIGNS:
          Temp: 97.9 F [36.6 C] (12/17/2019 22:33)
          BP: 140/84 (12/17/2019 22:33)
          Pulse:77 (12/17/2019 22:33)
          Respiration: 16 (12/17/2019 22:33)
          Weight: 195.8 lb [89.0 kg] (11/20/2019 08:57)
          BODY MASS INDEX - 28.2 (NOV 20, 2019@08:57:52)

 LABS:
 Metabolic:

         No GLUCOSE in the last 1Y
         No A1C HEMOGLOBIN (DVAMC) in the last 1Y

         No CHOLESTEROL in the last 1Y
         No TRIGLYCERIDE in the last 1Y



 CBC:
         No WBC in the last 1Y
         No RBC in the last 1Y
         No HGB in the last 1Y
         No HCT in the last 1Y
         No MCV in the last 1Y
         No PLATELETS in the last 1Y

 Chemistry:
         No TSH in the last 1Y
         No Creatinine Serum Result in the last 1Y

         SODIUM - NONE FOUND
         POTASSIUM - NONE FOUND
         CHLORIDE - NONE FOUND
         CO2 - NONE FOUND


 LFTs:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 386 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 386 of 667

            SGOT - NONE FOUND
            SGPT - NONE FOUND

 Toxicology screen:
     CANNABINOIDS - NONE FOUND
     COCAINE - NONE FOUND
     AMPHETAMINES - NONE FOUND
     No OPIATES in the last 1Y
     BENZODIAZEPINES - NONE FOUND


 Therapeutic Blood Levels:

 Lithium:                   No LITHIUM LEVEL in the last 6M
 VPA:                      No VALPROIC ACID in the last 6M
 Carbamazepine:             No CARBAMAZEPINE in the last 6

 ------------------------------------------------------------------------------
 --

 CLINICAL REMINDERS: insufficient time to complete

 DIAGNOSIS: (Based on DSM 5 criteria)
 1. Major Depression, recurrent, remission
 2. Psychosis NOS
 3. Other specified anxiety d/o
 4. R/O GAD
 5. R/O PTSD
 6. Cannabis use disorder - early remission
 7. Alcohol use disorder - early remission
 8. Cluster B anti-social personality traits, R/O disorder
 See problem list above for medical diagnoses

 ASSESSMENT:
 This patient is a 37yo single African-American male who is homeless, no kids,
 unemployed from prior finance work related to expulsions from school. He
 reports significant mood variability and high anxiety. He denies positive
 psychotic sx, but clearly exhibits both mild paranoia and thought
 disorganization consistent with primary psychotic illness.

 From intake:
 He reports some anxiety sx consistent with possible PTSD from childhood
 abuse/witnessed violence and MVA while in military. Notably, this dx has not
 be noted previously by his many years of other providers, so cannot rule out
 secondary gain, especially given atypical nature of his reported symptoms
 (i.e. supposed NM of seeing his own back muscles rip out, which clearly does
 not represent a real aspect of his traumatic event).
 He also reports anxiety sx consistent with possible GAD - will con't prior
 specified anxiety dx for now, given issues with accuracy of history.
 He also reports a remote h/o psychotic sx, such as AH, though has significant
 paranoia currently that is difficult to parse from a trauma-related sx. Also,
 affect is somewhat restricted/odd today, so cannot rule out that these
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 387 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 387 of 667

 symptoms are still an active concern that is being minimized today.
 Presentation complicated by h/o heavy alcohol and cannabis use at various
 points in the past, now sober, though length of sobriety is difficult to
 determine based on self-report.
 Significantly vague, evasive history given today that is clearly presented
 with an eye to social acceptability/positive spin, repeatedly denying symptoms
 or events (i.e. alcohol/drug issues, prior arrests) unless directly confronted
 with information already documented in chart. Prior concern for possible ASPD
 consistent with presentation today, including childhood fire-setting,
 significant violence hx (100+ fights, including serious injuries likely
 requiring hospitalization such as broken bones) though has avoided assault
 charges so far, alleged threats x2 against school staff resulting in expulsion
 (suing school currently).


 No h/o self-harm or suicide attempts. Significant h/o violence with multiple
 serious assaults and alleged threats by school, as detailed above. Safe and
 stable for outpatient management at this time.


 PLAN:
    PSYCHIATRIC PROBLEM LIST AND PLAN:
 1. Mood: Add Seroquel titrating to 200mg qhs for psychosis, mood
 stability, anxiety, and sleep. Could consider SNRI in future given chronic
 pain.
 2. Trauma: Strongly encourage con't psychotherapy with Ms. Valdiviezo.
 3. Anxiety: As above.
 4. Insomnia: Variable - monitor.
 5. Substance Use: Referral to SUD services deferred - monitor.
 6. Psychosis: Seroquel as above. Could also consider Zyprexa if
 ineffective.
 7. Nutrition: Will discuss further at future visits. Encourage con't
 exercise.
 8. Medical Issues: Continue routine lab monitors and regular check-ups
 with PCP.
 9. Supportive psychotherapy: Discussed various stressors and difficult
 life circumstances at length.

 1. MEDICATIONS: as above
 Discussed options including no changes.
 Change current psychiatric medications: Reviewed SE, risks, and possible
 benefits of tx with above-named medication(s).
 Veteran has decisional capacity, verbalized an understanding of, and agreement
 with this plan. A medication handout will be provided when veteran receives
 the
 medication from the pharmacy.

 Understands and agrees to the following:
 o   No drugs or alcohol with medications.
 o   Take medications only as directed.
 o   Do not drive if sedated or impaired.
 o   Follow up with appointments, call to make appointment sooner if
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 388 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 388 of 667

 needed.
 o   Crisis services reviewed with client, will obtain services if needed.
 o   Follow up with PCP for any medical concerns.
 o   Patient agrees to this disposition and verbalizes understanding of the
 consequences associated with the failure to follow through on treatment
 recommendation.

 2. LABS/OTHER TESTS: as above

 3. REFERRALS: as above

 4. SAFETY: Risk assessment:
 Risk Factors: poor insight, gender, probable psychosis, h/o SI, h/o
 assaults/threats, lives alone/homeless hx
 Protective Factors: no active SI, no HI, intelligent, engaged in care
 Given the above, veteran is felt to be at low risk for imminent danger to self
 or others at this time.

 5. FOLLOW-UP: RTC in 3-4 wks, sooner PRN.

 Time with patient: 25 Min

 Treatment provided: medication mngt + therapy


 CONSENT/TREATMENT PLAN: Patient and/or caregiver has decisional
 capacity and indicates readiness to learn, verbalizes understanding,


 agreement and satisfaction with the treatment plan, including medications.

 /es/ CHANEL M HEERMANN, MD
 Staff Psychiatric Physician
 Signed: 12/19/2019 12:25


                  Date/Time:      17 Dec 2019 @ 2306
                   Note Title:    ER NURSE'S NOTE
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     GRIFFITHS,DANIEL P
                Co-signed By:     GRIFFITHS,DANIEL P
            Date/Time Signed:     17 Dec 2019 @ 2332

 Note


 LOCAL TITLE: ER NURSE'S NOTE
 STANDARD TITLE: EMERGENCY DEPT NOTE
 DATE OF NOTE: DEC 17, 2019@23:06 ENTRY DATE: DEC 17, 2019@23:06:31
    AUTHOR: GRIFFITHS,DANIEL P EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 389 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 389 of 667



 2305 seen by dr batizy. Pt to be d/c with meds from pharmacy,

 /es/ DANIEL P GRIFFITHS

 Signed: 12/17/2019 23:32


                  Date/Time:      17 Dec 2019 @ 2233
                   Note Title:    ER NURSE TRIAGE NOTE (D)
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     NEWBERRY,DUSTIN K
                Co-signed By:     NEWBERRY,DUSTIN K
            Date/Time Signed:     17 Dec 2019 @ 2234

 Note


 LOCAL TITLE: ER NURSE TRIAGE NOTE (D)
 STANDARD TITLE: EMERGENCY DEPT TRIAGE NOTE
 DATE OF NOTE: DEC 17, 2019@22:33 ENTRY DATE: DEC 17, 2019@22:33:36
    AUTHOR: NEWBERRY,DUSTIN K EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Emergency Department Triage
 Patient age:37      Sex: MALE
 On arrival patient was: AMBULATORY
 Patient phone number: PATIENT PHONE
 Allergies: Patient has answered NKA
 Subjective/Objective/Chief Complaint:
 "I just ran out of my migraine meds." CAOx4, nwd, resps unlabored,
 supple
 neck, pupils PERRLA
 Fall Risk Assessment-- MORSE FALL SCALE with Interventions --
  HISTORY OF FALL WITHIN LAST 3 MONTHS? 0 No Patient last had a fall on:
  Elicit Veteran's perception of the cause of this (most recent) fall(s):

  SECONDARY DIAGNOSIS(defined as 2 or more diagnoses and/or polypharmacy)?
  0 No There been medication changes.

  AMBULATORY AID IN USE? 0 None/Bedrest/Nurse Assist

  Which ambulatory aid is used:

  IV CONTINUOUS/BOLUS? 0 No

  GAIT/TRANSFER METHOD? 0 Normal/BR/Wheelchair

  MENTAL STATUS? 0 Oriented to own ability

  Total Morse Score: 0
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 390 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 390 of 667



  Total Fall Risk is low if Morse is <45

  Total Fall Risk score is high if Morse is 45 or greater

  High Fall Risk Goal: The Veteran will remain free of injuries related to
  falls.


 Vital Signs:
 Measurement DT BP      PULSE RESP      POx   TEMP
                        (L/MIN)(%) F(C)
 12/17/2019 22:33 140/84 77 16        95    97.9(36.6)
 11/20/19 @ 0857 HEIGHT: 70 WEIGHT - NONE FOUND - 2D

 Current Medications:
 Active Outpatient Medications (including Supplies):

   Active Outpatient Medications           Status
 =========================================================================
 1) BENZOYL PEROXIDE 5% (WATER BASED) GEL APPLY SMALL ACTIVE
    AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE
 2) CLINDAMYCIN PHOSPHATE 1% TOP SOLN APPLY THIN FILM TO ACTIVE
    AFFECTED AREA DAILY
 3) LIDOCAINE 5% OINT APPLY SMALL AMOUNT TO AFFECTED AREA ACTIVE
    EVERY 6 HOURS AS NEEDED FOR BACK PAIN
 4) METHOCARBAMOL 500MG TAB TAKE ONE TABLET BY MOUTH      ACTIVE
    THREE TIMES A DAY AS NEEDED FOR BACK MUSCLE
    RELAXATION * BEWARE OF DROWSINESS *
 5) SUMATRIPTAN SUCCINATE 50MG TAB TAKE ONE TABLET BY ACTIVE
    MOUTH ONCE A DAY AS NEEDED FOR MIGRAINE, MAY REPEAT
    DOSE IN 2 HOURS, IF NO RELIEF. NO MORE THAN 200MG
    PER DAY.
 6) TRETINOIN 0.01% TOP GEL APPLY SMALL AMOUNT AFFECTED ACTIVE
    AREA DAILY FOR ACNE

 Current Problems: ACTIVE PROBLEMS

 Suicide Screen:
 Columbia Suicide Severity Rating Scale (C-SSRS) screener
  1. Over the past month, have you wished you were dead or wished you
  could go to sleep and not wake up?
  No

  2. Over the past month, have you had any actual thoughts of killing
  yourself?
  No

  3. Over the past month, have you been thinking about how you might do
  this?
  Response not required due to responses to other questions.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 391 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 391 of 667

  4. Over the past month, have you had these thoughts and had some
  intention of acting on them?
  Response not required due to responses to other questions.

  5. Over the past month, have you started to work out or worked out the
  details of how to kill yourself?
  Response not required due to responses to other questions.

  6. If yes, at any time in the past month did you intend to carry out
  this plan?
  Response not required due to responses to other questions.

  7. In your lifetime, have you ever done anything, started to do
  anything, or prepared to do anything to end your life (for example,
  collected pills, obtained a gun, gave away valuables, went to the roof
  but didn't jump)?
  No

  8. If YES, was this within the past 3 months?
  Response not required due to responses to other questions.

 Travel Screen:
 The patient indicated that they or their close contacts have not traveled
 outside of the United States in the past 21 days.
 Emergency Severity Index (ESI) level
 Level 4

 /es/ DUSTIN K NEWBERRY
 RN, BSN
 Signed: 12/17/2019 22:34


                  Date/Time:      17 Dec 2019 @ 2230
                   Note Title:    ER WALK-IN NOTE (T)
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     BATIZY-MORLEY,JULIANNA
                Co-signed By:     BATIZY-MORLEY,JULIANNA
            Date/Time Signed:     18 Dec 2019 @ 0351

 Note


 LOCAL TITLE: ER WALK-IN NOTE (T)
 STANDARD TITLE: EMERGENCY DEPT NOTE
 DATE OF NOTE: DEC 17, 2019@22:30 ENTRY DATE: DEC 17, 2019@22:30:37
    AUTHOR: BATIZY-MORLEY,JULIA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

   *** ER WALK-IN NOTE (T) Has ADDENDA ***

 CHIEF COMPLAINT: migraine
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 392 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 392 of 667



  I have reviewed the RN Triage Note for this visit and have reconciled
  any discrepancies.

  HPI/ROS:

 HISTORY OF PRESENT ILLNESS:
 I reviewed the RN Triage note and agree with the findings on the nurse's
 history. Please refer to the Triage note for details. I would add the following
 additional information...

 37-year-old male presents to the emergency room wanting to pick up his
 previously ordered TENS unit and get refills on his sumatriptan and Robaxin. No
 new complaints.


 REVIEW OF SYSTEMS:
 GEN: No fever or chills, no weakness; no weight changes
 eyes: no vision change, no redness, no eye pain
 HEENT: No sore throat, ear pain, rhinorrhea, neck pain, difficulty swallowing or

 opening the mouth, no nose bleed
 PULMONARY: No cough, difficulty breathing, no hemoptysis
 CARDIAC: No chest pain, no palpitations
 GI: No nausea, vomiting, diarrhea, no abdominal pain
 GU: no dysuria, no discharge
 SKIN: No abnormal rash,bleeding or bruising
 NEURO: Chronic headaches with no new exacerbation at this time, no syncope, no
 vertigo, no weakness, no numbness
 MUSCKULOSKELETAL: No abnormal joint pain, back pain, no calf pain, no
 swelling--> other than chronic discomfort that he is under the care of primary

 care for her.
 Psych: No active issues.

 All other ROS noncontributory other than as described in the HPI.

 PAST MEDICAL HISTORY: I reviewed the problem list and past medical history for
 this patient on the electronic medical record.
      Pertinent Changes: NONE

 SOCIAL HISTORY:

 The following are what the patient reports today; this does not represent a
 review of previous social
 history to cross check his/her report...

     HX OF ETOH ABUSE:         Yes [ x ] No [ ]
     CURRENTLY DRINKS ETOH Yes [ ] No [ x ]
     SMOKER              Yes [ ] No [ x ] Hx of [ ]
     ILLICIT DRUGS?    Yes [ ] No [ x ] Hx of [ x ]
     BRANCH OF MILITARY:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 393 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 393 of 667




 FAMILY HISTORY: non-contributory

  PROBLEM LIST:
  Computerized Problem List is the source for the following:

  1. Alcohol abuse (SNOMED CT 15167005)
  2. Cannabis abuse (SNOMED CT 37344009)
  3. Homeless single person (SNOMED CT 160700001)
  4. PTSD
  5. Depressive disorder (SNOMED CT 35489007)
  6. Low back pain (SNOMED CT 279039007)
  7. Health Maintenance (ICD-9-CM V65.9)
  8. POLYSUBSTANCE DEP
  9. Mood disorder (SNOMED CT 46206005)
  10. Psychotic Disorder NOS * (ICD-9-CM 298.9)
  11. Foot Pain (ICD-9-CM 719.47)
  12. SUBJECTIVE TINNITUS
  13. Pseudofolliculitis barbae
  14. Major depressive disorder
  15. Anxiety disorder
  16. Osteoarthritis of knee
  17. Legal problem
  18. Migraine

  Allergies: Patient has answered NKA


  Active and Recently Expired Outpatient Medications (including Supplies):

                                   Issue Date
                            Status    Last Fill
     Active Outpatient Medications         Refills Expiration
  ========================================================================
  =
  1) BENZOYL PEROXIDE 5% (WATER BASED) GEL ACTIVE
  Issu:04-26-19
      Qty: 60 for 30 days Sig: APPLY SMALL Refills: 0
  Last:10-30-19
      AMOUNT AFFECTED AREA TWICE A DAY FOR
  Expr:04-26-20
      ACNE
  2) CLINDAMYCIN PHOSPHATE 1% TOP SOLN Qty: ACTIVE
  Issu:04-26-19
      60 for 30 days Sig: APPLY THIN FILM Refills: 0
  Last:10-30-19
      TO AFFECTED AREA DAILY
  Expr:04-26-20
  3) LIDOCAINE 5% OINT Qty: 35 for 30 days ACTIVE
  Issu:11-28-19
      Sig: APPLY SMALL AMOUNT TO AFFECTED Refills: 0
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 394 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 394 of 667

  Last:11-28-19
      AREA EVERY 6 HOURS AS NEEDED FOR BACK
  Expr:12-28-19
      PAIN
  4) METHOCARBAMOL 500MG TAB Qty: 21 for 30 ACTIVE
  Issu:11-28-19
      days Sig: TAKE ONE TABLET BY MOUTH Refills: 0
  Last:11-28-19
      THREE TIMES A DAY AS NEEDED FOR BACK
  Expr:12-28-19
      MUSCLE RELAXATION * BEWARE OF
      DROWSINESS *
  5) SUMATRIPTAN SUCCINATE 50MG TAB Qty: 9 ACTIVE
  Issu:11-20-19
      for 30 days Sig: TAKE ONE TABLET BY Refills: 2
  Last:11-21-19
      MOUTH ONCE A DAY AS NEEDED FOR
  Expr:11-20-20
      MIGRAINE, MAY REPEAT DOSE IN 2 HOURS,
      IF NO RELIEF. NO MORE THAN 200MG PER
      DAY.
  6) TRETINOIN 0.01% TOP GEL Qty: 15 for 30 ACTIVE
  Issu:04-26-19
      days Sig: APPLY SMALL AMOUNT AFFECTED Refills: 0
  Last:10-30-19
      AREA DAILY FOR ACNE
  Expr:04-26-20 No Active Remote Medications for this patient

  MEDICATION RECONCILIATION:
   [ ] The medication list above was reviewed with the patient at
      today's visit. I have indicated discrepancies under each
      medication that is not being taken as prescribed. Medication
      orders, including any additions or discontinuations, have been
      updated as appropriate, and the patient now has an accurate
      medication list.

   [ x ] Limited Medication Reconciliation was performed at this visit
       as short term medications were prescribed at this visit.

   [ ] Medication Reconciliation was not performed at this visit as
      no medications were changed, prescribed or administered at
      this visit.

   [ ] Medication Reconciliation was not performed at this visit as
      patient and/or caregiver is not able to confirm medications
      he/she is taking.

  VITAL SIGNS:
   No data available for BLOOD PRESSURE; PULSE; RESPIRATION; PULSE
  OXIMETRY;
  TEMPERATURE 11/20/19 @ 0857 HEIGHT: 70 WEIGHT - NONE FOUND - 2D
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 395 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 395 of 667



  EXAM:

 GEN: awake, alert, oriented x 3, no acute distress, nontoxic
 HEENT: atraumatic; no injection to conjunctiva
 NECK: No lymphadenopathy, NL ROM, no meningismus, supple
 LUNGS: No respiratory distress
 EXT: no gross deformities, strong distal
 NEURO: alert; gait steady, moves all extremities evenly
 PSYCH: Appropriate, no evidence of intoxication


 Discussion: Patient with no new complaints today. States was trying to get up
 pick up his TENS unit and wasn't sure where to go. Also requests refill on
 his
 headache medications. Has been seen previously in the ER and evaluated. Has no
 new complaints today. Did explain to patient will need to come in 8 AM to get
 the TENS unit. He is given a map of where to go. He is also given prescription
 refills on his sumatriptan and Robaxin. He is advised to return to the ER if he
 develops any new symptoms, worsening symptoms or has any new concern. Otherwise
 follow-up with his doctor.

 Again patient presents with request for medication refill and pick up his TENS
 unit.


 ASSESSMENT:

 1) medication refill
 2) pick up TENS unit
 3)


 PLAN:

 1) as above
 2)
 3)

 Patient was advised to return to the ER for any worsening of his/her condition
 or any new concerns. I explained the discharge instructions to the Veteran and
 he/she demonstrated appropriate understanding of the instructions and return
 precautions.

 CONDITION ON DISCHARGE: [ x ]good [ ]fair [ ]poor

 PATIENT EDUCATION AT DISCHARGE:

  (x ) Discharge instructions discussed with patient and/or caregiver.
     Patient/Caregiver indicates readiness to learn, verbalizes understanding,
     agreement and satisfaction with the treatment plan. Patient/Caregiver
     doesn't have any further questions today.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 396 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 396 of 667




 INSTRUCTIONS FOR FOLLOW UP CARE:
  [ ] See primary care provider
  [ ] No PCP assigned
  [x ] Return to ER if worse
  [ ] OBMT recheck
  [x ] Other: as above
  [ ] Follow up with Ortho
  [ ] Follow up with Neurology
  [ ] Sent straight to Eye Clinic
  [ ] Escorted to the Mental Health Clinic

  DISPOSITION FROM EMERGENCY DEPARTMENT
  [x ] Discharged
  [ ] Inpatient Admission
  [ ] Observation Admission

 /es/ Julianna Batizy-Morley, DO
 Emergency Department Staff Physician
 Signed: 12/18/2019 03:51

 12/23/2019 ADDENDUM                  STATUS: COMPLETED
 ******results of outpatient MRI as noted. Ordered to be done nonemergently as
 outpatient. Require primary care follow up. *****



   Report:
    Comparison: 1027 port US

    Findings: Transitional lumbosacral vertebra; numbering
    conventions may differ. Vertebral body heights and alignment are
    maintained. Marrow signal is normal. Conus is at L1.
    Intervertebral disk height and hydration are maintained.

    T12-L4: No significant disc bulge or stenosis. L4-5:Mild diffuse
    annular bulge with mild bilateral foraminal stenosis. L5-S1:Mild
    broad-based disc osteophyte complex with mild canal stenosis and
    mild bilateral foraminal stenosis.

    Visualized abdominal and pelvic organs are unremarkable.

   Impression:
     Mild degenerative changes in the lower lumbar spine, without
    high-grade canal/foraminal stenosis.

   Primary Diagnostic Code: ABNORMALITY, MD ATTN NEEDED

 /es/ Julianna Batizy-Morley, DO
 Emergency Department Staff Physician
 Signed: 12/23/2019 15:00
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 397 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 397 of 667



 Receipt Acknowledged By:
 12/27/2019 15:00     /es/ BENJAMIN SCHNELL DO
               Staff Primary Care Physician


                  Date/Time:     17 Dec 2019 @ 1735
                   Note Title:   MH HOMELESS INDIVIDUAL CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    TUKA,JAMES C
                Co-signed By:    TUKA,JAMES C
            Date/Time Signed:    17 Dec 2019 @ 1743

 Note


 LOCAL TITLE: MH HOMELESS INDIVIDUAL CONTACT
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: DEC 17, 2019@17:35 ENTRY DATE: DEC 17, 2019@17:35:21
    AUTHOR: TUKA,JAMES C      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: lack of housing

 Duration: 90 minutes (including driving time)

 Procedure: Writer met with veteran in his apartment for a scheduled home visit
 and treatment planning. Writer called veteran upon arrival and veteran came down

 to open outer door and let writer in to building some minutes later. Writer and

 veteran then met in living room of veteran's apartment. Writer noticed that

 veteran had acquired a few items since first visit with veteran including golf
 clubs, a scooter, some chairs. Writer asked and veteran shared that he had
 Thanksgiving dinner at his mother's home in Thornton. During conversation,
 veteran also shared that he has contact with his father who lives in another
 town and is separated from his mother. Veteran showed writer a library book he
 picked up and is planning to read. Veteran then talked about his plan to pay to
 join a "commerce group" in Denver for networking regarding accounting
 in which
 veteran is interested. Veteran and writer completed initial very basic
 treatment plan which can be built upon in the future. Veteran states that he
 has no housing related issues or concerns with neighbors, property manager,
 housing authority, or rent/bills, etc. Veteran may obtain his car from his
 father's property in the future. Veteran also plans to buy a computer this
 week
 if not today. Much of the visit was spent by veteran speaking about history in
 the United States, slavery, racism, and other related topics. Also, veteran
 and writer spoke about the potential benefits of meditation, taking time for
 solitude, and quieting the mind. Writer notes veteran's apartment was not
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 398 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 398 of 667

 very
 furnished but relatively clean and tidy. Veteran was well-groomed, casually
 dressed, and in a euthymic mood with matching affect. Veteran's thoughts
 were
 normal and linear. No clinical indications of HI/SI present. Veteran was polite,

 friendly, reflective, alert, articulate and seemed not to be under the influence

 of drugs or alcohol. After visit writer departed.

 Plan: Writer to continue to provide veteran with ongoing supportive case
 management.

 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 12/17/2019 17:43


                  Date/Time:      17 Dec 2019 @ 1130
                   Note Title:    MH TREATMENT PLAN
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     TUKA,JAMES C
                Co-signed By:     TUKA,JAMES C
            Date/Time Signed:     17 Dec 2019 @ 1816

 Note


 LOCAL TITLE: MH TREATMENT PLAN
 STANDARD TITLE: MENTAL HEALTH TREATMENT PLAN NOTE
 DATE OF NOTE: DEC 17, 2019@11:30 ENTRY DATE: DEC 17, 2019@18:16:09
    AUTHOR: TUKA,JAMES C      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 DATE/TIME PATIENT ENTERED TREATMENT: 12/17/2019 11:30:00 AM
 MH TREATMENT PLAN <MH TREATMENT PLAN (T)> - 17 Dec, 2019 @ 11:30 AM
 17 Dec, 2019 @ 11:30 - DEN HUD-VASH IND

 TREATMENT PLAN TYPE: Initial

 PRIMARY CLINIC OR PROGRAM: HUD-VASH

 CLINICS OR PROGRAMS:
 HUD-VASH

 MH TREATMENT COORDINATOR: TUKA,JAMES C / RMR MENTAL HEALTH HUD-VASH

 TEAM MEMBERS:
 TUKA,JAMES C: SOCIAL WORKER

 PATIENT'S STRENGTHS/ABILITIES:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 399 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 399 of 667

 Insightful
 Social support
 Sense of purpose
 Interested in vocational development
 Employed or has income/benefits
 Has supportive family and/or friends
 Education
 Intelligence
 Secure Housing
 Resiliency
 Knowledge

 PATIENT'S BARRIERS TO CARE:
 Substance abuse/dependence
 Chronic psychiatric symptoms

 PATIENT PARTICIPATION IN TREATMENT PLANNING:
 MET WITH PROVIDER.
 VETERAN AGREED TO PLAN (draft) DISCUSSED.

 FAMILY PARTICIPATION IN TREATMENT PLANNING:
 VETERAN'S FAMILY NOT AVAILABLE.

 MENTAL HEALTH DIAGNOSES AND RELEVANT MEDICAL CONDITIONS:
 Alcohol abuse (SCT 15167005)

 Cannabis abuse (SCT 37344009)

 Depressive disorder (SCT 35489007)

 Mood disorder (SCT 46206005)

 Major depressive disorder (SCT 370143000)

 Anxiety disorder (SCT 197480006)

 MEDICATIONS:
 BENZOYL PEROXIDE 5% (WATER BASED) GEL - Sig: APPLY SMALL AMOUNT
 AFFECTED AREA TWICE A DAY FOR ACNE - Outpatient - Status: ACTIVE -
 Refills: 0 - Issued: 04/26/2019 - Last filled: 10/30/2019 - Expires:
 04/26/2020

 CLINDAMYCIN PHOSPHATE 1% TOP SOLN - Sig: APPLY THIN FILM TO AFFECTED
 AREA DAILY - Outpatient - Status: ACTIVE - Refills: 0 - Issued:
 04/26/2019 - Last filled: 10/30/2019 - Expires: 04/26/2020

 LIDOCAINE 5% OINT - Sig: APPLY SMALL AMOUNT TO AFFECTED AREA EVERY 6
 HOURS AS NEEDED FOR BACK - Outpatient - Status: ACTIVE - Refills: 0 -
 Issued: 11/28/2019 - Last filled: 11/28/2019 - Expires: 12/28/2019

 METHOCARBAMOL 500MG TAB - Sig: TAKE ONE TABLET BY MOUTH THREE TIMES A
 DAY AS NEEDED FOR BACK MUSCLE - Outpatient - Status: ACTIVE - Refills:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 400 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 400 of 667

 0 - Issued: 11/28/2019 - Last filled: 11/28/2019 - Expires: 12/28/2019

 SUMATRIPTAN SUCCINATE 50MG TAB - Sig: TAKE ONE TABLET BY MOUTH ONCE A
 DAY AS NEEDED FOR MIGRAINE, MAY REPEAT - Outpatient - Status: ACTIVE -
 Refills: 2 - Issued: 11/20/2019 - Last filled: 11/21/2019 - Expires:
 11/20/2020

 TRETINOIN 0.01% TOP GEL - Sig: APPLY SMALL AMOUNT AFFECTED AREA DAILY
 FOR ACNE - Outpatient - Status: ACTIVE - Refills: 0 - Issued:
 04/26/2019 - Last filled: 10/30/2019 - Expires: 04/26/2020

 TREATMENT PLAN PROBLEMS/NEEDS LISTED BY PRIORITY:
 Problem #1: Veteran stated, " I am impatient in relationships with
 others."

 TREATMENT PLAN:

 Problem: Problem #1: Veteran stated, " I am impatient in relationships
 with others."
   Goal: Goal #1: Veteran stated, " "I need to learn how to be more
   patient with others in relationship with me.""
   Objective: Objective #1: "I will build a better relationship with
   god and have more faith in people and in myself." . Progress will
   be measured through veteran self report
     Intervention: [CASE MANAGEMENT] Case management services will
     be provided by HUD-VASH to support veteran in making progress
     towards this goal and objective. Provider: Social Worker Name:
     TUKA,JAMES C One time(s) per Month for 6 months

 Plan Renewal Date: 6/17/2020

 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 12/17/2019 18:16


                  Date/Time:     09 Dec 2019 @ 1000
                   Note Title:   CWT EMPLOYMENT INFORMATIONAL NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BAILEY-WILSON,LISA M
                Co-signed By:    BAILEY-WILSON,LISA M
            Date/Time Signed:    10 Dec 2019 @ 1025

 Note


 LOCAL TITLE: CWT EMPLOYMENT INFORMATIONAL NOTE
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: DEC 09, 2019@10:00 ENTRY DATE: DEC 10, 2019@10:23:26
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 401 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 401 of 667



 VRS provided Veteran with flyer on resources for Low Income Laptop computers and

 also Goodwill's Winning the Workplace Challenge"(provides supportive
 dollars for
 career enhancing purposes).



 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 12/10/2019 10:25

 Receipt Acknowledged By:
 12/10/2019 18:47    /es/ Sonia Valdiviezo, LCSW
               LICENSED CLINICAL SOCIAL WORKER, MH


                  Date/Time:     06 Dec 2019 @ 1140
                   Note Title:   CWT EMPLOYMENT INFORMATIONAL NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BAILEY-WILSON,LISA M
                Co-signed By:    BAILEY-WILSON,LISA M
            Date/Time Signed:    06 Dec 2019 @ 1150

 Note


 LOCAL TITLE: CWT EMPLOYMENT INFORMATIONAL NOTE
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: DEC 06, 2019@11:40 ENTRY DATE: DEC 06, 2019@11:40:56
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

   *** CWT EMPLOYMENT INFORMATIONAL NOTE Has ADDENDA ***

 VRS spoke with Norma of Norma's Tax Service regarding termination of
 mentor/intership with Veteran.


 Norma reported:

 Veteran would not listen. Veteran would spend only listen and once he hears a
 'key word' he would take it and run with it to begin conversations
 around tax
 codes/language that he believes he is more familiar with instead of allowing
 Norma to complete the sentence/conversation.

 Veteran would frequently tell Norma what he thought she needed to do regarding
 her client files.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 402 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 402 of 667

 Norma did share that he was always on time, but consistently showed up dressed
 inappropriate for the work schedule which included cleaning of files and lift of

 materials. Norma requested Veteran to wears jeans/work clothing, but Veteran
 showed up each day in a suit with dress shirt and tie.

 Veteran was very helpful with assisting with heavy lifting of clearing out old
 files and was paid $50.

 Norma offered to purchase Veteran a laptop and she thought he could use as the
 she taught him along the way, but the constantly over talking and not listening
 became too overwhelming and Norma decided to end the mentor/internship.



 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 12/06/2019 11:50

 Receipt Acknowledged By:
 12/10/2019 18:47    /es/ Sonia Valdiviezo, LCSW
               LICENSED CLINICAL SOCIAL WORKER, MH

 12/06/2019 ADDENDUM                 STATUS: COMPLETED
 Norma also shard that Veteran told her that he has job doing janitorial.

 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 12/06/2019 12:05


                  Date/Time:      05 Dec 2019 @ 1430
                   Note Title:    CWT EMPLOYMENT JOB PLACEMENT & FOLLOW-UP
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     BAILEY-WILSON,LISA M
                Co-signed By:     BAILEY-WILSON,LISA M
            Date/Time Signed:     06 Dec 2019 @ 1204

 Note


 LOCAL TITLE: CWT EMPLOYMENT JOB PLACEMENT & FOLLOW-UP
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: DEC 05, 2019@14:30 ENTRY DATE: DEC 06, 2019@11:58:59
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Veteran called to report that he is no longer work with Norma's Tax
 Service.
 Veteran explained that Norma had decided to just sell her business and not
 continue the mentor/internship.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 403 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 403 of 667



 Veteran shared that Norma taught him alot during the short time together and she

 also provided him with valuable resources.

 Veteran stated that he does not plan to seek employment but has plans to get his

 license and social security card today and that he will working at his company
 preparing taxes for the upcoming tax season.

 VRS asked Veteran what type of assistance she could provide at this point and
 Veteran stated that he is needing a laptop.

 VRS agreed to seek out resources and will follow back up with Veteran.


 (duration 11mins)

 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 12/06/2019 12:04

 Receipt Acknowledged By:
 12/10/2019 18:46    /es/ Sonia Valdiviezo, LCSW
               LICENSED CLINICAL SOCIAL WORKER, MH


                  Date/Time:     02 Dec 2019 @ 1357
                   Note Title:   COMMUNITY CARE-SCHEDULING
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    DANIELS,KYRA N
                Co-signed By:    DANIELS,KYRA N
            Date/Time Signed:    02 Dec 2019 @ 1358

 Note


 LOCAL TITLE: COMMUNITY CARE-SCHEDULING
 STANDARD TITLE: NONVA NOTE
 DATE OF NOTE: DEC 02, 2019@13:57 ENTRY DATE: DEC 02, 2019@13:57:49
    AUTHOR: DANIELS,KYRA N     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Patient Centered Community Care (PC3) Program

              Department of Veterans Affairs
             VHA Choice Approval for Medical Care
                VA-Form 10-0386

 Certain protected health information (PHI) may be enclosed; specifically
 information related to Drug Abuse, Alcoholism or Alcohol Abuse, Sickle
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 404 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 404 of 667

 Cell Anemia, and Human Immunodeficiency Virus (HIV). This specific PHI may
 NOT be re-disclosed or used by the recipient person or office for any
 purpose other than that for which the disclosure was made. [Ref. 38 USC
 7332(b)(2)(H)(ii)] The information is being disclosed by VA only for the
 treatment and care of the named patient in the health record. Accounting
 of disclosure must be maintained when required.

 Referral Urgency:
 Routine
 Indicate time frame for appointment:
 Clinically Indicated Date (CID):
 11/20/2019

 Category of Care/Type of Specialty: physical therapy

 Type of Specialist: physical therapist

 Type of Service/Procedure: Provisional Diagnosis: Low Back Pain(ICD-10-CM
 M54.5)

 Number of Visits, Frequency, and Duration: as clinically necessary nte
 120 days.


 Veteran or VAMC Preferred Provider Name and Contact Information:

 Eligibility Verification:
 As the authorized VA representative, I hereby confirm that the Veteran
 is eligible for Community Care services. The Veteran's basic eligibility
 was verified on 12/02/2019.
 Contact the Facility Community Care Office first to provide information to
 the VA or to reach a VA ordering provider. All contact from the
 contractor will be documented in the Veteran's record by the facility VA
 community Care and the VA provider will be notified for awareness.
 Report all Critical Findings related to this authorization to the issuing
 office below. All other questions regarding this authorization should be
 directed to: as listed below

 Facility Community Care Office:


 Contact Number (Normal Business Hours): 720-857-5988
 AOD/Emergency Contact After Hours Number: Cell Phone 303-518-5165
 From Station Number: 554
 Facility Name: Rocky Mountain Regional Medical Center
 Street Address: 1700 N. Wheeling St.
 City: Aurora
 State: Colorado
 Zip: 80045
 Fax: 720-723-6016
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 405 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 405 of 667

 Veteran Information:
 Name: JORDAN,CHADWICK HEATH
 DOB: JUN 5,1982
 SSN: XXX-XX-XXXX
 Address:
 1135 BROADWAY #312
 DENVER, COLORADO 80203
 Phone: 720-276-5377
 Veteran's Alternate Phone:
 Veteran's Alternate Address:

 Alternate POC for Veteran:
 Name:
 Address: Phone:
 In accordance with 38 CFR §§ 17.1500-1540, VA will pay for non-VA hospital
 care and medical services that are authorized by VA for Veterans who are
 determined by VA to meet the Veterans Choice Program eligibility criteria
 set forth by section 101 of the Act and 38 CFR § 17.1510 and any other
 eligibility standards that may apply to particular services (such as
 health care for newborns of Veterans under 38 CFR § 17.38(a)(xiv) and
 dental benefits under §§ 17.160-17.169).

 /es/ KYRA N DANIELS
 msa
 Signed: 12/02/2019 13:58


                  Date/Time:     29 Nov 2019 @ 0854
                   Note Title:   HAS ADMINISTRATIVE NOTE (T)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    HOWARD,DUSTIN L
                Co-signed By:    HOWARD,DUSTIN L
            Date/Time Signed:    29 Nov 2019 @ 0855

 Note


 LOCAL TITLE: HAS ADMINISTRATIVE NOTE (T)
 STANDARD TITLE: ADMINISTRATIVE NOTE
 DATE OF NOTE: NOV 29, 2019@08:54 ENTRY DATE: NOV 29, 2019@08:54:56
    AUTHOR: HOWARD,DUSTIN L EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 HAS Radiology Administration Note
 Orders: MRI L-SPINE W/O
 Service & Phone number and/or extension: 720-723-4552
 Unable to contact PT:
 1st Attempt: Message left on Voicemail, Letter Sent

 /es/ DUSTIN L HOWARD
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 406 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 406 of 667

 MSA
 Signed: 11/29/2019 08:55


                   Date/Time:     28 Nov 2019 @ 2051
                    Note Title:   ER WALK-IN NOTE (T)
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    BATIZY-MORLEY,JULIANNA
                 Co-signed By:    BATIZY-MORLEY,JULIANNA
             Date/Time Signed:    28 Nov 2019 @ 2236

 Note


 LOCAL TITLE: ER WALK-IN NOTE (T)
 STANDARD TITLE: EMERGENCY DEPT NOTE
 DATE OF NOTE: NOV 28, 2019@20:51 ENTRY DATE: NOV 28, 2019@20:51:31
    AUTHOR: BATIZY-MORLEY,JULIA EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 CHIEF COMPLAINT: back pain

  I have reviewed the RN Triage Note for this visit and have reconciled
  any discrepancies.

  HPI/ROS:

 HISTORY OF PRESENT ILLNESS:
 I reviewed the RN Triage note and agree with the findings on the nurse's
 history. Please refer to the Triage note for details. I would add the following
 additional information...
 Very pleasant 37-year-old male presents to the ER with exacerbation of left
 lower lumbar back pain. Patient injured his back in 2003 in an MVA with
 "torn
 ligaments". He has intermittent flareups of back pain since. He does
 intermittently over the years have radicular pain down his legs and tingling
 down his legs. He presents today with a flareup of his pain but has no clear
 inciting event that flared it up. He does also complain of tingling and numbness

 in the genital area intermittently for years. Current flareup began many days
 ago. The flareup feels similar to previous flareups. He complains of dysuria but

 no incontinence or urinary
 retention. He denies any fecal or stool symptoms. He denies testicular pain or
 swelling or lesions to the penis.


 REVIEW OF SYSTEMS:
 GEN: No fever or chills, no weakness; no weight changes
 eyes: no vision change, no redness, no eye pain
 HEENT: No sore throat, ear pain, rhinorrhea, neck pain, difficulty swallowing or
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 407 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 407 of 667



 opening the mouth, no nose bleed
 PULMONARY: No cough, difficulty breathing, no hemoptysis
 CARDIAC: No chest pain, no palpitations
 GI: No nausea, vomiting, diarrhea, no abdominal pain
 GU: no genital pain , + dysuria, no discharge
 SKIN: No abnormal rash,bleeding or bruising
 NEURO: no headache, no syncope, no vertigo, no weakness, + numbness and tingling
 MUSCKULOSKELETAL: No abnormal joint pain, + back pain, no calf pain, no swelling
 Psych: No active issues.

 All other ROS noncontributory other than as described in the HPI.

 PAST MEDICAL HISTORY: I reviewed the problem list and past medical history for
 this patient on the electronic medical record.
      Pertinent Changes: NONE

 SOCIAL HISTORY:

 The following are what the patient reports today; this does not represent a
 review of previous social
 history to cross check his/her report...

     HX OF ETOH ABUSE:         Yes [ x ] No [ ]
     CURRENTLY DRINKS ETOH Yes [ ] No [ x ]
     SMOKER              Yes [ ] No [ x ] Hx of [ ]
     ILLICIT DRUGS?    Yes [ ] No [ x ] Hx of [ ]
     BRANCH OF MILITARY:


 FAMILY HISTORY: non-contributory

  PROBLEM LIST:
  Computerized Problem List is the source for the following:

  1. Alcohol abuse (SNOMED CT 15167005)
  2. Cannabis abuse (SNOMED CT 37344009)
  3. Homeless single person (SNOMED CT 160700001)
  4. PTSD
  5. Depressive disorder (SNOMED CT 35489007)
  6. Low back pain (SNOMED CT 279039007)
  7. Health Maintenance (ICD-9-CM V65.9)
  8. POLYSUBSTANCE DEP
  9. Mood disorder (SNOMED CT 46206005)
  10. Psychotic Disorder NOS * (ICD-9-CM 298.9)
  11. Foot Pain (ICD-9-CM 719.47)
  12. SUBJECTIVE TINNITUS
  13. Pseudofolliculitis barbae
  14. Major depressive disorder
  15. Anxiety disorder
  16. Osteoarthritis of knee
  17. Legal problem
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 408 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 408 of 667

  18. Migraine

  Allergies: Patient has answered NKA


  Active and Recently Expired Outpatient Medications (including Supplies):

                                   Issue Date
                            Status    Last Fill
     Active Outpatient Medications         Refills Expiration
  ========================================================================
  =
  1) BENZOYL PEROXIDE 5% (WATER BASED) GEL ACTIVE
  Issu:04-26-19
      Qty: 60 for 30 days Sig: APPLY SMALL Refills: 0
  Last:10-30-19
      AMOUNT AFFECTED AREA TWICE A DAY FOR
  Expr:04-26-20
      ACNE
  2) CLINDAMYCIN PHOSPHATE 1% TOP SOLN Qty: ACTIVE
  Issu:04-26-19
      60 for 30 days Sig: APPLY THIN FILM Refills: 0
  Last:10-30-19
      TO AFFECTED AREA DAILY
  Expr:04-26-20
  3) SUMATRIPTAN SUCCINATE 50MG TAB Qty: 9 ACTIVE
  Issu:11-20-19
      for 30 days Sig: TAKE ONE TABLET BY Refills: 2
  Last:11-21-19
      MOUTH ONCE A DAY AS NEEDED FOR
  Expr:11-20-20
      MIGRAINE, MAY REPEAT DOSE IN 2 HOURS,
      IF NO RELIEF. NO MORE THAN 200MG PER
      DAY.
  4) TRETINOIN 0.01% TOP GEL Qty: 15 for 30 ACTIVE
  Issu:04-26-19
      days Sig: APPLY SMALL AMOUNT AFFECTED Refills: 0
  Last:10-30-19
      AREA DAILY FOR ACNE
  Expr:04-26-20 No Active Remote Medications for this patient

  MEDICATION RECONCILIATION:
   [ ] The medication list above was reviewed with the patient at
      today's visit. I have indicated discrepancies under each
      medication that is not being taken as prescribed. Medication
      orders, including any additions or discontinuations, have been
      updated as appropriate, and the patient now has an accurate
      medication list.

   [ x ] Limited Medication Reconciliation was performed at this visit
       as short term medications were prescribed at this visit.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 409 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 409 of 667

   [ ] Medication Reconciliation was not performed at this visit as
      no medications were changed, prescribed or administered at
      this visit.

   [ ] Medication Reconciliation was not performed at this visit as
      patient and/or caregiver is not able to confirm medications
      he/she is taking.

  VITAL SIGNS:
  Measurement DT BP        PULSE RESP       POx   TEMP
                            (L/MIN)(%) F(C)
  11/28/2019 20:27 132/93 72 14           96
  97.2(36.2) 11/20/19 @ 0857 HEIGHT: 70 WEIGHT - NONE FOUND - 2D


  EXAM:

 GEN: awake, alert, oriented x 3, no acute distress, nontoxic
 HEENT: atraumatic; no injection to conjunctiva
 NECK: No lymphadenopathy, NL ROM, no meningismus, supple
 CV: RRR without MRG, +2 radial pulse bilaterally
 LUNGS: No respiratory distress
 ABD: + bs, soft, NT, ND, no palpable masses or pulsations, no peritoneal signs
 EXT: non tender, no edema or erythema, no gross deformities, strong distal
 pulses, soft compartments
 SKIN: no rash, warm, dry
 BACK: No CVA TTP; no midline pain on palpation. Patient with tenderness in the
 left lower lumbar paraspinal muscles and left gluteal region.
 NEURO: alert; gait steady; muscle strength is 5 over 5 in lower extremities
 bilaterally. Deep tendon reflexes are 2 over 4 patellar and Achilles. Distal
 pulses are strong bilaterally. He has subjective tingling diffuse bilateral
 lower extremities and genital area but no specific area of numbness.
 PSYCH: Appropriate, no evidence of intoxication


  TODAY'S LABS

 CREATININE EGFR: 75.2
 ANCILLARY CREATININE: 1.3
 SPECIFIC GRAVITY: 1.009
 UR BLOOD: NEGATIVE
 UR KETONES: NEGATIVE
 UR GLUCOSE: NEGATIVE
 UR PROTEIN: NEGATIVE
 UR PH: 7.0
 NITRITE, URINE: NEGATIVE
 DEN URINE COLOR: COLORLESS
 DEN APPEARANCE: Clear
 DEN LEUK ESTERASE: NEGATIVE
 DEN UR BILIRUBIN: NEGATIVE
 DEN UROBILINOGEN: NEGATIVE
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 410 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 410 of 667




  Discussed at length with the patient. Discussed concerns about saddle
 anesthesia. Discussed reasons to do an MRI to look for an emergent surgical
 cause to avoid permanent disability, impotence, urinary incontinence etc.
 Patient then states that he's actually had these symptoms for very long time
 and
 that is not anything new and that he would like to wait. I did advise
  patient to
 think about our discussion. We'll address his pain and send urine and GC and

 chlamydia to dress dysuria and will recheck with patient. He is again aware of
 my recommendations for MRI.



 On reassessment patient still declines MRI imaging at this time. Per discussion
 and will get him scheduled for outpatient MRI and he understands to return
 immediately if worse in any way. He is aware of my concerns and reasons to do it

 and why it would need to be done at this time rather than an outpatient in order

 to avoid long-term disability. Patient again does not want this done at this
 time. Separately we did discuss that his UA was negative and whether he would
 like to be called with results of GC or chlamydia or empirically treat. He
 requests treatment. He is given Rocephin and Zithromax.

 Patient is then discharged in stable condition. His pain is improved with meds.
 He is given a discharge prescription for Robaxin and topical lidocaine and is
 already on meloxicam at home. I did put in order request for MRI to be done as
 soon as possible with primary care to follow up on the results. It is difficult
 to understand exactly what new neurologic symptoms patient is having is he was
 inconsistent in description. He is again advised that he must return if he is
 worse in any way or changes his mind.

 Not suspicious for epidural abscess given chronicity of symptoms and patient
 denies IV drug use, diabetes. Do have concern for potential cauda equina
 symptoms. Patient did recant some of his historical sympyoms and then ultimately

 declines MRI in the emergency department in spite of my detailed explanation as
 to concerns and reasons to do it. Outpatient MRI scheduled.

 ASSESSMENT:

 1)lumbar radiculopathy
 2)dysuria
 3)


 PLAN:

 1) meloxican, Robaxin, lidocaine; outpatient MRI. Patient refused MRI in the
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 411 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 411 of 667

 emergency room. Return precautions given.
 2) urine sent for culture and patient treated empirically for GC and chlamydia
 3)

 Patient was advised to return to the ER for any worsening of his/her condition
 or any new concerns. I explained the discharge instructions to the Veteran and
 he/she demonstrated appropriate understanding of the instructions and return
 precautions.

 CONDITION ON DISCHARGE: [ x ]good [ ]fair [ ]poor

 PATIENT EDUCATION AT DISCHARGE:

  (x ) Discharge instructions discussed with patient and/or caregiver.
     Patient/Caregiver indicates readiness to learn, verbalizes understanding,
     agreement and satisfaction with the treatment plan. Patient/Caregiver
     doesn't have any further questions today.

 INSTRUCTIONS FOR FOLLOW UP CARE:
  [ ] See primary care provider
  [ ] No PCP assigned
  [x ] Return to ER if worse
  [ ] OBMT recheck
  [x ] Other: as above
  [ ] Follow up with Ortho
  [ ] Follow up with Neurology
  [ ] Sent straight to Eye Clinic
  [ ] Escorted to the Mental Health Clinic

  DISPOSITION FROM EMERGENCY DEPARTMENT
  [x ] Discharged
  [ ] Inpatient Admission
  [ ] Observation Admission

 /es/ Julianna Batizy-Morley, DO
 Emergency Department Staff Physician
 Signed: 11/28/2019 22:36


                  Date/Time:     28 Nov 2019 @ 2033
                   Note Title:   ER NURSE'S NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    ONYUN,ZOE-ANNE
                Co-signed By:    ONYUN,ZOE-ANNE
            Date/Time Signed:    28 Nov 2019 @ 2206

 Note


 LOCAL TITLE: ER NURSE'S NOTE
 STANDARD TITLE: EMERGENCY DEPT NOTE
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 412 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 412 of 667

 DATE OF NOTE: NOV 28, 2019@20:33 ENTRY DATE: NOV 28, 2019@20:33:48
   AUTHOR: ONYUN,ZOE-ANNE       EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED




 2030: patient ambulatory to ED RM 9 from waiting room. C/C of back pain, says
 this is not acute has been seeing PMD and is waiting for a TENS unit to help
 with the pain but it has not arrived yet and he has been 'practically
 immobile'
 today and would like some relief. Patient has a slow, steady gait. says the
 pain radiates into his legs but no inc. episodes. ED MD to bedside.
 2100: Blood drawn, cr running. patient states he does not want an MRI, says he
 is not having the 'groin symptoms'.
 2105: Cr 1.4, PharmD notified.
 2150: Meds given per MD order (rocephin & azithromycin)
 2200: PharmD provided pt with medications, patient dressing self. patient
 ambulatory at discharge with steady gait.

 /es/ ZOE-ANNE ONYUN
 DNP, RN
 Signed: 11/28/2019 22:06


                    Date/Time:     28 Nov 2019 @ 2030
                     Note Title:   ER NURSING ASSESSMENT (T)
                      Location:    Rocky Mountain Regional VA Medical Center
                     Signed By:    ONYUN,ZOE-ANNE
                  Co-signed By:    ONYUN,ZOE-ANNE
              Date/Time Signed:    28 Nov 2019 @ 2033

 Note


 LOCAL TITLE: ER NURSING ASSESSMENT (T)
 STANDARD TITLE: EMERGENCY DEPT NOTE
 DATE OF NOTE: NOV 28, 2019@20:30 ENTRY DATE: NOV 28, 2019@20:30:32
    AUTHOR: ONYUN,ZOE-ANNE      EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Patient identification is confirmed by an accurate secured armband:
  Yes

 ED NURSING ASSESSMENT:
 Chief Complaint: Back pain, has been awaiting TENS unit which hasn't
 arrived,
 says he
 couldn't wait any longer for an intervention.

 Allergies:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 413 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 413 of 667



 APPEARANCE: Uncomfortable
 MOBILITY:
 Ambulates independently without the use of supportive devices.

 SYSTEMS REVIEW:
   NEUROLOGICAL
   Upper Extremity strength: equal
   Lower Extremity strength: equal
 2030: patient ambulatory to ED RM 9 from waiting room. C/C of back pain, says
 this is not acute has been seeing PMD and is waiting for a TENS unit to help
 with the pain but it has not arrived yet and he has been 'practically
 immobile'
 today and would like some relief. Patient has a slow, steady gait. says the
 pain radiates into his legs but no inc. episodes. ED MD to bedside.

 /es/ ZOE-ANNE ONYUN
 DNP, RN
 Signed: 11/28/2019 20:33


                  Date/Time:     28 Nov 2019 @ 2027
                   Note Title:   ER NURSE TRIAGE NOTE (D)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    PERRY,ERIN E
                Co-signed By:    PERRY,ERIN E
            Date/Time Signed:    28 Nov 2019 @ 2031

 Note


 LOCAL TITLE: ER NURSE TRIAGE NOTE (D)
 STANDARD TITLE: EMERGENCY DEPT TRIAGE NOTE
 DATE OF NOTE: NOV 28, 2019@20:27 ENTRY DATE: NOV 28, 2019@20:27:32
    AUTHOR: PERRY,ERIN E     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Emergency Department Triage
 Patient age:37      Sex: MALE
 On arrival patient was: AMBULATORY
 Patient phone number: PATIENT PHONE
 Allergies: Patient has answered NKA
 Subjective/Objective/Chief Complaint:
 Pt presents with lower back pain that "locked up" today while laying
 on
 the floor. Pt reports hx of lower back injury/nerve damage. Pt requested
 a tens unit from primary md last week but hasn't recieved it yet and is
 hoping for something in the meantime. Pt reports legs and toes tingling.
 Pt denies new injury/incontinenc. Motor appears intact but pt ambulated
 slowly to room.
 Fall Risk Assessment-- MORSE FALL SCALE with Interventions --
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 414 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 414 of 667

  HISTORY OF FALL WITHIN LAST 3 MONTHS? 0 No Patient last had a fall on:
  Elicit Veteran's perception of the cause of this (most recent) fall(s):

  SECONDARY DIAGNOSIS(defined as 2 or more diagnoses and/or polypharmacy)?
  0 No There been medication changes.

  AMBULATORY AID IN USE? 0 None/Bedrest/Nurse Assist

  Which ambulatory aid is used:

  IV CONTINUOUS/BOLUS? 0 No

  GAIT/TRANSFER METHOD? 15 Impaired

  MENTAL STATUS? 0 Oriented to own ability

  Total Morse Score: 15

  Total Fall Risk is low if Morse is <45

  Total Fall Risk score is high if Morse is 45 or greater

  High Fall Risk Goal: The Veteran will remain free of injuries related to
  falls.


 Vital Signs:
 Measurement DT BP      PULSE RESP      POx   TEMP
                        (L/MIN)(%) F(C)
 11/28/2019 20:27 132/93 72 14        96    97.2(36.2)
 11/20/19 @ 0857 HEIGHT: 70 WEIGHT - NONE FOUND - 2D

 Current Medications:
 Active Outpatient Medications (including Supplies):

   Active Outpatient Medications           Status
 =========================================================================
 1) BENZOYL PEROXIDE 5% (WATER BASED) GEL APPLY SMALL ACTIVE
    AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE
 2) CLINDAMYCIN PHOSPHATE 1% TOP SOLN APPLY THIN FILM TO ACTIVE
    AFFECTED AREA DAILY
 3) SUMATRIPTAN SUCCINATE 50MG TAB TAKE ONE TABLET BY ACTIVE
    MOUTH ONCE A DAY AS NEEDED FOR MIGRAINE, MAY REPEAT
    DOSE IN 2 HOURS, IF NO RELIEF. NO MORE THAN 200MG
    PER DAY.
 4) TRETINOIN 0.01% TOP GEL APPLY SMALL AMOUNT AFFECTED ACTIVE
    AREA DAILY FOR ACNE

 Current Problems: ACTIVE PROBLEMS

 Suicide Screen:
 Columbia Suicide Severity Rating Scale (C-SSRS) screener
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 415 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 415 of 667

  1. Over the past month, have you wished you were dead or wished you
  could go to sleep and not wake up?
  No

  2. Over the past month, have you had any actual thoughts of killing
  yourself?
  No

  3. Over the past month, have you been thinking about how you might do
  this?
  Response not required due to responses to other questions.

  4. Over the past month, have you had these thoughts and had some
  intention of acting on them?
  Response not required due to responses to other questions.

  5. Over the past month, have you started to work out or worked out the
  details of how to kill yourself?
  Response not required due to responses to other questions.

  6. If yes, at any time in the past month did you intend to carry out
  this plan?
  Response not required due to responses to other questions.

  7. In your lifetime, have you ever done anything, started to do
  anything, or prepared to do anything to end your life (for example,
  collected pills, obtained a gun, gave away valuables, went to the roof
  but didn't jump)?
  No

  8. If YES, was this within the past 3 months?
  Response not required due to responses to other questions.

 Travel Screen:
 The patient indicated that they or their close contacts have not traveled
 outside of the United States in the past 21 days.
 Emergency Severity Index (ESI) level
 Level 3

 /es/ ERIN E PERRY
 RN
 Signed: 11/28/2019 20:31


                  Date/Time:      28 Nov 2019 @ 1925
                   Note Title:    V10/11 TELE-NURSE PROGRAM
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     NORTH,PAIGE L
                Co-signed By:     NORTH,PAIGE L
            Date/Time Signed:     28 Nov 2019 @ 1929
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 416 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 416 of 667

 Note


 LOCAL TITLE: V10/11 TELE-NURSE PROGRAM
 STANDARD TITLE: TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: NOV 28, 2019@19:25:36 ENTRY DATE: NOV 28, 2019@19:29:19
    AUTHOR: NORTH,PAIGE L      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

   *** V10/11 TELE-NURSE PROGRAM Has ADDENDA ***

 Type of call: DTN SYMPTOM.

 PCMM Provider Info:
 LOCAL - ROCKY MOUNTAIN REGIONAL VAMC (554)
  PACT: No Local PACT Assigned.
  MH: RMR MENTAL HEALTH HUD-VASH
  (mhtc) Social Worker || Tuka,James C || PHONE:(303) 294-5600

 LOCAL - DENVER VA MEDICAL CENTER (554A5) || DENVER VA CLINIC (9TH AVE) (554GJ)
  PACT: DENVER PACT MD 05 *WH* (Focus: Primary Care Only)
  Designated Wh Pcp:       Schnell,Benjamin || PHONE:3458
  Care Manager:         Wahl,Barbara || PHONE:2266
  Clinical Associate:   Mayne,Robert G || PHONE:3196
  Administrative Associate: Noles,Lamone S
  PACT Clinical Pharmacist: Navy,Hilary || PHONE:719-227-4078
  Surrogate Care Manager: Irving,Brooke M || PHONE:3156
  Clinical POC:       Care Manager || Wahl,Barbara || PHONE:2266
  Administrative POC:     Administrative Associate || Noles,Lamone S

 The following identifiers were used to verify this patient: DOB. SSN.

 The patient, JORDAN,CHADWICK HEATH (243399084) Phone: 720-276-5377 called the
 call center.

 Contact Phone Number: 720-276-5377

 Caller Area: 19-*DENVER CBOC

 Caller Response: ER-VA

 Comments:
 Veteran calling to report he is experiencing worsening lower back pain and leg
 weakness. Veteran states he has been evaluated for back pain in the past, and
 was ordered a tens unit and has not recieved it yet.

 Veteran states today his back pain is 10/10 on pain scale and it is difficult
 to move.

 Advised of recommendations, including condition may worsen, if recommendations
 are not followed.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 417 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 417 of 667

 Veteran states he will report to the VA ER now for evaluation.

 Veteran requests a call back from clinic to discuss status of tens unit. Please
 contact.

 Chief Complaint: Back Pain

   Triage Note
 Phone Triage
 Thu Nov 28 2019 21:26:00 GMT-0500 (Eastern Standard Time)

 Demographics
   37 y/o Male

 Results
   CC: Back Pain
   Nurse Recommendation: 12-24 Hours
   TEDP Suggestion: 12-24 Hours
   Nurse Recommended Follow-up Location: Clinic, VA
   TEDP Suggested Follow-up Location: Clinic, VA

 Values and Measures
   Pain scale: 10
   Duration of CC: 1 Weeks

 Positive Responses
   HPI: back pain, duration longer than 1 month
   HPI: back pain, lower back
   HPI: leg weakness, new or worsening

 Negative Responses
   Denies: HPI: back injury, recent

 Class Code: Other specified counseling.

 Evaluation/Management Code: HC PRO PHONE CALL 5-10 MIN (98966).
 Starting at: 11/28/2019 @ 7:25:36 PM
 Ending at: 11/28/2019 @ 7:29:03 PM
 Length: 3 minutes.

 Author: NORTH,PAIGE L

 Patient's Email Address:


 /es/ PAIGE L NORTH
 BSN, RN
 Signed: 11/28/2019 19:29

 Receipt Acknowledged By:
 11/29/2019 06:42     /es/ Tso Chen,MD
               Staff Primary Care Physician
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 418 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 418 of 667

               for BENJAMIN SCHNELL

 11/29/2019 ADDENDUM                     STATUS: COMPLETED
 Per Prosthetics consult on 11/20.
 The TENS unit was mailed out on 11/21.
 He should call back if still has not received by next week.

 --------------------
  COMPLETE/UPDATE         11/21/19 12:02     CORDOVA,MARK P        CORDOVA,MARK P
 MAILED TO VET.

 /es/ Tso Chen,MD
 Staff Primary Care Physician
 Signed: 11/29/2019 06:46

 Receipt Acknowledged By:
 11/29/2019 08:29    /es/ Patricia Themer
               RN

 11/29/2019 ADDENDUM                  STATUS: COMPLETED
 pt seen in ER; pt was called. no answer; left message on identified VM with
 phone number to reach prosthetics for further assistance in tracking TENS unit
 that was mailed.

 /es/ Patricia Themer
 RN
 Signed: 11/29/2019 08:31


                  Date/Time:     25 Nov 2019 @ 1512
                   Note Title:   HAS ADMINISTRATIVE NOTE (T)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    HENSZ,MELISSA M
                Co-signed By:    HENSZ,MELISSA M
            Date/Time Signed:    25 Nov 2019 @ 1513

 Note


 LOCAL TITLE: HAS ADMINISTRATIVE NOTE (T)
 STANDARD TITLE: ADMINISTRATIVE NOTE
 DATE OF NOTE: NOV 25, 2019@15:12 ENTRY DATE: NOV 25, 2019@15:12:38
    AUTHOR: HENSZ,MELISSA M EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 HAS Clinic Administration Note
 Telephone Note:
 Spoke to veteran about cancelled appt on 11/26/19 @0900 due to severe
 weather, he confirmed and rescheduled.

 /es/ MELISSA M HENSZ
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 419 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 419 of 667



 Signed: 11/25/2019 15:13


                  Date/Time:     25 Nov 2019 @ 0924
                   Note Title:   CWT EMPLOYMENT TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BAILEY-WILSON,LISA M
                Co-signed By:    BAILEY-WILSON,LISA M
            Date/Time Signed:    25 Nov 2019 @ 0928

 Note


 LOCAL TITLE: CWT EMPLOYMENT TELEPHONE CONTACT
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: NOV 25, 2019@09:24 ENTRY DATE: NOV 25, 2019@09:24:45
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 VRS connected with Veteran regarding follow up to interview/meeting with
 Norma's
 Tax Service.

 Veteran shared that the meeting went very well. Veteran and employer agreed on
 mentor/work schedule: Mon, Tues & Weds 10a - 6p for 24hrs/week


 First day will begin Tuesday 11/26th at 10a.

 call duration 5mins

 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 11/25/2019 09:28


                  Date/Time:     22 Nov 2019 @ 1400
                   Note Title:   CWT EMPLOYMENT CAREER EXPLORATION & JOB DEVELPMENT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BAILEY-WILSON,LISA M
                Co-signed By:    BAILEY-WILSON,LISA M
            Date/Time Signed:    25 Nov 2019 @ 0914

 Note


 LOCAL TITLE: CWT EMPLOYMENT CAREER EXPLORATION & JOB DEVELPMENT
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: NOV 22, 2019@14:00 ENTRY DATE: NOV 25, 2019@09:07:56
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 420 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 420 of 667

    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
    URGENCY:             STATUS: COMPLETED

 VRS accompanied Veteran to interview/meeting with Norma's Tax Service.

 Employer was able to connect and engage with Veteran about the business and
 moving forward. Initially, the plan to provide mentorship to begin teaching
 Veteran about the business and learn his role in assisting once tax season
 begins next year. Once employer is engaged with actually doing clients taxes
 then the role can become mentorship/paid internship so that as the Veteran
 assist with taxes and client pay for services.


 Veteran and employer continued meeting after the VRS needed to leave for the
 day.

 Veteran agreed to update VRS on Monday of the final meeting outcome.


 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 11/25/2019 09:14

 Receipt Acknowledged By:
 12/05/2019 12:40    /es/ Sonia Valdiviezo, LCSW
               LICENSED CLINICAL SOCIAL WORKER, MH


                 Date/Time:     22 Nov 2019 @ 1340
                  Note Title:   MH INDIVIDUAL PSYCHOTHERAPY(D)
                   Location:    Rocky Mountain Regional VA Medical Center
                  Signed By:    VALDIVIEZO,SONIA
               Co-signed By:    VALDIVIEZO,SONIA
           Date/Time Signed:    22 Nov 2019 @ 1557

 Note


 LOCAL TITLE: MH INDIVIDUAL PSYCHOTHERAPY(D)
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: NOV 22, 2019@13:40 ENTRY DATE: NOV 22, 2019@13:40:05
    AUTHOR: VALDIVIEZO,SONIA EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 TREATMENT PROVIDED: Individual Psychotherapy
 Duration of visit: 30 minutes
 Diagnosis: Major Depression, Anxiety

 VETERAN'S STATED RECOVERY GOALS: "succesfully get this mentorship,
 because
 it's just what I want for my long term goals."
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 421 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 421 of 667



 PRESENTING CHALLENGE TODAY/SIGNIFICANT EVENT SINCE LAST VISIT: Veteran
 reprots that he has a scheduled interview through the CWT for a mentorship
 with an accounting professional. He reports that housing has improved and
 he's doing much better.

 IDENTIFYING INFORMATION:
 OCCUPATION - HR
 MARITAL STATUS - NEVER MARRIED
 37 year old Marine Corps veteran with a history of depression,
 who served from DEC 29,2000 to JUN 5,2002 and is currently SERVICE CONNECTED
 %- 60.

 INTERVENTIONS PROVIDED TODAY: Validated and normalized Veteran's
 experiences, and provided support and encouragement for his job interview
 scheduled for later today.

 - Psychotherapeutic support(rapport building, active listening, validation
   and normalization, identification and encouragement of coping skills).
 - Psychoeducation(educating about diagnosis, symptoms, skills, appropriate
   treatment options).
 - Treatment planning(identifying Veteran's recovery goals, identifying
   and making plans to implement appropriate treatments).
 - Strength-based approaches to care(promoting Veteran's identification
   and implementation of skills, talents, and abilities).

 ASSESSMENT: Based on Veteran's history of Depression and/or mood disorder,

 further assessment is warranted to clarify treatment goals.

 MENTAL STATUS: Veteran presented as cooperative, engaged, and motivated for
 treatment. He presented as well groomed, dressed casually, with rate,
 volume, and intonation of speech within normal limits along with appropriate
 level of eye contact. Veteran presented with goal directed thinking, and age
 appropriate judgement, and full range of affect consistent with content. He
 presented with intact memory, orientation to date, time, and place, and with
 moderate insight regarding how mood and thoughts affect functioning.

 RISK ASSESSMENT: Veteran's presentation did not endorse SI/HI, or AH/VH;
 during session clinician did not observe any indicators of imminent danger to
 self or others.
 - There was not a clinical indication of imminent risk to self or others
 observed or reported during this visit.

 PLAN:
  1. RTC has been entered; Clinically Indicated Date: December 20, 2019
  2. Continue with recovery plan.
  3. OPTIONAL Comments:

 /es/ Sonia Valdiviezo, LCSW
 LICENSED CLINICAL SOCIAL WORKER, MH
 Signed: 11/22/2019 15:57
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 422 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 422 of 667




                   Date/Time:     20 Nov 2019 @ 0912
                    Note Title:   PRIMARY CARE PROVIDER (T)
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    SCHNELL,BENJAMIN
                 Co-signed By:    SCHNELL,BENJAMIN
             Date/Time Signed:    20 Nov 2019 @ 0930

 Note


 LOCAL TITLE: PRIMARY CARE PROVIDER (T)
 STANDARD TITLE: PRIMARY CARE OUTPATIENT NOTE
 DATE OF NOTE: NOV 20, 2019@09:12 ENTRY DATE: NOV 20, 2019@09:12:16
    AUTHOR: SCHNELL,BENJAMIN EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 ASSESSMENT and PLAN:

 1. CLBP w numbeness BLE
 - TENS unit order
 - PT consulted

 2. Migraine
 - out of Sumatriptan, has 3-4 migraines q month

 RTC 4mo and prn


 CHIEF COMPLAINT:
 Mr. JORDAN is a 37 year old MALE here for c/o CLBP , requests a TENS unit for
 back and muscle relaxant

 HPI/ROS:


 The following problem list is considered to be the "Past Medical
 History" for
 the purposes of this note. It was reviewed at the time of this visit.
 Computerized Problem List is the source for the following:

  1. Alcohol abuse (SNOMED CT 15167005)
  2. Cannabis abuse (SNOMED CT 37344009)
  3. Homeless single person (SNOMED CT 160700001)
  4. PTSD
  5. Depressive disorder (SNOMED CT 35489007)
  6. Low back pain (SNOMED CT 279039007)
  7. Health Maintenance (ICD-9-CM V65.9)
  8. POLYSUBSTANCE DEP
  9. Mood disorder (SNOMED CT 46206005)
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 423 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 423 of 667

 10. Psychotic Disorder NOS * (ICD-9-CM 298.9)
 11. Foot Pain (ICD-9-CM 719.47)
 12. SUBJECTIVE TINNITUS
 13. Pseudofolliculitis barbae
 14. Major depressive disorder
 15. Anxiety disorder
 16. Osteoarthritis of knee
 17. Legal problem

 Allergies: Patient has answered NKA

 Active and Recently Expired Outpatient Medications (including Supplies):

                                 Issue Date
                          Status    Last Fill
   Active Outpatient Medications         Refills Expiration
 =========================================================================
 1) BENZOYL PEROXIDE 5% (WATER BASED) GEL ACTIVE              Issu:04-26-19
    Qty: 60 for 30 days Sig: APPLY SMALL Refills: 0 Last:10-30-19
    AMOUNT AFFECTED AREA TWICE A DAY FOR                  Expr:04-26-20
    ACNE
 2) CLINDAMYCIN PHOSPHATE 1% TOP SOLN Qty: ACTIVE               Issu:04-26-19
    60 for 30 days Sig: APPLY THIN FILM Refills: 0 Last:10-30-19
    TO AFFECTED AREA DAILY                      Expr:04-26-20
 3) TRETINOIN 0.01% TOP GEL Qty: 15 for 30 ACTIVE         Issu:04-26-19
    days Sig: APPLY SMALL AMOUNT AFFECTED Refills: 0 Last:10-30-19
    AREA DAILY FOR ACNE                       Expr:04-26-20
 No Active Remote Medications for this patient

 MEDICATION RECONCILIATION:
 (x)The medication list above was reviewed with the patient at today's
  visit. I have indicated discrepancies under each medication that is
  not being taken as prescribed. Medication orders, including any
  additions or discontinuations, have been updated as appropriate,
  and the patient now has an accurate medication list.

  Medication education and counseling for new medications added today
  was provided to the Patient/Caregiver. This included why the
  medication was prescribed, how they should take it and for how long,
  what to expect from it, and what happens if medication is not taken
  as prescribed. Patient/Caregiver indicates readiness to learn,
  verbalizes understanding and agreement.


 Family/Social History: () Not applicable to today's visit.

 EXAM:

    VS: Temp: 97.6 F [36.4 C] (11/20/2019 08:57)
       BP: 125/78 (11/20/2019 08:57)
       Pulse:69 (11/20/2019 08:57)
       Resp: 18 (11/20/2019 08:57)
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 424 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 424 of 667

        BMI: BODY MASS INDEX - 28.2 (NOV 20, 2019@08:57:52)
       Pain: 8 (11/20/2019 08:57)
      Weight: 195.8 lb [89.0 kg] (11/20/2019 08:57)
     Pulse Ox: 96 (11/20/2019 08:57)

     General Appearance: aaox3, appears well

         Extremities: no deformity, silt
             Gait: steady fwb

 Data/Labs:

 The following laboratory data was reviewed and is pertinent to
 the care provided:

    HgbA1c:
        A1C HGB (DVAMC) - NONE FOUND

    Lipids:
        CHOLESTEROL - NONE FOUND
        HDL - NONE FOUND
        LDL CHOL (RBL) - NONE FOUND
        TRIGLYCERIDE - NONE FOUND

     SMA-7:
       SODIUM - NONE FOUND
       POTASSIUM - NONE FOUND
       CHLORIDE - NONE FOUND
       CO2 - NONE FOUND
       CREATININE SERUM - NONE FOUND
       GLUCOSE - NONE FOUND

     CBC:
       WBC - NONE FOUND
       HGB - NONE FOUND
       HCT - NONE FOUND
       MCV - NONE FOUND
       PLT - NONE FOUND

     LFTs:
        SGOT - NONE FOUND
        SGPT - NONE FOUND

     Other:
        TSH - NONE FOUND

        PSA - NONE FOUND

        25-OH VIT D2 - NONE FOUND
        25-OH VIT D3 - NONE FOUND
        TOTAL 25-OH VIT D - NONE FOUND
        1,25-DIHYDROXYVIT D3 - NONE FOUND
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 425 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 425 of 667

         No data available for 25-OH vitamin D2; 25-OH vitamin D3;
 Total 25-OH vitamin D; ZZ-VIT D, 1,25-DIHYDROXY (LC081091);
 ZZ-VIT.D 25-Hydroxy (LC081950); VITAMIN D TOTAL

        OCCULT BLOOD FIT X1 SCREEN - NONE FOUND

 (Please see top of note for assessment and plan.)

 (x) Patient/Caregiver indicates readiness to learn, verbalizes understanding,
 agreement and satisfaction with the treatment plan. Patient/Caregiver
 doesn't
 have any further questions today.

 () Approximately min of this 30 min appt was spent counseling/coordinating
 care for the medical problems outlined above.
 =====================

 #HCM: Clinical Reminders addressed to the extent that appointment time allowed.
 Also, see PACT PRE-VISIT TELEPHONE CONTACT & RN CLINICAL REMINDERS
 REVIEW/UPDATE.

 /es/ BENJAMIN SCHNELL DO
 Staff Primary Care Physician
 Signed: 11/20/2019 09:30


                  Date/Time:     20 Nov 2019 @ 0901
                   Note Title:   CLINICAL REMINDERS REVIEW/UPDATE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    MAYNE,ROBERT G
                Co-signed By:    MAYNE,ROBERT G
            Date/Time Signed:    20 Nov 2019 @ 0904

 Note


 LOCAL TITLE: CLINICAL REMINDERS REVIEW/UPDATE
 STANDARD TITLE: PREVENTIVE MEDICINE RISK ASSESSMENT SCREENING NO
 DATE OF NOTE: NOV 20, 2019@09:01 ENTRY DATE: NOV 20, 2019@09:01:41
    AUTHOR: MAYNE,ROBERT G      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

  Pressure Ulcer Risk Screening:
   1. Patient is bed or wheelchair bound or requires assistance to change
   positions?
    No.
   2. Does the patient currently have or have a history of pressure
   ulcers?
    No.
   3. Is the patient experiencing bowel or bladder incontinence to
   include dribbling, or does the patient need to wear a continence
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 426 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 426 of 667

   containment garment?
    No.
   4. Does the patient currently have a wound or a skin related problem?
    Yes.

  Flu Injection 2019-2020 Season:
   Patient indicated influenza vaccine was received previously.
    Date: November 5, 2019
    Location: Kaiser Permanente

 /es/ Robert G Mayne LPN
 Staff Nurse
 Signed: 11/20/2019 09:04


                  Date/Time:      18 Nov 2019 @ 1309
                   Note Title:    VETERAN JUSTICE OUTREACH NOTE
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     DEUTSCH,PAUL A
                Co-signed By:     DEUTSCH,PAUL A
            Date/Time Signed:     18 Nov 2019 @ 1537

 Note


 LOCAL TITLE: VETERAN JUSTICE OUTREACH NOTE
 STANDARD TITLE: MENTAL HEALTH OUTREACH NOTE
 DATE OF NOTE: NOV 18, 2019@13:09 ENTRY DATE: NOV 18, 2019@13:09:45
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: z65.3 Justice Involved
 Duration of visit: 15 minutes
 Treatment Provided: Veterans Treatment Court
 Plan: Continue Veterans Treatment Court
 Phase: I of IV

 D: Veteran's case was reviewed in the Denver Drug Court Veterans Docket. An

 interagency ROI is on file. The veteran's case was staffed prior to court.

 The veteran was present for Veterans Treatment Court. UAs since the last VTC
 are as follows:

 11/1- thc, alcohol
 11/2- thc
 11/3- thc
 11/6- missed
 11/9- pending
 11/14- pending
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 427 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 427 of 667

 For missed UAs, the veteran is sanctioned with writing a brief autobiography.
 missed UAs autobiography. UAs not good, substance use tx. "that's
 fair".
 There is some discussion as to the importance of him engaging in SU Tx,
 particularly given the non-clean results of his completed UAs- the veteran
 however feels it is not needed and his levels will drop shortly. The court is
 willing to give the veteran the benefit of the doubt, but cautions that, as a
 treatment court, he will be directed to engage in Tx promptly if he does not
 demonstrate sobriety immediately and continuously.

 The veteran did not report any additional needs this afternoon.

 A: Veteran did not endorse SI/HI or thoughts of self-harm. Behavior was
 appropriate and professional before the court.

 P: Continue attending VTC as required; next appearance on 12/2/19. VJO staff
 are available to supply assistance to veteran as needed.

 /es/ Paul A. Deutsch, LCSW
 Veterans Justice Outreach Social Worker
 Signed: 11/18/2019 15:37


                     Date/Time:     15 Nov 2019 @ 1347
                      Note Title:   MENTAL HEALTH DIAGNOSTIC STUDY NOTE
                       Location:    Rocky Mountain Regional VA Medical Center
                      Signed By:    HIGGINS,ERIN L
                   Co-signed By:    HIGGINS,ERIN L
               Date/Time Signed:    15 Nov 2019 @ 1347

 Note


 LOCAL TITLE: MENTAL HEALTH DIAGNOSTIC STUDY NOTE
 STANDARD TITLE: MENTAL HEALTH DIAGNOSTIC STUDY NOTE
 DATE OF NOTE: NOV 15, 2019@13:47:43 ENTRY DATE: NOV 15, 2019@13:47:43
    AUTHOR: HIGGINS,ERIN L   EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

   .
       .
        Brief Addiction Monitor - Revised

       Date Given: 11/15/2019
       Clinician: Higgins,Erin L
       Location: Rmr Sud Sw 03

       Veteran: Jordan, Chadwick Heath
       SSN: xxx-xx-9084
       DOB: Jun 5,1982 (37)
       Gender: Male
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 428 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 428 of 667




  Clinical Subscales

   Use: 11
   Items 4, 5, 6. A high score indicates more use, range is 0 to 90. If a
   patient scores a 1 or greater, it calls for further assessment and clinical
   attention, e.g., consider addition/change of pharmacotherapy or psychosocial
   intervention.

   Risk Factors: 116
   Items 1, 2, 3, 8, 11, 15. A high score indicates increased risk, range is 0
   to 180. For subscale scores, items with ordinal response options (0-4) were
   converted to contribute proportionately consistent with items on days of use
   (0-30). Clinicians are encouraged to consider scores on individual Risk items
   in offering interventions as indicated during initial treatment planning and
   following re-assessment.

   Protective Factors: 94
   Items 9, 10, 12, 13, 14, 16. A high score indicates greater protective
   factors, range is 0 to 180. For subscale scores, items with ordinal response
   options (0-4) were converted to contribute proportionately consistent with
   items on days of use (0-30). Clinicians are encouraged to consider scores on
   individual Protective items in offering interventions as indicated during
   initial treatment planning and following re-assessment.


   Questions and Answers

   A. Date of administration:
    11/15/2019

   B. Method of administration:
     Self Report

   1. In the past 30 days, how would you say your physical health has been?
     Poor

  2. In the past 30 days, how many nights did you have trouble falling asleep
 or staying asleep?
     26

  3. In the past 30 days, how many days have you felt depressed, anxious,
 angry or very upset throughout most of the day?
    28

   4. In the past 30 days, how many days did you drink ANY alcohol?
     5

   5. In the past 30 days, how many days did you have at least 5 drinks (if you
 are a man) or at least 4 drinks (if you are a woman)?
     [One drink is considered one shot of hard liquor (1.5 oz.) or 12-ounce
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 429 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 429 of 667

 can/bottle of beer or 5-ounce glass of wine.]
    3

  6. In the past 30 days, how many days did you use any illegal or street
 drugs or abuse any prescription medications?
    3

  7A. Marijuana (cannabis, pot, weed)?
    3

  7B. Sedatives and/or Tranquilizers (benzos, Valium, Xanax, Ativan, Ambien,
 barbs, Phenobarbital, downers, etc.)?
    0

  7C. Cocaine and/or Crack?
    0

  7D. Other Stimulants (amphetamine, methamphetamine, Dexedrine, Ritalin,
 Adderall, speed, crystal meth, ice, etc.)?
    0

   7E. Opiates (Heroin, Morphine, Dilaudid, Demerol, Oxycontin, oxy, codeine
 (Tylenol 2,3,4), Percocet, Vicodin, Fentanyl, etc.)?
    0

  7F. Inhalants (glues, adhesives, nail polish remover, paint thinner, etc.)?
    0

  7G. Other drugs (steroids, non-prescription sleep and diet pills, Benadryl,
 Ephedra, other over-the-counter or unknown medications)?
    0

  8. In the past 30 days, how much were you bothered by cravings or urges to
 drink alcohol or use drugs?
    Slightly

  9. How confident are you that you will NOT use alcohol and drugs in the next
 30 days?
    Considerably

  10. In the past 30 days, how many days did you attend self-help meetings like
 AA or NA to support your recovery?
    0

   11. In the past 30 days, how many days were you in any situations or with any
 people that might put you at an increased risk for using alcohol or drugs
 (i.e., around risky "people, places or things")?
     2

  12. Does your religion or spirituality help support your recovery?
    Considerably
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 430 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 430 of 667

  13. In the past 30 days, how many days did you spend much of the time at
 work, school, or doing volunteer work?
    0

  14. Do you have enough income (from legal sources) to pay for necessities
 such as housing, transportation, food and clothing for yourself and your
 dependents?
    Yes

  15. In the past 30 days, how much have you been bothered by arguments or
 problems getting along with any family members or friends?
    Considerably

  16. In the past 30 days, how many days did you contact or spend time with any
 family members or friends who are supportive of your recovery?
    20

  17. How satisfied are you with your progress toward achieving your recovery
 goals?
    Slightly


     Information contained in this note is based on a self-report assessment
 and is not sufficient to use alone for diagnostic purposes. Assessment results
 should be verified for accuracy and used in conjunction with other diagnostic
 activities and procedures.


 /es/ ERIN L HIGGINS, LCSW, LAC
 PROGRAM MANAGER, SATP
 Signed: 11/15/2019 13:47


                  Date/Time:      15 Nov 2019 @ 1241
                   Note Title:    MH SAME DAY ACCESS
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     HIGGINS,ERIN L
                Co-signed By:     HIGGINS,ERIN L
            Date/Time Signed:     15 Nov 2019 @ 1255

 Note


 LOCAL TITLE: MH SAME DAY ACCESS
 STANDARD TITLE: MENTAL HEALTH ADMINISTRATIVE NOTE
 DATE OF NOTE: NOV 15, 2019@12:41 ENTRY DATE: NOV 15, 2019@12:41:35
    AUTHOR: HIGGINS,ERIN L   EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 MH SAME DAY ACCESS
  Type of interaction: Face to Face
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 431 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 431 of 667



   Veteran's stated need for mental health treatment is Non-urgent

   How can I help you today? (Veteran's stated need for mental health
   treatment today):
 "Alcohol, Marijuana, and prevention. Sign up for classes."


   Veteran is established in care and/or today's identified need is not
   urgent; based on clinical assessment, no SUICIDE RISK SCREEN is
   required at this time.




   Summary of Contact, including response to Veteran's concerns and
   questions:

 Veteran reports he is here today because his probation officer wanted him to
 sign up for classes before their meeting today. Writer inquired about
 Veteran's
 use. He reports he does not believe he has a problem with substances. He reports

 he hasn't drank in about 3 months, and when he does he typically has 1-2
 drinks.
 He reports he was on a date recently and had 4-5 drinks. He does not see use as
 problematic, nor report any significant consequences for use. His current charge

 for which he is on probation is "posession with intent to distribute."
 Veteran
 did say that he has provided cocaine to friends in the past but he does not use
 it himself, and does not like it. Given this information, Veteran does not
 report current problematic use of a substance and his charges were related to
 possession and distribution rather than use himself. We agreed that Veteran
 would not follow up with care in the SUD Clinic but would continue with care in
 the Mental Health Clinic as previously arranged. A letter was provided to the
 Veteran to use at his discretion to show his probation officer he inquired about

 treatment on this date.


   Assessment/Clinical Formulation: Veteran was friendly and open to discussion

 during our session. He made many mentions of his work, responsibilities,
 andexpensive car, alluding to his status/social standing. He reports he is
 active in politics. No SI/HI presence. No recent substance use reported.


   Plan (Please include recommendations for further evaluation and
   treatment, and action taken):
    No need for further evaluation or treatment.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 432 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 432 of 667



   Provided Veteran with emergency contact information for local mental
   health services and the VA crisis hotline telephone number.
    ** 1-800-273-8255, Press 1 at the prompt

   Duration of visit: 20min

   Visit Diagnosis: r/o alcohol use disorder; r/o cannabis use disorder


 The following letter was provided to Veteran:

 November 15, 2019

 To Whom It May Concern:

 Chadwick Jordan (DOB: 6/5/19) presented to the RMR Substance Use Disorders
 Clinic today, November 15, 2019. I was unable to determine the presence of an
 active substance use disorder during today's visit, therefore do not
 recommend follow up care in this clinic at this time. Mr. Jordan is
 established in the Mental Health Clinic with appointments scheduled on
 11/22/19 and 11/25/19. Should they determine further SUD care is needed they
 are able to refer back to us.


 Sincerely,



 Erin L. Higgins, LCSW
 Mental Health Services
 Eastern Colorado Health Care System

 /es/ ERIN L HIGGINS, LCSW, LAC
 PROGRAM MANAGER, SATP
 Signed: 11/15/2019 12:55


                    Date/Time:     15 Nov 2019 @ 0928
                     Note Title:   MH HOMELESS INDIVIDUAL CONTACT
                      Location:    Rocky Mountain Regional VA Medical Center
                     Signed By:    TUKA,JAMES C
                  Co-signed By:    TUKA,JAMES C
              Date/Time Signed:    15 Nov 2019 @ 0936

 Note


 LOCAL TITLE: MH HOMELESS INDIVIDUAL CONTACT
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: NOV 15, 2019@09:28 ENTRY DATE: NOV 15, 2019@09:28:36
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 433 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 433 of 667

    AUTHOR: TUKA,JAMES C    EXP COSIGNER:
    URGENCY:             STATUS: COMPLETED

 Diagnosis: lack of housing

 Duration: 1 hour (includes picking up items and delivery to veteran)

 Procedure: Writer picked up sheets and other bedding items from Denver Mattress
 for veteran then delivered to veteran at his apartment building. Writer met
 veteran in carpark area of his building and delivered items to veteran to go
 with his newly delivered bedset from Denver Mattress. Veteran expressed
 gratitude for this. Writer and veteran talked for some minutes after writer
 delivered the items. Veteran had a book with him and shared that he just walked

 back to his building from the library which is only a few blocks away and very
 convenient for veteran. Veteran shared some about his interests, plans,
 family, and struggles with alcohol. Veteran was reflective and thoughtful
 sharing much with writer. Veteran was friendly, polite, alert, and with euthymic

 mood and matching affect. Veteran's thoughts were linear and normal. No
 clinical indication of HI/SI present. Veteran was casually dressed and well-
 groomed.

 Plan: Writer to continue to provide veteran with ongoing supportive case mgmt.


 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 11/15/2019 09:36


                  Date/Time:     14 Nov 2019 @ 1015
                   Note Title:   CWT EMPLOYMENT TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BAILEY-WILSON,LISA M
                Co-signed By:    BAILEY-WILSON,LISA M
            Date/Time Signed:    14 Nov 2019 @ 1020

 Note


 LOCAL TITLE: CWT EMPLOYMENT TELEPHONE CONTACT
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: NOV 14, 2019@10:15 ENTRY DATE: NOV 14, 2019@10:15:40
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 VRS spoke with Veteran regarding follow up employer site visit for opportunity
 at Norma's Tax Service.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 434 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 434 of 667

 VRS explained to Veteran that the opportunity will be for mentoring/internship
 at the employer's home tax office. The employer is seeking individual to
 mentor/internship to one day take over the business. The employer plans to
 retire within the next 2years.

 Veteran is very pleased for the opportunity and agreed to meet/interview with
 employer on 11/22.

 VRS agreed to accompany Veteran to meeting.

 call duration: 6mins

 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 11/14/2019 10:20

 Receipt Acknowledged By:
 11/19/2019 11:32    /es/ Sonia Valdiviezo, LCSW
               LICENSED CLINICAL SOCIAL WORKER, MH


                  Date/Time:     13 Nov 2019 @ 1345
                   Note Title:   CWT EMPLOYMENT TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BAILEY-WILSON,LISA M
                Co-signed By:    BAILEY-WILSON,LISA M
            Date/Time Signed:    14 Nov 2019 @ 0940

 Note


 LOCAL TITLE: CWT EMPLOYMENT TELEPHONE CONTACT
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: NOV 13, 2019@13:45 ENTRY DATE: NOV 14, 2019@09:37:12
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 VRS spoke to Veteran regarding a potential opportunity for mentor/internship at
 a private owner tax services business in Denver.

 Veteran stated he was interested and permitted VRS to share resume with
 employer.

 VRS will do face-to-face meeting with employer and follow up with Veterana 11/14


 call duration: 5mins

 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 11/14/2019 09:40
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 435 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 435 of 667




                  Date/Time:     13 Nov 2019 @ 1000
                   Note Title:   CWT EMPLOYMENT CAREER EXPLORATION & JOB DEVELPMENT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BAILEY-WILSON,LISA M
                Co-signed By:    BAILEY-WILSON,LISA M
            Date/Time Signed:    13 Nov 2019 @ 1109

 Note


 LOCAL TITLE: CWT EMPLOYMENT CAREER EXPLORATION & JOB DEVELPMENT
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: NOV 13, 2019@10:00 ENTRY DATE: NOV 13, 2019@10:54:05
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Veteran attended Career exploration meeting with VRS for 45mins.

 Initially Veteran expressed his desire to not seek employment at this time.
 Veteran stated that he only wants to purse funding and/or mentorship to help him

 with professional growth and to develop his own tax business.

 Veteran confirmed that he is already connected with SBA and will reconnect with
 the association.

 Veteran also shared that he plans to meet with Denver Chamber of Commerce.
 Veteran plans to begin going to library to study for CPA exam. Veteran stated he

 is permitted to take exam but cannot become CPA until he completes his degree.
 Veteran stated the exam will cost $1,200.00

 During the meeting VRS received an email from the HR manager at Quick Box
 Fulfillment in Aurora. The email requested for Veteran to email her directly to
 schedule an interview.

 At this point the VRS asked the Veteran if he would like to purse or decline the

 Quick box opportunity. The Veteran decided to purse the opportunity and will
 update VRS once he has the interview date set.

 VRS suggested to Veteran he wants to consider exploring working/internship for
 private tax office to assist and have the owner to provide mentoring while
 getting paid for his services. Veteran agreed that he would like for VRS to
 explore.


 VRS also provided Veteran with NextGen information to explore seeking out a
 mentor.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 436 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 436 of 667



 VRS also provided Veteran with information for Goodwill's: Winning the
 Workplace
 Challenge Class.

 Veteran stated he would like to speak with Kim Neary/VRE about scheduling a
 meeting with VRS so that he understands what is expected for him to move forward

 with VRE funding/support towards his degree.

 VRS agreed to reach out to Aurora Chambers Commerce on Veterans behalf

 VRS and Veteran agreed to meet Friday, Nov 22

 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 11/13/2019 11:09

 Receipt Acknowledged By:
 11/13/2019 13:53     /es/ Aileen C Burrell, LCSW
               Clinical Social Worker


                  Date/Time:     12 Nov 2019 @ 1718
                   Note Title:   MH HOMELESS INDIVIDUAL CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    TUKA,JAMES C
                Co-signed By:    TUKA,JAMES C
            Date/Time Signed:    12 Nov 2019 @ 1726

 Note


 LOCAL TITLE: MH HOMELESS INDIVIDUAL CONTACT
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: NOV 12, 2019@17:18 ENTRY DATE: NOV 12, 2019@17:18:20
    AUTHOR: TUKA,JAMES C     EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: lack of housing


 Duration: 45 minutes (includes driving time)

 Procedure: Writer and Social Work Associate Jose Ortiz met at veteran's
 apartment for a scheduled transfer visit. Veteran first met writer and Mr. Ortiz

 downstairs and opened locked door then all took elevator up to veteran's
 apartment. Veteran's apartment was not yet furnished. Veteran reportedly
 has a
 bed ordered and will need to pick up the sheets. Writer and veteran scheduled
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 437 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 437 of 667

 for writer to transport veteran to Denver Mattress on Nov 15 to pick up the
 sheets. Writer and veteran discussed future case management relationship and
 veteran reports he is somewhat familiar with the HUDVASH Program having been in
 the program in the past. Veteran shared some information about his currently
 being on probation, wanting to re-enroll in college in order to work to become
 CPA, and about having family in town. Veteran also mentioned that he has a
 vehicle but the vehicle currently needs an expensive tire replacement so veteran

 might keep the vehicle in storage. Writer and veteran exchanged phone numbers.
 Veteran had no questions at end of visit and writer and Mr. Ortiz departed.
 Writer notes veteran was well-groomed and casually dressed. Veteran's mood
 was
 euthymic with matching affect. Veteran's thoughts were normal and linear.
 No
 clinical indication of HI/SI present.

 Plan: Writer to pick up veteran on Nov 15 and tranport veteran to Denver
 Mattress to pick up some sheets for new bed set veteran will be receiving from
 Denver Mattress.

 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 11/12/2019 17:26

 Receipt Acknowledged By:
 11/14/2019 12:12     /es/ JOSE L ORTIZ
               Social Work Associate


                  Date/Time:     12 Nov 2019 @ 1659
                   Note Title:   MH TREATMENT COORDINATOR ASSIGNMENT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    TUKA,JAMES C
                Co-signed By:    TUKA,JAMES C
            Date/Time Signed:    12 Nov 2019 @ 1700

 Note


 LOCAL TITLE: MH TREATMENT COORDINATOR ASSIGNMENT
 STANDARD TITLE: MENTAL HEALTH COMMUNICATION NOTE
 DATE OF NOTE: NOV 12, 2019@16:59 ENTRY DATE: NOV 12, 2019@16:59:30
    AUTHOR: TUKA,JAMES C     EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 This note documents the Reassignment of the Veterans' Mental Health
 Treatment Coordinator (MHTC) on Nov 12,2019.
 The Veteran's new Mental Health Treatment Coordinator is:
  MHTC NAME: Jim Tuka

  MHTC Contact Information:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 438 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 438 of 667

 720-692-7954

 This Veteran's existing MHTC was reassigned due to: Jim Tuka is
 veteran's
 primary HUD-VASH case manager

 The assignment of the MHTC and education on the note of the MHTC in the
 Veteran's mental health care was discussed with the Veteran who verbally
 concurred with the change in assignment. The MHTC's contact information
 was provided to the Veteran in writing.

 If the undersigned of this note is not the veteran's new MHTC, please list
 the dates that the Veteran and/or the Veteran's Family has had and/or is
 scheduled to have contact with the newly assigned MHTC: Date(s) of
 contact:

 The Veteran's CPRS chart (i.e. PCMM) and MH Treatment Plan have been
 updated to reflect the new MHTC Assignment. The Veteran's new MHTC along
 with the previous MHTC if applicable, are included as additional signers
 on this note.

 /es/ JAMES C TUKA
 MSW (HUD-VASH Case Manager)
 Signed: 11/12/2019 17:00

 Receipt Acknowledged By:
 11/13/2019 07:23    /es/ Joy Weyna-King
               MH PCMM COORDINATOR


                  Date/Time:     12 Nov 2019 @ 1404
                   Note Title:   CWT EMPLOYMENT TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BAILEY-WILSON,LISA M
                Co-signed By:    BAILEY-WILSON,LISA M
            Date/Time Signed:    12 Nov 2019 @ 1406

 Note


 LOCAL TITLE: CWT EMPLOYMENT TELEPHONE CONTACT
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: NOV 12, 2019@14:04 ENTRY DATE: NOV 12, 2019@14:04:41
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Veteran called VRS to schedule meeting to continue CWT services.

 VRS and Veteran agreed to meet Weds, 11/13

 call duration 2mins
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 439 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 439 of 667



 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 11/12/2019 14:06


                   Date/Time:      12 Nov 2019 @ 1320
                    Note Title:    CWT EMPLOYMENT INFORMATIONAL NOTE
                     Location:     Rocky Mountain Regional VA Medical Center
                    Signed By:     BAILEY-WILSON,LISA M
                 Co-signed By:     BAILEY-WILSON,LISA M
             Date/Time Signed:     12 Nov 2019 @ 1321

 Note


 LOCAL TITLE: CWT EMPLOYMENT INFORMATIONAL NOTE
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: NOV 12, 2019@13:20 ENTRY DATE: NOV 12, 2019@13:20:43
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 VRS attempted to reach Veteran by phone. VRS left voice mail message for Veteran

 to return call if he still wishes to purse CWT services.


 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 11/12/2019 13:21


                   Date/Time:      12 Nov 2019 @ 1200
                    Note Title:    CWT EMPLOYMENT TELEPHONE CONTACT
                     Location:     Rocky Mountain Regional VA Medical Center
                    Signed By:     BURRELL,AILEEN C
                 Co-signed By:     BURRELL,AILEEN C
             Date/Time Signed:     12 Nov 2019 @ 1306

 Note


 LOCAL TITLE: CWT EMPLOYMENT TELEPHONE CONTACT
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: NOV 12, 2019@12:00 ENTRY DATE: NOV 12, 2019@12:57:11
    AUTHOR: BURRELL,AILEEN C EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 This writer received a phone call from veteran. This writer and veteran have
 been playing phone tag for weeks.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 440 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 440 of 667



 We talked for 25 minutes. He discussed his long terms plans, which he is
 getting assistance from VR & E with. Briefly, he asked about "jobs at
 the VA
 for people that can't find other work". With more inquiry and
 education by this
 writer, veteran likely referring to training program Transitional Work, which
 veteran agrees he is not a good fit for due to his skill level and experience.
 Veteran interested in pursuing self-employment as he has a small tax business
 now. Suggested he return VRS phone calls and redefine employment goals. VRS
 can help with connected to resources for self-employment. Veteran mentions many

 barriers he possesses. Suggested he connect with VRS and have her visit with
 him and therapist for best wrap around approach. Veteran stated he sees Ms.
 Valdiviezo. This writer agree to pass on information to VRS.

 This writer reviewed chart more thoroughly after call. Veteran has not seen
 therapist since September. Spoke with VRS. Veteran has some pending felony
 charges that will likely prevent certifications related to accounting at this
 time. Veteran had not been open to discussing other alternatives in the past.
 VRS agreed to reach out to veteran and then MH care team as well as Ms. Kim
 Narey, VRC at VR & E to discussed best way to support this veteran.


 /es/ Aileen C Burrell, LCSW
 Clinical Social Worker
 Signed: 11/12/2019 13:06

 Receipt Acknowledged By:
 11/12/2019 13:25     /es/ LISA M BAILEY-WILSON
               VRS
 11/12/2019 13:08     /es/ CHANEL M HEERMANN, MD
               Staff Psychiatric Physician
 11/14/2019 12:14     /es/ JOSE L ORTIZ
               Social Work Associate
 11/19/2019 11:32     /es/ Sonia Valdiviezo, LCSW
               LICENSED CLINICAL SOCIAL WORKER, MH


                  Date/Time:     12 Nov 2019 @ 1132
                   Note Title:   CWT EMPLOYMENT INFORMATIONAL NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BAILEY-WILSON,LISA M
                Co-signed By:    BAILEY-WILSON,LISA M
            Date/Time Signed:    12 Nov 2019 @ 1133

 Note


 LOCAL TITLE: CWT EMPLOYMENT INFORMATIONAL NOTE
 STANDARD TITLE: CWT NOTE
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 441 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 441 of 667

 DATE OF NOTE: NOV 12, 2019@11:32 ENTRY DATE: NOV 12, 2019@11:32:33
   AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

   *** CWT EMPLOYMENT INFORMATIONAL NOTE Has ADDENDA ***

 November 12, 2019


 Chadwick Jordan
 1135 Broadway #312
 Denver, CO 80203


 The letter below was mailed to Veteran today:



 Dear Veteran,


 I have tried to unsuccessfully to reach you by telephone. I hope you are doing
 well. I am writing to inform you that it has been a while since we last met.

 Please feel free to contact me at 720-503-4717 to update me if you've made a

 decision on whether you not you plan to resume CWT services. I am available
 Monday through Friday 7:30a ? 4p.

 Should we not hear from you by November 19, 2019 we'll assume you have
 chosen
 not to resume services and we will close your case and notify your provider.

 We are happy to inform you that you are welcome to reapply if and when you
 change your mind. We at the VA care about you and are glad to have the
 opportunity to serve you.


 Thank you for your time,




 Lisa Bailey-Wilson, VRS
 Department of Veteran Affairs
 The Compensated Work Therapy Staff

 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 11/12/2019 11:33

 Receipt Acknowledged By:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 442 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 442 of 667

 11/19/2019 11:22    /es/ Sonia Valdiviezo, LCSW
               LICENSED CLINICAL SOCIAL WORKER, MH

 11/12/2019 ADDENDUM                   STATUS: COMPLETED
 Based on CWT Manager -Aileen Burrell phone conversation with Veteran, VRS
 retrieved the letter listed below from mail room and will attempt to contact
 Veteran by phone.

 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 11/12/2019 13:23


                  Date/Time:     09 Nov 2019 @ 0459
                   Note Title:   V10/11 TELE-NURSE PROGRAM
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    CAROZZA,KENNA RENEE
                Co-signed By:    CAROZZA,KENNA RENEE
            Date/Time Signed:    09 Nov 2019 @ 0507

 Note


 LOCAL TITLE: V10/11 TELE-NURSE PROGRAM
 STANDARD TITLE: TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: NOV 09, 2019@04:59:48 ENTRY DATE: NOV 09, 2019@05:07:09
    AUTHOR: CAROZZA,KENNA RENEE EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Type of call: DTN SYMPTOM.

 PCMM Provider Info:
 LOCAL - ROCKY MOUNTAIN REGIONAL VAMC (554)
  PACT: No Local PACT Assigned.
  MH: RMR MENTAL HEALTH HUD-VASH
  (mhtc) Social Worker || Curtis,Jessica M || PHONE:5637

 LOCAL - DENVER VA MEDICAL CENTER (554A5) || DENVER VA CLINIC (9TH AVE) (554GJ)
  PACT: DENVER PACT MD 05 *WH* (Focus: Primary Care Only)
  Designated Wh Pcp:       Schnell,Benjamin || PHONE:3458
  Care Manager:         Wahl,Barbara || PHONE:2266
  Clinical Associate:   Mayne,Robert G || PHONE:3196
  Administrative Associate: Noles,Lamone S
  PACT Clinical Pharmacist: Navy,Hilary || PHONE:719-227-4078
  Surrogate Care Manager: Irving,Brooke M || PHONE:3156
  Clinical POC:       Care Manager || Wahl,Barbara || PHONE:2266
  Administrative POC:     Administrative Associate || Noles,Lamone S

 The following identifiers were used to verify this patient: DOB. SSN.

 The patient, JORDAN,CHADWICK HEATH (243399084) Phone: 720-276-5377 called the
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 443 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 443 of 667

 call center.

 Contact Phone Number: 720-276-5377

 Caller Area: 19-**RMR VAMC

 Caller Response: ER-VA

 Comments:
 The patient called in to report that he has been having left eye pain since
 yesterday. He says that he felt the pain come on and he used a "wipe"
 to wipe
 the eye. He says that he went home and took a shower and he has not gotten any
 better since and he says that his vision has become blurry.
 The patient was triaged and notified that the TEDP recommends that he be seen
 in the ER now. The patient is agreeable to this and says he will go to the RMR
 VA ER. Please follow up with this patient and thank you.

 Chief Complaint: Eye Pain

    Triage Note
 Phone Triage
 Sat Nov 09 2019 07:00:34 GMT-0500 (Eastern Standard Time)

 Demographics
   37 y/o Male

 Results
   CC: Eye Pain
   Nurse Recommendation: Now
   TEDP Suggestion: Now
   Nurse Recommended Follow-up Location: Emergency department, VA
   TEDP Suggested Follow-up Location: Emergency department, VA

 Values and Measures
   Pain scale: 7
   Duration of CC: 1 Days

 Positive Responses
   HPI: blurry vision
   HPI: eye pain, moderate to severe, duration longer than 1 hour

 Negative Responses
   Denies: HPI: eye injury
   Denies: HPI: eye pain, severe
   Denies: HPI: periorbital erythema

 Veteran Education
   Verbal Education Provided:
     Based on your responses, you need to see a doctor now or your condition
 could worsen.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 444 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 444 of 667

 Class Code: Other specified counseling.

 Veteran Verbalizes Understanding

 Patient/Caller agrees with plan.

 Evaluation/Management Code: HC PRO PHONE CALL 5-10 MIN (98966).
 Starting at: 11/09/2019 @ 4:59:48 AM
 Ending at: 11/09/2019 @ 5:06:40 AM
 Length: 6 minutes.

 Author: CAROZZA,KENNA R

 Patient's Email Address:


 /es/ KENNA R CAROZZA
 RN
 Signed: 11/09/2019 05:07

 Receipt Acknowledged By:
 11/12/2019 15:46     /es/ BENJAMIN SCHNELL DO
               Staff Primary Care Physician
 11/19/2019 17:13     /es/ Barbara Wahl, RN
               Ambulatory Care


                  Date/Time:        06 Nov 2019 @ 1438
                   Note Title:      VASH COLLATERAL CONTACT
                    Location:       Rocky Mountain Regional VA Medical Center
                   Signed By:       ORTIZ,JOSE L
                Co-signed By:       ORTIZ,JOSE L
            Date/Time Signed:       06 Nov 2019 @ 1449

 Note


 LOCAL TITLE: VASH COLLATERAL CONTACT
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: NOV 06, 2019@14:38 ENTRY DATE: NOV 06, 2019@14:39:03
    AUTHOR: ORTIZ,JOSE L    EXP COSIGNER: DALY,JENNIFER
   URGENCY:               STATUS: COMPLETED

 This writer stopped by RMHS in response to an email from veteran's SSVF CM.
 The
 check to be provided to Denver Mattress is ready. This writer picked it up and
 will take it over to Denver Mattress.

 Please add Jessica Curtis and Jim Tuka as additional signers.

 /es/ JOSE L ORTIZ
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 445 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 445 of 667

 Social Work Associate
 Signed: 11/06/2019 14:49

 /es/ JENNIFER A DALY
 Social Worker
 Cosigned: 11/08/2019 12:14

 Receipt Acknowledged By:
 11/13/2019 08:53    /es/ JESSICA M CURTIS
               SOCIAL WORKER MENTAL HEALTH
 11/12/2019 16:45    /es/ JAMES C TUKA
               MSW (HUD-VASH Case Manager)


                  Date/Time:     06 Nov 2019 @ 1431
                   Note Title:   MH VASH COMMUNITY VISIT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    ORTIZ,JOSE L
                Co-signed By:    ORTIZ,JOSE L
            Date/Time Signed:    06 Nov 2019 @ 1437

 Note


 LOCAL TITLE: MH VASH COMMUNITY VISIT
 STANDARD TITLE: MENTAL HEALTH MGT OF A SPECIFIC PROBLEM NOTE
 DATE OF NOTE: NOV 06, 2019@14:31 ENTRY DATE: NOV 06, 2019@14:31:20
    AUTHOR: ORTIZ,JOSE L    EXP COSIGNER: DALY,JENNIFER
   URGENCY:               STATUS: COMPLETED

 Veteran was met at 1135 Broadway where he recently leased. Veteran was
 transported to Denver Mattress Company where veteran selected a bed. This
 writer was provided with an invoice to be forwarded to RMHS.

 Veteran had a transfer meeting today at noon, but transferring CM was not able
 to make it. Transfer meeting was rescheduled to 11-12-19 at 9A. Veteran was
 agreeable to rescheduling.

 Veteran stated does not have any needs at present.

 Please add Jessica Curtis and Jim Tuka as additonal signers.


 /es/ JOSE L ORTIZ
 Social Work Associate
 Signed: 11/06/2019 14:37

 /es/ JENNIFER A DALY
 Social Worker
 Cosigned: 11/08/2019 12:14
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 446 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 446 of 667

 Receipt Acknowledged By:
 11/13/2019 10:56    /es/ JESSICA M CURTIS
               SOCIAL WORKER MENTAL HEALTH
 11/12/2019 16:44    /es/ JAMES C TUKA
               MSW (HUD-VASH Case Manager)


                  Date/Time:     05 Nov 2019 @ 0830
                   Note Title:   CWT EMPLOYMENT INFORMATIONAL NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BAILEY-WILSON,LISA M
                Co-signed By:    BAILEY-WILSON,LISA M
            Date/Time Signed:    07 Nov 2019 @ 1014

 Note


 LOCAL TITLE: CWT EMPLOYMENT INFORMATIONAL NOTE
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: NOV 05, 2019@08:30 ENTRY DATE: NOV 07, 2019@10:14:17
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 VRS left message asking if Veteran had followed up with setting up interview
 with Quick Box.



 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 11/07/2019 10:14


                  Date/Time:     04 Nov 2019 @ 1056
                   Note Title:   CWT EMPLOYMENT INFORMATIONAL NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BURRELL,AILEEN C
                Co-signed By:    BURRELL,AILEEN C
            Date/Time Signed:    04 Nov 2019 @ 1057

 Note


 LOCAL TITLE: CWT EMPLOYMENT INFORMATIONAL NOTE
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: NOV 04, 2019@10:56 ENTRY DATE: NOV 04, 2019@10:56:31
    AUTHOR: BURRELL,AILEEN C EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Veteran left message for this writer. Attempted to call back but message states
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 447 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 447 of 667



 "this person is not available" with no ability to leave a message.

 /es/ Aileen C Burrell, LCSW
 Clinical Social Worker
 Signed: 11/04/2019 10:57

 Receipt Acknowledged By:
 11/04/2019 11:14    /es/ LISA M BAILEY-WILSON
               VRS


                  Date/Time:       25 Oct 2019 @ 1501
                   Note Title:     CWT EMPLOYMENT TELEPHONE CONTACT
                    Location:      Rocky Mountain Regional VA Medical Center
                   Signed By:      BAILEY-WILSON,LISA M
                Co-signed By:      BAILEY-WILSON,LISA M
            Date/Time Signed:      25 Oct 2019 @ 1504

 Note


 LOCAL TITLE: CWT EMPLOYMENT TELEPHONE CONTACT
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: OCT 25, 2019@15:01 ENTRY DATE: OCT 25, 2019@15:01:38
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Veteran called to report that he reached to Quick Box HR manager and was told
 that she has not had a chance to review resume, and will connect with Veteran
 next week.

 Veteran also called Crowne Plaza HR manager and learned that she was not in the
 office today, but someone will call him back next week.

 VRS and Veteran confirmed next meeting scheduled for Nov 1st.


 (call duration 3mins)

 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 10/25/2019 15:04


                    Date/Time:     25 Oct 2019 @ 1138
                     Note Title:   SECURE MESSAGING
                      Location:    Rocky Mountain Regional VA Medical Center
                     Signed By:    BAILEY-WILSON,LISA M
                  Co-signed By:    BAILEY-WILSON,LISA M
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 448 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 448 of 667

              Date/Time Signed: 25 Oct 2019 @ 1038

 Note


 LOCAL TITLE: SECURE MESSAGING
 STANDARD TITLE: MHV DIALOG NOTE
 DATE OF NOTE: OCT 25, 2019@11:38:35 ENTRY DATE: OCT 25, 2019@10:38:35
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 ------Original Message------------------------
 Sent: 10/25/2019 12:37 PM
 From: BAILEY-WILSON, LISA
 To: JORDAN, CHADWICK
 Subject: CHADWICK JORDAN

 Hi Chad,

 You are welcome. And feel free to reach out to Quick Box/Savanah to follow up.

 I think you will be hearing from Crowne Plaza very soon if not today.

 Lisa




 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 10/25/2019 10:38


                    Date/Time:        24 Oct 2019 @ 1631
                     Note Title:      SECURE MESSAGING
                      Location:       Rocky Mountain Regional VA Medical Center
                     Signed By:       BAILEY-WILSON,LISA M
                  Co-signed By:       BAILEY-WILSON,LISA M
              Date/Time Signed:       24 Oct 2019 @ 1531

 Note


 LOCAL TITLE: SECURE MESSAGING
 STANDARD TITLE: MHV DIALOG NOTE
 DATE OF NOTE: OCT 24, 2019@16:31:27 ENTRY DATE: OCT 24, 2019@15:31:27
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 ------Original Message------------------------
 Sent: 10/24/2019 04:58 PM
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 449 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 449 of 667

 From: BAILEY-WILSON, LISA
 To: JORDAN, CHADWICK
 Subject: General Inquiry

 Hi Chadwick,

 Per our conversation your resume was submitted to the employers below:

 Savanah Hopkins
 Human Resources
 QuickBoxFulfillment -- For the Return Clerk Position
 11551 E. 45th Ave, Unit C
 Denver, CO 80239
 303-757-6500
 Savanah.hopkins@quickbox.com



 Crowne Plaza Hotel/DIA - Front Desk Clerk
 15500 E. 40th Ave, Denver CO 80239
 * Expect a call from HR Manager: Bridgette

 Good luck and please keep me posted.

 Lisa




 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 10/24/2019 15:31


                  Date/Time:     24 Oct 2019 @ 1445
                   Note Title:   MH TELEPHONE CONTACT (B)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    ORTIZ,JOSE L
                Co-signed By:    ORTIZ,JOSE L
            Date/Time Signed:    24 Oct 2019 @ 1447

 Note
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 450 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 450 of 667




 LOCAL TITLE: MH TELEPHONE CONTACT (B)
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: OCT 24, 2019@14:45 ENTRY DATE: OCT 24, 2019@14:46:03
    AUTHOR: ORTIZ,JOSE L     EXP COSIGNER: DALY,JENNIFER
   URGENCY:                STATUS: COMPLETED

 Phone call to veteran. Veteran is agreeable to a transfer meeting 11-04-19 at
 noon. Also, veteran was given contact information for Denver Inner City
 Parrish and Metro Caring. Veteran has a car and would like to get another food
 basket.

 Please add Jessica Curtis and Jim Tuka as additional signers.

 /es/ JOSE L ORTIZ
 Social Work Associate
 Signed: 10/24/2019 14:47

 /es/ JENNIFER A DALY
 Social Worker
 Cosigned: 10/24/2019 16:41

 Receipt Acknowledged By:
 10/28/2019 11:33    /es/ JESSICA M CURTIS
               SOCIAL WORKER MENTAL HEALTH
 10/28/2019 14:25    /es/ JAMES C TUKA
               MSW (HUD-VASH Case Manager)


                  Date/Time:      24 Oct 2019 @ 1403
                   Note Title:    VASH COLLATERAL CONTACT
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     ORTIZ,JOSE L
                Co-signed By:     ORTIZ,JOSE L
            Date/Time Signed:     24 Oct 2019 @ 1405

 Note


 LOCAL TITLE: VASH COLLATERAL CONTACT
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: OCT 24, 2019@14:03 ENTRY DATE: OCT 24, 2019@14:03:15
    AUTHOR: ORTIZ,JOSE L     EXP COSIGNER: DALY,JENNIFER
   URGENCY:                STATUS: COMPLETED

 Email received from RMHS (J Rolfes) that request for veteran's deposit has
 been
 submitted.

 Please add Jessica Curtis and Jim Tuka as additional signers.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 451 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 451 of 667



 /es/ JOSE L ORTIZ
 Social Work Associate
 Signed: 10/24/2019 14:05

 /es/ JENNIFER A DALY
 Social Worker
 Cosigned: 10/24/2019 16:42

 Receipt Acknowledged By:
 10/28/2019 11:20    /es/ JESSICA M CURTIS
               SOCIAL WORKER MENTAL HEALTH
 10/28/2019 14:24    /es/ JAMES C TUKA
               MSW (HUD-VASH Case Manager)


                  Date/Time:     23 Oct 2019 @ 1555
                   Note Title:   MH VASH COMMUNITY VISIT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    ORTIZ,JOSE L
                Co-signed By:    ORTIZ,JOSE L
            Date/Time Signed:    23 Oct 2019 @ 1608

 Note


 LOCAL TITLE: MH VASH COMMUNITY VISIT
 STANDARD TITLE: MENTAL HEALTH MGT OF A SPECIFIC PROBLEM NOTE
 DATE OF NOTE: OCT 23, 2019@15:55 ENTRY DATE: OCT 23, 2019@15:56:01
    AUTHOR: ORTIZ,JOSE L     EXP COSIGNER: DALY,JENNIFER
   URGENCY:                STATUS: COMPLETED

 This writer received a phone call about 10A today from Broadway Residences
 stating veteran's inspection is for today at 11A and veteran can sign lease
 in
 the afternoon. This writer called veteran. Veteran stated does not have any
 money to pay 1st month's rent. This writer called the American Legion who
 stated they could donate the money on the veteran's behalf.

 This writer and veteran agreed to meet at Broadway Residences at 11:30A. Would
 also receive a letter from Broadway Residences reporting amount of rent. This
 writer met veteran there, retrieved letter reporting rent as $101. Veteran was
 transported to American Legion where funds were provided.

 After, veteran was taken to the CRRC where veteran received a few helpful items.

 Then veteran was transported to the VOA Mission and received a food basket.

 This writer has a follow up appointment with veteran 11-01-19 at 1P.

 A request was made to RMHS for a bed for veteran. Veteran's lease was
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 452 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 452 of 667

 forwarded
 to RMHS.

 Please add Jessica Curtis and Jim Tuka as additional signers.

 /es/ JOSE L ORTIZ
 Social Work Associate
 Signed: 10/23/2019 16:08

 /es/ JENNIFER A DALY
 Social Worker
 Cosigned: 10/24/2019 16:42

 Receipt Acknowledged By:
 10/28/2019 11:28    /es/ JESSICA M CURTIS
               SOCIAL WORKER MENTAL HEALTH
 10/28/2019 14:24    /es/ JAMES C TUKA
               MSW (HUD-VASH Case Manager)


                   Date/Time:     22 Oct 2019 @ 1433
                    Note Title:   CWT EMPLOYMENT INFORMATIONAL NOTE
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    BURRELL,AILEEN C
                 Co-signed By:    BURRELL,AILEEN C
             Date/Time Signed:    22 Oct 2019 @ 1440

 Note


 LOCAL TITLE: CWT EMPLOYMENT INFORMATIONAL NOTE
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: OCT 22, 2019@14:33 ENTRY DATE: OCT 22, 2019@14:33:05
    AUTHOR: BURRELL,AILEEN C EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Veteran left VM for this writer stating he was dissatisfied with CWT services
 and is "already in Voc Rehab". Stated, "I did not sign up for CWT
 so someone
 else could get credit for everything I am doing already. Please call me back.
 I am thinking of withdrawing. I was supposed to be talking to you anyway."

 This writer attempted to call veteran and had to leave VM. Per review of notes
 and consult, veteran in need of job and other services. Appears to need
 support, however, will need to talk with veteran to discuss what his
 interpretation of CWT is. Orientation completed on 9/25 which describes
 supportive services, which might be different than what veteran is seeking. Per

 chart review, VRS has been active with veteran and sending job leads appropriate

 to his goals via secure messaging. Also appropriately engaged with
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 453 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 453 of 667

 understanding veteran's recent legal issues which are complicating
 employment
 goals.

 Plan: Will await call back from veteran. This writer, or involved outpatient
 providers, will discuss the role of supported employment and if veteran only
 interested in job leads, veteran can be discharged and given information for
 local workforce centers.

 /es/ Aileen C Burrell, LCSW
 Clinical Social Worker
 Signed: 10/22/2019 14:40

 Receipt Acknowledged By:
 10/23/2019 12:36     /es/ LISA M BAILEY-WILSON
               VRS
 10/24/2019 13:25     /es/ JESSICA M CURTIS
               SOCIAL WORKER MENTAL HEALTH
 10/22/2019 14:47     /es/ CHANEL M HEERMANN, MD
               Staff Psychiatric Physician
 10/23/2019 16:26     /es/ Sonia Valdiviezo, LCSW
               LICENSED CLINICAL SOCIAL WORKER, MH


                  Date/Time:     22 Oct 2019 @ 0955
                   Note Title:   CWT EMPLOYMENT CAREER EXPLORATION & JOB DEVELPMENT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BAILEY-WILSON,LISA M
                Co-signed By:    BAILEY-WILSON,LISA M
            Date/Time Signed:    22 Oct 2019 @ 1034

 Note


 LOCAL TITLE: CWT EMPLOYMENT CAREER EXPLORATION & JOB DEVELPMENT
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: OCT 22, 2019@09:55 ENTRY DATE: OCT 22, 2019@10:28:42
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 VRS and Veteran JD meeting (35mins)

 Veteran provided court paperwork stating that he is charge with felony drug
 possession and is sentenced to probation.

 VRS and Veteran discussed the importance of finding an employer for
 accounting/office that is able to work around a felony conviction.


 Veteran shared that he has connected with a Veterans Mentoring Group and has an
 appointment next week.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 454 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 454 of 667



 Veteran also shared that he met an employer at the Union Station and plans to
 follow up for an appointment later in the week.

 VRS and Veteran agreed to have telephone meeting 11/1 @9:30a.



 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 10/22/2019 10:34


                  Date/Time:     16 Oct 2019 @ 1046
                   Note Title:   CWT EMPLOYMENT TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BAILEY-WILSON,LISA M
                Co-signed By:    BAILEY-WILSON,LISA M
            Date/Time Signed:    16 Oct 2019 @ 1049

 Note


 LOCAL TITLE: CWT EMPLOYMENT TELEPHONE CONTACT
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: OCT 16, 2019@10:46 ENTRY DATE: OCT 16, 2019@10:46:45
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 VRS spoke to Veteran regarding the secure message sent and reminder for Veteran

 to please review the email about a potential accounting position.

 VRS and Veteran agreed to meet on 10/22 for JD and follow up meeting

 time: 3mins


 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 10/16/2019 10:49


                  Date/Time:     15 Oct 2019 @ 1103
                   Note Title:   SECURE MESSAGING
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BAILEY-WILSON,LISA M
                Co-signed By:    BAILEY-WILSON,LISA M
            Date/Time Signed:    15 Oct 2019 @ 1003
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 455 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 455 of 667

 Note


 LOCAL TITLE: SECURE MESSAGING
 STANDARD TITLE: MHV DIALOG NOTE
 DATE OF NOTE: OCT 15, 2019@11:03:50 ENTRY DATE: OCT 15, 2019@10:03:51
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 ------Original Message------------------------
 Sent: 10/15/2019 12:03 PM
 From: BAILEY-WILSON, LISA
 To: JORDAN, CHADWICK
 Subject: General Inquiry

 Hi Chadwick,

 I just came across this one and thought you may have interest. website to apply
 is listed below...let me know what you think,

 Lisa



 Job ListingAccounting Assistant


 Job Description


 Organization:
 Developmental Disabilities Resource Center

 Organization Type:
 501(c)(3))

 Job Location:

 Denver Metro


 Type of Job:

 Full-time


 Job Category:

 Finance


 Job Description:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 456 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 456 of 667



 Accounting Assistant

 Salary: $16.00 per hour           Full Time:4 day/36 hour work week

 The Finance Department at the Development Disabilities Resource Center is
 seeking to hire a full-time Accounting Assistant. We are looking for a person
 who is capable of multitasking, exceptional time management skills, and ability
 to work in a team environment.

 DDRC is an established company who provides a variety of services to
 individuals with intellectual and developmental disabilities within 4 counties,
 Jefferson County being the largest. DDRC has been in existence for over 50
 years and is a pillar in our community. DDRC offers competitive pay, a good
 benefits package and flexible working hours.

 Areas of Responsibility


 As an Accounting Assistant you will be responsible for preparing, organizing,
 and data entry of financial data. Further you will be accountable and
 responsible to work with other team members to reconcile and report accurate
 financial data.

 Requirements/Qualifications


 ?High school diploma or equivalent.
 ?Experience with data entry, spreadsheets, and databases
 ?Proficiency with Microsoft Office, excellent Excel skills is a must
 ?Experience with Colorado interChange is a bonus
 ?If you meet the criterions noted above this position might just be the
 opportunity you have been looking for.

 Compensation/Benefits


 $16.00 - Hourly

 How To Apply


 For more information, or to apply now, you must go to the website below. Please
 DO NOT email your resume to us as we only accept applications through our
 website.

 https://www.applicantpro.com/j/1219935-82896
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 457 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 457 of 667

 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 10/15/2019 10:03


                  Date/Time:      09 Oct 2019 @ 1421
                   Note Title:    MH TELEPHONE CONTACT (B)
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     ORTIZ,JOSE L
                Co-signed By:     ORTIZ,JOSE L
            Date/Time Signed:     09 Oct 2019 @ 1422

 Note


 LOCAL TITLE: MH TELEPHONE CONTACT (B)
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: OCT 09, 2019@14:21 ENTRY DATE: OCT 09, 2019@14:22:04
    AUTHOR: ORTIZ,JOSE L     EXP COSIGNER: DALY,JENNIFER
   URGENCY:                STATUS: COMPLETED

 Phone call received from veteran. Stated had dropped off RFTA to DHA.

 Please add Jessica Curtis as an additional signer.

 /es/ JOSE L ORTIZ
 Social Work Associate
 Signed: 10/09/2019 14:22

 /es/ JENNIFER A DALY
 Social Worker
 Cosigned: 10/10/2019 12:09

 Receipt Acknowledged By:
 10/10/2019 16:54    /es/ JESSICA M CURTIS
               SOCIAL WORKER MENTAL HEALTH


                  Date/Time:      09 Oct 2019 @ 1147
                   Note Title:    MH INFORMATIONAL NOTE
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     ORTIZ,JOSE L
                Co-signed By:     ORTIZ,JOSE L
            Date/Time Signed:     09 Oct 2019 @ 1150

 Note


 LOCAL TITLE: MH INFORMATIONAL NOTE
 STANDARD TITLE: MENTAL HEALTH NOTE
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 458 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 458 of 667

 DATE OF NOTE: OCT 09, 2019@11:47 ENTRY DATE: OCT 09, 2019@11:47:24
   AUTHOR: ORTIZ,JOSE L      EXP COSIGNER: DALY,JENNIFER
   URGENCY:                STATUS: COMPLETED

 Phone call received from Broadway Residences. Stated had called DHA and they
 did not have veteran's RFTA. Stated RFTA had been given to veteran for him
 to
 turn in. This writer called veteran. Stated had RFTA and would be turning it
 in right away. This writer called Broadway Residences. Property manager stated

 will try to hold on to apartment for veteran, but as RFTA hasn't been
 submitted
 may need to make it available to public.

 Please add Jessica Curtis as an additional signer.

 /es/ JOSE L ORTIZ
 Social Work Associate
 Signed: 10/09/2019 11:50

 /es/ JENNIFER A DALY
 Social Worker
 Cosigned: 10/09/2019 12:45

 Receipt Acknowledged By:
 10/15/2019 09:06    /es/ JESSICA M CURTIS
               SOCIAL WORKER MENTAL HEALTH


                  Date/Time:      08 Oct 2019 @ 1000
                   Note Title:    CWT EMPLOYMENT INTAKE & ASSESSMENT
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     BAILEY-WILSON,LISA M
                Co-signed By:     BAILEY-WILSON,LISA M
            Date/Time Signed:     08 Oct 2019 @ 1131

 Note


 LOCAL TITLE: CWT EMPLOYMENT INTAKE & ASSESSMENT
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: OCT 08, 2019@10:00 ENTRY DATE: OCT 08, 2019@11:26:59
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 VRS and Veteran meeting (75mins)

 PROBLEM: Unemployed and seeking permanent full-time or part-time employment

 GOAL(S): Seek and maintain permanent competitive employment in the community.
    WAGE GOAL: market rate for the position
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 459 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 459 of 667

     HOURS GOAL/NEED: up to 40hrs/wk
     BENEFITS GOAL/NEEDS: N/A
     PREFERRED EMPLOYERS: Financial
     WORK AREAS/REGION PREFERRED: Denver and surrounding areas
     Work shit desired: Open

 POTENTIAL VOCATIONAL BARRIERS:

 Transportation Plan (if applicable): has reliable vehicle

 Child/Elder Care Plan (if applicable): Elder assist father

 Criminal History: per lawyer part of plead deal ? no felony on record

 Substance Use History: no

 Other Concerns: None

 JOB SEEKING SKILLS TRAINING NEEDS: (LIST ALL THAT APPLY)
 *    Interviewing Skills/Mock interviewing

 CONTACT/MEETING PREFERENCES:

 Preferred Method of Contact: text messages or email via HealtheVet

 Preferred Meeting Location (s): RMR


 OBJECTIVE (1): In order to achieve my overall goal, I will need to accomplish
 the following step(s):

 1. Job Seeker& VRS will seek to identify three potential employer per
 week.
 2. Obtain current BCI report

 INTERVENTIONS(S): What types of things will you and/ or your VRS do to help you
 complete your objective?

 Be as active as possible in the job search.

 Return all calls, emails and/or texts from VRS and or employers within 12hours.

 Notify VRS as soon as possible if you from any employers.

 Show up as scheduled for all meetings and/or interviews in proper interview
 attire.

 Maintain motivation and a positive attitude during the job search process.

 VRS also assisted Veteran with completing Hyatt employment application for Night

 Auditor position.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 460 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 460 of 667



 VRS will submit application along with Veteran's resume to employer 10/8

 VRS and Veteran agreed to decide later in week next scheduled appointment


 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 10/08/2019 11:31

 Receipt Acknowledged By:
 10/08/2019 12:27     /es/ Aileen C Burrell, LCSW
               Clinical Social Worker


                  Date/Time:     08 Oct 2019 @ 0822
                   Note Title:   MH HOMELESS TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    CURTIS,JESSICA M
                Co-signed By:    CURTIS,JESSICA M
            Date/Time Signed:    08 Oct 2019 @ 0831

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: OCT 08, 2019@08:22 ENTRY DATE: OCT 08, 2019@08:22:07
    AUTHOR: CURTIS,JESSICA M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: Z59.0 Homelessness
 Procedure: Telephone Contact
 Duration: 15 minutes


 Writer called veteran on this day inquiring on veteran's wellbeing and to
 congratulate him for his application approval at Broadway Residences. Veteran
 reported he was doing well and felt a sense of relief that he was approved for
 the one bedroom unit at the above location. Veteran went on to speak of his
 several goals he would like to achieve once he is housed and veteran stated he
 has also applied for a job auditing. Veteran stated he has become closer with
 his family due to this recent episode of homelessness and he looks forward to
 visiting with family in the Carolinas.

 In regards to housing veteran was reminded the RFTA had been submitted and we
 are awaiting the housing authority to schedule an inspection. Veteran
 verbalized an understanding of this. Writer assured veteran the undersigned
 would reach out to the housing authority and follow up with the RFTA. Veteran
 thanked this writer and requested the undersigned contact him when this writer
 hears from the housing authority. Writer was agreeable to this.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 461 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 461 of 667



 /es/ JESSICA M CURTIS
 SOCIAL WORKER MENTAL HEALTH
 Signed: 10/08/2019 08:31

 Receipt Acknowledged By:
 10/08/2019 14:47     /es/ JOSE L ORTIZ
               Social Work Associate


                  Date/Time:     07 Oct 2019 @ 0855
                   Note Title:   CWT EMPLOYMENT TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BAILEY-WILSON,LISA M
                Co-signed By:    BAILEY-WILSON,LISA M
            Date/Time Signed:    07 Oct 2019 @ 0857

 Note


 LOCAL TITLE: CWT EMPLOYMENT TELEPHONE CONTACT
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: OCT 07, 2019@08:55 ENTRY DATE: OCT 07, 2019@08:55:56
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 VRS spoke to Veteran regarding potential employment as a night Auditor with the
 Hyatt Hotel in Aurora.

 Veteran agreed to bring updated resume and will complete the application during
 office appt with VRS on 10/8th



 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 10/07/2019 08:57


                  Date/Time:     04 Oct 2019 @ 1346
                   Note Title:   MH INFORMATIONAL NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    ORTIZ,JOSE L
                Co-signed By:    ORTIZ,JOSE L
            Date/Time Signed:    04 Oct 2019 @ 1347

 Note


  LOCAL TITLE: MH INFORMATIONAL NOTE
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 462 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 462 of 667

 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: OCT 04, 2019@13:46 ENTRY DATE: OCT 04, 2019@13:46:33
    AUTHOR: ORTIZ,JOSE L     EXP COSIGNER: DALY,JENNIFER
   URGENCY:                STATUS: COMPLETED

 Email received from Broadway Residences. They have already submitted RFTA.

 Please add Jessica Curtis as an additional signer.

 /es/ JOSE L ORTIZ
 Social Work Associate
 Signed: 10/04/2019 13:47

 /es/ JENNIFER A DALY
 Social Worker
 Cosigned: 10/04/2019 16:21

 Receipt Acknowledged By:
 10/07/2019 10:56    /es/ JESSICA M CURTIS
               SOCIAL WORKER MENTAL HEALTH


                  Date/Time:      04 Oct 2019 @ 1337
                   Note Title:    MH INFORMATIONAL NOTE
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     ORTIZ,JOSE L
                Co-signed By:     ORTIZ,JOSE L
            Date/Time Signed:     04 Oct 2019 @ 1340

 Note


 LOCAL TITLE: MH INFORMATIONAL NOTE
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: OCT 04, 2019@13:37 ENTRY DATE: OCT 04, 2019@13:37:44
    AUTHOR: ORTIZ,JOSE L     EXP COSIGNER: DALY,JENNIFER
   URGENCY:                STATUS: COMPLETED

 Email received from Broadway Residences. Veteran has been approved. Per
 request, veteran's income verification mailed to them. Also, requested to
 know
 when RFTA would be available for pick up.

 Please add Jessica Curtis as an additional signer

 /es/ JOSE L ORTIZ
 Social Work Associate
 Signed: 10/04/2019 13:40

 /es/ JENNIFER A DALY
 Social Worker
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 463 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 463 of 667

 Cosigned: 10/04/2019 16:22

 Receipt Acknowledged By:
 10/07/2019 10:24    /es/ JESSICA M CURTIS
               SOCIAL WORKER MENTAL HEALTH


                  Date/Time:      04 Oct 2019 @ 1317
                   Note Title:    MH TELEPHONE CONTACT (B)
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     ORTIZ,JOSE L
                Co-signed By:     ORTIZ,JOSE L
            Date/Time Signed:     04 Oct 2019 @ 1323

 Note


 LOCAL TITLE: MH TELEPHONE CONTACT (B)
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: OCT 04, 2019@13:17 ENTRY DATE: OCT 04, 2019@13:17:57
    AUTHOR: ORTIZ,JOSE L     EXP COSIGNER: DALY,JENNIFER
   URGENCY:                STATUS: COMPLETED

 Phone call to veteran. This writer received a call from Broadway Residences.
 Ran veteran's background. Expressed some concern about background but is
 willing to consider application. Veteran had previously passed on Broadway
 Residences. However, with information that has passed background would like to
 continue with lease up process.

 Please add Jessica Curtis as an additional signer.

 /es/ JOSE L ORTIZ
 Social Work Associate
 Signed: 10/04/2019 13:23

 /es/ JENNIFER A DALY
 Social Worker
 Cosigned: 10/04/2019 16:34

 Receipt Acknowledged By:
 10/07/2019 10:22    /es/ JESSICA M CURTIS
               SOCIAL WORKER MENTAL HEALTH


                  Date/Time:      03 Oct 2019 @ 1514
                   Note Title:    VASH COLLATERAL CONTACT
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     ORTIZ,JOSE L
                Co-signed By:     ORTIZ,JOSE L
            Date/Time Signed:     03 Oct 2019 @ 1517
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 464 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 464 of 667


 Note


 LOCAL TITLE: VASH COLLATERAL CONTACT
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: OCT 03, 2019@15:14 ENTRY DATE: OCT 03, 2019@15:15:22
    AUTHOR: ORTIZ,JOSE L     EXP COSIGNER: DALY,JENNIFER
   URGENCY:                STATUS: COMPLETED

 Recert form sent to RMHS for veteran's SSVF.

 Please add Jessica Curtis as an additional signer.

 /es/ JOSE L ORTIZ
 Social Work Associate
 Signed: 10/03/2019 15:17

 /es/ JENNIFER A DALY
 Social Worker
 Cosigned: 10/04/2019 16:25

 Receipt Acknowledged By:
 10/07/2019 10:13    /es/ JESSICA M CURTIS
               SOCIAL WORKER MENTAL HEALTH


                   Date/Time:       02 Oct 2019 @ 1527
                    Note Title:     MENTAL HEALTH DIAGNOSTIC STUDY NOTE
                     Location:      Rocky Mountain Regional VA Medical Center
                    Signed By:      BAILEY-WILSON,LISA M
                 Co-signed By:      BAILEY-WILSON,LISA M
             Date/Time Signed:      02 Oct 2019 @ 1528

 Note


 LOCAL TITLE: MENTAL HEALTH DIAGNOSTIC STUDY NOTE
 STANDARD TITLE: MENTAL HEALTH DIAGNOSTIC STUDY NOTE
 DATE OF NOTE: OCT 02, 2019@15:27:56 ENTRY DATE: OCT 02, 2019@15:27:56
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED


  Patient Health Questionnaire - 9 (PHQ-9)

  Date Given: 10/02/2019
  Clinician: Bailey-Wilson,Lisa M
  Location: Rmr Tses Se Vrs 01

  Veteran: Jordan, Chadwick Heath
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 465 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 465 of 667

  SSN: xxx-xx-9084
  DOB: Jun 5,1982 (37)
  Gender: Male

   PHQ-9 Depression Scale Score: 12


  The total score may range from 0 to 27.
   Total Score Depression Severity
   ----------- -------------------
   1-4         Minimal depression
   5-9         Mild depression
   10-14        Moderate depression
   15-19        Moderately severe depression
   20-27        Severe depression

  Questions and Answers

  Over the last 2 weeks, how often have you been bothered by any of the
 following problems?
  1. Little interest or pleasure in doing things
     Nearly every day
  2. Feeling down, depressed, or hopeless
     Several days
  3. Trouble falling or staying asleep, or sleeping too much
     More than half the days
  4. Feeling tired or having little energy
     Several days
  5. Poor appetite or overeating
     Nearly every day
  6. Feeling bad about yourself or that you are a failure or have let yourself
 or your family down
     Several days
  7. Trouble concentrating on things, such as reading the newspaper or watching
 television
     Several days
  8. Moving or speaking so slowly that other people could have noticed. Or the
 opposite being so fidgety or restless that you have been moving around a lot
 more than usual
     Not at all
  9. Thoughts that you would be better off dead or of hurting yourself in some
 way
     Not at all
  10. If you checked off any problems, how DIFFICULT have these problems made it
 for you to do your work, take care of things at home or get along with other
 people?
     Very difficult

 Information contained in this note is based on a self report assessment and is
 not sufficient to use alone for diagnostic purposes. Assessment results should
 be verified for accuracy and used in conjunction with other diagnostic
 activities.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 466 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 466 of 667



  Copyright 2001 Pfizer Inc.
  All rights reserved. Reproduced with permission of Pfizer Inc.
  PRIME-MD is a trademark of Pfizer Inc$

 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 10/02/2019 15:28

 Receipt Acknowledged By:
 10/03/2019 15:04     /es/ Aileen C Burrell, LCSW
               Clinical Social Worker


                   Date/Time:     02 Oct 2019 @ 1512
                    Note Title:   MH SAME DAY ACCESS
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    AFUALO-CAREY,WANDA
                 Co-signed By:    AFUALO-CAREY,WANDA
             Date/Time Signed:    02 Oct 2019 @ 1701

 Note


 LOCAL TITLE: MH SAME DAY ACCESS
 STANDARD TITLE: MENTAL HEALTH ADMINISTRATIVE NOTE
 DATE OF NOTE: OCT 02, 2019@15:12 ENTRY DATE: OCT 02, 2019@15:31:59
    AUTHOR: AFUALO-CAREY,WANDA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

   *** MH SAME DAY ACCESS Has ADDENDA ***


 MH SAME DAY ACCESS
  Type of interaction: Face to Face

   Veteran's stated need for mental health treatment is Non-urgent

   How can I help you today? (Veteran's stated need for mental health
   treatment today): Veteran stated: "I was meeting with the voc rehab
   lady Lisa & next thing I know she's sending me up here."
 Veteran denied
   SI/HI/AVH. Endorsed feeling exacerbation of PTSD, TBI & headaches.
   Veteran stated "I don't know why this happens to me, I mean at
   University everything was fine & then after talking with that mental
 health
   professional & opening up about some of my thoughts, next thing they did
 was
   call the police on me! I mean seriously why call the police for? But for
   your information, no, I am not feeling like harming myself or feeling
   suicidal. I just feel down a lot, I feel depressed because I stil don't
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 467 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 467 of 667



   have a home or place to stay, once I get that fixed & I've got money
 coming
   in & a steady job things will be much better for me. So have I had some

   days where I've thought yeah I don't want to be burden on anyone,
 so if it
   happened & I didn't wake up, oh well. But I would never do
 anything to
   hurt myself or end it all like that, no way. Not gonna go out like
 that."
   Veteran declined the need to meet with a therapist nor psychiatrist at this
   time. Stated, "I came in to talk about CWT & getting myself a job,
 next
   thing I'm told to come up here to get evaluated, so now I feel like I
 just
   got my time wasted, as I'm no closer to getting a job & getting
 myself in a
   better place in life. Still homeless, so yeah I didn't mean to circle
 yes on
   that question, I already told you, not gonna go out like that."



   Veteran is established in care and/or today's identified need is not
   urgent; based on clinical assessment, no SUICIDE RISK SCREEN is
   required at this time.



   Summary of Contact, including response to Veteran's concerns and
   questions: Assessed & charted veteran's VS, VSS, veteran c/o 8/10
 chronic
 back & left leg pain/discomfort at this time. Veteran denied any SI/HI/AVH.

 Veteran declined to meet with a therapist or prescriber this visit. He is
 already established with Hud-Vash therefore this writer will add his MH
 Treatment Coordinator Jessica Curtis as an additional signer for follow up
 purposes. Will also add Lisa Bailey-Wilson as an additional signer to this note

 for follow up also.


   Assessment/Clinical Formulation: During this visit, veteran presented
 casually dressed, appropriately groomed, was A&Ox4, calm & cooperative,
 engaged
 with good eye contact, speech was normal in rate, volume & rhythm, with
 normal
 vocabulary & usage of words. Veteran exhibited no EPS, no s/sxs of
 psychomotor
 agitation/retardation. No movement abnormalities noted. Veteran described his
 current mood as "pretty stable, pretty low, just moving along, have some
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 468 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 468 of 667

 good
 days and some not so good." Affect congruent with mood. Veteran's
 thought
 process was linear, non-tangential, did not exhibit any s/sxs of psychosis.
 Veteran's needs were addressed as indicated.



   Plan (Please include recommendations for further evaluation and
   treatment, and action taken):
    Recommend Veteran for further evaluation and treatment in the
    following area/program: Veteran declined to meet with any other MH
    personnel at this time, did not meet any criteria for further evaluation,
    will follow up with his MH coordinator Jessica Curtis & also Voc Rehab

    Specialist, Lisa Bailey-Wilson


    Other/Comments: Veteran has the following scheduled appointments:
    RMR MHC IND SW 06 PM on 10/09/19 @ 1500
    RMR MHC IND PSI 11 on 11/25/19 @ 1100


   Provided Veteran with emergency contact information for local mental
   health services and the VA crisis hotline telephone number.
    ** 1-800-273-8255, Press 1 at the prompt


   Duration of visit: 35 minutes

   Visit Diagnosis: PTSD, Depression, Anxiety

 /es/ WANDA AFUALO-CAREY
 RN
 Signed: 10/02/2019 17:01

 Receipt Acknowledged By:
 10/04/2019 11:48    /es/ TAMIRIA S AUGUSTIN
               SOCIAL WORKER
 10/03/2019 09:49    /es/ LISA M BAILEY-WILSON
               VRS
 10/03/2019 09:59    /es/ JESSICA M CURTIS
               SOCIAL WORKER MENTAL HEALTH

 10/04/2019 ADDENDUM                    STATUS: COMPLETED
 Concur with RN intervention and assessment. PHQ-9 was not available during the
 patient's visit to MH Walk-In clinic/RAFT. However, CSSRS was completed and

 appopriate interventions followed.

 /es/ TAMIRIA S AUGUSTIN
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 469 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 469 of 667

 SOCIAL WORKER
 Signed: 10/04/2019 11:18


                  Date/Time:     02 Oct 2019 @ 1457
                   Note Title:   CLINICAL REMINDERS REVIEW/UPDATE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    AFUALO-CAREY,WANDA
                Co-signed By:    AFUALO-CAREY,WANDA
            Date/Time Signed:    02 Oct 2019 @ 1531

 Note


 LOCAL TITLE: CLINICAL REMINDERS REVIEW/UPDATE
 STANDARD TITLE: PREVENTIVE MEDICINE RISK ASSESSMENT SCREENING NO
 DATE OF NOTE: OCT 02, 2019@14:57 ENTRY DATE: OCT 02, 2019@14:57:53
    AUTHOR: AFUALO-CAREY,WANDA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

  Alcohol Use Screening:
    SCREEN FOR ALCOHOL (AUDIT-C)

     An alcohol screening test (AUDIT-C) was negative (score=0).

     1. How often did you have a drink containing alcohol in the past
     year?
     Never

     2. How many drinks containing alcohol did you have on a typical
     day when you were drinking in the past year?
     Response not required due to responses to other questions.

     3. How often did you have six or more drinks on one occasion in
     the past year?
     Response not required due to responses to other questions.
    Audit C screening Negative.

 Veteran endorsed he has not had any alcoholic drinks since 2007.


  Tobacco Use Screening:
   The patient has never used tobacco.




  MOVE! (Weight Mgmt Program):
   BODY MASS INDEX - 29.2 (OCT 02, 2019@15:15:32)
     Patient Weight: 202.9 lb [92.2 kg] (10/02/2019 15:15)
     Patient Height: 70 in [177.8 cm] (10/02/2019 15:15)
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 470 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 470 of 667

    The patient was educated on the detrimental effects of obesity and
    the benefits of weight loss. Treatment was offered by the provider
    to attend the MOVE program, but the Veteran declined.



 /es/ WANDA AFUALO-CAREY
 RN
 Signed: 10/02/2019 15:31


                   Date/Time:     02 Oct 2019 @ 1320
                    Note Title:   CWT EMPLOYMENT INTAKE & ASSESSMENT
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    BAILEY-WILSON,LISA M
                 Co-signed By:    BAILEY-WILSON,LISA M
             Date/Time Signed:    02 Oct 2019 @ 1525

 Note


 LOCAL TITLE: CWT EMPLOYMENT INTAKE & ASSESSMENT
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: OCT 02, 2019@13:20 ENTRY DATE: OCT 02, 2019@15:23:54
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 VOCATIONAL ASSESSMENT PROFILE (VAP)

 Name (that veteran prefers to be called): Chadwick

 Current email address/ phone number: cillc@post.com 720-276-5377

 Time of visit: 1:20p -2:40p

 Referral Source/ Current Treatment team: Sonia Valdivieo

 Other participants present today (include family members or significant members
 of veteran's life; obtain ROI if veteran wishes to include other persons
 treatment): N/A

 Has the Veteran been involved in any TSES/CWT services in the past? If so, when
 and where did veteran participate in TSES/CWT? What kind of work did they do
 when enrolled previously? No


 SNAP (Strengths, Needs, Abilities and Preferences)

 Strengths/gifts (ex. positive traits, hobbies, interest areas a person excels
 in)
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 471 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 471 of 667

 Strengths/ Motivations: What do you consider your strengths, what are you good
 at?

 Quick Learner, Dependable, Flexible, Able to travel, Team Player

 Employment Interests: Is there a type of employment that interests you?
 Financial Arena

 Hobbies: Gifts:

 Assisting Dad with training horses
 Camping
 Hiking
 Reading


 Needs: (barriers/limitations)

 Do you have valid driver's license or state ID? Yes

 Do you have any specific needs/ accommodations that should be addressed before
 employment?

 Some back Issues, No lifting over 50lbs




 Other obstacles/Interfering factors (circumstances or disability related factors

 that get in way of attaining goals/aspirations/dreams ex., medications, legal,
 housing, transportation, lack of training, substance use, physical or mental
 health symptoms, etc.):


 Legal ? currently suing University of Colorado: due to being suspended from
 school because his counselor reported to authorities that he attended a Gun Show

 and purchased an AR-15.

 Housing ? currently has HUD voucher but was denied apartment due to felony

 Abilities (ex. skills, personality, special training, certifications not
 specified elsewhere)

 .
 Endearing personality traits (personality traits that are conducive to certain
 environments):

 Enjoys doing accounting work, therefore works best in quiet environments
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 472 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 472 of 667

 Personality traits that may need improvement ( traits that may be a barrier to
 certain jobs.):

 Cannot focus in noisy environments.

 How would others describe you? How do you describe yourself?

 A good guy, great people person, reliable and good customer skills

 Do you have any specific skills?

 Food service, cashier,
 installation of fiber optics and networks

 Preferences (vocational)/ Dreams and Aspirations:

 Work History -
 Last Employer: Self Employed : CJ LLC Denver

 Job Title: CEO, Fiduciary Consultant

 Reason for leaving: N/A

 Do you want full or part time employment? Full-time
 What are your work hour preferences? Open/flexible, but prefers day shift
 What kind of employer/ environment suits your working style? Finance/Accounting

 What is your dream job and why? Gvt auditing

 What are your short-term job goals? To obtain full-time employment in the
 accounting/finance field while awaiting time to return to school and completing
 degree program

 What are your long-term job goals? Own business with ability to obtain gvt
 accounting contracts

 Primary job choice: Auditing


 Second job choice: Bookkeeping


 Third job choice: Finance Analysis

 Any further educational goals? (long-term, short term); Plan to return to
 complete bachelor's degree

 Is there anything else I should know about you that is important to helping you
 achieve your goals?

 Assessment/ Basic background (if not otherwise noted above):
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 473 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 473 of 667

 Age: 37

 Ethnicity: AA

 Cultural/ Religious Affiliations or Considerations: (include significant
 celebrations/ traditions, Faith-based activities, etc. Are there any work
 environments that could be impacted by these cultural considerations?): None


 Marital Status: Single

 Tell me about your family relationships: Parents are still married but currently

 separated. Veteran remains close to both parents. Does not have good relations
 with siblings 1 brother and 2 sisters but continues to have good relations with
 nephews and nieces.

 Living situation (ex. Where, with whom, stability, etc.):
 Currently lives between both parents' homes
 Military Experience
 Branch and dates of service: Marines 2000 - 2005
 Discharge status: Honorable
 Job Title: Communications
 Duties: Switchboard Operator and Electronics
 Certificates or training while in military:
 Electronics

 Income (in actual dollars)/ Entitlements and Assistance : (ex. Service
 Connected, Unemployability,
 Non-service-connected pension, SSDI (Social Security Disability Insurance), SSI
 (Supplemental Security Income), RSDI (Social Security Retirement), Other
 disability (e.g. workman's compensation), HUD/ VASH voucher, employment
 wages,
 other public support including unemployment, etc.)

 Only receives Medicaid and has recently acquired a HUD/VASH voucher


 Legal History:
 List any current and past felony charges and dates: 2017 Felony Cocaine
 Possession
 List any current and past misdemeanor charges (including DUI's): None
 Are you on parole or probation, and what is the end date? Yes , 2021

 Life Experiences
 Tell me about your schooling experiences: favorite subjects, least favorite and
 why? How did you perform academically when you were in school? Vocational
 School/College? Major?

 University of Colorado in Accounting. Performed well academically

 Tell me about your favorite job. Where/What; Best/Worst part?
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 474 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 474 of 667



 Military: Enjoyed friendships, liked his MOS and enjoyed challenging/technical
 work

 Worst part was being hit by motor vehicle


 Work History (include chronology, what things the veteran liked and which they

 did not like, etc.):

 Prior to Military work at Burger King

 Outside of Military has only worked at Self Employment (Personal Taxes)

 Previous Vocational Resources accessed (ex. Workforce Center, school vet reps,
 etc.):
 VA Vocational Rehab

 Current routines and Community contacts:

 In the community, what people do you mostly come in contact with? (ex.
 restaurants, banks, stores, local employers, etc.)

 Public Defenders and Legal Teams



 What is a typical day like for you?
 Working on computer
 Looking for housing
 Helping dad with horses
 Seeking legal counsel pertaining to lawsuit

 Plan: ( include date/ time/ location of next appointment, things to bring to the

 Employment planning session, assignments before next session, etc.):

 VRS will reach out to employer regarding an Auditor position
 VRS and Veteran agreed to meet 10/8th


 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 10/02/2019 15:25

 Receipt Acknowledged By:
 10/03/2019 11:37     /es/ Aileen C Burrell, LCSW
               Clinical Social Worker


                        Date/Time: 01 Oct 2019 @ 1519
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 475 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 475 of 667

                   Note Title:    MH TELEPHONE CONTACT (B)
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     ORTIZ,JOSE L
                Co-signed By:     ORTIZ,JOSE L
            Date/Time Signed:     01 Oct 2019 @ 1523

 Note


 LOCAL TITLE: MH TELEPHONE CONTACT (B)
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: OCT 01, 2019@15:19 ENTRY DATE: OCT 01, 2019@15:20:05
    AUTHOR: ORTIZ,JOSE L     EXP COSIGNER: DALY,JENNIFER
   URGENCY:                STATUS: COMPLETED

 Phone call received from veteran that application to Tamai Bldg. through
 Cornerstone was denied for having a felony from 2018. Previously had an
 appointment with this writer for 10-07-19 at 12P. However, this was to follow
 up on application to Cornerstone. Appointment rescheduled to 10-09-19 at 12P
 for an apartment search.

 Please add Jessica Curtis as an additional signer.

 /es/ JOSE L ORTIZ
 Social Work Associate
 Signed: 10/01/2019 15:23

 /es/ JENNIFER A DALY
 Social Worker
 Cosigned: 10/02/2019 14:14

 Receipt Acknowledged By:
 10/03/2019 10:02    /es/ JESSICA M CURTIS
               SOCIAL WORKER MENTAL HEALTH


                  Date/Time:      01 Oct 2019 @ 0951
                   Note Title:    MH INFORMATIONAL NOTE
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     ORTIZ,JOSE L
                Co-signed By:     ORTIZ,JOSE L
            Date/Time Signed:     01 Oct 2019 @ 0953

 Note


 LOCAL TITLE: MH INFORMATIONAL NOTE
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: OCT 01, 2019@09:51 ENTRY DATE: OCT 01, 2019@09:51:07
    AUTHOR: ORTIZ,JOSE L    EXP COSIGNER: DALY,JENNIFER
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 476 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 476 of 667

    URGENCY:                   STATUS: COMPLETED

 A W9 and an explanation of fees for Tamai building, through Cornerstone
 apartments has been forwarded to RMHS (Johnny Rolfes)along with a request for
 help with the $150 holding fee for veteran.

 Please add Jessica Curtis as an additional signer.

 /es/ JOSE L ORTIZ
 Social Work Associate
 Signed: 10/01/2019 09:53

 /es/ JENNIFER A DALY
 Social Worker
 Cosigned: 10/02/2019 14:12

 Receipt Acknowledged By:
 10/03/2019 10:04    /es/ JESSICA M CURTIS
               SOCIAL WORKER MENTAL HEALTH


                  Date/Time:      30 Sep 2019 @ 1127
                   Note Title:    MH INFORMATIONAL NOTE
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     ORTIZ,JOSE L
                Co-signed By:     ORTIZ,JOSE L
            Date/Time Signed:     30 Sep 2019 @ 1133

 Note


 LOCAL TITLE: MH INFORMATIONAL NOTE
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: SEP 30, 2019@11:27 ENTRY DATE: SEP 30, 2019@11:28
    AUTHOR: ORTIZ,JOSE L     EXP COSIGNER: DALY,JENNIFER
   URGENCY:                STATUS: COMPLETED

 Veteran's letter of intent has been forwarded to Broadway Residences. Also,

 this writer received a phone call from veteran. Stated will keep appointment
 with Broadway today, however, would like to make application to Sakura bldg. the

 primary goal. This writer emailed Cornerstone Apt, the PM for Sakura and
 requested a w9 and charge sheet for Sakura. These are needed as Cornerstone
 require application and holding fees to move forward on an application.

 Please add Jessica Curtis as an additional signer.

 /es/ JOSE L ORTIZ
 Social Work Associate
 Signed: 09/30/2019 11:33
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 477 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 477 of 667



 /es/ JENNIFER A DALY
 Social Worker
 Cosigned: 10/02/2019 14:13

 Receipt Acknowledged By:
 10/03/2019 10:04    /es/ JESSICA M CURTIS
               SOCIAL WORKER MENTAL HEALTH


                  Date/Time:      30 Sep 2019 @ 1115
                   Note Title:    MH VASH COMMUNITY VISIT
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     ORTIZ,JOSE L
                Co-signed By:     ORTIZ,JOSE L
            Date/Time Signed:     30 Sep 2019 @ 1121

 Note


 LOCAL TITLE: MH VASH COMMUNITY VISIT
 STANDARD TITLE: MENTAL HEALTH MGT OF A SPECIFIC PROBLEM NOTE
 DATE OF NOTE: SEP 30, 2019@11:15 ENTRY DATE: SEP 30, 2019@11:15:44
    AUTHOR: ORTIZ,JOSE L     EXP COSIGNER: DALY,JENNIFER
   URGENCY:                STATUS: COMPLETED

 Veteran was met at Broadway Residences (1135 Broadway in Denver). Veteran met
 with property management and saw an available 1BR apartment. Veteran stated was

 interested and made an appointment for 2P today to return and complete an
 application. This writer will forward letter of intent to property management.
 This writer has a follow up appointment with veteran 10-07-19 at 12P.

 Please add Jessica Curtis as an additional signer.


 /es/ JOSE L ORTIZ
 Social Work Associate
 Signed: 09/30/2019 11:21

 /es/ JENNIFER A DALY
 Social Worker
 Cosigned: 10/02/2019 14:17

 Receipt Acknowledged By:
 10/03/2019 09:57    /es/ JESSICA M CURTIS
               SOCIAL WORKER MENTAL HEALTH


                    Date/Time: 27 Sep 2019 @ 1440
                     Note Title: CWT EMPLOYMENT INFORMATIONAL NOTE
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 478 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 478 of 667

                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     BAILEY-WILSON,LISA M
                Co-signed By:     BAILEY-WILSON,LISA M
            Date/Time Signed:     27 Sep 2019 @ 1441

 Note


 LOCAL TITLE: CWT EMPLOYMENT INFORMATIONAL NOTE
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: SEP 27, 2019@14:40 ENTRY DATE: SEP 27, 2019@14:40:55
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 VRS attempted to reach Veteran to schedule intake. VRS left voice mail message.


 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 09/27/2019 14:41


                  Date/Time:      26 Sep 2019 @ 1323
                   Note Title:    CWT CONSULT REPORT
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     BURRELL,AILEEN C
                Co-signed By:     BURRELL,AILEEN C
            Date/Time Signed:     26 Sep 2019 @ 1323

 Note


 LOCAL TITLE: CWT CONSULT REPORT
 STANDARD TITLE: CWT CONSULT
 DATE OF NOTE: SEP 26, 2019@13:23 ENTRY DATE: SEP 26, 2019@13:23:30
    AUTHOR: BURRELL,AILEEN C EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Veteran completed orientation. consult complete.

 /es/ Aileen C Burrell, LCSW
 Clinical Social Worker
 Signed: 09/26/2019 13:23


                   Date/Time:     25 Sep 2019 @ 1400
                    Note Title:   MH CWT EMPLOYMENT GROUP NOTE
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    BAILEY-WILSON,LISA M
                 Co-signed By:    BAILEY-WILSON,LISA M
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 479 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 479 of 667


            Date/Time Signed: 25 Sep 2019 @ 1542

 Note


 LOCAL TITLE: MH CWT EMPLOYMENT GROUP NOTE
 STANDARD TITLE: CWT GROUP COUNSELING NOTE
 DATE OF NOTE: SEP 25, 2019@14:00 ENTRY DATE: SEP 25, 2019@15:38:34
    AUTHOR: BAILEY-WILSON,LISA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

   *** MH CWT EMPLOYMENT GROUP NOTE Has ADDENDA ***


 This veteran attended the Therapeutic Supported Employment Services/ Compensated

 Work Therapy (TSES/CWT) Orientation group from 2-2:50 pm and was conducted by
 this writer.

 The group began with introductions of staff present and veterans. Veterans
 stated their goals for the program. The Recovery model was explained along with

 specific barriers that impact some veterans in obtaining and/or retaining work.
 The goal of TSES/CWT was explained as supporting veterans in their recovery
 process while ultimately obtaining competitive employment in the community.
 Rapid job search was highlighted as something unique to TSES/CWT and required
 for admission to the program. The specific programs that fall under TSES/CWT
 were reviewed. The groups offered by TSES/CWT were mentioned and veterans who
 agree to be part of the program were invited to attend.

 The informed consent and program policies and/or expectations were reviewed.
 Veterans present signed the consent along with an ROI allowing their assigned
 Vocational Rehabilitation Specialist (VRS) to talk with potential employers on
 the veteran's behalf. Veterans were given an opportunity to ask questions.


 Veteran shared with group that he served 4 years in the Marines. Previously
 employed in the accounting field. Veteran only wishes to purse employment for
 6months then he has plans to return to school for completing a Bachelors degee
 in Accounting.


 Plan: Veteran will be contacted by a VRS when assigned and an appointment will
 be made to complete the VAP.

 /es/ LISA M BAILEY-WILSON
 VRS
 Signed: 09/25/2019 15:42

 Receipt Acknowledged By:
 09/26/2019 13:22    /es/ Aileen C Burrell, LCSW
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 480 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 480 of 667

               Clinical Social Worker
 09/26/2019 15:04     /es/ KARIUS CROSS
               Vocational Rehabilitation Specialist

 09/26/2019 ADDENDUM                 STATUS: COMPLETED
 veteran assigned to VRS Bailey-Wilson.

 /es/ Aileen C Burrell, LCSW
 Clinical Social Worker
 Signed: 09/26/2019 13:23

 Receipt Acknowledged By:
 09/27/2019 07:53    /es/ LISA M BAILEY-WILSON
               VRS


                  Date/Time:      25 Sep 2019 @ 0929
                   Note Title:    MH HOMELESS TELEPHONE CONTACT
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     CURTIS,JESSICA M
                Co-signed By:     CURTIS,JESSICA M
            Date/Time Signed:     25 Sep 2019 @ 0936

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: SEP 25, 2019@09:29 ENTRY DATE: SEP 25, 2019@09:29:31
    AUTHOR: CURTIS,JESSICA M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: Z59.0 Homelessness
 Procedure: Telephone Call
 Duration: 5 minutes


 Writer received a call from veteran on this day to inform the undersigned he was

 approved for a one bedroom unit in the Denver Metro area and was inquiring on
 next steps. Veteran stated he was approved for the apartment however he
 hasn't
 seen the unit yet and would be going to see the apartment on 9/26/2019. Veteran
 was informed that the undersigned was unavailable at this time however encouraged

 veteran to present independent of this writer. Writer explained to veteran that

 if he likes the unit to have the landlord sign the RFTA and also get a blank copy

 of the lease. Writer will then submit to the housing authority on veteran's
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 481 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 481 of 667

 behalf. Veteran was agreeable to this. Veteran was reminded not to sign a lease

 until after the inspection or he would be responsible for paying the full rental

 amount. Veteran verbalized an understanding of this.

 Veteran was asked to contact this writer after veteran views the apartment.
 Veteran was agreeable to this.

 PLAN: Veteran to contact the undersigned on 9/26 to discuss housing

 /es/ JESSICA M CURTIS
 SOCIAL WORKER MENTAL HEALTH
 Signed: 09/25/2019 09:36

 Receipt Acknowledged By:
 09/25/2019 14:23     /es/ JOSE L ORTIZ
               Social Work Associate


                  Date/Time:      24 Sep 2019 @ 1533
                   Note Title:    DID NOT ARRIVE
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     SCHNELL,BENJAMIN
                Co-signed By:     SCHNELL,BENJAMIN
            Date/Time Signed:     24 Sep 2019 @ 1533

 Note


 LOCAL TITLE: DID NOT ARRIVE
 STANDARD TITLE: NO SHOW NOTE
 DATE OF NOTE: SEP 24, 2019@15:33 ENTRY DATE: SEP 24, 2019@15:33:06
    AUTHOR: SCHNELL,BENJAMIN EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Mr. JORDAN did not arrive for a scheduled appointment on: 09/24/19 11:30

 Mr. JORDAN's chart was reviewed.

 Medications were renewed as appropriate
 Other: reschedule in next 3 months as veterans schedule allows

 /es/ BENJAMIN SCHNELL DO
 Staff Primary Care Physician
 Signed: 09/24/2019 15:33

 Receipt Acknowledged By:
 09/25/2019 07:41    /es/ LaMone Noles
               MEDICAL SUPPORT ASSISTANT
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 482 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 482 of 667



                  Date/Time:     24 Sep 2019 @ 0820
                   Note Title:   MH MEDICATION INITIAL VISIT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    HEERMANN,CHANEL M
                Co-signed By:    HEERMANN,CHANEL M
            Date/Time Signed:    24 Sep 2019 @ 1045

 Note


 LOCAL TITLE: MH MEDICATION INITIAL VISIT
 STANDARD TITLE: MENTAL HEALTH MEDICATION MGT NOTE
 DATE OF NOTE: SEP 24, 2019@08:20 ENTRY DATE: SEP 24, 2019@08:20:39
    AUTHOR: HEERMANN,CHANEL M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

     MENTAL HEALTH MEDICATION INITIAL ASSESSMENT

 DEMOGRAPHIC INFORMATION:
 The veteran is a 37 y.o. BLACK OR AFRICAN AMERICAN MALE who was
 referred for a psychiatric evaluation due to mood.

 CHIEF COMPLAINT: "What is just definitely to talk about some coping
 mechanisms
 maybe medication would be a possible for me to cope."

 HISTORY of PRESENT ILLNESS:
 Pt seen for initial assessment 8/14/19 with Ms. Valdiviezo. At that time:
 "PRESENTING CONCERN: Veteran reports that "I need to be around people,
 probably
 be around more Veterans, because I definitely, I think I talk too much. I do
 you know, but I guess I'm a private person, and I'm a personable
 person. I have
 a lot of people I get along with because I have a lot of family. I feel like I
 did well by myself, but I don't feel safe anymore. Because I think people
 have
 different gods, and politics and believes and motivations."
 Veteran reported that he casually made a remark to a counselor at the university

 he attended about his going to a gun show and purchasing a gun. "She asked
 me
 if I did anything over the weekend, and I told her about the Gunner show and
 next thing I know I was being searched and all of my things were investigated
 and I was charged with intent to endanger or something." He reports that
 this
 led to his expulsion from the university, where he was enrolled in business
 school, and to serious legal consequences. "I had suicidal thoughts because

 they charged me with a 100 years, and I was thinking my life is over. Just
 facing so much time for something I didn't do, it was kinda depressing for
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 483 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 483 of 667

 me.
 I was trying to move forward, so I'm definitely I'm better now. I got
 so
 depressed a little bit. I'm just happy where I'm at, because
 that's part of
 dying. I was satisfied with the world the way it was, I thought it hurts the
 world more for me to be gone than for me to be in it."
 Veteran reports that he is seeking treatment for the purpose of not being
 socially isolated. "I think I need to build more positive relationships, I
 just
 know that I need them and they need. It's going good for my mom and my
 brother,
 and my pops I don't know the votes anyone."
 Veteran reports that now he has "hope that I can be readmitted now, just to

 continue doing what I was doing. I was in business school, before all this. I

 can't believe that a counselor would ruin your life like that."?
   ABILITIES AND/OR INTERESTS: "I like to follow the law, and I stay on top
 of
 the markets, because it's part of history, because I do it like a habit,
 because
 I heard a long time ago that if you follow the markets you become a part of it.
 I'm interested in politics, but more of the spiritual aspects of politics.
 You
 know because politics are spiritual in nature, building connections like three
 people together can invoke God. I learned a lot as an intern with an
 accountant. I have a business, doing people's accounting or maybe financial

 law, but right now I have no clients."?
 There is no coincidences, we all talk about our families, and when i actually
 go visit funerals, I know where my family is burried at, is this was my family,

 and people to say they are talking about the
  constitution as if it were just a piece of paper?.
 SUMMARY AND FORMULATION: Veteran presented with excessive worry, inability to
 focus, and inconsistent mood. Based on Veteran's presentation and history of

 mental health treatment further assessment to clarify current treatment needs is

 warranted.
 PROVISIONAL DSM-V DIAGNOSIS: MDD, Anxiety"

 Current Sx:
 Little things like him not doing well with people. Doesn't trust them.
 Feels
 he has a deep stress that never goes away.
 More anxiety than anger.
 Has never felt so depressed than in 2 points where felt like killing himself. In

 military right after his accident. The other time was after out of military and
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 484 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 484 of 667

 was drinking and using drugs to deal with depression and didn't know where
 to
 go. Went to prison and was depressed in there.


 DIAGNOSTIC SCREENINGS/PSYCHIATRIC ROS:

    PTSD: Dad was abusive and veteran. Witnessed violence between parents. No
 sexual trauma. "Operation Iraqi Freedom, I got hit by a medic with her
 Humvee,
 we were on base, and I suffered some injuries and was in the hospital but I
 can't remember how long, maybe a day and then they sent me home."
 Reports he
 tore his back up and he and command had to decide if he would stay in military
 or leave. Peers joked about it. Wanted to get away from everybody. Had a
 master sergeant who said if he got in front of him he'd kill them and knew
 friendly fire was greatest risk of dying.
 Stiffness in his body reminds him of what happened. Thinks of it all the time.
 Intrusive. Helps when he focuses on somethings else.
 Reports NM that vary - sees spine and tendons ripping out of back, altercations
 with peers.
 Has had FB but not lately.
 Feels very isolated.
 Avoidance - dislikes people following him closely in car or in person. Will stop

 and confront someone if behind him. Will speed up in car. Hard to be around
 people.
 Aggressive now when he drives. Scared of being hit.
 Anxiety gets triggered by people trying to get close to him.
 Easy startle.
 Hypervigilant - "it's real weird". Sits by exits, never by
 windows. Helps him
 feel better when alone.

  Depression: Denies currently. Last sx were last night. Last episode few
 months ago, right after expulsion and got out of county. Was suicidal then.
 Was trying to get people used to him not being around, because wanted to be sure

 they'd be okay without him. Lasted few months.
 No SI now.
 Sleep is not good. Doesn't need a lot. Gets few hours or up to 8. Varies
 but
 restless.
 Energy is good. Morning person and gets up naturally. Works out - cardio, 20th

 street boxing gym.
 Appetite is poor. Doesn't enjoy eating. Has to force himself and has to be
 interesting food. 1-2/day. Has shakes before workout.

    Bipolar disorder: Denies prior dx of mania or bipolar. Denies h/o mania.
 Has always been happy for no reason, but dislikes that because others don't
 like
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 485 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 485 of 667

 happy people.

   Psychotic disorders: When he went to prison was in the hole for 5 years
 because they said he was a threat to inmates and jailers. After that period, had

 serious issues that took him few years to get over. Heard things. Heard a voice

 he thought was a guy talking to him in vent in county, but was still there when
 he left. Denies it happens - had to work very hard for this. Has been years.
 No h/o VH.
 No TH.
 Significant paranoia. People are surveilling him. When he caught this case,
 gang unit was following him around. Never in a gang. Feels they still are.
 Easy to spot him. Can't have nosy neighbors who could hear him. Very few
 people
 he's comfortable around.
 No h/o IOR. Had those thoughts (messages through TV) as a kid - feels he went
 through a lot.
 Told people 10 years ago China and communism were economic threat and they
 called him crazy. Volunteered for Trump campaign and they called him crazy
 then. "People are always wrong."

    Anxiety disorders:
       Generalized Anxiety: Worries a lot, more now than ever. About economic
 ladder and his financial security. Can get worried about small things
  like
 being on time. Has had physical sx in past. Gets headaches daily. Keeps up at

 night.
      Social Anxiety: If says something wrong or says something stupid, will
 worry. Feels "of course" people judge him. Not shy now or as child.
      Obsessions/Compulsions: None. May have had some habits as a kid but
 fine now - just develops productive habits.
      Panic attacks (r/o PTSD-restricted): None
      Agoraphobia: None. Hard to go to store because of people looking at him

 and talking.

    Attention deficit or Cognitive Disorders: No h/o LD or ADHD. Was in gifted
 classes.

   Eating Disorders: none


 SUBSTANCE ABUSE HISTORY:
 (including first use, heaviest use avg, current use avg, longest sobriety,
 withdrawal sxs, last use, method of use):

     Nicotine: None

     Caffeine: 8 cups coffee
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 486 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 486 of 667

     Alcohol: Doesn't drink. Quit completely couple months ago. Was
 drinking daily after military. No h/o WD. Maximum 1 pint every other night.
 No h/o detox.

     Marijuana: Quit completely few weeks ago. Was few times weekly in past,

 sometimes every other day because GF and family all smoke. No past px.

     Synthetic Marijuana: None

     Crack/Cocaine: None

     Amphetamine/Methamphetamine: Tried once as kid.

     Opiates (includes Heroin, Rx Opiates): None

      Naloxone Rescue Kit offered: low risk

     Benzodiazepines: None

     Other: No h/o IVDU.

 CAGE negative.
 Had two DUI - during military, one here 2004.
 No h/o rehab.
 No h/o AA or 12-step.


 PAST PSYCHIATRIC HISTORY:
 Past outpatient care: Last seen by Dr. Reynolds in 2016. Was started on Zoloft

 50mg at that time - never returned for FU. At that time, diagnoses were:
 Major Depression, recurrent, partial remission; other specified anxiety d/o;
 Cannabis use disorder; alcohol use disorder; r/o cluster B anti-social
 personality traits, disorder

 One inpatient at 14-15yo for evaluation - few weeks. Denies SI or HI then. Lit

 brother's clothes on fire and ended up in jail. Parents were going through

 divorce and violent household.

 No history of suicide attempts.
 No history of self-harm.
 History of violence. Has been in over 90-100 fights. Worst injury - unknown,
 "didn't stand around to see." Definitely broken jaw, orbital, sent
 to hospital.
 People have prevented him from killing people. No arrests for assault.
 Doesn't
 fight people smaller than him so no DV.

 PAST MEDICATION TRIALS:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 487 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 487 of 667

 Risperdal - reports he "grew breasts"
 Zoloft 50mg 2016
 Remeron
 Trazodone


 MEDICAL HISTORY:
 Reported problems: LBP
 Knee px
 Surgical: None
 Injuries: Humvee accident as above. Torn ACL.
 Seizure: No history of epilepsy or other seizure.
 Head injury: H/o hospitalization for head injury with LOC during MVA as above.
 No sequelae noted other than chronic headaches.

 Active Problems:
 Computerized Problem List is the source for the following:

 1. Alcohol abuse (SNOMED CT 15167005)
 2. Cannabis abuse (SNOMED CT 37344009)
 3. Homeless single person (SNOMED CT 160700001)
 4. PTSD
 5. Depressive disorder (SNOMED CT 35489007)
 6. Low back pain (SNOMED CT 279039007)
 7. Health Maintenance (ICD-9-CM V65.9)
 8. POLYSUBSTANCE DEP
 9. Mood disorder (SNOMED CT 46206005)
 10. Psychotic Disorder NOS * (ICD-9-CM 298.9)
 11. Foot Pain (ICD-9-CM 719.47)
 12. SUBJECTIVE TINNITUS
 13. Pseudofolliculitis barbae
 14. Major depressive disorder
 15. Anxiety disorder
 16. Osteoarthritis of knee
 17. Legal problem

 Allergies:
 Patient has answered NKA

 Medications:



   Active Outpatient Medications     STATUS
 =========================================================================
 BENZOYL PEROXIDE 5% (WATER BASED) GEL      ACTIVE
     APPLY SMALL AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE

 CLINDAMYCIN PHOSPHATE 1% TOP SOLN                  ACTIVE
     APPLY THIN FILM TO AFFECTED AREA DAILY

 TRETINOIN 0.01% TOP GEL                   ACTIVE
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 488 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 488 of 667

     APPLY SMALL AMOUNT AFFECTED AREA DAILY FOR ACNE



 Active Outpatient Medications (including Supplies):

   Active Outpatient Medications          Status
 =========================================================================
 1) BENZOYL PEROXIDE 5% (WATER BASED) GEL APPLY SMALL ACTIVE
    AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE
 2) CLINDAMYCIN PHOSPHATE 1% TOP SOLN APPLY THIN FILM TO ACTIVE
    AFFECTED AREA DAILY
 3) TRETINOIN 0.01% TOP GEL APPLY SMALL AMOUNT AFFECTED ACTIVE
    AREA DAILY FOR ACNE

 Active remote meds:
 No Active Remote Medications for this patient

 Vital signs:
           Temp: 97 F [36.1 C] (08/01/2019 16:17)
           BP: 133/80 (08/01/2019 16:17)
           Pulse:62 (08/01/2019 16:17)
           Respiration: 17 (08/01/2019 16:17)
           Weight: 202.3 lb [92.0 kg] (04/26/2019 09:39)
           BODY MASS INDEX - 29.1 (APR 26, 2019@09:39:23)

 Labs:
 Metabolic:

         No GLUCOSE in the last 1Y
         No A1C HEMOGLOBIN (DVAMC) in the last 1Y
         No CHOLESTEROL in the last 1Y
         No TRIGLYCERIDE in the last 1Y



 CBC:
         No WBC in the last 1Y
         No RBC in the last 1Y
         No HGB in the last 1Y
         No HCT in the last 1Y
         No MCV in the last 1Y
         No PLATELETS in the last 1Y

 Chemistry:
         No TSH in the last 1Y
         No Creatinine Serum Result in the last 1Y

         SODIUM - NONE FOUND
         POTASSIUM - NONE FOUND
         CHLORIDE - NONE FOUND
         CO2 - NONE FOUND
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 489 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 489 of 667




 LFTs:
           SGOT - NONE FOUND
           SGPT - NONE FOUND

 Toxicology screen:
     CANNABINOIDS - NONE FOUND
     COCAINE - NONE FOUND
     AMPHETAMINES - NONE FOUND
     No OPIATES in the last 1Y
     BENZODIAZEPINES - NONE FOUND


 FAMILY HISTORY:
 No mental health history known but thinks whole family is ill.
 Reports mom has irrational worries.
 Father is a Vietnam Veteran - probably had PTSD.
 No suicides.
 Substances: Everyone smokes MJ. No substance px.

 SOCIAL HISTORY:

 I. Childhood/Developmental History: "Who knows what's normal, and
 I was
 ward of the state, he didn't handle Vietnam too well, he's still gone,
 he'll
 never be normal; he would beat up everybody and that's what happened so my
 parents split up when we were kids."
 Grew up in Thornton.
       Childhood was hard as above.
       Raised by both parents until split in HS.

 II.   Siblings: 1 full elder brother, and 1 half-sister

 III. Education History: "was going to college, I was in the business
 school
 until that pyschologist made a big deal about my having bought a gun and I got
 expelled and was charged, etc. I hope I can go back to school."

 IV. Employment History & Financial Status: Unemployed but was working as
 an
 intern - taken away after legal troubles.

 V. Relationships:
 Never married. Not in relationship.
 VI. Sexual Orientation, Gender Identity:
 Straight, male

 VII. Children:
 None
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 490 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 490 of 667

 VIII. Living Situation:
 Sleeping in car or mother's couch

 IX. Religion/Spirituality:
 None.

 X. Culture/Background:
 Very American - extremely.

 XI. Hobbies/Interests:
 Go to dad's ranch and be with his horse.

 LEGAL HISTORY:
 On Probation
 Was in prison for attempted assault on an officer. Initially denies other
 arrests. When asked directly, admits to dealing with current case at school -
 sentencing coming up at school. Denies he ever made any threats. Feels she was

 "xenophobic of guns".


 When asked directly about professor and prior threat, apparently professor said

 he was scared of pt, but pt denies ever making threats. Suing them now due to
 discrimination and lack of due process. Doesn't' 'know who or what
 he was
 accused of.
 When he went to prison was in the hole for 5 years because they said he was a
 threat to inmates and jailers.
 From prior: "past hx incarceration of assaulting police officer/past DWI,
 placed
 probation upon 2/29/16 alleged threat to professor at UC-Denver, returned to
 school since, noted incident above with charges against pt."


 MILITARY HISTORY:
   Branch: Marines
   Current military status: discharged
    Service entry date: 12-29-2000
    Service separation date: 6-5-2005
    Deployments (loc/dates): 2000-January Spain; 2002-Kuwait
    MOS: 0612
    Highest rank: E- 4
    Discharge status:
    Article 15s, demotions, disciplinary actions:
     none
    Engaged in direct combat?(combat arms, combat medic, special ops)
     no

 MENTAL STATUS EXAMINATION:
 ORIENTATION AND CONSCIOUSNESS: A & O times 4
 APPEARANCE AND BEHAVIOR: Casually dressed. Pleasant and cooperative. Good eye
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 491 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 491 of 667

 contact. SPEECH: Fluent, spontaneous. Normal rate and volume.
 MOOD: Depressed and anxious.
 AFFECT: Mood congruent and appropriate with normal range.
 PSYCHOMOTOR ACTIVITY: No psychomotor retardation or agitation.
 PERCEPTUAL DISTURBANCE: No auditory or visual hallucinations.
 FORM OF THOUGHT: Linear and goal directed..
 THOUGHT CONTENT: No overt paranoia or delusions.
 SUICIDAL OR VIOLENT IDEATION: No suicidal or homicidal ideation.
 INSIGHT: Poor
 JUDGMENT: Fair
 COGNITIVE: Grossly intact per interview.
 GAIT: ambulates without difficulty

 DIAGNOSIS: (Based on DSM 5 criteria)
 1. Major Depression, recurrent, remission
 2. Psychosis NOS - full remission
 3. Other specified anxiety d/o
 4. R/O GAD
 5. R/O PTSD
 6. Cannabis use disorder - early remission
 7. Alcohol use disorder - early remission
 8. Cluster B anti-social personality traits, R/O disorder
 See problem list above for medical diagnoses

 ASSESSMENT:
 This patient is a 37yo single African-American male who is homeless, no kids,
 unemployed from prior finance work related to expulsions from school. He
 reports some anxiety sx consistent with possible PTSD from childhood
 abuse/witnessed violence and MVA while in military. Notably, this dx has not be

 noted previously by his many years of other providers, so cannot rule out
 secondary gain, especially given atypical nature of his reported symptoms (i.e.
 supposed NM of seeing his own back muscles rip out, which clearly does not
 represent a real aspect of his traumatic event). He also reports anxiety sx
 consistent with possible GAD - will con't prior specified anxiety dx for
 now,
 given issues with accuracy of history. He also reports a remote h/o psychotic
 sx, such as AH, though has significant paranoia currently that is difficult to
 parse from a trauma-related sx. Also, affect is somewhat restricted/odd today,
 so cannot rule out that these symptoms are still an active concern that is being

 minimized today.

 Significantly vague, evasive history given today that is clearly presented with
 an eye to social acceptability/positive spin, repeatedly denying symptoms or
 events (i.e. alcohol/drug issues, prior arrests) unless directly confronted with

 information already documented in chart. Prior concern for possible ASPD
 consistent with presentation today, including childhood fire-setting,
 significant violence hx (100+ fights, including serious injuries likely
 requiring hospitalization such as broken bones) though has avoided assault
 charges so far, alleged threats x2 against school staff resulting in expulsion
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 492 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 492 of 667

 (suing school currently).

 Presentation complicated by h/o heavy alcohol and cannabis use at various points

 in the past, now sober, though length of sobriety is difficult to determine
 based on self-report.

 No h/o self-harm or suicide attempts. Significant h/o violence with multiple
 serious assaults and alleged threats by school, as detailed above. Safe and
 stable for outpatient management at this time.


 PLAN:
   PSYCHIATRIC PROBLEM LIST AND PLAN:
 1. Mood: Declines medication and would like to address issues in therapy
 for now. Will defer. Could consider SNRI given chronic pain.
 2. Trauma: Strongly encourage con't psychotherapy with Ms. Valdiviezo.
 3. Anxiety: As above.
 4. Insomnia: Variable - monitor.
 5. Substance Use: Referral to SUD services deferred - monitor.
 6. Psychosis: Monitor - consider medication as needed in future.
 7. Nutrition: Will discuss further at future visits. Encourage con't
 exercise.
 8. Medical Issues: Continue routine lab monitors and regular check-ups with

 PCP.

 1. MEDICATIONS: as above
 Discussed options including no changes.
 Change current psychiatric medications: Reviewed SE, risks, and possible
 benefits of tx with above-named medication(s).
 Veteran has decisional capacity, verbalized an understanding of, and agreement
 with this plan. A medication handout will be provided when veteran receives the
 medication from the pharmacy.

 Understands and agrees to the following:
 o   No drugs or alcohol with medications.
 o   Take medications only as directed.
 o   Do not drive if sedated or impaired.
 o   Follow up with appointments, call to make appointment sooner if needed.
 o   Crisis services reviewed with client, will obtain services if needed.
 o   Follow up with PCP for any medical concerns.
 o   Patient agrees to this disposition and verbalizes understanding of the
 consequences associated with the failure to follow through on treatment
 recommendation.

 2. LABS/OTHER TESTS: as above

 3. REFERRALS: as above

 4. SAFETY: Risk assessment:
 Risk Factors:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 493 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 493 of 667



 Protective Factors:
 Given the above, veteran is felt to be at low risk for imminent danger to
 self or others at this time.

 5. FOLLOW-UP: RTC in 2-3 months, sooner PRN.

 Time with patient: 45 Min

 Treatment provided: medication evaluation


 CONSENT/TREATMENT PLAN: Patient and/or caregiver has decisional
 capacity and indicates readiness to learn, verbalizes understanding,
 agreement and satisfaction with the treatment plan, including medications.




 /es/ CHANEL M HEERMANN, MD
 Staff Psychiatric Physician
 Signed: 09/24/2019 10:45

 Receipt Acknowledged By:
 09/30/2019 10:44    /es/ Sonia Valdiviezo, LCSW
               LICENSED CLINICAL SOCIAL WORKER, MH


                  Date/Time:     16 Sep 2019 @ 1347
                   Note Title:   MH CANCELLED APPT.
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    VALDIVIEZO,SONIA
                Co-signed By:    VALDIVIEZO,SONIA
            Date/Time Signed:    20 Sep 2019 @ 1349

 Note


 LOCAL TITLE: MH CANCELLED APPT.
 STANDARD TITLE: MENTAL HEALTH ADMINISTRATIVE NOTE
 DATE OF NOTE: SEP 16, 2019@13:47 ENTRY DATE: SEP 20, 2019@13:47:30
    AUTHOR: VALDIVIEZO,SONIA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Veteran cancelled appointment due to court hearing. Session was rescheduled for

 Wed. 10/9/19 at 3pm.

 /es/ Sonia Valdiviezo, LCSW
 LICENSED CLINICAL SOCIAL WORKER, MH
 Signed: 09/20/2019 13:49
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 494 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 494 of 667




                    Date/Time:     11 Sep 2019 @ 1600
                     Note Title:   CWT EMPLOYMENT INFORMATIONAL NOTE
                      Location:    Rocky Mountain Regional VA Medical Center
                     Signed By:    BURRELL,AILEEN C
                  Co-signed By:    BURRELL,AILEEN C
              Date/Time Signed:    11 Sep 2019 @ 1601

 Note


 LOCAL TITLE: CWT EMPLOYMENT INFORMATIONAL NOTE
 STANDARD TITLE: CWT NOTE
 DATE OF NOTE: SEP 11, 2019@16:00 ENTRY DATE: SEP 11, 2019@16:00:59
    AUTHOR: BURRELL,AILEEN C EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

   *** CWT EMPLOYMENT INFORMATIONAL NOTE Has ADDENDA ***

 Dear PCP or Medical Professional: Dr. Schnell

 Medical Release for the Compensated Work Therapy Program (CWT) is being
 requested.

 Please be advised that a consult has been received for a mutual Veteran who is
 interested in TSES/CWT, a therapeutic supported employment program.

 The CWT Program is required to obtain a medical release from a Veteran's PCP
 or
 recent treating medical provider to participate in employment activities related

 to the CWT Program.

 By signing off on this consult, you are consenting to this Veteran's
 participation in TSES/CWT.

 Please indicate in comment to this consult if Veteran has any physical
 limitations for employment.

 Your response within 5 days is appreciated as we cannot enroll the Veteran in
 CWT until
 approval or disapproval has been established.

 Thank you.

 /es/ Aileen C Burrell, LCSW
 Clinical Social Worker
 Signed: 09/11/2019 16:01

 Receipt Acknowledged By:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 495 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 495 of 667

 09/13/2019 16:50     /es/ BENJAMIN SCHNELL DO
               Staff Primary Care Physician

 09/13/2019 ADDENDUM                 STATUS: COMPLETED
 Veteran has an acute on chronic knee problem that he is working on with VA PT.

 /es/ BENJAMIN SCHNELL DO
 Staff Primary Care Physician
 Signed: 09/13/2019 16:52

 Receipt Acknowledged By:
 09/17/2019 10:51     /es/ Aileen C Burrell, LCSW
               Clinical Social Worker


                  Date/Time:     10 Sep 2019 @ 1716
                   Note Title:   MH INDIVIDUAL PSYCHOTHERAPY(D)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    VALDIVIEZO,SONIA
                Co-signed By:    VALDIVIEZO,SONIA
            Date/Time Signed:    16 Sep 2019 @ 0945

 Note


 LOCAL TITLE: MH INDIVIDUAL PSYCHOTHERAPY(D)
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: SEP 10, 2019@17:16 ENTRY DATE: SEP 10, 2019@17:17:04
    AUTHOR: VALDIVIEZO,SONIA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 TREATMENT PROVIDED: Individual Psychotherapy
 Duration of visit: 60 minutes
 Diagnosis: Major Depression Disorder

 VETERAN'S STATED RECOVERY GOALS: "I want to grow and change because
 that's what
 life is about."

 PRESENTING CHALLENGE TODAY/SIGNIFICANT EVENT SINCE LAST VISIT: Veteran reports
 that his most pressing stressor is lack of housing and chronic unemployment. He

 reports that he is already working with HUD-VASH on obtaining affordable
 housing. He was also interested in a consult with the TSES/CWT for employment
 support.

 IDENTIFYING INFORMATION:
 OCCUPATION - HR
 MARITAL STATUS - NEVER MARRIED
 37 year old Marine Corps veteran with a history of Depression,
 who served from DEC 29,2000 to JUN 5,2002 and is currently SERVICE CONNECTED
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 496 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 496 of 667

 % - 60.

 INTERVENTIONS PROVIDED TODAY: I validated and normalized Veteran's symptoms
 of
 anxiety related to current stressors, such as homelessness, unemployment and
 probationary status. I provided support in identifying goals for treatment and
 exploring Veteran's strenghts and resilience.

 - Psychotherapeutic support(rapport building, active listening, validation
   and normalization, identification and encouragement of coping skills).
 - Psychoeducation(educating about diagnosis, symptoms, skills, appropriate
   treatment options).
 - Motivational enhancement (identifying ambivalence regarding
   engagement, eliciting and affirming desire to change).
 - Strength-based approaches to care(promoting Veteran's identification
   and implementation of skills, talents, and abilities).

 ASSESSMENT: Based on Veteran's homelessness, unemployment, and pending
 court
 sentencing, and Veteran's court, priority in treatment is to support
 Veteran's
 efforts in stabilizing economic stressors.

 MENTAL STATUS: Veteran presented as cooperative, engaged, and motivated for
 treatment. He presented as well groomed, dressed casually, with rate, volume,
 and intonation of speech within normal limits along with appropriate level of
 eye contact. Veteran presented with goal directed thinking, and age appropriate

 judgement, and full range of affect consistent with content. He presented with
 intact memory, orientation to date, time, and place, and with moderate insight
 regarding how mood and thoughts affect functioning.

 RISK ASSESSMENT:
 - Veteran denied suicidal ideation and intent.

 PLAN:
  1. RTC has been entered; Clinically Indicated Date: September 16, 2019
  2. Continue with recovery plan.
  3. OPTIONAL Comments:

 /es/ Sonia Valdiviezo, LCSW
 LICENSED CLINICAL SOCIAL WORKER, MH
 Signed: 09/16/2019 09:45


                  Date/Time:     29 Aug 2019 @ 0736
                   Note Title:   MH CONSULT REPORT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    CHESTER,GALINA N
                Co-signed By:    CHESTER,GALINA N
            Date/Time Signed:    29 Aug 2019 @ 0737
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 497 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 497 of 667


 Note


 LOCAL TITLE: MH CONSULT REPORT
 STANDARD TITLE: MENTAL HEALTH CONSULT
 DATE OF NOTE: AUG 29, 2019@07:36 ENTRY DATE: AUG 29, 2019@07:36:40
    AUTHOR: CHESTER,GALINA N EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Per the chart, Veteran attended their scheduled MHC appointment on 8/14/19
 (please see MH INITIAL ASSESSMENT note dated on 8/14/19 for further
 information). CONSULT COMPLETE

 /es/ GALINA N CHESTER
 LCSW
 Signed: 08/29/2019 07:37


                  Date/Time:     22 Aug 2019 @ 1437
                   Note Title:   MH HOMELESS TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    CURTIS,JESSICA M
                Co-signed By:    CURTIS,JESSICA M
            Date/Time Signed:    22 Aug 2019 @ 1446

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: AUG 22, 2019@14:37 ENTRY DATE: AUG 22, 2019@14:38:08
    AUTHOR: CURTIS,JESSICA M EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: Z59.0 Homelessness
 Procedure: Telephone Contact
 Duration: 5 minutes

 Writer called veteran on this day to inquire on wellbeing and to discuss pending

 orientation with DHA. Veteran reported he was doing well and happy that his
 court case was over. Veteran reported he will be on probation and is now in Vet
 Court.

 Veteran was informed this writer had reached out to DHA inquiring on pending
 orientation and writer is waiting to hear back from the housing authority
 regarding date and time. Writer assured veteran the undersigned would contact
 veteran as soon as this writer is made aware of scheduled orientation. Veteran
 was agreeable to this.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 498 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 498 of 667

 /es/ JESSICA M CURTIS
 SOCIAL WORKER MENTAL HEALTH
 Signed: 08/22/2019 14:46


                  Date/Time:      14 Aug 2019 @ 1345
                   Note Title:    MH INITIAL ASSESSMENT (D)
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     VALDIVIEZO,SONIA
                Co-signed By:     VALDIVIEZO,SONIA
            Date/Time Signed:     16 Aug 2019 @ 1559

 Note


 LOCAL TITLE: MH INITIAL ASSESSMENT (D)
 STANDARD TITLE: MENTAL HEALTH INITIAL EVALUATION NOTE
 DATE OF NOTE: AUG 14, 2019@13:45 ENTRY DATE: AUG 14, 2019@13:45:59
    AUTHOR: VALDIVIEZO,SONIA EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 AGE: 37 GENDER: MALE RACE: BLACK OR AFRICAN AMERICAN
 MARITAL STATUS: MARITAL STATUS - NEVER MARRIED
 SERVICE CONNECTED % - 60
 CURRENT PHONE NUMBER: 720-276-5377

 Prior to starting the assessment, the provider reviewed informed consent,
 the purpose of the current evaluation, and limits of confidentiality. The
 veteran acknowledged and agreed to proceed with the evaluation.

 PRESENTING CONCERN: Veteran reports that "I need to be around people,
 probably
 be around more Veterans, because I definitely, I think I talk too much. I do
 you know, but I guess I'm a private person, and I'm a personable
 person. I have
 a lot of people I get along with because I have a lot of family. I feel like I
 did well by myself, but I don't feel safe anymore. Because I think people
 have
 different gods, and politics and believes and motivations."

 Veteran reported that he casually made a remark to a counselor at the university

 he attended about his going to a gun show and purchasing a gun. "She asked
 me
 if I did anything over the weekend, and I told her about the Gunner show and
 next thing I know I was being searched and all of my things were investigated
 and I was charged with intent to endanger or something." He reports that
 this
 led to his expulsion from the university, where he was enrolled in business
 school, and to serious legal consequences. "I had suicidal thoughts because
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 499 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 499 of 667

 they charged me with a 100 years, and I was thinking my life is over. Just
 facing so much time for something I didn't do, it was kinda depressing for
 me.
 I was trying to move forward, so I'm definitely I'm better now. I got
 so
 depressed a little bit. I'm just happy where I'm at, because
 that's part of
 dying. I was satisfied with the world the way it was, I thought it hurts the
 world more for me to be gone than for me to be in it."
 Veteran reports that he is seeking treatment for the purpose of not being
 socially isolated. "I think I need to build more positive relationships, I
 just
 know that I need them and they need. It's going good for my mom and my
 brother,
 and my pops I don't know the votes anyone."

 Veteran reports that now he has "hope that I can be readmitted now, just to

 continue doing what I was doing. I was in business school, before all this. I

 can't believe that a counselor would ruin your life like that."

 DO YOU HAVE ANY URGENT NEEDS TODAY? NONE

 SNAP - Strengths, Needs, Abilities, Preferences
  PERSONAL STRENGTHS: "I'm a happy person, happy for no reason,
 motivated, tough
 guy, just always doing weird things, such as business type strategies, business
 ideas, pretty creative, I help people a lot, because I like to pass on what I
 have learned."

  INDIVIDUAL NEEDS/BARRIERS TO TREATMENT:

   ABILITIES AND/OR INTERESTS: "I like to follow the law, and I stay on top
 of
 the markets, because it's part of history, because I do it like a habit,
 because
 I heard a long time ago that if you follow the markets you become a part of it.
 I'm interested in politics, but more of the spiritual aspects of politics.
 You
 know because politics are spiritual in nature, building connections like three
 people together can invoke God. I learned a lot as an intern with an
 accountant. I have a business, doing people's accounting or maybe financial

 law, but right now I have no clients."

  PREFERENCES: I prefer groups, I like those.

 PSYCHIATRIC HISTORY
  HISTORY OF PRESENTING CONCERN:
   Operation Iraqui Freedom, I got hit by a medic with her humvee, we
   were on base, and I suffered some injuries and was in the hospital but I
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 500 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 500 of 667

 can't remember how long, maybe a day and then they sent me home.

  TRAUMA SCREENING:
   1. Have you ever been exposed to combat? Yes
   2. In your lifetime, have you ever been abused by a partner,
     physically attacked, or witnessed violence? Yes
   3. As a child were you ever hit, mistreated, or had your basic
     needs left unmet? Yes
   4. Has anyone ever made or pressured you into having some type of
     unwanted sexual contact? No
       If yes, when, where, and with whom did it occur?

   5. Have you ever had any other experience where you encountered
     sudden death or the possibility of death or serious injury to
     yourself or others? No

 PAST PSYCHIATRIC HISTORY/ PREVIOUS BEHAVIORAL HEALTH SERVICES:
 There is no coincidences, we all talk about our families, and when i
  actually go visit funerals, I know where my family is burried at, is
  this was my family, and people to say they are talking about the
  constitution as if it were just a piece of paper.

 MEDICATION MANAGEMENT SCREENING
  1. Are you on psychiatric medications now?
      If so, when will you run out? NO
  2. Do you have any serious issues with them right now?
      If so, what? N/A
  3. Are you interested in seeing someone specifically to talk about
    medications to assist in your mental health recovery goals? N/A
  4. Is your primary care provider recommending an evaluation for
    psychiatric medications? NO

 RISK SCREENINGS:
  Columbia Suicide Severity Rating Scale (C-SSRS) screener
   1. Over the past month, have you wished you were dead or wished you
   could go to sleep and not wake up?
   No

   2. Over the past month, have you had any actual thoughts of killing
   yourself?
   No

   3. Over the past month, have you been thinking about how you might do
   this?
   Response not required due to responses to other questions.

   4. Over the past month, have you had these thoughts and had some
   intention of acting on them?
   Response not required due to responses to other questions.

   5. Over the past month, have you started to work out or worked out the
   details of how to kill yourself?
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 501 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 501 of 667

   Response not required due to responses to other questions.

   6. If yes, at any time in the past month did you intend to carry out
   this plan?
   Response not required due to responses to other questions.

   7. In your lifetime, have you ever done anything, started to do
   anything, or prepared to do anything to end your life (for example,
   collected pills, obtained a gun, gave away valuables, went to the roof
   but didn't jump)?
   No

   8. If YES, was this within the past 3 months?
   Response not required due to responses to other questions.


  DANGEROUSNESS TO OTHERS SCREEN:
   1) In the past 90 days, have you had thoughts of harming others? No
   2) In the past 90 days, have you acted on thoughts of harming others
     (including developing a plan or actually harming others)? No
   3) If Yes to 1 or 2, are you having those thoughts today? N/A
     a. If Yes, Do you have intent to act on these thoughts? N/A
     b. Do you have a specific target? N/A
     c. Do you have access to weapons or other lethal means to carry
       out this plan? N/A
   4) In your lifetime, have you had a history of physically harming
     others? No

  HISTORY OF OTHER RISK TAKING BEHAVIORS:
 PSYCHOSOCIAL HISTORY:
  a) Military History:
    Branch: Marines
    Current military status: discharged
      Service entry date: 12-29-2000
      Service separation date: 6-5-2005
      Deployments (loc/dates): 2000-January Spain; 2002-Kuwait
      MOS: 0612
      Highest rank: E- 4
      Di
 scharge status:
      Article 15s, demotions, disciplinary actions:
       none
      Engaged in direct combat?(combat arms, combat medic, special ops)
       no
  b) Childhood/Developmental History: "Who knows what's normal, and I
 was ward
 of the state, he didn't handle Vietnam too well, he's still gone,
 he'll never be
 normal; he would beat up everybody and that's what happened so my parents
 split
 up when we were kids."
  c) Family History: Father is a Vietnam Veteran, 1 full elder brother, and 1
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 502 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 502 of 667

 half-sister
  d) Cultural & Spiritual beliefs:
  e) Sexual Orientation, Gender Identity:
  f) Education History: was going to college, I was in the business school
 until
 that pyschologist made a big deal about my having bought a gun and I got
 expelled and was charged, etc. I hope I can go back to school.
  g) Living Situation, Employment Status, & Financial Status: Unemployed but

 working as an intern. Sleeping in car or my mother's couch
  h) Legal Involvement: Probation
  i) Relationships: none

 Section 3 - Medical Information
  MEDICAL INFORMATION

   PRIMARY CARE SCREEN
    1. How long has it been since you've seen a primary care provider?
       April 2019

    2. If it has been over one year since the last primary care visit,
    would you like to get established/re-established with a primary care
    provider? N/A

    3. Are you having any current medical concerns you would like to
    discuss with a medical provider?
     Yes worried about my liver; it's kinda hurts

      Is this issue identified as urgent
      or non-urgent? Non-urgent


   PAIN SCREENING
    1) Are you having pain right now? Yes
      If so, What is the location(s) of the pain? lower back
    2) How long have you had this pain (duration)? I'm going to physical
    therapy


   HEAD INJURY SCREEN:
     Veteran has been hospitalized or treated in an emergency
       room following a head or neck injury.
     Veteran has been knocked out or unconscious
       following an accident or injury.
     Veteran has injured his/her head or neck in a car
       accident or from some other moving vehicle accident.
     Veteran has not ever injured his/her head or neck in a fight
       or a fall.
     Details:
    I was admitted to the hospital but can't recall how long I was there

 NUTRITION SCREENING:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 503 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 503 of 667

    1. Do you have any food allergies? No


   USE OF COMPLIMENTARY HEALTH APPROACHES:
   CURRENT NICOTINE AND CAFFEINE USE:
    No nicotine, I drink about 8 cups of coffee

   CURRENT VA-PRESCRIBED MEDICATIONS:

    Active Outpatient Medications (including Supplies):

      Active Outpatient Medications          Status
    ====================================================================
    =====
    1) BENZOYL PEROXIDE 5% (WATER BASED) GEL APPLY SMALL ACTIVE
       AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE
    2) CLINDAMYCIN PHOSPHATE 1% TOP SOLN APPLY THIN FILM TO ACTIVE
       AFFECTED AREA DAILY
    3) MELOXICAM 15MG TAB TAKE ONE TABLET BY MOUTH ONCE A ACTIVE
       DAY AS NEEDED FOR PAIN/INFLAMMATION. TAKE WITH FOOD
       OR MILK
    4) METHYLPREDNISOLONE 4MG TAB DOSEPAK,21 TAKE AS      ACTIVE
       DIRECTED BY MOUTH DAILY - FOLLOW DIRECTIONS ON
       DOSEPAK
    5) TRETINOIN 0.01% TOP GEL APPLY SMALL AMOUNT AFFECTED ACTIVE
       AREA DAILY FOR ACNE
   CURRENT NON-VA MEDICATIONS:
    None

   ALLERGIES AND ADVERSE DRUG REACTIONS:
    Patient has answered NKA


 DESCRIPTIVE MENTAL STATUS EXAM:
  ORIENTATION AND CONSCIOUSNESS: lethargic

  APPEARANCE AND BEHAVIOR: grooming appropriate

  SPEECH: slow at times, slurred

  LANGUAGE: intact

  MOOD AND AFFECT: affect labile at times, mood depressed


  PERCEPTUAL DISTURBANCE: none

  THOUGHT PROCESS AND ASSOCIATION: loosening of associations,
  circumstantial, disorganized

  THOUGHT CONTENT: details: Veteran reported that he had difficulty
 trusting people, and that he did "not want to be predictable, because
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 504 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 504 of 667

 it's not
 safe to be predictable. That's why I switch around taking about different
 Tings."

  INSIGHT: limited

  JUDGMENT: good

  MEMORY: intact

  FUND OF KNOWLEDGE: average

  MENTAL STATUS COMMENTS: Veteran presented as cooperative, engaged, and
 motivated for treatment. He presented as well groomed, dressed casually, with
 slow rate of speech and volume and intonation of speech within normal limits
 along with appropriate level of eye contact. Veteran presented with
 disorganized and circumstantial thinking, and moderate age appropriate
 judgement, and liable affect inconsistent with content on 2 ocassions during
 this session. He presented with intact memory, orientation to date, time, and
 place, and with minimal insight regarding how mood and thoughts affect overall
 functioning.

 SUMMARY AND FORMULATION: Veteran presented with excessive worry, inability to
 focus, and inconsistent mood. Based on Veteran's presentation and history of

 mental health treatment further assessment to clarify current treatment needs is

 warranted.

 PROVISIONAL DSM-V DIAGNOSIS: MDD, Anxiety

 PLAN:
  Initial goals for care:
   Attend groups because when I was coming here, things were going well
   for me.
  How will I know if I am making progress towards my goals?
  Initial objectives created in collaboration with Veteran to assist them
  in moving closer to their goals: Veteran will begin attending DROP-IN groups
 as early as next week. We will discuss treatment options further during our
 next scheduled session.

 Interventions/Services that are recommended to meet the Veteran's goals:
  Other: Drop-In groups, individual psychotherapy

 MHTC: Jessica M Curtis
 MED MANAGEMENT REFERRAL/ASSIGNMENT: N/A
 NEXT APPOINTMENTS: Sep 10, 2019
 Anticipated duration of care: 9-12 months

 All of the above sections are required for a full initial intake. Were all
 4 sections completed during today's visit?
  Yes
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 505 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 505 of 667



 /es/ Sonia Valdiviezo, LCSW
 LICENSED CLINICAL SOCIAL WORKER, MH
 Signed: 08/16/2019 15:59


                  Date/Time:      13 Aug 2019 @ 1518
                   Note Title:    MH HOMELESS TELEPHONE CONTACT
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     CURTIS,JESSICA M
                Co-signed By:     CURTIS,JESSICA M
            Date/Time Signed:     13 Aug 2019 @ 1522

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: AUG 13, 2019@15:18 ENTRY DATE: AUG 13, 2019@15:18:56
    AUTHOR: CURTIS,JESSICA M EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

   *** MH HOMELESS TELEPHONE CONTACT Has ADDENDA ***

 Diagnosis: Z59.0 Homelessness
 Procedure: Telephone Contact
 Duration: 5 minutes

 Writer was notified by Kimberly Hilling HUD VASH case manager veteran had called

 and left a message requesting a return call. Writer called veteran and veteran
 answered this writer's call. Veteran stated he has been searching for
 housing
 and planned on signing a lease on this day. Writer explained to veteran he has
 yet to receive his voucher and if he proceeds with signing a lease he will be
 solely responsible for the rent.

 Veteran missed two consecutive DHA orientations due to court and writer
 explained to veteran the undersigned was waiting to hear from the housing
 authority when the next orientation is to be scheduled. Writer assured veteran
 the undersigned would reach out to the housing authority again and inquire on
 the above. Writer will contact veteran and inform him of scheduled orientation.

 Veteran was agreeable to this.

 /es/ JESSICA M CURTIS
 SOCIAL WORKER MENTAL HEALTH
 Signed: 08/13/2019 15:22

 Receipt Acknowledged By:
 08/14/2019 15:29    /es/ KIMBERLY HILLING
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 506 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 506 of 667

                 Social Worker, LCSW

 08/14/2019 ADDENDUM                  STATUS: COMPLETED
 This writer reviewed note. No action needed by HICC RN. Concern addressed by SW.


 /es/ CANDACE NOWLIN MSN RN-BC CPEN
 VISN 19 Tele nurse Program RN
 Signed: 08/14/2019 09:48


                  Date/Time:      13 Aug 2019 @ 1140
                   Note Title:    MH HOMELESS TELEPHONE CONTACT
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     CURTIS,JESSICA M
                Co-signed By:     CURTIS,JESSICA M
            Date/Time Signed:     13 Aug 2019 @ 1145

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: AUG 13, 2019@11:40 ENTRY DATE: AUG 13, 2019@11:40:29
    AUTHOR: CURTIS,JESSICA M EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Z59.0 Homelessness
 Procedure: Telephone Call/Failed Attempt

 Writer called veteran on this day to inquire on wellbeing however veteran did
 not answer this writer's call. The undersigned was able to leave a message

 requesting a return call at his earliest convenience.

 /es/ JESSICA M CURTIS
 SOCIAL WORKER MENTAL HEALTH
 Signed: 08/13/2019 11:45


                  Date/Time:      05 Aug 2019 @ 1958
                   Note Title:    ER WALK-IN NOTE (T)
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     BONNETT,CARL J
                Co-signed By:     BONNETT,CARL J
            Date/Time Signed:     05 Aug 2019 @ 2117

 Note
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 507 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 507 of 667

 LOCAL TITLE: ER WALK-IN NOTE (T)
 STANDARD TITLE: EMERGENCY DEPT NOTE
 DATE OF NOTE: AUG 05, 2019@19:58 ENTRY DATE: AUG 05, 2019@19:58:35
    AUTHOR: BONNETT,CARL J     EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Subjective/Chief Complaint:
 Pt here stating "I think the arch on my right foot is falling. It feels
 like pins and needles and tingles all the time for 3 months. I think it
 is because I tore the ACL in my left knee and it still hurts." Pt wants
 left knee pain addressed as well.



 CHIEF COMPLAINT: right foot pain
  I have reviewed the RN Triage Note for this visit and have reconciled
  any discrepancies.

 HISTORY OF PRESENT ILLNESS:
 I reviewed the RN Triage note and agree with the findings on the nurse's
 history. Please refer to the Triage note for details. I would add the following
 additional information...

 1)Pt reports increasing left knee pain over last three months; no new trauma
 2)reports he tore his ACL in 2018 and was treated with PT; not thought to be
 good surgery candidate
 3)also now having pain in the R foot/arch; he feels this is due to compensating
 while walking
 4)no new trauma



 REVIEW OF SYSTEMS:
 GEN: No fever or chills, no abnormal constitutional symptoms
 HEENT: No sore throat, ear pain, rhinorrhea, neck pain, difficulty swallowing or

 opening the mouth
 PULMONARY: No cough, difficulty breathing
 CARDIAC: No chest pain
 GI: No nausea, vomiting, diarrhea, or abnormal symptoms
 GU: no lesions, no dysuria, hematuria, or abnormal discharge
 SKIN: No abnormal rash
 NEURO: No focal numbness or weakness, no subjective complaints
 MUSCKULOSKELETAL:see HPI
 Psych: No active issues.

 All other ROS noncontributory other than as described in the HPI.

 PAST MEDICAL HISTORY: I reviewed the problem list and past medical history for
 this patient on the electronic medical record.
      Pertinent Changes: NONE
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 508 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 508 of 667

 SOCIAL HISTORY:

 The following are what the patient reports today; this does not represent a
 review of previous social
 history to cross check his/her report...

     HX OF ETOH ABUSE:           Yes [ ] No [ x ]
     CURRENTLY DRINKS ETOH Yes [ ] No [ x ]
     SMOKER                Yes [ ] No [ ] Hx of [ ]
     Recreational Substances?     Yes [ ] No [ x ] Hx of [ ]



 FAMILY HISTORY: non-contributory



  PROBLEM LIST:
  Computerized Problem List is the source for the following:

  1. Alcohol abuse (SNOMED CT 15167005)
  2. Cannabis abuse (SNOMED CT 37344009)
  3. Homeless single person (SNOMED CT 160700001)
  4. PTSD
  5. Depressive disorder (SNOMED CT 35489007)
  6. Low back pain (SNOMED CT 279039007)
  7. Health Maintenance (ICD-9-CM V65.9)
  8. POLYSUBSTANCE DEP
  9. Mood disorder (SNOMED CT 46206005)
  10. Psychotic Disorder NOS * (ICD-9-CM 298.9)
  11. Foot Pain (ICD-9-CM 719.47)
  12. SUBJECTIVE TINNITUS
  13. Pseudofolliculitis barbae
  14. Major depressive disorder
  15. Anxiety disorder
  16. Osteoarthritis of knee
  17. Legal problem

  Allergies: Patient has answered NKA


  Active and Recently Expired Outpatient Medications (including Supplies):

                                   Issue Date
                            Status    Last Fill
     Active Outpatient Medications         Refills Expiration
  ========================================================================
  =
  1) BENZOYL PEROXIDE 5% (WATER BASED) GEL ACTIVE
  Issu:04-26-19
      Qty: 60 for 30 days Sig: APPLY SMALL Refills: 1
  Last:08-01-19
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 509 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 509 of 667

      AMOUNT AFFECTED AREA TWICE A DAY FOR
  Expr:04-26-20
      ACNE
  2) CLINDAMYCIN PHOSPHATE 1% TOP SOLN Qty: ACTIVE
  Issu:04-26-19
      60 for 30 days Sig: APPLY THIN FILM Refills: 1
  Last:08-01-19
      TO AFFECTED AREA DAILY
  Expr:04-26-20
  3) TRETINOIN 0.01% TOP GEL Qty: 15 for 30 ACTIVE
  Issu:04-26-19
      days Sig: APPLY SMALL AMOUNT AFFECTED Refills: 1
  Last:08-01-19
      AREA DAILY FOR ACNE
  Expr:04-26-20 No Active Remote Medications for this patient

  MEDICATION RECONCILIATION:
   [ ] The medication list above was reviewed with the patient at
      today's visit. I have indicated discrepancies under each
      medication that is not being taken as prescribed. Medication
      orders, including any additions or discontinuations, have been
      updated as appropriate, and the patient now has an accurate
      medication list.

   [ x] Limited Medication Reconciliation was performed at this visit
      as short term medications were prescribed at this visit.

   [ ] Medication Reconciliation was not performed at this visit as
      no medications were changed, prescribed or administered at
      this visit.

   [ ] Medication Reconciliation was not performed at this visit as
      patient and/or caregiver is not able to confirm medications
      he/she is taking.

  VITAL SIGNS - See progress note titled ER NURSE TRIAGE NOTE for Pulse
  Oximetry No Vitals Were Found

  EXAM:
 Alert, well nourished, no distress, GCS 15, moves all extremities, speech clear,

 breathing comfortably, speaking in full sentences, skin warm and dry, facial
 movements are grossly symmetrical, no gross neurologic deficits. No evidence of
 any intoxicants on board.

 Left knee diffuse TTP around the patella
 ligaments stable
 no redness no warmth



  DATA:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 510 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 510 of 667



  LAB RESULTS TODAY - NONE FOUND

 xrays of left knee and R foot unremarkable to my read


 ASSESSMENT:

 1)Left knee pain
 2)right foot/arch pain
 3)


 PLAN:

 1)Mobic
 2)Medrol dose pack
 3)RTC for PCP placed to evaluate treatment success and consider further referral

 if indicated

 Patient was advised to return to the ER for any worsening of their condition
 or any new concerns. I explained the discharge instructions to the Veteran and
 the Veteran demonstrated appropriate understanding of the instructions and
 return precautions.

 CONDITION ON DISCHARGE: [ x ]good [ ]fair [ ]poor

 PATIENT EDUCATION AT DISCHARGE:

  (x ) Discharge instructions discussed with patient and/or caregiver.
     Patient/Caregiver indicates readiness to learn, verbalizes understanding,
     agreement and satisfaction with the treatment plan. Patient/Caregiver
     doesn't have any further questions today.



 INSTRUCTIONS FOR FOLLOW UP CARE:
  [ ] See primary care provider
  [ ] No PCP assigned
  [x ] Return to ER if worse
  [ ] OBMT recheck
  [x ] Other: as above
  [ ] Follow up with Ortho
  [ ] Follow up with Neurology
  [ ] Sent straight to Eye Clinic
  [ ] Escorted to the Mental Health Clinic

  DISPOSITION FROM EMERGENCY DEPARTMENT
  [x ] Discharged
  [ ] Inpatient Admission
  [ ] Observation Admission
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 511 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 511 of 667




 /es/ CARL J BONNETT
 Emergency Room Staff Physician
 Signed: 08/05/2019 21:17


                   Date/Time:     05 Aug 2019 @ 1946
                    Note Title:   ER NURSE TRIAGE NOTE (D)
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    HAMILTON,M RACHELLE
                 Co-signed By:    HAMILTON,M RACHELLE
             Date/Time Signed:    05 Aug 2019 @ 1946

 Note


 LOCAL TITLE: ER NURSE TRIAGE NOTE (D)
 STANDARD TITLE: EMERGENCY DEPT TRIAGE NOTE
 DATE OF NOTE: AUG 05, 2019@19:46 ENTRY DATE: AUG 05, 2019@19:46:46
    AUTHOR: HAMILTON,M RACHELLE EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED


 Allergies: PENICILLIN, VANCOMYCIN
 Subjective/Chief Complaint:
 Pt here stating "I think the arch on my right foot is falling. It feels
 like pins and needles and tingles all the time for 3 months. I think it
 is because I tore the ACL in my left knee and it still hurts." Pt wants
 left knee pain addressed as well.

 Objective:
 Fall Risk Assessment-- MORSE FALL SCALE with Interventions --
  HISTORY OF FALL WITHIN LAST 3 MONTHS? 0 No Patient last had a fall on:
  Elicit Veteran's perception of the cause of this (most recent) fall(s):

  SECONDARY DIAGNOSIS(defined as 2 or more diagnoses and/or polypharmacy)?
  0 No There been medication changes.

  AMBULATORY AID IN USE? 0 None/Bedrest/Nurse Assist

  Which ambulatory aid is used:

  IV CONTINUOUS/BOLUS? 0 No

  GAIT/TRANSFER METHOD? 0 Normal/BR/Wheelchair

  MENTAL STATUS? 0 Oriented to own ability

  Total Morse Score: 0
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 512 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 512 of 667

  Total Fall Risk is low if Morse is <45

  Total Fall Risk score is high if Morse is 45 or greater

  High Fall Risk Goal: The Veteran will remain free of injuries related to
  falls.


 Vital Signs *
  Temperature
   98.5 F (36.9 C)
  Pulse
   99
  Respirations
   18
  Blood Pressure
   122/82
  Pain scale recorded:
   7
  Pulse Oximetry 98 Room Air



 Current Medications:
 Active Outpatient Medications (including Supplies):

   Active Outpatient Medications           Status
 =========================================================================
 1) ACETAMINOPHEN 500MG TAB TAKE 2 TABLETS BY MOUTH EVERY ACTIVE
    6 HOURS AS NEEDED FOR PAIN. NOT TO EXCEED 4000MG
    ACETAMINOPHEN FROM ALL SOURCES PER DAY.
 2) ALLOPURINOL 300MG TAB TAKE ONE TABLET BY MOUTH DAILY ACTIVE
    AFTER A MEAL WITH PLENTY OF WATER TO PREVENT GOUT
    (NOTE DOSE CHANGE)
 3) DOCUSATE NA 100MG CAP TAKE ONE CAPSULE BY MOUTH TWICE ACTIVE
    A DAY TO PREVENT CONSTIPATION
 4) IBUPROFEN 800MG TAB TAKE ONE TABLET BY MOUTH EVERY 8 ACTIVE
    HOURS AS NEEDED WITH FOOD OR MILK FOR
    PAIN/INFLAMMATION
 5) MULTIVITS W/MINERALS TAB/CAP (NO VIT K) TAKE 1 TABLET ACTIVE
    BY MOUTH DAILY
 6) SILDENAFIL CITRATE 100MG TAB TAKE ONE TABLET BY MOUTH ACTIVE
    AS DIRECTED *TAKE AS DIRECTED PRIOR TO SURGERY*
 7) SULFAMETHOXAZOLE 800/TRIMETH 160MG TAB TAKE 1 TAB ACTIVE
    (800/160MG) BY MOUTH ONCE WITH A FULL GLASS OF
    WATER THE MORNING OF THE UROLOGY FOLEY PULL
 8) TRAMADOL HCL 50MG TAB TAKE ONE-HALF TABLET BY MOUTH ACTIVE
    EVERY 6 HOURS AS NEEDED FOR PAIN NOT RELIEVED BY
    ACETAMINOPHEN

 Current Problems: ACTIVE PROBLEMS
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 513 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 513 of 667

 The patient was asked, "Over the past two weeks, how often have you been
 bothered by thoughts that you would be better off dead or of hurting
 yourself in some way?"
  Not At All
 Emergency Severity Index (ESI) level
  Level 4

 /es/ M RACHELLE HAMILTON
 Staff Nurse
 Signed: 08/05/2019 19:23

 /es/ M RACHELLE HAMILTON
 Staff Nurse
 Signed: 08/05/2019 19:46


                  Date/Time:      05 Aug 2019 @ 1530
                   Note Title:    VETERAN JUSTICE OUTREACH NOTE
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     DEUTSCH,PAUL A
                Co-signed By:     DEUTSCH,PAUL A
            Date/Time Signed:     05 Aug 2019 @ 1533

 Note


 LOCAL TITLE: VETERAN JUSTICE OUTREACH NOTE
 STANDARD TITLE: MENTAL HEALTH OUTREACH NOTE
 DATE OF NOTE: AUG 05, 2019@15:30 ENTRY DATE: AUG 05, 2019@15:30:47
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: z65.3 Justice Involved
 Duration of visit: 15 minutes
 Treatment Provided: Veterans Treatment Court
 Plan: Continue Veterans Treatment Court

 D: Veteran's case was reviewed in the Denver Drug Court Veterans Docket. An

 interagency ROI is on file. The veteran's case was staffed prior to court.

 The veteran was present for court simply to observe the VTC. He speaks the judge

 and asks appropriate questions. He verbalizes his interest in participating.

 Writer encourages the veteran to follow-up with this clinician to ask any
 additional questions he may have.

 The veteran did not report any additional needs this afternoon.

 A: Veteran did not endorse SI/HI or thoughts of self-harm. Euthymic mood.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 514 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 514 of 667

 Behavior was appropriate and professional before the court.

 P: Veteran is not yet sentenced to VTC but will be, if that is his choice,
 during upcoming district court this week. VJO staff are available to supply
 assistance to veteran as needed.

 /es/ Paul A. Deutsch, LCSW
 Veterans Justice Outreach Social Worker
 Signed: 08/05/2019 15:33


                  Date/Time:     01 Aug 2019 @ 1812
                   Note Title:   ED-PSYCH EMERGENCY VISIT WITH SW/PSY
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    RESTIVO,NICHOLE L
                Co-signed By:    RESTIVO,NICHOLE L
            Date/Time Signed:    01 Aug 2019 @ 1828

 Note


 LOCAL TITLE: ED-PSYCH EMERGENCY VISIT WITH SW/PSY
 STANDARD TITLE: MENTAL HEALTH EMERGENCY DEPT NOTE
 DATE OF NOTE: AUG 01, 2019@18:12 ENTRY DATE: AUG 01, 2019@18:13:23
    AUTHOR: RESTIVO,NICHOLE L EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 ED Psych Emergency Visit with SW/PSY

 Social Worker

 PATIENT DEMOGRAPHIC AND SERVICE RELATED INFORMATION:

  8853 COLORADO BLVD APT A 101
  THORNTON, COLORADO 80229
  JUN 5,1982

  Marine Corps

  ECZEMA 10%
  KNEE CONDITION 10%
  LIMITED MOTION OF ANKLE 10%
  LOWER LEG CONDITION 10%
  KNEE CONDITION 10%
  LOWER LEG CONDITION 10%
  LUMBOSACRAL OR CERVICAL STRAIN 10%
  LUMBOSACRAL OR CERVICAL STRAIN 10%
  LIMITATION ON MOTION, RING OR LITTLE FINGER 0%
  TRAUMATIC BRAIN DISEASE 0%
  LIMITATION OF MOTION, INDEX OR LONG FINGER 0%
  MIGRAINE HEADACHES 0%
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 515 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 515 of 667

  DEC 29,2000
  JUN 5,2002

  PRESENTING PROBLEM: x

 Columbia Suicide Severity Rating Scale (C-SSRS) screener
  1. Over the past month, have you wished you were dead or wished you
  could go to sleep and not wake up?
  No

  2. Over the past month, have you had any actual thoughts of killing
  yourself?
  No

  3. Over the past month, have you been thinking about how you might do
  this?
  Response not required due to responses to other questions.

  4. Over the past month, have you had these thoughts and had some
  intention of acting on them?
  Response not required due to responses to other questions.

  5. Over the past month, have you started to work out or worked out the
  details of how to kill yourself?
  Response not required due to responses to other questions.

  6. If yes, at any time in the past month did you intend to carry out
  this plan?
  Response not required due to responses to other questions.

  7. In your lifetime, have you ever done anything, started to do
  anything, or prepared to do anything to end your life (for example,
  collected pills, obtained a gun, gave away valuables, went to the roof
  but didn't jump)?
  No

  8. If YES, was this within the past 3 months?
  Response not required due to responses to other questions.

 PROBLEM LIST:

  Computerized Problem List is the source for the following:

   1. Alcohol abuse (SNOMED CT 15167005)
   2. Cannabis abuse (SNOMED CT 37344009)
   3. Homeless single person (SNOMED CT 160700001)
   4. PTSD
   5. Depressive disorder (SNOMED CT 35489007)
   6. Low back pain (SNOMED CT 279039007)
   7. Health Maintenance (ICD-9-CM V65.9)
   8. POLYSUBSTANCE DEP
   9. Mood disorder (SNOMED CT 46206005)
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 516 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 516 of 667

  10. Psychotic Disorder NOS * (ICD-9-CM 298.9)
  11. Foot Pain (ICD-9-CM 719.47)
  12. SUBJECTIVE TINNITUS
  13. Pseudofolliculitis barbae
  14. Major depressive disorder
  15. Anxiety disorder
  16. Osteoarthritis of knee
  17. Legal problem

 MENTAL STATUS EXAMINATION:

  General Appearance and Ambulation: groomed; ambulatory

  Mood and Affect: talkative, cooperative, intense affect

  Orientation and Consciousness: oriented x4, alert

  Language/Speech: intact

  Substance Use: denied

  Thought Process/Organization (abnormal, associations, bizarre,
  psychotic, delusional, etc...): tangential

  Attention and Concentration: attentive, distractible

  Memory (recent and remote): intact

  Suicidal or Violent Ideation(s): denied

  Homicidal Ideation(s): denied

  Insight and Judgment: limited

 CLINICIAN'S ASSESSMENT:
 Pt presented to the ER to speak with someone about feeling anxious about his
 court date tomorrow; he stated that he was going to go to the MH walk in clinic,

 but it was closed. Pt stated that he was seeing a therapist when he was going to

 UC-Denver, who he disclosed to, that he attended the Tanner gun show, he reports

 that is therapist contacted the police, who searched his car and found drugs and

 charged him, which has led to his current legal status. He stated that due to
 this issue he has a hard time trusting providers. He reports being on pre-trial
 bond, currently; and lives with him mom in Thornton. He stated that he got
 involved with VJO and expects his court hearing to go well tomorrow, expecting
 veteran's court and probation. He stated that he feels things are moving in
 the
 right direction and has goals are to finish school, establish a better support
 system, and work on striving for balance. He stated that it is helpful for him
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 517 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 517 of 667

 to find time for himself alone, to organize this thoughts, which is difficult to

 do while living with his mom, whose house is chaotic, but sometimes sits in his
 car. He stated that his mood has been "better than it's ever
 been", stated that
 he thinks a lot, over thinks a lot, and hasn't been sleeping good with the
 stress.

 Pt was reminded of his upcoming appt on Aug 14th, which he stated he plans to
 attend. He declined to complete a treatment plan, which also, was not clinically

 indicated, as pt was not actively suicidal. Pt did report passive
 suicidal thoughts about 5-6 months ago after being released from county jail. He

 stated that he does think about what might happen to him if he couldn't see
 the
 big picture and feels that he would be capable of going off, in silence, and
 killing himself; however pt was not actively suicidal today, did not have a plan

 or intent to kill himself, was future oriented, and stated that things are
 currently going good for him.

 PLAN:
 Outpatient MH Aug 13th; continue to engage with Homeless program.

  DIAGNOSIS: Per Chart: Mood d/o
  TIME SPENT: 60 minutes

 DISPOSITION FROM EMERGENCY DEPARTMENT:
  Discharged from ED by: Peggy Miller


 /es/ NICHOLE L RESTIVO
 Social worker
 Signed: 08/01/2019 18:28


                   Date/Time:      01 Aug 2019 @ 1801
                    Note Title:    SUICIDE PREVENTION SAFETY PLAN REVIEW/DECLINE
                     Location:     Rocky Mountain Regional VA Medical Center
                    Signed By:     RESTIVO,NICHOLE L
                 Co-signed By:     RESTIVO,NICHOLE L
             Date/Time Signed:     01 Aug 2019 @ 1802

 Note


 LOCAL TITLE: SUICIDE PREVENTION SAFETY PLAN REVIEW/DECLINE
 STANDARD TITLE: SUICIDE PREVENTION NOTE
 DATE OF NOTE: AUG 01, 2019@18:01 ENTRY DATE: AUG 01, 2019@18:01:47
    AUTHOR: RESTIVO,NICHOLE L EXP COSIGNER:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 518 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 518 of 667

    URGENCY:                  STATUS: COMPLETED


 Veteran refused offer to complete a suicide prevention safety plan.
  Reason: Didn't feel this would be helpful

 Veteran's emergency contact is complete and up-to-date in CPRS.

 Veteran's current, physical address:
   8853 COLORADO BLVD APT 101
   THORNTON,CO 80229-8428

 /es/ NICHOLE L RESTIVO
 Social worker
 Signed: 08/01/2019 18:02


                  Date/Time:     01 Aug 2019 @ 1722
                   Note Title:   ED-PSYCH EMERGENCY VISIT WITH NP/MD
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    MILLER,PEGGY A
                Co-signed By:    MILLER,PEGGY A
            Date/Time Signed:    01 Aug 2019 @ 1753

 Note


 LOCAL TITLE: ED-PSYCH EMERGENCY VISIT WITH NP/MD
 STANDARD TITLE: PSYCHIATRY NOTE
 DATE OF NOTE: AUG 01, 2019@17:22 ENTRY DATE: AUG 01, 2019@17:22:21
    AUTHOR: MILLER,PEGGY A    EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Psychiatric Emergency Visit with: NP

 PATIENT INFORMATION:

 JORDAN, CHADWICK HEATH
 8853 COLORADO BLVD APT A 101
 THORNTON, COLORADO 80229
 Phone: 720-276-5377
 Date of Birth: JUN 5,1982 Age: 37

 Branch of Service: Marine Corps
 Service Entry Date: DEC 29,2000
 Service Separation Date: JUN 5,2002
 Service Connection Rating: SERVICE CONNECTED % - 60
 Service Connected Disabilities: ECZEMA 10%
 KNEE CONDITION 10%
 LIMITED MOTION OF ANKLE 10%
 LOWER LEG CONDITION 10%
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 519 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 519 of 667

 KNEE CONDITION 10%
 LOWER LEG CONDITION 10%
 LUMBOSACRAL OR CERVICAL STRAIN 10%
 LUMBOSACRAL OR CERVICAL STRAIN 10%
 LIMITATION ON MOTION, RING OR LITTLE FINGER 0%
 TRAUMATIC BRAIN DISEASE 0%
 LIMITATION OF MOTION, INDEX OR LONG FINGER 0%
 MIGRAINE HEADACHES 0%

 CHIEF COMPLAINT: Anxiety


 Brief HPI: Veteran is a 60% SC USMC male with a PPH significant for Depression,
 Cannabis use d/o, alcohol use d/o, Anxiety d/o, and Mood d/o presenting to the
 ER today and requesting to speak with someone about his current anxiety
 secondary to his legal issues. Veteran denies si/hi or psychosis, has a
 scheduled appointment with the MH clinic in two weeks, denies si/hi or
 manic/hypomanic sxs. Veteran reports to PES staff, he just wants to talk.


 PROBLEM LIST:

 Computerized Problem List is the source for the following:

 1. Alcohol abuse (SNOMED CT 15167005)
 2. Cannabis abuse (SNOMED CT 37344009)
 3. Homeless single person (SNOMED CT 160700001)
 4. PTSD
 5. Depressive disorder (SNOMED CT 35489007)
 6. Low back pain (SNOMED CT 279039007)
 7. Health Maintenance (ICD-9-CM V65.9)
 8. POLYSUBSTANCE DEP
 9. Mood disorder (SNOMED CT 46206005)
 10. Psychotic Disorder NOS * (ICD-9-CM 298.9)
 11. Foot Pain (ICD-9-CM 719.47)
 12. SUBJECTIVE TINNITUS
 13. Pseudofolliculitis barbae
 14. Major depressive disorder
 15. Anxiety disorder
 16. Osteoarthritis of knee
 17. Legal problem

 Allergies: Patient has answered NKA
 MEDICATION RECONCILIATION:

 Active and Recently Expired Outpatient Medications (including Supplies):

                                 08/01/2019 17:22
 Active/Pending/Expired Meds

 Allergies: NKA,
 Adverse Reactions: ___________________ ,
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 520 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 520 of 667



 Active and Recently Expired Outpatient Medications (including Supplies):

   Active Outpatient Medications          Status
 =========================================================================
 1) BENZOYL PEROXIDE 5% (WATER BASED) GEL APPLY SMALL ACTIVE (S)
    AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE
 2) CLINDAMYCIN PHOSPHATE 1% TOP SOLN APPLY THIN FILM TO ACTIVE (S)
    AFFECTED AREA DAILY
 3) TRETINOIN 0.01% TOP GEL APPLY SMALL AMOUNT AFFECTED ACTIVE (S)
    AREA DAILY FOR ACNE

 Remote Active Medications

 No Active Remote Medications for this patient
 The medication list above was reviewed with the patient at today's
 visit. I have indicated discrepancies under each medication that is
 not being taken as prescribed. Medication orders, including any
 additions or discontinuations have been updated as appropriate,
 and the patient now has an accurate medication list.
 LAB RESULTS TODAY:

 LAB RESULTS TODAY - NONE FOUND- none needed.
 MENTAL EXAM:

 Mental Status Examination: seen in rm 5, ER


 Orientation and Consciousness: alert and Ox4


 Speech: normal rate/rhythm/vol


 Thought Process: goal directed


 Mood and Affect: mood - anxious and affect is congruent


 Attention and Concentration: intact


 Abnormal or Psychotic Thoughts: denies


 Associations: none


 Language: wnl
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 521 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 521 of 667

 Fund of Knowledge: full


 Memory (recent and remote): intact


 Suicidal or violent ideation(s): denies si/hi


 Insight and Judgment: fair


 Constitutional: no cp/breathing difficulties/VSS


 General Appearance: ambulatory male with normal gait, casually dressed

 ASSESSMENT/PLAN:
 A: 37y/o 60% SC male, seen in the ER, has legal issues, denies si/hi, requesting

 to just talk to PES staff today, seen by LCSW in PES for 45+mins individual
 session with good relief, given a box lunch to take with him, plans to follow up

 with MHC as scheduled in 2 weeks. Veteran denies si/hi or psychosis sxs. Veteran

 does not meet criteria for m1hold at this time.


 P:
 No meds
 Follow up- 08/14/2019 13:00 RMR MHC TXR SW 06
 SAFETY- not currently a suicide risk- low
 risks: dx mood d/o, homeless, legal issues
 protective: has funds, educated, has follow up in MHC n 2 weeks,

 DIAGNOSIS: MDD/Mood d/o, substance abuse by hx (alcohol and cannabis use d/o)

 TIME SPENT: 30mins
 CONDITION ON DISCHARGE: Good
 PATIENT EDUCATION AT DISCHARGE:
 Discharge instructions discussed with patient and/or caregiver.
 Patient/Caregiver indicates readiness to learn, verbalizes understanding,
 agreement and satisfaction with the treatment plan. Patient/Caregiver
 doesn't have any further questions today.
 If you are having a medical or mental health emergency, please dial 911.
 If you are experiencing a crisis or thoughts of suicide, please go to
 Your nearest emergency department or call 1-800-273-8255, then Press 1
 at the prompt to reach the Veterans Crisis Line.
 INSTRUCTIONS FOR FOLLOW UP CARE: See primary care provider, Return to ER if
 worse, Other: MH walk-in clinic, ER
 DISPOSITION FROM EMERGENCY DEPARTMENT:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 522 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 522 of 667

  [x] Discharged- home
  [] Inpatient Admission: ___Medical Admission ____Psychiatric Admission
  [] Observation Admission

 /es/ PEGGY A. MILLER DNP
 Psychiatric Nurse Practitioner
 Signed: 08/01/2019 17:53


                  Date/Time:      01 Aug 2019 @ 1640
                   Note Title:    ED-PSYCH EMERGENCY VISIT WITH RN
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     ORTEGA,RICARDO
                Co-signed By:     ORTEGA,RICARDO
            Date/Time Signed:     01 Aug 2019 @ 1803

 Note


 LOCAL TITLE: ED-PSYCH EMERGENCY VISIT WITH RN
 STANDARD TITLE: MENTAL HEALTH NURSING NOTE
 DATE OF NOTE: AUG 01, 2019@16:40 ENTRY DATE: AUG 01, 2019@16:40:11
    AUTHOR: ORTEGA,RICARDO     EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 ED-PSYCH EMERGENCY VISIT WITH RN

 Patient Information:

 JORDAN,CHADWICK HEATH
 8853 COLORADO BLVD APT A 101
 THORNTON, COLORADO 80229
 Phone: 720-276-5377
 Date of Birth: JUN 5,1982 Age: 37

 Branch of Service:             Marine Corps
 Service Entry Date:             DEC 29,2000
 Service Separation Date:          JUN 5,2002
 Service Connection Rating:         SERVICE CONNECTED % - 60
 Service Connected Disabilities:     ECZEMA 10%
 KNEE CONDITION 10%
 LIMITED MOTION OF ANKLE 10%
 LOWER LEG CONDITION 10%
 KNEE CONDITION 10%
 LOWER LEG CONDITION 10%
 LUMBOSACRAL OR CERVICAL STRAIN 10%
 LUMBOSACRAL OR CERVICAL STRAIN 10%
 LIMITATION ON MOTION, RING OR LITTLE FINGER 0%
 TRAUMATIC BRAIN DISEASE 0%
 LIMITATION OF MOTION, INDEX OR LONG FINGER 0%
 MIGRAINE HEADACHES 0%
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 523 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 523 of 667



 Data:
 Allergies: Patient has answered NKA
 Subjective/Chief Complaint:
 pt reports increased anxiety and thougthts of how it would be if he wasn't
 around, denies plan, pt released he needs help with these thoughts


 Assessment:
 Pt rpts feeling anxious r/t to having a court date for illegal position of
 firearm. Pt Denies SI/HI, AH,VH. Pt is A&O Xs 3 rpts wanting to speak with a

 LCSW. Rpts stressors being homeless, legal probles and stats he is not taking hs

 medication. Pt willing to engage in safety planning.

 Vital Signs:
  Temperature:       97 F [36.1 C] (08/01/2019 16:17)
  Blood Pressure:    133/80 (08/01/2019 16:17)
  Respiration:     17 (08/01/2019 16:17)
  Pulse:        62 (08/01/2019 16:17)
  Height:        70 in [177.8 cm] (04/26/2019 09:39)
  Weight:         202.3 lb [92.0 kg] (04/26/2019 09:39)
  Pain:         10 (04/26/2019 09:39)
  Pulse Ox:       96 (04/26/2019 09:39)

 Medical History:
 PTSD, TBI, Psychotic Dx, MDD, Legal Problems, PSA


 Sequential timeline of events and interventions:

 1630: Pt ambulated to RM 5 independently

 1635 Pt denies SI/HI

 1640: Pt willing to enagage with safety plan

 1645: Pt in speaking with LCSW

 1700: Will d/c after safety plan

 1730: D/C to mothers home


 Plan:
 D/C to mothers home

 /es/ Ricardo Ortega, RN
 Staff Nurse
 Signed: 08/01/2019 18:03
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 524 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 524 of 667



                    Date/Time:     01 Aug 2019 @ 1615
                     Note Title:   ER NURSE TRIAGE NOTE (D)
                      Location:    Rocky Mountain Regional VA Medical Center
                     Signed By:    WILSON,MICHAELA J
                  Co-signed By:    WILSON,MICHAELA J
              Date/Time Signed:    01 Aug 2019 @ 1619

 Note


 LOCAL TITLE: ER NURSE TRIAGE NOTE (D)
 STANDARD TITLE: EMERGENCY DEPT TRIAGE NOTE
 DATE OF NOTE: AUG 01, 2019@16:15 ENTRY DATE: AUG 01, 2019@16:16:01
    AUTHOR: WILSON,MICHAELA J EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Emergency Department Triage
 Patient age:37     Sex: MALE
 On arrival patient was: AMBULATORY
 Patient phone number: PATIENT PHONE


 Allergies: Patient has answered NKA
 Subjective/Chief Complaint:
 pt reports increased anxiety and thougthts of how it would be if he wasn't
 around, denies plan, pt released he needs help with these thoughts

 Objective:
 VSS

 Fall Risk Assessment-- MORSE FALL SCALE with Interventions --
  HISTORY OF FALL WITHIN LAST 3 MONTHS? 0 No Patient last had a fall on:
  Elicit Veteran's perception of the cause of this (most recent) fall(s):

  SECONDARY DIAGNOSIS(defined as 2 or more diagnoses and/or polypharmacy)?
  15 Yes There been medication changes.

  AMBULATORY AID IN USE? 0 None/Bedrest/Nurse Assist

  Which ambulatory aid is used:

  IV CONTINUOUS/BOLUS? 0 No

  GAIT/TRANSFER METHOD? 0 Normal/BR/Wheelchair

  MENTAL STATUS? 0 Oriented to own ability

  Total Morse Score: 15

  Total Fall Risk is low if Morse is <45
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 525 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 525 of 667



  Total Fall Risk score is high if Morse is 45 or greater

  High Fall Risk Goal: The Veteran will remain free of injuries related to
  falls.


 Vital Signs *
  Temperature
   97 F (36.1 C)
  Pulse
   62
  Respirations
   17
  Blood Pressure
   133/80
  Pulse Oximetry 97 Room Air



 Current Medications:
 Active Outpatient Medications (including Supplies):

   Active Outpatient Medications          Status
 =========================================================================
 1) BENZOYL PEROXIDE 5% (WATER BASED) GEL APPLY SMALL ACTIVE (S)
    AMOUNT AFFECTED AREA TWICE A DAY FOR ACNE
 2) CLINDAMYCIN PHOSPHATE 1% TOP SOLN APPLY THIN FILM TO ACTIVE (S)
    AFFECTED AREA DAILY
 3) TRETINOIN 0.01% TOP GEL APPLY SMALL AMOUNT AFFECTED ACTIVE (S)
    AREA DAILY FOR ACNE

 Current Problems: ACTIVE PROBLEMS

 The patient was asked, "Over the past two weeks, how often have you been
 bothered by thoughts that you would be better off dead or of hurting
 yourself in some way?"
  Nearly Every Day

  The Columbia Suicide Severity Rating Scale screener was not completed.
   Warm handoff to: pt to room 5 for PES eval
 Emergency Severity Index (ESI) level
  Level 2

 /es/ Michaela Wilson, RN
 Staff Nurse
 Signed: 08/01/2019 16:19


                     Date/Time: 31 Jul 2019 @ 1544
                      Note Title: MH HOMELESS TELEPHONE CONTACT
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 526 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 526 of 667

                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    CURTIS,JESSICA M
                Co-signed By:    CURTIS,JESSICA M
            Date/Time Signed:    31 Jul 2019 @ 1548

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUL 31, 2019@15:44 ENTRY DATE: JUL 31, 2019@15:45:28
    AUTHOR: CURTIS,JESSICA M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: Z59.0 Homelessness
 Procedure: Telephone Call
 Duration: 5 minutes

 Writer called veteran on this day to inform him of his scheduled orientation on
 8/9/2019 at 930am at 777 Grant Street in Denver. Veteran answered this
 writer's
 call and reported he would be able to attend on this day. Veteran has court the
 following day and writer will reach out to veteran after court to discuss
 outcome of court appearance. Veteran was agreeable to this.

 /es/ JESSICA M CURTIS
 SOCIAL WORKER MENTAL HEALTH
 Signed: 07/31/2019 15:48


                  Date/Time:     30 Jul 2019 @ 1516
                   Note Title:   MH HOMELESS TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    CURTIS,JESSICA M
                Co-signed By:    CURTIS,JESSICA M
            Date/Time Signed:    30 Jul 2019 @ 1519

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUL 30, 2019@15:16 ENTRY DATE: JUL 30, 2019@15:16:29
    AUTHOR: CURTIS,JESSICA M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: Z59.0 Homelessness
 Procedure: Telephone Call
 Duration: 3 minutes
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 527 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 527 of 667



 Writer called veteran on this day to inform him his orientation has been
 scheduled for 8/2/2019 at 930am at Denver Housing Authority. Veteran stated he
 would not be able to attend on this day as he has court prior to orientation.
 Writer assured veteran the undersigned would contact the housing authority and
 reschedule his orientation. Veteran was agreeable to this.

 Writer contacted the housing authority via encrypted email to inform them of the

 above and is awaiting return contact with rescheduled time and date of
 orientation.

 /es/ JESSICA M CURTIS
 SOCIAL WORKER MENTAL HEALTH
 Signed: 07/30/2019 15:19


                  Date/Time:     22 Jul 2019 @ 1342
                   Note Title:   VETERAN JUSTICE OUTREACH NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    DEUTSCH,PAUL A
                Co-signed By:    DEUTSCH,PAUL A
            Date/Time Signed:    22 Jul 2019 @ 1350

 Note


 LOCAL TITLE: VETERAN JUSTICE OUTREACH NOTE
 STANDARD TITLE: MENTAL HEALTH OUTREACH NOTE
 DATE OF NOTE: JUL 22, 2019@13:42 ENTRY DATE: JUL 22, 2019@13:42:12
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

   *** VETERAN JUSTICE OUTREACH NOTE Has ADDENDA ***

 Diagnosis: z65.3 Justice Involved
 Duration of Call: 5 minutes
 Treatment Provided: Telephone Contact

 D: Writer receives a voicemail from the veteran indicating his interest in
 Veteran Treatment Court (VTC) participation. Writer discusses with the veteran
 and shares contact information for VTC staff so he may share his interest in
 receiving a screening directly with them. (His situation is a bit unusual as he
 has already been set for a trial to begin on 8/6/19). He state he will contact
 them immediately and denies any additional needs today.

 A: No safety concerns noted during the course of this telephone contact. Veteran

 sounds to be sober, cognition intact.

 P: Continue to offer Veterans Justice Outreach services as needed.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 528 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 528 of 667



 /es/ Paul A. Deutsch, LCSW
 Veterans Justice Outreach Social Worker
 Signed: 07/22/2019 13:50

 Receipt Acknowledged By:
 07/22/2019 14:35     /es/ KIMBERLY HILLING
               Social Worker, LCSW

 07/22/2019 ADDENDUM                STATUS: COMPLETED
 Attaching Veteran's primary case manager, Jessica Curtis.

 /es/ KIMBERLY HILLING
 Social Worker, LCSW
 Signed: 07/22/2019 14:37

 Receipt Acknowledged By:
 * AWAITING SIGNATURE *       CURTIS,CHLOE M

 07/22/2019 14:43   /es/ JESSICA M CURTIS
               SOCIAL WORKER MENTAL HEALTH


                  Date/Time:     22 Jul 2019 @ 1258
                   Note Title:   MH VASH COMMUNITY VISIT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    HILLING,KIMBERLY
                Co-signed By:    HILLING,KIMBERLY
            Date/Time Signed:    22 Jul 2019 @ 1309

 Note


 LOCAL TITLE: MH VASH COMMUNITY VISIT
 STANDARD TITLE: MENTAL HEALTH MGT OF A SPECIFIC PROBLEM NOTE
 DATE OF NOTE: JUL 22, 2019@12:58 ENTRY DATE: JUL 22, 2019@12:58:33
    AUTHOR: HILLING,KIMBERLY EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: Homeless
 Duration of visit: 60
 Treatment Provided: Case Management
 Plan: Continue case management (see below)
 Follow-up Appointment: TBD with primary case manager, Jessica Curtis

 D: Veteran met with Social Worker for the purpose of continued Hud-vash case
 management as this case manager is covering for Jessica Curtis during her
 extended leave. Veteran indicated that he is doing well and feeling anxious
 about his upcoming jury trial. Veteran indicated he will find out mid-August if
 he will have to do jail time, and anticipates that he may get jail time for
 possession. Veteran showed up for appointment one hour late today. Social Worker
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 529 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 529 of 667



 talked to Veteran about the importance of calling Social Worker or being on time

 to avoid confusion. Veteran was accepting of this information and apologized for

 the delay.

 Veteran was informed that his voucher with DHA had expired. Social Worker
 assisted Veteran with completing a new application. Veteran had with him all
 needed documentation, and Social Worker was able to get copies. Veteran
 indicated his preference that his application be submitted now to avoid further
 delays in housing. Veteran will however wait until his trial is over to apply or

 sign a lease. Social Worker submitted Veteran's application to DHA for
 processing.

 A: Veteran indicated feelings of stress and anxiety related to his trial.
 Veteran shared that he felt calm knowing that his housing would be taken care of

 regardless of the outcome of his trial. Veteran indicated his hope to be
 connected with Vet Court. Social Worker provided Paul Deutsch's phone number
 for
 consultation about his eligibility. Veteran indicated he is familiar with Paul
 and would call sometime today. Veteran denied any other concerns. Veteran was
 dressed cleanly and weather appropriately and displayed more affect in his
 expressions than in past meetings. Veteran's thoughts were logical and
 linear,
 and denied any other needs at this time.

 P: Veteran will await permanent case manager's return to schedule a follow
 up
 appointment.

 /es/ KIMBERLY HILLING
 Social Worker, LCSW
 Signed: 07/22/2019 13:09

 Receipt Acknowledged By:
 07/22/2019 14:36    /es/ JESSICA M CURTIS
               SOCIAL WORKER MENTAL HEALTH


                    Date/Time:     02 Jul 2019 @ 1638
                     Note Title:   MH VASH COMMUNITY VISIT
                      Location:    Rocky Mountain Regional VA Medical Center
                     Signed By:    HILLING,KIMBERLY
                  Co-signed By:    HILLING,KIMBERLY
              Date/Time Signed:    02 Jul 2019 @ 1656

 Note
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 530 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 530 of 667



 LOCAL TITLE: MH VASH COMMUNITY VISIT
 STANDARD TITLE: MENTAL HEALTH MGT OF A SPECIFIC PROBLEM NOTE
 DATE OF NOTE: JUL 02, 2019@16:38 ENTRY DATE: JUL 02, 2019@16:38:39
    AUTHOR: HILLING,KIMBERLY EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: Homeless
 Duration of visit: 90
 Treatment Provided: Case Management
 Plan: Continue case management (see below)
 Follow-up Appointment: July 17, 2019

 D: Social Worker arrived at Veteran's mothers home where he is currently
 residing. Veteran was not there and Veteran's mother informed her that
 Veteran had to go to pre-trial today due to the fact that his ankle monitor
 has a dying battery and if it dies it could result in difficulties for him to
 include denial of bail, etc. Shortly after speaking with Veteran's mother,
 Veteran called and indicated he was just a few blocks away. Upon arrival
 Veteran requested a ride to pretrial. Social Worker let Veteran know that she
 could provide a ride, but would then not have time to show him units on the
 list to view today during Veteran's apartment search. Veteran was
 understanding of the same.

 Social Worker provided Veteran with two Denver Apartment listings one at
 Garden Court Apartments and another rented by Denver Realty Group at 1225
 Colorado Blvd. Veteran indicated he would look into these on his own as well
 as some units of interest with Denver Realty Group. Veteran indicated that
 his trial is coming up at the beginning of August and he was looking forward
 to "this being all over". Veteran shared a long story relating to
 charges
 against him. Veteran indicated that a campus therapist had alerted police
 that Veteran had a gun, and when they searched his car they also found
 cocaine. Veteran indicated that "they had no right to search my car",
 Veteran
 also discussed the ways in which this was a breach of confidentiality as he
 was never threatening himself or others. Veteran indicated that he had made a
 complaint to DORA. Veteran indicated he had a lawyer and would have a jury
 trial decide whether or not he was at fault. Veteran indicated confidence
 that he would not have to return to jail but no assurance.

 In addition, Veteran indicated that he had received his voucher 2 months ago,
 but did not know the exact date. Social Worker was curious about this as
 Veteran was unaware that his voucher would eventually expire. Social Worker
 agreed to contact Veteran's housing authority to find out this information,

 and Veteran will reference the voucher he has in his apartment.

 During transportation, Veteran requested an alternative route as he is not
 allowed to be near the Auraria Campus and Social Worker had taken that exit.
 Veteran indicated this area was restricted for him and Social Worker turned
 around. Moments later, Veteran was contacted by the court whom indicated that
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 531 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 531 of 667

 he had entered a restricted area. Social Worker explained how this had
 happened, and Veteran was told he would only receive a warning for this.
 Social Worker to avoid this area in future appointments. Veteran was dropped off

 at Lindsey Flannigan Court House.

 A: Veteran displayed restricted affect, but spoke openly about his beliefs and
 concerns. Veteran indicated talked about how black people are treated
 differently in this country and his belief that he is being treated unfairly by
 the court. Veteran indicated feeling stress and worry, and talked about his hope

 to get a unit and be able to leave all of this behind him. Social Worker
 discussed with Veteran the importance of knowing if he will go to jail before
 signing a lease, and how this would be complicated by his voucher expiration
 date. Veteran was understanding of the same. Veteran was in behavioral control
 throughout the appointment. Veteran discussed social support offered by his
 family, but how it is difficult for him to live with others as well. Veteran
 denied any immediate safety concerns at this time, and was open to working with
 this Social Worker while his primary case manager is out on leave.

 P: Veteran was scheduled for follow up on 07/17/2019 at 10:00am

 /es/ KIMBERLY HILLING
 Social Worker, LCSW
 Signed: 07/02/2019 16:56

 Receipt Acknowledged By:
 07/03/2019 09:23     /es/ JESSICA M CURTIS
               SOCIAL WORKER MENTAL HEALTH
 07/03/2019 08:56     /es/ JENNIFER A DALY
               Social Worker


                  Date/Time:     26 Jun 2019 @ 1557
                   Note Title:   MH INFORMATIONAL NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    HILLING,KIMBERLY
                Co-signed By:    HILLING,KIMBERLY
            Date/Time Signed:    26 Jun 2019 @ 1606

 Note


 LOCAL TITLE: MH INFORMATIONAL NOTE
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: JUN 26, 2019@15:57 ENTRY DATE: JUN 26, 2019@15:57:45
    AUTHOR: HILLING,KIMBERLY EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Social Worker is currently covering for Veteran's assigned HUD-VASH case
 manager, Jessica Curtis.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 532 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 532 of 667



 Social Worker contacted Veteran on his listed cell phone number to schedule an
 apartment search. Veteran answered and was happy to hear from Social Worker.
 Social Worker scheduled an apartment search with Veteran for Monday July 1, 2019

 at 9:00am.

 Veteran indicated that due to his house arrest the court may be calling to
 confirm his appointment. Veteran requested that Social Worker confirm the
 appointment. Social Worker agreed to do the same. Veteran also mentioned that he

 had some apartments on a list that he would like to see through Cornerstone.
 Social Worker encouraged Veteran to explore all options.

 /es/ KIMBERLY HILLING
 Social Worker, LCSW
 Signed: 06/26/2019 16:06


                    Date/Time:     13 Jun 2019 @ 1320
                     Note Title:   FOLLOW UP LETTER
                      Location:    Rocky Mountain Regional VA Medical Center
                     Signed By:    CURTIS,JESSICA M
                  Co-signed By:    CURTIS,JESSICA M
              Date/Time Signed:    13 Jun 2019 @ 1323

 Note


 LOCAL TITLE: FOLLOW UP LETTER
 STANDARD TITLE: LETTERS
 DATE OF NOTE: JUN 13, 2019@13:20 ENTRY DATE: JUN 13, 2019@13:20:34
    AUTHOR: CURTIS,JESSICA M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED



 Rocky Mountain Regional VA Medical Center
 1700 N. Wheeling St.
 Aurora, CO 80045
 (303) 399-8020 and press 2. Toll Free: (888) 336-8262 and press 2.

 JUN 13, 2019

     CHADWICK HEATH JORDAN
     8853 COLORADO BLVD APT A 101
     THORNTON, COLORADO 80229



 Dear Mr. JORDAN:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 533 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 533 of 667



 I hope this letter finds you doing well! I have been trying to reach you
 however have not been able to speak with you directly. I would like for us to
 schedule an appointment to conduct a housing search. Please contact me at your
 earliest convenience to schedule an appointment. I can be reached at 303-513-
 8334.

 I look forward to hearing from you!

 Best Regards,

 Jessica M. Curtis, LMSW




                  Date/Time:     06 Jun 2019 @ 1637
                   Note Title:   MH HOMELESS TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    CURTIS,JESSICA M
                Co-signed By:    CURTIS,JESSICA M
            Date/Time Signed:    06 Jun 2019 @ 1637

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUN 06, 2019@16:37 ENTRY DATE: JUN 06, 2019@16:37:17
    AUTHOR: CURTIS,JESSICA M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: Z59.0 Homelessness
 Procedure: Telephone Call/Failed Attempt

 Writer called veteran on this day 6/6/2019 for the purpose of scheduling date
 and time to conduct housing search. Writer was unable to speak with veteran
 directly as this writer received an automated message stating, "the number
 you
 are trying to call is not reachable."

 Writer will continue to call veteran in an effort to reestablish therapeutic
 contact, inquire on wellbeing and schedule an appointment to conduct a housing
 search.

 /es/ JESSICA M CURTIS
 SOCIAL WORKER MENTAL HEALTH
 Signed: 06/06/2019 16:37

 Receipt Acknowledged By:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 534 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 534 of 667

 06/07/2019 07:11   /es/ John Valvano, LCSW, CACIII
               SOCIAL WORKER MENTAL HEALTH


                  Date/Time:     30 May 2019 @ 1517
                   Note Title:   MH HOMELESS TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    CURTIS,JESSICA M
                Co-signed By:    CURTIS,JESSICA M
            Date/Time Signed:    30 May 2019 @ 1520

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: MAY 30, 2019@15:17 ENTRY DATE: MAY 30, 2019@15:18:09
    AUTHOR: CURTIS,JESSICA M EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: Z59.0 Homelessness
 Procedure: Telephone Call/Failed Attempt

 Writer called veteran on this day for the purpose of scheduling date and time to

 conduct housing search. Writer was unable to speak with veteran directly as
 this writer received an automated message stating, "the number you are
 trying to
 call is not reachable."

 Writer will continue to call veteran in an effort to reestablish therapeutic
 contact, inquire on wellbeing and schedule an appointment to conduct a housing
 search.

 /es/ JESSICA M CURTIS
 SOCIAL WORKER MENTAL HEALTH
 Signed: 05/30/2019 15:20

 Receipt Acknowledged By:
 05/31/2019 08:19    /es/ John Valvano, LCSW, CACIII
               SOCIAL WORKER MENTAL HEALTH


                  Date/Time:     21 May 2019 @ 1657
                   Note Title:   MH HOMELESS TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    CURTIS,JESSICA M
                Co-signed By:    CURTIS,JESSICA M
            Date/Time Signed:    21 May 2019 @ 1700
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 535 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 535 of 667

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: MAY 21, 2019@16:57 ENTRY DATE: MAY 21, 2019@16:58:13
    AUTHOR: CURTIS,JESSICA M EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: Z59.0 Homelessness
 Procedure: Telephone Call/Failed Attempt

 Writer called veteran on this day for the purpose of verifying scheduled case
 management visit. Veteran did not answer this writer's call, writer
 received an
 automated message stating, "the person you are callings is not accepting
 calls
 at this time."

 Writer will continue to reach out to veteran via telephone in an effort to
 reestablish therapeutic contact.

 /es/ JESSICA M CURTIS
 SOCIAL WORKER MENTAL HEALTH
 Signed: 05/21/2019 17:00

 Receipt Acknowledged By:
 05/31/2019 08:18    /es/ John Valvano, LCSW, CACIII
               SOCIAL WORKER MENTAL HEALTH


                  Date/Time:      17 May 2019 @ 1314
                   Note Title:    MH TELEPHONE CONTACT (B)
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     CHESTER,GALINA N
                Co-signed By:     CHESTER,GALINA N
            Date/Time Signed:     17 May 2019 @ 1315

 Note


 LOCAL TITLE: MH TELEPHONE CONTACT (B)
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: MAY 17, 2019@13:14 ENTRY DATE: MAY 17, 2019@13:14:44
    AUTHOR: CHESTER,GALINA N EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED


 This writer placed a call to the Veteran for follow-up/scheduling purposes in
 regards to the Denver Mental Health Consult dated on 5/13/19.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 536 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 536 of 667

 Veteran reported that he remains interested in engaging with the MHC. Veteran
 denied any urgent mental health needs at the present moment. This writer
 educated the Veteran on the scheduling process, and the Veteran was
 understanding and agreeable for this writer to transfer him to the MHC front
 desk to schedule an appointment at the conclusion of this call. Veteran denied
 having any other issues/questions/concerns at this time.

 Risk Assessment:
 When asked directly, the Veteran denied any current suicidal/homicidal
 ideations.

 Plan: This writer transferred the Veteran to the MHC front desk staff for
 scheduling.

 Education: Scheduling

 Duration of Call: 5 minutes

 /es/ GALINA N CHESTER
 LCSW
 Signed: 05/17/2019 13:15


                  Date/Time:     13 May 2019 @ 0829
                   Note Title:   MH TELEPHONE CONTACT (B)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    CHESTER,GALINA N
                Co-signed By:    CHESTER,GALINA N
            Date/Time Signed:    13 May 2019 @ 0836

 Note


 LOCAL TITLE: MH TELEPHONE CONTACT (B)
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: MAY 13, 2019@08:29 ENTRY DATE: MAY 13, 2019@08:29:26
    AUTHOR: CHESTER,GALINA N EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 This writer spoke directly to the Veteran in order to follow-up on his interest
 in engaging in mental health services (please see HAS ADMINISTRATIVE NOTE dated
 on 5/10/19 for further information).

 Have you had an appointment with ECHCS Mental health provider in the last two
 years? Veteran denied.

 Veteran's stated need for mental health treatment is: Non-urgent

 Veteran's stated need for mental health treatment today: Therapy

 Summary of contact, including response to Veteran's concerns and questions:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 537 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 537 of 667

 Veteran reported that he is interested in engaging in individual therapy in
 order to address issues surrounding boundaries as well as avoidance. Veteran
 noted that he has a difficult time trusting others.

 (Due to the Veteran's mental health diagnoses, Veteran would best benefit
 from
 engaging in the MHC). This writer educated the Veteran on the MHC, and the
 Veteran voiced understanding and agreement for this writer to place a consult
 for the MHC. Veteran denied having any other issues/concerns at this time.

 Risk Assessment: When asked directly, the Veteran denied any current suicidal
 and/or homicidal ideations.

 Assessment/Clinical Formulation:
 Veteran is a thirty-six year old male seeking individual therapy.

 Plan: This writer to place MHC consult.

 Education: Provided Veteran with the VA crisis hotline telephone number: 1-800-
 273-8255

 Duration of call: 10 minutes

 /es/ GALINA N CHESTER
 LCSW
 Signed: 05/13/2019 08:36


                  Date/Time:      10 May 2019 @ 1051
                   Note Title:    MH INFORMATIONAL NOTE
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     CHESTER,GALINA N
                Co-signed By:     CHESTER,GALINA N
            Date/Time Signed:     10 May 2019 @ 1053

 Note


 LOCAL TITLE: MH INFORMATIONAL NOTE
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: MAY 10, 2019@10:51 ENTRY DATE: MAY 10, 2019@10:51:48
    AUTHOR: CHESTER,GALINA N EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 This writer placed a call to the Veteran on this date for follow-up purposes.
 Please see HAS ADMINISTRATIVE NOTE dated on 5/10/19 for further information.
 Veteran was unable to be reached, so a HIPAA compliant voice message was left
 with
 return contact information. This writer will continue to outreach the Veteran.

 /es/ GALINA N CHESTER
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 538 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 538 of 667

 LCSW
 Signed: 05/10/2019 10:53


                  Date/Time:     10 May 2019 @ 0953
                   Note Title:   HAS ADMINISTRATIVE NOTE (T)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    ROMERO,GEORGE ARTHUR
                Co-signed By:    ROMERO,GEORGE ARTHUR
            Date/Time Signed:    10 May 2019 @ 0956

 Note


 LOCAL TITLE: HAS ADMINISTRATIVE NOTE (T)
 STANDARD TITLE: ADMINISTRATIVE NOTE
 DATE OF NOTE: MAY 10, 2019@09:53 ENTRY DATE: MAY 10, 2019@09:53:56
    AUTHOR: ROMERO,GEORGE ARTHU EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 HAS Clinic Administration Note
 Consult Requests:
 PT REQ THERAPY AND PSYCHIATRY SERVICES AT RMR VAMC.


 /es/ GEORGE ARTHUR ROMERO
 MENTAL HEALTH
 Signed: 05/10/2019 09:56

 Receipt Acknowledged By:
 05/13/2019 08:41      /es/ GALINA N CHESTER
                LCSW
 05/14/2019 10:00      /es/ Mark Stalnaker, Ph.D.
                Staff Psychologist
              for CARL R SACHS
 05/10/2019 10:24      /es/ Alyssa R. Schnaus, LCSW
                Social Worker
 05/10/2019 12:53      /es/ Mark Stalnaker, Ph.D.
                Staff Psychologist


                  Date/Time:     08 May 2019 @ 1634
                   Note Title:   MH HOMELESS TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    CURTIS,JESSICA M
                Co-signed By:    CURTIS,JESSICA M
            Date/Time Signed:    08 May 2019 @ 1644

 Note
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 539 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 539 of 667



 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: MAY 08, 2019@16:34 ENTRY DATE: MAY 08, 2019@16:34:50
    AUTHOR: CURTIS,JESSICA M EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: Z59.0 Homelessness
 Procedure: Telephone Call
 Duration: 11 minutes

 Writer received a call from veteran on this day informing this writer he had
 spoken to the judge and he is indeed allowed to proceed with housing. Veteran
 was in good spirits and stated he was happy to hear the news. Veteran and
 writer spoke of his upcoming trial, stated there was a hearing in June and then
 his case will go to trial in August. When asked about the case veteran stated
 that he could possibly go to jail however will remain optimistic that things
 will lean in his favor.

 Writer and veteran spoke of veteran's housing preferences and he does not
 want
 to live outside of Denver. At this point veteran does not have any barriers
 such as criminal record or evictions.

 Writer and veteran are scheduled for a housing search the week of 5/13/2019.

 /es/ JESSICA M CURTIS
 SOCIAL WORKER MENTAL HEALTH
 Signed: 05/08/2019 16:44


                  Date/Time:     07 May 2019 @ 1649
                   Note Title:   MH HOMELESS TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    CURTIS,JESSICA M
                Co-signed By:    CURTIS,JESSICA M
            Date/Time Signed:    07 May 2019 @ 1650

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: MAY 07, 2019@16:49 ENTRY DATE: MAY 07, 2019@16:49:20
    AUTHOR: CURTIS,JESSICA M EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: Z59.0 Homelessness
 Procedure: Telephone Call/Failed Attempt
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 540 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 540 of 667

 Writer called veteran on this day for the purpose of confirming todays scheduled

 appointment. Veteran did not answer this writer's call however the
 undersigned
 was able to leave a message requesting a return call at his earliest convenience.


 /es/ JESSICA M CURTIS
 SOCIAL WORKER MENTAL HEALTH
 Signed: 05/07/2019 16:50


                   Date/Time:      26 Apr 2019 @ 0946
                    Note Title:    PRIMARY CARE PROVIDER (T)
                     Location:     Rocky Mountain Regional VA Medical Center
                    Signed By:     SCHNELL,BENJAMIN
                 Co-signed By:     SCHNELL,BENJAMIN
             Date/Time Signed:     26 Apr 2019 @ 1009

 Note


 LOCAL TITLE: PRIMARY CARE PROVIDER (T)
 STANDARD TITLE: PRIMARY CARE OUTPATIENT NOTE
 DATE OF NOTE: APR 26, 2019@09:46 ENTRY DATE: APR 26, 2019@09:46:16
    AUTHOR: SCHNELL,BENJAMIN EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 ASSESSMENT and PLAN:

 1. Acne - RF topicals x 3

 2. internal derangement L knee - WHO to cboc PT

 3. low vision - call TriWest for appt

 4. MH conditons - cont working w MH

 5. RTC 6mo sooner or call w problems


 CHIEF COMPLAINT:
 Mr. JORDAN is a 36 year old MALE here for re-establish PC, requests med RFs, eye

 exam and c/o acute on chronic left knee pain

 HPI/ROS:

  ENTRY DATE: MAR 16, 2016@08:32:19
    AUTHOR: RICHLIE,DANIEL G EXP COSIGNER:
    URGENCY:              STATUS: COMPLETED
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 541 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 541 of 667



 33 yo with a hx of Etoh dep- past DUI, polysubst dep, ? bipolar dis vs dep/
 PTSD, chronic LBP- improved with PT, exercises, R knee/ foot pain synd who
 notes curr meds include:
 Meloxicam
 TENS unit prn
          ===============================


 The following problem list is considered to be the "Past Medical
 History" for
 the purposes of this note. It was reviewed at the time of this visit.
 Computerized Problem List is the source for the following:

 1. Alcohol abuse (SNOMED CT 15167005)
 2. Cannabis abuse (SNOMED CT 37344009)
 3. Homeless single person (SNOMED CT 160700001)
 4. PTSD
 5. Depressive disorder (SNOMED CT 35489007)
 6. Low back pain (SNOMED CT 279039007)
 7. Health Maintenance (ICD-9-CM V65.9)
 8. POLYSUBSTANCE DEP
 9. Mood disorder (SNOMED CT 46206005)
 10. Psychotic Disorder NOS * (ICD-9-CM 298.9)
 11. Foot Pain (ICD-9-CM 719.47)
 12. SUBJECTIVE TINNITUS
 13. Pseudofolliculitis barbae
 14. Major depressive disorder
 15. Anxiety disorder

 Allergies: Patient has answered NKA

 Active and Recently Expired Outpatient Medications (including Supplies):

 No Medications Found

 No Active Remote Medications for this patient

 MEDICATION RECONCILIATION:
 ()The medication list above was reviewed with the patient at today's
  visit. I have indicated discrepancies under each medication that is
  not being taken as prescribed. Medication orders, including any
  additions or discontinuations, have been updated as appropriate,
  and the patient now has an accurate medication list.

  Medication education and counseling for new medications added today
  was provided to the Patient/Caregiver. This included why the
  medication was prescribed, how they should take it and for how long,
  what to expect from it, and what happens if medication is not taken
  as prescribed. Patient/Caregiver indicates readiness to learn,
  verbalizes understanding and agreement.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 542 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 542 of 667



 Family/Social History: () Not applicable to today's visit.

 EXAM:

    VS: Temp: 96.4 F [35.8 C] (04/26/2019 09:39)
       BP: 122/86 (04/26/2019 09:39)
       Pulse:96 (04/26/2019 09:39)
       Resp: 16 (04/26/2019 09:39)
        BMI: BODY MASS INDEX - 29.1 (APR 26, 2019@09:39:23)
       Pain: 10 (04/26/2019 09:39)
      Weight: 202.3 lb [92.0 kg] (04/26/2019 09:39)
     Pulse Ox: 96 (04/26/2019 09:39)

     General Appearance: aaox3, appears fit/well, dry cough d/t cold

            Lungs: nl resp effort
           Abdomen:
         Extremities: no effusion, painful arc L knee, silt
             Gait: nl fwb

 Data/Labs:

 The following laboratory data was reviewed and is pertinent to
 the care provided:

    HgbA1c:
        A1C HGB (DVAMC) - NONE FOUND

    Lipids:
        CHOLESTEROL - NONE FOUND
        HDL - NONE FOUND
        LDL CHOL (RBL) - NONE FOUND
        TRIGLYCERIDE - NONE FOUND

     SMA-7:
       SODIUM - NONE FOUND
       POTASSIUM - NONE FOUND
       CHLORIDE - NONE FOUND
       CO2 - NONE FOUND
       CREATININE SERUM - NONE FOUND
       GLUCOSE - NONE FOUND

      CBC:
        WBC - NONE FOUND
        HGB - NONE FOUND
        HCT - NONE FOUND
        MCV - NONE FOUND
        PLT - NONE FOUND

     LFTs:
        SGOT - NONE FOUND
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 543 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 543 of 667

        SGPT - NONE FOUND

     Other:
        TSH - NONE FOUND

        PSA - NONE FOUND

        25-OH VIT D2 - NONE FOUND
        25-OH VIT D3 - NONE FOUND
        TOTAL 25-OH VIT D - NONE FOUND
        1,25-DIHYDROXYVIT D3 - NONE FOUND
         No data available for 25-OH vitamin D2; 25-OH vitamin D3;
 Total 25-OH vitamin D; VIT D,1,25-DIHYDROXY (LC081091)QQQ;
 ZZ-VIT.D 25-Hydroxy (LC081950); VITAMIN D TOTAL

        OCCULT BLOOD FIT X1 SCREEN - NONE FOUND

 (Please see top of note for assessment and plan.)

 (x) Patient/Caregiver indicates readiness to learn, verbalizes understanding,
 agreement and satisfaction with the treatment plan. Patient/Caregiver
 doesn't
 have any further questions today.

 () Approximately min of this 30 min appt was spent counseling/coordinating
 care for the medical problems outlined above.
 =====================

 #HCM: Clinical Reminders addressed to the extent that appointment time allowed.
 Also, see PACT PRE-VISIT TELEPHONE CONTACT & RN CLINICAL REMINDERS
 REVIEW/UPDATE.




  Pneumococcal PPSV23 (Pneumovax):
    Moderate or severe acute illnesses (with or without fever)
 --------------

  Flu Injection 2018-2019 Season:
   Patient declined the influenza vaccine d/t acute URI

 /es/ BENJAMIN SCHNELL DO
 Staff Primary Care Physician
 Signed: 04/26/2019 10:09


                    Date/Time:     25 Apr 2019 @ 1656
                     Note Title:   MH HOMELESS TELEPHONE CONTACT
                      Location:    Rocky Mountain Regional VA Medical Center
                     Signed By:    CURTIS,JESSICA M
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 544 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 544 of 667

                Co-signed By: CURTIS,JESSICA M
            Date/Time Signed: 25 Apr 2019 @ 1704

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: APR 25, 2019@16:56 ENTRY DATE: APR 25, 2019@16:56:37
    AUTHOR: CURTIS,JESSICA M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: Z59.0 Homelessness
 Procedure: Telephone Call
 Duration: 5 minutes

 Writer reached out to Jeff Chavez, veteran's pretrial services point of
 contact
 on 4/23/2019 to have a continued discussion regarding veteran's house arrest
 and
 inquire on whether veteran would be allowed to continue to participate in the
 HUD VASH program. Mr. Chavez did not answer this writer's call however the

 undersigned was able to leave a message requesting a return call at his earliest

 convenience.

 This writer called veteran on 4/24/2019 to inquire on veteran's wellbeing
 and to
 inform him this writer had spoken with Jeff Chavez on 4/10/2019 and was informed

 that he (Mr. Chavez) was uncertain if veteran could meet with this writer as he
 was only authorized to go to the VA for medical and mental health appointments.
 Writer explained to veteran the undersigned called Mr. Chavez on 4/23/2010 and
 left him a message requesting a return call. Veteran thanked this writer for
 following up with pretrial services and was also grateful for this writer
 calling veteran explaining the above.

 As of 4/25/2019 writer has not heard back from pretrial services. This writer
 is out of the office on 4/26 on tour. Writer will call pretrial services on
 4/29/2019 and notify veteran of the outcome of call.

 /es/ JESSICA M CURTIS
 SOCIAL WORKER MENTAL HEALTH
 Signed: 04/25/2019 17:04

 Receipt Acknowledged By:
 04/25/2019 17:53    /es/ John Valvano, LCSW, CACIII
               SOCIAL WORKER MENTAL HEALTH
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 545 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 545 of 667

                   Date/Time:     19 Apr 2019 @ 1001
                    Note Title:   DID NOT ARRIVE
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    SCHNELL,BENJAMIN
                 Co-signed By:    SCHNELL,BENJAMIN
             Date/Time Signed:    19 Apr 2019 @ 1002

 Note


 LOCAL TITLE: DID NOT ARRIVE
 STANDARD TITLE: NO SHOW NOTE
 DATE OF NOTE: APR 19, 2019@10:01 ENTRY DATE: APR 19, 2019@10:01:15
    AUTHOR: SCHNELL,BENJAMIN EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Mr. JORDAN did not arrive for a scheduled appointment on: 04/19/19 09:30

 Mr. JORDAN's chart was reviewed.

 No clinical rationale to place outreach call. Will await
 contact from Mr. JORDAN.
 This patient has never been seen by this writer.

 MSAs: veteran has not been seen by PC since 2016 -- reschedule as an INTAKE not

 a 30m f/u visit

 /es/ BENJAMIN SCHNELL DO
 Staff Primary Care Physician
 Signed: 04/19/2019 10:02

 Receipt Acknowledged By:
 04/23/2019 13:00    /es/ LaMone Noles
               MEDICAL SUPPORT ASSISTANT
 04/22/2019 06:56    /es/ JAMES G SWITZER
               ADVANCED MSA


                   Date/Time:     18 Apr 2019 @ 1433
                    Note Title:   PACT PRE-VISIT TELEPHONE CONTACT
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    MAYNE,ROBERT G
                 Co-signed By:    MAYNE,ROBERT G
             Date/Time Signed:    18 Apr 2019 @ 1440

 Note


  LOCAL TITLE: PACT PRE-VISIT TELEPHONE CONTACT
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 546 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 546 of 667

 STANDARD TITLE: PACT NOTE
 DATE OF NOTE: APR 18, 2019@14:33 ENTRY DATE: APR 18, 2019@14:34:38
    AUTHOR: MAYNE,ROBERT G      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Unable to reach veteran to confirm scheduled appointment left message

 Date/Time of appointment: 4/19/19 @0930

 Provided directions to clinic: Yes

 Patient's top priority for appointment: unknown

 Does patient have labs ordered? No
    If yes, please remind veteran to complete labs prior to visit.


 Please bring your medications as well as any questions or concerns.

 Asked to arrive 15 minutes prior to appointment and provided contact information



 /es/ Robert G Mayne LPN
 Staff Nurse
 Signed: 04/18/2019 14:40


                   Date/Time:     10 Apr 2019 @ 1012
                    Note Title:   MH HOMELESS TELEPHONE CONTACT
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    CURTIS,JESSICA M
                 Co-signed By:    CURTIS,JESSICA M
             Date/Time Signed:    10 Apr 2019 @ 1047

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: APR 10, 2019@10:12 ENTRY DATE: APR 10, 2019@10:12:57
    AUTHOR: CURTIS,JESSICA M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: Z59.0 Homelessness
 Procedure: Telephone Contact
 Duration: 10 minutes

 Writer called veteran to confirm today's scheduled appointment. Veteran did

 not answer this writers call however the undersigned was able to leave a
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 547 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 547 of 667

 message requesting a return call at his earliest convenience. Several minutes
 later veteran returns this writer's call. Veteran reported he was doing
 well
 however was frustrated with pretrial personnel as they were saying that
 veteran is not allowed to leave the house to secure permanent housing.
 Veteran was vague regarding the details of this and asked this writer to
 contact Jeffery Chavez and inquire on this. (an ROI is on file) Writer was
 agreeable to this. Writer assured veteran the undersigned would contact Mr.
 Chavez and inquire on details regarding house arrest stipulations and would
 then contact the veteran. Veteran was agreeable to this.

 After the call ended this writer called Mr. Chavez at 720-913-8904 however
 automated message stated he was out of the office on Wednesdays. Writer was
 able to leave a message requesting a return call at his earliest convenience.


 /es/ JESSICA M CURTIS
 SOCIAL WORKER MENTAL HEALTH
 Signed: 04/10/2019 10:47


                  Date/Time:     03 Apr 2019 @ 1342
                   Note Title:   MH VASH INDIVIDUAL VISIT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    CURTIS,JESSICA M
                Co-signed By:    CURTIS,JESSICA M
            Date/Time Signed:    04 Apr 2019 @ 0933

 Note


 LOCAL TITLE: MH VASH INDIVIDUAL VISIT
 STANDARD TITLE: MENTAL HEALTH OUTPATIENT E & M NOTE
 DATE OF NOTE: APR 03, 2019@13:42 ENTRY DATE: APR 03, 2019@13:43:07
    AUTHOR: CURTIS,JESSICA M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: Z59.0 Homelessness
 Procedure: Case Management
 Procedure: 30 minutes

 Veteran presented as scheduled on this day for the purpose of introductions and
 to complete SSVF application to Rocky Mountain Human Services (RMHS). Veteran
 reported he was doing well and thanked this writer for meeting with him. SSVF
 application was completed and writer will submit the application to Alicia
 Padilla of RMHS via secured email. Veteran stated he has a voucher provided by
 Denver Housing Authority. Veteran does not have any housing preferences at this

 time.

 During today's meeting veteran spoke of his pending legal issues and stated
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 548 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 548 of 667

 he
 was on house arrest and had an ankle monitor on. He stated he was informed by
 the courts he is able to leave the house for all VA related appointments to
 include meeting with HUD VASH staff. Veteran asked this writer to contact
 Lyndsey Dixon, pretrial attorned and veteran was agreeable to signing an ROI.

 PLAN: Writer to submit SSVF application to RMHS. Writer and veteran are
 scheduled to meet on 4/10/2019 to conduct housing search.

 /es/ JESSICA M CURTIS
 SOCIAL WORKER MENTAL HEALTH
 Signed: 04/04/2019 09:33

 Receipt Acknowledged By:
 04/08/2019 12:16    /es/ John Valvano, LCSW, CACIII
               SOCIAL WORKER MENTAL HEALTH


                 Date/Time:     29 Mar 2019 @ 1147
                  Note Title:   HAS ADMINISTRATIVE NOTE (T)
                   Location:    Rocky Mountain Regional VA Medical Center
                  Signed By:    LOYD,JOAN M
               Co-signed By:    LOYD,JOAN M
           Date/Time Signed:    29 Mar 2019 @ 1148

 Note


 LOCAL TITLE: HAS ADMINISTRATIVE NOTE (T)
 STANDARD TITLE: ADMINISTRATIVE NOTE
 DATE OF NOTE: MAR 29, 2019@11:47 ENTRY DATE: MAR 29, 2019@11:47:19
    AUTHOR: LOYD,JOAN M      EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 HAS Clinic Administration Note
 General information to be passed on to PACT/BHIP:
 PT CALLED TO RESCHEDULE HIS APPT TODAY 032919 FOR THIS AFTERNOON
 PT'S NEW APPT IS 041919 @0930

 /es/ JOAN M LOYD
 MSA
 Signed: 03/29/2019 11:48


                 Date/Time:     27 Mar 2019 @ 1644
                  Note Title:   MH HOMELESS TELEPHONE CONTACT
                   Location:    Rocky Mountain Regional VA Medical Center
                  Signed By:    CURTIS,JESSICA M
               Co-signed By:    CURTIS,JESSICA M
           Date/Time Signed:    27 Mar 2019 @ 1648
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 549 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 549 of 667


 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: MAR 27, 2019@16:44 ENTRY DATE: MAR 27, 2019@16:45:04
    AUTHOR: CURTIS,JESSICA M EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: Z59.0 Homelessness
 Procedure: Telephone Call
 Duration: 3 minutes

 Writer received a return call from veteran on this day 3/26/2019. Writer
 introduced self as veteran's assigned HUD VASH case manager. Veteran
 reported
 he was doing well and stated he was able to meet with this writer along with
 John Valvano on 4/3/2019 for introductions and to complete SSVF application.

 Veteran is agreeable to meeting with HUD VASH staff at the CRRC.

 PLAN: Writer to meet with veteran on 4/3/2019 to discuss housing and to
 complete SSVF application to RMHS.

 /es/ JESSICA M CURTIS
 SOCIAL WORKER MENTAL HEALTH
 Signed: 03/27/2019 16:48

 Receipt Acknowledged By:
 03/27/2019 18:33    /es/ John Valvano, LCSW, CACIII
               SOCIAL WORKER MENTAL HEALTH


                  Date/Time:     26 Mar 2019 @ 1226
                   Note Title:   MH HOMELESS TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    CURTIS,JESSICA M
                Co-signed By:    CURTIS,JESSICA M
            Date/Time Signed:    26 Mar 2019 @ 1228

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: MAR 26, 2019@12:26 ENTRY DATE: MAR 26, 2019@12:26:13
    AUTHOR: CURTIS,JESSICA M EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: Z59.0 Homelessness
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 550 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 550 of 667

 Procedure: Telephone Call/Failed Attempt

 Writer called veteran on this day for the purpose of scheduling initial case
 management visit. Writer's call went directly to voicemail however the
 undersigned was able to leave a message requesting a return call at his earliest

 convenience.

 /es/ JESSICA M CURTIS
 SOCIAL WORKER MENTAL HEALTH
 Signed: 03/26/2019 12:28


                  Date/Time:     21 Mar 2019 @ 1234
                   Note Title:   MH HOMELESS TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    CURTIS,JESSICA M
                Co-signed By:    CURTIS,JESSICA M
            Date/Time Signed:    21 Mar 2019 @ 1237

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: MAR 21, 2019@12:34 ENTRY DATE: MAR 21, 2019@12:34:51
    AUTHOR: CURTIS,JESSICA M EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: Z59.0 Homelessness
 Procedure: Telephone Contact/Failed Attempt

 Writer called veteran at 720-276-5377 on this day for the purpose of scheduling
 case management appointment. Writer received an automated message stating,
 "the
 number you are trying to call is not reachable." Writer was unable to leave
 a
 message at this time. Writer will continue to call veteran weekly to set up
 appointment for a housing search.

 /es/ JESSICA M CURTIS
 SOCIAL WORKER MENTAL HEALTH
 Signed: 03/21/2019 12:37

 Receipt Acknowledged By:
 03/21/2019 15:21    /es/ Cailee J Cartner, LCSW
               HUD-VASH Social Worker
 03/25/2019 08:16    /es/ John Valvano, LCSW, CACIII
               SOCIAL WORKER MENTAL HEALTH
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 551 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 551 of 667

                  Date/Time:     15 Mar 2019 @ 1200
                   Note Title:   VETERAN JUSTICE OUTREACH NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    DEUTSCH,PAUL A
                Co-signed By:    DEUTSCH,PAUL A
            Date/Time Signed:    15 Mar 2019 @ 1818

 Note


 LOCAL TITLE: VETERAN JUSTICE OUTREACH NOTE
 STANDARD TITLE: MENTAL HEALTH OUTREACH NOTE
 DATE OF NOTE: MAR 15, 2019@12:00 ENTRY DATE: MAR 15, 2019@18:11:14
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: z65.3 Justice Involved
 Duration of Call: 0 minutes
 Treatment Provided: Telephone Contact

 D: Writer receives a brief voicemail from veteran (he states his new # is 720-
 276-5377) who requests writer provide an "update" to Ms. Lindsey Dixey
 (720-913-
 8914), who sounds to be a probation officer, that he is engaged in
 apartment/housing hunting.

 Writer attempts to follow-up with veteran for additional information and
 clarification of veteran's situation before speaking with an unknown
 individual.

 Writer attempts contact with veteran; writer receives veteran's voicemail
 and
 requests he return writer's call. Writer encourages veteran to check-in with
 VA
 homeless staff as well.

 A: No ability to assess safety in the course of this attempted telephone
 contact.

 P: Veteran to return writer's call. Veteran is in possession of
 writer's contact
 information for further needs related to VJO program. Alerting veteran's
 (former?) VASH CM for awareness.

 /es/ Paul A. Deutsch, LCSW
 Veterans Justice Outreach Social Worker
 Signed: 03/15/2019 18:18

 Receipt Acknowledged By:
 03/18/2019 07:41    /es/ Cailee J Cartner, LCSW
               HUD-VASH Social Worker
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 552 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 552 of 667




                  Date/Time:       27 Feb 2019 @ 1115
                   Note Title:     MH HOMELESS TELEPHONE CONTACT
                    Location:      Rocky Mountain Regional VA Medical Center
                   Signed By:      CARTNER,CAILEE J
                Co-signed By:      CARTNER,CAILEE J
            Date/Time Signed:      27 Feb 2019 @ 1128

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: FEB 27, 2019@11:15 ENTRY DATE: FEB 27, 2019@11:25:34
    AUTHOR: CARTNER,CAILEE J EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED


 Diagnosis: Homelessness (z59.0)
 Duration of call: 9 min.
 Treatment Provided: Telephone Contact and Case Management

 D: Writer received notice from Felipa at DHA (ROI on file) relaying that veteran

 came in to DHA to complete annual recertification packet. Felipa relayed veteran

 needs to come back in to sign statement saying he wishes to remain in program
 and no longer be discharged.

 Writer called veteran to inform him of the above. Veteran relayed he will go
 back in to DHA to sign statement. Veteran asked writer for personal numer, which

 she denied, and again provided work cell phone number.

 A: No clinical indications of any danger to self or others were
 reported during this phone call.

 P: continue to support veteran in rehousing as needed

 /es/ Cailee J Cartner, LCSW
 HUD-VASH Social Worker
 Signed: 02/27/2019 11:28


                    Date/Time:     26 Feb 2019 @ 1430
                     Note Title:   MH HOMELESS TELEPHONE CONTACT
                      Location:    Rocky Mountain Regional VA Medical Center
                     Signed By:    CARTNER,CAILEE J
                  Co-signed By:    CARTNER,CAILEE J
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 553 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 553 of 667

            Date/Time Signed: 26 Feb 2019 @ 1438

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: FEB 26, 2019@14:30 ENTRY DATE: FEB 26, 2019@14:35:36
    AUTHOR: CARTNER,CAILEE J EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED


 Diagnosis: Homelessness (z59.0)
 Duration of call: 7 min.
 Treatment Provided: Telephone Contact and Case Management

 D: Writer called veteran to update him on info received from Felipa at DHA.
 Informed veteran that to be reissued a voucher from DHA he would have to
 complete a recertification packet by 2-28, otherwise he would have to go back
 through walk-in clinic and restart process. Veteran unsure if he will be able to

 complete paperwork with DHA by 2-28, but will try. He has info for housing walk
 in clinic. Veteran did inquire multiple times if he could return to writer's

 caseload. Writer relayed that he would be with the housing team to get back in
 to housing and then likely with the Stabilization team to regain stability and
 housing independence before returning to Community Integration. Veteran plans to

 call writer with updates if he goes to DHA by 2-28.

 A: No clinical indications of any danger to self or others were
 reported during this phone call.

 P: veteran to complete DHA recert by 2-28 or come to walk in clinic

 /es/ Cailee J Cartner, LCSW
 HUD-VASH Social Worker
 Signed: 02/26/2019 14:38

 Receipt Acknowledged By:
 02/26/2019 16:51    /es/ Hannah B Lambert, LCSW
               Supervisor, HUD-VASH


                  Date/Time:      25 Feb 2019 @ 1229
                   Note Title:    MH HOMELESS TELEPHONE CONTACT
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     CARTNER,CAILEE J
                Co-signed By:     CARTNER,CAILEE J
            Date/Time Signed:     25 Feb 2019 @ 1233
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 554 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 554 of 667

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: FEB 25, 2019@12:29 ENTRY DATE: FEB 25, 2019@12:29:37
    AUTHOR: CARTNER,CAILEE J EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED


 Diagnosis: Homelessness (z59.0)
 Duration of call: 7 min.
 Treatment Provided: Telephone Contact and Case Management

 D: Writer received notice from VJO that veteran has been released from
 incarceration and inquired if writer could contact him at 720-276-5377.

 Writer called veteran at number above. Veteran relayed he is staying with his
 mom until he can find housing. We reviewed that DHA is discharging him from
 program on 2-28. Informed veteran that she sent email to Felipa at DHA (ROI on
 file) inquiring if veteran would be able to receive new voucher. Writer will
 update veteran once response received from DHA. Veteran agreeable and denied
 immediate needs,

 A: No clinical indications of any danger to self or others were
 reported during this phone call.

 P: will update veteran on news from DHA

 /es/ Cailee J Cartner, LCSW
 HUD-VASH Social Worker
 Signed: 02/25/2019 12:33


                  Date/Time:      11 Jan 2019 @ 0800
                   Note Title:    VASH COLLATERAL CONTACT
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     CARTNER,CAILEE J
                Co-signed By:     CARTNER,CAILEE J
            Date/Time Signed:     11 Jan 2019 @ 1511

 Note


 LOCAL TITLE: VASH COLLATERAL CONTACT
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: JAN 11, 2019@08:00 ENTRY DATE: JAN 11, 2019@15:10:17
    AUTHOR: CARTNER,CAILEE J EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Time Spent: 5 minutes
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 555 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 555 of 667

 Location of Visit: via secure email
 hx note - no veteran contact

 D: Writer received email from Felipa at DHA confirming that veteran would be
 discharged from HUDVASH effective 2-28-2019. Veteran will be discharged from
 HUDVASH and HOMES effective 2-28.

 P: continue to support veteran in navigating VASH and PHA, as needed

 /es/ Cailee J Cartner, LCSW
 HUD-VASH Social Worker
 Signed: 01/11/2019 15:11


                   Date/Time:     10 Jan 2019 @ 1424
                    Note Title:   VASH COLLATERAL CONTACT
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    CARTNER,CAILEE J
                 Co-signed By:    CARTNER,CAILEE J
             Date/Time Signed:    10 Jan 2019 @ 1426

 Note


 LOCAL TITLE: VASH COLLATERAL CONTACT
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: JAN 10, 2019@14:24 ENTRY DATE: JAN 10, 2019@14:24:24
    AUTHOR: CARTNER,CAILEE J EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Collateral Contact Note:

 Time Spent: 10 minutes
 Location of Visit: via phone
 hx note - no veteran contact

 D: Writer spoke to veteran's mother Gwen (ROI on file) (303-507-7494)
 regarding
 veteran signing notice to vacate. Gwen thanked writer for this information and
 she plans to move veteran's belonings out within the next 30 days. Veteran
 signed notice for 30 days from now, effective 2/11/19. Encoruaged Gwen to
 continue to pay veteran's rent portion for February as planned.

 P: Gwen denied other needs at this time

 /es/ Cailee J Cartner, LCSW
 HUD-VASH Social Worker
 Signed: 01/10/2019 14:26


                    Date/Time: 10 Jan 2019 @ 1423
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 556 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 556 of 667

                    Note Title:   VASH COLLATERAL CONTACT
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    CARTNER,CAILEE J
                 Co-signed By:    CARTNER,CAILEE J
             Date/Time Signed:    10 Jan 2019 @ 1424

 Note


 LOCAL TITLE: VASH COLLATERAL CONTACT
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: JAN 10, 2019@14:23 ENTRY DATE: JAN 10, 2019@14:23:29
    AUTHOR: CARTNER,CAILEE J EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Collateral Contact Note:

 Time Spent: 5 minutes
 Location of Visit: via secure email
 hx note - no veteran contact

 D: Writer provided Margaret Phillips (Grace Property Management) (ROI on file)
 with veteran's signed notice to vacate and terminate lease.

 P: encouraged Grace PM to reach out with further needs

 /es/ Cailee J Cartner, LCSW
 HUD-VASH Social Worker
 Signed: 01/10/2019 14:24


                   Date/Time:     10 Jan 2019 @ 1422
                    Note Title:   VASH COLLATERAL CONTACT
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    CARTNER,CAILEE J
                 Co-signed By:    CARTNER,CAILEE J
             Date/Time Signed:    10 Jan 2019 @ 1423

 Note


 LOCAL TITLE: VASH COLLATERAL CONTACT
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: JAN 10, 2019@14:22 ENTRY DATE: JAN 10, 2019@14:22:20
    AUTHOR: CARTNER,CAILEE J EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

   *** VASH COLLATERAL CONTACT Has ADDENDA ***

 Collateral Contact Note:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 557 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 557 of 667



 Time Spent: 5 minutes
 Location of Visit: via secure email
 hx note - no veteran contact

 D: Writer spoke to Felipa at DHA (ROI on file) regarding veteran's desire to
 end
 his lease and relinquish voucher at this time. Provided Felipa with signed copy
 of his notice to vacate.

 P: Felipa denied needing other items

 /es/ Cailee J Cartner, LCSW
 HUD-VASH Social Worker
 Signed: 01/10/2019 14:23

 01/10/2019 ADDENDUM                   STATUS: COMPLETED
 Notice to vacate effective for 30 days from today, 2-11-19.

 /es/ Cailee J Cartner, LCSW
 HUD-VASH Social Worker
 Signed: 01/10/2019 14:26


                   Date/Time:     10 Jan 2019 @ 0915
                    Note Title:   VETERAN JUSTICE OUTREACH NOTE
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    DEUTSCH,PAUL A
                 Co-signed By:    DEUTSCH,PAUL A
             Date/Time Signed:    10 Jan 2019 @ 1446

 Note


 LOCAL TITLE: VETERAN JUSTICE OUTREACH NOTE
 STANDARD TITLE: MENTAL HEALTH OUTREACH NOTE
 DATE OF NOTE: JAN 10, 2019@09:15 ENTRY DATE: JAN 10, 2019@11:58:04
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: z65.3 Justice Involved
 Duration of visit: 45 mins
 Travel time: n/a
 Treatment Provided: Case Management/Outreach

 D: Writer meets with veteran through the Veterans Justice Outreach (VJO) program

 at the downtown Denver detention facility where he has been in custody since
 August 2018 on several charges. He states that his "trial begins
 tomorrow" and
 brings with him a collection of papers related to legal statues- he assumed his
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 558 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 558 of 667

 legal team would be meeting with him when he was called from his cell, but is
 equally pleased to speak with writer.

 The veteran spends large portion of today's visit summarizing his legal
 issues.
 He explains that in large part they are due to racism or bias on the part of the

 University of Colorado and, in his view, the charges as presented are
 unconstitutional. He is pleased to have retained the assistance of a civil
 attorney (in addition to his defender for his criminal charges) who he hopes
 will be able to argue his case from his perspective.

 Writer explains his primary purpose this morning in providing him the
 opportunity to sign a mutual rescission of lease of his VASH unit so that he
 will not become indebted to the public housing authority with continued
 incarceration. He agrees that entering a mutual rescission of lease is favorable

 to him as it will prevent issues with Denver Housing Authority policies. He
 completes and signs a form supplied by Grace Management indicating his desire to

 vacate his VASH unit located at 2246 Clarkson St, Apt A on the date of 2/11/19
 (more than 30 days from today's date, as required). (Writer later returns
 the
 form to his VASH case manager.) He understands a family member will collect his
 personal items before then; he also states his expectation that his mother will
 remit February's rent as she has for the last several months on his behalf.

 "Then I'm all good."

 The veteran verbalizes his understanding he may present to the VA Homeless Walk-
 In clinic when released from custody to be re-screened for housing assistance
 programs. He expresses appreciation for today's visit.

 A: Legal Problems/Circumstances. Veteran presented as engaged and behaviorally
 appropriate with VJO staff; no endorsement of imminent SI/HI, safety concerns,
 or current crisis. Veteran is receptive to receiving VA information and relevant

 services, as indicated. Pleasant, cooperative, and fully forward-directed in
 today's meeting. No evidence of thought disorder or AVH.

 P: Staff will continue to offer VJO assistance, support, and resources to the
 Veteran as able. Alerting VASH CM for awareness only.

 /es/ Paul A. Deutsch, LCSW
 Veterans Justice Outreach Social Worker
 Signed: 01/10/2019 14:46

 Receipt Acknowledged By:
 01/10/2019 16:59    /es/ Cailee J Cartner, LCSW
               HUD-VASH Social Worker
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 559 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 559 of 667

                   Date/Time:      07 Jan 2019 @ 1649
                    Note Title:    VASH COLLATERAL CONTACT
                     Location:     Rocky Mountain Regional VA Medical Center
                    Signed By:     CARTNER,CAILEE J
                 Co-signed By:     CARTNER,CAILEE J
             Date/Time Signed:     07 Jan 2019 @ 1652

 Note


 LOCAL TITLE: VASH COLLATERAL CONTACT
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: JAN 07, 2019@16:49 ENTRY DATE: JAN 07, 2019@16:49:08
    AUTHOR: CARTNER,CAILEE J EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Time Spent: 5 minutes
 Location of Visit: via secure email
 hx note - no veteran contact

 D: Writer put in to contact with veteran's properrty manager Margaret
 Phillips
 (at Grace Property management at 303-255-1990 ext. 42)(ROI on file for
 landlord/property management). Ms. Phillips relayed veteran is on month-to-month

 lease, therefore can sign a notice (provided to writer) and submit 30 day notice

 to move out. Veteran would not need to proceed with mutual rescission.

 Writer provided form to Paul Deutsch, VJO, who is able to make contact with
 veteran while he is incarcerated to explain situation with his apartment and DHA

 policy and to provide the option of him signing notice to move and therefore
 remaining in good standing with VASH/HUD and returning to walk in clinic upon
 his release from incarceration. Management has relayed veteran could then return

 to HUDVASH with more supports.

 P: will collaborate with VJO to support veteran in housing needs

 /es/ Cailee J Cartner, LCSW
 HUD-VASH Social Worker
 Signed: 01/07/2019 16:52


                    Date/Time:     27 Dec 2018 @ 1645
                     Note Title:   VASH COLLATERAL CONTACT
                      Location:    Rocky Mountain Regional VA Medical Center
                     Signed By:    CARTNER,CAILEE J
                  Co-signed By:    CARTNER,CAILEE J
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 560 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 560 of 667

             Date/Time Signed: 28 Dec 2018 @ 0743

 Note


 LOCAL TITLE: VASH COLLATERAL CONTACT
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: DEC 27, 2018@16:45 ENTRY DATE: DEC 28, 2018@07:41:35
    AUTHOR: CARTNER,CAILEE J EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Collateral Contact Note:

 Time Spent: 2 minutes
 Location of Visit: via phone
 hx note - no veteran contact

 D: Writer contacted Erin at Grace Property management at 303-255-1990 ext. 10
 (ROI on file for landlord/property management). Left brief VM requesting call
 back.

 When call returned will confirm this property management took over for Atlas
 Property management and inquire about mutual rescission for veteran.

 P: will await return call; if no call by early next week, will call again

 /es/ Cailee J Cartner, LCSW
 HUD-VASH Social Worker
 Signed: 12/28/2018 07:43


                   Date/Time:       27 Dec 2018 @ 1545
                    Note Title:     VASH COLLATERAL CONTACT
                     Location:      Rocky Mountain Regional VA Medical Center
                    Signed By:      CARTNER,CAILEE J
                 Co-signed By:      CARTNER,CAILEE J
             Date/Time Signed:      28 Dec 2018 @ 0741

 Note


 LOCAL TITLE: VASH COLLATERAL CONTACT
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: DEC 27, 2018@15:45 ENTRY DATE: DEC 28, 2018@07:37:24
    AUTHOR: CARTNER,CAILEE J EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Collateral Contact Note:

 Time Spent: 14 minutes
 Location of Visit: via phone
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 561 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 561 of 667

 hx note - no veteran contact

 D: Writer called veteran's mother, Gwen Jordan (303-507-7494; ROI on file)
 to
 discuss veteran's current housing and his incarceration relating to his
 housing.
 Ms. Jordan relayed that she continues to pay her son's rent and recently
 received paperwork from the housing authority for recertification. Ms. Jordan
 was also informed that the building is now being managed by Grace Properties
 (Erin at 303-255-1990 ext. 10). Writer updated Ms. Jordan about possibility of
 housing authority pulling veteran's voucher due to his incarceration being
 over
 120 days, as per their policy. Relayed that if voucher pulled, veteran would
 likely be evicted from apartment due to that portion of his rent no longer being

 paid. Discussed mutual rescission vs. eviction. Writer relayed she would call
 Grace Property to inquire about mutual rescission.

 P: will call Grace Properties; keep veteran's mother/emergency contact
 updated
 of status

 /es/ Cailee J Cartner, LCSW
 HUD-VASH Social Worker
 Signed: 12/28/2018 07:41


                  Date/Time:     23 Oct 2018 @ 1621
                   Note Title:   FOLLOW UP LETTER
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    CARTNER,CAILEE J
                Co-signed By:    CARTNER,CAILEE J
            Date/Time Signed:    23 Oct 2018 @ 1625

 Note


 LOCAL TITLE: FOLLOW UP LETTER
 STANDARD TITLE: LETTERS
 DATE OF NOTE: OCT 23, 2018@16:21 ENTRY DATE: OCT 23, 2018@16:21:22
    AUTHOR: CARTNER,CAILEE J EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED



 Denver VAMC
 1055 Clermont Street
 Denver, CO 80220
 (303) 399-8020 and press 2. Toll Free: (888) 336-8262 and press 2.

 OCT 23, 2018
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 562 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 562 of 667



     CHADWICK HEATH JORDAN
     2246 CLARKSON ST APT A
     DENVER, COLORADO 80205



 Dear Mr. JORDAN:

 I wanted to send a letter to follow-up on our recent missed appointment. I did
 receive a message from your mother saying you did not have a good phone at this
 time. I want to schedule a visit with you at the old VA (1055 Clermont St.,
 Denver, CO 80220) at the coffee shop on the first floor of the hospital. Please
 use the entrance located on 9th Street, as all other entrances are staff access
 only. I would like to schedule this visit for Friday, November 16th at 10:30 am.

 Please call me, if able, to reschedule this appointment if this day and time do
 not work for you. I can be reached at (720)576-5683.

 Thank you,




                    Date/Time:     11 Oct 2018 @ 0930
                     Note Title:   VASH COLLATERAL CONTACT
                      Location:    Rocky Mountain Regional VA Medical Center
                     Signed By:    CARTNER,CAILEE J
                  Co-signed By:    CARTNER,CAILEE J
              Date/Time Signed:    23 Oct 2018 @ 1620

 Note


 LOCAL TITLE: VASH COLLATERAL CONTACT
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: OCT 11, 2018@09:30 ENTRY DATE: OCT 23, 2018@16:19:36
    AUTHOR: CARTNER,CAILEE J EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Time Spent: 1 minute
 Location of Visit: via phone
 hx note - no veteran contact

 D: Writer received voicemail from veteran's mother relaying that veteran
 does
 not currently have a phone and veteran will call writer next week to reschedule
 missed appt.

 P: will await call from veteran; will send letter with new appt. time if no call
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 563 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 563 of 667



 /es/ CAILEE J CARTNER, MSW, LSW
 HUD-VASH Case Manager
 Signed: 10/23/2018 16:20


                   Date/Time:       04 Oct 2018 @ 1619
                    Note Title:     MH HOMELESS TELEPHONE CONTACT
                     Location:      Rocky Mountain Regional VA Medical Center
                    Signed By:      CARTNER,CAILEE J
                 Co-signed By:      CARTNER,CAILEE J
             Date/Time Signed:      04 Oct 2018 @ 1620

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: OCT 04, 2018@16:19 ENTRY DATE: OCT 04, 2018@16:19:12
    AUTHOR: CARTNER,CAILEE J EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED


 Diagnosis: Housing and other economic needs (z59.9)
 Duration of call: hx note - no veteran contact

 D: Writer attempted to call veteran at both numbers she has listed on file, but
 was unable to reach veteran or leave a VM. Writer attempting to let veteran know

 that writer will be on AL tomorrow (10-5) and had previously scheduled a visit
 via letter to occur at the VA, but needs to reschedule this due to the
 scheduling conflict. Veteran had not confirmed visit. Will tag coverage person
 on note for informational purposes in case veteran calls writer to inquire of
 whereabouts.

 P: will reschedule visit

 /es/ CAILEE J CARTNER, MSW, LSW
 HUD-VASH Case Manager
 Signed: 10/04/2018 16:20

 Receipt Acknowledged By:
 10/05/2018 13:20    /es/ KARI S MOORE, LCSW
               HUD VASH SOCIAL WORKER


                     Date/Time:     07 Sep 2018 @ 1300
                      Note Title:   FOLLOW UP LETTER
                       Location:    Rocky Mountain Regional VA Medical Center
                      Signed By:    CARTNER,CAILEE J
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 564 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 564 of 667

                  Co-signed By: CARTNER,CAILEE J
              Date/Time Signed: 07 Sep 2018 @ 1455

 Note


 LOCAL TITLE: FOLLOW UP LETTER
 STANDARD TITLE: LETTERS
 DATE OF NOTE: SEP 07, 2018@13:00 ENTRY DATE: SEP 07, 2018@14:52:04
    AUTHOR: CARTNER,CAILEE J EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED



 Rocky Mountain Regional VA Medical Center
 1700 N. Wheeling St.
 Aurora, CO 80045
 (303) 399-8020 and press 2. Toll Free: (888) 336-8262 and press 2.

 SEP 07, 2018

     CHADWICK HEATH JORDAN
     2246 CLARKSON ST APT A
     DENVER, COLORADO 80205



 Dear Mr. JORDAN:

 I hope this letter finds you well. I am writing as I attempted to meet with you
 for our scheduled home visit on 9-7-2018 at 1300. I would like to request your
 presence at a HUD-VASH visit on Friday, October 5th at 10 am. This visit will
 take place at the Denver VA coffee shop (1st floor at 9th street entrance; 1055
 Clermont St., Denver, CO 80226). Please call to reschedule this appointment, if
 you are unable to attend.


 Take Care,




                    Date/Time:     07 Sep 2018 @ 1300
                     Note Title:   MH NO SHOW
                      Location:    Rocky Mountain Regional VA Medical Center
                     Signed By:    CARTNER,CAILEE J
                  Co-signed By:    CARTNER,CAILEE J
              Date/Time Signed:    07 Sep 2018 @ 1450

 Note
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 565 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 565 of 667




 LOCAL TITLE: MH NO SHOW
 STANDARD TITLE: NO SHOW NOTE
 DATE OF NOTE: SEP 07, 2018@13:00 ENTRY DATE: SEP 07, 2018@14:49:04
    AUTHOR: CARTNER,CAILEE J EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED


 Diagnosis: Housing and other economic needs (z59.9)
 Duration of call: hx note - no veteran contact

 D: Writer attempted to meet with veteran on this date for scheduled home visit.
 Veteran was not present at apartment and did not answer either phone that writer

 has on file. Unable to leave a voicemail on either phone; most recent phone #
 given is now out of service.

 P: will send no show letter with new appt. time



 /es/ CAILEE J CARTNER, MSW, LSW
 HUD-VASH Case Manager
 Signed: 09/07/2018 14:50


                  Date/Time:      21 Aug 2018 @ 1313
                   Note Title:    DID NOT ARRIVE
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     BERTONE-KELLOGG,KATHLEEN
                Co-signed By:     BERTONE-KELLOGG,KATHLEEN
            Date/Time Signed:     21 Aug 2018 @ 1321

 Note


 LOCAL TITLE: DID NOT ARRIVE
 STANDARD TITLE: NO SHOW NOTE
 DATE OF NOTE: AUG 21, 2018@13:13 ENTRY DATE: AUG 21, 2018@13:13:37
    AUTHOR: BERTONE-KELLOGG,KAT EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Mr. JORDAN did not arrive for a scheduled INTAKE PCP appointment on: 08/21/18
 13:00

 Mr. JORDAN's chart was reviewed.

 No clinical rationale to place outreach call. Will await contact from Mr.
 JORDAN. This patient has never been seen by this writer.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 566 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 566 of 667

 Informational view alert to MH/VASH provider.

 /es/ KATHLEEN BERTONE-KELLOGG
 NP
 Signed: 08/21/2018 13:21

 Receipt Acknowledged By:
 08/21/2018 13:47    /es/ CAILEE J CARTNER, MSW, LSW
               HUD-VASH Case Manager


                  Date/Time:     03 Aug 2018 @ 1300
                   Note Title:   MH VASH COMMUNITY VISIT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    CARTNER,CAILEE J
                Co-signed By:    CARTNER,CAILEE J
            Date/Time Signed:    03 Aug 2018 @ 1411

 Note


 LOCAL TITLE: MH VASH COMMUNITY VISIT
 STANDARD TITLE: MENTAL HEALTH MGT OF A SPECIFIC PROBLEM NOTE
 DATE OF NOTE: AUG 03, 2018@13:00 ENTRY DATE: AUG 03, 2018@14:03:35
    AUTHOR: CARTNER,CAILEE J EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: Housing and other economic needs (z59.9)
 Duration of Visit: 30 min.
 Travel Time: 15 min. w/ veteran
 Location of Visit: veteran apartment, VAMC
 Treatment Provided: case management and transportation assistance

 D: Writer met with veteran at his apartment for scheduled visit. Writer and
 veteran met outside as veteran relayed he was about to go out to look at new
 apartments. Veteran believes his lease has moved to a month-to-month lease as he

 was never given a one year lease. Veteran searching in the Downtown Denver area
 for a new one bedroom unit. He is aware he needs to give his apartment property
 notice prior to moving. Veteran also agreeable to alert housing authority to his

 desire to move so he can receive a moving voucher.

 Veteran spoke at length about his recent incarceration and legal involvement.
 Veteran feels strongly that he was wronged by a previous mental health provider.

 Writer provided supportive listening and supported he desire to advocate for
 himself through legal action.

 After visit, writer assisted veteran in going to Denver VAMC. Veteran spoke
 about his upbringing, family, and future goals.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 567 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 567 of 667



 Veteran aware we will meet every 3 months as appropriate for his lower level of
 case management needs and engagement in the HUDVASH community integration phase.

 Writer agreed to veteran in one month from now to provide additional support for

 his housing stability and desire to move.

 A: Veteran appropriately dressed and with adequate attention to hygiene. Veteran

 speech clear and thoughts linear and logical. Veteran did not endorse SI, HI,
 risky behaviors at this time. A&O x4. No clinical indications of any danger
 to
 self or others were observed or reported during this visit.

 P: home visit 9-7-18 at 1300

 /es/ CAILEE J CARTNER, MSW, LSW
 HUD VASH CASE MANAGER
 Signed: 08/03/2018 14:11


                  Date/Time:     02 Aug 2018 @ 1639
                   Note Title:   MH SAME DAY ACCESS
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    JOSEPH,ANN MARY
                Co-signed By:    JOSEPH,ANN MARY
            Date/Time Signed:    02 Aug 2018 @ 1701

 Note


 LOCAL TITLE: MH SAME DAY ACCESS
 STANDARD TITLE: MENTAL HEALTH ADMINISTRATIVE NOTE
 DATE OF NOTE: AUG 02, 2018@16:39 ENTRY DATE: AUG 02, 2018@16:39:55
    AUTHOR: JOSEPH,ANN MARY EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 MENTAL HEALTH SAME DAY ACCESS NOTE

 Type of interaction: Face to Face/Triage

 Have you had an appointment with a ECHCS Mental Health Care
 provider in the last 2 years? No

 ** Please note: If a Veteran has NOT BEEN seen by an ECHCS provider
  within the past 2 years, this MH Same Day triage MUST be completed by an
  LIP within 24 hours of the initial request.**

 Veteran's stated need for mental health treatment is Non-urgent
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 568 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 568 of 667

 How can I help you today? (Veteran's stated need for mental health
 treatment today.): 36 yo male presents as a walk in for "legal" as
 primary
 complaint. States that he was seen by a psychologist in February 2018 at the UC
 Denver campus. He has seen her 4 times in total. When the psychologist asked him

 about his weekend, he reportedly disclosed he went to a gun show and purchased a

 "gun novelty item." Of note, he disclosed he is a felon with an
 attempted
 assault on a peace officer and attempted possession of a controlled substance on

 his record. At the end of his session, he alleged that psychologist called the
 Auraria Campus Police and Denver Police. He was subsequently "surveyed"
 for a
 week and "pulled over by the police." Patient believes the psychologist
 breached
 their doctor patient contract. Since the episode, he feels he has issues
 trusting other people and opening up to other psychologists, etc.

 Veteran is established in care and/or today's identified need is not urgent;

 based on clinical assessment, no SUICIDE RISK SCREEN is required at this time.

 Assessment/Clinical Formulation:
 36 yo male with remote history of psychosis, was once treated with Risperdal in
 review of his CPRS records. Unclear really what the patient was looking for on
 today's session. Seemingly wanting to vent about his lack of trust in MH
 professionals and wanting to explore this in individual psychotherapy. When
 attempted to clarify this with patient, again, he was vague about his
 presentation today and goal for triage.

 Plan (Please include recommendations for further evaluation and treatment, and
 action taken):

 1. Educated patient about the duty to warn policy ALL mental health
 professionals obey and follow and the limitations of the doctor patient
 relationship. Also explained to patient, without hearing the psychologist's
 side
 of the story, it is unclear why she may have (if she) called the police and why
 the sequelae of events unfolded thereafter.

 Despite very odd triage, patient was not overtly psychotic. He tracked
 information and was linear and engaged in coversation, though odd, in a rational

 manner.

 Recommend Veteran for futher evaluation and treatment in the following
 area/program: Patient can follow up as a walk in. Gave him clinic hours and what

 the clinic can offer and not offer him. Patient gave a new number on how to
 reach him if staff thought he would be a good candidate. 720-273-9741. Will
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 569 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 569 of 667

 discuss case with Dr. Dreier.

 /es/ ANN MARY JOSEPH
 ATTENDING PSYCHIATRIST
 Signed: 08/02/2018 17:01

 Receipt Acknowledged By:
 08/03/2018 08:23    /es/ AMY SHOLLER DREIER, Ph.D
               LICENSED PSYCHOLOGIST
 08/10/2018 16:39    /es/ LISA C SMITH, MD
               Medical Director, Outpatient MH


                  Date/Time:     02 Aug 2018 @ 1618
                   Note Title:   MH CLINICAL PHARMACY NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    CLARK,JEFFREY
                Co-signed By:    CLARK,JEFFREY
            Date/Time Signed:    02 Aug 2018 @ 1620

 Note


 LOCAL TITLE: MH CLINICAL PHARMACY NOTE
 STANDARD TITLE: PHARMACY NOTE
 DATE OF NOTE: AUG 02, 2018@16:18 ENTRY DATE: AUG 02, 2018@16:18:42
    AUTHOR: CLARK,JEFFREY     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Chart and paperwork reviewed. Denies SI/HI or urgent needs. Triaged to RAFT MD
 Anne Joseph for evaluation. Veteran was not seen in PES.

 /es/ Jeffrey K. Clark, PharmD, BCPP
 Neurologic/Psychiatric Pharmacy Specialist
 Signed: 08/02/2018 16:20


                  Date/Time:     31 Jul 2018 @ 1454
                   Note Title:   OBMT PROGRESS NOTE (T)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    WELZENBACH,MATTHEW C
                Co-signed By:    WELZENBACH,MATTHEW C
            Date/Time Signed:    31 Jul 2018 @ 1544

 Note


 LOCAL TITLE: OBMT PROGRESS NOTE (T)
 STANDARD TITLE: INTERNAL MEDICINE OUTPATIENT NOTE
 DATE OF NOTE: JUL 31, 2018@14:54 ENTRY DATE: JUL 31, 2018@14:55:01
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 570 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 570 of 667

    AUTHOR: WELZENBACH,MATTHEW EXP COSIGNER:
    URGENCY:           STATUS: COMPLETED

 ASSESSMENT and PLAN:
 36 yo M presents today with multiple complaints.

 #Weight gain: Patient initially complained of gynecomastia, but it appears that
 he is mostly concerned about gaining abd weight. Review of chart shows he's
 up
 about 25 lbs from his norm a couple of years ago. Likely not a result of his
 risperidone, which he has been off for years. Reassured patient this was the
 case and instead focused on lifestyle modifications.
 - Placed dietician consult order

 #ACL tear: Reviewing old ortho note, appears to have had a midsubstance ACL
 tear, but not clinically significant to the point of requiring intervention.
 Patient reports having PT previously, but not currently.
 - Placed referral to PT
 - Provided with 3 months handicapped parking permit. Must talk to PCP if he
 wants longer

 #Blurry vision: Patient endorses wearing glasses, but feels vision has worsened.
 - Placed referral for optometry

 #Headaches: Before leaving, patient requested stronger pain medication for
 headaches. Advised to use both APAP and NSAIDs as needed and f/u with PCP.

 RTC: Has PCP f/u 8/24

 CHIEF COMPLAINT: Gynecomastia, leg pain, blurry vision

 HPI/ROS:
 Patient presents today for ED f/u. Initially came to the ED on 7/25 for
 medication refill. He was able to get a nurse appt yesterday to follow up on
 that visit, although he stated that he wanted to keep this OBMT appt as well.

 He does say he is concerned about some gynecomastia. He had issues with it
 previously, and says it was related to risperidone. He stopped that a long time
 ago, and thinks his nipples are back to what they were before.

 Also requests a parking application placard. He tore his ACL in February He
 didn't have surgery on it but did have it evaluated by ortho here. He is
 also
 requesting PT for this issue as well. He can easily walk on his left foot, but
 sometimes uses a brace, crutches, and a cane.

 Lastly asking for an eye appt for blurry vision.

 The following problem list is considered to be the "Past Medical
 History" for
 the purposes of this note:
 Computerized Problem List is the source for the following:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 571 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 571 of 667



 1. Alcohol abuse (SNOMED CT 15167005)
 2. Cannabis abuse (SNOMED CT 37344009)
 3. Homeless single person (SNOMED CT 160700001)
 4. PTSD
 5. Depressive disorder (SNOMED CT 35489007)
 6. Low back pain (SNOMED CT 279039007)
 7. Health Maintenance (ICD-9-CM V65.9)
 8. POLYSUBSTANCE DEP
 9. Mood disorder (SNOMED CT 46206005)
 10. Psychotic Disorder NOS * (ICD-9-CM 298.9)
 11. Foot Pain (ICD-9-CM 719.47)
 12. SUBJECTIVE TINNITUS
 13. Pseudofolliculitis barbae
 14. Major depressive disorder
 15. Anxiety disorder

 Allergies: Patient has answered NKA

 Active and Recently Expired Outpatient Medications (including Supplies):

                                 Issue Date
                          Status    Last Fill
   Active Outpatient Medications         Refills Expiration
 =========================================================================
 1) BENZOYL PEROXIDE 5% (WATER BASED) GEL ACTIVE                 Issu:07-01-18
    Qty: 60 for 90 days Sig: APPLY SMALL Refills: 0 Last:07-03-18
    AMOUNT AFFECTED AREA TWICE A DAY AS                    Expr:09-29-18
    NEEDED FOR ACNE
 2) CLINDAMYCIN PHOSPHATE 1% TOP SOLN Qty: ACTIVE                  Issu:07-01-18
    60 for 90 days Sig: APPLY THIN FILM Refills: 0 Last:07-03-18
    TO AFFECTED AREA ONCE A DAY AS NEEDED                  Expr:09-29-18
 3) MELOXICAM 15MG TAB Qty: 30 for 30 days ACTIVE              Issu:07-25-18
    Sig: TAKE ONE TABLET BY MOUTH ONCE A Refills: 0 Last:07-26-18
    DAY AS NEEDED FOR PAIN. TAKE WITH FOOD                 Expr:08-24-18
    OR MILK.
 4) TRAMADOL HCL 50MG TAB Qty: 15 for 3 ACTIVE               Issu:07-25-18
    days Sig: TAKE ONE TABLET BY MOUTH Refills: 0 Last:07-27-18
    EVERY 4 HOURS AS NEEDED FOR PAIN                    Expr:08-24-18
 5) TRETINOIN 0.1% CREAM Qty: 40 for 90 ACTIVE             Issu:07-01-18
    days Sig: APPLY SMALL AMOUNT TO           Refills: 0 Last:07-03-18
    AFFECTED AREA ONCE A DAY AS NEEDED FOR                  Expr:09-29-18
    ACNE
 No Active Remote Medications for this patient

 MEDICATION RECONCILIATION:
 (x)The medication list above was reviewed with the patient at today's
  visit. I have indicated discrepancies under each medication that is
  not being taken as prescribed. Medication orders, including any
  additions or discontinuations, have been updated as appropriate,
  and the patient now has an accurate medication list.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 572 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 572 of 667

  Medication education and counseling for new medications added today
  was provided to the Patient/Caregiver. This included why the
  medication was prescribed, how they should take it and for how long,
  what to expect from it, and what happens if medication is not taken
  as prescribed. Patient/Caregiver indicates readiness to learn,
  verbalizes understanding and agreement.


 EXAM:

    VS: Temp: 97.2 F [36.2 C] (07/25/2018 10:28)
       BP: 113/77 (07/25/2018 10:28)
       Pulse:59 (07/25/2018 10:28)
       Resp: 18 (07/25/2018 10:28)
        BMI: BODY MASS INDEX - 26.2 (DEC 27, 2017@14:23:22)
       Pain: 9 (07/25/2018 10:28)
      Weight: 182.5 lb [83.0 kg] (12/27/2017 14:23)

 General Appearance: Comfortable appearing, no acute distress
 HEENT: Moist oral mucosa
 Neck: Supple, no adenopathy
 Cardiac: RRR, no extra heart sounds or murmurs
 Lungs: CTA b/l, symmetric breath sounds, no distress
 Abdomen: Nontender, nondistended, +bs
 Extremities: No peripheral edema, no laxity in left knee
 Gait: Normal

 Data/Labs:

 The following laboratory patient data objects were reviewed and
 are pertinent to the care provided:

    HgbA1c:
        No A1C HEMOGLOBIN (DVAMC) in the last 6M

    Lipids:
         No CHOLESTEROL in the last 1Y
         No HDL CHOLESTEROL in the last 1Y
         No LDL CHOLESTEROL (calc.) in the last 1Y
         No LDL CHOLESTEROL (direct) in the last 1Y
         No TRIGLYCERIDE in the last 1Y

     SMA-7:
        SODIUM - NONE FOUND
       POTASSIUM - NONE FOUND
       CHLORIDE - NONE FOUND
       CO2 - NONE FOUND
       CREATININE SERUM - NONE FOUND
       No GLUCOSE in the last 6M

      CBC: No WBC in the last 6M
        No HGB in the last 6M
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 573 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 573 of 667

         No HCT in the last 6M
        No MCV in the last 6M
        No PLATELETS in the last 6M

     LFTs: SGOT - NONE FOUND
        SGPT - NONE FOUND

      TSH - NONE FOUND

     No ZZ-OCCULT BLOOD-HS #1 in the last 6M
     No ZZ-OCCULT BLOOD-HS #2 in the last 6M
     No ZZ-OCCULT BLOOD-HS #3 in the last 6M

     No PSA in the last 1068D

      No ZZ-VIT.D 25-Hydroxy (LC081950) in the last 2Y
 No VIT D,1,25-DIHYDROXY (LC081091)QQQ in the last 2Y

 (Please see top of note for assessment and plan.)

 This patient was discussed with Dr. Allan Prochazka,
 attending physician, who agrees with the management outlined above
 and believes it is medically appropriate.

 (x) Patient/Caregiver indicates readiness to learn, verbalizes understanding,
 agreement and satisfaction with the treatment plan. Patient/Caregiver
 doesn't
 have any further questions today.

 () Approximately min of this 30 min appt was spent counseling/coordinating
 care for the me
 dical problems outlined above.

 /es/ MATTHEW C WELZENBACH
 Resident
 Signed: 07/31/2018 15:44


                  Date/Time:     31 Jul 2018 @ 0818
                   Note Title:   TELEPHONE CONTACT NO ENCOUNTER REQUIRED
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    NOWLIN,CANDACE
                Co-signed By:    NOWLIN,CANDACE
            Date/Time Signed:    31 Jul 2018 @ 0826

 Note


 LOCAL TITLE: TELEPHONE CONTACT NO ENCOUNTER REQUIRED
 STANDARD TITLE: TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUL 31, 2018@08:18:18 ENTRY DATE: JUL 31, 2018@08:26:49
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 574 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 574 of 667

    AUTHOR: NOWLIN,CANDACE   EXP COSIGNER:
    URGENCY:           STATUS: COMPLETED

 PCMM Provider Info:
 LOCAL - DENVER VA MEDICAL CENTER (554)
  PACT: DENVER FIRM B MD PACT 05 *WH* (Focus: Womens Health)
  Primary Care Provider: Schnell,Benjamin || PHONE:3458
  Care Manager:         Wahl,Barbara || PHONE:2116
  Clinical Associate:
  Administrative Associate: Schaaf,Paul P
  PACT Clinical Pharmacist: Svensk,Tonja M || PHONE:6917
  Surrogate Care Manager: Irving,Brooke M || PHONE:3156
  Clinical POC:       Care Manager || Wahl,Barbara || PHONE:2116
  Administrative POC:     Administrative Associate || Schaaf,Paul P

  MH: DENVER MENTAL HEALTH HUD-VASH
  (mhtc) Social Worker || Cartner,Cailee J

 **PATIENT called in for JORDAN,CHADWICK HEATH (243399084) Phone: (720)639-4372.

 The following identifiers were used to verify this patient: DOB. SSN.

 Contact Phone Number: (720)639-4372

 Type of call: ECH INFORMATION.

 Caller Area: 19-**DENVER VAMC

 Caller Response: *OTHER

 Chief Complaint: Not applicable to call.

 Class Code: Counseling, unspecified.

 Comments:
 Mr. Jordan called for time and directions to appointment today. Writer provided
 . No other needs at this time. No new or worsening symptoms discussed during
 call.

 Evaluation/Management Code: HC PRO PHONE CALL 5-10 MIN (98966).
 Starting at: 07/31/2018 @ 8:18:18 AM
 Ending at: 07/31/2018 @ 8:26:18 AM
 Length: 8 minutes.

 Author: NOWLIN,CANDACE


 /es/ CANDACE NOWLIN MSN RN-BC CPEN
 VISN 19 Tele nurse Program RN
 Signed: 07/31/2018 08:26
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 575 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 575 of 667

                  Date/Time:      30 Jul 2018 @ 1559
                   Note Title:    TELEPHONE CONTACT NO ENCOUNTER REQUIRED
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     MONTOYA,JULIE A
                Co-signed By:     MONTOYA,JULIE A
            Date/Time Signed:     30 Jul 2018 @ 1600

 Note


 LOCAL TITLE: TELEPHONE CONTACT NO ENCOUNTER REQUIRED
 STANDARD TITLE: TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUL 30, 2018@15:59:03 ENTRY DATE: JUL 30, 2018@16:00:47
    AUTHOR: MONTOYA,JULIE A EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 PCMM Provider Info:
 LOCAL - DENVER VA MEDICAL CENTER (554)
  PACT: DENVER FIRM B MD PACT 05 *WH* (Focus: Womens Health)
  Primary Care Provider: Schnell,Benjamin || PHONE:3458
  Care Manager:         Wahl,Barbara || PHONE:2116
  Clinical Associate:
  Administrative Associate: Schaaf,Paul P
  PACT Clinical Pharmacist: Svensk,Tonja M || PHONE:6917
  Surrogate Care Manager: Irving,Brooke M || PHONE:3156
  Clinical POC:       Care Manager || Wahl,Barbara || PHONE:2116
  Administrative POC:     Administrative Associate || Schaaf,Paul P

  MH: DENVER MENTAL HEALTH HUD-VASH
  (mhtc) Social Worker || Cartner,Cailee J

 **PATIENT called in for JORDAN,CHADWICK HEATH (243399084) Phone: (720)639-4372.

 The following identifiers were used to verify this patient: DOB.

 Contact Phone Number: (720)639-4372

 Type of call: ECH MEDICATION ISSUES.

 Caller Area: 19-**DENVER VAMC

 Caller Response: *OTHER

 Chief Complaint: Not applicable to call.

 Class Code: Counseling, unspecified.

 Nurse Notes:
 pt caled and stated, " Can you read me my medication list."

 Pt current medication list was read to pt.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 576 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 576 of 667

 Pt verbalized understanding.

 Patient/Caller agrees with plan.

 Patient/caller verbalizes understanding of information given.

 Evaluation/Management Code: HC PRO PHONE CALL 5-10 MIN (98966).
 Starting at: 7/30/2018 @ 3:59:03 PM
 Ending at: 7/30/2018 @ 4:00:40 PM
 Length: 1 minutes.

 Author: MONTOYA,JULIE A


 /es/ Julie A. Montoya, RN
 HAS: RN Call Center SoCo
 Signed: 07/30/2018 16:00


                  Date/Time:        30 Jul 2018 @ 0915
                   Note Title:      MH HOMELESS TELEPHONE CONTACT
                    Location:       Rocky Mountain Regional VA Medical Center
                   Signed By:       CARTNER,CAILEE J
                Co-signed By:       CARTNER,CAILEE J
            Date/Time Signed:       30 Jul 2018 @ 1111

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUL 30, 2018@09:15 ENTRY DATE: JUL 30, 2018@11:09:52
    AUTHOR: CARTNER,CAILEE J EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: Housing and other economic needs (z59.9)
 Duration of call: 5 min.
 Treatment Provided: Telephone Contact and Case Management

 D: Writer called veteran to reschedule missed home visit (see note by writer 7-
 23-18). Veteran agreeable to meet 8-3. Veteran denied other needs at this time.

 A: No clinical indications of any danger to self or others were
 reported during this phone call. Veteran's voice did sound slurred and he
 repeated himself multiple times throughout short phone conversation.

 P: home visit 8-3-18 at 1300

 /es/ CAILEE J CARTNER, MSW, LSW
 HUD VASH CASE MANAGER
 Signed: 07/30/2018 11:11
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 577 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 577 of 667




                  Date/Time:     25 Jul 2018 @ 1116
                   Note Title:   ER WALK-IN NOTE (T)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    SCHMIDT,TYLER J
                Co-signed By:    SCHMIDT,TYLER J
            Date/Time Signed:    25 Jul 2018 @ 1118

 Note


 LOCAL TITLE: ER WALK-IN NOTE (T)
 STANDARD TITLE: EMERGENCY DEPT NOTE
 DATE OF NOTE: JUL 25, 2018@11:16 ENTRY DATE: JUL 25, 2018@11:16:17
    AUTHOR: SCHMIDT,TYLER J EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 CHIEF COMPLAINT: med refill
  I have reviewed the RN Triage Note for this visit and have reconciled
  any discrepancies.
  HPI/ROS:

 36 y/o p/f med refills, denies acute concerns

 A/P: lbp; meds refilled/pcp fu next week


  PROBLEM LIST:
  Computerized Problem List is the source for the following:

  1. Alcohol abuse (SNOMED CT 15167005)
  2. Cannabis abuse (SNOMED CT 37344009)
  3. Homeless single person (SNOMED CT 160700001)
  4. PTSD
  5. Depressive disorder (SNOMED CT 35489007)
  6. Low back pain (SNOMED CT 279039007)
  7. Health Maintenance (ICD-9-CM V65.9)
  8. POLYSUBSTANCE DEP
  9. Mood disorder (SNOMED CT 46206005)
  10. Psychotic Disorder NOS * (ICD-9-CM 298.9)
  11. Foot Pain (ICD-9-CM 719.47)
  12. SUBJECTIVE TINNITUS
  13. Pseudofolliculitis barbae
  14. Major depressive disorder
  15. Anxiety disorder

  Allergies: Patient has answered NKA


  Active and Recently Expired Outpatient Medications (including Supplies):
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 578 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 578 of 667



                                   Issue Date
                            Status    Last Fill
     Active Outpatient Medications         Refills Expiration
  ========================================================================
  =
  1) BENZOYL PEROXIDE 5% (WATER BASED) GEL ACTIVE
  Issu:07-01-18
      Qty: 60 for 90 days Sig: APPLY SMALL Refills: 0
  Last:07-03-18
      AMOUNT AFFECTED AREA TWICE A DAY AS
  Expr:09-29-18
      NEEDED FOR ACNE
  2) CLINDAMYCIN PHOSPHATE 1% TOP SOLN Qty: ACTIVE
  Issu:07-01-18
      60 for 90 days Sig: APPLY THIN FILM Refills: 0
  Last:07-03-18
      TO AFFECTED AREA ONCE A DAY AS NEEDED
  Expr:09-29-18
  3) TRETINOIN 0.1% CREAM Qty: 40 for 90 ACTIVE
  Issu:07-01-18
      days Sig: APPLY SMALL AMOUNT TO           Refills: 0
  Last:07-03-18
      AFFECTED AREA ONCE A DAY AS NEEDED FOR
  Expr:09-29-18
      ACNE

                                Issue Date
                         Status    Last Fill
    Pending Outpatient Medications       Refills Expiration
  ========================================================================
  =
  1) MELOXICAM 15MG TAB Qty: 30 Sig: TAKE PENDING
     ONE TABLET BY MOUTH ONCE A DAY AS          Refills: 0
     NEEDED FOR PAIN. TAKE WITH FOOD OR
     MILK.
  2) TRAMADOL HCL 50MG TAB Qty: 15 Sig: PENDING
     TAKE ONE TABLET BY MOUTH EVERY 4 HOURS Refills: 0
     AS NEEDED FOR PAIN

  5 Total Medications No Active Remote Medications for this patient

  MEDICATION RECONCILIATION:
   [ x ] The medication list above was reviewed with the patient at
       today's visit. I have indicated discrepancies under each
       medication that is not being taken as prescribed. Medication
       orders, including any additions or discontinuations, have been
       updated as appropriate, and the patient now has an accurate
       medication list.

   [ ] Limited Medication Reconciliation was performed at this visit
      as short term medications were prescribed at this visit.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 579 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 579 of 667



   [ ] Medication Reconciliation was not performed at this visit as
      no medications were changed, prescribed or administered at
      this visit.

   [ ] Medication Reconciliation was not performed at this visit as
      patient and/or caregiver is not able to confirm medications
      he/she is taking.

  VITAL SIGNS - See progress note titled ER NURSE TRIAGE NOTE for Pulse
  Oximetry
  Vitals Enter at: Jul 25, 2018@10:28
  BP: 113/77
  P: 59
  PN: 9
  R: 18
  T: 97.2

  EXAM:

 VSS
 GEN: nt/nad
 MS: mae
 SKIN: w/d/i


  DATA:

  LAB RESULTS TODAY - NONE FOUND



  CONDITION ON DISCHARGE: [ x ]good [ ]fair [ ]poor

  PATIENT EDUCATION AT DISCHARGE:

   ( x) Discharge instructions discussed with patient and/or caregiver.
      Patient/Caregiver indicates readiness to learn, verbalizes
  understanding,
      agreement and satisfaction with the treatment plan.
  Patient/Caregiver
      doesn't have any further questions today.

   ( x) Mosby's discharge instructions and patient information was
      provided to the patient

  INSTRUCTIONS FOR FOLLOW UP CARE:
   [ x ] See primary care provider
   [ ] No PCP assigned
   [ ] Return to ER if worse
   [ ] Other:
   DISPOSITION FROM EMERGENCY DEPARTMENT
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 580 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 580 of 667



 /es/ Tyler J Schmidt,MS,ENP-BC
 Emergency Nurse Practitioner
 Signed: 07/25/2018 11:18


                  Date/Time:      25 Jul 2018 @ 1027
                   Note Title:    ER NURSE TRIAGE NOTE (D)
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     WILSON,MICHAELA J
                Co-signed By:     WILSON,MICHAELA J
            Date/Time Signed:     25 Jul 2018 @ 1030

 Note


 LOCAL TITLE: ER NURSE TRIAGE NOTE (D)
 STANDARD TITLE: EMERGENCY DEPT TRIAGE NOTE
 DATE OF NOTE: JUL 25, 2018@10:27 ENTRY DATE: JUL 25, 2018@10:27:30
    AUTHOR: WILSON,MICHAELA J EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Current Phone Number: 720 273 9741
 Age: 36 Sex: MALE


 Patient identification is confirmed by an accurate secured armband:
  Yes


  Patient denies travel or physical contact with others who have traveled
  in the past 30 days.

 VITAL SIGNS:
   Temperature: 97.2 F (36.2 C)
   Route: Temporal
   Pulse:      59
   Respiration: 18
   Blood Pressure: 113/77

   Pulse Oximetry: 93% on Room Air
   Pain:       9
 Time of arrival: 07/25/18 10:14
 Method of arrival: Public Transportation or Bus

 On arrival the patient was: Ambulatory

 Current Medications:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 581 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 581 of 667

   Active Outpatient Medications     STATUS
 =========================================================================
 BENZOYL PEROXIDE 5% (WATER BASED) GEL      ACTIVE
     APPLY SMALL AMOUNT AFFECTED AREA TWICE A DAY AS NEEDED FOR
     ACNE

 TRETINOIN 0.1% CREAM              ACTIVE
     APPLY SMALL AMOUNT TO AFFECTED AREA ONCE A DAY AS NEEDED
     FOR ACNE

 CLINDAMYCIN PHOSPHATE 1% TOP SOLN            ACTIVE
     APPLY THIN FILM TO AFFECTED AREA ONCE A DAY AS NEEDED

 Did the patient take all of their prescibed medications today?
  Yes
 Allergies:
  Allergies are listed in CPRS as: Patient has answered NKA
     Allergies verified with Patient.
  When asked about allergic reactions, patient/Significant Other reports:
     No new allergies

 Mentation:
  Alert and oriented to person, place, and time.


 Mental Health:
  Acute emotional/behavioral difficulties or history of
  emotional/behavioral difficulties?
   Patient denies.

  Mental Health and Suicide Risk Screening:
   1. In the past 2 weeks, have you been feeling down, depressed, or
   hopeless?

    No.
   2. During that time, have you had thoughts of hurting yourself in some
   way?
    No.
   3. In the past 2 weeks, have you had thoughts of killing yourself, or
   planning your own death?
    No.
   Negative screen - answered "No" to questions 2 and 3.
 Homeless: No

 Triage:
  S/O:pt is requesting referral for PT for L ACL tear from a few months
  ago, had appt at 0900 in firm B but missed it, VSS, resps with ease.
  ambulating independently

  Triage Level: ESI 5
  Patient to be seen: Emergency Department
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 582 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 582 of 667

 /es/ Michaela Wilson, RN
 Staff Nurse
 Signed: 07/25/2018 10:30


                  Date/Time:     25 Jul 2018 @ 0930
                   Note Title:   PACT RN NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    WAHL,BARBARA
                Co-signed By:    WAHL,BARBARA
            Date/Time Signed:    25 Jul 2018 @ 1655

 Note


 LOCAL TITLE: PACT RN NOTE
 STANDARD TITLE: PRIMARY CARE NURSING NOTE
 DATE OF NOTE: JUL 25, 2018@09:30 ENTRY DATE: JUL 25, 2018@16:03:49
    AUTHOR: WAHL,BARBARA        EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

   *** PACT RN NOTE Has ADDENDA ***

 REGISTERED NURSE CLINIC NOTE
 - Pt came to Firm B to meet with this RN (see 7-25 Telephone contact and
 addendums): Pt stated that he has several issues that he'd like to try to
 take
 care of today.
   - He wants to get re-established with a PCP so he can maintain his
 health care here - he was previously a pt of Dr. Richlie but hasn't seen him
 in
 over 2 yrs.
   - He also has had dental work here in the past and would like to continue that

 service.
   - All of his meds need to be renewed.
   - He would like to restart PT for his L knee/ACL problem.
   - He has to renew his Parking Permit for persons with disabilities.
 - This RN met briefly with GAP Provider, NP Little: NP not able to see pt since
 he is not yet an established pt on Firm B.
 - Info to pt; discussed options of going to ER and/or OBMT and rescheduling with

 Dr. Schnell. Pt decided to reschedule with Dr. Schnell (MSA set appt for 8-24
 with Dr. Schnell), schedule with OBMT for dental and PT consults and Parking
 Permit (MSA set appt for 7-31), and go to ER now for meds.
 - This RN will f/up prn.




 /es/ Barbara Wahl, RN
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 583 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 583 of 667

 Ambulatory Care
 Signed: 07/25/2018 16:55

 07/25/2018 ADDENDUM                    STATUS: COMPLETED
 Pt came back to Firm B after ER visit:
 - Pt stated that he was able to get a couple of his meds renewed but was told
 that the rest would be done by PCP/OBMT. Pt asked if he could get appt with a
 PCP at RMR sooner than his 8-24 appt on Firm B.
 - MSA checked with Firm A and C - the soonest new appt is on 8-21; pt decided to

 take that appt and would keep the 7-31 OBMT appt. MSA set PCP appt. Pt agreed to

 phone this RN prn until established with new PCP.

 /es/ Barbara Wahl, RN
 Ambulatory Care
 Signed: 07/25/2018 17:05


                  Date/Time:     25 Jul 2018 @ 0901
                   Note Title:   TELEPHONE CONTACT NO ENCOUNTER REQUIRED
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    GETZEL,KAREN T
                Co-signed By:    GETZEL,KAREN T
            Date/Time Signed:    25 Jul 2018 @ 0906

 Note


 LOCAL TITLE: TELEPHONE CONTACT NO ENCOUNTER REQUIRED
 STANDARD TITLE: TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUL 25, 2018@09:01:22 ENTRY DATE: JUL 25, 2018@09:06:32
    AUTHOR: GETZEL,KAREN T     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

   *** TELEPHONE CONTACT NO ENCOUNTER REQUIRED Has ADDENDA ***

 PCMM Provider Info:
 LOCAL - DENVER VA MEDICAL CENTER (554)
  PACT: PENDING: DENVER FIRM B MD PACT 05 *WH* (Focus: Womens Health)
  Primary Care Provider: Schnell,Benjamin || PHONE:3458
  Care Manager:         Wahl,Barbara || PHONE:2116
  Clinical Associate:
  Administrative Associate: Schaaf,Paul P
  PACT Clinical Pharmacist: Svensk,Tonja M || PHONE:2768
  Surrogate Care Manager: Irving,Brooke M || PHONE:3156
  Clinical POC:       Care Manager || Wahl,Barbara || PHONE:2116
  Administrative POC:     Administrative Associate || Schaaf,Paul P

  MH: DENVER MENTAL HEALTH HUD-VASH
  (mhtc) Social Worker || Cartner,Cailee J
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 584 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 584 of 667



 **PATIENT called in for JORDAN,CHADWICK HEATH (243399084) Phone: 720 273 9741.

 The following identifiers were used to verify this patient: DOB. SSN.

 Contact Phone Number: 720 273 9741

 Type of call: ECH INFORMATION TO PROVIDER.

 Caller Area: 19-**DENVER VAMC

 Caller Response: *OTHER

 Chief Complaint: Not applicable to call.

 Class Code: Counseling, unspecified.

 Comments:
 Veteran Chadwick Jordan states he will be 15-30 minutes late for his
 appointment with Dr B Schnell at 09:00. He is on his way.
 His call back number is listed above.

 This nurse transferred his call to leave a message with Firm B reception.

 Evaluation/Management Code: HC PRO PHONE CALL 5-10 MIN (98966).
 Starting at: 07/25/2018 @ 9:01:22 AM
 Ending at: 07/25/2018 @ 9:05:57 AM
 Length: 4 minutes.

 Author: GETZEL,KAREN T


 /es/ Karen Getzel BSN, RN
 Call Center Triage Nurse
 Signed: 07/25/2018 09:06

 Receipt Acknowledged By:
 07/29/2018 13:19     /es/ BENJAMIN SCHNELL DO
               Staff Primary Care Physician
 08/27/2018 19:18     /es/ Barbara Wahl, RN
               Ambulatory Care

 07/25/2018 ADDENDUM                    STATUS: COMPLETED
 - Brief office visit with PCP: Reviewed situation; PCP not able to see pt due to

 full schedule including 2 more intakes today.
 - Phone call to pt: Explained to pt that PCP would not be able to see him today,

 but this RN could meet with him. Pt stated that he just arrived at VA and would
 like to meet with this RN. Pt to come to Firm B now.

 /es/ Barbara Wahl, RN
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 585 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 585 of 667

 Ambulatory Care
 Signed: 07/25/2018 16:03


                  Date/Time:     23 Jul 2018 @ 1000
                   Note Title:   MH NO SHOW
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    CARTNER,CAILEE J
                Co-signed By:    CARTNER,CAILEE J
            Date/Time Signed:    23 Jul 2018 @ 1058

 Note


 LOCAL TITLE: MH NO SHOW
 STANDARD TITLE: NO SHOW NOTE
 DATE OF NOTE: JUL 23, 2018@10:00 ENTRY DATE: JUL 23, 2018@10:57:19
    AUTHOR: CARTNER,CAILEE J EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED


 Mr. JORDAN did not show for a scheduled appointment on: 07/23/18 10:00

 D: Writer arrived to veteran's apartment for scheduled visit. Veteran did
 not
 answer door or phone. Writer left brief message requesting call back. Also
 waited at apartment for 15 minutes before leaving.

 P: will await return call from veteran and schedule next appt.

 /es/ CAILEE J CARTNER, MSW, LSW
 HUD VASH CASE MANAGER
 Signed: 07/23/2018 10:58


                  Date/Time:     13 Jul 2018 @ 1449
                   Note Title:   HAS ADMINISTRATIVE NOTE (T)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    RAMIREZ CASTREJON,AUTUMN C
                Co-signed By:    RAMIREZ CASTREJON,AUTUMN C
            Date/Time Signed:    13 Jul 2018 @ 1454

 Note


 LOCAL TITLE: HAS ADMINISTRATIVE NOTE (T)
 STANDARD TITLE: ADMINISTRATIVE NOTE
 DATE OF NOTE: JUL 13, 2018@14:49 ENTRY DATE: JUL 13, 2018@14:49:52
    AUTHOR: RAMIREZ CASTREJON,A EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 586 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 586 of 667



 HAS Clinic Administration Note
 RTC:
 Service & Phone number and/or extension: Eye clinic 303-393-5237
 Unable to contact PT:
 1st Attempt: Message left on Voicemail, Letter Sent, Additional Comments:
  CALLED VETERAN TO SCHEDULE FOLLOW UP FOR RETINA CLINIC
  PID=10/24/2018. UNABLE TO CONTACT LEFT MESSAGE TO CALL
  CLINIC TO SCHEDULE
  CAN DC 7/27/2018

 /es/ AUTUMN C RAMIREZ CASTREJON
 msa
 Signed: 07/13/2018 14:54


                  Date/Time:     10 Jul 2018 @ 1339
                   Note Title:   MH TREATMENT COORDINATOR ASSIGNMENT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    CARTNER,CAILEE J
                Co-signed By:    CARTNER,CAILEE J
            Date/Time Signed:    10 Jul 2018 @ 1340

 Note


 LOCAL TITLE: MH TREATMENT COORDINATOR ASSIGNMENT
 STANDARD TITLE: MENTAL HEALTH COMMUNICATION NOTE
 DATE OF NOTE: JUL 10, 2018@13:39 ENTRY DATE: JUL 10, 2018@13:39:55
    AUTHOR: CARTNER,CAILEE J EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 This note documents the Reassignment of the Veterans' Mental Health
 Treatment Coordinator (MHTC) on Jul 10,2018.
 The Veteran's new Mental Health Treatment Coordinator is:
  MHTC NAME: Cailee Cartner, LSW

  MHTC Contact Information:
 720-576-5683

 This Veteran's existing MHTC was reassigned due to: change in HUDVASH
 social workers

 The assignment of the MHTC and education on the note of the MHTC in the
 Veteran's mental health care was discussed with the Veteran who verbally
 concurred with the change in assignment. The MHTC's contact information
 was provided to the Veteran in writing.

 If the undersigned of this note is not the veteran's new MHTC, please list
 the dates that the Veteran and/or the Veteran's Family has had and/or is
 scheduled to have contact with the newly assigned MHTC: Date(s) of
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 587 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 587 of 667

 contact:

 The Veteran's CPRS chart (i.e. PCMM) and MH Treatment Plan have been
 updated to reflect the new MHTC Assignment. The Veteran's new MHTC along
 with the previous MHTC if applicable, are included as additional signers
 on this note.

 /es/ CAILEE J CARTNER, MSW, LSW
 HUD VASH CASE MANAGER
 Signed: 07/10/2018 13:40

 Receipt Acknowledged By:
 07/10/2018 17:55    /es/ CHRISTOPHER A MADSEN

 07/10/2018 15:38   /es/ Joy Weyna-King
               MH PCMM COORDINATOR


                  Date/Time:     10 Jul 2018 @ 1330
                   Note Title:   MH HOMELESS TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    CARTNER,CAILEE J
                Co-signed By:    CARTNER,CAILEE J
            Date/Time Signed:    10 Jul 2018 @ 1339

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUL 10, 2018@13:30 ENTRY DATE: JUL 10, 2018@13:36:40
    AUTHOR: CARTNER,CAILEE J EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED


 Diagnosis: Housing and other economic needs (z59.0)
 Duration of call: 9 min.
 Treatment Provided: Telephone Contact and Case Management

 D: Writer spoke to veteran via listed number. Veteran relays he was released
 from incarceration approx. 2 weeks ago and is on house arrest at his mom's
 house
 until 7-16-18. Veteran inquired about legal clinic and writer gave him number
 for Colorado Legal Services. Veteran also wants to move as he reports his
 belongings were stolen while he was incarcerated and doesn't feel like it is
 a
 good environment for him. Veteran has new apartment in mind. Encouraged him to
 inquire with landlord if they need a 30 or 60 day notice. Also gave him phone
 number and email address for new contact at Denver Housing Authority (DHA).
 Veteran plans to call DHA to inquire about a move orientation and a new packet.
 Veteran agreeable to the above. We set up home visit for 7-23. No other needs
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 588 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 588 of 667

 identified.

 A: No clinical indications of any danger to self or others were
 reported during this phone call.

 P: home visit 7-23-18 at 10 am

 /es/ CAILEE J CARTNER, MSW, LSW
 HUD VASH CASE MANAGER
 Signed: 07/10/2018 13:39


                     Date/Time:     05 Jul 2018 @ 0822
                      Note Title:   VETERAN JUSTICE OUTREACH NOTE
                       Location:    Rocky Mountain Regional VA Medical Center
                      Signed By:    DEUTSCH,PAUL A
                   Co-signed By:    DEUTSCH,PAUL A
               Date/Time Signed:    05 Jul 2018 @ 0838

 Note


 LOCAL TITLE: VETERAN JUSTICE OUTREACH NOTE
 STANDARD TITLE: MENTAL HEALTH OUTREACH NOTE
 DATE OF NOTE: JUL 05, 2018@08:22 ENTRY DATE: JUL 05, 2018@08:23:43
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: z65.3 Justice Involved
 Duration of Call: 7 minutes
 Treatment Provided: Telephone Contact
 Plan: Continue VJO assistance as able

 D: Writer receives call from veteran (303-286-1997) who has been "out for a

 week" from Denver jail and is now back in his VASH apartment- "on house
 arrest,
 with an ankle bracelet." He states he has an upcoming hearing on 7/16 and
 remains very interested in vet court- "I already talked to my lawyer about
 it."

 The veteran reports that his television, X-box, and several other electronics
 are missing from his VASH apartment; he plans to file a police report.
 Otherwise, with his rent paid during his incarceration by his mother, he has no
 issues with his property management. He understands that writer has shifted VA
 roles within previous months and will no longer be his VASH case manager- he
 records contact information for Ms. Cartner, his new VASH CM, and plans to
 follow up with her to schedule a home visit. He expresses some interest in
 moving to apartments in downtown Denver in the future, but plans to address his
 legal issues first.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 589 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 589 of 667

 The veteran understands can continue to collaborate with Veterans Justice
 Outreach staff, including writer and Mr. Viton, for support as indicated. He
 denies any additional needs at this time.

 A: No safety concerns noted during the course of this telephone contact. Veteran

 sounds to be sober, cognition intact.

 P: Veteran to continue receiving VASH case manangement through Ms. Cartner; he
 is in possession of her contact information. Alerting her for awareness.

 /es/ Paul A. Deutsch, LCSW
 Veterans Justice Outreach Social Worker
 Signed: 07/05/2018 08:38

 Receipt Acknowledged By:
 07/06/2018 07:40     /es/ CAILEE J CARTNER, MSW, LSW
               HUD VASH CASE MANAGER
 07/05/2018 14:19     /es/ NATHAN L VITON
               Social Worker


                  Date/Time:      27 Jun 2018 @ 1347
                   Note Title:    PHARM. RENEWAL REQUEST - TELEPHONE CONTACT (T)
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     VALDEZ,CRYSTAL
                Co-signed By:     VALDEZ,CRYSTAL
            Date/Time Signed:     27 Jun 2018 @ 1350

 Note


 LOCAL TITLE: PHARM. RENEWAL REQUEST - TELEPHONE CONTACT (T)
 STANDARD TITLE: PHARMACY TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: JUN 27, 2018@13:47 ENTRY DATE: JUN 27, 2018@13:47:52
    AUTHOR: VALDEZ,CRYSTAL     EXP COSIGNER: PERRY,KAREN L
   URGENCY:                STATUS: COMPLETED

 S:
 CHADWICK HEATH JORDAN (720 273 9741) called pharmacy
 service in the call center for medication renewal. Patient is requesting
 renewal for the following medications that are expired or without
 further refills:

  TRETINOIN 0.1% CREAM 5845007C EXPIRED 20 02/16/2017 02/16/2016
 12/19/2016 1 RICHLIE,DANIEL G 99.54 APPLY SMALL AMOUNT TO AFFECTED AREA
 AT BEDTIME LIMITED TO ONE TUBE PER 45 DAYS DUE TO BACKORDER


  CLINDAMYCIN PHOSPHATE 1% TOP SOLN 5935391C EXPIRED 60 02/16/2017
 02/16/2016 12/19/2016 1 RICHLIE,DANIEL G 16.638 APPLY THIN FILM TO
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 590 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 590 of 667

 AFFECTED AREA EVERY MORNING . REPLACES LOTION.



  BENZOYL PEROXIDE 5% WASH 5844571B EXPIRED 150 01/06/2016 01/05/2015
 09/14/2015 2 RICHLIE,DANIEL G 3.915 WASH SMALL AMOUNT AFFECTED AREA TWICE
 A DAY TO WASH FACE TWICE A DAY.


 O:
 Future Appointments:
 07/25/2018 09:00 DEN PACT FIRM B P05

 A/P: Renewal request sent to provider. Mail.

 /es/ Crystal Valdez, Pharmacy Technician
 Pharmacy Tech
 Signed: 06/27/2018 13:50

 /es/ Karen L Perry, CPhT
 Clinical Pharmacy Technician
 Cosigned: 06/28/2018 08:50

 Receipt Acknowledged By:
 07/01/2018 20:10     /es/ BENJAMIN SCHNELL DO
               Staff Primary Care Physician
 07/17/2018 18:30     /es/ Barbara Wahl, RN
               Ambulatory Care


                  Date/Time:     25 Jun 2018 @ 1559
                   Note Title:   MH TREATMENT COORDINATOR ASSIGNMENT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    DEUTSCH,PAUL A
                Co-signed By:    DEUTSCH,PAUL A
            Date/Time Signed:    25 Jun 2018 @ 1600

 Note


 LOCAL TITLE: MH TREATMENT COORDINATOR ASSIGNMENT
 STANDARD TITLE: MENTAL HEALTH COMMUNICATION NOTE
 DATE OF NOTE: JUN 25, 2018@15:59 ENTRY DATE: JUN 25, 2018@15:59:47
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 This note documents the Reassignment of the Veterans' Mental Health
 Treatment Coordinator (MHTC) on .
 The Veteran's new Mental Health Treatment Coordinator is:
  MHTC NAME: Chris Madsen, LCSW
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 591 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 591 of 667

  MHTC Contact Information:
 720-498-0270

 This Veteran's existing MHTC was reassigned due to: Updating current
 provider

 The assignment of the MHTC and education on the note of the MHTC in the
 Veteran's mental health care was discussed with the Veteran who verbally
 concurred with the change in assignment. The MHTC's contact information
 was provided to the in writing.

 If the undersigned of this note is not the veteran's new MHTC, please list
 the dates that the Veteran and/or the Veteran's Family has had and/or is
 scheduled to have contact with the newly assigned MHTC: Date(s) of
 contact:

 The Veteran's CPRS chart (i.e. PCMM) and MH Treatment Plan have been
 updated to reflect the new MHTC Assignment. The Veteran's new MHTC along
 with the previous MHTC if applicable, are included as additional signers
 on this note.

 /es/ Paul A. Deutsch, LCSW
 HUD-VASH Case Manager
 Signed: 06/25/2018 16:00

 Receipt Acknowledged By:
 06/27/2018 07:58    /es/ CHRISTOPHER A MADSEN

 06/26/2018 08:52   /es/ Joy Weyna-King
               MH PCMM COORDINATOR


                  Date/Time:     07 Jun 2018 @ 1342
                   Note Title:   VETERAN JUSTICE OUTREACH NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    VITON,NATHAN L
                Co-signed By:    VITON,NATHAN L
            Date/Time Signed:    07 Jun 2018 @ 1346

 Note


 LOCAL TITLE: VETERAN JUSTICE OUTREACH NOTE
 STANDARD TITLE: MENTAL HEALTH OUTREACH NOTE
 DATE OF NOTE: JUN 07, 2018@13:42 ENTRY DATE: JUN 07, 2018@13:42:32
    AUTHOR: VITON,NATHAN L      EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: z65.3 Justice Involved
 Duration of call: n/a min.
 Treatment Provided: Telephone Contact
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 592 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 592 of 667

 Plan: Continue to offer VJO assistance as able

 Veteran called staff from the Denver jail and asked this staff to reach out to
 his attorney. Staff contacted his attorney a Luke Levulis through the Denver
 Public Defenders office (Luke.Levulis@coloradodefenders.us). He reported that he

 is aware the Veteran is a Veteran, is interested in a possible treatment
 diversion to RRTP and/or outpatient care and will look into the new Denver Vet
 Court which can take charges like this Veterans. Next court date is later this
 month, Veterans attorney will contact staff for more information at the next
 step. Staff will continue to offer VJO assistance to the Veteran as able.

 /es/ NATHAN L VITON
 Social Worker
 Signed: 06/07/2018 13:46

 Receipt Acknowledged By:
 06/07/2018 13:56    /es/ Paul A. Deutsch, LCSW
               HUD-VASH Case Manager


                  Date/Time:     25 May 2018 @ 1200
                   Note Title:   MH INFORMATIONAL NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    DEUTSCH,PAUL A
                Co-signed By:    DEUTSCH,PAUL A
            Date/Time Signed:    25 May 2018 @ 1904

 Note


 LOCAL TITLE: MH INFORMATIONAL NOTE
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: MAY 25, 2018@12:00 ENTRY DATE: MAY 25, 2018@18:57:33
    AUTHOR: DEUTSCH,PAUL A    EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: Lack of Housing
 Treatment Provided: Case Management
 Plan: Continue HUD/VASH case management

 D: While present at the veteran's apartment building performing a home visit

 with another veteran, writer travels past the veteran's front door and notes
 a
 red sticker from the Denver Police Department with the word "evidence"
 visible
 on remaining tape placed across the veteran's door jamb. His unit appears
 secure, still locked, and without visible issues.

 Veteran remains incarcerated in Denver detention center; evidently the Denver
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 593 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 593 of 667

 police department has revoked visitor access, to include VJOs, until further
 notice. The veteran's mother has paid the veteran's portion of April
 and May's
 rent to defer any issues with manangement. Writer will inquire as to whether she

 intends to do so again for June.

 P: Writer will continue to support, as able, veteran's VASH housing pending
 his
 release (next court date scheduled for 6/11/18). Veteran and his family remain
 in possession of writer's contact information for any needs.

 /es/ Paul A. Deutsch, LCSW
 HUD-VASH Case Manager
 Signed: 05/25/2018 19:04


                  Date/Time:        26 Apr 2018 @ 0840
                   Note Title:      MH HOMELESS TELEPHONE CONTACT
                    Location:       Rocky Mountain Regional VA Medical Center
                   Signed By:       DEUTSCH,PAUL A
                Co-signed By:       DEUTSCH,PAUL A
            Date/Time Signed:       26 Apr 2018 @ 0859

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: APR 26, 2018@08:40 ENTRY DATE: APR 26, 2018@08:58:46
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

   *** MH HOMELESS TELEPHONE CONTACT Has ADDENDA ***

 Diagnosis: Lack of Housing
 Duration of Call: 8 minutes
 Treatment Provided: Telephone Contact
 Plan: Continue HUD/VASH case management

 D: Writer receives a call from veteran who remains at the Denver downtown
 detention center pending his next court appearance on 5/9/18. He explains the
 circumstances of his detainment and describes it as a "learning
 experience":
 after purchasing a firearm at a gun show, and then speaking with a non-VA
 psychologist, he reports that "5 police officers wanted to search my place,
 as
 if I was planning a mass murder." He states this was NOT his intention and,

 although he made references to Communism and money, "I didn't threaten
 anybody
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 594 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 594 of 667

 or anything" and had no cause or intention to harm anyone. He notes he did
 not
 authorize a search of his VASH residence "and then they had me under
 surveillance for the next week."

 "I just need to be more careful about how I talk in the future." He
 states he is
 "holding up fine, I have a positive attitude" and expects to be
 released upon
 his hearing on 5/9/18 as there is "no cause" for him to continue being
 detained.
 "And my lawyer thinks my psychologist breached the confidentiality
 agreement."

 The veteran states that his mother paid his VASH portion of rent for March/April

 and will do so for May as well. "We talked to the landlord this morning,
 they're
 fine with that." The veteran provides writer with permission to coordinate
 with
 his mother and share information, as needed- "I gave her power of attorney
 anyway."

 Writer advises veteran that he will alert a VA Veterans Justice Outreach social
 work to today's conversation- "that would be helpful." The veteran
 understands
 writer will be performing military service the week of his release (5/7 - 5/14)
 with coverage available, if needed. He is concerned mainly with his VASH
 apartment and, understanding that if he is able to return to it on or around
 5/9/18 (well below a period of 120 days of non-tenancy), expresses much relief
 that there will be no residual issues related the VASH program. He terminates
 today's call normally after expressing appreciation for this morning's

 conversation.

 A: No safety concerns noted during the course of this telephone contact. Veteran

 sounds to be sober, cognition intact, no endorsement of SI/HI.

 P: Alerting VJO and requesting follow-up to discuss means of providing support
 to VASH veteran while in jail, as helpful. Veteran and his family remain in
 possession of writer's contact information for any needs. Alerting VASH
 supervisor for awareness only.

 /es/ Paul A. Deutsch, LCSW
 HUD-VASH Case Manager
 Signed: 04/26/2018 08:59

 Receipt Acknowledged By:
 04/26/2018 12:51    /es/ Hannah B Lambert, LCSW
               Supervisor, HUD-VASH
 04/27/2018 09:41    /es/ NATHAN L VITON
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 595 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 595 of 667

                 Social Worker

 05/15/2018 ADDENDUM               STATUS: COMPLETED
 Updated information per Denver Sheriff public website: veteran's court date
 now
 moved to 6/11/18.

 /es/ Paul A. Deutsch, LCSW
 HUD-VASH Case Manager
 Signed: 05/15/2018 11:56


                  Date/Time:     17 Apr 2018 @ 0829
                   Note Title:   MH INFORMATIONAL NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    DEUTSCH,PAUL A
                Co-signed By:    DEUTSCH,PAUL A
            Date/Time Signed:    17 Apr 2018 @ 0839

 Note


 LOCAL TITLE: MH INFORMATIONAL NOTE
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: APR 17, 2018@08:29 ENTRY DATE: APR 17, 2018@08:29:20
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: Lack of Housing
 Treatment Provided: Case Management
 Plan: Continue HUD/VASH case management

 D: Writer checks for updates as to veteran's incarceration, as related to
 maintaining his VASH apartment, and learns that he remains at the Denver
 downtown detention center pending a court date on 5/9/18 (as listed in public
 Denver Sheriff Dept website).

 By her last report, the veteran's mother remitted the veteran's portion
 of his
 April VASH tenant payment to management of his apartment to avoid issues with
 rent for this month.

 A: No ability to assess safety in the course of this case management.

 P: Alerting VJO and requesting follow-up to discuss means of providing support
 to VASH veteran while in jail, as helpful. Veteran and his family remain in
 possession of writer's contact information for any needs.

 /es/ Paul A. Deutsch, LCSW
 HUD-VASH Case Manager
 Signed: 04/17/2018 08:39
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 596 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 596 of 667



 Receipt Acknowledged By:
 04/18/2018 08:49     /es/ NATHAN L VITON
               Social Worker


                  Date/Time:      05 Apr 2018 @ 0818
                   Note Title:    VASH COLLATERAL CONTACT
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     DEUTSCH,PAUL A
                Co-signed By:     DEUTSCH,PAUL A
            Date/Time Signed:     05 Apr 2018 @ 0827

 Note


 LOCAL TITLE: VASH COLLATERAL CONTACT
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: APR 05, 2018@08:18 ENTRY DATE: APR 05, 2018@08:18:10
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: Lack of Housing
 Duration of Call: 5 minutes
 Treatment Provided: Telephone Contact
 Plan: Continue HUD/VASH case management

 D: Writer is contacted by veteran's mother who states he remains
 incarcerated at
 Denver County jail (downtown detention facility), but "he'll be out
 this
 weekend- I'm working on it." Caller states she is anxious regarding the

 veteran's VASH apartment and offers that states she will pay the
 veteran's
 approximately $200 rent portion for April (and March, if need be) to prevent
 additional issues with property management. "He wanted me to tell you
 that."

 A: No ability to assess safety during this telephone contact.

 P: Veteran's mother states she will provide an update to writer on 3/9,
 following the weekend.

 /es/ Paul A. Deutsch, LCSW
 HUD-VASH Case Manager
 Signed: 04/05/2018 08:27


                    Date/Time: 26 Mar 2018 @ 0819
                     Note Title: VASH COLLATERAL CONTACT
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 597 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 597 of 667

                     Location:   Rocky Mountain Regional VA Medical Center
                    Signed By:   DEUTSCH,PAUL A
                 Co-signed By:   DEUTSCH,PAUL A
             Date/Time Signed:   26 Mar 2018 @ 1145

 Note


 LOCAL TITLE: VASH COLLATERAL CONTACT
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: MAR 26, 2018@08:19 ENTRY DATE: MAR 26, 2018@08:19:47
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: Lack of Housing
 Duration of Call: 5 minutes
 Treatment Provided: Telephone Contact
 Plan: Continue HUD/VASH case management

 D: Writer receives a voicemail from a number the veteran has used in the past
 from a female (303-286-1997, home) who requests a return call (at 303-507-7494,
 cell) to discuss "the status of the veteran's lease". Writer
 returns the call
 and learns it is the veteran's mother in Colorado- "he's stayed
 with me before"
 who explains she has learned that the veteran is now in Denver County jail
 (downtown detention facility) and is not expected to be released until 4/4/18 at

 earliest- "and I'm worried about what will happen to his
 apartment."

 Writer provides active listening and explains that without a signed release of
 information, he cannot provide any information pertaining to the veteran.
 "He
 asked me to call you." The veteran's mother states that has obtained
 power of
 attorney for him; writer acknowledges this and suggests that after the veteran
 is released he may complete the VA's ROI paperwork which could allow
 continuing
 collaboration and support. "He has a calling card, I can have him call
 you."

 Writer subsequently performs an inmate search of the Denver Sheriff Department,
 (#2018-313571) learning veteran is indeed confined for multiple charges; the
 suggested release date of 4/4 is unverified. It is unclear whether this episode
 pertains to the disturbing the peace charge the veteran noted during a VASH home

 visit on 2/2/18.

 A: No immediate safety concerns noted during the course of this telephone
 contact.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 598 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 598 of 667



 P: Writer will await contact from veteran on or around 4/4 if released from
 downtown Denver detention facility. Alerting Veterans Justice Outreach social
 worker for continuing collaboration, as indicated.

 /es/ Paul A. Deutsch, LCSW
 HUD-VASH Case Manager
 Signed: 03/26/2018 11:45

 Receipt Acknowledged By:
 03/26/2018 12:19     /es/ NATHAN L VITON
               Social Worker


                    Date/Time:     23 Mar 2018 @ 1537
                     Note Title:   MH INFORMATIONAL NOTE
                      Location:    Rocky Mountain Regional VA Medical Center
                     Signed By:    DEUTSCH,PAUL A
                  Co-signed By:    DEUTSCH,PAUL A
              Date/Time Signed:    23 Mar 2018 @ 1537

 Note


 LOCAL TITLE: MH INFORMATIONAL NOTE
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: MAR 23, 2018@15:37 ENTRY DATE: MAR 23, 2018@15:37:12
    AUTHOR: DEUTSCH,PAUL A    EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 Diagnosis: Lack of Housing
 Duration of Call: 0 minutes
 Treatment Provided: Telephone Contact
 Plan: Continue HUD/VASH case management

 D: Writer attempts contact with veteran; writer receives veteran's
 voicemail.

 Writer encourages veteran to return call to establish next home visit and share
 any needs he may have, especially related to his recent efforts to move to a new

 apartment.

 A: No ability to assess safety in the course of this attempted telephone
 contact.

 P: Veteran to return writer's call. Veteran is in possession of
 writer's contact
 information for any needs.

 /es/ Paul A. Deutsch, LCSW
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 599 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 599 of 667

 HUD-VASH Case Manager
 Signed: 03/23/2018 15:37


                  Date/Time:     03 Mar 2018 @ 2044
                   Note Title:   ER WALK-IN NOTE (T)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    GILLESPIE,MELISSA B
                Co-signed By:    GILLESPIE,MELISSA B
            Date/Time Signed:    03 Mar 2018 @ 2211

 Note


 LOCAL TITLE: ER WALK-IN NOTE (T)
 STANDARD TITLE: EMERGENCY DEPT NOTE
 DATE OF NOTE: MAR 03, 2018@20:44 ENTRY DATE: MAR 03, 2018@20:44:27
    AUTHOR: GILLESPIE,MELISSA B EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 CHIEF COMPLAINT: med fill
  I have reviewed the RN Triage Note for this visit and have reconciled
  any discrepancies.
  HPI/ROS:
 35 yo M presents c/o here to pick up his medications.
 seen yesterday, but did not wait for meds.

  PROBLEM LIST:
  Computerized Problem List is the source for the following:

  1. Alcohol abuse (SNOMED CT 15167005)
  2. Cannabis abuse (SNOMED CT 37344009)
  3. Homeless single person (SNOMED CT 160700001)
  4. PTSD
  5. Depressive disorder (SNOMED CT 35489007)
  6. Low back pain (SNOMED CT 279039007)
  7. Health Maintenance (ICD-9-CM V65.9)
  8. POLYSUBSTANCE DEP
  9. Mood disorder (SNOMED CT 46206005)
  10. Psychotic Disorder NOS * (ICD-9-CM 298.9)
  11. Foot Pain (ICD-9-CM 719.47)
  12. SUBJECTIVE TINNITUS
  13. Pseudofolliculitis barbae
  14. Major depressive disorder
  15. Anxiety disorder

  Allergies: Patient has answered NKA


  Active and Recently Expired Outpatient Medications (including Supplies):
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 600 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 600 of 667

                                   Issue Date
                           Status     Last Fill
     Active Outpatient Medications         Refills Expiration
  ========================================================================
  =
  1) MELOXICAM 15MG TAB Qty: 30 for 30 days ACTIVE
  Issu:03-02-18
      Sig: TAKE ONE TABLET BY MOUTH ONCE A Refills: 0
  Last:03-03-18
      DAY AS NEEDED FOR PAIN. TAKE WITH FOOD
  Expr:04-01-18
      OR MILK.
  2) METOCLOPRAMIDE HCL 10MG TAB Qty: 20 for ACTIVE
  Issu:03-20-17
      5 days Sig: TAKE ONE TABLET BY MOUTH Refills: 0
  Last:07-26-17
      FOUR TIMES A DAY AS NEEDED FOR NAUSEA
  Expr:03-21-18
      AND VOMITING
  3) TRAMADOL HCL 50MG TAB Qty: 10 for 2 ACTIVE
  Issu:03-02-18
      days Sig: TAKE ONE TABLET BY MOUTH Refills: 0
  Last:03-03-18
      EVERY 4 HOURS AS NEEDED FOR PAIN
  Expr:04-01-18 No Active Remote Medications for this patient

  MEDICATION RECONCILIATION:
    [ x] The medication list above was reviewed with the patient at
  today's
       visit. I have indicated discrepancies under each medication that
  is
       not being taken as prescribed. Medication orders, including any
       additions or discontinuations, have been updated as appropriate,
       and the patient now has an accurate medication list.

    VITAL SIGNS - See progress note titled ER NURSE TRIAGE NOTE for Pulse
  Oximetry
  Vitals Enter at: Mar 03, 2018@18:48
  BP: 124/80
  P: 79
  PN: 10
  R: 17
  T: 97

  EXAM:
 Alert, well nourished, no distress, GCS 15, moves all extremities, speech clear,

 breathing comfortably, speaking in full sentences, skin warm and dry, facial
 movements are grossly symmetrical, no gross neurologic deficits. No evidence of
 any intoxicants on board.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 601 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 601 of 667



  DATA:

  na

  Assessement/Plan:
 here to pick up medications, was evaluated yesterday but left without his meds

  CONDITION ON DISCHARGE: [ x ]good [ ]fair [ ]poor

  PATIENT EDUCATION AT DISCHARGE:

   ( x) Discharge instructions discussed with patient and/or caregiver.
      Patient/Caregiver indicates readiness to learn, verbalizes
  understanding,
      agreement and satisfaction with the treatment plan.
  Patient/Caregiver
      doesn't have any further questions today.

   ( ) Mosby's discharge instructions and patient information was
      provided to the patient

  INSTRUCTIONS FOR FOLLOW UP CARE:
   [ x ] See primary care provider
   [ ] No PCP assigned
   [ ] Return to ER if worse
   [ ] Other:
   DISPOSITION FROM EMERGENCY DEPARTMENT

 /es/ MELISSA B GILLESPIE
 Emergency Department Staff Physician
 Signed: 03/03/2018 22:11


                  Date/Time:     03 Mar 2018 @ 1846
                   Note Title:   ER NURSE TRIAGE NOTE (D)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    GRIFFITHS,DANIEL P
                Co-signed By:    GRIFFITHS,DANIEL P
            Date/Time Signed:    03 Mar 2018 @ 1850

 Note


 LOCAL TITLE: ER NURSE TRIAGE NOTE (D)
 STANDARD TITLE: EMERGENCY DEPT TRIAGE NOTE
 DATE OF NOTE: MAR 03, 2018@18:46 ENTRY DATE: MAR 03, 2018@18:46:10
    AUTHOR: GRIFFITHS,DANIEL P EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Current Phone Number: 720 273 9741
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 602 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 602 of 667

 Age: 35 Sex: MALE


 Patient identification is confirmed by an accurate secured armband:
  Yes


  Patient denies travel or physical contact with others who have traveled
  in the past 30 days.

 VITAL SIGNS:
   Temperature: 97 F (36.1 C)
   Route: Temporal
   Pulse:      79
   Respiration: 17
   Blood Pressure: 124/80

   Pulse Oximetry: 93% on Room Air
   Pain:       10
 Time of arrival: 03/03/18 18:42
 Method of arrival: Private car

 On arrival the patient was: Ambulatory

 Current Medications:



   Active Outpatient Medications     STATUS
 =========================================================================
 METOCLOPRAMIDE HCL 10MG TAB              ACTIVE
     TAKE ONE TABLET BY MOUTH FOUR TIMES A DAY AS NEEDED FOR
     NAUSEA AND VOMITING

 MELOXICAM 15MG TAB                ACTIVE
    TAKE ONE TABLET BY MOUTH ONCE A DAY AS NEEDED FOR PAIN.
    TAKE WITH FOOD OR MILK.

 TRAMADOL HCL 50MG TAB               ACTIVE
    TAKE ONE TABLET BY MOUTH EVERY 4 HOURS AS NEEDED FOR PAIN

 Did the patient take all of their prescibed medications today?
  No
 Allergies:
  Allergies are listed in CPRS as: Patient has answered NKA
     Allergies verified with Patient.
  When asked about allergic reactions, patient/Significant Other reports:
     No new allergies

 Mentation:
  Alert and oriented to person, place, and time.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 603 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 603 of 667



 Mental Health:
  Acute emotional/behavioral difficulties or history of
  emotional/behavioral difficulties?
   Yes - issues reported are:
     PTSD

  Mental Health and Suicide Risk Screening:
   1. In the past 2 weeks, have you been feeling down, depressed, or
   hopeless?

    No.
   2. During that time, have you had thoughts of hurting yourself in some
   way?
    No.
   3. In the past 2 weeks, have you had thoughts of killing yourself, or
   planning your own death?
    No.
   Negative screen - answered "No" to questions 2 and 3.
 Homeless: No

 Triage:
  S/O: Pt seen in this er yesterday for pain in left ankle and left knee
  after slipping on wet floor. Had XR. Was prescribed meds, states did not pick
  up meds. States also concerned having to use a crutch and concerned if
  needs MRI.

  Triage Level: ESI 5
  Patient to be seen: Emergency Department

 /es/ DANIEL P GRIFFITHS

 Signed: 03/03/2018 18:50


                  Date/Time:     02 Mar 2018 @ 1120
                   Note Title:   ER WALK-IN NOTE (T)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    BONNETT,CARL J
                Co-signed By:    BONNETT,CARL J
            Date/Time Signed:    02 Mar 2018 @ 1142

 Note


 LOCAL TITLE: ER WALK-IN NOTE (T)
 STANDARD TITLE: EMERGENCY DEPT NOTE
 DATE OF NOTE: MAR 02, 2018@11:20 ENTRY DATE: MAR 02, 2018@11:20:45
    AUTHOR: BONNETT,CARL J     EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 604 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 604 of 667

 Triage:
  S/O:pt c/o left ankle and left knee pain s/p slip on wet floor on
  sunday. rates apain 10/10


 CHIEF COMPLAINT: L ankle pain
  I have reviewed the RN Triage Note for this visit and have reconciled
  any discrepancies.

 HISTORY OF PRESENT ILLNESS:
 I reviewed the RN Triage note and agree with the findings on the nurse's
 history. Please refer to the Triage note for details. I would add the following
 additional information...

 1)left knee pain; hx of ACL tear
 2)Last Sunday slipped and fell; pain at left knee
 3)no other injuries
 4)c/o mild numbness distal to the knee



 REVIEW OF SYSTEMS:
 GEN: No fever or chills, no abnormal constitutional symptoms
 HEENT: No sore throat, ear pain, rhinorrhea, neck pain, difficulty swallowing or

 opening the mouth
 PULMONARY: No cough, difficulty breathing
 CARDIAC: No chest pain
 GI: No nausea, vomiting, diarrhea, or abnormal symptoms
 GU: no lesions, no dysuria, hematuria, or abnormal discharge
 SKIN: No abnormal rash
 NEURO: No focal numbness or weakness, no subjective complaints
 MUSCKULOSKELETAL: see HPI
 Psych: No active issues.

 All other ROS noncontributory other than as described in the HPI.

 PAST MEDICAL HISTORY: I reviewed the problem list and past medical history for
 this patient on the electronic medical record.
      Pertinent Changes: NONE

 SOCIAL HISTORY:

 The following are what the patient reports today; this does not represent a
 review of previous social
 history to cross check his/her report...

     HX OF ETOH ABUSE:         Yes [ ] No [ ]
     CURRENTLY DRINKS ETOH Yes [ ] No [ ]
     SMOKER              Yes [ ] No [ ] Hx of [ ]
     ILLICIT DRUGS?    Yes [ ] No [ x ] Hx of [ ]
     BRANCH OF MILITARY:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 605 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 605 of 667




 FAMILY HISTORY: non-contributory




  PROBLEM LIST:
  Computerized Problem List is the source for the following:

  1. Alcohol abuse (SNOMED CT 15167005)
  2. Cannabis abuse (SNOMED CT 37344009)
  3. Homeless single person (SNOMED CT 160700001)
  4. PTSD
  5. Depressive disorder (SNOMED CT 35489007)
  6. Low back pain (SNOMED CT 279039007)
  7. Health Maintenance (ICD-9-CM V65.9)
  8. POLYSUBSTANCE DEP
  9. Mood disorder (SNOMED CT 46206005)
  10. Psychotic Disorder NOS * (ICD-9-CM 298.9)
  11. Foot Pain (ICD-9-CM 719.47)
  12. SUBJECTIVE TINNITUS
  13. Pseudofolliculitis barbae
  14. Major depressive disorder
  15. Anxiety disorder

  Allergies: Patient has answered NKA


  Active and Recently Expired Outpatient Medications (including Supplies):

                                   Issue Date
                           Status     Last Fill
     Active Outpatient Medications         Refills Expiration
  ========================================================================
  =
  1) METOCLOPRAMIDE HCL 10MG TAB Qty: 20 for ACTIVE
  Issu:03-20-17
      5 days Sig: TAKE ONE TABLET BY MOUTH Refills: 0
  Last:07-26-17
      FOUR TIMES A DAY AS NEEDED FOR NAUSEA
  Expr:03-21-18
      AND VOMITING No Active Remote Medications for this patient

  MEDICATION RECONCILIATION:
    [ ] The medication list above was reviewed with the patient at
  today's
       visit. I have indicated discrepancies under each medication that
  is
       not being taken as prescribed. Medication orders, including any
       additions or discontinuations, have been updated as appropriate,
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 606 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 606 of 667

      and the patient now has an accurate medication list.

   [ ] Medication Reconciliation was not performed at this visit as no
       medications were changed, prescribed or administered at this
  visit.

   [ ] Medication Reconciliation was not performed at this visit as
  patient
      and/or caregiver is not able to confirm medications he/she is
  taking.


  VITAL SIGNS - See progress note titled ER NURSE TRIAGE NOTE for Pulse
  Oximetry
  Vitals Enter at: Mar 02, 2018@10:15
  BP: 121/82
  P: 80
  PN: 10
  R: 16
  T: 97.6

  EXAM:
 GEN: WDWN in no acute distress, Alert, speaking in clear sentences
 HEENT: NC/AT, PERRL, EOMI, CN II-XII grossly intact B/L
 NECK: No lymphadenopathy, NL ROM
 CV: RRR without MRG, +2 radial pulse bilaterally
 LUNGS: CTAB, no accessory muscle use
 ABD: + bs, soft, NT, ND, no palpable masses or pulsations, no peritoneal signs
 EXT:
 Left knee no effusion no redness; +focal medial colateral lig TTP; o/w lgi
 stable; +@ DP; motor 5/5; sub decr light touch diffusely

 SKIN: No gross lesions, +warm/dry
 BACK: No CVA TTP
 NEURO: MAE, No gross focal deficits, NL speech/gait
 PSYCH: Appropriate, no evidence of intoxication



  DATA:

 left asnkle and knee xray WNL

 ASSESSMENT:

 1)left knee medial collateral ligament sprain; no non toxic appearing no
 distress;
 2)
 3)


 PLAN:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 607 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 607 of 667



 1)meloxicam
 2)tramadol #10
 3)Will f/u with physical therapy as previously arranged

 Patient was advised to return to the ER for any worsening of their condition
 or any new concerns. I explained the discharge instructions to the Veteran and
 the Veteran demonstrated appropriate understanding of the instructions and
 return precautions.

 CONDITION ON DISCHARGE: [ x ]good [ ]fair [ ]poor

 PATIENT EDUCATION AT DISCHARGE:

  (x ) Discharge instructions discussed with patient and/or caregiver.
     Patient/Caregiver indicates readiness to learn, verbalizes understanding,
     agreement and satisfaction with the treatment plan. Patient/Caregiver
     doesn't have any further questions today.



 INSTRUCTIONS FOR FOLLOW UP CARE:
  [ ] See primary care provider
  [ ] No PCP assigned
  [x ] Return to ER if worse
  [ ] OBMT recheck
  [x ] Other: as above
  [ ] Follow up with Ortho
  [ ] Follow up with Neurology
  [ ] Sent straight to Eye Clinic
  [ ] Escorted to the Mental Health Clinic

  DISPOSITION FROM EMERGENCY DEPARTMENT
  [x ] Discharged
  [ ] Inpatient Admission
  [ ] Observation Admission


 /es/ CARL J BONNETT
 Emergency Room Staff Physician
 Signed: 03/02/2018 11:42


                  Date/Time:     02 Mar 2018 @ 1014
                   Note Title:   ER NURSE TRIAGE NOTE (D)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    SHRAGAL,ANTHONY P
                Co-signed By:    SHRAGAL,ANTHONY P
            Date/Time Signed:    02 Mar 2018 @ 1016

 Note
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 608 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 608 of 667




 LOCAL TITLE: ER NURSE TRIAGE NOTE (D)
 STANDARD TITLE: EMERGENCY DEPT TRIAGE NOTE
 DATE OF NOTE: MAR 02, 2018@10:14 ENTRY DATE: MAR 02, 2018@10:14:19
    AUTHOR: SHRAGAL,ANTHONY P EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Current Phone Number: 720 273 9741
 Age: 35 Sex: MALE


 Patient identification is confirmed by an accurate secured armband:
  Yes


  Patient denies travel or physical contact with others who have traveled
  in the past 30 days.

 VITAL SIGNS:
   Temperature: 97.6 F (36.4 C)
   Route: Temporal
   Pulse:      80
   Respiration: 16
   Blood Pressure: 121/82

   Pulse Oximetry: 94% on Room Air
   Pain:       10
 Time of arrival: 03/02/18 10:05
 Method of arrival: Private car

 On arrival the patient was: Ambulatory

 Current Medications:



   Active Outpatient Medications     STATUS
 =========================================================================
 METOCLOPRAMIDE HCL 10MG TAB              ACTIVE
     TAKE ONE TABLET BY MOUTH FOUR TIMES A DAY AS NEEDED FOR
     NAUSEA AND VOMITING

 Did the patient take all of their prescibed medications today?
  No
 Allergies:
  Allergies are listed in CPRS as: Patient has answered NKA
     Allergies verified with Patient.
  When asked about allergic reactions, patient/Significant Other reports:
     No new allergies

 Mentation:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 609 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 609 of 667

  Alert and oriented to person, place, and time.


 Mental Health:
  Acute emotional/behavioral difficulties or history of
  emotional/behavioral difficulties?
   Yes - issues reported are:
     Depression, PTSD, Anxiety

  Mental Health and Suicide Risk Screening:
   1. In the past 2 weeks, have you been feeling down, depressed, or
   hopeless?

    No.
   2. During that time, have you had thoughts of hurting yourself in some
   way?
    No.
   3. In the past 2 weeks, have you had thoughts of killing yourself, or
   planning your own death?
    No.
   Negative screen - answered "No" to questions 2 and 3.
 Homeless: No

 Triage:
  S/O:pt c/o left ankle and left knee pain s/p slip on wet floor on
  sunday. rates apain 10/10

  Triage Level: ESI 4
  Patient to be seen: Emergency Department

 /es/ ANTHONY P SHRAGAL

 Signed: 03/02/2018 10:16


                  Date/Time:      21 Feb 2018 @ 1600
                   Note Title:    MH HOMELESS TELEPHONE CONTACT
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     DEUTSCH,PAUL A
                Co-signed By:     DEUTSCH,PAUL A
            Date/Time Signed:     22 Feb 2018 @ 1119

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: FEB 21, 2018@16:00 ENTRY DATE: FEB 21, 2018@17:08:30
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 610 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 610 of 667

 Diagnosis: Lack of Housing
 Duration of Call: 5 minutes
 Treatment Provided: Telephone Contact
 Plan: Continue HUD/VASH case management

 D: Writer advises veteran that staff at the Denver Housing Authority have
 completed and returned paperwork needed by his prospective Welton Park Apartments

 as part of his application to that building. Ms. Alyce Deckler of DHA requests
 that the veteran be sure to provide 30 days of advance notice to both his current

 landlord and DHA of his intent to move; after this occurs he will be scheduled
 for
 a "move orientation" in which he will receive required paperwork from
 the housing
 authority to advance in the process.

 Writer relays this information to the veteran who verbalizes his understanding.
 "I will probably just move when my lease expires in May." Writer
 reminds veteran
 that his initial lease signing appears to have occurred on 3/17/16, in March
 rather than May. "Oh yeah." He agrees to keep writer apprised of
 developments in
 his application process as he is seeking approval at a prospective new location
 before supplying notice of his intent to leave his existing VASH apartment.
 "But I
 can't talk more right now"- the veteran sounds to be at work and agrees
 to follow-
 up with writer shortly.

 A: No safety concerns noted during the course of this telephone contact. Veteran

 sounds to be sober, cognition intact.

 P: Veteran to follow-up with writer by phone at his convenience outside of his
 work hours.

 /es/ Paul A. Deutsch, LCSW
 HUD-VASH Case Manager
 Signed: 02/22/2018 11:19


                  Date/Time:     20 Feb 2018 @ 1550
                   Note Title:   MH HOMELESS TELEPHONE CONTACT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    DEUTSCH,PAUL A
                Co-signed By:    DEUTSCH,PAUL A
            Date/Time Signed:    20 Feb 2018 @ 1709

 Note
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 611 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 611 of 667



 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: FEB 20, 2018@15:50 ENTRY DATE: FEB 20, 2018@15:50:26
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: Lack of Housing
 Duration of Call: 5 minutes
 Treatment Provided: Telephone Contact
 Plan: Continue HUD/VASH case management

 D: Writer contacts veteran after receiving a fax from the veteran's
 prospective
 Welton Park apartments management; it is a form which the veteran has signed
 requesting a public housing authority verify his income. The veteran shares his
 desire for it to be relayed to the Denver Housing Authority (writer later faxes
 it to Ms. Alyce Deckler with DHA).

 The veteran adds that a recent court appearance last week resulted in "a
 charge
 being dropped" with the also veteran electing to pay a fine to avoid jail
 time.
 "It all worked out." Writer agrees to keep veteran apprised of any
 further needs
 of DHA staff; he will also alert writer as to any needs in connection to his
 desired March move to Welton Park apartments.

 A: No safety concerns noted during the course of this telephone contact. Veteran

 sounds to be sober, cognition intact.

 P: Writer and veteran to follow-up by phone prior to 2/28. Veteran is aware he
 may contact writer with any needs in the interim.

 /es/ Paul A. Deutsch, LCSW
 HUD-VASH Case Manager
 Signed: 02/20/2018 17:09


                  Date/Time:      15 Feb 2018 @ 1259
                   Note Title:    MH INFORMATIONAL NOTE
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     DEUTSCH,PAUL A
                Co-signed By:     DEUTSCH,PAUL A
            Date/Time Signed:     15 Feb 2018 @ 1312

 Note


  LOCAL TITLE: MH INFORMATIONAL NOTE
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 612 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 612 of 667

 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: FEB 15, 2018@12:59 ENTRY DATE: FEB 15, 2018@12:59:53
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: Lack of Housing
 Duration of Call: 0 minutes
 Treatment Provided: Telephone Contact
 Plan: Continue HUD/VASH case management

 D: Writer receives a text message from veteran stating that he anticipates
 moving to the Welton Park apartments and writer may expect to hear from
 management.

 Writer attempts contact with veteran; writer receives veteran's voicemail.
 Writer requests a reschedule of tomorrow's home visit and encourages veteran
 to
 return call to establish another visit time.

 A: No ability to assess safety in the course of this attempted telephone
 contact.

 P: Veteran to return writer's call. Veteran is in possession of
 writer's contact
 information for any needs.

 /es/ Paul A. Deutsch, LCSW
 HUD-VASH Case Manager
 Signed: 02/15/2018 13:12


                   Date/Time:     02 Feb 2018 @ 1705
                    Note Title:   MH HOMELESS TELEPHONE CONTACT
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    DEUTSCH,PAUL A
                 Co-signed By:    DEUTSCH,PAUL A
             Date/Time Signed:    02 Feb 2018 @ 1722

 Note


 LOCAL TITLE: MH HOMELESS TELEPHONE CONTACT
 STANDARD TITLE: MENTAL HEALTH TELEPHONE ENCOUNTER NOTE
 DATE OF NOTE: FEB 02, 2018@17:05 ENTRY DATE: FEB 02, 2018@17:06:02
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: Lack of Housing
 Duration of Call: 5 minutes
 Treatment Provided: Telephone Contact
 Plan: Continue HUD/VASH case management
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 613 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 613 of 667



 D: Writer is contacted by veteran who would like to schedule next VASH home
 visit;
 writer and veteran do so for 2/16 at 0845.

 In the course of discussion, the veteran references a "disturbing the peace

 charge" for which he is meeting with an attorney next week. He states that
 "worst
 case scenario" he could be sentenced for several months to a year. He
 explains
 that the charge follows an episode in which he was mugged and his car was stolen;

 thereafter a neighbor called emergency responders after seeing the veteran
 bloodied- the veteran did not desire for that to happen and subsequently an
 altercation of some sort sounds to have transpired with the neighbor. "There
 is an
 option to take a plea deal"- the veteran has mixed feelings at to his legal

 options.

 Writer encourages the veteran to speak with a Veteran Justice Outreach social
 work
 and supplies the contact information for Mr. Nathan Viton, LCSW, to discuss the
 upcoming legal process and learn of any pertinent resources. "I'll call
 him on
 Monday."

 The veteran denies any additional needs/concerns- "other than that stuff,
 I'm
 doing pretty good."

 A: No safety concerns noted during the course of this telephone contact. Veteran

 sounds to be sober, cognition intact.

 P: Next home visit scheduled for 2/16 at 0845. Veteran is aware he may contact
 writer with any needs in the interim. Alerting Mr. Viton for advance awareness
 only.

 /es/ Paul A. Deutsch, LCSW
 HUD-VASH Case Manager
 Signed: 02/02/2018 17:22

 Receipt Acknowledged By:
 02/06/2018 14:40     /es/ NATHAN L VITON
               Social Worker


                    Date/Time: 01 Feb 2018 @ 1113
                     Note Title: ORTHO SCREENING CONSULT REPORT
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 614 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 614 of 667

                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    MORELLI,SUSAN M
                Co-signed By:    MORELLI,SUSAN M
            Date/Time Signed:    04 Feb 2018 @ 1249

 Note


 LOCAL TITLE: ORTHO SCREENING CONSULT REPORT
 STANDARD TITLE: ORTHOPEDIC SURGERY CONSULT
 DATE OF NOTE: FEB 01, 2018@11:13 ENTRY DATE: FEB 01, 2018@11:13:47
    AUTHOR: MORELLI,SUSAN M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 CC: left knee pain

 HPI:
 35 yo M with presents for evaluation of Left knee pain. He reports he was
 holding someone down and another person hit his left knee from the side. He
 believes the injury happened in December. He was seen in the ER with a benign
 exam. He does not have pain today but wishes to be checked. Report of an MRI at
 OSH with evidence of a Left ACL tear. He does not have any giving way,
 instability, locking or pain. He reports he has been resting his knee, he takes
 ibuprofen prn.

 MEDICATIONS
 Computerized Problem List is the source for the following:

 1. Alcohol abuse (SNOMED CT 15167005)
 2. Cannabis abuse (SNOMED CT 37344009)
 3. Homeless single person (SNOMED CT 160700001)
 4. PTSD
 5. Depressive disorder (SNOMED CT 35489007)
 6. Low back pain (SNOMED CT 279039007)
 7. Health Maintenance (ICD-9-CM V65.9)
 8. POLYSUBSTANCE DEP
 9. Mood disorder (SNOMED CT 46206005)
 10. Psychotic Disorder NOS * (ICD-9-CM 298.9)
 11. Foot Pain (ICD-9-CM 719.47)
 12. SUBJECTIVE TINNITUS
 13. Pseudofolliculitis barbae
 14. Major depressive disorder
 15. Anxiety disorder

 Allergies: Patient has answered NKA

 Active and Recently Expired Outpatient Medications (including Supplies):

   Active Outpatient Medications         Status
 =========================================================================
 1) IBUPROFEN 600MG TAB TAKE ONE TABLET BY MOUTH EVERY 8 ACTIVE
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 615 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 615 of 667

    HOURS AS NEEDED WITH FOOD OR MILK FOR
    PAIN/INFLAMMATION
 2) METOCLOPRAMIDE HCL 10MG TAB TAKE ONE TABLET BY MOUTH ACTIVE
    FOUR TIMES A DAY AS NEEDED FOR NAUSEA AND VOMITING


 EXAM:
 General Appearance: comfortable appearing M in NAD

 Extremities: 2+ pulses without edema; no swelling, erythema, ecchymosis or
 ttp. L knee without any joint laxity on ant/post drawer testing. Neg McMurrays.
 Gait: normal
 Neurovascularly intact.


 IMAGING: KP 12/20/2017 Left knee rupture of the midsubstance anterior cruciate
 ligament. Knee joint effusion.


 A/P: 35 YM with knee injury and MRI showing midsubstance anterior cruciate
 ligament. He is without knee instability or pain at this time. He does not have
 a complete or partial rupture of the anterior cruciate ligament requiring
 surgical intervention. The patient is happy with this news. No f/u is indicated.



 /es/ SUSAN M MORELLI, PA-C
 Staff Orthopedic Physician Assistant
 Signed: 02/04/2018 12:49


                  Date/Time:      19 Jan 2018 @ 0845
                   Note Title:    MH VASH COMMUNITY VISIT
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     DEUTSCH,PAUL A
                Co-signed By:     DEUTSCH,PAUL A
            Date/Time Signed:     19 Jan 2018 @ 1310

 Note


 LOCAL TITLE: MH VASH COMMUNITY VISIT
 STANDARD TITLE: MENTAL HEALTH MGT OF A SPECIFIC PROBLEM NOTE
 DATE OF NOTE: JAN 19, 2018@08:45 ENTRY DATE: JAN 19, 2018@09:18:27
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 MH VASH Community Visit:
 Length of visit: 10 min
 Travel time to and back: 25 min
 Location of visit: Community Visit
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 616 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 616 of 667

 Diagnosis: Lack of Housing

 D: Writer meets with veteran at his VASH unit for this morning's scheduled
 appointment (via letter). Although appearing somewhat somnolent, the veteran is
 pleasant and invites writer to take a seat. The veteran states will be leaving
 for work shortly this morning; writer assures the veteran he intends to use the
 veteran's time efficiently. The veteran concurs: "the key part being
 not taking
 too much of my time".

 The veteran's apartment appears relatively neat; a very small pile of
 clothes is
 on the veteran's floor though it is otherwise quite orderly. No safety
 hazards
 are evident. The veteran denies any housing-related or other concerns this
 morning. "But I might move." The veteran has imagined relocating to
 another
 apartment in downtown Denver though it is not clear that he has taken steps to
 do so. His one year leasing date in his current unit will be 3/18/18.

 Writer provides the veteran with a printed listing of upcoming VA appointments.
 He reports that he was unaware of yesterday's Firm B appointment which was a
 no-
 show (though a CPRS note on 1/17/18 indicates the veteran was contacted
 beforehand
 as a reminder by VA providers). He denies any medical needs at this time.

 Writer again inquires as to whether the veteran has any support needs or
 concerns,
 he does not endorse either. "If you're good, you're good."
 Writer encourages the
 veteran to request assistance of this clinician if/when issues present; he
 verbalizes his understanding that he may. Writer exits the veteran's
 apartment
 after he denies further needs this morning.

 A: Veteran presents in a euthymic mood if slightly guarded and terse manner this

 morning. Veteran is cooperative and appropriately behaved. Thoughts are logical,

 focused, and forward-directed without unusual content. Veteran is appropriately
 dressed and groomed. Veteran appears sober. No clinical indications of imminent
 danger to self or others were noted.

 P: Veteran agrees to follow-up with writer in Feb to schedule next VASH home
 visit. Veteran is aware he may contact writer with any needs in the interim.

 /es/ Paul A. Deutsch, LCSW
 HUD-VASH Case Manager
 Signed: 01/19/2018 13:10
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 617 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 617 of 667

                   Date/Time:     18 Jan 2018 @ 0743
                    Note Title:   DID NOT ARRIVE
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    SCHNELL,BENJAMIN
                 Co-signed By:    SCHNELL,BENJAMIN
             Date/Time Signed:    18 Jan 2018 @ 0744

 Note


 LOCAL TITLE: DID NOT ARRIVE
 STANDARD TITLE: NO SHOW NOTE
 DATE OF NOTE: JAN 18, 2018@07:43 ENTRY DATE: JAN 18, 2018@07:44:03
    AUTHOR: SCHNELL,BENJAMIN EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Mr. JORDAN did not arrive for a scheduled appointment on: 01/18/18 07:00

 Mr. JORDAN's chart was reviewed.

 No clinical rationale to place outreach call. Will await
 contact from Mr. JORDAN.

 /es/ BENJAMIN SCHNELL DO
 Staff Primary Care Physician
 Signed: 01/18/2018 07:44

 Receipt Acknowledged By:
 01/18/2018 07:48    /es/ LaMone Noles
               MEDICAL SUPPORT ASSISTANT
 01/19/2018 08:13    /es/ CARLY PURCHASE RN, BSN
               REGISTERED NURSE


                   Date/Time:     17 Jan 2018 @ 1107
                    Note Title:   PACT PRE-VISIT TELEPHONE CONTACT
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    LEE,PAMELA L
                 Co-signed By:    LEE,PAMELA L
             Date/Time Signed:    17 Jan 2018 @ 1109

 Note


 LOCAL TITLE: PACT PRE-VISIT TELEPHONE CONTACT
 STANDARD TITLE: PACT NOTE
 DATE OF NOTE: JAN 17, 2018@11:07 ENTRY DATE: JAN 17, 2018@11:07:42
    AUTHOR: LEE,PAMELA L       EXP COSIGNER:
   URGENCY:                 STATUS: COMPLETED
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 618 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 618 of 667

 Patient able to make scheduled appointment.

 Date/Time of appointment: 1/18/2018@0700

 Provided directions to clinic: Yes

 Patient's top priority for appointment: routine follow up

 Does patient have labs ordered? No
    If yes, please remind veteran to complete labs prior to visit.

 Do you see a Non-VA Provider? No
     If yes, please encourage veteran to bring any relevent reports.

 Please bring your medications as well as any questions or concerns.

 HTN: reminded to bring in home BP log

 DM: reminded to bring in BG logs and glucometer

 Reminded to bring in paperwork to be addressed

 Asked to arrive 15 minutes prior to appointment and provided contact information

 Clinical reminders: veteran disconnected call before able to ask reminders.

 /es/ PAMELA L LEE
 LPN
 Signed: 01/17/2018 11:09


                   Date/Time:     09 Jan 2018 @ 1111
                    Note Title:   MH INFORMATIONAL NOTE
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    DEUTSCH,PAUL A
                 Co-signed By:    DEUTSCH,PAUL A
             Date/Time Signed:    09 Jan 2018 @ 1118

 Note


 LOCAL TITLE: MH INFORMATIONAL NOTE
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: JAN 09, 2018@11:11 ENTRY DATE: JAN 09, 2018@11:11:43
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: Lack of Housing
 Duration of Call: 0 minutes
 Treatment Provided: Telephone Contact
 Plan: Continue HUD/VASH case management
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 619 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 619 of 667



 D: Writer attempts contact with veteran; writer receives veteran's
 voicemail.
 Writer encourages veteran to return call to establish next home visit and share
 any needs he may have. Writer also mails to veteran the following letter:

 "9 Jan 2018

 Mr. Chadwick Jordan
 2246 Clarkson St, Unit A
 Denver, CO 80205

 Dear Chadwick,

 I hope you are well. I have had some difficulty reaching you by phone and would
 like to meet with you for a home visit to fulfill the requirements of the HUD-
 VASH program. As you are aware monthly visits are required as a participant of
 the VASH program to ensure veterans are supported in retaining their housing.

 I will plan on visiting your home next on Friday, 19 Jan at 8:45 am. Let me know

 beforehand, please, if this will work or if you would prefer a different
 day/time.

 All the best until then- take good care and please let me know if you need
 anything before then.

 Sincerely,

 Paul Deutsch, LCSW
 Denver VA Medical Center
 1055 Clermont Street
 Denver, CO 80220
 303-656-3728 (VA cell)
 303-399-8020 ext. 4428"

 A: No ability to assess safety in the course of this attempted telephone
 contact.

 P: Next home visit scheduled for 1/19/18 at 0845; veteran requested to confirm
 this appointment.

 /es/ Paul A. Deutsch, LCSW
 HUD-VASH Case Manager
 Signed: 01/09/2018 11:18


                    Date/Time:     27 Dec 2017 @ 1701
                     Note Title:   OBMT PROGRESS NOTE (T)
                      Location:    Rocky Mountain Regional VA Medical Center
                     Signed By:    LENIO,STEVEN R
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 620 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 620 of 667

                Co-signed By: LENIO,STEVEN R
            Date/Time Signed: 27 Dec 2017 @ 1711

 Note


 LOCAL TITLE: OBMT PROGRESS NOTE (T)
 STANDARD TITLE: INTERNAL MEDICINE OUTPATIENT NOTE
 DATE OF NOTE: DEC 27, 2017@17:01 ENTRY DATE: DEC 27, 2017@17:01:13
    AUTHOR: LENIO,STEVEN R     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 ASSESSMENT and PLAN:
 35 yo M with significnat hx of anxiety, depression, EtOH, and cannabis abuse
 presents for evaluation of L knee pain for which he has presented to the VA ED
 twice in the last month. Completely benign exam with absence of pain during my
 interview despite telling intake nurse his pain was 10/10. Report of an MRI at
 OSH with evidence of a L ACL tear.

 #L knee pain; report of MRI with L ACL tear
 Pt not in significant pain during my H+P -- can continue ibuprofen prescribed at

 prior ED visit. If ACL is actually torn should be seen by ortho.
 - Pt instructed to drop off disc with MRI to radiology at VA
 - Ortho consult placed; they should schedule with him pending that read as no
 clear evidence any pathology in L knee on exam
 - PT consult placed

 RTC: referall placed to ortho

 CHIEF COMPLAINT: L knee pain

 HPI/ROS:
 35 yo M with significnat hx of anxiety, depression, EtOH, and cannabis abuse
 presents for evaluation of L knee pain for which he has presented to the VA ED
 twice in the last month. Pt is a poor historian, smelling strongly of marijuana,

 and frequently lost his train of thought. On 12/8 he was drunk at a bar when he
 got into a fight with another patron and while on top of said patron, was
 tackled from behind and his L knee was hit from behind. He presented to the ED
 afterward with a benign exam and XR and sent out with a knee brace and told he
 sprained it. His symptoms reportedly persisted such that he presented again to
 the ED on 12/22 with reports of increasing pain but again a normal exam and no
 acute intervention. Today he reports having an MRI done at an OSH that revealed
 a L ACL tear, but he did not bring the disc with him. He reported 10/10 pain to
 our intake nurse but reported minimal pain during the interview. Denies any
 numbness/tingling or weakness in his LLE. No other acute complaints.

 The following problem list is considered to be the "Past Medical
 History" for
 the purposes of this note:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 621 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 621 of 667

 Computerized Problem List is the source for the following:

 1. Alcohol abuse (SNOMED CT 15167005)
 2. Cannabis abuse (SNOMED CT 37344009)
 3. Homeless single person (SNOMED CT 160700001)
 4. PTSD
 5. Depressive disorder (SNOMED CT 35489007)
 6. Low back pain (SNOMED CT 279039007)
 7. Health Maintenance (ICD-9-CM V65.9)
 8. POLYSUBSTANCE DEP
 9. Mood disorder (SNOMED CT 46206005)
 10. Psychotic Disorder NOS * (ICD-9-CM 298.9)
 11. Foot Pain (ICD-9-CM 719.47)
 12. SUBJECTIVE TINNITUS
 13. Pseudofolliculitis barbae
 14. Major depressive disorder
 15. Anxiety disorder

 Allergies: Patient has answered NKA

 Active and Recently Expired Outpatient Medications (including Supplies):

   Active Outpatient Medications               Status
 =========================================================================
 1) IBUPROFEN 600MG TAB TAKE ONE TABLET BY MOUTH EVERY 8 ACTIVE
    HOURS AS NEEDED WITH FOOD OR MILK FOR
    PAIN/INFLAMMATION
 2) METOCLOPRAMIDE HCL 10MG TAB TAKE ONE TABLET BY MOUTH ACTIVE
    FOUR TIMES A DAY AS NEEDED FOR NAUSEA AND VOMITING
 No Active Remote Medications for this patient

 MEDICATION RECONCILIATION:
 (x)The medication list above was reviewed with the patient at today's
  visit. I have indicated discrepancies under each medication that is
  not being taken as prescribed. Medication orders, including any
  additions or discontinuations, have been updated as appropriate,
  and the patient now has an accurate medication list.

  Medication education and counseling for new medications added today
  was provided to the Patient/Caregiver. This included why the
  medication was prescribed, how they should take it and for how long,
  what to expect from it, and what happens if medication is not taken
  as prescribed. Patient/Caregiver indicates readiness to learn,
  verbalizes understanding and agreement.


 EXAM:

    VS: Temp: 99 F [37.2 C] (12/27/2017 14:23)
       BP: 101/66 (12/27/2017 14:23)
       Pulse:69 (12/27/2017 14:23)
       Resp: 16 (12/27/2017 14:23)
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 622 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 622 of 667

       BMI: BODY MASS INDEX - 26.2 (DEC 27, 2017@14:23:22)
      Pain: 10 (12/27/2017 14:23)
     Weight: 182.5 lb [83.0 kg] (12/27/2017 14:23)

      General Appearance: comfortable appearing M in NAD, smells of marijuana
               Oral: no erythema, exudate, or ulcers
               Neck: no JVD
             Cardiac: RRR, no m/g/r
              Lungs: CTAB
             Abdomen: soft, nontender, nondistended, +BS
           Extremities: 2+ pulses without edema; no swelling, erythema, or
 ttp of L knee without any joint laxity
               Gait: normal

 Data/Labs:

 The following laboratory patient data objects were reviewed and
 are pertinent to the care provided:

    HgbA1c:
        No A1C HEMOGLOBIN (DVAMC) in the last 6M

    Lipids:
         No CHOLESTEROL in the last 1Y
         No HDL CHOLESTEROL in the last 1Y
         No LDL CHOLESTEROL (calc.) in the last 1Y
         No LDL CHOLESTEROL (direct) in the last 1Y
         No TRIGLYCERIDE in the last 1Y

     SMA-7:
        SODIUM - NONE FOUND
       POTASSIUM - NONE FOUND
       CHLORIDE - NONE FOUND
       CO2 - NONE FOUND
       CREATININE SERUM - NONE FOUND
       No GLUCOSE in the last 6M

     CBC: No WBC in the last 6M
       No HGB in the last 6M
        No HCT in the last 6M
        No MCV in the last 6M
       No PLATELETS in the last 6M

     LFTs: SGOT - NONE FOUND
        SGPT - NONE FOUND

     TSH - NONE FOUND

     No ZZ-OCCULT BLOOD-HS #1 in the last 6M
     No ZZ-OCCULT BLOOD-HS #2 in the last 6M
     No ZZ-OCCULT BLOOD-HS #3 in the last 6M
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 623 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 623 of 667

     No PSA in the last 1068D

      No ZZ-VIT.D 25-Hydroxy (LC081950) in the last 2Y
 No VIT D,1,25-DIHYDROXY (LC081091)QQQ in the last 2Y

 (Please see top of note for assessment and plan.)

 This patient was discussed with Dr. Sawyer
 attending physician, who agrees with the management outlined above
 and believes it is medically appropriate.

 (x) Patient/Caregiver indicates readiness to learn, verbalizes understanding,
 agreement and satisfaction with the treatment plan. Patient/Caregiver
 doesn't
 have any further questions today.

 () Approximately min of this 30 min appt was spent counseling/coordinating
 care for the medical problems outlined above.

 /es/ STEVEN R LENIO
 Medical Resident
 Signed: 12/27/2017 17:11


                   Date/Time:     22 Dec 2017 @ 1615
                    Note Title:   DID NOT ARRIVE
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    WILLIAMS,DAVID A
                 Co-signed By:    WILLIAMS,DAVID A
             Date/Time Signed:    22 Dec 2017 @ 1616

 Note


 LOCAL TITLE: DID NOT ARRIVE
 STANDARD TITLE: NO SHOW NOTE
 DATE OF NOTE: DEC 22, 2017@16:15 ENTRY DATE: DEC 22, 2017@16:15:57
    AUTHOR: WILLIAMS,DAVID A EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Mr. JORDAN did not arrive for a scheduled appointment on: 12/22/17 14:30

 Mr. JORDAN's chart was reviewed.

 No clinical rationale to place outreach call. Will await
 contact from Mr. JORDAN.
 This patient has never been seen by this writer.

 /es/ DAVID A WILLIAMS AMB
 Ambulatory Care Attending Physician
 Signed: 12/22/2017 16:16
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 624 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 624 of 667




                  Date/Time:      22 Dec 2017 @ 0853
                   Note Title:    ER NURSE TRIAGE NOTE (D)
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     SHRAGAL,ANTHONY P
                Co-signed By:     SHRAGAL,ANTHONY P
            Date/Time Signed:     22 Dec 2017 @ 0856

 Note


 LOCAL TITLE: ER NURSE TRIAGE NOTE (D)
 STANDARD TITLE: EMERGENCY DEPT TRIAGE NOTE
 DATE OF NOTE: DEC 22, 2017@08:53 ENTRY DATE: DEC 22, 2017@08:54:02
    AUTHOR: SHRAGAL,ANTHONY P EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Current Phone Number: 720 273 9741
 Age: 35 Sex: MALE


 Patient identification is confirmed by an accurate secured armband:
  Yes


  Patient denies travel or physical contact with others who have traveled
  in the past 30 days.

 VITAL SIGNS:
   Temperature: 98.4 F (36.9 C)
   Route: Temporal
   Pulse:      65
   Respiration: 16
   Blood Pressure: 116/83

   Pulse Oximetry: 95% on Room Air
   Pain:       10
 Time of arrival: 12/22/17 08:48
 Method of arrival: Private car

 On arrival the patient was: Ambulatory

 Current Medications:



   Active Outpatient Medications     STATUS
 =========================================================================
 METOCLOPRAMIDE HCL 10MG TAB              ACTIVE
     TAKE ONE TABLET BY MOUTH FOUR TIMES A DAY AS NEEDED FOR
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 625 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 625 of 667

     NAUSEA AND VOMITING

 IBUPROFEN 600MG TAB                ACTIVE
     TAKE ONE TABLET BY MOUTH EVERY 8 HOURS AS NEEDED WITH FOOD
     OR MILK FOR PAIN/INFLAMMATION

 Did the patient take all of their prescibed medications today?
  No
 Allergies:
  Allergies are listed in CPRS as: Patient has answered NKA
     Allergies verified with Patient.
  When asked about allergic reactions, patient/Significant Other reports:
     No new allergies

 Mentation:
  Alert and oriented to person, place, and time.


 Mental Health:
  Acute emotional/behavioral difficulties or history of
  emotional/behavioral difficulties?
   Yes - issues reported are:
     Depression, PTSD, Anxiety

  Mental Health and Suicide Risk Screening:
   1. In the past 2 weeks, have you been feeling down, depressed, or
   hopeless?

    No.
   2. During that time, have you had thoughts of hurting yourself in some
   way?
    No.
   3. In the past 2 weeks, have you had thoughts of killing yourself, or
   planning your own death?
    No.
   Negative screen - answered "No" to questions 2 and 3.
 Homeless: No

 Triage:
  S/O:pt c/o increasing pain to left knee. pt rates pain 10/10. denies
  new injury or trauma. pt had xrays on 12/8 for same.

  Triage Level: ESI 5
  Patient to be seen: Emergency Department

 /es/ ANTHONY P SHRAGAL

 Signed: 12/22/2017 08:56


                    Date/Time: 19 Dec 2017 @ 0847
                     Note Title: MH INFORMATIONAL NOTE
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 626 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 626 of 667

                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    DEUTSCH,PAUL A
                 Co-signed By:    DEUTSCH,PAUL A
             Date/Time Signed:    19 Dec 2017 @ 1554

 Note


 LOCAL TITLE: MH INFORMATIONAL NOTE
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: DEC 19, 2017@08:47 ENTRY DATE: DEC 19, 2017@08:47:21
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: Lack of Housing
 Duration of Call: 0 minutes
 Treatment Provided: Telephone Contact
 Plan: Continue HUD/VASH case management

 D: Writer attempts contact with veteran; writer receives veteran's
 voicemail.

 Writer encourages veteran to return call to establish next home visit and share
 any needs he may have.

 A: No ability to assess safety in the course of this attempted telephone
 contact.

 P: Veteran to return writer's call. Veteran is in possession of
 writer's contact
 information for any needs.

 /es/ Paul A. Deutsch, LCSW
 HUD-VASH Case Manager
 Signed: 12/19/2017 15:54


                   Date/Time:     08 Dec 2017 @ 1520
                    Note Title:   ER WALK-IN NOTE (T)
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    GILLESPIE,MELISSA B
                 Co-signed By:    GILLESPIE,MELISSA B
             Date/Time Signed:    08 Dec 2017 @ 1932

 Note


 LOCAL TITLE: ER WALK-IN NOTE (T)
 STANDARD TITLE: EMERGENCY DEPT NOTE
 DATE OF NOTE: DEC 08, 2017@15:20 ENTRY DATE: DEC 08, 2017@15:20:26
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 627 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 627 of 667

    AUTHOR: GILLESPIE,MELISSA B EXP COSIGNER:
    URGENCY:              STATUS: COMPLETED

 CHIEF COMPLAINT: left knee pain

 I have reviewed the RN Triage Note for this visit and have reconciled any
 discrepancies.

 HPI/ROS:
 35 yo M presents c/o hit in the back of knee last night.
 Able to walk with slight limp.
 No swelling, obvious bruising , no numbness or tingling in calf, foot.

 ros
 as per hpi
 no fever, no chills, no fatigue
 no eye pain or eye discharg
 no uri sx, no sore throat
 no chest pain,no edema
 no cough,no sob
 no abd pain, no vomiting,no diarrhea
 no dysuria, no hematuria, no penile dc
 no myalgias,pos joint pain
 no polyuria, no polydipsia
 no easy bruising or bleeding
 no headaches, no seizures
 no rash, no itching
 no active substance abuse, no si,no hi

 pmh
 problem list reviewed in EMR below

 all
 nka

 meds
 list reviewed

 PROBLEM LIST:
 Computerized Problem List is the source for the following:

 1. Alcohol abuse (SNOMED CT 15167005)
 2. Cannabis abuse (SNOMED CT 37344009)
 3. Homeless single person (SNOMED CT 160700001)
 4. PTSD
 5. Depressive disorder (SNOMED CT 35489007)
 6. Low back pain (SNOMED CT 279039007)
 7. Health Maintenance (ICD-9-CM V65.9)
 8. POLYSUBSTANCE DEP
 9. Mood disorder (SNOMED CT 46206005)
 10. Psychotic Disorder NOS * (ICD-9-CM 298.9)
 11. Foot Pain (ICD-9-CM 719.47)
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 628 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 628 of 667

 12. SUBJECTIVE TINNITUS
 13. Pseudofolliculitis barbae
 14. Major depressive disorder
 15. Anxiety disorder

 Allergies: Patient has answered NKA

 Active and Recently Expired Outpatient Medications (including Supplies):

   Active Outpatient Medications               Status
 =========================================================================
 1) METOCLOPRAMIDE HCL 10MG TAB TAKE ONE TABLET BY MOUTH ACTIVE
    FOUR TIMES A DAY AS NEEDED FOR NAUSEA AND VOMITING
 No Active Remote Medications for this patient

 MEDICATION RECONCILIATION:
  [ x ] The medication list above was reviewed with the patient at today's
      visit. I have indicated discrepancies under each medication that is
      not being taken as prescribed. Medication orders, including any
      additions or discontinuations, have been updated as appropriate,
      and the patient now has an accurate medication list.


 VITAL SIGNS - See progress note titled ER NURSE TRIAGE NOTE for Pulse Oximetry
 Vitals Enter at: Dec 08, 2017@13:45
 BP: 147/75
 P: 88
 PN: 10
 R: 18
 T: 97.8

 EXAM:
 Alert, well nourished, no distress, GCS 15, moves all extremities, speech clear,

 breathing comfortably, speaking in full sentences, skin warm and dry, facial
 movements are grossly symmetrical, no gross neurologic deficits. No evidence of
 any intoxicants on board.
 left knee- no swelling, no ecchymoses, from, ttp at lateral collateral lig
 neg laxity


 DATA:
 left knee
  Report:
      A.P. & lateral and sunrise views of the left knee performed
      weight bearing:

     Comparison: No prior comparison on the PACS imaging system

     Alignment in the Knee Joint: Normal     Alignment in the
     Sunrise View: Normal, with no subluxation of the patella
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 629 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 629 of 667

     Joint Space Loss: Knee Joint Medial Compartment: None
     Knee Joint Lateral Compartment: None     Patellofemoral Joint:
     None

     Osteophytosis: None       Loose Bodies: None     Bone Lesions:
     None

     Chondrocalcinosis: None noted in the region of the menisci
     Osteochondral Defects: None

     Joint Effusion: No effusion noted in the prepatellar bursa in
     the lateral view

    Impression:


     Normal left knee
    Primary Diagnostic Code: NORMAL

  Primary Interpreting Staff:
   Alan R Brautigam, MD, Radiologist (Verifier)
  /ARB



 Assessement/Plan:
 imp
 left knee contusion, sprain

 plan
 knee brace
 pcp

 CONDITION ON DISCHARGE: [x ]good [ ]fair [ ]poor

 PATIENT EDUCATION AT DISCHARGE:

  (x ) Discharge instructions discussed with patient and/or caregiver.
     Patient/Caregiver indicates readiness to learn, verbalizes understanding,
     agreement and satisfaction with the treatment plan. Patient/Caregiver
     doesn't have any further questions today.

  ( ) Mosby's discharge instructions and patient information was
     provided to the patient

 INSTRUCTIONS FOR FOLLOW UP CARE:
  [ x ] See primary care provider
  [ ] No PCP assigned
  [ ] Return to ER if worse
  [ ] Other:

  DISPOSITION FROM EMERGENCY DEPARTMENT
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 630 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 630 of 667

  [x ] Discharged
  [ ] Inpatient Admission
  [ ] Observation Admission

 /es/ MELISSA B GILLESPIE
 Emergency Department Staff Physician
 Signed: 12/08/2017 19:32

 Receipt Acknowledged By:
 12/14/2017 16:46     /es/ BENJAMIN SCHNELL DO
               Staff Primary Care Physician


                  Date/Time:      08 Dec 2017 @ 1345
                   Note Title:    ER NURSE TRIAGE NOTE (D)
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     WILSON,MICHAELA J
                Co-signed By:     WILSON,MICHAELA J
            Date/Time Signed:     08 Dec 2017 @ 1347

 Note


 LOCAL TITLE: ER NURSE TRIAGE NOTE (D)
 STANDARD TITLE: EMERGENCY DEPT TRIAGE NOTE
 DATE OF NOTE: DEC 08, 2017@13:45 ENTRY DATE: DEC 08, 2017@13:45:20
    AUTHOR: WILSON,MICHAELA J EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Current Phone Number: 720 273 9741
 Age: 35 Sex: MALE


 Patient identification is confirmed by an accurate secured armband:
  Yes


  Patient denies travel or physical contact with others who have traveled
  in the past 30 days.

 VITAL SIGNS:
   Temperature: 97.8 F (36.6 C)
   Route: Temporal
   Pulse:      88
   Respiration: 18
   Blood Pressure: 147/75

   Pulse Oximetry: 94% on Room Air
   Pain:       10
 Time of arrival: 12/08/17 13:39
 Method of arrival: Private car
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 631 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 631 of 667



 On arrival the patient was: Ambulatory

 Current Medications:



   Active Outpatient Medications     STATUS
 =========================================================================
 METOCLOPRAMIDE HCL 10MG TAB              ACTIVE
     TAKE ONE TABLET BY MOUTH FOUR TIMES A DAY AS NEEDED FOR
     NAUSEA AND VOMITING

 Did the patient take all of their prescibed medications today?
  Yes
 Allergies:
  Allergies are listed in CPRS as: Patient has answered NKA
     Allergies verified with Patient.
  When asked about allergic reactions, patient/Significant Other reports:
     No new allergies

 Mentation:
  Alert and oriented to person, place, and time.


 Mental Health:
  Acute emotional/behavioral difficulties or history of
  emotional/behavioral difficulties?
   Yes - issues reported are:
     Depression

  Mental Health and Suicide Risk Screening:
   1. In the past 2 weeks, have you been feeling down, depressed, or
   hopeless?

    No.
   2. During that time, have you had thoughts of hurting yourself in some
   way?
    No.
   3. In the past 2 weeks, have you had thoughts of killing yourself, or
   planning your own death?
    No.
   Negative screen - answered "No" to questions 2 and 3.
 Homeless: No

 Triage:
  S/O:pain to L knee after getting hit in the knee from behind last
  night, c/o 10/10 pain to L knee, VSS, resps with ease, slow limp in
  triage.

  Triage Level: ESI 4
  Patient to be seen: Emergency Department
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 632 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 632 of 667



 /es/ Michaela Wilson, RN
 Staff Nurse
 Signed: 12/08/2017 13:47


                  Date/Time:     20 Oct 2017 @ 0815
                   Note Title:   MH VASH COMMUNITY VISIT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    DEUTSCH,PAUL A
                Co-signed By:    DEUTSCH,PAUL A
            Date/Time Signed:    20 Oct 2017 @ 1525

 Note


 LOCAL TITLE: MH VASH COMMUNITY VISIT
 STANDARD TITLE: MENTAL HEALTH MGT OF A SPECIFIC PROBLEM NOTE
 DATE OF NOTE: OCT 20, 2017@08:15 ENTRY DATE: OCT 20, 2017@14:19:52
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 MH VASH Community Visit:
 Length of visit: 10 min
 Travel time to and back: 30 min
 Location of visit: Community Visit
 Diagnosis: Lack of Housing

 D: Writer meets with veteran at his VASH apartment for this morning's
 scheduled
 home visit. The veteran is present and takes several moments to lightly clean
 his apartment before opening the door for writer. The veteran's apartment
 appears relatively neat without evident safety hazards. The veteran no longer
 has his dog, Khaleesi, who remains with his father in Colorado Springs.

 The veteran offers that he is well and does not endorse any issues at this time.

 He intends to travel to his work downtown shortly and appears behind schedule in

 getting ready. Writer keeps today's visit brief to allow the veteran ample
 time
 in continuing to ready himself for the day.

 The veteran is advised that writer will be out of the office beginning next week

 through 11/27 to perform military Reserve service; the veteran is assured that
 VASH coverage information will be left in writer's voicemail should any
 unexpected issues arise. The veteran verbalizes his understanding and denies any

 further needs today.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 633 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 633 of 667

 A: Veteran presents in a euthymic mood at baseline with congruent affect.
 Thoughts are logical, focused, and forward-directed without unusual content.
 Veteran is appropriately dressed and groomed. Veteran appears sober. No clinical

 indications of imminent danger to self or others were noted.

 P: Writer and veteran to follow-up in late Nov/early December to schedule next
 home visit. Veteran is aware he may contact writer/VASH team coverage for any
 needs in the interim.

 /es/ Paul A. Deutsch, LCSW
 HUD-VASH Case Manager
 Signed: 10/20/2017 15:25


                  Date/Time:     05 Oct 2017 @ 1558
                   Note Title:   MH TREATMENT COORDINATOR ASSIGNMENT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    DEUTSCH,PAUL A
                Co-signed By:    DEUTSCH,PAUL A
            Date/Time Signed:    05 Oct 2017 @ 1559

 Note


 LOCAL TITLE: MH TREATMENT COORDINATOR ASSIGNMENT
 STANDARD TITLE: MENTAL HEALTH COMMUNICATION NOTE
 DATE OF NOTE: OCT 05, 2017@15:58 ENTRY DATE: OCT 05, 2017@15:58:30
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 This note documents the Reassignment of the Veterans' Mental Health
 Treatment Coordinator (MHTC) on Oct 5,2017.
 The Veteran's new Mental Health Treatment Coordinator is:
  MHTC NAME: Paul Deutsch, LCSW

  MHTC Contact Information:
 303-656-3728

 This Veteran's existing MHTC was reassigned due to: Updating current
 provider

 The assignment of the MHTC and education on the note of the MHTC in the
 Veteran's mental health care was discussed with the Veteran who verbally
 concurred with the change in assignment. The MHTC's contact information
 was provided to the Veteran in writing.

 If the undersigned of this note is not the veteran's new MHTC, please list
 the dates that the Veteran and/or the Veteran's Family has had and/or is
 scheduled to have contact with the newly assigned MHTC: Date(s) of
 contact:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 634 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 634 of 667



 The Veteran's CPRS chart (i.e. PCMM) and MH Treatment Plan have been
 updated to reflect the new MHTC Assignment. The Veteran's new MHTC along
 with the previous MHTC if applicable, are included as additional signers
 on this note.

 /es/ Paul A. Deutsch, LCSW
 HUD-VASH Case Manager
 Signed: 10/05/2017 15:59

 Receipt Acknowledged By:
 10/11/2017 13:46    /es/ Joy Weyna-King
               MH PCMM COORDINATOR


                  Date/Time:     29 Sep 2017 @ 0815
                   Note Title:   MH VASH COMMUNITY VISIT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    DEUTSCH,PAUL A
                Co-signed By:    DEUTSCH,PAUL A
            Date/Time Signed:    29 Sep 2017 @ 0914

 Note


 LOCAL TITLE: MH VASH COMMUNITY VISIT
 STANDARD TITLE: MENTAL HEALTH MGT OF A SPECIFIC PROBLEM NOTE
 DATE OF NOTE: SEP 29, 2017@08:15 ENTRY DATE: SEP 29, 2017@08:53:33
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 MH VASH Community Visit:
 Length of visit: 30 min
 Travel time to and back: 20 min
 Location of visit: Community Visit
 Diagnosis: Lack of Housing

 D: Prior to this appointment, the veteran requests adjusting it to 0815 so he
 may arrive at work at his scheduled start time of 0900; writer agrees to this
 request. Writer meets with the veteran at his residence for this morning's
 scheduled VASH home visit. The veteran is readying himself to begin work. His
 apartment unit appears relatively neat and orderly with no evident safety
 hazards. It is also a calmer environment without the veteran's dog,
 Khaleesi,
 who he states got pregnant and is now on his father's large outdoor property
 in
 Colorado Springs. "I actually prefer it without her, and she's happier
 in the
 bigger space."

 The veteran denies any housing-related or other issues. He notes that he is now
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 635 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 635 of 667

 in a relationship with a woman and "we are thinking about moving in
 together"
 when his lease ends in March. He is not yet resolved whether he will attempt to
 continue utilizing his VASH voucher or simply rent an apartment with her without

 it downtown. The veteran agrees to keep writer apprised of his housing
 intentions. He notes also that he is interested in using his VA home loan and is

 curious about home ownership. Writer provides the veteran with the number of
 Denver Housing Authority staff so he may discuss home ownership programs in
 addition to the Earned Income Disregard program before it is entirely phased
 out.

 The veteran notes his health is "good" and he intends to make a dental

 appointment shortly. He adds that his VBA claim, initiated in 2013, continues
 and he is "waiting" for its disposition. Writer provides the veteran
 with
 contact information for the Volunteers of America Veteran Services Center so he
 may follow-up on its status with a VBA representative during his weekly visit to

 the VoA VSC.

 The veteran reports that his work at a restaurant continues to go well. He is
 offered transportation to his job this morning, but he prefers to ride his bike
 instead. He denies any additional needs at this time and proceeds to work
 following writer's departure.

 A: Veteran presents in a euthymic mood with congruent affect, somewhat calmer
 and more relaxed than previous visits. Thoughts are logical, focused, and
 forward-directed without unusual content. Veteran is appropriately dressed and
 groomed. Veteran appears sober. No clinical indications of imminent danger to
 self or others were noted.

 P: Next home visit scheduled for 10/20 at 0815. Veteran is aware he may contact
 writer with any needs in the interim.

 /es/ Paul A. Deutsch, LCSW
 HUD-VASH Case Manager
 Signed: 09/29/2017 09:14


                  Date/Time:      09 Sep 2017 @ 1051
                   Note Title:    ER WALK-IN NOTE (T)
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     GAMINDE-HAVILAND,CYNTHIA
                Co-signed By:     GAMINDE-HAVILAND,CYNTHIA
            Date/Time Signed:     09 Sep 2017 @ 1054

 Note
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 636 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 636 of 667



 LOCAL TITLE: ER WALK-IN NOTE (T)
 STANDARD TITLE: EMERGENCY DEPT NOTE
 DATE OF NOTE: SEP 09, 2017@10:51 ENTRY DATE: SEP 09, 2017@10:51:20
    AUTHOR: GAMINDE-HAVILAND,CY EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 CHIEF COMPLAINT: drugged

 I have reviewed the RN Triage Note for this visit and have reconciled any
 discrepancies.

 HPI/ROS: 35 year old male presents to er because he thinks he was drugged a
 couple of days ago. Upon further talking with the pt he admits to not seeing
 anything, feeling fine and thinks he was ruminating because of his ptsd.
 no si no hi, no other complaints.
 in chart mh trying to get ahold of him, printed both notes, gave to pt, he
 states he will call them on Monday.
 physical deferred




 PROBLEM LIST:
 Computerized Problem List is the source for the following:

 1. Alcohol abuse (SNOMED CT 15167005)
 2. Cannabis abuse (SNOMED CT 37344009)
 3. Homeless single person (SNOMED CT 160700001)
 4. PTSD
 5. Depressive disorder (SNOMED CT 35489007)
 6. Low back pain (SNOMED CT 279039007)
 7. Health Maintenance (ICD-9-CM V65.9)
 8. POLYSUBSTANCE DEP
 9. Mood disorder (SNOMED CT 46206005)
 10. Psychotic Disorder NOS * (ICD-9-CM 298.9)
 11. Foot Pain (ICD-9-CM 719.47)
 12. SUBJECTIVE TINNITUS
 13. Pseudofolliculitis barbae
 14. Major depressive disorder
 15. Anxiety disorder

 Allergies: Patient has answered NKA

 Active and Recently Expired Outpatient Medications (including Supplies):

   Active Outpatient Medications         Status
 =========================================================================
 1) HYDROPHILIC (EQV AQUAPHOR) TOP OINT APPLY SMALL   ACTIVE
    AMOUNT OF HYDROPHOR TOP OINT TO AFFECTED AREA AS
    DIRECTED TO SCABBED DRY AREAS
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 637 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 637 of 667

 2) IBUPROFEN 600MG TAB TAKE ONE TABLET BY MOUTH FOUR ACTIVE
    TIMES A DAY AS NEEDED WITH FOOD OR MILK FOR
    PAIN/INFLAMMATION
 3) LIDOCAINE 5% OINT APPLY SMALL AMOUNT TO AFFECTED AREA ACTIVE
    FOUR TIMES A DAY TO PAINFUL AREAS
 4) METOCLOPRAMIDE HCL 10MG TAB TAKE ONE TABLET BY MOUTH ACTIVE
    FOUR TIMES A DAY AS NEEDED FOR NAUSEA AND VOMITING
 No Active Remote Medications for this patient

 MEDICATION RECONCILIATION:
  [ ] The medication list above was reviewed with the patient at today's
     visit. I have indicated discrepancies under each medication that is
     not being taken as prescribed. Medication orders, including any
     additions or discontinuations, have been updated as appropriate,
     and the patient now has an accurate medication list.

  [ ] Medication Reconciliation was not performed at this visit as no
     medications were changed, prescribed or administered at this visit.

  [ ] Medication Reconciliation was not performed at this visit as patient
     and/or caregiver is not able to confirm medications he/she is taking.


 VITAL SIGNS - See progress note titled ER NURSE TRIAGE NOTE for Pulse Oximetry
 Vitals Enter at: Sep 09, 2017@09:46
 BP: 147/94
 P: 57
 PN: 10
 R: 18
 T: 98.3

 EXAM:



 DATA:

 LAB RESULTS TODAY - NONE FOUND

 Assessement/Plan:


 CONDITION ON DISCHARGE: [ ]good [ ]fair [ ]poor

 PATIENT EDUCATION AT DISCHARGE:

  ( ) Discharge instructions discussed with patient and/or caregiver.
     Patient/Caregiver indicates readiness to learn, verbalizes understanding,
     agreement and satisfaction with the treatment plan. Patient/Caregiver
     doesn't have any further questions today.

  ( ) Mosby's discharge instructions and patient information was
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 638 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 638 of 667

    provided to the patient

 INSTRUCTIONS FOR FOLLOW UP CARE:
  [ ] See primary care provider
  [ ] No PCP assigned
  [ ] Return to ER if worse
  [ ] Other:

  DISPOSITION FROM EMERGENCY DEPARTMENT
  [ ] Discharged
  [ ] Inpatient Admission
  [ ] Observation Admission

 /es/ CYNTHIA GAMINDE-HAVILAND
 Emergency Room Staff Physician
 Signed: 09/09/2017 10:54


                  Date/Time:      09 Sep 2017 @ 0945
                   Note Title:    ER NURSE TRIAGE NOTE (D)
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     COSALAN,CHRISTINE M
                Co-signed By:     COSALAN,CHRISTINE M
            Date/Time Signed:     09 Sep 2017 @ 0952

 Note


 LOCAL TITLE: ER NURSE TRIAGE NOTE (D)
 STANDARD TITLE: EMERGENCY DEPT TRIAGE NOTE
 DATE OF NOTE: SEP 09, 2017@09:45 ENTRY DATE: SEP 09, 2017@09:45:39
    AUTHOR: COSALAN,CHRISTINE M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Current Phone Number: 720 273 9741
 Age: 35 Sex: MALE


 Patient identification is confirmed by an accurate secured armband:
  Yes


  Patient denies travel or physical contact with others who have traveled
  in the past 30 days.

 VITAL SIGNS:
   Temperature: 98.3 F (36.8 C)
   Route: Temporal
   Pulse:      57
   Respiration: 18
   Blood Pressure: 147/94
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 639 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 639 of 667



   Pulse Oximetry: 94% on Room Air
   Pain:       10
 Time of arrival: 09/09/17 09:40
 Method of arrival: Private car

 On arrival the patient was: Ambulatory

 Current Medications:



   Active Outpatient Medications     STATUS
 =========================================================================
 METOCLOPRAMIDE HCL 10MG TAB              ACTIVE
     TAKE ONE TABLET BY MOUTH FOUR TIMES A DAY AS NEEDED FOR
     NAUSEA AND VOMITING

 HYDROPHILIC (EQV AQUAPHOR) TOP OINT     ACTIVE
    APPLY SMALL AMOUNT OF HYDROPHOR TOP OINT TO AFFECTED AREA
    AS DIRECTED TO SCABBED DRY AREAS

 LIDOCAINE 5% OINT               ACTIVE
     APPLY SMALL AMOUNT TO AFFECTED AREA FOUR TIMES A DAY TO
     PAINFUL AREAS

 IBUPROFEN 600MG TAB                ACTIVE
     TAKE ONE TABLET BY MOUTH FOUR TIMES A DAY AS NEEDED WITH
     FOOD OR MILK FOR PAIN/INFLAMMATION

 Did the patient take all of their prescibed medications today?
  Yes
 Allergies:
  Allergies are listed in CPRS as: Patient has answered NKA
     Allergies verified with Patient.
  When asked about allergic reactions, patient/Significant Other reports:
     No new allergies

 Mentation:
  Alert and oriented to person, place, and time.


 Mental Health:
  Acute emotional/behavioral difficulties or history of
  emotional/behavioral difficulties?
   Yes - issues reported are:
     Depression, PTSD

  Mental Health and Suicide Risk Screening:
   1. In the past 2 weeks, have you been feeling down, depressed, or
   hopeless?
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 640 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 640 of 667

    No.
   2. During that time, have you had thoughts of hurting yourself in some
   way?
    No.
   3. In the past 2 weeks, have you had thoughts of killing yourself, or
   planning your own death?
    No.
   Negative screen - answered "No" to questions 2 and 3.
 Homeless: No

 Triage:
   S/O:" I think someone slipped something in my drink". Pt states
   incident may have happened 2 nights ago. Denies any ill effects from
   alleged incident("I feel good"), but states " people were acting
 sketchy".
 When asked what the ED could help him with today, answered "Maybe nothing,
 but
 I just want to know. I fear for my safety". Also c/o chronic back pain
   that is getting worse. Denies new trauma.

  Triage Level: ESI 4
  Patient to be seen: Emergency Department

 /es/ christine m cosalan rn
 RN
 Signed: 09/09/2017 09:52


                  Date/Time:     05 Sep 2017 @ 1650
                   Note Title:   MH INFORMATIONAL NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    DEUTSCH,PAUL A
                Co-signed By:    DEUTSCH,PAUL A
            Date/Time Signed:    05 Sep 2017 @ 1658

 Note


 LOCAL TITLE: MH INFORMATIONAL NOTE
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: SEP 05, 2017@16:50 ENTRY DATE: SEP 05, 2017@16:50:48
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

   *** MH INFORMATIONAL NOTE Has ADDENDA ***

 Diagnosis: Lack of housing
 Duration of visit: 0 min
 Treatment Provided: Case Management
 Plan: Continue HUD/VASH case management
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 641 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 641 of 667

 D: Writer mails to veteran the following letter:

 "5 September 2017

 Mr. Chadwick Jordan
 2246 Clarkson St, Unit A
 Denver, CO 80205

 Dear Chadwick,

 I hope you are well. I have had some difficulty reaching you by phone and would
 like to meet with you for a home visit to fulfill the requirements of the HUD-
 VASH program. As you are aware monthly visits are required as a tenant of the
 VASH program to ensure veterans are supported in retaining their housing. I have

 not heard from you since visiting your apartment on 25 Aug and leaving you a
 note as you did not seem to be home.

 I will plan on visiting your home next on Friday, 29 September at 9:00 am. Let
 me know beforehand, please, if this will work or if you would prefer a different

 day/time.

 Take good care and all the best until then.

 Sincerely,

 Paul Deutsch, LCSW
 Denver VA Medical Center
 1055 Clermont Street
 Denver, CO 80220
 303-656-3728 (VA cell)
 303-399-8020 ext. 4428"

 P: Per letter, next home visit scheduled for 9/29 at 0900. Writer requests
 veteran's confirmation beforehand.

 /es/ Paul A. Deutsch, LCSW
 HUD-VASH Case Manager
 Signed: 09/05/2017 16:58

 09/18/2017 ADDENDUM                   STATUS: COMPLETED
 Writer receives a voicemail from veteran left on 9/9/17 while writer is on
 annual leave. Veteran states he will be present for scheduled home visit on 9/29

 and does not endorse any additional needs.

 /es/ Paul A. Deutsch, LCSW
 HUD-VASH Case Manager
 Signed: 09/18/2017 13:52
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 642 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 642 of 667

                   Date/Time:      02 Sep 2017 @ 1700
                    Note Title:    ER WALK-IN NOTE (T)
                     Location:     Rocky Mountain Regional VA Medical Center
                    Signed By:     GAMINDE-HAVILAND,CYNTHIA
                 Co-signed By:     GAMINDE-HAVILAND,CYNTHIA
             Date/Time Signed:     02 Sep 2017 @ 1703

 Note


 LOCAL TITLE: ER WALK-IN NOTE (T)
 STANDARD TITLE: EMERGENCY DEPT NOTE
 DATE OF NOTE: SEP 02, 2017@17:00 ENTRY DATE: SEP 02, 2017@17:00:15
    AUTHOR: GAMINDE-HAVILAND,CY EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 CHIEF COMPLAINT: hand pain

 I have reviewed the RN Triage Note for this visit and have reconciled any
 discrepancies.

 FAST TRACK ER EVALUATION

 This Veteran was briefly seen and evaluated in the ER on a FAST TRACK basis for
 left wrist pain
 The veteran is alert, ambulating normally, mentating clearly and in absolutely
 no distress whatsoever.

 The Veteran has a very discreet problem today and does not feel
 that he/she needs an extended evaluation.

 HPI:35 year old male altercation with left hand pain
 base of 2nd and 3rd digits


 ROS is otherwise unremarkable; patient has no other complaints.


 FOCUSED EXAM RELATED TO THE CURRENT PROBLEM:
 medial/radial/ulnar nerves intact
 nl cap refill
 no crepitance or deformities noted
 skin intact
 compartments soft

 Verifier E-Sig:

   Report:
    WRIST 2 VIEWS,LEFT

    Clinical History: Wrist pain
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 643 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 643 of 667



    Comparison: No priors available

    Findings:

    PA, lateral, and oblique views of the left wrist were submitted.

    There are no fractures or dislocations. No significant
    degenerative changes.



   Impression:


     Normal left wrist radiographs
 ASSESSMENT:hand/wrist contusion
 splint, motrin, tylenol

 PLAN:


 1) The Veteran is doing well on discharge from the ER
 2) Given explicit follow up and return instructions
 3) Advised to come back to the ER for any worsening of their condition, any new
 symptoms, any concerns, or if they decide that a more extensive evaluation is
 needed.
 4) Advised to discuss the concern with PCP on next visit.
 5) Modified Medication Reconciliation was performed at today's visit.
 (Medication list was reviewed.) Any medication change or
  addition at this clinic visit was short term and temporary.
 6) Patient was discharged from the ER

 /es/ CYNTHIA GAMINDE-HAVILAND
 Emergency Room Staff Physician
 Signed: 09/02/2017 17:03


                  Date/Time:     02 Sep 2017 @ 1531
                   Note Title:   ER NURSE TRIAGE NOTE (D)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    MURPHY,ASHLEY
                Co-signed By:    MURPHY,ASHLEY
            Date/Time Signed:    02 Sep 2017 @ 1533

 Note


 LOCAL TITLE: ER NURSE TRIAGE NOTE (D)
 STANDARD TITLE: EMERGENCY DEPT TRIAGE NOTE
 DATE OF NOTE: SEP 02, 2017@15:31 ENTRY DATE: SEP 02, 2017@15:31:23
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 644 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 644 of 667

    AUTHOR: MURPHY,ASHLEY    EXP COSIGNER:
    URGENCY:            STATUS: COMPLETED

 Current Phone Number: 720 273 9741
 Age: 35 Sex: MALE


 Patient identification is confirmed by an accurate secured armband:
  Yes


  Patient denies travel or physical contact with others who have traveled
  in the past 30 days.

 VITAL SIGNS:
   Temperature: 97.8 F (36.6 C)
   Route: Temporal
   Pulse:      70
   Respiration: 16
   Blood pressure: 125/78

   Pulse Oximetry: 93% on Room Air
   Pain:       10
 Time of arrival: 09/02/17 15:21
 Method of arrival: Private car

 On arrival the patient was: Ambulatory

 Current Medications:



   Active Outpatient Medications     STATUS
 =========================================================================
 METOCLOPRAMIDE HCL 10MG TAB              ACTIVE
     TAKE ONE TABLET BY MOUTH FOUR TIMES A DAY AS NEEDED FOR
     NAUSEA AND VOMITING

 HYDROPHILIC (EQV AQUAPHOR) TOP OINT     ACTIVE
    APPLY SMALL AMOUNT OF HYDROPHOR TOP OINT TO AFFECTED AREA
    AS DIRECTED TO SCABBED DRY AREAS

 LIDOCAINE 5% OINT               ACTIVE
     APPLY SMALL AMOUNT TO AFFECTED AREA FOUR TIMES A DAY TO
     PAINFUL AREAS

 IBUPROFEN 600MG TAB                ACTIVE
     TAKE ONE TABLET BY MOUTH FOUR TIMES A DAY AS NEEDED WITH
     FOOD OR MILK FOR PAIN/INFLAMMATION

  Did the patient take all of their prescibed medications today?
  Yes
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 645 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 645 of 667

 Allergies:
  Allergies are listed in CPRS as: Patient has answered NKA
     Allergies verified with Patient.
  When asked about allergic reactions, patient/Significant Other reports:
     No new allergies

 Mentation:
  Alert and oriented to person, place, and time.


 Mental Health:
  Acute emotional/behavioral difficulties or history of
  emotional/behavioral difficulties?
   Patient denies.

  Mental Health and Suicide Risk Screening:
   1. In the past 2 weeks, have you been feeling down, depressed, or
   hopeless?

    No.
   2. During that time, have you had thoughts of hurting yourself in some
   way?
    No.
   3. In the past 2 weeks, have you had thoughts of killing yourself, or
   planning your own death?
    No.
   Negative screen - answered "No" to questions 2 and 3.
 Homeless: No

 Triage:
  S/O: Pt presents to the ED sp altercation with c/o left wrsit pain. No
  ecchymosis or edema noted. + movement and sensation. Radial pulses
  equally strong.

  Triage Level: ESI 4
  Patient to be seen: Emergency Department

 /es/ ASHLEY MURPHY
 REGISTERED NURSE
 Signed: 09/02/2017 15:33


                  Date/Time:     25 Aug 2017 @ 0900
                   Note Title:   MH NO SHOW
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    DEUTSCH,PAUL A
                Co-signed By:    DEUTSCH,PAUL A
            Date/Time Signed:    25 Aug 2017 @ 1342

 Note
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 646 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 646 of 667



 LOCAL TITLE: MH NO SHOW
 STANDARD TITLE: NO SHOW NOTE
 DATE OF NOTE: AUG 25, 2017@09:00 ENTRY DATE: AUG 25, 2017@13:06:35
    AUTHOR: DEUTSCH,PAUL A    EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED


 Mr. JORDAN did not show for a scheduled appointment on: 08/25/17 09:00

 Date last seen in clinic: AUG 16, 2017
 Action/Outreach:
  Patient on High Risk for Suicide Flag: No
 Other: Message left for veteran requesting check-in with case manager

 D: Writer attempts to meet with veteran for this morning's scheduled VASH
 home
 visit; there is no answer to several rounds of knocking. The veteran's dog
 sounds to be home, however, and barks in response to knocking. Writer leaves a
 discrete note for veteran within his door jamb requesting he contact writer upon

 his return to re-schedule today's home visit.

 P: Veteran to contact writer to reschedule today's VASH home visit. Veteran
 is
 in possession of writer's contact information and aware he may be reached
 with
 any needs.

 /es/ Paul A. Deutsch, LCSW
 HUD-VASH Case Manager
 Signed: 08/25/2017 13:42


                  Date/Time:     24 Aug 2017 @ 0831
                   Note Title:   DID NOT ARRIVE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    MARTINEZ,BETTY M
                Co-signed By:    MARTINEZ,BETTY M
            Date/Time Signed:    24 Aug 2017 @ 1052

 Note


 LOCAL TITLE: DID NOT ARRIVE
 STANDARD TITLE: NO SHOW NOTE
 DATE OF NOTE: AUG 24, 2017@08:31 ENTRY DATE: AUG 24, 2017@08:31:27
    AUTHOR: MARTINEZ,BETTY M EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Mr. JORDAN did not arrive for a scheduled appointment on: 08/24/17 08:00
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 647 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 647 of 667



 Mr. JORDAN's chart was reviewed.

 This patient has never been seen by this writer.

 Action: Will await contact from Mr. JORDAN.

 /es/ BETTY M MARTINEZ
 Primary Care Staff Physician
 Signed: 08/24/2017 10:52


                   Date/Time:     23 Aug 2017 @ 1234
                    Note Title:   PACT PRE-VISIT TELEPHONE CONTACT
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    DOMINEY,GERALDINE
                 Co-signed By:    DOMINEY,GERALDINE
             Date/Time Signed:    23 Aug 2017 @ 1248

 Note


 LOCAL TITLE: PACT PRE-VISIT TELEPHONE CONTACT
 STANDARD TITLE: PACT NOTE
 DATE OF NOTE: AUG 23, 2017@12:34 ENTRY DATE: AUG 23, 2017@12:34:53
    AUTHOR: DOMINEY,GERALDINE EXP COSIGNER:
   URGENCY:                 STATUS: COMPLETED

 Date/Time of appointment: AUG 24,2017 0800

 Provided directions to clinic: YES

 Patient's top priority for appointment: FOLLOW-UP ON HAND ABRASION

 Does patient have labs ordered? NOT AT THIS TIME
    If yes, please remind veteran to complete labs prior to visit.

 COULD NOT KEEP THE VETERAN INGAGED ON THE PHONE

 /es/ GERALDINE DOMINEY
 LPN
 Signed: 08/23/2017 12:48


                   Date/Time:     16 Aug 2017 @ 1157
                    Note Title:   IMMUNIZATIONS (D)
                     Location:    Rocky Mountain Regional VA Medical Center
                    Signed By:    ORTIZ,BERNIE J
                 Co-signed By:    ORTIZ,BERNIE J
             Date/Time Signed:    16 Aug 2017 @ 1158
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 648 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 648 of 667


 Note


 LOCAL TITLE: IMMUNIZATIONS (D)
 STANDARD TITLE: IMMUNIZATION NOTE
 DATE OF NOTE: AUG 16, 2017@11:57 ENTRY DATE: AUG 16, 2017@11:57:20
    AUTHOR: ORTIZ,BERNIE J    EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED


 Other Immunizations:
 Given today:
 Tetanus, Diphtheria Toxoids and Acellular Pertussis Vaccine, given today
 IM Left Deltoid
  Injection/Manufacturer/Lot #: U5533AA 18JAN19

 No adverse reactions noted.

 /es/ BERNIE J ORTIZ

 Signed: 08/16/2017 11:58


                  Date/Time:     16 Aug 2017 @ 1155
                   Note Title:   ER INTERMEDIATE CARE TECHNICIAN
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    ORTIZ,BERNIE J
                Co-signed By:    ORTIZ,BERNIE J
            Date/Time Signed:    16 Aug 2017 @ 1157

 Note


 LOCAL TITLE: ER INTERMEDIATE CARE TECHNICIAN
 STANDARD TITLE: EMERGENCY DEPT NOTE
 DATE OF NOTE: AUG 16, 2017@11:55 ENTRY DATE: AUG 16, 2017@11:55:19
    AUTHOR: ORTIZ,BERNIE J    EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Per doctor's orders: Applied a dressing using xerofoam and kerlex to the
 left
 hand wound.

 Tdap administered to the left deltoid; see immunizations note.

 Pt given dressing supplies and instructed on home care. Pt verbalizes
 understanding of instructions and does not have any concerns at this time.

 /es/ BERNIE J ORTIZ
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 649 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 649 of 667



 Signed: 08/16/2017 11:57


                  Date/Time:      16 Aug 2017 @ 1148
                   Note Title:    ER NURSE'S NOTE
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     NEWBERRY,DUSTIN K
                Co-signed By:     NEWBERRY,DUSTIN K
            Date/Time Signed:     16 Aug 2017 @ 1155

 Note


 LOCAL TITLE: ER NURSE'S NOTE
 STANDARD TITLE: EMERGENCY DEPT NOTE
 DATE OF NOTE: AUG 16, 2017@11:48 ENTRY DATE: AUG 16, 2017@11:48:19
    AUTHOR: NEWBERRY,DUSTIN K EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 1145: Bernie ICT at bedside applying vaseline dressings to areas of interest.

 1155: Tetanus IM administered by Bernie ICT.
 Verbalized understanding of d/c instructions.
 Ambulatory with steady gait upon departure.

 /es/ DUSTIN K NEWBERRY
 Registered Nurse
 Signed: 08/16/2017 11:55


                  Date/Time:      16 Aug 2017 @ 1135
                   Note Title:    ER WALK-IN NOTE (T)
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     BLIEDEN,MICHAEL
                Co-signed By:     BLIEDEN,MICHAEL
            Date/Time Signed:     16 Aug 2017 @ 1154

 Note


 LOCAL TITLE: ER WALK-IN NOTE (T)
 STANDARD TITLE: EMERGENCY DEPT NOTE
 DATE OF NOTE: AUG 16, 2017@11:35 ENTRY DATE: AUG 16, 2017@11:35:57
    AUTHOR: BLIEDEN,MICHAEL EXP COSIGNER:
   URGENCY:               STATUS: COMPLETED

 CHIEF COMPLAINT: neck and back pain

 I have reviewed the RN Triage Note for this visit and have reconciled any
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 650 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 650 of 667

 discrepancies.

 HPI/ROS:COUPLE days ago, apparently attacked, got scrapes on knees and l hand
 scabbed knees, no cellulitis rec moisturizing lotion
 cement burn, round, about 2cm l palm, no cellulitis rec xeroform dressing
 some r trapezius pain, no spinal pain, rec ibuprofen and topical lidocaine
 ue neuro exam wnl
 no head hit
 nl gait and affect
 tdap




 PROBLEM LIST:
 Computerized Problem List is the source for the following:

 1. Alcohol abuse (SNOMED CT 15167005)
 2. Cannabis abuse (SNOMED CT 37344009)
 3. Chronic Back Pain (ICD-9-CM 724.5)
 4. Homeless single person (SNOMED CT 160700001)
 5. PTSD
 6. Depressive disorder (SNOMED CT 35489007)
 7. Low back pain (SNOMED CT 279039007)
 8. Health Maintenance (ICD-9-CM V65.9)
 9. POLYSUBSTANCE DEP
 10. Mood disorder (SNOMED CT 46206005)
 11. Psychotic Disorder NOS * (ICD-9-CM 298.9)
 12. Foot Pain (ICD-9-CM 719.47)
 13. Toothache * (ICD-9-CM 525.9)
 14. Impacted cerumen * (ICD-9-CM 380.4)
 15. Housing problems (SNOMED CT 81877007)
 16. OTHER GENERAL MEDICAL EXAMINATION FOR ADMINISTRATIVE PURPOSES
 17. SUBJECTIVE TINNITUS
 18. Pseudofolliculitis barbae
 19. Homeless single person
 20. Major depressive disorder
 21. Anxiety disorder

 Allergies: Patient has answered NKA

 Active and Recently Expired Outpatient Medications (including Supplies):

   Active Outpatient Medications         Status
 =========================================================================
 1) MELOXICAM 7.5MG TAB TAKE ONE TABLET BY MOUTH DAILY ACTIVE
    FOR PAIN. TAKE WITH FOOD OR MILK.
 2) METOCLOPRAMIDE HCL 10MG TAB TAKE ONE TABLET BY MOUTH ACTIVE
    FOUR TIMES A DAY AS NEEDED FOR NAUSEA AND VOMITING

    Inactive Outpatient Medications              Status
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 651 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 651 of 667

 =========================================================================
 1) OXYCODONE HCL 5MG/APAP 325MG TAB TAKE 1 TABLET BY EXPIRED
    MOUTH EVERY 6 HOURS AS NEEDED FOR PAIN. NOT TO
    EXCEED 3000MG ACETAMINOPHEN FROM ALL SOURCES PER
    DAY.

 3 Total Medications
 No Active Remote Medications for this patient

 MEDICATION RECONCILIATION:
  [ x ] The medication list above was reviewed with the patient at today's
      visit. I have indicated discrepancies under each medication that is
      not being taken as prescribed. Medication orders, including any
      additions or discontinuations, have been updated as appropriate,
      and the patient now has an accurate medication list.

  [ ] Medication Reconciliation was not performed at this visit as no
     medications were changed, prescribed or administered at this visit.

  [ ] Medication Reconciliation was not performed at this visit as patient
     and/or caregiver is not able to confirm medications he/she is taking.


 VITAL SIGNS - See progress note titled ER NURSE TRIAGE NOTE for Pulse Oximetry
 Vitals Enter at: Aug 16, 2017@11:04
 BP: 121/77
 P: 85
 PN: 10
 R: 16
 T: 98


 CONDITION ON DISCHARGE: [ ]good [ x ]fair [ ]poor

 PATIENT EDUCATION AT DISCHARGE:

  (x ) Discharge instructions discussed with patient and/or caregiver.
     Patient/Caregiver indicates readiness to learn, verbalizes understanding,
     agreement and satisfaction with the treatment plan. Patient/Caregiver
     doesn't have any further questions today.

  ( ) Mosby's discharge instructions and patient information was
     provided to the patient

 INSTRUCTIONS FOR FOLLOW UP CARE:
  [ x ] See primary care provider
  [ ] No PCP assigned
  [ x] Return to ER if worse
  [ ] Other:

  DISPOSITION FROM EMERGENCY DEPARTMENT
  [ x ] Discharged
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 652 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 652 of 667

  [ ] Inpatient Admission
  [ ] Observation Admission

 /es/ Michael Blieden, MD
 Ambulatory Care Physician
 Signed: 08/16/2017 11:54


                  Date/Time:     16 Aug 2017 @ 1102
                   Note Title:   ER NURSE TRIAGE NOTE (D)
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    HAMILTON,M RACHELLE
                Co-signed By:    HAMILTON,M RACHELLE
            Date/Time Signed:    16 Aug 2017 @ 1107

 Note


 LOCAL TITLE: ER NURSE TRIAGE NOTE (D)
 STANDARD TITLE: EMERGENCY DEPT TRIAGE NOTE
 DATE OF NOTE: AUG 16, 2017@11:02 ENTRY DATE: AUG 16, 2017@11:02:49
    AUTHOR: HAMILTON,M RACHELLE EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Current Phone Number: 720 273 9741
 Age: 35 Sex: MALE


 Patient identification is confirmed by an accurate secured armband:
  Yes


  Patient denies travel or physical contact with others who have traveled
  in the past 30 days.

 VITAL SIGNS:
   Temperature: 98 F (36.7 C)
   Route: Temporal
   Pulse:      85
   Respiration: 16
   Blood Pressure: 121/77

   Pulse Oximetry: 93% on Room Air
   Pain:       10
 Time of arrival: 08/16/17 10:58
 Method of arrival: Private car

 On arrival the patient was: Ambulatory

 Current Medications:
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 653 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 653 of 667




   Active Outpatient Medications     STATUS
 =========================================================================
 MELOXICAM 7.5MG TAB                 ACTIVE
     TAKE ONE TABLET BY MOUTH DAILY FOR PAIN. TAKE WITH FOOD OR
     MILK.

 METOCLOPRAMIDE HCL 10MG TAB             ACTIVE
    TAKE ONE TABLET BY MOUTH FOUR TIMES A DAY AS NEEDED FOR
    NAUSEA AND VOMITING

 Did the patient take all of their prescibed medications today?
  Yes
 Allergies:
  Allergies are listed in CPRS as: Patient has answered NKA
     Allergies verified with Patient.
  When asked about allergic reactions, patient/Significant Other reports:
     No new allergies

 Mentation:
  Alert and oriented to person, place, and time.


 Mental Health:
  Acute emotional/behavioral difficulties or history of
  emotional/behavioral difficulties?
   Patient denies.

  Mental Health and Suicide Risk Screening:
   1. In the past 2 weeks, have you been feeling down, depressed, or
   hopeless?

    No.
   2. During that time, have you had thoughts of hurting yourself in some
   way?
    No.
   3. In the past 2 weeks, have you had thoughts of killing yourself, or
   planning your own death?
    No.
   Negative screen - answered "No" to questions 2 and 3.
 Homeless: No

 Triage:
  S/O: Pt here with chronic low back and neck pain that has worsened
  "since I was jumped in an alley on Friday night." Pt also has
 scrapes
  to both knees and palm of left hand. Pt concerned left hand could be
  infected, knees have excessive scabbing.

  Triage Level: ESI 4
  Patient to be seen: Emergency Department
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 654 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 654 of 667



 /es/ M RACHELLE HAMILTON
 Staff Nurse
 Signed: 08/16/2017 11:07


                  Date/Time:     28 Jul 2017 @ 0900
                   Note Title:   MH VASH COMMUNITY VISIT
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    DEUTSCH,PAUL A
                Co-signed By:    DEUTSCH,PAUL A
            Date/Time Signed:    31 Jul 2017 @ 1739

 Note


 LOCAL TITLE: MH VASH COMMUNITY VISIT
 STANDARD TITLE: MENTAL HEALTH MGT OF A SPECIFIC PROBLEM NOTE
 DATE OF NOTE: JUL 28, 2017@09:00 ENTRY DATE: JUL 31, 2017@08:24:54
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 MH VASH Community Visit:
 Length of visit: 30 min
 Travel time to and back: 30 min
 Location of visit: Community Visit
 Diagnosis: Lack of Housing

 D: Writer meets with veteran at his residence for this morning's VASH home
 visit. The veteran's apartment is vastly more clean than previous visits; it
 is
 well-vacuumed, free of clutter, and clean and well-organized, including the
 kitchen. The veteran's young dog, Khaleesi, is also present and the veteran

 restrains her repeatedly for her barking and great amount of energy. He notes he

 continues to train her so she will not attempt to dominate her guests.

 The veteran is pleased to be working two jobs now: one at Snarf's sandwiches
 on
 14th/Grant as well as the VA's work-study program. Writer provides the
 veteran
 with encouragement to alert the VA to his new income per their requirement of
 receiving notice of changes in income within 10 days. The veteran expresses his
 understanding and intent to do so. He is advised on the presence of the Earned
 Income Disregard program and states his great interest in speaking with staff
 about it so as to not have his tenant rent payment adjusted upward.

 The veteran continues to enjoy his accounting courses towards his degree which
 expects to complete within the next 1.5 - 2 years- "and then I might go for
 my
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 655 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 655 of 667

 Master's." He also shares eagerly his interest in politics as he
 watches Fox
 News this morning, nothing that several of his family members are active in
 politics in North Carolina. He suggests that his checkered past legal record may

 be a barrier to it; he is encouraged to follow his passion and long-term goals
 regardless.

 Writer alerts the veteran as to the necessity of a transfer of case management
 as soon as next visit due to writer having accepted another position at the VA.
 The veteran voices his understanding and agreement. He does not endorse any
 housing-related or other issues at this time and expresses appreciation for
 today's home visit.

 A: Veteran presents in a euthymic mood at baseline with congruent affect.
 Thoughts are logical, focused, and forward-directed without unusual content.
 Veteran is appropriately dressed and groomed. Veteran appears sober. No clinical

 indications of imminent danger to self or others were noted.

 P: Next home visit scheduled for 8/25 at 0900. Veteran is aware he may contact
 writer with any needs in the interim.

 /es/ Paul A. Deutsch, LCSW
 HUD-VASH Case Manager
 Signed: 07/31/2017 17:39


                  Date/Time:      30 Jun 2017 @ 0900
                   Note Title:    MH VASH COMMUNITY VISIT
                    Location:     Rocky Mountain Regional VA Medical Center
                   Signed By:     DEUTSCH,PAUL A
                Co-signed By:     DEUTSCH,PAUL A
            Date/Time Signed:     30 Jun 2017 @ 1759

 Note


 LOCAL TITLE: MH VASH COMMUNITY VISIT
 STANDARD TITLE: MENTAL HEALTH MGT OF A SPECIFIC PROBLEM NOTE
 DATE OF NOTE: JUN 30, 2017@09:00 ENTRY DATE: JUN 30, 2017@17:48:47
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 MH VASH Community Visit:
 Length of visit: 20 min
 Travel time to and back: 30 min
 Location of visit: Community Visit
 Diagnosis: Lack of Housing

 D: Writer meets with veteran at his VASH apartment for this morning's
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 656 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 656 of 667

 scheduled
 visit. The veteran's apartment appears at baseline: some items on the floor
 and
 dishes in the sink, but improved over last home visit and without evident safety

 hazards. A noticeable smell of marijuana is evident; writer reminds veteran that

 it is not allowed by VASH rules and that if he desires to smoke it, a harm
 reduction approach is preferred. He expresses his understanding.

 The veteran is pleased to report that he has an interview on 7/3 for what sounds

 to be an internship or full-time job. He remains interested in supplementing his

 income and recently explored a work-study program at the VA.

 The veteran reports that his previous ESR management company has been purchased
 by "Argo" management whom he prefers. He notes that he will be
 remitting rent
 online, with no fees, to his new management company.

 The veteran's dog is present in his living room through today's visit,
 with much
 energy, and squirms as the veteran restrains her through today's meeting. He

 offers that he takes her to the park frequently and now has a muzzle for her.

 The veteran is advised of writer's upcoming positional change which will
 necessitate him receiving a new case manager this summer. He expresses his
 understanding. He reports he has obtained a new phone but seems reluctant to
 share provide writer with his number. Writer advises veteran that he will mail
 letters to veteran in the absence of a working phone. Veteran is reminded of the

 requirement for continuous home visit per VASH guidelines.

 The veteran records the date of next home visit in his day planner and denies a
 need for any additional support or interventions at this time.

 A: Veteran presents in a euthymic mood at with congruent affect. Thoughts are
 logical, mildly tangential, and forward-directed without unusual content. Eye
 contact is strong and continuous. Veteran is appropriately dressed and groomed.
 Veteran appears without signs of overt intoxication. No clinical indications of
 imminent danger to self or others were noted.

 P: Next home visit scheduled for 7/28 at 0900. Veteran is aware he may contact
 writer with any needs in the interim.

 /es/ Paul A. Deutsch, LCSW
 HUD-VASH Case Manager
 Signed: 06/30/2017 17:59
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 657 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 657 of 667

                    Date/Time:     22 Jun 2017 @ 0928
                     Note Title:   MH INFORMATIONAL NOTE
                      Location:    Rocky Mountain Regional VA Medical Center
                     Signed By:    DEUTSCH,PAUL A
                  Co-signed By:    DEUTSCH,PAUL A
              Date/Time Signed:    22 Jun 2017 @ 0930

 Note


 LOCAL TITLE: MH INFORMATIONAL NOTE
 STANDARD TITLE: MENTAL HEALTH NOTE
 DATE OF NOTE: JUN 22, 2017@09:28 ENTRY DATE: JUN 22, 2017@09:28:07
    AUTHOR: DEUTSCH,PAUL A     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Diagnosis: Lack of Housing
 Treatment Provided: Telephone Contact
 Plan: Continue HUD/VASH case management

 D: Writer mails to veteran the following letter:

 "22 June 2017

 Mr. Chadwick Jordan
 2246 Clarkson St, Unit A
 Denver, CO 80205

 Dear Chadwick,

 I hope you are well. I have had some difficulty reaching you by phone and would
 like to meet with you for a home visit to fulfill the requirements of the HUD-
 VASH program. As you are aware monthly visits are required as a tenant of the
 VASH program to ensure veterans are supported in retaining their housing.

 I will plan on visiting your home next on Friday, 30 June at 9 am. Let me know
 beforehand, please, if this will work or if you would prefer a different
 day/time.

 All the best until then- take good care and please let me know if you need
 anything before then.

 Sincerely,

 Paul Deutsch, LCSW
 Denver VA Medical Center
 1055 Clermont Street
 Denver, CO 80220
 303-656-3728 (VA cell)
 303-399-8020 ext. 4428
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 658 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 658 of 667

 P: Next home visit scheduled for 6/30 at 0900. Veteran is in possession of
 writer's contact information for any needs.


 /es/ Paul A. Deutsch, LCSW
 HUD-VASH Case Manager
 Signed: 06/22/2017 09:30


                  Date/Time:     19 Jun 2017 @ 1245
                   Note Title:   DENTAL NOTE
                    Location:    Rocky Mountain Regional VA Medical Center
                   Signed By:    NOYES,JENNIFER
                Co-signed By:    NOYES,JENNIFER
            Date/Time Signed:    19 Jun 2017 @ 1254

 Note


 LOCAL TITLE: DENTAL NOTE
 STANDARD TITLE: DENTISTRY NOTE
 DATE OF NOTE: JUN 19, 2017@12:45 ENTRY DATE: JUN 19, 2017@12:54:38
    AUTHOR: NOYES,JENNIFER     EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Patient Name: JORDAN,CHADWICK HEATH, DOB: 06/05/1982, Age: 35
  Visit: 06/19/2017 09:45.
  Primary PCE Diagnosis: Z01.20 (Encounter for Dental Examination and
  Cleaning without Abnormal Findings).
  Dental Category: 16-OPC, Class V. Treatment Status: Active.

 Completed Care:
  (D9999) ADJUNCTIVE PROCEDURE. DX: (Z01.20).

 Modified Medication Reconciliation was performed at today's visit.
 (Medication list above was reviewed.) Any medication change or
 addition at this clinic visit was short term and temporary.

 ------------------------------
 Pt walked into clinic today c/o pain lower right where #32 was extracted
 one week ago. Pt indicates it initially felt ok but then yestertday
 started to hurt again. Pt requesting pain meds.

 RMH.

 Active Problems:
 Alcohol abuse (SCT 15167005)
 Cannabis abuse (SCT 37344009)
 Chronic Back Pain (ICD-9-CM 724.5)
 Homeless single person (SCT 160700001)
 PTSD (ICD-9-CM 309.81)
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 659 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 659 of 667

 Depressive disorder (SCT 35489007)
 Low back pain (SCT 279039007)
 Health Maintenance (ICD-9-CM V65.9)
 POLYSUBSTANCE DEP (ICD-9-CM 304.80)
 Mood disorder (SCT 46206005)
 Psychotic Disorder NOS (ICD-9-CM 298.9)
 Foot Pain (ICD-9-CM 719.47)
 Toothache (ICD-9-CM 525.9)
 Impacted cerumen (ICD-9-CM 380.4)
 Housing problems (ICD-9-CM V60.9)
 OTHER GENERAL MEDICAL EXAMINATION FOR ADMINISTRATIVE PURPOSES (ICD-9-CM
 V70.3)
 SUBJECTIVE TINNITUS (ICD-9-CM 388.31)
 Pseudofolliculitis barbae (SCT 399205006)
 Homeless single person (SCT 160700001)
 Major depressive disorder (SCT 370143000)
 Anxiety disorder (SCT 197480006)

 Active Allergies:
 No Known Allergies

 IOE: slightly red and irritated soft tissue around extraction site #32.
 Consistent with one week post extraction. Clot does not fill the site at
 this time but I did not see exposed bone. No swelling noted. No exudate.
 Pt does not have limited opening. No fever or chills. Pt appears to be
 keeping site fairly clean.

 Irrigated extraction site today with sterile saline. Gave pt monoject
 syringe to keep area clean. Gave home care instructions.
 Dx: slow healing/early signs of dry socket.

 Rx: Percocet 5/325 mg (Oxycodone/APAP) Tab
 Disp: 16 Tabs
 Sig: Take 1 tab q6h prn dental pain. Not to exceed 3000 mg APAP/day from
 all sources.
 No Refills.
 Pick up at window.

 Pt advised to contact clinic if symptoms are not improving or worsening
 for f/u with oral surgeon.
 Pt verbalized understanding.

 /es/ Jennifer M Noyes, DDS
 Staff Dentist
 Signed: 06/19/2017 12:54


                    Date/Time:     13 Jun 2017 @ 1524
                     Note Title:   ORAL SURGERY DENTAL PROGRESS NOTE (T)
                      Location:    Rocky Mountain Regional VA Medical Center
                     Signed By:    BORRIS,THOMAS J
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 660 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 660 of 667

                Co-signed By: BORRIS,THOMAS J
            Date/Time Signed: 13 Jun 2017 @ 1529

 Note


 LOCAL TITLE: ORAL SURGERY DENTAL PROGRESS NOTE (T)
 STANDARD TITLE: ORAL SURGERY NOTE
 DATE OF NOTE: JUN 13, 2017@15:24 ENTRY DATE: JUN 13, 2017@15:29:56
    AUTHOR: BORRIS,THOMAS J EXP COSIGNER:
   URGENCY:                STATUS: COMPLETED

 Patient Name: JORDAN,CHADWICK HEATH, DOB: 06/05/1982, Age: 35
  Visit: S: Jun 13, 2017@14:30 DEN ORAL SURGERY.
  Primary PCE Diagnosis: K02.7 (DENTAL ROOT CARIES).
  Dental Category: 16-OPC, Class V. Treatment Status: Active.

 Completed Care:
  (D7210) SURG REM ERUPTED TOOTH. Tooth: 32. DX: (K02.7).

 ORAL SURGERY DENTAL PROGRESS NOTE



 A. MEDICATION RECONCILIATION

                                06/13/2017 15:25
 Active/Pending/Expired Meds

 Allergies: NKA,
 Adverse Reactions: ___________________ ,

 Active and Recently Expired Outpatient Medications (including Supplies):

   Active Outpatient Medications         Status
 =========================================================================
 1) MELOXICAM 7.5MG TAB TAKE ONE TABLET BY MOUTH DAILY ACTIVE
    FOR PAIN. TAKE WITH FOOD OR MILK.
 2) METOCLOPRAMIDE HCL 10MG TAB TAKE ONE TABLET BY MOUTH ACTIVE
    FOUR TIMES A DAY AS NEEDED FOR NAUSEA AND VOMITING

   Pending Outpatient Medications        Status
 =========================================================================
 1) OXYCODONE HCL 5MG/APAP 325MG TAB TAKE 1 TABLET BY PENDING
    MOUTH EVERY 6 HOURS AS NEEDED FOR PAIN. NOT TO
    EXCEED 3000MG ACETAMINOPHEN FROM ALL SOURCES PER
    DAY.

   Inactive Outpatient Medications      Status
 =========================================================================
 1) ACETAMINOPHEN 500MG TAB TAKE 2 TABLETS BY MOUTH FOUR EXPIRED
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 661 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 661 of 667

     TIMES A DAY AS NEEDED FOR PAIN. NOT TO EXCEED
     3000MG ACETAMINOPHEN FROM ALL SOURCES PER DAY.
 2) BENZONATATE 100MG CAP TAKE TWO CAPSULES BY MOUTH        EXPIRED
     EVERY 8 HOURS AS NEEDED FOR COUGH
 3) CARBAMIDE PEROXIDE 6.5% OTIC SOLN INSTILL 6 DROPS IN EXPIRED
     RIGHT EAR TWICE A DAY
 4) CLINDAMYCIN PHOSPHATE 1% TOP SOLN APPLY THIN FILM TO EXPIRED
     AFFECTED AREA EVERY MORNING . REPLACES LOTION.
 5) CYCLOBENZAPRINE HCL 10MG TAB TAKE ONE TABLET BY MOUTH EXPIRED
     AT BEDTIME AS NEEDED FOR MUSCLE RELAXATION
 6) CYCLOBENZAPRINE HCL 10MG TAB TAKE ONE TABLET BY MOUTH EXPIRED
     AT BEDTIME FOR MUSCLE RELAXATION
 7) HYDROCODONE 5/ACETAMINOPHEN 325 TAB-CII TAKE 1 TABLET EXPIRED
     BY MOUTH EVERY 6 HOURS AS NEEDED FOR PAIN. NOT TO
     EXCEED 3000MG ACETAMINOPHEN FROM ALL SOURCES PER
     DAY.
 8) LORATADINE 10MG TAB TAKE ONE TABLET BY MOUTH ONCE A EXPIRED
     DAY AS NEEDED FOR ALLERGY SYMPTOMS
 9) MELOXICAM 15MG TAB TAKE ONE TABLET BY MOUTH ONCE A EXPIRED
     DAY AS NEEDED FOR PAIN. TAKE WITH FOOD OR MILK.
 10) MINOCYCLINE HCL 100MG CAP TAKE ONE CAPSULE BY MOUTH EXPIRED
     DAILY FOR SHAVING IRRIATION PREVENTION. REPLACES
     DOXYCYCLINE HYCLATE. SPACE APART FROM VITAMINS,
     CALCIUM/MAGNESIUM/IRON PRODUCTS BY 2 HOURS. CAUTION
     SUN SENSITIVITY TAKE DAILY OR EVERY OTHER DAY AS
     NEEDED TO CONTROLS SYMPTOMS
 11) NAPROXEN 250MG TAB TAKE ONE TABLET BY MOUTH TWICE A EXPIRED
     DAY WITH FOOD OR MILK FOR PAIN/INFLAMMATION
 12) OXYMETAZOLINE HCL 0.05% NASAL SPRAY SPRAY 2 SPRAYS IN EXPIRED
     EACH NOSTRIL TWICE A DAY FOR 3 DAYS
 13) SODIUM CHLORIDE 0.65% SOLN NASAL SPRAY SPRAY 2 SPRAYS EXPIRED
     IN EACH NOSTRIL EVERY 4 HOURS AS NEEDED
 14) SUMATRIPTAN SUCCINATE 50MG TAB TAKE ONE TABLET BY EXPIRED
     MOUTH AS NEEDED FOR MIGRAINE, MAY REPEAT DOSE IN 2
     HOURS, IF NO RELIEF. NO MORE THAN 200MG PER DAY.
 15) TRETINOIN 0.1% CREAM APPLY SMALL AMOUNT TO AFFECTED EXPIRED
     AREA AT BEDTIME LIMITED TO ONE TUBE PER 45 DAYS DUE
     TO BACKORDER

 18 Total Medications

 Remote Active Medications

 No Active Remote Medications for this patient
 Modified Medication Reconciliation was performed at today's visit.
 (Medication list above was reviewed.) Any medication change or
 addition at this clinic visit was short term and temporary.

 B. ORAL SURGERY "TIME OUT" VERIFICATION

   - Signed consent in medical record: YES
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 662 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 662 of 667

   - Patient identified by correct name & Social Security number: YES

   - Surgical/Procedure site identified: YES

   - Verification of X-rays completed YES

   - TIME OUT completed: YES

 ------------------------------
 The Veteran presents for the extraction of fractured carious tooth #32. No
 changes to his health hx. Reviewed the risks vs benefits of the procedure
 and consent was obtained.

 Vitals: 128/81; 74

 Topical +3.4cc 2% lidocaine w 1:100k epi injected for local anesthesia.
 #32 buccal incision and flap reflected, bone removed and tooth removed
 with elevators. The site was curetted and rinsed. Postop instructions
 given and reviewed. Rx Percocet 5/325 (16) 1 po q6hrs. THe Veteran was
 D/C'd in good condition F/U PRN

 /es/ THOMAS J BORRIS, DDS
 ORAL AND MAXILLOFACIAL SURGERY
 Signed: 06/13/2017 15:29
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 663 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 663 of 667




  Self Reported Medical Events
                       Source: Self-Entered
   No information was available that matched your selection.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 664 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 664 of 667




  Self Reported Family Health History
                       Source: Self-Entered
   No information was available that matched your selection.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 665 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 665 of 667




  Self Reported Military Health History
                       Source: Self-Entered
   No information was available that matched your selection.
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 666 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 666 of 667




  Self Reported My Goals: Current Goals
                         Source: Self-Entered
                      Sorted By: Priority, then by Goal Start Date (Descending)
   Remember to share your self-entered information with your VA health care team.
   This section contains all of your My Goals: Current Goals information regardless of the date range
   selected when you requested your VA Blue Button.

   ALL CURRENT GOALS - SUMMARY LIST (BY PRIORITY)
      None Entered
  Case 1:19-cv-02660-RM-SKC Document 51-19 Filed 12/11/20 USDC Colorado Page 667 of
JORDAN, CHADWICK HEATH                  667
                                CONFIDENTIAL                           Page 667 of 667




  Self Reported My Goals: Completed Goals
                         Source: Self-Entered
                      Sorted By: Date Goal Completed (Descending)
   Remember to share your self-entered information with your VA health care team.
   This section contains your My Goals: Completed Goals information included in the date range selected
   when you requested your VA Blue Button.

   COMPLETED GOALS - SUMMARY LIST (BY DATE GOAL COMPLETED)
     None Entered

              END OF MY HEALTHEVET PERSONAL INFORMATION REPORT
